  Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 1 of 1218




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                  Volume X- A1129-A2345
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-12 Filed      11-10Entered
                                07/08/19    Filed 09/30/20  Page 2 of 1218
                                                   07/08/19 22:14:28   Ex. 12
                                  Pg 1 of 5




                EXHIBIT 12




                                    A1129
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-12 Filed      11-10Entered
                                     07/08/19    Filed 09/30/20  Page 3 of 1218
                                                        07/08/19 22:14:28   Ex. 12
                                       Pg 2 of 5
                                          Confidential


                                                                                     Page 1
 1                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK
 2
 3     In Re:
 4     TRANSCARE CORPORATION, et al.,
 5                Debtors,
       _____________________________
 6
 7     SALVATORE LAMONICA, as Chapter 7                               Chapter 7
       Trustee for the Estates of
 8     TransCare Corporation, et al.,
 9                Plaintiff,
       v.                                                             NO. 16-10407 (SMB)
10
       LYNN TILTON, PATRIARCH PARTNERS
11     AGENCY SERVICES, LLC, PATRIARCH
       PARTNERS, LLC, PATRIARCH PARTNERS                              Adv. Proc.
12     MANAGEMENT GROUP, LLC, ARK II CLO                              NO. 18-1021
       2001-1, LIMITED, ARK INVESTMENT
13     PARTNERS II, LP, LD INVESTMENTS,
       LLC, PATRIARCH PARTNERS II, LLC,
14     PATRIARCH PARTNERS III, LLC,
       PATRIARCH PARTNERS VIII, LLC,
15     PATRIARCH PARTNER XIV, LLC,
       PATRIARCH PARTNERS XV, LLC,
16     TRANSCEDENCE TRANSIT, INC. and
       TRANSCEDENCE TRANSIT II, INC.,
17
                  Defendants.
18     _________________________________
19
20                         ***CONFIDENTIAL***
21               Videotaped Deposition of GLENN LELAND
22                              Volume I
23                        Knoxville, Tennessee
24                          November 27, 2018
25   Job No: 151750

                             TSG Reporting - Worldwide 877-702-9580

                                            A1130
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-12 Filed      11-10Entered
                                     07/08/19    Filed 09/30/20  Page 4 of 1218
                                                        07/08/19 22:14:28   Ex. 12
                                       Pg 3 of 5
                                          Confidential


                                                                               Page 113
 1                                       GLENN LELAND
 2                   THE WITNESS:        Do you want the original?
 3                   MR. SAMET:       Just keep them in the pile for now.
 4           I am going to want the originals.
 5                   MR. MERVIS:       What number?
 6                   MR. SAMET:       189.
 7    BY MR. SAMET:
 8           Q       Mr. Leland, review this document.                For the record
 9    we've marked as Exhibit 189 an e-mail chain.                    The top e-mail
10    in the chain is from Ms. Tilton to Mr. Leland, copying
11    others, dated February 10, 2015 at 4:06 p.m., has the Bates
12    range PP-TRBK0033683 to _685.
13                   Same question as always:               Is this an e-mail chain
14    that you participated in?
15           A       It appears as such, February 10, 2015.
16           Q       When I say you participated on it, the first
17    e-mail on the chain is from Mr. Weinberger to Ms. Tilton.
18    You're not on that e-mail?
19           A       That's correct.
20           Q       All right.       So -- so what is this e-mail chain
21    about?
22           A       It appears that Mr. Weinberger, on behalf of RCA
23    Ambulance Services, reached out to Ms. Tilton -- it's not
24    clear in his e-mail, in my opinion, as to --
25                   Oh, it says, "Interest in a sale or management


                             TSG Reporting - Worldwide 877-702-9580

                                            A1131
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-12 Filed      11-10Entered
                                     07/08/19    Filed 09/30/20  Page 5 of 1218
                                                        07/08/19 22:14:28   Ex. 12
                                       Pg 4 of 5
                                          Confidential


                                                                              Page 114
 1                                       GLENN LELAND
 2    takeover."
 3                   And so then Lynn forwarded this to me asking, do
 4    you know these people?
 5           Q       All right.       And you wrote -- it says what it
 6    says, but you did know these people; correct?
 7           A       I did not at the time.
 8           Q       You didn't know them personally?
 9           A       I didn't know them personally, no.
10           Q       Did TransCare have some dealings with them?
11           A       They are a competitor to TransCare.
12           Q       Okay.    You write that they are replacing you in a
13    highly unprofitable business?
14           A       Yes.    They -- RCA took over a particular contract
15    that we had with the Board of Education, which was our
16    single most unprofitable contract.
17           Q       By the way -- you might not know.
18                   Do you recall if this is before or after you had
19    the in-person meeting with Ms. Tilton about the National
20    Express?
21           A       I don't.
22           Q       You asked to follow up with them to see what
23    they're contemplating?
24           A       She asked me, right --
25           Q       Why is it --


                             TSG Reporting - Worldwide 877-702-9580

                                            A1132
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-12 Filed      11-10Entered
                                     07/08/19    Filed 09/30/20  Page 6 of 1218
                                                        07/08/19 22:14:28   Ex. 12
                                       Pg 5 of 5
                                          Confidential


                                                                              Page 174
 1                                       GLENN LELAND
 2           A       So as you can see, I'm refreshing my memory here.
 3                   I told them we wouldn't be interested in
 4    selling -- we wouldn't be interested in selling -- no one
 5    would be interested in selling the good ones and keeping the
 6    inferior ones, so it would have to be a strategy that would
 7    fix all, and they were interested in buying the whole thing.
 8                   They suggested a multiple of eight and thought --
 9    and they suggested that they thought the EBITDA was in the
10    10 to 12 range.
11                   It was not at the time, as you've seen, and one
12    of the things where I did not correct that misnomer.
13           Q       Okay.    But they take it that -- the people
14    calling -- I assume these people also -- they're aware, to
15    your knowledge, of TransCare's cash crisis?
16           A       Yes.
17           Q       And in fact, as you've described, that's the
18    purpose of the calls that -- that you're getting on this
19    day?
20           A       They're -- what they're aware of at this point is
21    that the New York papers are reporting that TransCare has
22    missed its payroll, so that's what they know.                   The rest is
23    their conjecture about what their perception is of
24    TransCare's stability, but they saw that as an indicator of
25    financial scarcity.


                             TSG Reporting - Worldwide 877-702-9580

                                            A1133
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-13 Filed      11-10Entered
                                07/08/19    Filed 09/30/20  Page 7 of 1218
                                                   07/08/19 22:14:28   Ex. 13
                                  Pg 1 of 6




                EXHIBIT 13




                                    A1134
            Case 1:20-cv-06274-LAK
        18-01021-smb               Document
                       Doc 107-13 Filed      11-10Entered
                                        07/08/19    Filed 09/30/20  Page 8 of 1218
                                                           07/08/19 22:14:28   Ex. 13
                                          Pg 2 of 6




From:                            Glenn Leland <glennl@transcare.com>
Sent:                            Saturday, March 7, 2015 2:05 PM
To:                              Lynn Tilton
Cc:                              Jean Luc Pelissier; Michael Greenberg; Randy Jones; John Pothin; Brian Stephen; Mark
                                 Bonilla
Subject:                         TransCare highlights March 1 to 7, 2015


Focus this week (and next several) is on execution of the stabilization plan and financing activities related to
Wells Fargo, liquidity and on-going operations.




Emergency cash provided by Patriarch Partners (thank you!).

Unfortunately it was not received in time to fund payroll. ADP selected the TC Para Transit payroll to hold for
insufficient funds, despite our request to fund it first (all other payroll funded internally). We issued a
statement to impacted employees. Depending on their bank, some employees received direct deposits on
Saturday, but there are many who will not receive direct deposit until Monday. We have invited impacted
employees to file an incident report if there are consequences of the delayed payroll, so we can assess the
scale of impact and determine if any actions are viable.

Mark Bonilla and Michael Greenberg collaborated on cash flow analysis as well as information for Wells Fargo
intended to result in a forbearance agreement this week. Expect a specific update Monday evening or Tuesday
morning as we see what deposits are received in the first few days of the week.

There are several essential suppliers communicating escalation of supply chain or service interruption or
eviction due to non-payment. Once again, expect an update to the cash flow for this upcoming week. The
immediate threats this week in addition to our challenge with payroll until the stabilization plan effected are
realized, are insurance and worker compensation. These coverages must be funded on 3/13 orTransCare
faces irrevocable termination of coverage 3/15, and would cease to operate (auto insurance and workers
compensation are required).

Stabmzation plan roliout:


We are making significant progress on execution of the stabilization plan. Highlights follow:

Board of Education. As planned the Board of Education contract ceased on March 1st and its operational
assets were redeployed. This will have a significant impact on profitability.

The contract required 100% on time performance and represents about 60 transports per school day. So, we
expected a decline in transport volume and deterioration in on time performance statistics this first week. In
actuality, we experienced higher volume on other more profitable clients and essentially the same on time
performance; which means our performance improved better than planned. We will begin to see these
                                                          1




                                                                                                         PP-TRBK0071446
                                                       A1135
           Case 1:20-cv-06274-LAK
       18-01021-smb               Document
                      Doc 107-13 Filed      11-10Entered
                                       07/08/19    Filed 09/30/20  Page 9 of 1218
                                                          07/08/19 22:14:28   Ex. 13
                                         Pg 3 of 6
improvements in our operational dashboard next week (they are one week in arrears) and in the March
financial reports.

Reduction in Force. Highlights of immediate actions executed this week:

Corporate
•    VP Human Resources (Jeff Ellis) - off payroll effective 3/6 and to remain unfilled until stabilization is working

•     VP Business Development - (Jim O'Connor replacement) -off payroll effective 2/20 and this will remain unfilled
until stabilization plan is working

•    Director Clinical Operations - budgeted position will not be filled

•   2 Billing positions -1 eliminated as of 3/3; the other in approximately 2 weeks after transition of MD/ML billing to
Corporate

•    1 financial analyst - budgeted position will not be filled

•    1 operations analyst- budgeted position will not be filled




New York Operations

•    VP NYC Operations - budgeted position will not be filled

•    Dispatch Manager- position eliminated and employee laid off effective 2/27

•    ECC communications rep - position eliminated and employee laid off effective 3/2

•    NYC 911 Logistics Runner - position eliminated and employee laid off effective 3/2

•    NYC 911 Vehicle Mover - position eliminated and employee laid off effective 3/2

•    ACR Scanner - position eliminated and employee laid off effective 3/3

•    Unit hours eliminated as per plan. (This will phase in over next several weeks as we stabilize other changes, to
preserve OTP to remaining customers)



Main Line Operation


•    Regional Director Business Development - employee given 60 day WARN notice 3/2

•    Director Operations - employee given 60 day WARN notice 3/2

•    Base Manager - employee given 60 day WARN notice 3/2

•    All employees given WARN notice 3/2

•    90-day contract termination issued to Main Line Health Systems. Working on accelerated transition.
                                                                  2




                                                            A1136                                               PP-TRBK0071447
          Case 1:20-cv-06274-LAK
       18-01021-smb   Doc 107-13 Document   11-10 Entered
                                 Filed 07/08/19    Filed 09/30/20
                                                          07/08/19 Page 10 of 1218
                                                                   22:14:28   Ex. 13
                                         Pg 4 of 6

•    Unit hours eliminated as per plan. (This will phase in over next 60 to 90 days due to contract exit obligations)



Maryland Operations


•    Billing Manager- position eliminated - notice given 3/2 - retaining employee 2 weeks for transition of operations
to NY Billing

•   Billers (7 positions) - all eliminated - notice given 3/2 - retaining employee 2 weeks for transition of operations to
NY Billing



Rollout communications. The management talking points (included in last week's report) were conveyed in
person to management in Baltimore, Philadelphia and NYC Core, NYC EMS, TC Para Transit and
HQ. Management and supervisors then orally communicating stabilization plan to all employees. Message
was well received and virtually all leaders commented that they are "on the bus".

Communications rollout (combined with client meetings) continues this upcoming week in the less impacted
business units in Hudson Valley and Pittsburgh.

Fleet reductions. Tom Fuchs has developed a fleet retirement and salvage plan. 31 vehicles were retired this
week in NYC. 22 were retired in Maryland, Delaware and Pennsylvania. More will be retired this week.

Discussions are underway with several potential buyers of retired ambulances (minimal salvage value, but also
looking for an efficient auto parts harvest process). Arlene Menachem (KIN leasing) is considering accepting
some vehicles as partial payment of overdue leases.


Customer relations:

We continue to meet with customers to convey the stabilization plan impacts. We have experienced an
increase is transport volume during the first few days of the new plan, despite elimination of the large and
unprofitable Board of Education contract. Following are notable customer discussions:

Metropolitan Transit Authority (MTA). The MTA has sent several follow up emails regarding the third party
audit of FY2013. We are awaiting the Wells Fargo forbearance agreement, and then a "comfort letter'' to the
auditor BOO. Once that is completed, we will ask for approval of the Audit report, so we can get it to the MTA
as soon as possible.

Inside sources at the MTA tell us that concerns of TransCare's financial stability are increasing within the MTA
and the probability of contract renewal is declining. Delays in the audit are the primary issue, but we also
know that delayed payroll to our TC ParaTransit employees has been noted, and that several vendors and our
landlord have complained directly to the MTA. The situation is precarious.

MTA at the same time added several additional "vehicle service hours" to our service, which increase our
February revenues about $200k over expectations. However, we will not receive this payment until April, and
observed an increase in labor cost to add the additional work. This increases EBITDA, but of course has an
adverse short-term working capital impact.
                                                              3




                                                          A1137                                               PP-TRBK0071448
            Case 1:20-cv-06274-LAK
         18-01021-smb   Doc 107-13 Document   11-10 Entered
                                   Filed 07/08/19    Filed 09/30/20
                                                            07/08/19 Page 11 of 1218
                                                                     22:14:28   Ex. 13
                                           Pg 5 of 6

Mount Sinai. Meeting with President and COO David Reich and several key staff members to discuss and
resolve on time performance challenges. We conveyed our expectation of improved service thru the
stabilization plan. Now will have bi-weekly performance progress updates. In the same Meeting Dr. Reich
described the strategic focus of Mount Sinai as it adjusts to a new order following merger with two other
major health systems. Hospital throughput and patient flow are top executive priorities (which make
transportation reliability paramount). We also discussed several process flow innovations I introduced in
Northern California, and there was great interest in further system redesign discussions. We agreed that the
existing contract needs to change to reflect a new design and a new economic reality, and these design/
contract revision discussions will begin in the next several weeks.

VP of ED and EMS, Dr. Carl Ramsay has asked for a meeting this upcoming Friday to review current NYC EMS
operations. We anticipate criticism of scaled back quality improvement processes included in the November
RIF. Insiders at Mount Sinai tell us that Dr. Ramsay is trying to gain support for taking over the EMS operation
in-house, and this meeting will be an important relationship development discussion. I anticipate a set of QI
commitments will come from the meeting.

Main Line Health Systems. Earl Kossuth and I met with our client and issued the 90-day contract termination
notice. We discussed a more rapid exit strategy, which will require continued dialog.

Manor Care SNF. Earl Kossuth and I will meet with our Pittsburgh client to renegotiate service mix as well as
rates.


Key Performance. Indicators            HQ~!h
Since KPI are a week in arrears, the changes in the stabilization plan are not yet reflected. So, to conserve
time, I will not include the KPI this week, but instead will focus next week on the KPI and the impacts we are
seeing from the stabilization plan, as well as the actions taken prior to the new stabilization plan.


0th.er topics:
Two organizations continue to contact me to pursue acquisition of TransCare or its assets. I include this in this
report because it is outside my authority to autonomously respond to these inquiries. I thought it best to
convey these on-going options for your judgment:

National Express. You may recall this is a multi-national transit operation with market cap >$28. They are
interested in the MTA contract. They believe that concerns about TransCare's financial stability will result in
non-renewal, and that eliminates any opportunity for them to enter the market. So, they are interested in
buying our MTA business and have suggested an immediate purchase of $14 to 18MM (the contract has a
viable assignment clause). National Express is prepared to make an immediate down payment this week
(which could be used for both emergency cash needs and to accelerate the stabilization plan), if you so
desire. National Express is also willing to buy all the assets of TransCare.

Obviously a loss of the MTA contract and its $3.SMM EBITDA would be a significant impact to on-going
ambulance operations. But as you noted in a recent meeting, we are fighting for the life of our company and
we might be more viable harvesting the value given the precarious nature of the contract renewal. My
recommendation would be to wait until we see how the MTA responds to the BOO Audit, and what cash

                                                        4




                                                                                                     PP-TRBK0071449
                                                     A1138
                   Case 1:20-cv-06274-LAK
                18-01021-smb   Doc 107-13 Document   11-10 Entered
                                          Filed 07/08/19    Filed 09/30/20
                                                                   07/08/19 Page 12 of 1218
                                                                            22:14:28   Ex. 13
                                                  Pg 6 of 6
demands are realized mid-week. I recommend we remain prepared to capitalize on this opportunity as it may
become our last and best alternative.

Richmond County Ambulance (RCA). This group emailed you directly several weeks ago, and then started
communicating with me when they received no reply. They are interested to buy TransCare and have sent an
email proposing $60 to $80MM as valuation.

My thought on this particular opportunity is that RCA must assume TransCare has EBITDA in the $10MM
range. They mentioned on the phone they are using an BX multiple for valuations (which is high for the
industry, but not outside reality). So, I think this opportunity is not likely to succeed and recommend we
either reject any further inquiry or ask them to make a formal "as is" offer for a stipulated amount which
exceeds negative equity. Let me know how you would like me to respond to their inquiries.



Thanks,




                                          R.A NS



Safety I Team-based                                    i Attentive I Respectful I Customer accountable I Appropriate I Reasonable I Ethical
~ please consider the environment before printing this email
                                                   Confidentiality Note•••••••••••••-"*••• .........................
• •11 ..............................................

This E-Mail message is intended to be received by persons entitled to receive the confidential information it may contain. Please do not Read, Copy, Forward or
Save this message unless you are the intended recipient. If you have received this message in error, please Forward it back to the Sender and Delete it
completely from your computer system.
*****




TransCare Corporation Confidentiality Note This E-mail message is intended
to be received by persons entitled to receive the confidential information
it may contain. Please do not Read, Copy, Forward or Save this message
unless you are the intended recipient. If you have received this message
in error, Please Forward it back to the Sender and Delete it completely
from your computer system.



Checked: By Barracuda Spam and Virus Firewall



                                                                                                               5




                                                                                                          A1139                                 PP-TRBK0071450
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-14 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 13 of 1218
                                                            22:14:28   Ex. 14
                                  Pg 1 of 5




                EXHIBIT 14




                                    A1140
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-14 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 14 of 1218
                                                            22:14:28   Ex. 14
                                  Pg 2 of 5




                                    A1141
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-14 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 15 of 1218
                                                            22:14:28   Ex. 14
                                  Pg 3 of 5




                                    A1142
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-14 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 16 of 1218
                                                            22:14:28   Ex. 14
                                  Pg 4 of 5




                                    A1143
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-14 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 17 of 1218
                                                            22:14:28   Ex. 14
                                  Pg 5 of 5




                                    A1144
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-15 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 18 of 1218
                                                            22:14:28   Ex. 15
                                  Pg 1 of 5




                EXHIBIT 15




                                    A1145
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-15 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 19 of 1218
                                                            22:14:28   Ex. 15
                                  Pg 2 of 5




                                    A1146
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-15 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 20 of 1218
                                                            22:14:28   Ex. 15
                                  Pg 3 of 5




                                    A1147
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-15 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 21 of 1218
                                                            22:14:28   Ex. 15
                                  Pg 4 of 5




                                    A1148
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-15 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 22 of 1218
                                                            22:14:28   Ex. 15
                                  Pg 5 of 5




                                    A1149
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-16 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 23 of 1218
                                                            22:14:28   Ex. 16
                                  Pg 1 of 4




                EXHIBIT 16




                                    A1150
        Case 1:20-cv-06274-LAK
     18-01021-smb   Doc 107-16 Document   11-10 Entered
                               Filed 07/08/19    Filed 09/30/20
                                                        07/08/19 Page 24 of 1218
                                                                 22:14:28   Ex. 16
                                       Pg 2 of 4

                                                                                Page 1
 1              M. Greenberg - Confidential
 2                 UNITED STATES BANKRUPTCY COURT
 3                 SOUTHERN DISTRICT OF NEW YORK
     -------------------------------------------------------x
 4   In Re:
 5   TRANSCARE CORPORATION, et al.      Case No.
                                        16-10407(SMB)
 6                  Debtors.
     -------------------------------------------------------x
 7   SALVATORE LAMONICA, as Chapter 7 Trustee for the Estates
     of TRANSCARE CORPORATION, et al.,
 8

                           Plaintiff,                        Adv. Proc. No.
 9                                                           18-1021
                     vs.
10

     LYNN TILTON, PATRIARCH PARTNERS AGENCY SERVICES, LLC,
11   PATRIARCH PARTNERS, LLC, PATRIARCH PARTNERS MANAGEMENT
     GROUP, LLC, ARK II CLO 2001-1, LIMITED, ARK INVESTMENT
12   PARTNERS II, L.P., LD INVESTMENTS, LLC, PATRIARCH PARTNERS
     II, LLC, PATRIARCH PARTNERS III, LLC, PATRIARCH PARTNERS
13   VIII, LLC, PATRIARCH PARTNERS XIV, LLC, PATRIARCH PARTNERS
     XV, LLC, TRANSCENDENCE TRANSIT, INC., and TRANSCENDENCE
14   TRANSIT II, INC.,
15                  Defendants.
     -------------------------------------------------------x
16             * * * C O N F I D E N T I A L    * * *
17             CONFIDENTIAL VIDEOTAPED DEPOSITION OF
18                       MICHAEL GREENBERG
19                       New York, New York
20                        October 10, 2018
21
22
23   Reported by:
24   THOMAS A. FERNICOLA, RPR
25   JOB NO. 149077

                            TSG Reporting - Worldwide   877-702-9580

                                            A1151
        Case 1:20-cv-06274-LAK
     18-01021-smb   Doc 107-16 Document   11-10 Entered
                               Filed 07/08/19    Filed 09/30/20
                                                        07/08/19 Page 25 of 1218
                                                                 22:14:28   Ex. 16
                                       Pg 3 of 4

                                                                               Page 229
 1                  M. Greenberg - Confidential
 2    he could just help out in those discussions.
 3           Q       Did you and Scott have any meetings
 4    with management at the company TransCare?
 5           A       No.     Phone calls but no meetings.
 6           Q       Did you have a number of phone calls
 7    with them?        One?      Two or more?                Do you recall?
 8           A       Yes, definitely more than two.
 9           Q       So at some point, Mr. Leland's
10    reporting to you that there's a crisis, and
11    there are customers and regulatory that are
12    asking questions based on the rampant rumors,
13    as he puts it; right?
14           A       Yes.
15           Q       And you already described that he
16    missed the payroll in July 2; right?
17           A       Yes.
18                   MR. ROTBART:             I object to the form.
19           Q       You said the reason for that was
20    Wells Fargo's insistence on a million five
21    reserve?
22           A       Yes.
23           Q       What steps, if any, did you take at
24    this point to evaluate selling this company
25    off?

                            TSG Reporting - Worldwide   877-702-9580

                                            A1152
        Case 1:20-cv-06274-LAK
     18-01021-smb   Doc 107-16 Document   11-10 Entered
                               Filed 07/08/19    Filed 09/30/20
                                                        07/08/19 Page 26 of 1218
                                                                 22:14:28   Ex. 16
                                       Pg 4 of 4

                                                                                 Page 230
 1                  M. Greenberg - Confidential
 2          A        The challenge at that point in time,
 3    and Glen alludes to it a little bit here,
 4    where he says:
 5                   "They thought our EBITDA was in the
 6    $10 to $12 million range.                     I neither confirmed
 7    nor denied.         Their trailing EBITDA at that
 8    point in time was probably about neutral."
 9                   So, you know, my thinking in the
10    discussions is, you multiply zero times any
11    number and usually you're going to come out
12    with zero.
13                   However, if, you know, you can make
14    an argument for where you believe the
15    company's potentially going, which is easier
16    with a startup than with a company that's more
17    mature, then maybe you can get some value of
18    the business.
19                   MR. ROTBART:             One thing, you keep
20          saying missed payroll was July 2.                          I think
21          it may be July 5.
22                   MR. AMINI:           I stand corrected if
23          that's what it was.                 I can't remember all
24          the dates.
25


                            TSG Reporting - Worldwide   877-702-9580

                                            A1153
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-17 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 27 of 1218
                                                            22:14:28   Ex. 17
                                  Pg 1 of 6




                EXHIBIT 17




                                    A1154
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-17 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 28 of 1218
                                                            22:14:28   Ex. 17
                                  Pg 2 of 6




                                    A1155
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-17 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 29 of 1218
                                                            22:14:28   Ex. 17
                                  Pg 3 of 6




                                    A1156
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-17 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 30 of 1218
                                                            22:14:28   Ex. 17
                                  Pg 4 of 6




                                    A1157
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-17 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 31 of 1218
                                                            22:14:28   Ex. 17
                                  Pg 5 of 6




                                    A1158
   Case 1:20-cv-06274-LAK
18-01021-smb   Doc 107-17 Document   11-10 Entered
                          Filed 07/08/19    Filed 09/30/20
                                                   07/08/19 Page 32 of 1218
                                                            22:14:28   Ex. 17
                                  Pg 6 of 6




                                    A1159
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                               07/19/19       Page Main
                                                         15:08:00  33 of Document
                                                                         1218
                                    Pg 1 of 22


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :     Chapter 7
                                                                :     Case No. 16-10407 (SMB)
                                                                :     (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :     Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x


                              DEFENDANTS’ OPENING STATEMENT1




 1
   The Defendants in this adversary proceeding are: Lynn Tilton, Patriarch Partners Agency Services, LLC (“PPAS”),
 Patriarch Partners, LLC (“Patriarch Partners”), Patriarch Partners Management Group, LLC (“PPMG”), Ark II CLO
 2001-1, Limited (“Ark II”), Transcendence Transit, Inc. (“Transcendence Transit”), and Transcendence Transit II,
 Inc. (“Transcendence Transit II” and together with Transcendence Transit, “Transcendence”). As used herein, the
 term “Entity Defendants” refers collectively to all defendants except Tilton.




                                                      A1160
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                               07/19/19       Page Main
                                                         15:08:00  34 of Document
                                                                         1218
                                    Pg 2 of 22


                                                    TABLE OF CONTENTS


                                                                                                                                         Page


 I.        Background ..........................................................................................................................4

 II.       Count I (Breach of Fiduciary Duty of Loyalty and Good Faith) Fails ................................9

 III.      Count IX (Stay Violation) and Count VII (Actual Fraudulent Transfer) Fail ...................15

 IV.       Counts XIII (Limitation on Liens) and Count XIV (Turnover and Avoidance) Fail ........17

 V.        Count III (Equitable Subordination) Fails .........................................................................17

 VI.       Counts IV, X, and XI Fail ..................................................................................................19

 CONCLUSION ..............................................................................................................................20




                                                                       i



                                                                  A1161
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                               07/19/19       Page Main
                                                         15:08:00  35 of Document
                                                                         1218
                                    Pg 3 of 22


        Pursuant to this Court’s July 10, 2019 Order [Dkt. 109], Defendants respectfully submit

 this Opening Statement.

        1.      Defendant Lynn Tilton has a long and proven track record of rehabilitating

 companies in distress. Unfortunately, not all turnarounds are successful. TransCare Corporation

 and its wholly-owned subsidiaries (collectively, “TransCare” or the “Company”) are an example

 of a business that, despite significant financial support and attention from Tilton, did not survive.

 There are several reasons why, but none of them make Tilton or any of the Entity Defendants

 liable to TransCare.

        2.      The Trustee claims that Tilton breached her duty of loyalty and good faith to

 TransCare. Since this litigation began, the Trustee has advanced ever-evolving theories to

 support this claim. At the core of these theories is the Trustee’s spurious allegation that Tilton

 engaged in a premeditated scheme to “steal” TransCare’s most valuable assets and put them in a

 new entity she would own and control.

        3.      In his pleadings, the Trustee focused on third-party indications of interest in

 TransCare at various times during 2015 that Tilton chose not to pursue, implying that her

 decisions were motivated by a secret desire to later take for herself TransCare’s most valuable

 assets. In the Final Pre-Trial Order, the Trustee focused less on these indications of interest and

 primarily on Tilton’s actions during February 2016, contending that a corporate restructuring

 (including an Article 9 foreclosure by certain of TransCare’s secured term lenders) was a

 “secret” asset theft scheme executed under the cover of darkness.

        4.      As will become crystal clear during the course of the trial, there is simply no

 evidence supporting any of the theories peddled by the Trustee.           But there is compelling

 evidence demonstrating that Tilton (and all Defendants) at all times acted in good faith and did

                                                  1



                                               A1162
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                               07/19/19       Page Main
                                                         15:08:00  36 of Document
                                                                         1218
                                    Pg 4 of 22


 not breach any of her fiduciary duties. First, the evidence will show that Tilton’s decision not to

 pursue third-party expressions of interest in TransCare’s assets is (i) subject to the business

 judgment rule, because the undisputed timeline of events shows that the decision was not

 motivated by self-interest; and (ii) protected by the business judgment rule because the decision

 was well-informed and reasonable.

        5.      Second, the evidence will show that the February 2016 restructuring at issue –

 which contemplated that certain assets would be foreclosed upon by PPAS, as agent for the Term

 Loan Lenders (defined below), and transferred to a new entity (the “OldCo/NewCo

 Restructuring”) – was perfectly lawful. Tilton developed the plan to try to save jobs and ensure

 that TransCare’s asset-based lender, Wells Fargo, N.A. (“Wells Fargo”), would be repaid. The

 plan was the product of fair dealing and was at a fair price. The timing of the transaction was

 compelled by external forces – not any opportunism on Tilton’s part.           The planning and

 negotiations were conducted openly with Wells Fargo with input from the parties’ restructuring

 counsel and a third-party financial advisor that Wells Fargo required TransCare to hire.

 TransCare executives were included in the restructuring discussions – nothing was done “in

 secret.”

        6.      The evidence will show that the price paid for the Subject Collateral (defined

 below) could not be unfair because, other than on paper, TransCare never lost control of the

 Subject Collateral.   Even assuming arguendo, that the price for a transaction that never

 materialized was relevant (and it is not), the price (a $10 million credit bid) was arrived at in a

 fair and thoughtful manner and was, in fact, fair to TransCare. Critically, there is no evidence

 that TransCare lost value or suffered harm as a result of what was, in the end, a mere paper


                                                 2




                                              A1163
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                               07/19/19       Page Main
                                                         15:08:00  37 of Document
                                                                         1218
                                    Pg 5 of 22


 transaction.

         7.       In addition to the meritless fiduciary duty claim against Tilton, the Trustee asserts

 ten additional claims for relief predicated, in large measure, on allegations of inequitable

 conduct. The facts adduced at trial will show that these claims are similarly meritless.

                                      *        *        *        *       *

         8.       The Trustee’s pleadings contain reckless accusations impugning Tilton’s

 character and the character of those who worked closely with her. They are particularly galling

 given that Tilton and her colleagues undertook extraordinary efforts to save TransCare during a

 time of distress. In the two weeks leading up to TransCare’s initial bankruptcy filings, Tilton

 and her team participated in an around-the-clock effort to attempt to save as many jobs as

 possible and wind down TransCare’s relationship with Wells Fargo gracefully and gradually.2

 What’s more, in the year prior to TransCare’s bankruptcy, Tilton loaned or authorized to be

 loaned to TransCare approximately $9 million to keep the Company alive, despite that she had

 no contractual or other legal obligation to do so. Given the current condition of TransCare’s

 estate, it is unlikely that any of that money will be recovered by Tilton.

         9.       In short, far from engaging in wrongdoing, Tilton and her team (several members

 of which will testify at trial) invested untold money, time and resources to try to save the

 Company and the jobs it provided. The Trustee’s scurrilous contrary allegations are pure fiction.




 2
   The evidence will also show that Tilton, aware of TransCare’s obligations under the federal and state law WARN
 statutes (the “WARN Acts”), negotiated for an orderly 90-day wind-down of the “OldCo” business lines (which
 were not planned to continue operating) in a good faith effort to ensure TransCare complied with the WARN Acts.
                                                        3




                                                    A1164
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                               07/19/19       Page Main
                                                         15:08:00  38 of Document
                                                                         1218
                                    Pg 6 of 22


 I.      Background

         10.      TransCare was a medical transportation business. From late 2014 to early 2016

 (the “Relevant Time Period”), Tilton was its sole director and manager. Employees of two of

 Tilton’s companies, Patriarch Partners and PPMG, supported her in these roles.

         11.      During the Relevant Time Period, Wells Fargo provided working capital funding

 under the terms of an asset-based loan agreement (the “Wells Fargo ABL Agreement”).

 TransCare also had a secured term-loan facility (the “Term Loan Agreement”) with a consortium

 of term lenders (the “Term Loan Lenders”), some of which were affiliated with Tilton (including

 the Zohar Funds3) and others with no affiliation to Tilton (Credit Suisse and First Dominion).

 PPAS, a Tilton-controlled entity, was the administrative agent under the Term Loan Agreement.

         12.      Pursuant to a security agreement with PPAS (the “PPAS Security Agreement”),

 TransCare granted PPAS, as administrative agent and for the benefit of the Term Loan Lenders,

 a senior secured lien on all of its assets. PPAS’s lien extended to the proceeds of any sale of the

 assets. Pursuant to section 8 of the PPAS Security Agreement, PPAS was permitted to foreclose

 upon TransCare’s assets upon an Event of Default (as defined in the Term Loan Agreement).

         13.      By late 2014, TransCare faced liquidity constraints. Due to concerns over then-

 management’s performance, Tilton hired a new CEO, Glenn Leland, to lead TransCare’s

 turnaround efforts. By the start of 2015, TransCare was about six months behind in producing

 financial statements.      Moreover, as of February 2015, TransCare had no audited financial

 statements for 2013 or 2014. Leland and other TransCare management created a stabilization



 3
   The Zohar Funds consist of Zohar CDO 2003-1, Ltd., Zohar II 2005-1, Ltd., and Zohar III, Ltd. During the
 Relevant Time Period, Patriarch Partners performed collateral manager duties, including monitoring and managing
 the loans made to TransCare by the Zohar Funds. Tilton is the ultimate owner of the Zohar Funds.
                                                       4




                                                    A1165
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                               07/19/19       Page Main
                                                         15:08:00  39 of Document
                                                                         1218
                                    Pg 7 of 22


 plan that modestly improved TransCare’s performance in the first half of 2015.

         14.     From time to time during 2015, Tilton and Leland were contacted by other

 transportation companies, including competitors, about potentially purchasing some or all of

 TransCare’s assets. These were “blind” inquiries, as they were made by parties that had not

 performed any due diligence on TransCare.

         15.     One company, National Express, inquired about purchasing the Company’s

 paratransit business under its contract with the New York City Transit Authority (the “MTA

 Contract”). The paratransit business contributed most of the Company’s EBITDA during the

 Relevant Time Period. Pursuant to agreements with TransCare’s secured lenders, any sale of the

 paratransit business would have required the consent of TransCare’s secured lenders, including

 Wells Fargo, and the proceeds would have to be paid to those lenders to reduce TransCare’s

 obligations to them. They could not, without the consent of the secured lenders, be “reinvested”

 into the Company.

         16.     Apparently unaware of this restriction on the use of proceeds from an asset sale,

 at various times in 2015 Leland recommended engaging with National Express to sell the

 paratransit business in order to provide cash to support other ongoing TransCare operations.4

 Tilton, however, understood that even if the secured lenders permitted such a transaction,

 TransCare would not survive stripped of its main source of revenue. The paratransit business

 was at the time the economic heart of TransCare’s business and provided the revenue necessary

 to support overall operations; with the heart removed the rest of the business would perish. As a



 4
  The Trustee has designated dozens of excerpts from Leland’s two-day deposition, most of which are irrelevant.
 The testimony of Defendants’ live witnesses will show that Leland’s testimony is not credible.

                                                       5




                                                   A1166
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                               07/19/19       Page Main
                                                         15:08:00  40 of Document
                                                                         1218
                                    Pg 8 of 22


 result, she declined to pursue National Express’s indications of interest, or other indications of

 interest from TransCare’s competitors. Instead, she decided to keep the Company intact, try to

 stabilize it, and then try to sell it “into strength” as a going concern.

         17.     Despite modest improvements in TransCare’s performance in the first half of

 2015, tension arose between TransCare and Wells Fargo. Importantly, in early July, Wells Fargo

 suddenly and without adequate notice restricted the amount of cash available to TransCare for

 working capital, causing the Company to miss payroll. The payroll miss had a negative impact

 on TransCare’s subsequent financial performance. In October 2015, Wells Fargo issued a Notice

 of Non-Renewal to TransCare (the “Non-Renewal Notice”), under which the Wells Fargo Credit

 Agreement would expire in January 2016.

         18.     Tilton made efforts to repair the relationship with Wells Fargo.         By mid-

 December 2015, Tilton, with the support of Wells Fargo, decided to explore a sale of TransCare

 through a marketed sale process. In the weeks that followed, Wells Fargo and Tilton negotiated

 the terms of a long-term forbearance to bridge to a sale of TransCare. Wells Fargo expressly

 conditioned this potential bridge funding on, among other things, the retention of a third-party

 financial advisor and the ability of that advisor to communicate directly with Wells Fargo.

         19.     As Wells Fargo required, TransCare hired Carl Marks Advisors Group

 (“CMAG”) in early January 2016. CMAG reviewed or presented several restructuring plans to

 Tilton, none of which she approved or relied upon and all of which required her to contribute or

 loan millions of dollars in new working capital.

         20.     During this time, Tilton continued to authorize and provide emergency funding

 for TransCare. Loans were made by the Zohar Funds and pursuant to a new credit facility


                                                     6




                                                 A1167
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                               07/19/19       Page Main
                                                         15:08:00  41 of Document
                                                                         1218
                                    Pg 9 of 22


 entered into between TransCare and Ark II (Tilton’s personal investment vehicle), in which Ark

 II agreed to commit up to $6.5 million to TransCare (the “Ark II Credit Agreement”). The

 business nonetheless continued to deteriorate, with customer defections occurring regularly.

         21.      In February 2016, Tilton, with the assistance of TransCare’s outside restructuring

 counsel, and in consultation with Wells Fargo, its restructuring counsel and CMAG, developed a

 plan to restructure TransCare: the OldCo/NewCo Restructuring.                    Tilton’s plan called for

 simultaneously (i) forming new corporate entities (i.e., Transcendence) to take over certain

 TransCare business lines through an Article 9 foreclosure sale, including the paratransit business

 under the MTA Contract, and (ii) winding down the other parts of TransCare in a bankruptcy

 proceeding over the course of 90 days.              The restructuring was designed to repay all of

 TransCare’s indebtedness to Wells Fargo and also save 700 jobs through the operation of the

 NewCo as a going concern. As part of this plan, Transcendence and the remaining TransCare (or

 “OldCo”) business would enter into a Transition Services Agreement (the “TSA”).

         22.      Despite intense negotiations over many weeks, Tilton and Wells Fargo did not

 reach agreement on the funding of the wind-down of the OldCo businesses and Wells Fargo

 suddenly ceased lending to TransCare. On February 24, 2016, the paperwork for the Article 9

 foreclosure by PPAS (as administrative agent) was executed.5

         23.      As part of the Article 9 foreclosure, PPAS, as administrative agent, accepted

 certain TransCare assets (the “Subject Collateral”) in satisfaction of $10 million owing under the

 Term Loan Agreement. Tilton valued the subject collateral at $10 million by (i) calculating the

 book value of the assets and (ii) cross-checking the book value against the total $22 million

 5
  The evidence will show that, at that time, TransCare had ceased making interest payments as required under the
 Term Loan Agreement, which constituted an Event of Default (as defined therein).
                                                       7




                                                    A1168
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  42 of Document
                                                                         1218
                                    Pg 10 of 22


 acquisition price (i.e., the $10 million credit bid plus $12 million in new funding (to be provided

 by one of Tilton’s investment vehicles)), as a multiple of projected EBITDA, which Tilton

 estimated at about $2.5 - $2.75 million for 2016.6

         24.      Later on February 24, 2016, the majority of the TransCare entities (the “Initial

 Debtors”) filed chapter 7 petitions (the “Initial Petition Date”).                     Salvatore LaMonica

 (“LaMonica” or the “Trustee”) was appointed chapter 7 trustee of the Initial Debtors’ estates.

         25.      On February 25, 2016, the parties, including LaMonica, engaged in discussions to

 determine whether and how the OldCo and NewCo business lines could continue to operate post-

 petition. By day’s end on February 25, PPAS and Wells Fargo were unable to reach agreement

 on whether and in what amount the respective secured lenders might provide payroll funding to

 OldCo employees.

         26.      Efforts to get Transcendence up and running on February 25-26, 2016 also were

 frustrated, including by the Trustee, and Transcendence never took control of or operated the

 Subject Collateral. Among other things, LaMonica’s law partner directed the incoming president

 of Transcendence not to move a computer server from a TransCare building that was needed in

 order to operate the “NewCo” business. As a result, NewCo was not able to operate at all.

         27.      The Court entered an order on March 25, 2016 by which PPAS and

 Transcendence authorized the Trustee to sell at auction certain assets, including the Subject

 Collateral (the “Personal Property Stipulation”). The Personal Property Stipulation provided,



 6
   Contrary to the Trustee’s assertion (see Dkt 110 at 7), Tilton did not “value” the TransCare assets slated for
 Transcendence at $22 million. The $22 million “value” was possible only with an investment of $12 million in new
 working capital to operate those assets as a going concern. The evidence will show that on February 24, 2016, the
 assets that were foreclosed upon had no going concern value. TransCare had no access to working capital and there
 is no evidence that anyone but Tilton would provide working capital.
                                                        8




                                                     A1169
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  43 of Document
                                                                         1218
                                    Pg 11 of 22


 inter alia, that PPAS’s liens would attach to the net proceeds of sale in the same amount and

 priority as they existed on the Initial Petition Date.7 The auctioneer conducted auction sales

 which resulted in the ultimate distribution of about $800,000 to PPAS. PPAS, in turn, paid that

 sum over to Ark II, an event that had no impact whatsoever on TransCare’s estate.

 II.     Count I (Breach of Fiduciary Duty of Loyalty and Good Faith) Fails

         28.      The Trustee’s breach of loyalty and good faith claims are a moving target

 involving several possible theories. Each theory is meritless; no matter which one the Trustee

 advances at trial, the evidence will not support it.

         29.      Theory No. 1 Fails. The Trustee has alleged that Tilton’s decision not to consider

 a sale of TransCare assets throughout 2015 was motivated by her desire to “take them for

 herself.” But he has no evidence of any such alleged plot and has the burden of overcoming the

 business judgment rule.

         30.      Indeed, the timeline of events that Defendants will present at trial completely

 undermines his theory. The Trustee focuses on suggestions by Leland between February and

 early December 2015 to pursue a sale of all or parts of TransCare. The evidence will show that

 Tilton’s proposal to Wells Fargo to restructure TransCare and operate certain of its businesses

 (including the paratransit business) through Transcendence was first conceived in February 2016,

 well after Leland suggested that assets be sold, and also after Wells Fargo made clear it was

 unwilling to continue as TransCare’s ABL lender.

         31.      The evidence will also show that Tilton contemplated pursuing a sale process for

 TransCare after she decided not to pursue the indications of interest Leland presented but before

 7
  At Tilton’s insistence, the Personal Property Stipulation provided that 20% of the sale proceeds would be carved
 out for the payment of employee wage claims. (Personal Property Stipulation ¶ 3.)
                                                        9




                                                     A1170
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  44 of Document
                                                                         1218
                                    Pg 12 of 22


 conceiving the OldCo/NewCo Restructuring option. Specifically, she made this decision in mid-

 December 2015, with the support of Wells Fargo. It defies logic that, in December 2015, Tilton

 would have directed her team to conduct research for a potential sale process or negotiate the

 terms of a forbearance agreement with Wells Fargo to facilitate a sale process if Tilton was in the

 midst of pursuing a premeditated “scheme” to “steal” those same assets.

        32.     The evidence will also show that Tilton had good and valid reasons for not

 pursuing a sale of TransCare’s assets, reasons that were unrelated to any personal interests.

 Regarding the MTA Contract, the paratransit operation was TransCare’s most profitable business

 line, accounting for the lion’s share of TransCare’s EBITDA. Leland recommended the sale in

 spite of his belief that, in his own words, as a general business strategy, “selling the good parts of

 the business and keeping the bad parts of the business would not be wise.” In contrast, Tilton

 understood the obvious consequence of losing such a large portion of TransCare’s EBITDA—an

 immediate liquidation because the remaining Company would have been unable to pay its bills.

        33.     The Court will also hear evidence showing that Leland’s stated reasons for

 wanting to pursue the sale were objectively wrong or based on concerns that never came to

 fruition. For example, although Leland apparently believed the sale proceeds could fund and

 stabilize the remaining TransCare business, TransCare’s loan agreements with its secured

 lenders, including Wells Fargo, prohibited TransCare from selling any of its assets without

 lender consent. Even if the secured lenders consented to a sale, the proceeds would have to be

 paid to the secured lenders. In addition, Leland’s fears in early 2015 that the MTA Contract

 might not be renewed were not realized, as the Contract was renewed in July 2015.

        34.     The evidence will also show that Tilton’s decision not to explore “blind”


                                                  10




                                                A1171
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  45 of Document
                                                                         1218
                                    Pg 13 of 22


 expressions of interest for the entire Company was a rational exercise of business judgment. For

 starters, due to a combination of factors, it would have been nearly impossible to sell TransCare

 at a reasonable price during the Relevant Time Period. The Court will learn that TransCare was

 publicly struggling when Tilton and Leland received these “feeler” inquiries. Leland described

 the situation as follows: “[A] lot of industry contacts started to express interest in TransCare’s

 plight and ways to capitalize upon that.” What’s more, these “feelers” were made without the

 benefit of due diligence and, in the case of at least one party, premised on a serious

 misimpression of TransCare’s earnings. Furthermore, even if it would have made business sense

 for TransCare to open its books to competitors, the evidence will show that there were no

 reliable or current financial statements to provide.

        35.     Theory No. 2 Fails. The Trustee also theorizes that Tilton breached her fiduciary

 duties of loyalty and good faith by pursuing the OldCo/NewCo Restructuring. Because Tilton’s

 actions in forming Transcendence and foreclosing on the Subject Collateral were the product of

 fair dealing and a fair price, the Trustee cannot prevail on this theory either.

        36.     The evidence will show that the timing, negotiations and structure of the

 OldCo/NewCo Restructuring were fair and well-known to multiple parties. On timing, the

 cornerstone of the Trustee’s claim is that Tilton “deprived TransCare of the ability to monetize

 TransCare’s assets as a going concern” when she “execut[ed] the Transcendence transaction” in

 February 2016. (Final Pre-Trial Order (“FPTO”) ¶ 182.) The Court will learn that by that time,

 however, neither TransCare nor any subset of its assets could continue as a going concern

 absent millions of dollars in voluntary working capital financing.

        37.     The evidence will show the following:


                                                   11




                                                A1172
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  46 of Document
                                                                         1218
                                    Pg 14 of 22


        In October 2015, Wells Fargo had issued the Non-Renewal Notice, the Wells Fargo ABL
         Agreement was set to expire on January 31, 2016, and Wells Fargo had made clear to
         TransCare that it had no intention of continuing to fund the Company as a going concern.

        Wells Fargo would only commit to providing bridge funding to a sale if TransCare and
         Tilton acquiesced to several conditions, including, inter alia, her agreement to provide
         millions of dollars in immediate funding.8

        Although negotiations with Wells Fargo continued until right before these cases were
         filed and Tilton reasonably believed she would reach a forbearance agreement with Wells
         Fargo, TransCare lacked sufficient funds to continue operations and was dependent on
         Wells Fargo’s willingness to continue to provide working capital.

        TransCare could not have attracted working capital from an outside lender in February
         2016 because (i) TransCare’s assets were already pledged in full to Wells Fargo and the
         Term Loan Lenders and (ii) any prospective lender would have been unable to perform
         adequate due diligence as TransCare did not have current unaudited financial statements
         and had no audited financial statements for 2014 or 2015.

         38.      The evidence will also show that the OldCo/NewCo Restructuring was not

 developed in “secret.” On the contrary, Tilton and her team engaged in an open and coordinated

 effort with CMAG, Wells Fargo and its counsel, and TransCare’s management and the

 Company’s restructuring counsel, to create a viable restructuring plan for TransCare. Wells

 Fargo encouraged these efforts, indicating to Tilton that it shared her desire to “find a joint

 solution to unwind more gracefully.” CMAG also developed budgets for the NewCo business,

 analyzed financial aspects of the proposed Article 9 foreclosure, and assisted Tilton’s team with

 the refinement of the NewCo models.9 TransCare’s restructuring counsel (Curtis Mallet) was

 engaged in a continued dialogue with counsel to Wells Fargo (Otterbourg) regarding the planned




 8
   As a matter of law, Tilton had no fiduciary obligation to provide any money to TransCare, let alone the many
 millions of dollars necessary for it to continue operations. See Thorpe v. CERBCO, Inc., No. 11713, 1993 WL
 443406, at *7 (Del. Ch. Oct. 29, 1993).
 9
   Under its retention agreement with TransCare, CMAG was (as Wells Fargo insisted) permitted to communicate
 directly with Wells Fargo. Following the filing of these chapter 7 cases, CMAG worked directly with Wells Fargo
 and the Trustee to collect TransCare’s receivables.
                                                       12




                                                    A1173
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  47 of Document
                                                                         1218
                                    Pg 15 of 22


 carve-out of the NewCo assets.

         39.      The evidence will also show that the OldCo/NewCo Restructuring was structured

 fairly. As step one, PPAS (as administrative agent) would foreclose on and recover certain

 TransCare collateral (i.e., the Subject Collateral) under UCC Article 9 and transfer those assets

 to Transcendence.10        Thereafter, Transcendence would, through Tilton’s own voluntary

 financing, save jobs by operating new business lines with the Subject Collateral. At the same

 time, TransCare’s outstanding obligations to Wells Fargo would be satisfied through its

 continued collection of accounts receivable. The OldCo business lines would be supported

 during the wind-down period through the TSA with Transcendence.

         40.      Finally, the evidence will show that the OldCo/NewCo Restructuring turned out

 to be nothing more than a paper transaction. The Court will see that although the paperwork for

 the Article 9 foreclosure was executed and TransCare was credited $10 million under the Term

 Loan Agreement, the Subject Collateral was never physically transferred. Moreover, the Trustee

 was able to secure the Subject Collateral and liquidate or otherwise dispose of those assets

 pursuant to the Personal Property Stipulation. Critically, the Trustee has no evidence that the

 foreclosure “devalued” the Subject Collateral.

         41.      The Trustee also alleges the price paid for the Subject Collateral was not fair.

 That is a red herring. The price could not be unfair because the OldCo/NewCo Restructuring

 never materialized and TransCare never lost actual control of the Subject Collateral. Regardless,

 the evidence will show that, even if the transaction had gone through, Tilton calculated the price

 fairly by performing a computation of book value and then cross-checking that $10 million

 10
   Under the controlling loan agreements, PPAS, as administrative agent, had a right to foreclose on the Subject
 Collateral. See Odyssey Partners, L.P. v. Fleming Cos., 735 A.2d 386, 413–15 (Del. Ch. 1999).
                                                       13




                                                    A1174
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  48 of Document
                                                                         1218
                                    Pg 16 of 22


 amount with an assessment of prospective cash flow based on a multiple of EBITDA to ensure

 the amount made sense.

         42.    Theory No. 3 Fails.      The Trustee further theorizes that Tilton breached her

 fiduciary duties by not taking steps to comply with TransCare’s obligations under the WARN

 Acts. The evidence will show that Tilton was aware of and planned to account for TransCare’s

 obligations under the WARN Acts at the time she was developing the OldCo/NewCo

 Restructuring. The Court will learn that Tilton designed and negotiated with Wells Fargo an

 orderly wind-down for the OldCo business lines over the course of 90 days in an effort to ensure

 compliance with the WARN Acts. TransCare was ultimately unable to issue WARN notices to

 all OldCo employees as initially planned due to the unforeseen halt in TransCare’s operations

 when Wells Fargo ceased funding—not because Tilton adopted an “I don’t care about the risks”

 attitude.

         43.    No Evidence of Damages.        The evidence will also show that the monetary

 damages the Trustee claims are impermissibly speculative and unsupported. The Trustee argues

 that TransCare had a going-concern value on certain dates in January and February 2016 that

 was higher than the liquidation value. But his purported expert’s conclusions of “value” are

 speculative, unreliable, and based on cherry-picked evidence that the expert (Jonathan Arnold)

 received from Trustee’s counsel and accepted at face value.

         44.    Given the framing of the Trustee’s claim (i.e., that Tilton breached her fiduciary

 duty by engaging in self-dealing instead of “monetizing” TransCare by selling it (FPTO ¶ 182),

 the only (potentially) relevant question to ask is what the value of TransCare was as it existed at

 the time (in the winter of 2016), but for the alleged self-dealing. However, Arnold proffers the


                                                 14




                                              A1175
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  49 of Document
                                                                         1218
                                    Pg 17 of 22


 “value” of a hypothetical, fully restructured, future TransCare—not of TransCare as it existed

 when the restructuring plans he relies upon were created.

            45.   Specifically, Arnold relies on two major assumptions that are not grounded in

 reality.     First, he assumes that TransCare had immediate access to millions of dollars of

 additional capital. The evidence will show that TransCare was in no position by late 2015 to

 attract additional funding, let alone millions of dollars by January 2016, from any source other

 than Tilton. Indeed, CMAG recognized as much, as its proposed plans called for Tilton to

 provide the required funding. Putting aside that Tilton had no legal obligation to do so, the

 evidence will show that Tilton was understandably unwilling to provide such significant funding

 unless TransCare management or CMAG presented her with a reliable plan, which they never

 did.

            46.   Second, Arnold assumes that TransCare would fully effectuate the turnaround that

 was contemplated in the restructuring plans selected for him by the Trustee’s counsel.11 The

 evidence will show that this assumption is not rational. For example, CMAG warned that “plan

 execution risk is high,” TransCare had been losing money year after year since at least 2014,

 TransCare lacked reliable historical financial statements, and TransCare had been unable to

 successfully implement the three most recent turnaround plans it had adopted.

 III.       Count IX (Stay Violation) and Count VII (Actual Fraudulent Transfer) Fail

            47.   The Trustee’s claim for violation of the automatic stay is premised on the

 allegation that the Defendants interfered with the Trustee’s ability to marshal estate property.



 11
   The Trustee argues that Arnold was justified in relying on the restructuring plans his counsel gave to him because
 Tilton and Wells Fargo relied on them. But that is untrue; neither Tilton nor Wells Fargo relied on any of the three
 whole company plans Arnold used.
                                                         15




                                                      A1176
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  50 of Document
                                                                         1218
                                    Pg 18 of 22


 (FPTO ¶ 188.) Because the Trustee has no evidence that Defendants did so or otherwise caused

 damages to TransCare’s estates, he cannot prevail on Count IX of the Amended Complaint.

          48.      The evidence will show that Defendants voluntarily worked with the Trustee to

 secure the Foreclosed Personal Property Assets so that they could be sold at auction.12 None of

 the Defendants refused to turn over any assets that were the subject of the Article 9 foreclosure.

          49.      The Court will also learn that none of the Defendants’ actions resulted in the

 physical transfer of any assets to another business or resulted in a loss of value of any estate

 property. Following execution of the Article 9 documents, Defendants attempted, but failed, to

 secure assets they believed in good faith had been part of the Article 9 foreclosure, including a

 server, the MTA Contract, and other equipment and vehicles necessary for Transcendence’s

 operations.13 In any case, as discussed in Section II, supra, there is no evidence the Subject

 Collateral was worth less to the Debtors due to the foreclosure than it would have been absent

 the foreclosure.

          50.      The Trustee’s actual fraudulent conveyance claim (Count VII) is also premised on

 the execution of the Article 9 paperwork. The evidence will show that there is nothing for the

 Court to avoid or recover for the reasons already discussed: the Subject Collateral was never

 physically transferred, the foreclosure did not devalue the Subject Collateral and, consistent with

 the terms of the Personal Property Stipulation, PPAS and Transcendence cooperated with the

 Trustee so that the assets could be sold at auction. 20% of the net proceeds from the auction



 12
    Foreclosed Personal Property Assets is defined in the Personal Property Stipulation as “certain of Debtors’
 personal property, including equipment, inventory, vehicles, and certain contracts” that PPAS accepted on behalf of
 the Term Loan Lenders and as set forth in the Article 9 paperwork. (Personal Property Stipulation at 3.)
 13
    The Trustee’s complaint here is peculiar. If, as the Trustee appears to contend, the Article 9 foreclosure was valid,
 these assets were not property of the Initial Debtors’ estates and thus there could be no stay violation.
                                                           16




                                                        A1177
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  51 of Document
                                                                         1218
                                    Pg 19 of 22


 sales were carved-out and paid to the Trustee for the benefit of the Debtors’ estates.14

 IV.     Counts XIII (Limitation on Liens) and Count XIV (Turnover and Avoidance) Fail

         51.     In Count XIII, the Trustee alleges that PPAS’s liens should not extend to post-

 petition proceeds of the Foreclosed Personal Property Assets because PPAS engaged in

 “inequitable conduct caus[ing] TransCare to liquidate to the detriment of its other creditors”

 (FPTO ¶ 190), and that the “equities of the case exception” thus applies. The Trustee has no

 evidence to support his allegations.

         52.     As a threshold matter, the evidence will show, and the Trustee concedes, that

 under the controlling loan agreements, PPAS’s interest in TransCare’s assets extends to proceeds

 of the underlying collateral. (See Am. Compl. ¶ 172.) Moreover, the Trustee has no evidence

 that the assets sold at auction, including the Foreclosed Personal Property Assets, increased in

 value after TransCare filed for bankruptcy or that, even if they did, the Trustee invested any

 unencumbered estate funds to enhance their value.

         53.     The evidence will also show that that the sale proceeds the Trustee distributed to

 PPAS are not subject to turnover (Count XIV). The distribution of auction sale proceeds from

 the Trustee to PPAS was authorized by the Personal Property Stipulation, which was approved

 by Order of this Court. The proceeds are not (and never were) estate property. TransCare held,

 at best, only bare legal title in the Subject Collateral (and any proceeds from the sale thereof)

 because the underlying assets were fully encumbered.

 V.      Count III (Equitable Subordination) Fails

         54.     In Count III, the Trustee asks the Court to reorder the otherwise applicable


 14
   Thus, assuming arguendo that there was a transfer to avoid, recovery by the Trustee would constitute an
 impermissible double recovery under 11 U.S.C. § 550(d).
                                                    17




                                                 A1178
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  52 of Document
                                                                         1218
                                    Pg 20 of 22


 priorities of Patriarch Partners, PPMG, PPAS, and Ark II by application of the principles of

 equitable subordination.        The Trustee alleges that these entities engaged in the following

 “inequitable conduct”: (i) took actions in furtherance of the OldCo/NewCo Restructuring and in

 alleged violation of the automatic stay; (ii) prohibited TransCare from negotiating a sale of

 TransCare and/or its assets to third parties in 2015; and (iii) directed TransCare to make monthly

 interest payments to PPAS.

         55.      As discussed, the evidence will show that the OldCo/NewCo Restructuring was

 entirely fair. (See Section II, supra.) The evidence will also show that neither Patriarch Partners

 nor PPMG would be enriched by the OldCo/NewCo Restructuring; they (i) were not equity

 holders in or lenders to either TransCare or Transcendence; and (ii) did not receive (and were not

 the intended recipients of) any of the Foreclosed Personal Property Assets. The evidence will

 also show that, to the extent any effort by Patriarch Partners, PPMG, PPAS, or Ark II to secure

 any of the Foreclosed Personal Property Assets post-petition violated the automatic stay (and that

 is not the case), there was no injury to TransCare or its creditors.

         56.      The Trustee also has no evidence that Patriarch Partners and PPMG acted

 inequitably in respect of Tilton’s decision not to explore asset sales to third parties throughout

 2015 (nor did they benefit from this decision).15 In any event, as discussed in Section II, supra,

 the evidence will show that Tilton’s decision not to pursue these offers was neither

 unconscionable nor unfair. On the contrary, it was entirely sensible.

         57.      The Trustee also has no evidence that Patriarch Partners and PPMG acted

 inequitably by “directing” TransCare to make monthly interest payments to PPAS. TransCare

 15
    The Trustee does not contend, and has no evidence, that PPAS and Ark II took any action at all with respect to
 third-party expressions of interest.
                                                        18




                                                     A1179
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  53 of Document
                                                                         1218
                                    Pg 21 of 22


 was contractually obligated to make these payments under the Term Loan Agreement. The

 evidence will show that employees of Patriarch Partners and PPMG, who were not parties to the

 Term Loan Agreement, simply reminded TransCare’s management of those obligations or told

 management that PPAS would not (because it could not) waive them. That is not inequitable

 behavior.16

         58.      Finally, the case law makes clear that the purported inequitable conduct of PPAS

 and Ark II in respect of the Ark II Credit Agreement does not provide a basis for the Trustee to

 subordinate the claims of PPAS or Ark II because the Trustee lacks standing to pursue

 subordination of claims based on injury to individual creditors.17 The Trustee has no evidence

 that this alleged inequitable conduct harmed TransCare or the entire body of creditors.

 VI.     Counts IV, X, and XI Fail

         59.      The Trustee “asserts three claims in the alternative seeking to avoid the Ark II

 security interest and preserve it for the benefit of the estate.” (FPTO ¶ 187.) He cannot meet his

 burden on any of these claims. First, because the Trustee has no evidence to support the vast

 majority of the AutoStyle factors, he cannot prevail on the recharacterization claim (Count IV).

 Second, because the evidence will show that Ark II is fully secured with properly-perfected liens

 on all of the assets of the Debtors, the Trustee cannot prevail on his preference claim (Count

 X).18 Third, because the Trustee has no evidence to show Ark II did not provide reasonably



 16
    To the extent the Trustee seeks to subordinate PPAS’s claim based on PPAS’s acceptance of interest payments
 and distribution of those payments to the Term Loan Lenders, this Court has already recognized that PPAS was
 required to accept and disburse those payments in accordance with the terms of the Term Loan Agreement. Mar. 28,
 2019 Hr’g Tr. 42:23-24, 43:9-44:10.
 17
    See Dkt. 103 at 6-8.
 18
    The evidence will also show that (i) Ark II provided “new value” by disbursing ~$1.9 million to TransCare in
 exchange for a secured obligation; (ii) Ark II and TransCare intended for the exchange to be contemporaneous; and
 (iii) the exchange was substantially contemporaneous.
                                                        19




                                                     A1180
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 116 Filed Document
                             07/19/19 11-10
                                       EnteredFiled 09/30/20
                                                07/19/19      Page Main
                                                         15:08:00  54 of Document
                                                                         1218
                                    Pg 22 of 22


 equivalent value for the security interest or did not receive the security interest in good faith, he

 cannot prevail on his fraudulent transfer claim (Count XII).19

                                                 CONCLUSION

         As will be demonstrated at trial, the Trustee’s gratuitously inflammatory allegations,

 which the Trustee must now prove, are devoid of legal or evidentiary support. Accordingly,

 Defendants respectfully request that the Court dismiss this meritless lawsuit in its entirety.


 Dated: July 19, 2019                                          PROSKAUER ROSE LLP


                                                               By: /s/ Michael T. Mervis
                                                               Michael T. Mervis
                                                               Timothy Q. Karcher
                                                               Eleven Times Square
                                                               New York, NY 10036-8299
                                                               Tel.: (212) 969-3000
                                                               Email: mmervis@proskauer.com
                                                               tkarcher@proskauer.com

                                                               Nicole A. Eichberger (pro hac vice)
                                                               650 Poydras Street
                                                               Suite 1800
                                                               New Orleans, LA 70130-6146
                                                               Tel.: (504) 310-2024
                                                               Email: neichberger@proskauer.com

                                                               Attorneys for Defendants




 19
    In Count XII (payment subordination against PPAS), the Trustee seeks to enforce the terms of the Ark II
 Intercreditor Agreement to determine the priority position of PPAS relative to Ark II. (FPTO ¶ 189.) As a matter of
 law, only a party or third-party beneficiary of a contract may enforce its terms. The evidence will show that neither
 TransCare nor the Trustee is a party to or a third-party beneficiary of the Ark II Intercreditor Agreement.

                                                         20




                                                       A1181
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 119 FiledDocument
                            07/29/19 11-10
                                      EnteredFiled 09/30/20
                                               07/30/19     Page 55
                                                        14:57:35    of 1218
                                                                 Main  Document
                                 Pg 1 of 103

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF NEW YORK

      IN RE:                   .            Chapter 7
                               .
      TRANSCARE CORPORATION,   .
                               .            Case No. 16-10407-smb
                               .
                               .            New York, New York
                     Debtor.   .            Monday, July 22, 2019
      . . . . . . . . . . . . ..            10:04 a.m.
      LAMONICA, et al,         .
                               .            Adv. Proc. 18-01021-smb
                v.             .
                               .
      TILTON, et al.           .
      . . . . . . . . . . . . ..


                       TRANSCRIPT OF TRIAL - A.M. SESSION
                    BEFORE THE HONORABLE STUART M. BERNSTEIN
                         UNITED STATES BANKRUPTCY JUDGE


      APPEARANCES:

      For the Plaintiff:            Bijan Amini, Esq.
                                    Avery Samet, Esq.
                                    STORCH AMINI, PC
                                    Two Grand Central Tower
                                    140 East 45th Street; 25th Floor
                                    New York, New York 10017


      Audio Operator:               Electronically Recorded
                                    by Su, K. ECRO

      Transcription Company:        Reliable
                                    1007 N. Orange Street
                                    Wilmington, Delaware 19801
                                    (302)654-8080
                                    Email: gmatthews@reliable-co.com




      Proceedings recorded by electronic sound recording, transcript
                     produced by transcription service.
      _______________________________________________________________




                                    A1182
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 119 FiledDocument
                            07/29/19 11-10
                                      EnteredFiled 09/30/20
                                               07/30/19     Page 56
                                                        14:57:35    of 1218
                                                                 Main  Document
                                 Pg 2 of 103

                                                                              2

      (Appearances Continued)

      For Non-Debtor                Michael T. Mervis, Esq.
      Defendants:                   PROSKAUER ROSE, LLP
                                    Eleven Times Square
                                    New York, New York 10036




                                    A1183
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 57    Document
                                                                    of 1218
                                 Pg 3 of 103

                                                                               3
                                      I N D E X

                                                                        PAGE
      WITNESS
      MICHAEL GREENBERG
        Direct Examination by Mr. Amini                                  11



      EXHIBIT                                                     ID.    EVD.
      PX-279    Binder                                            --     13
      JX-55     E-mail to Ms. Tilton                              --     42
      JX-61     E-mail to Ms. Tilton                              --     53
      JX-56     E-mail to Ms. Tilton                              --     53
      DX-97     Summary of meeting                                --     56
      JX-60     E-mail from Ms. Provost to                        --     58
                  Mr. Greenberg
      JX-137    E-mail                                            --     60
      JX-100    E-mail from Mr. Hudson to                         --     62
                  Mr. Greenberg
      JX-65     E-mail from Mr. Hudson to                         --     63
                  Mr. Greenberg
      JX-67     E-mail from Mr. Greenberg to                      --     64
                  Ms. Tilton
      PX-168    Instruction from Mr. Greenberg                    --     77
      PX-170    E-mails                                           --     80
      PX-174    E-mails                                           --     87
      PX-175    E-mails                                           --     92
      PX-177    E-mails                                           --     94
      PX-178    E-mails                                           --     98
      PX-179    E-mail                                            --    100




                                    A1184
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 58    Document
                                                                    of 1218
                                 Pg 4 of 103

                                                                              4


   1              THE COURT:    Lamonica versus Tilton.       Is the plaintiff

   2 ready?

   3              MR. AMINI:    Plaintiff ready, Your Honor.

   4              THE COURT:    Defendant ready?

   5              MR. MERVIS:     Yes, Your Honor.

   6              THE COURT:    All right.     I’ll hear the motions in

   7 limine first.

   8              MR. MERVIS:     Your Honor, let me -- let me make a

   9 suggestion first --

  10              THE COURT:    Sure.

  11              MR. MERVIS:     -- about the scheduling of one of those

  12 motions because it pertains to something that happened last

  13 night.     My suggestion would be to argue the motion about Dr.

  14 Arnold (phonetic) tomorrow morning and I’ll explain to you why.

  15              Last night at eight o’clock was agreed by the

  16 parties, there was an exchange of demonstrative exhibits.               We

  17 got two exhibits.       One I don’t really have an issue with.          The

  18 other one is a 38 page set of slides that I would describe as a

  19 combination of a supplemented expert report from Dr. Arnold and

  20 a rebuttal report from Dr. Arnold.

  21              I’ve had some time to digest it.         My expert hasn’t

  22 yet seen it, in fact, I don’t know where my expert is today but

  23 we’re going to track him down.         So, I think, I can’t tell you

  24 whether what’s in here affects or doesn’t affect the motion,

  25 but I do have an application that I would like to make tomorrow



                                    A1185
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 59    Document
                                                                    of 1218
                                 Pg 5 of 103

                                                                              5


   1 morning about what they’ve done here.           And I think it’s just

   2 sensible to argue the motion at the same time -- in limine

   3 motion at the same time.

   4              THE COURT:    Any disagreement with that?

   5              MR. AMINI:    In terms of the timing?       No, Your Honor.

   6              THE COURT:    Okay.    All right.    So, we’ll leave that.

   7 So, let’s go to Credit Suisse.

   8              MR. MERVIS:     Yes, Your Honor. So, I think the issue

   9 is fairly simple.       The evidence that we’re seeking to exclude

  10 concerns the dealings between we’ll call it we’ll call it PPAS

  11 and Ark II and Ms. Tilton and her representatives on the one

  12 hand and Credit Suisse on the other hand.           And basically what

  13 you have is evidence about what was said or not said to Credit

  14 Suisse which was one lender in a syndicate of lenders in a

  15 secured term loan.       And although that may or may not raise

  16 issues between PPAS and Ark II on the one hand and Credit

  17 Suisse on the other hand, the fact is that it had no impact on

  18 the estate.

  19              The only argument that’s made in opposition to the

  20 motion that it did have an impact on the estate is as follows:

  21 The argument is that well, Ark II came in above the term loan

  22 lenders and that pushed everyone down the waterfall.              Well, two

  23 things about that.       One is, that would have been true even if

  24 Credit Suisse had quote, known about it and consented about it.

  25 The issue isn’t what Credit Suisse knew or didn’t know.              It’s



                                    A1186
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 60    Document
                                                                    of 1218
                                 Pg 6 of 103

                                                                              6


   1 whether that loan should or not be sitting on top of the term

   2 loan.

   3              Now, they have claims for recharacterization and

   4 equitable subordination and some other things -- I think

   5 they’re trying to strip the liens as a fraudulent conveyance

   6 and a preference.       All of that, you know, we’ll litigate here,

   7 but what Credit Suisse knew and didn’t know doesn’t have

   8 anything to do with those claims, right?

   9              The issue here is how did that loan relate to the

  10 estate.     How did Ark II and PPAS deal with the estate on that

  11 loan.     But what was said or not said to Credit Suisse or those

  12 negotiations and dealings just doesn’t have anything to do with

  13 this case.      And the Trustee doesn’t even have standing,

  14 frankly, to litigate the rights or not of Credit Suisse.

  15              THE COURT:    Mr. Samet?

  16              MR. SAMET:    Thank you, Your Honor, Avery Samet.          The

  17 documents then, the testimony that I understand is sought to be

  18 excluded are directly related to what Ms. Tilton’s intent was

  19 and Ms. Tilton’s actions were.         For example, PX-189, You’re

  20 going to see shortly, Your Honor, is Ms. Tilton’s credit

  21 officer responsible for dealing with Credit Suisse admits to

  22 Credit Suisse that the Ark II loan is not yet entered into and

  23 not yet final.      We’re going to use that to show that as of

  24 February 3rd there wasn’t a credit agreement with the estate.

  25              For example, you’re going to see evidence that Mr.



                                    A1187
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 61    Document
                                                                    of 1218
                                 Pg 7 of 103

                                                                                7


   1 Stephen told Credit Suisse that they weren’t entitled to

   2 800,000 because the foreclosure was actually consummated and

   3 the assets were transferred outside of the TransCare estate.

   4 That’s relevant to what defendants are arguing as to what

   5 happened or didn’t happen.

   6              So, we’re not here to show whether Credit Suisse has

   7 claims, we’re here to show what the process was here and what

   8 the parties’ intents were and what the parties were saying

   9 about this process at the time.

  10              THE COURT:    Okay.    Thank you.    Look, I’m going to

  11 deny your motion in limine.         Initially I question motions in

  12 limine in bench trials anyway, but on this particular issue, I

  13 originally thought that when I read your motion that they were

  14 just trying to show that Tilton was a bad person.             And clearly

  15 they can’t use extrinsic evidence for that.

  16              On the other hand, when I read the response, it

  17 looked like they could argue that the January advances,

  18 although legitimate loans, were not part of the Ark transaction

  19 and, therefore, they’re just general unsecured claims.              They

  20 can strip the lien or they can disallow the secured claim that

  21 Ark has filed and preserve that claim for the -- preserve the

  22 lien for the benefit of the estate.

  23              So, I’m going to permit that and I’ll hear it.

  24 Before we start, I’m afraid to touch your monitors here but can

  25 you move them a little bit so I could see the witness.              We



                                    A1188
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 62    Document
                                                                    of 1218
                                 Pg 8 of 103

                                                                               8


   1 don’t want to disengage them from their outlets.

   2              MR. MERVIS:     Your Honor, can I just ask -- or one

   3 comment on your ruling?

   4              THE COURT:    Right.

   5              MR. MERVIS:     I’m not trying to change your mind, but

   6 I --

   7              THE COURT:    You’re not going to, but go ahead.

   8              MR. MERVIS:     Well, stranger things have happened, but

   9 -- Your Honor, so, I understand what you said.            I think then

  10 that, you know, and I’ll just deal with it on a exhibit by

  11 exhibit basis, but many of these exhibits are well post the,

  12 you know, the loan.

  13              THE COURT:    Yes, you may be right on the subsequent

  14 stuff.     Then --

  15              MR. MERVIS:     So --

  16              THE COURT:    -- they can explain to me why it’s

  17 relevant.     I mean, whatever happened, happened on February 24th

  18 or maybe --

  19              MR. MERVIS:     Your Honor, I mean, I would argue that

  20 whatever -- with respect to the issue Your Honor has raised,

  21 the controlling date, I think, is -- I believe it’s February

  22 10th, which -- the date the --

  23              THE COURT:    I don’t remember, whatever --

  24              MR. MERVIS:     But in any event, I just wanted to raise

  25 that issue.      In other words, I get what you’re saying.          I’m



                                    A1189
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 63    Document
                                                                    of 1218
                                 Pg 9 of 103

                                                                              9


   1 simply saying on a document by document basis, things that

   2 happened after the loan agreement’s signed are, well -- we’ll

   3 see.

   4              THE COURT:    I’m not so sure that it doesn’t go up and

   5 it’s -- I mean the argument is it’s just part of the scheme --

   6 one of the arguments is it’s part of a scheme for Tilton to

   7 acquire control of the assets without the liabilities,

   8 basically.      So --

   9              MR. MERVIS:     The relevance of --

  10              THE COURT:    I’ll hear the evidence.       Call your first

  11 witness.

  12              MR. AMINI:    Your Honor, before we call the first

  13 witness, there’s two additional housekeeping matters.

  14              THE COURT:    Okay.

  15              MR. AMINI:    One, we have in the courtroom, I believe,

  16 we’ve discussed this, the next witness after the first witness,

  17 and in my experience we would -- I would like to exclude him

  18 during the testimony.

  19              THE COURT:    Who is that?

  20              MR. AMINI:    Mr. Pellissier will follow Mr. Greenberg

  21 and he’s in the courtroom.

  22              THE COURT:    Mr. Pellissier?

  23              MR. Pellissier:     Yes?

  24              THE COURT:    Yes, you’ll have to wait outside.

  25              MR. Pellissier:     Okay.



                                    A1190
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 64    Document
                                                                    of 1218
                                Pg 10 of 103

                                                                              10


   1              THE COURT:    There’s a bench at the end of the hall,

   2 if you brought something to read that’s fine.            If you want to

   3 go get a cup of coffee, that’s fine also.

   4              MR. AMINI:    And then with respect to the witness,

   5 Your Honor, Mr. Mervis and I have spoken but once he’s on

   6 cross, do we know -- they’ll be an instruction that he won’t

   7 speak to anyone about his testimony until you’re done with

   8 cross.     And the reason I ask is --

   9              THE COURT:    The current witness?

  10              MR. AMINI:    Yes.

  11              THE COURT:    Won’t he be out before lunch?

  12              MR. AMINI:    Yes.

  13              THE COURT:    My understanding is you’re going to do

  14 your direct and then he’s going to do his cross and whatever

  15 direct he would have on his direct case.

  16              MR. AMINI:    That’s right.

  17              THE COURT:    Okay.    So, once the witness is done, he’s

  18 done and he can go home.

  19              MR. MERVIS:     Two things, Your Honor.      I wasn’t

  20 planning to speak to him why he’s on cross.            I don’t know if

  21 we’ll be out of here by lunch -- we’ll find out.             That was

  22 certainly the sense I was getting last time we were here.

  23              THE COURT:    Call your witness.

  24              MR. AMINI:    Michael Greenberg.

  25              And, Your Honor, having practiced with these



                                    A1191
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 65    Document
                                                                    of 1218
                                Pg 11 of 103

                               Greenberg - Direct/Amini                           11


   1 monitors, we determined that --

   2              THE COURT:    Hold on.    Raise your right hand, please.

   3                    MICHAEL GREENBERG, WITNESS, SWORN

   4              THE COURT:    Okay.    Please take a seat.      Speak into

   5 the microphone.      You can pull it closer, and it’s got a

   6 flexible neck so we can hear you.

   7              Now, what is your issue with the monitors?

   8              MR. AMINI:    Well, they’re somewhat cumbersome.

   9              THE COURT:    So, move them.

  10              MR. AMINI:    No, in terms of rolling the -- some of

  11 these documents are rather large.          And we find that the

  12 witnesses generally say to us in the depositions, you know, I

  13 kind of need to see the whole thing.           So to make it easier, if

  14 Your Honor is willing, we have for each witness just the

  15 documents we’re going to use --

  16              THE COURT:    Yes, that’s fine.

  17              MR. AMINI:      -- in the order.     We have two copies for

  18 the Court.

  19              THE COURT:    You’ve convinced me.       Go ahead.

  20              MR. MERVIS:     But I want to say I agree, Your Honor.

  21              MR. AMINI:    I have two copies for the Court.

  22              THE COURT:    All right.     Thank you.

  23 DIRECT EXAMINATION

  24 BY MR. AMINI:

  25 Q      Good morning, Mr. Greenberg.



                                    A1192
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 66    Document
                                                                    of 1218
                                Pg 12 of 103

                                 Greenberg - Direct/Amini                         12


   1 A      Good morning.

   2 Q      Mr. Greenberg, let’s talk briefly about your background.

   3 What do you do?

   4 A      So, I’m currently a managing director at HCFP which is a

   5 merchant bank.      So we have a number of different activities

   6 including principal investing, investment banking and advisory.

   7 Q      And what would you say your speciality is, if any?

   8 A      I have experience across lending, capital markets and

   9 limited experience in M&A.

  10 Q      Let me show you what’s been marked in this case as

  11 plaintiff’s Exhibit 279.         If you turn to your book, we have

  12 your deposition transcript in the first sleeve, but then if you

  13 look, we marked each of the exhibits.           Just go to the first

  14 exhibit which is       --

  15              THE COURT:      Are these coming in as evidence?

  16              MR. AMINI:      I checked the objections list, Your

  17 Honor, and if there’s an objection, I intend to mention to Your

  18 Honor before I ask about it if there is.           My understanding is

  19 there’s no objection to this exhibit.

  20              MR. MERVIS:      Your Honor, I agree that we have --

  21 we’ll be able to do this, but I -- could I just ask for a copy

  22 of the binder that the witness has?

  23              MR. AMINI:      It’s in there.

  24              MR. MERVIS:      Oh, this is it?    Oh, great.    Thank you.

  25 You know what?      It says Greenberg examination so that might



                                     A1193
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 67    Document
                                                                    of 1218
                                Pg 13 of 103

                                Greenberg - Direct/Amini                          13


   1 have tipped me off.        Thank you.

   2               THE COURT:    All right.    So, what number is this --

   3               MR. AMINI:    PX -- plaintiff’s exhibit 279.

   4               THE COURT:    279 -- so that’s coming into evidence?

   5               MR. AMINI:    Yes.   As I understand it, if there’s no

   6 objection by either side or it’s a joint exhibit or it’s their

   7 exhibit, then just put it in front of the witness and move

   8 forward.

   9               THE COURT:    All right.    But I’d like to know.      Go

  10 ahead.

  11 Q      Mr. Greenberg, is that your -- is that a copy of your

  12 LinkedIn page at one point or another?

  13 A      Yes.

  14 Q      And does it -- the first page of that -- does that

  15 accurately describe your experience and specialties?

  16 A      Yes.

  17 Q      And your experience includes private equity investment

  18 analysis and portfolio company management.            Is that right?

  19 A      Yes.

  20 Q      And you also have a fair amount of experience comparing

  21 companies within a particular sect?

  22 A      Yes.

  23 Q      And you have experience in evaluating capital structure

  24 alternatives of various companies?

  25 A      Yes.



                                    A1194
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 68    Document
                                                                    of 1218
                                Pg 14 of 103

                               Greenberg - Direct/Amini                           14


   1 Q      As well as strategic business assessments?

   2 A      Yes.

   3 Q      And you in your career you’ve done a quite a bit of, I

   4 think, monitoring company performance and presenting

   5 conclusions to your employer about it, is that right?

   6 A      Yes.

   7 Q      All right.    And you have experience, extensive experience,

   8 in valuations and modeling?

   9 A      Yes.

  10 Q      You worked as a credit officer, is I’m not mistaken.             Is

  11 that the correct term at Ms. Tilton’s organization?

  12 A      Yes.    Credit officer and also at one point I became a

  13 member of the portfolio management team.

  14 Q      And when did that -- at what point did that come about?

  15 A      I don’t remember exactly, but probably within the last few

  16 years.

  17 Q      Two years that you were there?

  18 A      Yeah.

  19 Q      All right.    Let’s get that out of the way.         You were there

  20 from 2009 till March of 2016, if I’m not mistaken?

  21 A      Yes.

  22 Q      And in that second job you got, that was a promotion

  23 within that last two years?

  24 A      It was just a change in the characterization of the group.

  25 Q      And as I understood, while you were there, these skills



                                    A1195
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 69    Document
                                                                    of 1218
                                Pg 15 of 103

                               Greenberg - Direct/Amini                           15


   1 that we were talking about, the got a lot stronger while you

   2 were working for Ms. Tilton?

   3 A      Yes.

   4 Q      All right.    And you were an employee, just so I’m clear,

   5 of Patriarch Partners, LLC, is that correct?

   6 A      Yes.

   7 Q      And one of your roles was to understand and assess the

   8 business plans of the various portfolio companies that Ms.

   9 Tilton managed?

  10 A      Yes.

  11 Q      Is that right?

  12 A      That is.

  13 Q      And you reported, if I’m not mistaken, also directly to

  14 Ms. Tilton, at least in the last couple of years?

  15 A      Yes.

  16 Q      And you worked on the TransCare account between 2009 and

  17 either 2012 or 2013, initially, is that correct?

  18 A      That is correct.

  19 Q      You were the credit officer assigned to it during those

  20 years?

  21 A      Yes.

  22 Q      And then you left for a short period of time -- a year or

  23 two -- and you came back to it in early 2015, is that right?

  24 A      Well, I was still at the firm but I wasn’t covering the

  25 company at the time.



                                    A1196
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 70    Document
                                                                    of 1218
                                Pg 16 of 103

                               Greenberg - Direct/Amini                           16


   1 Q      I’m sorry?    You were still at the firm --

   2 A      I was still at the firm, but I wasn’t covering the company

   3 for that period of time.

   4 Q      For the 2013, ‘14 period of time?

   5 A      Yes.

   6 Q      In ‘15 you came back?

   7 A      In ‘15 I was asked to resume covering the company.

   8 Q      Early ‘15 when Mr. Leland came on as the CEO?

   9 A      Shortly after that, yeah, yes.

  10 Q      And this company became one of your principal projects in

  11 2015, is that correct?

  12 A      Yes.

  13 Q      All right.    A fair amount of your time was devoted to it,

  14 is that correct?

  15 A      Yes.

  16 Q      And that’s because the company had challenges in that

  17 period of time?

  18 A      Yes.

  19 Q      Do you recall that around September of 2015, the company

  20 CFO quit?

  21 A      I recall him quitting.       I’m not sure I have the exact

  22 month down, but I do recall him quitting.

  23 Q      Take a look with me at DX-72, which will be the next

  24 document in your -- and I assume, Your Honor, I don’t need to

  25 point out this is the defendant’s exhibits, so I assume there’s



                                    A1197
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 71    Document
                                                                    of 1218
                                Pg 17 of 103

                                 Greenberg - Direct/Amini                         17


   1 no --

   2                THE COURT:    Are you offering them?

   3                MR. AMINI:    I’m sorry -- am I offering them?       Yes.

   4 That was a question I had for Your Honor.           There are a bunch of

   5 documents both sides have put in with no objection.             We have

   6 the joints ones --

   7                THE COURT:    Okay.   Just tell me if there’s no

   8 objection.      That’s all I want to know.

   9                MR. AMINI:    But do you --

  10                THE COURT:    Before you read from a document, I just

  11 want to know if it’s coming into evidence.

  12                MR. AMINI:    Do you need us to take you through it all

  13 for each or can we agree with the other side that they’re --

  14                THE COURT:    Just tell me there’s no objection and if

  15 Mr. Mervis disagrees when he’s up if you disagree you can let

  16 me know.

  17                MR. AMINI:    Thank you.

  18 Q       Let me show you what was marked as defendant’s Exhibit 72

  19 in this matter.      Do you -- it’s an e-mail -- it starts with an

  20 e-mail from you to Ms. Tilton on October 1st 2015.             Do you see

  21 it at the bottom there?

  22 A       Yes.

  23 Q       And it says Mark Banally resigned yesterday.

  24 A       Oh, okay.   So, that’s correct.

  25 Q       And Mr. Banally was the company’s chief financial officer,



                                     A1198
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 72    Document
                                                                    of 1218
                                Pg 18 of 103

                               Greenberg - Direct/Amini                           18


   1 was he not?

   2 A      Yes, he was.

   3 Q      And just -- and is it fair to state that Ms. Tilton

   4 instructed you, among others, to seek a replacement for him?

   5 A      Yes.

   6 Q      And did you ever engage a replacement between that period

   7 of time and the filing on February 24th 2016?

   8 A      We had an external consultant who one of their employees

   9 was acting as a CFO at the company.

  10 Q      That would have been the Carl Marks firm, correct?

  11 A      Yes.

  12 Q      And they came in in early --        we’ll get to it but they

  13 came in in early January.

  14 A      January.

  15 Q      And so you contracted with them so that one of their

  16 employees would act in that role?

  17 A      Yes.   And in the meantime there was a controller at

  18 TransCare that was taking on additional duties as well.

  19 Q      As a result of Mr. Banally’s resignation, your duties on

  20 this, call it credit or on this entity, increased, did it not?

  21 A      Yes, it did.

  22 Q      You had to take over many of the things that you had

  23 relied upon him for previously, is that not correct?

  24 A      Yes, more so.     Yes.

  25 Q      Go with me, if you would, to defendants Exhibit 73 towards



                                     A1199
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 73    Document
                                                                    of 1218
                                Pg 19 of 103

                                 Greenberg - Direct/Amini                         19


   1 --

   2                MR. AMINI:    There’s no objection, Your Honor.

   3                THE COURT:    No objection to the next?

   4                MR. MERVIS:    Correct, Judge.

   5                THE COURT:    Okay.   It’s received.

   6 Q       This is an e-mail exchange, is it not, between you and Ms.

   7 Tilton on October 6th 2015?

   8 A       It is.

   9 Q       And you’re letting her know in the first e-mail that

  10 you’re going over the TransCare to work with them on a number

  11 of items?

  12 A       Yes.

  13 Q       The “Glenn” you refer to is Glenn Leland, the CEO at the

  14 time?

  15 A       Yes.

  16 Q       And among other things you were going over there to work

  17 with them on an update to the board and a Wells Fargo

  18 presentation.      Do you see that as the last bullet point of your

  19 e-mail?

  20 A       Yes.

  21 Q       By “board update,” what is that?

  22 A       The board update is an update -- an update to the board on

  23 all facets of the business.          So, everything from operational

  24 and financial.

  25 Q       And how often did you get board updates in this time



                                     A1200
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 74    Document
                                                                    of 1218
                                Pg 20 of 103

                               Greenberg - Direct/Amini                           20


   1 period, relative to TransCare?

   2 A      It varied but there were times that it could be as much as

   3 once a day to more extensive board updates.            At a minimum,

   4 slightly more extensive once a week and even more extensive

   5 every two to four weeks.

   6 Q      And when you say “board,” whom are you referring to?

   7 A      Lynn Tilton -- Ms. Tilton.

   8 Q      She was the only board, correct, at TransCare, the only

   9 person on the board?

  10 A      Yes, at TransCare.

  11 Q      The reference that we have in all these documents, the

  12 “board” is always a reference to Ms. Tilton, isn’t that

  13 correct?

  14              MR. MERVIS:     Objection, Your Honor.

  15              MR. AMINI:    Withdrawn, Your Honor.       I --

  16              THE COURT:    All right.     Ask another question.

  17 Q      You reference a Wells Fargo presentation.          What’s that?

  18 A      Wells Fargo is looking for an update to the company’s

  19 business plan.

  20 Q      And why did you understand they were looking for an update

  21 to the company’s business plan?

  22 A      There was an upcoming maturity under the Wells Fargo ABL

  23 and, as a result, they wanted to understand where the company

  24 was at.

  25 Q      And when you refer to the Wells Fargo ABL, what are you



                                    A1201
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 75    Document
                                                                    of 1218
                                Pg 21 of 103

                               Greenberg - Direct/Amini                           21


   1 referring to?

   2 A      Wells Fargo’s asset based line of credit with the company.

   3 Q      That was, like, a revolving loan, was it not?

   4 A      A -- yes and revolving asset -- asset based loan.

   5 Q      Right.    Are you able to, sort of, in general terms explain

   6 mechanically how the Wells Fargo loan worked?

   7 A      Yes.    Based on the company’s receivables, and well,

   8 really, the trips that they do each day, they would generate

   9 billing.      Based on that billing would create availability,

  10 based on that availability, the company could draw down each

  11 day against that availability.         It would be offset by

  12 collections they may have that may, you know, that may in turn

  13 reduce the availability.

  14 Q      And do you recall that the maximum availability under the

  15 loan, at least on paper, was about 20 million dollars?

  16 A      Right around 20, I think it may have been slightly higher

  17 than that, but right around.

  18 Q      And you have a general recollection at this period of time

  19 what the balance was, roughly?

  20 A      I don’t at this point.

  21 Q      And is it fair to state -- did you understand that Wells

  22 Fargo had a lien on all the company’s assets?

  23 A      Either a first priority lien or a second priority lien,

  24 depending on the assets.

  25 Q      And so in terms of the first versus second, let’s talk



                                    A1202
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 76    Document
                                                                    of 1218
                                Pg 22 of 103

                                 Greenberg - Direct/Amini                         22


   1 about that.      Wells -- was it fair to state that Wells Fargo

   2 was, in general terms, the first lienholder?

   3                MR. MERVIS:    Objection, Your Honor.

   4                THE COURT:    What’s the objection?

   5                MR. MERVIS:    In general terms?    I think --

   6                THE COURT:    I don’t think that’s a correct statement

   7 or a correct question.

   8                MR. MERVIS:    It’s -- yeah, well, I didn’t say that.

   9 That is my objection.

  10                THE COURT:    Why don’t you ask him what they had a

  11 first lien on and what they had a second lien on?             To the best

  12 of his recollection.

  13                MR. AMINI:    Thank you.   I’ll adopt His Honor’s

  14 question, of course.

  15 Q      What did they have a first lien on and what was the second

  16 lien, and if you want to explain to the Court who had the

  17 second lien?

  18 A      Okay.    To the best of my recollection, they had -- Wells

  19 Fargo had a first lien on AR and inventory and a second lien on

  20 other assets including physical assets.

  21 Q      And who had the first lien on physical assets?

  22 A      The first lien on physical assets was held by the Zohar

  23 Funds.

  24 Q      And in general terms, when you say --

  25 A      And other lenders.



                                     A1203
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 77    Document
                                                                    of 1218
                                Pg 23 of 103

                               Greenberg - Direct/Amini                           23


   1 Q      And other lenders.      Do you recall there were effectively

   2 three Zohar Funds that had lent to this company?

   3 A      Yes.

   4 Q      And among other lenders there were a couple of Ark

   5 lenders?      Do you recall that?

   6 A      Yes.

   7 Q      And the Ark lenders were Ms. Tilton’s own companies?

   8 A      Yes, that’s my understanding.

   9 Q      And the Zohar funds were money of other people that Ms.

  10 Tilton’s entities managed?

  11 A      Yes.

  12 Q      And then there was the third lender in the second tier was

  13 Credit Suisse and First Dominion, do you recall that?

  14 A      I do.

  15 Q      Now, it -- going back to PX-73, there’s a reference to

  16 meeting -- in your e-mail of 9:44 a.m. -- which is your second

  17 e-mail in this -- on the first page, you make a reference to

  18 meeting with the controller to make sure that he can cover the

  19 closing of the financials on a timely basis.            Do you see that?

  20 A      Yes.

  21 Q      And that was the controller that you had referred to

  22 earlier?

  23 A      Yes.

  24 Q      And was he able to cover, in your experience at this time

  25 and in the subsequent months, was he able to cover the closing



                                    A1204
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 78    Document
                                                                    of 1218
                                Pg 24 of 103

                                Greenberg - Direct/Amini                          24


   1 of the financials on a timely basis?

   2 A      He was not.     He fell behind.

   3 Q      And then your -- the first e-mail from Ms. Tilton tells --

   4 do you see what she tells you?         She asks you to keep this under

   5 control and get someone in the spot quick?

   6 A      Yes.

   7 Q      And you understand that was an instruction to you,

   8 correct?

   9 A      Instruction to me, in addition to all the other people on

  10 the e-mail.

  11 Q      Let’s go over who they are.        Mr. Pelissier -- who was he?

  12 A      He was -- I forget the exact title at the time but

  13 effectively over portfolio management.           He was working across

  14 different companies.        But given the number of companies, his

  15 efforts typically were primarily focused on companies that

  16 needed the most help.

  17 Q      And his -- to your understanding, his speciality was

  18 operations, correct?

  19 A      Yes.

  20 Q      Whereas your’s was financial?

  21 A      Yes.

  22 Q      Randy Jones -- who was he?

  23 A      Randy was the head of talent management and -- head of

  24 talent management.

  25               THE COURT:    I’m sorry.    I can’t hear you.     You have



                                    A1205
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 79    Document
                                                                    of 1218
                                Pg 25 of 103

                                 Greenberg - Direct/Amini                         25


   1 to --

   2 A       Oh, sorry, Randy Jones was the head of talent management.

   3                THE COURT:    Talent management?

   4                MR. AMINI:    Talent.

   5 Q       And he would have been the guy you would have looked to

   6 within the organization for hiring a replacement for Mr.

   7 Banally?

   8 A       Yes.

   9 Q       And John Pothan (phonetic) -- who was he?

  10 A       John Pothan was the head of HR.

  11 Q       In your earlier e-mail, going back for a moment to PX-72,

  12 the one in which you’re discussing Mr. Banally’s resignation,

  13 you reference to Jean-Luc is seeing our top candidate, Peter

  14 Wolf in the morning.         Who’s he?

  15 A       So, Peter Wolf was ultimately hired but he ended up

  16 serving in a capacity as more of a COO than a CFO.             His

  17 background lent itself better to that role.

  18 Q       And Mr. Wolf ultimately became the chief operating officer

  19 in title, correct?

  20 A       Yes.

  21 Q       And that’s what he was hired as, isn’t that correct?

  22 A       Yes.

  23 Q       Sometime after, shortly after this period, in October of

  24 2015?

  25 A       Yes.



                                     A1206
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 80    Document
                                                                    of 1218
                                Pg 26 of 103

                                Greenberg - Direct/Amini                          26


   1 Q      And then just to -- do you know who Mr. Pelissier’s

   2 employer was?      Was it Patriarch Partners Management Group?

   3 A      Yes, that’s my understanding.

   4 Q      And Randy Jones and John Pothan, was it your understanding

   5 they were engaged by Patriarch Partners LLC?

   6 A      That is my understanding.

   7 Q      Earlier we had discussed the report you were working on

   8 for -- the update you were working on for Wells Fargo.              Do you

   9 recall that?

  10 A      Yes.

  11 Q      Wells Fargo ultimately gave notice that it did not wish to

  12 continue the ABL facility?

  13 A      Yes, it did -- yes they did.

  14 Q      Go to DX-76 in this --

  15               MR. AMINI:    Again, there’s no objection to this

  16 document, Your Honor.

  17               MR. MERVIS:    That’s correct.

  18 Q      And that is, in fact, the notice you received on or about

  19 October 14th 2015 from Wells Fargo stating their intention to

  20 terminate the ABL facility, correct?

  21 A      Yes, it is.

  22 Q      Mark Banally stayed on till early January, did he not, as

  23 an outside consultant?

  24 A      Yes, he did.

  25 Q      And Glenn Leland was the CEO at the time of the company?



                                    A1207
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 81    Document
                                                                    of 1218
                                Pg 27 of 103

                               Greenberg - Direct/Amini                           27


   1 A       Yes, he was.

   2 Q       And Melissa Provost is the officer, one of the officers

   3 you were dealing with at Wells Fargo on this loan?

   4 A       Yes, she is.

   5 Q       So, what happened -- what did you do, if anything, in

   6 response to Wells Fargo’s loan’s determination?

   7 A       I would have at the time reported the information to the

   8 board and we, at that point, we were working toward, despite

   9 their notice, trying to convince Wells Fargo to continue

  10 working with the company.

  11 Q       And is that, in fact, not how you spent a good portion of

  12 the next couple of months?

  13 A       It was definitely, you know, quite high on the priority

  14 list.

  15 Q       From early October to well into January and February,

  16 correct?

  17 A       Yes.

  18 Q       And the first portion of that period of time, as I

  19 understand, the first couple of months was spent trying to

  20 convince Wells Fargo to continue with the facility?

  21 A       Yes.

  22 Q       All right.   They were lenders, were they not, to a number

  23 of other entities within Patriarch’s portfolio to your

  24 understanding, correct?

  25 A       They were.



                                    A1208
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 82    Document
                                                                    of 1218
                                Pg 28 of 103

                                Greenberg - Direct/Amini                          28


   1 Q      And the hope was that that relationship could be used to

   2 convince them to stay in this, correct?

   3 A      Yes, definitely part of it.

   4 Q      But at the same time, you were tasked with working with

   5 management at the company to present some kind of plan that

   6 would be acceptable to them?

   7 A      Yes.

   8 Q      And is it fair to state you were taxed with that right

   9 from the get-go when you got this notice of termination in

  10 October 14th 2015?

  11 A      Yes.

  12 Q      And the people who worked very closely with you on this

  13 were Mr. Pelissier and Brian Stephen?

  14 A      More so Mr. Pelissier than Brian Stephen.

  15 Q      Go with me --

  16 A      But he would have been involved as well.

  17 Q      Go with me, if you would, to PX-78.

  18               MR. AMINI:    Again, there’s no objection to this

  19 document, at least not from the plaintiff.

  20 Q      Is that - that’s an e-mail exchange between you, Mr.

  21 Pelissier and Mr. Stephen on or about October the 29th?

  22               THE COURT:    Let me interject here.      You refer to

  23 these e-mails and there’s three or four sometimes as part of a

  24 string and if you would refer to the e-mail the time it was

  25 sent it would be easier to find so I know what you’re talking



                                    A1209
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 83    Document
                                                                    of 1218
                                Pg 29 of 103

                               Greenberg - Direct/Amini                           29


   1 about.

   2 Q      So, going to the first e-mail in this chain, is that an e-

   3 mail that you sent to Mr. Pelissier and Mr. Stephen on or about

   4 October 29th 2015 at 11:07 a.m.?

   5 A      Yes.

   6 Q      All right.    And, again, these are -- and what is -- and

   7 why did you sent them this e-mail?

   8 A      I need to -- I just need to quickly read through.            So,

   9 this is after a meeting -- typically, after a meeting we would

  10 look at what follow-up items resulted from the meeting and I

  11 would send an update to, not always, but most of the time, send

  12 an update to people just elucidating what those update items

  13 are and what things we need to, you know, that came out of the

  14 meeting that still need to be accomplished.

  15 Q      And the people you were talking about sending it to are

  16 Glenn, Glenn and Mark, is that right?           I’m reading from your

  17 first line.

  18 A      Yes.

  19 Q      That’s Glenn Leland, Glenn Youngblood and Mark Banally, if

  20 I’m not mistaken, correct?

  21 A      That’s correct.

  22 Q      And who was Glenn Youngblood at that time?

  23 A      Glenn Youngblood was -- I don’t know his exact title at

  24 that time, but he was heavily involved in the operations of the

  25 business.



                                    A1210
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 84    Document
                                                                    of 1218
                                Pg 30 of 103

                               Greenberg - Direct/Amini                           30


   1 Q      And you wanted to give -- and when you said follow-up on

   2 the meeting, what meeting?

   3 A      I believe an internal meeting, but I’m not positive

   4 without additional context.

   5 Q      That was a meeting amongst yourself, Mr. Pelissier and Mr.

   6 Stephen, correct?

   7 A      I’m not positive.

   8 Q      And these were the action items you wanted to give to

   9 management at TransCare?

  10 A      Yes.

  11 Q      And among other things, the first item you’re addressing

  12 is this NYSIF?      That’s New York State Insurance Fund, correct?

  13 A      Yes.

  14 Q      And do you recall that TransCare was delinquent on a

  15 substantial amount to them?

  16 A      Yes.

  17 Q      In this time period?

  18 A      Yes.

  19 Q      Over a million dollars?

  20 A      That’s my recollection.

  21 Q      Related mostly to payments that hadn’t been made in 2014,

  22 correct?

  23 A      I don’t recall the exact time and --

  24 Q      All right.    Among other things under action items was a

  25 reference to Wells Fargo, do you see that -- three down?



                                    A1211
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 85    Document
                                                                    of 1218
                                Pg 31 of 103

                                 Greenberg - Direct/Amini                         31


   1 A       Yes.

   2 Q       You wanted to ask them for two more weeks to finalize the

   3 2016 plan, correct?

   4 A       Yes.

   5 Q       And that 2016 plan that you’re referring to, what was

   6 that?

   7 A       That was a revised plan to be presented to the board for

   8 board approval to be presented to Wells Fargo as part of a path

   9 forward.

  10 Q       And a revised plan to be presented to the board that

  11 addressed what?

  12 A       All aspects of the business and its -- and it can include

  13 the need for funding as well.

  14 Q       And this would have been a plan to the calendar year 2016

  15 that you’re referring to?

  16 A       Yes.

  17 Q       And then you would also use that same plan with Wells

  18 Fargo for what purpose?

  19 A       For the purpose of an agreement on an extension of the

  20 facility.

  21 Q       Go with me, if you would, to JX-51.

  22                MR. AMINI:    Being a joint exhibit, there’s no

  23 objection to this, Your Honor.

  24                THE COURT:    Okay.   Thank you.

  25 Q       Is this an e-mail that you sent to Ms. Tilton, with a copy



                                     A1212
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 86    Document
                                                                    of 1218
                                Pg 32 of 103

                                Greenberg - Direct/Amini                          32


   1 to Mr. Pelissier and Ricky Cheng (phonetic) on or about

   2 November 14th 2015?

   3 A      Yes, it is.

   4 Q      And who is Mr. Cheng?       If you recall.

   5 A      I don’t recall.

   6 Q      It’s not that important.        You state in the first line,

   7 attached is a revised presentation ahead of the meeting with

   8 Wells Fargo on Monday, November 16th at 2 p.m.            Correct?

   9 A      Yes.

  10 Q      And is that revised presentation -- is this the plan that

  11 we saw referenced to in the earlier document between yourself,

  12 Mr. Pelissier and Mr. Stephen?

  13               MR. MERVIS:    Objection, Your Honor.

  14               THE COURT:    Overruled.

  15 A      It was -- yes, it was generally referred to in the prior

  16 e-mail.

  17 Q      And this is what you referred to as a 2016 plan, correct?

  18 You can flip through it.

  19 A      Yes, that was the plan at that stage.

  20 Q      And in order to present it to Wells Fargo, you need Ms.

  21 Tilton’s permission?

  22 A      Yes.

  23 Q      You wouldn’t present such a plan to anybody on the outside

  24 without her permission, isn’t that correct?

  25 A      That is correct.



                                    A1213
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 87    Document
                                                                    of 1218
                                Pg 33 of 103

                               Greenberg - Direct/Amini                           33


   1 Q      And is there some reason that no one from the company is

   2 on this e-mail from TransCare itself?

   3 A      There are -- there are times when -- when we would present

   4 a plan a fair amount of time -- a fair number of times where we

   5 would present a plan to the Board without cc’ing management to

   6 have a dialogue with the Board without management’s involvement

   7 at that stage and then management would come in to speak with

   8 the Board.

   9               There were also cases -- in this particular case

  10 there was also a period of time where Jean-Luc and I were

  11 tasked with coming up with a plan that the Board could get

  12 comfortable with based on our own assessment of the business.

  13 Q      You had prepared prior plans for the company during the

  14 course of 2015 before this one had you not?

  15 A      Yes.   Well, along with the management team.          Along with

  16 the management teams.

  17 Q      And you -- and in presenting the key elements where you

  18 down -- if you look down -- halfway down the page there’s a

  19 bullet item that starts underlying -- or underscored, key

  20 elements of the presentation include.           Do you see that?

  21 A      Yes.

  22 Q      These are items that need Ms. Tilton’s approval, are they

  23 not?    In general.

  24 A      Which particular items?

  25 Q      Well, let’s look at -- fair enough.         The first bullet



                                    A1214
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 88    Document
                                                                    of 1218
                                Pg 34 of 103

                                Greenberg - Direct/Amini                          34


   1 point, replacement of over 50 vehicles by the end of 2016.               You

   2 would require her approval for that, would it not?

   3 A      For that.    Yes.    Certain items you wouldn’t.       They’re more

   4 operational.

   5 Q      At this point your planned forecast was to have 117

   6 million in revenue by year’s end and four million of EBITDA.

   7 I’m looking at the last bullet point in that sentence.              Is that

   8 an accurate statement?

   9 A      Which --

  10 Q      The one that starts with forecast.         The last --

  11 A      Oh, okay.

  12 Q      -- bullet point out of the --

  13 A      To complete 2015.      Yes.

  14 Q      That was an accurate statement of your plan at that point.

  15 A      At that point based on our estimate that was a accurate

  16 representation of our expectation.

  17 Q      And you also had -- well, looking down for the assumptions

  18 for 2016 you also estimated revenue -- growth and revenue of

  19 8.2 million or seven percent over 2015 to about 125 million.

  20 Do you see that?

  21 A      Yes.

  22 Q      And you told Ms. Tilton that you believed that was a

  23 conservative assumption.        Is that not right?

  24 A      That’s correct.

  25 Q      And then the procedure would be that you would present t0



                                    A1215
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 89    Document
                                                                    of 1218
                                Pg 35 of 103

                                Greenberg - Direct/Amini                          35


   1 her and in general terms you would meet with Ms. Tilton, you

   2 and Mr. Pelissier, is that --

   3 A      It varied.     In this particular case we would be meeting

   4 with her.     In some cases -- in most cases it would be the

   5 management team coming in to meet with Ms. Tilton.

   6 Q      I want to just go through a few of the slides in the plan.

   7 In particular the one that ends at Page -- it might be easier

   8 to -- it’s Page 4 of the slides, but it ends at 8510 on the

   9 Bate stamp on the upper right-hand corner.            It’s the corporate

  10 organizational chart.

  11 A      Oh.    Okay.   Yes.

  12 Q      And was that the corporate organizational TransCare that

  13 existed at the time?

  14               THE COURT:     Which page are you referring to?

  15               MR. AMINI:     I’m on the one that has the Bate stamp

  16 number ending in 98510, Your Honor.

  17               THE COURT:     Got it.

  18 Q      Was that an accurate chart at the time?

  19 A      Yes.

  20 Q      Go with me a couple pages after that to the one that is

  21 Page Number 6 ends with Bate stamp 98512, Your Honor.              The one

  22 that starts dry profitability through customer rationalization.

  23 Do you see that chart?        That slide I should call it.

  24 A      Slide -- which slide number is that?

  25 Q      It’s 6.    Slide 6.    Do you have that one?



                                     A1216
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 90    Document
                                                                    of 1218
                                Pg 36 of 103

                               Greenberg - Direct/Amini                           36


   1 A       Yes.

   2 Q       At the top of it there are a couple of check marks.

   3 Review EBITDA profitability for each contract, reviewed EBITDA

   4 profitability for each region.         Does that indicate that you’ve

   5 done that?      Is that one of the tasks you undertook?

   6 A       This -- well, this is coming from the management team, but

   7 it’s saying that they have done that.

   8 Q       And do you then review their work before presenting it to

   9 Ms. Tilton?

  10 A       Yes.

  11 Q       Who in the management team was doing that for you at the

  12 time?

  13 A       The chronology -- the timing of everything gets a little

  14 bit tricky, because, you know, I’m not sure.            Let’s see.    So I

  15 think Glenn was still in a consulting capacity.             Peter Wolf was

  16 definitely there.       And Glenn Leland, I believe, was still

  17 there, but, you know, the chronology gets a little bit tricky

  18 because it’s been some time.

  19 Q       To set it up for you I believe Glenn Leland’s termination

  20 date is January 8th.

  21 A       Okay.

  22 Q       We’ll come to document that will set it.         But I believe

  23 he’s not terminated.

  24 A       Yeah.   So that’s later even though it was shaded in that

  25 chart.



                                    A1217
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 91    Document
                                                                    of 1218
                                Pg 37 of 103

                               Greenberg - Direct/Amini                           37


   1 Q      So if Mr. Leland was still there do you know who was

   2 reviewing these for you?

   3 A      He would have along with Peter Wolf and Mark Banally in a

   4 consulting capacity.

   5 Q      There’s also a reference on that page to the MTA contract

   6 renewal for five years.        The one we were looking at.

   7 A      Yes.

   8 Q      If you go a few more pages to Slide 12 which is at Bate

   9 stamp 98518, Your Honor.        This is a slide that addresses that

  10 renewal, correct?

  11 A      Yes.

  12 Q      That was a pretty important thing at the time.

  13 A      Yes.

  14 Q      It was said to expire, as I recall, in -- it says right

  15 -- in July of 2015.       Do you remember that?

  16 A      Yes.

  17 Q      And you were able to extend it by an additional four years

  18 by agreement on July 13, 2015.         I’m reading from the overview,

  19 the very first line.       Is that an accurate statement?

  20 A      Yes.

  21 Q      And then if you go down with me, one, two, three, the

  22 fourth paragraph on that page there’s a statement that says

  23 there’s almost no capital investment, the ROI is highly

  24 desirable.      Do you see that?

  25 A      Yes.



                                    A1218
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 92    Document
                                                                    of 1218
                                Pg 38 of 103

                               Greenberg - Direct/Amini                           38


   1 Q      And the ROI is return on investment, correct?

   2 A      It is.

   3 Q      And your reference to there’s almost no capital investment

   4 is in reference to the fact that there’s no need for the

   5 company to own any vehicles.           The vehicles it drives under that

   6 contract belong to the MTA.

   7 A      Yes.    It’s not my reference, it’s the company’s, but

   8 that’s accurate.

   9 Q      And that’s an accurate statement, correct?

  10 A      Yes.

  11 Q      And then you have the next statement is management has

  12 made conservative estimates of revenue.           And then you have

  13 these estimates below.        Do you see that?

  14 A      Yes.    It’s the company’s reference, but I see it.

  15 Q      I understand it’s the company’s reference.           You’re about

  16 to give this to Ms. Tilton, correct?

  17 A      Yes.

  18 Q      You agree with this, do you not?

  19 A      Yeah.    I have to review it.      I have to make sure I’m

  20 comfortable with it, and then present it.

  21 Q      So you do in fact review it, get yourself comfortable with

  22 it before presenting it to Ms. Tilton.

  23 A      Yes.

  24 Q      And you did that in connection with this as well, correct?

  25 A      Yes.



                                    A1219
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 93    Document
                                                                    of 1218
                                Pg 39 of 103

                               Greenberg - Direct/Amini                           39


   1 Q      Let me just see if I have a couple more.          In the plan if

   2 you go with me to Slide 19 those are your EBITDA projections.

   3 Revenue and EBITDA projections for the coming year, correct?

   4 The coming years ‘15 through 2020.

   5 A      Those are --

   6 Q      I’m sorry, those are management.

   7 A      -- management’s.      Yeah.

   8 Q      And once again you and Mr. Pelissier have to review these

   9 and get comfortable with them before giving them to Ms. Tilton,

  10 isn’t that your understanding?

  11 A      That is.

  12 Q      And you do that before giving any of these plans to Ms.

  13 Tilton including this one, correct?

  14 A      Yes.

  15 Q      And then finally go with me to one more if you would.

  16 Slide 29.     Those are the major assumptions for 2016 in this

  17 plan, correct?

  18 A      Yes.

  19 Q      And again, you reviewed these assumptions as well and get

  20 comfortable with them before giving them to Ms. Tilton.

  21 A      Yes.

  22 Q      In effect at this point you agree with management with

  23 respect to this plan and these assumptions.

  24 A      Yes.   Assuming the assumptions can be achieved I agree

  25 with management on the plan.



                                    A1220
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 94    Document
                                                                    of 1218
                                Pg 40 of 103

                               Greenberg - Direct/Amini                           40


   1 Q      But you’re also comfortable with the assumptions before

   2 presenting them to Ms. Tilton, are you not?

   3 A      Yes, we are.     Yes.

   4 Q      What ultimately -- were you able ultimately to convince

   5 Wells Fargo to extend the AVO?

   6 A      We never -- never got to -- never got there.

   7 Q      And does there come a time in about December of 2015 when

   8 it was clear that you weren’t going to get Wells Fargo’s

   9 approval?

  10 A      I don’t --

  11 Q      Just simply extend it -- just to extend it for more than a

  12 very short period of time.         Let’s put it that way.

  13 A      I’m not positive.       I’m not positive.

  14 Q      Did there come a time where in response to Wells Fargo’s

  15 action Ms. Tilton determined or advised you that she had

  16 determined to investigate the sale of the company?

  17 A      Yes.

  18 Q      And was that in or about December of 2015?

  19 A      That sounds accurate.

  20 Q      And what do you recall she told you?

  21 A      It was a combination of Wells Fargo’s desire for a sale of

  22 the company, combined with arriving at an ideal scenario

  23 surrounding a sale of the company.

  24 Q      Now when you say arriving at an ideal scenario surrounding

  25 the sale of the company what are you referencing?



                                     A1221
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 95    Document
                                                                    of 1218
                                Pg 41 of 103

                               Greenberg - Direct/Amini                           41


   1 A      That given the company’s condition at that point in time

   2 that there was a need to stabilize the business, and to have

   3 -- to be on a more stable footing as part o a sale and then in

   4 addition to go through the appropriate steps to market the

   5 company.

   6 Q      And what were you tasked with, if anything, in that

   7 connection?

   8 A      Of course I, you know, was stilled tasked with trying to

   9 improve the business.        But then in addition to that we were

  10 looking at potential investment banks to get a sense for, you

  11 know, what investment banks were out there that could market

  12 the company.      In addition also looking at transactions and

  13 multiples in the market.

  14 Q      And all of those were -- all of the things you just said

  15 you were tasked to all three of those, were you not?

  16 A      Yes.

  17 Q      And who worked with you, if anyone, at Patriarch on those?

  18 A      Vin DeVito had some involvement in terms of just thinking

  19 of investment banks that potentially could be out there.              In

  20 terms of analyzing comparable companies and comparable

  21 transactions most of that I located on my own.            And Jean-Luc

  22 would have reviewed the work that I was doing.

  23 Q      Go over with me, if you would, to JX-55.          Again, being a

  24 joint exhibit there are no objections to this, Your Honor.

  25 A      JX --



                                    A1222
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 96    Document
                                                                    of 1218
                                Pg 42 of 103

                                Greenberg - Direct/Amini                          42


   1 Q      55.    It’ll be the next one in your book.

   2 A      Oh, I have a JX-61.

   3 Q      Do you not have a 55??

   4 A      Then I have a --

   5               MR. AMINI:    If I may approach, Your Honor.

   6 A      Oh, here’s the 55.

   7 Q      Is it there?

   8 A      I got it.

   9 Q      You got it?     Mr. Greenberg, this is an e-mail, is it not,

  10 that you sent to Ms. Tilton on December 18, 2015?

  11 A      It is.

  12 Q      It’s subject TransCare Ambulance transactions overview.

  13 Do you see that?

  14 A      Yes.

  15 Q      Ad what was the purpose of this e-mail?

  16 A      The purpose -- the purpose was to get a general idea of

  17 potential comparable transactions and comparable public

  18 companies that existed within the same or ancillary industries.

  19 Q      And Ms. Tilton had asked you to do this, correct?

  20 A      Yes.

  21 Q      And among other things you were also tasked with finding

  22 investment bankers.

  23 A      Yes.

  24 Q      If you look at the second one, the second paragraph as I

  25 mentioned earlier the primary two banks we were able to find



                                    A1223
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 97    Document
                                                                    of 1218
                                Pg 43 of 103

                               Greenberg - Direct/Amini                           43


   1 the advice on ambulance transactions were Barclays and Deutsche

   2 Bank.     Do you see that?

   3 A       Which?   Oh, the top, the second.       Yes.

   4 Q       You -- and then you have a reference also to Royal Bank of

   5 Canada and Warburg Pincus in the following paragraph, correct?

   6 A       Yes.

   7 Q       When you say the primary two banks we were able to find

   8 who’s the we?

   9 A       That’s -- my recollection is that Vikrum Agrawal, well,

  10 given that he’s cc’d on this most likely helped me in locating

  11 some of the information.

  12 Q       And who is he?

  13 A       He was an associate at Patriarch.

  14 Q       And what was his role there, to your understanding?

  15 A       He was -- he would assist different credit officers with

  16 their companies.

  17 Q       And in addition to looking at banks you indicated that you

  18 looked at potential comparable transactions and comparable

  19 public companies that existed within the same industry as

  20 TransCare.

  21 A       Yes.

  22 Q       And you reported those results to Ms. Tilton as well,

  23 correct?

  24 A       Yes.

  25 Q       And you did that in the, to call it -- can we call it the



                                    A1224
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 98    Document
                                                                    of 1218
                                Pg 44 of 103

                                Greenberg - Direct/Amini                          44


   1 exhibit that’s attached to this, correct?

   2 A      Yes.

   3 Q      And this you may need to look at on the screen.            Maybe we

   4 can get that up on the screen as well.           And these were -- the

   5 companies that are listed on this chart were the ones that you

   6 could locate.

   7 A      Yes, the ones that I could locate.

   8 Q      Take us through -- you have what’s called transaction

   9 comps and market comps at the top, do you see that?

  10 A      That’s better.

  11 Q      The blue transactions comps, the pink -- oh well, you

  12 don’t have a colored --

  13 A      It’s hard in black and white.        But in color --

  14 Q      It’s in black and white on the --

  15 A      -- in color it’s much easier.

  16               THE COURT:    Which of these charts are you looking at?

  17 What’s the Bates number?

  18               MR. AMINI:    This is hard for me, Your Honor, because

  19 it’s pierced in such a way I don’t see the Bates number.

  20               MR. MERVIS:    It seems to be a native file, Your

  21 Honor, so I think that’s the issue.          But from what I could tell

  22 it’s the very last page in the exhibit.

  23               MR. AMINI:    It is.     It’s the very last printed page,

  24 Your Honor.      We had intended to give Your Honor this size, my

  25 legal --



                                    A1225
18-01021-smb   Doc 119 FiledDocument
     Case 1:20-cv-06274-LAK 07/29/19 11-10
                                      Entered  07/30/19
                                             Filed      14:57:35
                                                   09/30/20      Main
                                                            Page 99    Document
                                                                    of 1218
                                Pg 45 of 103

                                Greenberg - Direct/Amini                          45


   1               THE COURT:    That would be easier to read.

   2               MR. AMINI:    My legal assistant is downstairs getting

   3 the copies that were not brought up.

   4               THE COURT:    Okay.

   5               MR. AMINI:    If Your Honor would allow me I would give

   6 you this copy that I have in my hand.

   7               THE COURT:    I can read this one, I think.       If I can’t

   8 I’ll let you know.       But, thank you.

   9 Q      Well, let’s do something else while Ms. (indiscernible) is

  10 getting that document for a second.          We’ll go back to the

  11 e-mail.     You have a line, one, two, three, four, the fifth

  12 paragraph down.      You state -- you tell Ms. Tilton Glenn has

  13 indicated that he has received an unsolicited calls from, and

  14 then you list a number of companies.           Do you see this?

  15 A      Yes.

  16 Q      What is Falk?     Who are Falk?     If you know.

  17 A      I don’t recall whether they’re an operating company or a

  18 private equity firm.        I think an operating company.

  19 Q      AMR, do you know who they are?

  20 A      Yes.

  21 Q      What are they?

  22 A      An operating company in the sector.

  23 Q      In where?

  24 A      In the sector.

  25 Q      Richmond County Ambulance and Enhanced Equity?



                                    A1226
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 100 of Document
                                                                         1218
                                 Pg 46 of 103

                               Greenberg - Direct/Amini                             46


   1 A       Richmond County is an operating company.           Enhanced Equity

   2 is a private equity firm.

   3 Q       And National Express, who are they?

   4 A       An operating company.

   5 Q       And the Glenn you’re indicating here is Glenn Leland, is

   6 it not?

   7 A       Yes.

   8 Q       And why were you telling her this?

   9 A       When -- because this happened periodically throughout my

  10 tenure.     When companies would receive calls from potential

  11 interested parties I felt I had an obligation to let the Board

  12 know.     So typically the management team would let the Board

  13 know, in other cases I would let the Board know.

  14 Q       Companies in your experience in that 2015 year where calls

  15 were received they were generally, from your experience, they

  16 came through Glenn Leland?

  17 A       As it relates to -- yes, as it relates to TransCare.             Yes.

  18 Q       To TransCare.     And he would report them to you, would he

  19 not and Mr. Pelissier?

  20 A       He -- yes, to both of us.

  21 Q       And did you have an understanding he had no authority to

  22 speak to those companies, he could only convey the message

  23 isn’t that right?

  24 A       That’s my understanding.

  25 Q       In fact, he was specifically forbidden from speaking to



                                     A1227
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 101 of Document
                                                                         1218
                                 Pg 47 of 103

                                 Greenberg - Direct/Amini                           47


   1 any of these companies, isn’t that correct?

   2 A       Yes.

   3 Q       And he was certainly forbidden from sharing any

   4 information about TransCare with any of these companies, isn’t

   5 that correct?

   6 A       Yes.   Well, the normal procedure is to get approval, in

   7 addition you’d need an NDA.          There are a number of steps that

   8 need to be taken.

   9 Q       In that connection in the year that you worked 2015 to

  10 February of 2016 at no time was anybody given any authority to

  11 even enter into an NDA, correct?

  12 A       That’s my recollection.

  13 Q       And that authority could only come from what you refer to

  14 as the Board or Ms. Tilton, correct?

  15 A       Yes.

  16 Q       And that goes as well not only for management of

  17 TransCare, but that goes for you and Mr. Pelissier as well,

  18 isn’t that correct?

  19 A       Yes.

  20                MR. AMINI:    We were not able to find these copies.

  21 We must have left them at the office.

  22 Q       So if I could take you to the last exhibit in this.             It’s

  23 the last page of this exhibit.          And I will tell you that in the

  24 version I have the transaction comps are in blue and the market

  25 comps are in pink.        Explain, if you would, the difference



                                     A1228
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 102 of Document
                                                                         1218
                                 Pg 48 of 103

                                 Greenberg - Direct/Amini                           48


   1 between those two categories.

   2 A       So transaction comps relate to transactions that have

   3 occurred within the sector or related sectors.              Market comps

   4 relate to public companies and where they’re currently trading

   5 in terms of their valuation.

   6 Q       And in December of ‘18 were these the only comps that you

   7 were able to find?

   8 A       At that point in time, yes.

   9 Q       All right.    Subsequently did you find other comps?

  10 A       I found other transactions, but unfortunately they didn’t

  11 have complete information.

  12 Q       And when you say they didn’t have complete information

  13 what do you mean?

  14 A       In some transactions information is not disclosed.

  15 Q       Go with me, if you would, to JX-61.

  16                THE COURT:    Before we leave this exhibit would you

  17 ask the witness what these various abbreviations are and what

  18 the computations are?         Or are you going to do that with another

  19 witness?

  20                MR. AMINI:    No, I was not, Your Honor, but I will.            I

  21 simply assumed that we all know them.

  22 Q       All right.    Let’s go through the last page of Exhibit 60 -

  23 - I’m sorry 55.       Do you have that?

  24 A       Yes.

  25 Q       Why don’t we -- under target these are the names of the



                                     A1229
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 103 of Document
                                                                         1218
                                 Pg 49 of 103

                               Greenberg - Direct/Amini                             49


   1 companies that you were able to find, right?

   2 A       Yes.

   3 Q       And by a -- when you have a choir -- oh those are for the

   4 transaction comps.        Who was purchasing the target entity,

   5 correct?

   6 A       Yes.

   7 Q       And that gives you the names of those.          And then you have

   8 the date.      The date is the date of the transaction in question,

   9 correct?

  10 A       The date of the closing.        Yes.

  11 Q       And you have of course whether the transactions is

  12 completed or announced on the next line.

  13 A       Yes.   So in some cases the date refers to the announcement

  14 date.

  15 Q       Purchase price or EV dollars MM.         What are you referring

  16 to there?

  17 A       So if the information was available the purchase price

  18 would typically be what -- they’ll announce the company was

  19 acquired for.       But sometimes if there’s debt on the company and

  20 cash on the company’s balance sheet enterprise value is

  21 purchase price of equity plus debt minus cash.

  22 Q       And is there anyway from this chart we can tell which of

  23 those two you’re referring to on that line?             Like the 620

  24 million for AMR’s purchase of Rural Metro Corp., is that

  25 purchase price or enterprise price?



                                     A1230
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 104 of Document
                                                                         1218
                                 Pg 50 of 103

                                 Greenberg - Direct/Amini                           50


   1 A       In hindsight it could have been better elucidated.

   2 Q       The next line revenue LTM MM, what’s that in reference to?

   3 A       That is -- so revenue -- it’s the last 12 months of

   4 revenue and it’s indicating that it’s in millions of dollars.

   5 Q       And then the EV revenue multiple, what are you -- what’s

   6 that?

   7 A       So that’s the enterprise value of the business divided by

   8 their last 12 months of revenue.

   9 Q       And the next line, the EBITDA LTM MM?

  10 A       Is the last 12 months of EBITDA.

  11 Q       And the EV EBITDA multiple, what is that a reference to?

  12 A       That’s the enterprise value to the last 12 months of

  13 EBITDA.

  14 Q       And going down on the AMR one, the notes you have down

  15 there you have a statement in vision expects -- is that 58

  16 million pro forma EBITDA and 13 million synergies in last 12

  17 months?     Do you see that reference?         Total of 25 million by

  18 2017.     I’m looking under the rural metro one.

  19 A       Oh, okay.    Yes.    That’s -- that would have -- that’s

  20 indicating what in visions given guidance as an acquirer --

  21 well, in vision, yeah, as an acquirer in visions given guidance

  22 as the types of synergies and pro forma EBITDA that they can

  23 achieve.

  24 Q       And let me turn to the market comps now, the three

  25 companies that you have up there.



                                     A1231
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 105 of Document
                                                                         1218
                                 Pg 51 of 103

                               Greenberg - Direct/Amini                             51


   1 A       Yes.

   2 Q       All right.    Under market value you have for purchase

   3 price, what is that?        What does that purchase price or EV

   4 dollars in millions, what does that reflect?              That number.     In

   5 the first one it’s, I think, in vision 6.699.

   6 A       So that would reflect the market value of the equity plus

   7 the outstanding debt minus the cash on the balance sheet.

   8 Q       And the rest of the entries are the same as under the

   9 transaction comps, correct?

  10 A       Yes.

  11 Q       You mention in your e-mail to Ms. Tilton that excluding

  12 PHI appears to be an outlier, do you see that?

  13 A       Yes.

  14 Q       Why do you think it was an outlier?

  15 A       My recollection is that they had some different lines of

  16 business.

  17 Q       Anything else?     Let me ask this, do you recall they were

  18 principally an oil company?

  19 A       Yes.   Now that you remind me.

  20 Q       Is that why you believe you thought they were an outlier?

  21 A       And then they had another business that was tangentially

  22 in the sector, but yeah.

  23 Q       Going back to your memo on the front you tell her the EV

  24 or the enterprise value, is that right, EV stands for

  25 enterprise value?



                                     A1232
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 106 of Document
                                                                         1218
                                 Pg 52 of 103

                               Greenberg - Direct/Amini                             52


   1 A       Yes.

   2 Q       So revenue multiple averages 1.8 times.           And EV to, is it

   3 fair to say last 12 months EBITDA averages 10.1 times?

   4 A       Yes.

   5 Q       So the value where you’re looking at is about 1.8 times

   6 the total sales if you want to say revenue of those entities,

   7 correct?

   8 A       Yes.

   9 Q       And EBITDA multiplier based on the processed data is about

  10 10.1.

  11 A       Yes.

  12 Q       Let me take you to JX-61 the next document.           And this was

  13 a week later you updated Ms. Tilton on the matters that you

  14 were reporting to her in the prior e-mail, correct?

  15 A       Yes.

  16 Q       You were working on this project at that time around

  17 Christmas of 2015.

  18 A       Yes.

  19 Q       And Mr. Agrawal was most likely working with you, correct?

  20 A       Yes.

  21 Q       Assisting you in this.

  22 A       Yes.

  23 Q       And this was in connection -- this was being done in

  24 connection with a discussion with Wells Fargo about a plan to

  25 fund the company towards a potential sale of the business.



                                     A1233
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 107 of Document
                                                                         1218
                                 Pg 53 of 103

                                  Greenberg - Direct/Amini                          53


   1 A       Yes.

   2 Q       That’s why you were looking at these numbers.

   3 A       Yes.

   4 Q       Tell me, if you would, what you recall about those

   5 negotiations with Wells Fargo from this point.

   6 A       At that point in time?

   7 Q       Yes.

   8 A       The key negotiation point was surrounding a time line to a

   9 sale.     And Wells Fargo was pushing for a shorter time frame and

  10 Patriarch was pushing for a longer time frame.

  11 Q       Okay.    Go with me -- actually go with me to the next

  12 Exhibit JX-56.       As it’s a joint exhibit there are no

  13 objections, Your Honor.

  14                 THE COURT:    What about the prior exhibit, 61?

  15                 MR. MERVIS:    It’s joint, Your Honor, so --

  16                 THE COURT:    All right.   Anytime it’s joint it’s

  17 received, is that --

  18                 MR. MERVIS:    Yes.

  19 Q       Is that an e-mail that you sent to Ms. Tilton on or about

  20 December 20, 2015?

  21 A       That is.

  22 Q       Is it fair to say at this point that this is the core

  23 group at TransCare that is working on this project?               The ccs.

  24 A       It’s the core group -- it’s the, I guess, yeah, the core

  25 group at Patriarch that’s working on TransCare.



                                      A1234
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 108 of Document
                                                                         1218
                                 Pg 54 of 103

                               Greenberg - Direct/Amini                             54


   1 Q       I notice again there’s no one from the company on this e-

   2 mail.     Is there a reason for that?

   3 A       We -- there were times when we had discussions with the

   4 Board that the company was not part of.

   5 Q       And you have -- this is your weekly update, do you see

   6 that in the first line?         You refer to this as a weekly update.

   7 A       Yes.

   8 Q       Including trip update from Friday.         That would be your

   9 trip to TransCare’s offices, correct?

  10 A       Yes.

  11 Q       And you reference a meeting Monday at 2:30.           If you look

  12 at the top you sent this e-mail on a Sunday, December 20th.

  13 A       Okay.

  14 Q       That meeting is that you’re referencing a meeting the next

  15 day at 2:30 in the afternoon, correct?

  16 A       Yes.

  17 Q       And the people you’re referencing John, Melissa, Bob,

  18 possibly Larry, those are the Wells Fargo folks, are they not?

  19 A       Yes.

  20 Q       And you reference time frame negotiation.           Lynn Tilton

  21 wanted a six month time frame at that point, correct?

  22 A       Yes.

  23 Q       And there also was a discussion at that point about having

  24 a third party CRO.        Do you see that?

  25 A       Yes.



                                     A1235
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 109 of Document
                                                                         1218
                                 Pg 55 of 103

                                  Greenberg - Direct/Amini                          55


   1 Q       Wells Fargo wanted an outside chief restructuring officer,

   2 did they not?

   3 A       Yes.

   4 Q       Somebody who would report to not only Ms. Tilton, but to

   5 them.

   6 A       Yes.

   7 Q       And that’s ultimately what Carl Marks’ role became.

   8 A       Yes, it is.

   9 Q       And in addition to appointing at least one of their people

  10 as the outside CFO, correct?

  11 A       Yes.

  12 Q       Turn with me, if you would to -- you had that -- well, I

  13 can ask this question generally.           You had that meeting with

  14 Wells Fargo the next day, did you not?            Why don’t we just do

  15 this easily.       Why don’t you go to --

  16 A       I believe we did.

  17 Q       Go to DX-97.     I don’t believe there’s any objection to

  18 this document, Your Honor.

  19                 MR. MERVIS:    No objection.

  20                 THE COURT:    Proceed.

  21 A       Okay.    Yes, it looks like we did.

  22 Q       This is the summary from your meeting with John Husson and

  23 Bob Starck, correct?

  24 A       Yes.

  25 Q       And those are two of Wells Fargo’s employees.



                                      A1236
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 110 of Document
                                                                         1218
                                 Pg 56 of 103

                               Greenberg - Direct/Amini                             56


   1 A       Yes.

   2 Q       Look at with me, if you would, the key -- I want to make

   3 sure I’m on the right document -- the key components.

   4 A       Yes.

   5 Q       The six months became nine months, do you see that?

   6 A       Yes.

   7 Q       That was as a result of some conversation you had with Ms.

   8 Tilton, was it not, between your last memo on Sunday at 12:10

   9 p.m. and the meeting on Monday at 2:30 in the afternoon, was it

  10 not?

  11 A       Yes, it would have been.

  12 Q       She instructed you that instead of six months she wanted

  13 nine months.

  14 A       Either that or it was part of a discussion.           But I’m not -

  15 - I don’t remember exactly.

  16 Q       But you wouldn’t have gone in there and given the six

  17 month time frame you refer to in your weekly update.               Where you

  18 say we have received your guidance regarding a six month time

  19 frame.     You wouldn’t have changed that to nine months without

  20 her approval, isn’t that right?

  21 A       Yeah, I would have -- yeah, I would have gotten her sign

  22 off on that.

  23 Q       Just wanted to make sure.       There was also a month some of

  24 what I would call the deliverables and agreed upon budget.

  25 Wells Fargo wanted a budget.



                                     A1237
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 111 of Document
                                                                         1218
                                 Pg 57 of 103

                                 Greenberg - Direct/Amini                           57


   1 A       Yes.

   2 Q       And there was a discussion about a third party consultant

   3 which ultimately became Carl Marks.

   4 A       Yes.

   5 Q       And you actually welcomed that result because you needed a

   6 chief financial officer, didn’t you?

   7 A       We definitely needed oversight.         We definitely needed

   8 someone in that capacity.

   9 Q       But by the you in my question, and I apologize, because

  10 usually it means defendants, but I meant you personally were in

  11 favor of them coming in at this point and acting as chief

  12 financial officer so that you would have somebody there with

  13 that skill set, correct?

  14 A       Well, the decision or the request for a third party

  15 consultant was Wells’ request.          And in terms of who to appoint

  16 and the approval is Lynn’s decision.            But generally the company

  17 -- it was helpful to have additional support.

  18 Q       Again, on this memo that we’re looking at DX-97 is there

  19 some reason nobody from the company’s included on it?

  20 A       It was meant to be just a communication with the Board.

  21 Q       Go with me, if you would, to JX-60, Joint Exhibit 60 which

  22 is the next document in your book.

  23 A       Yes.

  24 Q       The first e-mail in that chain --

  25                MR. AMINI:    Again, it’s a joint exhibit, Your Honor,



                                     A1238
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 112 of Document
                                                                         1218
                                 Pg 58 of 103

                                 Greenberg - Direct/Amini                           58


   1 no objection.

   2                THE COURT:    Received.

   3 Q       The first e-mail in that book is from Melissa Provost to

   4 you and Jean-Luc, do you see that?           Mr. Pelissier, I’m sorry.

   5 Do you see that?

   6 A       Yes.

   7 Q       And she’s writing to you as a followup to the meeting

   8 we’ve been talking about, that Monday meeting.

   9 A       She’s providing that as a result of the meeting.

  10 Q       And she’s focused, is she not, at that point with you on a

  11 budget.     She needs a budget for this plan in order to convince

  12 her folks to extend the loan through the sale process.

  13 A       Yes.

  14 Q       And that’s a constant refrain from Wells Fargo, is it not?

  15 A       Yes, it is.

  16 Q       Did you ever give them a budget?

  17 A       I don’t believe we ever got to that final budget.

  18 Q       There’s a -- and you respond with, among other things, a

  19 series of sales milestones.          Do you see that?

  20 A       Yes.

  21 Q       And those were your -- that was your ask at the time.

  22 A       That was.

  23 Q       And this had been approved by Ms. Tilton at that time,

  24 correct?

  25 A       That’s my recollection.



                                     A1239
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 113 of Document
                                                                         1218
                                 Pg 59 of 103

                                 Greenberg - Direct/Amini                           59


   1 Q       And the plan at that point was to get a budget to them by

   2 January 15th, but it would have to be reviewed by the financial

   3 advisor.

   4 A       Yes.

   5 Q       And the financial advisor you’re referring to here

   6 ultimately became Carl Marks.           It’s the same as what we refer

   7 to as a CRO, correct?

   8 A       Yes.

   9 Q       Just wasn’t sure.

  10 A       But one of Carl Marks’ employees was acting as the CRO.

  11 Q       All right.    Go with me now to PX-137.

  12                MR. MERVIS:    There’s no objection, Your Honor.

  13                MR. AMINI:    That’s right.     Yes.

  14                THE COURT:    It’s received.

  15 Q       PX -- these are the people -- starting with your e-mail at

  16 the bottom of this exhibit in the last one physically in the

  17 chain, but the first one in time, this is an e-mail to now

  18 Glenn Leland, Peter Wolf and Mark Benia who’s still acting as

  19 an outside consultant, correct?

  20 A       The -- oh, there’s an e-mail -- there’s an e-mail from me

  21 to them?

  22 Q       On December 27th.

  23                THE COURT:    What’s the time of the e-mail?        What’s

  24 the time that the e-mail is sent there?

  25 Q       19:49 DST.    Sunday, December 29th at 7:40 p.m.          Do you see



                                     A1240
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 114 of Document
                                                                         1218
                                 Pg 60 of 103

                               Greenberg - Direct/Amini                             60


   1 that e-mail?

   2 A       The Sunday, the 27th at 7:40.        Right.    Yeah.

   3 Q       And you reference to them -- these are the people you’re

   4 still working with at the company.

   5 A       Yes.

   6 Q       We’ll see this, but within a couple of weeks both Mr.

   7 Leland and Mr. Banally are going to be gone.

   8 A       Yes.

   9 Q       And you state to them of course we are all aware -- we are

  10 aware of all the outstanding obligations that the company has.

  11 What are you referring to there?

  12 A       The various companies and vendors that the company owes

  13 money to.

  14 Q       And you were aware of those -- you were keeping track of

  15 those, were you not?

  16 A       Along with the management team I was keeping track of

  17 them.

  18 Q       Right.   Those were in fact, you know, one of the hurdles

  19 that you had to figure how to get over, correct?

  20 A       Yes.

  21 Q       And if you go with me to Mr. Banally’s e-mail in response

  22 that was written on December 27th at 10:35 p.m.              He tells you a

  23 major assumption underlined the 2016 plan has been missed and

  24 execution may be untenable at this date of 12/28.               Do you see

  25 that?



                                     A1241
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 115 of Document
                                                                         1218
                                 Pg 61 of 103

                               Greenberg - Direct/Amini                             61


   1 A       Yes.

   2 Q       And they haven’t gotten any of the new vehicles among

   3 other things.

   4 A       Yes.

   5 Q       And those were part of the plan, were they not?

   6 A       They were.

   7 Q       The next e-mail is from Mr. Leland who asked you whether

   8 you have a date for a presentation to the Board.              Do you see

   9 that?

  10 A       Yes.

  11 Q       Again that would be Ms. Tilton, correct?

  12 A       Yes.

  13 Q       And he’s concerned about that to your understanding

  14 because of the circumstances that Mr. Banally’s addressing.

  15 A       Yes.

  16 Q       And looking at your response on December 28th 2015, you

  17 know, you say no date set.          A challenge as the Board is away

  18 for at least a few weeks and company was just in to visit a

  19 month ago.      What are you referring to there?

  20 A       Referring to the fact that the company had been in

  21 recently and there were a number of companies that competed for

  22 time and that -- this is only based on reading it in an e-mail

  23 -- that Ms. Tilton must have been away at that point.

  24 Q       Go with me, if you would, to the next document I have

  25 which is DX-100.



                                     A1242
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 116 of Document
                                                                         1218
                                 Pg 62 of 103

                                 Greenberg - Direct/Amini                           62


   1                MR. MERVIS:    Defendant’s exhibit, we have no

   2 objection, Your Honor.

   3                THE COURT:    It’s received.

   4 Q       This is an e-mail you wrote to Ms. Tilton on or about

   5 December, 30th, correct?

   6 A       Yes.

   7 Q       And you’re just updating her as is your custom at this

   8 point.

   9 A       Yes.

  10 Q       And you mentioned to her the finalization of the budget is

  11 a key component to the longer term agreement.              See that?    It’s

  12 under budget, the last sentence.

  13 A       Yes.

  14 Q       And that’s what you understood with Wells Fargo, correct?

  15 A       Oh, yes.

  16 Q       And you were working on that at the time.

  17 A       Yes.

  18 Q       Who were you working with it on?

  19 A       With Jean-Luc primarily.        With Jean-Luc Pelissier.

  20 Q       And in terms of the discussions that you had mentioned

  21 earlier the six months or the nine months Wells Fargo had come

  22 around to seven months at this point.

  23 A       Yes.

  24 Q       And even that wasn’t their final answer, was it?             They

  25 were willing to go longer.          Do you recall that?



                                     A1243
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 117 of Document
                                                                         1218
                                 Pg 63 of 103

                               Greenberg - Direct/Amini                             63


   1 A       I don’t recall specifically.

   2 Q       And go with me, if you would, JX, Joint Exhibit 65.             And I

   3 just want to do this one, I think, very briefly, just to show -

   4 - this is -- the last e-mail in this chain which is the first

   5 e-mail on the page from John Husson to you on 12/31, 2015 at

   6 3:56:02 p.m.       Mr. Husson told you that they would extend the

   7 outside date to August 15th.

   8 A       Oh, okay.

   9 Q       Right?

  10 A       Yes.

  11 Q       And you are now sitting here looking at that, does that

  12 refresh your recollection --

  13 A       Yes.

  14 Q       -- that they were willing to go out that far?            See, in

  15 your dealings with Wells Fargo did there come a point where

  16 they said that they simply were not willing to deal?

  17 A       No.    There were points in time where they became more

  18 challenging to deal with, but no point did they say they were

  19 not willing -- I don’t recall a point where they said they were

  20 not willing to deal at all.

  21 Q       All right.    Let’s go next to Joint Exhibit 67.          Did you

  22 have a chance to look at that?

  23 A       Yes.

  24 Q       Is this an e-mail you wrote to Ms. Tilton on January 5th,

  25 2016 at 12:55 p.m.?



                                     A1244
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 118 of Document
                                                                         1218
                                 Pg 64 of 103

                               Greenberg - Direct/Amini                             64


   1 A       Yes, it is.

   2 Q       And again, is there some reason nobody from the company’s

   3 on this?

   4 A       It’s meant as a privileged communication or communication

   5 to the Board just, you know, including just Patriarch on that

   6 particular e-mail.

   7 Q       You say John-Luc and I worked all night, this is on a

   8 Tuesday, to arrive at the scenario to address the parameters

   9 that we discussed yesterday.            Is that true, you and Mr.

  10 Pelissier worked all night that night?

  11 A       Yes.

  12 Q       And the -- you have a reference to a prior discussion the

  13 day before.      Would that have been a discussion with Ms. Tilton?

  14 A       Yes.

  15 Q       And it says to address the parameters that we discussed to

  16 support a sale process and minimize capital needed.               Is that a

  17 correct statement of the -- in general of what the discussion

  18 was with Ms. Tilton the day before?

  19 A       Yes.

  20 Q       How do we support a sale process with the least amount of

  21 capital, correct?

  22 A       Yes.

  23 Q       And then you go down to give her a summary, do you not, of

  24 each division that operates in which you then use as a

  25 foundation for making your assumptions, your model assumptions.



                                     A1245
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 119 of Document
                                                                         1218
                                 Pg 65 of 103

                               Greenberg - Direct/Amini                             65


   1 A       Yes.

   2 Q       Do you see that?      So it was transit -- transit is in

   3 effect 26 percent of revenue at that point.

   4 A       Yes.

   5 Q       And by transit you’re referring to the MTA contract that

   6 we’ve talked about.

   7 A       Yes.

   8 Q       The one that had been extended in July for an additional

   9 four years.

  10 A       Yes.

  11 Q       And then at the top of th next page you have NYC911.

  12 That’s the 911 ambulance service that TransCare ran within the

  13 City of New York, correct?

  14 A       Yes.

  15 Q       And that you have -- you write here this is the most

  16 profitable division.        Do you see that?

  17 A       Yes.

  18 Q       But it’s also the most challenging because of its need for

  19 new equipment, is it not?

  20 A       Yes.

  21 Q       This is the one that needs the most capital.

  22 A       Yes, it is.

  23 Q       And then you have the remaining.         What is New York Core

  24 Non-emergency, just generally?          What was that?

  25 A       It’s New York customers transport, but it’s -- but non-



                                     A1246
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 120 of Document
                                                                         1218
                                 Pg 66 of 103

                                Greenberg - Direct/Amini                            66


   1 emergency vehicles rather than emergency vehicles.

   2 Q       That’s not an ambulance.        It’s other kinds of vehicles.

   3 Is that right?       Or is it that they take people in the ambulance

   4 sometime, but it’s not emergency?

   5 A       It’s yeah, I’m not positive.

   6               THE COURT:    What’s the difference between the first

   7 three types of contracts or services that you’re referring to,

   8 transit NYC911 and New York Core?           I assume that NYC911 is when

   9 someone is having a heart attack or something.

  10               THE WITNESS:     Yeah.    Emergency.

  11               THE COURT:    What are the other two?

  12               THE WITNESS:     So then there are the non-emergency

  13 vehicles within New York and then there’s the transit which is

  14 the contract with the MTA which includes all the vehicles for

  15 disabled and --

  16               THE COURT:    So what’s the difference between that and

  17 New York Core?

  18               THE WITNESS:     New York Core, the --

  19               THE COURT:    In terms of the type of services.

  20               THE WITNESS:     New York Core the customer is typically

  21 a hospital.      So, it could be transit between facilities within

  22 a hospital, but it’s going to be non-emergency transit.

  23               THE COURT:    And the MTA contract?

  24               THE WITNESS:     An MTA is the -- like the

  25 (indiscernible) ride is a big part of it.



                                     A1247
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 121 of Document
                                                                         1218
                                 Pg 67 of 103

                                 Greenberg - Direct/Amini                           67


   1                THE COURT:    Is that taking people to the doctor or

   2 something like that?         I’m still not getting the difference

   3 between -- I understand New York Core is a service provided to

   4 hospitals basically to transport their patients.              And what is

   5 the MTA service?

   6                THE WITNESS:    So, it’s a transport of disabled,

   7 people challenging --

   8                THE COURT:    From where to where?

   9                THE WITNESS:    It could be -- my understanding is the

  10 different -- it could be any type of locations that they need.

  11                MR. AMINI:    Your Honor, if I may.

  12 Q       MTA as I -- it’s a service the City provides to its

  13 residents.

  14 A       Yes.

  15 Q       And there are these mini-vans that they -- that have the

  16 ability to lift wheelchairs and disabled people seamlessly into

  17 them.

  18 A       Yes.

  19 Q       Correct?    And those are vehicles that are provided by the

  20 MTA?

  21 A       Yes.

  22 Q       They are garaged in a facility on Foster Avenue, if I’m

  23 not mistaken.

  24 A       Yes.

  25 Q       Maybe 1065 Foster Avenue in Brooklyn, is that where they



                                     A1248
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 122 of Document
                                                                         1218
                                 Pg 68 of 103

                               Greenberg - Direct/Amini                             68


   1 were garaged?

   2 A       I remember Foster Avenue.       Yes.

   3 Q       All right.    And the contract with the MTA required that

   4 TransCare service those vehicles and go to the locations that

   5 the City directed to pick people up and move them from one

   6 place -- dispatch them from one location to another home, to

   7 doctor’s appointments, things of that nature.

   8 A       Yes.

   9 Q       And who -- the dispatch was from the City of New York if

  10 I’m not -- am I correct about that?

  11 A       That’s my recollection, yes.

  12 Q       And then you had other more -- outside of the New York

  13 City you had three basic other markets, Maryland, Pittsburgh,

  14 and Hudson Valley, correct?

  15 A       Yes.

  16 Q       And those were, for the most part, ambulance services,

  17 correct?

  18 A       Yes.

  19 Q       Going back to New York City 911 you have reference there

  20 to although it’s the most profitable all of the main customers

  21 have issued ultimatums for new vehicles.             Was that right?

  22 A       Yes.

  23 Q       So, the average age of the fleet was quite ancient, was it

  24 not?     Relative to this kind of service.         To your knowledge.

  25 A       To my knowledge it was, yeah, it was an older aged fleet.



                                     A1249
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 123 of Document
                                                                         1218
                                 Pg 69 of 103

                               Greenberg - Direct/Amini                             69


   1 Q       It was challenging to just keep them on the road.

   2 A       Yes.

   3 Q       And many of them, you’ll see at some point, were not on

   4 the road, correct?

   5 A       Yes.

   6 Q       Then going to the bottom of this memo to Ms. Tilton you

   7 have -- you have laid out for her the results, the actual

   8 results if I understand it correctly by the various business

   9 lines.

  10 A       Yes.

  11 Q       Both in terms of revenue on top and then in terms of the

  12 EBITDA that is associated with that revenue underneath.

  13 A       Yes.

  14 Q       At this point your next statement after that is we

  15 discussed with management one more time a number of scenarios,

  16 but agreed to disagree.         Do you see that?

  17 A       Yes.

  18 Q       You and Mr. Pelissier were now working independently of

  19 management.

  20 A       Yes.

  21 Q       And, in fact, that’s the next thing you say.            As a result

  22 we work independently to arrive at a scenario more consistent

  23 with the parameters discussed yesterday.

  24 A       Yes.

  25 Q       You and Mr. Pelissier were now going to try to work a plan



                                     A1250
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 124 of Document
                                                                         1218
                                 Pg 70 of 103

                               Greenberg - Direct/Amini                             70


   1 within the parameters of what Ms. Tilton was discussing with

   2 you.

   3 A       Yes.

   4 Q       And you were following her directions.

   5 A       We were.

   6 Q       And there’s -- I was going to mention it, but there’s the

   7 reference next to there are 169 in service out of 275.                72 are

   8 close to 30 percent or out of service at any time.

   9 A       Yes.

  10 Q       Correct?    Despite -- and you refer to an average age of

  11 seven plus years, correct?

  12 A       Yes.

  13 Q       You have, at the bottom of this, that the maximum funding

  14 need during 2016 is four and a half million, but it can be

  15 mitigated through any potential delays of vehicle leases.                Do

  16 you see that?

  17 A       Yes.

  18 Q       And that was your plan -- yours and Mr. Pelissier’s --

  19 that was based on yours and Mr. Pelissier’s plan at this point

  20 in time.

  21 A       Yes.

  22 Q       And you go to the next page with me on Page 4 you explain

  23 the peak need of close to four and a half million as driven by

  24 the following.       Do you see that?

  25 A       Yes.



                                     A1251
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 125 of Document
                                                                         1218
                                 Pg 71 of 103

                               Greenberg - Direct/Amini                             71


   1 Q       And the peak need is, you know, at the -- at its high

   2 point you’re going to need four and a half million bucks,

   3 possibly.

   4 A       Yes.

   5 Q       For this plan.     And these are the things you need them

   6 for, correct?

   7 A       Yes.

   8 Q       And you lay them out.       The first one is that New York

   9 State Insurance Fund.         You have to pay them at least the

  10 million bucks is the point, correct?

  11 A       Yes.

  12 Q       For them to continue providing insurance?

  13 A       Yes.

  14 Q       Which was critical to the operations, was it not?

  15 A       Yes.

  16 Q       In fact, in the ambulance business all insurance is

  17 critical to its operations, is it not?

  18 A       Definitely.

  19 Q       And then you had other -- you know, you were behind in

  20 payroll and payroll taxes in particular, correct?

  21 A       (No audible response).

  22 Q       And then 25 percent was for down payments on these 20 new

  23 vehicles.

  24 A       Yes.

  25 Q       And the rest was just accounts payable payments mostly for



                                     A1252
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 126 of Document
                                                                         1218
                                 Pg 72 of 103

                               Greenberg - Direct/Amini                             72


   1 parts and supplies which you parts supplier wasn’t provided to

   2 you because of past due payments?

   3 A       Yes.

   4 Q       And at this point in time, January 5th, 2016, this was the

   5 plan that you were proposing to Ms. Tilton, was it not?

   6 A       Yes.

   7 Q       That you -- this is you Mr. Felicia (phonetic).

   8 A       Yes.

   9 Q       And the two of you were the principal people tasked with

  10 providing such a plan?

  11 A       Yes.

  12 Q       The next document is DX-106, which -- to which we have no

  13 objection.      And I only have it in there to refresh your

  14 recollection as to the date on which Carl Marks Advisory Group

  15 was engaged.

  16 A       Okay.   Yes.

  17 Q       They came in on January -- dated as of January 7th,

  18 correct?

  19 A       Yes.

  20 Q       Right about then.      And as we discussed, they came in both

  21 as chief restructuring officer, and one of their employees was

  22 tasked with being the outside CFO.

  23 A       Yes.

  24 Q       This document was signed by Peter Wolf, that’s the chief

  25 operating officer, do you see that?



                                     A1253
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 127 of Document
                                                                         1218
                                 Pg 73 of 103

                               Greenberg - Direct/Amini                             73


   1 A       Yes.

   2 Q       I’m not sure if I -- but, at this point Mr. -- at this

   3 time or very close in time to Carl Marks coming on board Mr.

   4 Leland is -- as I understand it -- fired by Ms. Tilton.

   5 A       I know it’s right around that time frame.

   6 Q       And Mr. Banally is fired or quits at the same time, do you

   7 know which?

   8 A       (No audible response).

   9 Q       Let’s leave at it this.

  10 A       I believe he quit, but --

  11 Q       Okay.    He left at that -- he left simultaneously.

  12 A       -- yes.

  13 Q       With Mr. Leland, correct?

  14 A       Yes.

  15 Q       And did you replace -- other than as we’ve discussed, the

  16 CROs and this employee of Carl Marks, did you replace either

  17 one of those individuals in the remaining time at this time?

  18 A       No.    Others took on additional responsibility.

  19 Q       Okay.    Who took on effectively the responsibilities of Mr.

  20 Leland?

  21 A       Both Glenn Youngblood (phonetic) and Peter Wolf took on

  22 additional responsibility.

  23 Q       Those -- if I wanted to identify the two most senior

  24 executives of the company once Mr. Leland left, it would be Mr.

  25 Youngblood and Mr. Wolf?



                                     A1254
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 128 of Document
                                                                         1218
                                 Pg 74 of 103

                                 Greenberg - Direct/Amini                           74


   1 A       There were others that I can’t recall their names

   2 specifically.       They were more -- their responsibility was at

   3 particular divisions.         But, I guess Earl Costa (phonetic) took

   4 on a significant role as well.

   5 Q       Who was Mr. Costa?

   6 A       He had run one of the divisions.         At this point I don’t

   7 remember which division.

   8 Q       Pittsburgh?

   9 A       I think -- yeah, Pittsburgh.        So, he had run Pittsburgh.

  10 And so, he was -- he had gotten -- he was more heavily involved

  11 at the corporate level than Starkley (phonetic) had been.

  12 Q       And he continued to run Pittsburgh, did he not?

  13 A       Yes.

  14 Q       But, for -- at the headquarters you would have been -- you

  15 would have looked for -- in terms of senior executives at this

  16 point the two that would have -- you would have looked to as

  17 most senior were Mr. Wolf and Mr. Youngblood, is that correct?

  18 A       Yes.

  19                MR. MERVIS:    Just an objection, Your Honor.

  20                THE COURT:    What’s the objection.

  21                MR. MERVIS:    The objection is that the way this

  22 started off was other than the people at Carl Marks, and we’ve

  23 lost that thread.        So, I’m not sure -- at this point I’m not

  24 sure if he’s including that as the headquarters, or not

  25 including that as headquarters.



                                     A1255
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 129 of Document
                                                                         1218
                                 Pg 75 of 103

                                 Greenberg - Direct/Amini                           75


   1                MR. AMINI:    I’m not.   I’m excluding Carl Marks.

   2 Q       We understand that an employee of Carl Marks effectively

   3 acted as outside CFO, correct?

   4 A       And CRO.

   5 Q       And CRO -- same person?

   6 A       Different person.

   7 Q       Two of them.     And did they have operational roles at the

   8 company?

   9 A       They were involved in the operations of the business.              So,

  10 they had --

  11 Q       Outside of those two, the next two more senior executives

  12 were Mr. Wolf and Mr. Youngblood, correct?

  13 A       Yes.

  14 Q       All right.    Go with me to J -- PX-158.

  15                MR. AMINI:    And I believe there’s no objection to

  16 this document, Your Honor.

  17 Q       Now, in this exhibit, Mr. Greenberg, you’re sending the

  18 work, the plan that we looked at before, that January 5th plan

  19 that you and Mr. Felicia worked all night to prepare.                You’re

  20 sending it to the Carl Marks folks, are you not?

  21 A       Yes.

  22 Q       And you make a note -- in their e-mail of the 7th of

  23 January, 2016 at 12:33 you make a note to Carl and Jonathan.

  24 Carl is Carl Landeck at Carl Marks, correct?

  25 A       Yes.



                                     A1256
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 130 of Document
                                                                         1218
                                 Pg 76 of 103

                               Greenberg - Direct/Amini                             76


   1 Q       He was which one of those people?

   2 A       The CFO.

   3 Q       The CFO.    And J. Killion, that’s Jonathan Killion, and he

   4 was also at Carl Marks?

   5 A       He was at Carl Marks, yes.

   6 Q       Was he -- did he have one of those two roles, or no?

   7 A       No.    No, he was director at Carl Marks though.

   8 Q       All right.    You’re sending the plan with them, and you

   9 make a note that, given the discussion with NYSIF, one million

  10 payment reduced to 225K.         The cash forecast included a payment

  11 plan that is more aggressive than the most recent discussions.

  12 Do you see that?

  13 A       Yes.

  14 Q       In between the -- is it fair to state between the fifth of

  15 January and the 7th of January, you had worked something out to

  16 reduce that $1 million down to 225?

  17 A       Yes.

  18 Q       And that gave you at least some modicum of relief from

  19 some of the challenges you were facing.

  20 A       Yes.

  21 Q       And that’s what you were telling them at the time.

  22 A       Yes.

  23 Q       Why were you sending this to them?

  24 A       The -- they -- well, any plan that we ultimately would go

  25 to Wells for Wells review, Wells was also going to want to have



                                     A1257
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 131 of Document
                                                                         1218
                                 Pg 77 of 103

                                 Greenberg - Direct/Amini                           77


   1 -- they had mentioned in there -- in their amount they were

   2 going to want to have Carl Marks on board with whatever plan

   3 was arrive at.

   4 Q       And I assume that Ms. Tilton gave you permission to send

   5 this to Carl Marks, correct?

   6 A       Yes.

   7 Q       Right.   You wouldn’t have sent it to Carl Marks without

   8 her permission, correct?

   9 A       No.

  10 Q       And this plan also -- is it fair to state that you believe

  11 this plan also went to Wells Fargo?

  12 A       I don’t think it went to Wells Fargo.

  13 Q       I wasn’t sure from your last answer.          All right.     Go with

  14 me now to Plaintiff’s Exhibit 168.           Going back for one minute

  15 to the Carl Marks.        At this point you would expect Carl Marks

  16 to go on to the company’s premises and work with management

  17 towards looking at these plans and assisting in the project to

  18 stabilize the company and prepare it for a sale, correct?

  19 A       Yes.

  20 Q       All right.    Now, go with me to PX-168.

  21                MR. AMINI:    Again, no objection to this document that

  22 I’m aware of, Your Honor.

  23                THE COURT:    All right, it’s received.

  24 Q       This is an instruction from you, is it not, to Renee

  25 Dudley and Carlos Mercado (phonetic) about wires?



                                     A1258
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 132 of Document
                                                                         1218
                                 Pg 78 of 103

                               Greenberg - Direct/Amini                             78


   1 A       Yes.

   2 Q       Okay.   Just briefly, who are Ms. Dudley and Mr. Mercado?

   3 A       Ms. Dudley worked at -- related to -- worked in the

   4 administration of the facility, so loan administration.                And

   5 Carlos Mercado was the controller at Patriarch.

   6 Q       And you were asking them to make certain payments on a

   7 count of TransCare, correct?

   8 A       Yes.

   9 Q       The auto insurance payment of 221,122, correct?

  10 A       Yes.

  11 Q       I don’t know.     IPFS, is that another insurance payment?

  12 A       Yes.

  13 Q       And the Aetna payment, I assume, was also insurance,

  14 right?

  15 A       Yes.

  16 Q       So, they’re roughly -- I don’t know -- roughly 699, almost

  17 $700,000 in payments?

  18 A       Yes.

  19 Q       And do you recall there was also -- I don’t have a

  20 document for it, but do you recall there was also an NYSIF

  21 payment roughly about that same time, so as on January 15th one

  22 million 172 -- we’ll see this number later -- was paid on

  23 account of TransCare?

  24 A       I’d have to see it to -- you know, to recall.

  25 Q       Do you recall who made -- what entity made these payments?



                                     A1259
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 133 of Document
                                                                         1218
                                 Pg 79 of 103

                               Greenberg - Direct/Amini                             79


   1 A       (No audible response).

   2 Q       If you know.

   3 A       My recollection is that it would have come from one of the

   4 funds on behalf of the company.

   5 Q       When you say one of the funds you’re talking about one of

   6 the Zohar Funds?

   7 A       I’m not sure which fund.

   8 Q       Well, besides the Zohar Funds, what other funds, Ark

   9 Funds?

  10 A       The Ark Funds, yeah, the other funds.          But, I don’t -- I’m

  11 not sure which fund had -- it’s typically done through a

  12 direction letter.

  13 Q       A direction letter is what, the company asks for the

  14 money?

  15 A       A company provides direction as to where the money will

  16 go, usually to speed delivery of it, or you know, usually to

  17 speed the delivery of the money to the vendor, or just to send

  18 -- basically send the money directly to the vendors.

  19 Q       And this money would only have been paid with Ms. Tilton’s

  20 approval, correct?

  21 A       Yes.

  22 Q       She would have to give you the green light to make these

  23 payments?

  24 A       Yes.

  25 Q       All right.    And at this point in time was it your



                                     A1260
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 134 of Document
                                                                         1218
                                 Pg 80 of 103

                                 Greenberg - Direct/Amini                           80


   1 understanding that you and Ms. Tilton were operating under --

   2 to this point had been what we call the January 5th plan?

   3 A       (No audible response).

   4 Q       The one that you had worked all night with Mr. Felicia on

   5 or something else?

   6 A       If a plan -- there are plans that are worked on that are

   7 -- that have not been approved by the Board.              So, as a result,

   8 they remain unapproved plans.           So, we may still judge

   9 ourselves, judge the company against the plans.              But, until

  10 those plans become approved plans and budgets, they’re not

  11 referred to as a budget.         So, you’re -- we were -- you were

  12 operating at that point on a -- under an unimproved plan.                But,

  13 each of the things that you would need to achieve, you also

  14 needed to get Board approval for anywhere if they were

  15 something that required Board approval.

  16 Q       Can I take it from that answer -- and correct me if I’m

  17 wrong, I’m not trying to put words in your mouth -- that, to

  18 your recollection at this point, you didn’t have an approved

  19 plan, but you were working under the proposals that you were

  20 discussing with both Ms. Tilton and now Carl Marks?

  21 A       Yes.

  22 Q       Go with me if you would to PX-170, which is the next

  23 exhibit in your book.         This --

  24                MR. AMINI:    Also, I am unawares of any objection to

  25 it, Your Honor.



                                     A1261
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 135 of Document
                                                                         1218
                                 Pg 81 of 103

                                 Greenberg - Direct/Amini                           81


   1                THE COURT:    It’s received.

   2                MR. MERVIS:    Your Honor, hang on one second.         I

   3 believe we do have an objection, but just -- I stand corrected.

   4 We should have, but we didn’t.          Oh, yeah, we don’t have an

   5 objection.

   6                THE COURT:    It’s received.

   7 Q       Let’s go to Plaintiff’s Exhibit 170.          And in particular I

   8 want to start with your e-mail of January 15, 2016 at 2:06

   9 p.m., which is at the bottom of the first page, and runs to the

  10 top of the second page.         Is that an e-mail that you wrote to

  11 Lawrence Fort and Robert Starck, among others, on or about

  12 January 15th?

  13 A       Yes.

  14 Q       Those -- Mr. Fort and Mr. Stack are at Wells Fargo,

  15 correct?

  16 A       Yes.

  17 Q       And let’s get this out of the way.         We’ve already

  18 established Melissa Provost is also at Wells Fargo?

  19 A       Yes.

  20 Q       Why don’t you just tell us Marc -- I’m going to screw this

  21 up.

  22 A       Pfefferle.

  23 Q       I’ll let you pronounce it.        Where is Marc?

  24 A       At Carl Marks.

  25 Q       All right.    You referenced new funding that needs to be



                                     A1262
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 136 of Document
                                                                         1218
                                 Pg 82 of 103

                               Greenberg - Direct/Amini                             82


   1 provided today to TransCare in the amount of up to 1.5 million.

   2 Do you see that?

   3 A       Oh, up to 6.5.

   4 Q       Well, it -- I’m reading from the first two lines.             “As we

   5 discussed earlier today, new funding needs to be provided to

   6 TransCare in the amount of up to 1.5 million, including

   7 resolving NYSIF termination issues in order to address critical

   8 insurance.”      That’s the immediate payments, correct?

   9 A       Yes.

  10 Q       And that includes, does it not, the material we saw

  11 earlier in the instruction that you gave Ms. Dudley and Mr.

  12 Mercado at 1:10 p.m. on that day?

  13 A       Yes.

  14 Q       That’s part of the 1.5 that we were talking about.             And

  15 then you go on to say, as part of a first funding under a go-

  16 forward business plan being developed of up to 6.5 million.                    Do

  17 you see that?

  18 A       Yes.

  19 Q       What are you referring to there?

  20 A       My recollection is at the time we had had a general

  21 discussion about a potential amount of funding, but it was

  22 subject to an approved business plan.

  23 Q       So, this 6.5 million was part of an approved business

  24 plan, or proposed to the business plan, or something else?

  25 A       It was -- based on what I’m reading here, it looks like it



                                     A1263
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 137 of Document
                                                                         1218
                                 Pg 83 of 103

                                 Greenberg - Direct/Amini                           83


   1 was part of a business plan that was being developed.

   2 Q       You were letting them know, by the way, in the next

   3 paragraph that Carl Marks has only been there for four days.

   4 So, we don’t really have the input that we wanted from them to

   5 this point, we’re -- they’re still working on it, correct?

   6 A       Yes.

   7                THE COURT:    What’s the relationship between the 4.5

   8 million that you were talking about in Exhibit PX-67 and what

   9 -- and the 6.5 million you’re talking about in this exhibit?

  10                THE WITNESS:    (No audible response).

  11                THE COURT:    In other words, did you raise the 4.5

  12 million to 6.5 million in terms of what you needed for funding?

  13                THE WITNESS:    Yes, it had increased.

  14 Q       And you were looking -- and with respect to this money

  15 that you were putting in, you were looking for their agreement

  16 on it, were you not?         You can go to the next page.        This is

  17 where I’m going to take it.          You were looking for an agreement

  18 from Wells Fargo concerning this funding.

  19 A       Yes.

  20 Q       If I understand, at this point in time Wells Fargo had a

  21 lien on all the company’s assets.           Whether it be a first lien

  22 or a second lien, it had a lien on everything.

  23 A       Yes.

  24 Q       Was that not your understanding?

  25 A       Yes, both first and second.



                                     A1264
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 138 of Document
                                                                         1218
                                 Pg 84 of 103

                                 Greenberg - Direct/Amini                           84


   1 Q       All right.    And then the --

   2 A       Depending on the assets.

   3 Q       -- and we call the group -- the other -- the second lien

   4 on some assets, first lien on -- that second group, we call

   5 them in this case the term loan lender.

   6 A       Yes.

   7 Q       They also had a lien on it, did they not?

   8 A       Yes, first or second, yeah, depending on the assets.

   9 Q       Right.   And there was an agreement between Wells Fargo and

  10 the term loan lenders as to who had a first lien on which

  11 assets -- that’s between the two of them -- and who had a

  12 second lien on which assets, to your understanding?

  13 A       Yes.

  14 Q       And so, Ms. Tilton was looking to slip -- and I don’t mean

  15 that in a pejorative way, but to put this money in between

  16 those two liens.       In other words, she was looking to be junior

  17 to Wells Fargo, but senior to the term loan lenders.

  18 A       Yes.

  19 Q       And you understood that in order to do that she needed

  20 Wells Fargo’s agreement?

  21                MR. MERVIS:    And just I will note an objection, Your

  22 Honor, I think that question does call for a legal conclusion.

  23 And I guess if he’s asking what he thought, you know, to the

  24 extent that’s relevant, but --

  25                MR. AMINI:    I asked --



                                     A1265
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 139 of Document
                                                                         1218
                                 Pg 85 of 103

                                 Greenberg - Direct/Amini                           85


   1                THE COURT:    It sounds like a factual question.

   2                MR. MERVIS:    Yeah.

   3                THE COURT:    She was looking to subordinate the loan

   4 to Wells Fargo, but that priority of the term lenders.

   5                MR. MERVIS:    Right.    That’s not the question that’s

   6 pending though, Your Honor.           The question that’s pending is

   7 whether this witness believed that Wells Fargo’s consent was

   8 required.      I’m simply noting that ultimately is a legal issue.

   9                MR. AMINI:    And you know what?

  10                THE COURT:    It’s asking for his understanding.         It’s

  11 --

  12                MR. AMINI:    And you know what?

  13                THE COURT:    Go ahead.

  14                MR. AMINI:    Let me -- if I may, Your Honor, let me

  15 rephrase that because --

  16                THE COURT:    All right.

  17                MR. AMINI:    -- I realize from that --

  18                THE COURT:    That makes the objection academic.

  19                MR. AMINI:    I may have not done this correctly.

  20                THE COURT:    Go ahead.

  21                MR. AMINI:    All right.    I missed something.

  22 Q       Wells Fargo had a lien on all the assets.           We established

  23 that.

  24 A       Yes.

  25 Q       You understood that.



                                     A1266
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 140 of Document
                                                                         1218
                                 Pg 86 of 103

                               Greenberg - Direct/Amini                             86


   1 A       Yes.

   2 Q       Ms. Tilton, in addition to being -- wanting to be senior

   3 to the term lenders, she wanted a first lien ahead of Wells

   4 Fargo on the things that the term lenders had the first lien

   5 on.     Isn’t that what she wanted?        She wanted a first lien on

   6 all the equipment if she was going to make this loan.

   7 A       I’m just reading this one particular sentence that’s

   8 saying they’ll share in a junior capacity to Wells in the Wells

   9 Fargo ABL collateral, but senior to the existing term loan

  10 debt.

  11 Q       The Wells -- let’s do this, let’s break this down from

  12 your e-mail.       The Wells Fargo ABL collateral package that

  13 you’re referring to, that’s what you generally refer to as the

  14 accounts receivable.

  15 A       Yes.

  16 Q       They had priority over that?

  17 A       Yes.

  18 Q       But, they also had a lien on everything else?

  19 A       Yes.

  20 Q       Okay.    The term lender loan collateral, that was all the

  21 equipment?

  22 A       Yes.

  23 Q       They had all the equipment.        Ms. Tilton wanted to put this

  24 money in.       And although she was prepared to be junior to the

  25 accounts receivable, she wanted to be senior on the equipment?



                                     A1267
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 141 of Document
                                                                         1218
                                 Pg 87 of 103

                               Greenberg - Direct/Amini                             87


   1 A       Yes, that’s --

   2 Q       And in order to get senior on the equipment did you

   3 understand she needed Wells Fargo’s permission?

   4               MR. MERVIS:     I have the same objection.

   5 A       That -- it wasn’t my area of specialization.            But, in

   6 reading this particular bullet, it looks like I’m looking for

   7 -- I’m requesting their confirmation.            So, my -- based on

   8 reading that, it sounds like I was looking for them to confirm,

   9 but I can’t say whether that -- you know, from a legal

  10 perspective what was needed.

  11 Q       Well, let me ask you this.        Did you write this e-mail

  12 yourself?

  13 A       I most likely had input from legal in PPAS.

  14 Q       So, that would have been Mr. Stephen?

  15 A       No.   Actually -- it would have been more likely Adam Katz.

  16 Q       Did you ever get that confirmation from Wells Fargo?

  17 A       My recollection is not.

  18 Q       Did you get -- ever get any agreement from Wells Fargo

  19 with respect to these -- well, let’s call them loans for now --

  20 that you’re referring to on January 15th?

  21 A       My recollection is we did not.

  22 Q       Besides your testimony up to this point, do you have any

  23 understanding of how that 4.5 million that His Honor referred

  24 to became 6.5 million in this document?

  25 A       Well, I’d need to look at the particulars to say.



                                     A1268
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 142 of Document
                                                                         1218
                                 Pg 88 of 103

                                 Greenberg - Direct/Amini                           88


   1 Q       Go with me if you would now to PX-174.

   2                MR. AMINI:    I don’t believe there’s any objection to

   3 this document.

   4                MR. MERVIS:    This is not an objection.

   5                THE COURT:    All right, it’s received.

   6 Q       This is -- let’s start with your e-mail on PX-174.             Your

   7 first e-mail in this chain, which is on January 25th, 2016 at

   8 8:14 p.m.      It’s from you to Mr. Husson and Ms. Provost at Wells

   9 Fargo, correct?

  10 A       Yes.

  11 Q       And the only person on it is Mr. -- the other copy is Mr.

  12 Felicia?

  13 A       Yes.

  14 Q       And you’re asking for a followup with them, and you’re

  15 asking -- do you know whether Ottoberg (phonetic) -- you

  16 understood that Ottoberg at that point was Wells Fargo’s

  17 counsel, correct?

  18 A       Yes.

  19 Q       All right.    So, you’re asking whether they had a chance to

  20 address the no -- an inter-creditor agreement from Friday --

  21 from the Friday, January 22nd funding.            Do you see that?

  22 A       Yes.

  23 Q       And we’ll see later the January 22nd -- I don’t want to

  24 confuse you, so let’s -- the January 22nd, by that was a

  25 mistake you meant January 15th funding.



                                     A1269
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 143 of Document
                                                                         1218
                                 Pg 89 of 103

                               Greenberg - Direct/Amini                             89


   1 A       Oh.

   2 Q       Okay.   It will come up in the next two e-mails, just so we

   3 don’t get confused here.         All right.     And your -- that note in

   4 a creditor agreement is what you -- that refers to the funding,

   5 the January 15th funding that Ms. Tilton wants to have a

   6 certain priority, correct, that we discussed already?

   7 A       Yes.

   8 Q       All right.    And you also mentioned -- I don’t want to lose

   9 this -- that you were meeting with (indiscernible) on Wednesday

  10 morning -- this is Monday -- on Wednesday morning the 27th.

  11 And so, you want that information for that meeting, among other

  12 things.

  13 A       Yes.

  14 Q       She then writes back to you at 9:20 a.m. that same day --

  15 no, maybe it’s the next day -- 9:20 a.m. the next day, January

  16 26th.     Melissa Provost to you, all right, asking, can you

  17 confirm you meaning the 1/15/16 funding, 1.5 million, versus

  18 the 1/22 you referred to below.           Do you see that?

  19 A       Yes.

  20 Q       All right.    And then your response to that, all right, is

  21 thank you, and you correct yourself, and you say, it was

  22 actually 1/15, and the amount was 1.172.             Do you see that?

  23 A       Yes.

  24 Q       And did -- and was that a true statement to the best of

  25 your knowledge at the time?



                                     A1270
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 144 of Document
                                                                         1218
                                 Pg 90 of 103

                               Greenberg - Direct/Amini                             90


   1 A       Yes.

   2 Q       One point -- in addition to the monies we saw, another

   3 money was paid I think actually to NYSIF, does that fit your

   4 recollection?

   5 A       I do remember a payment being made.

   6 Q       All right.    And the total of those four payments came to

   7 1.172 on January 15, 2016, do you recall that?

   8 A       Yes.

   9 Q       You still didn’t have an agreement with -- a written

  10 agreement with anybody with respect to that funding, did you?

  11 A       No.

  12 Q       You didn’t have an agreement with Wells Fargo, correct?

  13 A       Yes.

  14 Q       And you didn’t have an agreement with the term loan

  15 lenders?

  16 A       No.

  17 Q       Now, in order to get an agreement with the term loan

  18 lenders, you needed Ms. Tilton’s agreement as the manager of

  19 her own funds, correct?

  20 A       That’s my understanding.

  21 Q       And you needed Ms. Tilton’s agreement as the manage of the

  22 Zohar Funds at that point?

  23 A       (No audible response).

  24 Q       All right.    When I say Ms. Tilton, she usually -- and I’m

  25 not trying to leap-frog this.           She operates as the manage of



                                     A1271
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 145 of Document
                                                                         1218
                                 Pg 91 of 103

                                 Greenberg - Direct/Amini                           91


   1 the Zohar Funds through PPAS I think we call it, Patriarch

   2 Partners Agency Services, correct?

   3                MR. MERVIS:    Your Honor, I guess I have the same

   4 objection.      If he’s asking for his understanding --

   5                MR. AMINI:    I am.

   6                MR. MERVIS:    -- that’s one thing.      But, the contracts

   7 say what they say, so --

   8                THE COURT:    Fair enough.

   9                MR. AMINI:    I’ll put the word understanding in there.

  10 Q       So, is it your understanding that you needed Ms. Tilton’s

  11 agreement as the manager of the Patriarch Partners Agency

  12 Services management responsibilities with respect to the Zohar

  13 Funds, you understood you needed that, correct?

  14 A       Yes.

  15 Q       And you also understood that you needed Credit Suisse’s

  16 agreement as one of the lenders for itself and Dominion

  17 (phonetic)?

  18 A       That I -- that was less clear, yeah.          There were -- Mark

  19 Pfefferle at Carl Marks had said you need -- you know, Credit

  20 Suisse needs to sign off on this, but I didn’t have an official

  21 legal opinion either internally or externally.

  22 Q       Fair enough.     And then to finish this exhibit for a

  23 minute, you also said you have a meeting set up with Lynn

  24 tomorrow -- now, at this point it’s Tuesday, and the tomorrow

  25 is the 27th -- to discuss the budget.            And you were going to



                                     A1272
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 146 of Document
                                                                         1218
                                 Pg 92 of 103

                                  Greenberg - Direct/Amini                          92


   1 revert back based on that meeting to the timing to provide the

   2 budget, right?

   3 A       Yes.

   4 Q       Okay.    Wells Fargo was still looking for a budget for this

   5 plan to stabilize and sell the company, and you were still

   6 working on it?

   7 A       Yes.

   8 Q       Okay.    Let me go with you now to PX-175.

   9                 MR. AMINI:    Again, I don’t believe there’s any

  10 objection to this document.

  11                 MR. MERVIS:    No, no objection.

  12                 THE COURT:    It’s received.

  13 Q       This is -- starting with the first e-mail in this chain at

  14 the bottom, this is an e-mail -- Jonathan Killion, we already

  15 identified him, he was one of the folks at Carl Marks, correct?

  16 A       Yes.

  17 Q       He was working on the TransCare project with you?

  18 A       Yes.

  19 Q       All right.    And he’s sending to you and a number of other

  20 people a draft of an executive summary that we -- that the

  21 intent would be to use these slides as a basis for our meeting

  22 tomorrow.       Did you understand that to be the meeting with Ms.

  23 Tilton?

  24 A       (No audible response).

  25 Q       You know what, I’m going to back up for a second.             I



                                      A1273
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 147 of Document
                                                                         1218
                                 Pg 93 of 103

                                Greenberg - Direct/Amini                            93


   1 apologize.

   2               MR. AMINI:    I didn’t realize that I started with the

   3 second to the last e-mail, Your Honor.

   4 Q       Let’s start with the very last e-mail, which again, as e-

   5 mails go, the very first e-mail in time in this chain, but the

   6 last on the page.        And that was from Mr. Killion on January

   7 26th at 12:44.       And he’s saying to, Jean-Luc, and Randy Jones

   8 -- who you previously identified as being at Patriarch Partners

   9 -- a draft presentation that goes to the details of the FY

  10 fiscal year ‘16 projections and key action items.               And then he

  11 goes on to say, we’re preparing an executive summary that will

  12 discuss the key points.         Is that an e-mail you received from

  13 him on or about that day, January 26th, 2016?

  14 A       Yes, it is.

  15 Q       And did you have an opportunity to review what he -- the

  16 plan.     Do you recall whether you had an opportunity to review

  17 the plan that he sent to you, the details?

  18 A       Yes, I did.

  19 Q       All right.    And did you have an opportunity to comment on

  20 it at the time, if you recall?

  21 A       (No audible response).

  22 Q       Well, let me withdraw it.

  23 A       It’s a challenge to say whether I did, because he sent it

  24 in the middle of the night.

  25 Q       That’s fair enough.      He then sends at 12:03 a.m. -- this



                                     A1274
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 148 of Document
                                                                         1218
                                 Pg 94 of 103

                          Greenberg - Direct/Amini                                  94
   1 one he sends at 12:44 p.m. in the afternoon. But, then at

   2 12:03 a.m. he sends you the executive summary, which is

   3 actually the thing that’s attached, correct?              You did receive

   4 that in the middle of the night, correct?

   5 A       Yes.

   6 Q       And if you look at the very last page of that executive

   7 summary, it says Michael to complete status of Wells

   8 discussions.

   9 A       (No audible response).

  10 Q       Right?

  11                 THE COURT:    Where are you reading from?

  12                 MR. AMINI:    I’m reading the very last page of J --

  13 PX-175, Your Honor.          It has a Bates Stamp ending in 2124.        It

  14 says -- it’s a heading, it’s a slide, and incomplete slide I

  15 think, status of Wells Fargo discussions, Michael to complete.

  16                 THE COURT:    I see that.

  17 A       I see that.

  18 Q       And that, Michael to complete, was your task?

  19 A       Yes.

  20 Q       You were the one having conversations with Wells Fargo,

  21 correct?

  22 A       Yes.

  23 Q       Okay.    And, in fact -- just to make sure I get everything

  24 here, hold on.       In fact, if you look to the next exhibit, PX-

  25 177.




                                      A1275
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 149 of Document
                                                                         1218
                                 Pg 95 of 103

                              Greenberg - Direct/Amini                95
   1                MR. AMINI: To which there is also no objection, Your

   2 Honor.

   3                THE COURT:   It’s received.

   4 Q       That is an e-mail, is it not, that you sent to the Wells

   5 Fargo person, and you CC’d Adam Katz, so he’s that lawyer at

   6 Patriarchy we talked about, correct?

   7 A       (No audible response).

   8 Q       Adding that slide for the presentation.

   9 A       I sent this to -- you said Carl Marks?

  10 Q       Yes, to Marc Pfefferle, J. Killion, C. Landeck, cc Adam

  11 Katz, bcc J. Killion.

  12 A       Yes.

  13 Q       All right.    You’ve referenced a slight clarification of

  14 Wells Fargo’s position regarding a longer term forbearance

  15 amended or an extension, correct?

  16 A       Yes.

  17 Q       All right.    And you have on the next page your notes or

  18 your slide for this presentation of what the status of the

  19 Wells Fargo discussions are.

  20 A       (No audible response).

  21 Q       Right?

  22 A       Yes.

  23 Q       And included in the very first bullet point is a note for

  24 the new facility, along with supporting documents that has been

  25 drafted and presented for your review, do you see that?




                                     A1276
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 150 of Document
                                                                         1218
                                 Pg 96 of 103

                                 Greenberg - Direct/Amini                           96
   1 A       Yes.

   2 Q       This is a presentation for Lynn Tilton.           You’re meeting

   3 with her on that -- on the next day, right, on the 27th?

   4 A       Yes.

   5 Q       Actually on this day, right?

   6                MR. MERVIS:    Objection, Your Honor.       Two questions

   7 right in a row.

   8                THE COURT:    Well, the -- is the presentation for your

   9 next day meeting with Lynn Tilton?

  10                THE WITNESS:    I believe so.

  11                THE COURT:    Okay.

  12 Q       And the note that you’re presenting to her is the note for

  13 that 1.172 million, that new facility that we’ve been

  14 discussing.

  15 A       I believe I’m saying there that it’s been drafted and

  16 presented for her review, but not that it’s going to be

  17 presented.

  18 Q       Yes, you’re going to present it for her review.

  19 A       No, no.    I believe it was saying that the note for the

  20 facility along with the supporting documents has been drafted

  21 and presented for her review.           So, in the past-tense.

  22 Q       And you’re waiting for her approval, and you’re now

  23 looking at the second bullet point, right, once approved?                Is

  24 that the basis for your testimony?

  25 A       Yes.




                                     A1277
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 151 of Document
                                                                         1218
                                 Pg 97 of 103

                             Greenberg - Direct/Amini                               97
   1 Q       So, you saw that, and that refreshed your recollection

   2 that you’re looking for her approval so that you can send the

   3 document to Wells and the inter-creditor agreement amended so

   4 that the new facility will be ahead of the term loan letters

   5 and the ABL collateral?

   6 A       Yes.

   7 Q       That’s what you’re --

   8                THE COURT:   This is the 1.17 million facility?

   9                MR. AMINI:   I think it’s 1.127, Your Honor.

  10                THE COURT:   Oh, 1.127, not the 6.5 million we’ve

  11 referenced?

  12                THE WITNESS:    I think initially it’s the 1.1 whatever

  13 that number is.       And potentially up to 6.5 assuming everyone’s

  14 on board.

  15                MR. AMINI:   I’ll jump ahead so that we don’t get

  16 confused.

  17 Q       The note itself covers the 1.127.

  18 A       Yes.

  19 Q       But, to your understanding, it’s a note for up to $6.5

  20 million?

  21 A       (No audible response).

  22 Q       I’ll show it to you, I’m not --

  23 A       Yeah, I’d have to see it.       But, it -- I remember the

  24 facility of up to 6.5 and money that had already been given

  25 out.     So, I don’t know -- I don’t remember exactly how it was




                                     A1278
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 152 of Document
                                                                         1218
                                 Pg 98 of 103

                               Greenberg - Direct/Amini                             98
   1 documented.

   2 Q       And just to cover this briefly, in the third paragraph of

   3 your slide, the first bullet -- the first clear bullet point,

   4 as opposed to filled in, is delivery of budget by a date

   5 certain on the most recent request you have to Wells Fargo as

   6 January 29th?

   7 A       Yes.

   8 Q       And that’s because you and Carl Marks are meeting with Ms.

   9 Tilton on January 27th with these budgets that you’re working

  10 on in the hopes that you’ll get a green light to go forward

  11 with those budgets and present them to Wells Fargo?

  12 A       Yes.

  13 Q       Did you get that green light at that meeting to your

  14 recollection?

  15 A       To my recollection, we did not.

  16 Q       And do you recall why?

  17 A       I don’t recall exactly, because typically when we didn’t

  18 get the green light it could be multifaceted.

  19 Q       Let’s -- at the bottom of this you address the Credit

  20 Suisse in the circumstance that we talked about earlier,

  21 correct?

  22 A       Yes.

  23 Q       All right.    Let’s go to PX-178.

  24                MR. MERVIS:    This one has -- lacks relevance.

  25 Objection, Your Honor.




                                     A1279
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 153 of Document
                                                                         1218
                                 Pg 99 of 103

                                  Greenberg - Direct/Amini                          99
   1                 Just one moment, Your Honor.      I’ll withdraw that

   2 objection.

   3                 THE COURT:    Okay.   It’s received.

   4 Q       Ms. Provost -- in PX-178 Ms. Provost at Wells inquires on

   5 the 28th, the day after the supposed meeting with Ms. Tilton,

   6 can we talk today, get an update, how did things go with Ms.

   7 Tilton yesterday, correct?

   8 A       Yes.

   9 Q       And your response to her is, we met yesterday, however,

  10 the meetings are continuing today, and you’ll continue to

  11 provide updates, correct?

  12 A       Yes.

  13 Q       So, you were -- that meeting with Ms. Tilton on the 27th

  14 went over to the 28th as well.

  15 A       Yes.

  16 Q       Is that right?

  17 A       Yes.

  18 Q       And this was the meeting that you don’t recall getting a

  19 final answer from her.

  20 A       I don’t recall getting one.

  21 Q       Okay.    Do you recall any direction from her at that

  22 meeting?

  23 A       Only -- the only thing I recall is just specifically as it

  24 relates to clarifying the collateral position, but I don’t

  25 recall anything additional.




                                      A1280
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 154 of Document
                                                                         1218
                                 Pg 100 of 103

                                  Greenberg - Direct/Amini                      100
   1 Q       And what did you mean by clarifying the collateral

   2 position?

   3 A       What was -- you know, as it was described in the previous

   4 e-mail.

   5 Q       Okay.    When you say the previous e-mail, you’re referring

   6 now to -- let me see if I have this -- your e-mail to -- the e-

   7 mail to -- let me just refer to PX-170, the e-mail from you to

   8 the Wells Fargo folks in terms of what it is that you wanted

   9 from Wells.

  10 A       Yes.

  11 Q       So, you wanted to follow up on that?

  12 A       Yes.

  13 Q       All right.    Go with me to PX-179.

  14                 MR. AMINI:    Again, there’s no objection that we’re

  15 aware of for this document, Your Honor.

  16                 THE COURT:    It’s received.

  17 Q       This is an e-mail to yourself on January 28th at 1:04,

  18 correct?

  19 A       Yes.

  20 Q       And you’re e-mailing yourself the plan that we -- that’s

  21 been in discussion with Ms. Tilton, correct?

  22 A       Yes.

  23 Q       And this is the status of the plan at that time?

  24 A       Yes.

  25 Q       And do you know what changes, if any, came out of that




                                      A1281
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 155 of Document
                                                                         1218
                                 Pg 101 of 103

                                Greenberg - Direct/Amini                        101
   1 meeting relative to this plan?

   2 A       (No audible response).

   3 Q       That meeting on January 27th and 28th with Ms. Tilton?

   4               MR. MERVIS:     I object to the form of the question,

   5 Your Honor.      I think there’s a foundational issue.

   6 Specifically, that the plan -- that this plan is a derivation

   7 of the one that --

   8               THE COURT:    Well, do you recall any changes you made

   9 to your plan after you met with Ms. Tilton on January 28th?

  10               MR. AMINI:    27th and 28th, Your Honor.

  11               MR. MERVIS:     Your Honor, my point’s a little bit

  12 different.      If I understand the testimony, the plan that was

  13 being reviewed on that date was a Carl Marks plan, not the

  14 witness’ plan.       So, that’s I think what’s not clear here.

  15               THE COURT:    My recollection is the plan was presented

  16 to Ms. Tilton at the meeting.

  17               THE WITNESS:     Mm-Mm-mm.

  18               THE COURT:    Were there any changes from the plan that

  19 was presented to Ms. Tilton at the meeting?

  20               THE WITNESS:     Just based on the last bullet point of

  21 assumptions, this is just based on what I’m reading here, it

  22 looks like it’s -- there is a change from the Carl Marks model.

  23 Because I’m saying, this compares to the CMA model, which had

  24 100 and a half of revenue, an EBITDA of two and a half.

  25               THE COURT:    Do you have any recollection, independent




                                     A1282
18-01021-smb   Doc 119 FiledDocument
    Case 1:20-cv-06274-LAK   07/29/19 11-10
                                       Entered  07/30/19
                                             Filed       14:57:35
                                                   09/30/20        Main
                                                             Page 156 of Document
                                                                         1218
                                 Pg 102 of 103

                                Greenberg - Direct/Amini                        102
   1 of this document?

   2               THE WITNESS:     Not independent of the document

   3 specifically, because there’s just a lot happening in a short

   4 period of time.

   5               THE COURT:    Ask another question.

   6 Q       At this point in time, at the end of this meeting, what

   7 plan, if any, are you proceeding with?

   8 A       My recollection is that we had not arrived at a plan that

   9 was approved.

  10               THE COURT:    Now’s a good time to take our morning

  11 break.     Let’s begin again at two o’clock sharp.           So, be back

  12 before two o’clock.        We’ll lock the courtroom if you want, so

  13 you can leave your materials here.

  14               MR. MERVIS:     Is it all right if we wait in here?

  15               THE COURT:    Yes.

  16               MR. MERVIS:     Thanks.   I won’t ask for a key, we’ll

  17 just keep the door open.

  18               MR. AMINI:    And I don’t think it’s needed.         I think

  19 we were going to talk to Mr. --

  20               THE COURT:    And don’t discuss your testimony with

  21 anyone during the break.         Thank you.

  22               MR. AMINI:    Thank you, Your Honor.

  23                                    * * * * *

  24

  25




                                     A1283
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 119 FiledDocument
                             07/29/19 11-10
                                       Entered
                                             Filed
                                                07/30/19
                                                   09/30/20
                                                         14:57:35
                                                             Page 157
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 103 of 103

                                                                                103
   1                          C E R T I F I C A T I O N

   2               We, ALYCE STINE, KIMBERLY UPSHUR and ANDREA FOY,

   3 court approved transcribers, certify that the foregoing is a

   4 correct transcript from the official electronic sound recording

   5 of the proceedings in the above-entitled matter, and to the

   6 best of my ability.

   7

   8 /s/ Alyce Stine

   9 ALYCE STINE

  10

  11 /s/ Kimberly Upshur

  12 KIBERLY UPSHUR

  13

  14 /s/ Andrea Foy

  15 ANDREA FOY

  16 RELIABLE                                DATE:   July 26, 2019

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                     A1284
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled 09/30/20
                                                 07/30/19     Page 158
                                                          15:06:21     of Document
                                                                    Main  1218
                                  Pg 1 of 135



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK


      IN RE:                   .             Chapter 7
                               .
      TRANSCARE CORPORATION,   .             Case No. 16-10407-smb
                               .
                               .
                               .             New York, New York
                Debtor.        .             Monday, July 22, 2019
      .. . . . . . . . . . . . .             2:01 p.m.
      LAMONICA, ET AL.,        .
                               .             Adv. Proc. 18-01021-smb
                 V.            .
                               .
      TILTON, ET AL.           .
      . . . . . . . . . . . . ..



                        TRANSCRIPT OF TRIAL - P.M. SESSION
                       BEFORE HONORABLE STUART M. BERNSTEIN
                       UNITED STATES BANKRUPTCY COURT JUDGE


      For the Chapter 7 Trustee: Salvatore LaMonica, Esq.
                                 LAMONICA, HERBST & MANISCALCO, LLP
                                 3305 Jerusalem Avenue
                                 Wantagh, New York 11793
                                        Bijan Amini, Esq.
                                        Avery Samet, Esq.
                                        Jamie B. Leggett, Esq.
                                        STORCH AMINI, PC
                                        Two Grand Central Tower
                                        140 East 45th Street, 25th Floor
                                        New York, New York 10017




      Audio Operator:                   Electronically Recorded
                                        by Shea, ECRO
      Transcription Company:            Reliable
                                        1007 N. Orange Street
                                        Wilmington, Delaware 19801
                                        (302)654-8080
                                        Email: gmatthews@reliable-co.com
      Proceedings recorded by electronic sound recording,
      transcript produced by transcription service.


                                     A1285
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 120 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:06:21
                                                              Page 159
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 2 of 135

                                                                                     2

      APPEARANCES:      (Continued)
      For the Non-Debtor
      Defendants:                       Michael T. Mervis, Esq.
                                        Timothy Q. Karcher, Esq.
                                        Nicole (Nici) Eichberger, Esq.
                                        Marissa Tillem, Esq.
                                        PROSKAUER ROSE, LLP
                                        Eleven Times Square
                                        New York, New York 10036




                                      A1286
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled 09/30/20
                                                 07/30/19     Page 160
                                                          15:06:21     of Document
                                                                    Main  1218
                                  Pg 3 of 135

                                                                                     3

                                        I N D E X
                                                                              PAGE

      WITNESSES:

      MICHAEL GREENBERG
        Direct Examination by Mr. Amini                                         4
        Cross Examination by Mr. Mervis                                        79
        Redirect Examination by Mr. Amini                                     121


      EXHIBITS:                                                ID.          EVD.

      DX-120                                                   4
      DX-121       Emails                                      7
      DX-127       Emails                                      36
      DX-163       Emails                                     116           121

      PX-83                                                                  74
      PX-185                                                   12            12
      PX-189                                                   7             7
      PX-193       Emails                                      40
      PX-196       Emails                                      40            48
      PX-197       Documents                                   18            19
      PX-203       Documents                                   26            26
      PX-228       Email                                                     61
      PX-233       Emails                                                    65
      PX-243                                                                 69
      PX-249                                                   29
      PX-286       Emails                                                    57


      JX-55                                                    14
      JX-81        Emails                                                    51




                                     A1287
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled 09/30/20
                                                 07/30/19     Page 161
                                                          15:06:21     of Document
                                                                    Main  1218
                                  Pg 4 of 135

                                 Greenberg - Direct/Amini                            4


   1                    (Proceedings commence at 2:01 p.m.)

   2         (Call to order of the Court.)

   3                THE COURT:    Please be seated.      Let’s continue.

   4                MR. AMINI:    Good afternoon, Your Honor.

   5 CONTINUED DIRECT EXAMINATION BY MR. AMINI:

   6 Q       Good afternoon, Mr. Greenberg.

   7 A       Good afternoon.

   8 Q       Mr. Greenberg, to put where we were in perspective, you

   9 met with Carl Marks and Ms. Tilton, among others, on January 27

  10 and 28 to discuss TransCare’s prospects going forward.

  11 Correct?

  12 A       Yes.

  13 Q       All right.     And go with me if you would then to DX-120.              I

  14 won’t go --

  15                MR. AMINI:    I don’t know, it’s Defendant’s exhibit,

  16 Your Honor.       Plaintiffs have no objections.

  17                THE COURT:    You don’t have to say it with joint

  18 exhibits, just Plaintiff’s exhibit.

  19                MR. AMINI:    This is a Defendant’s exhibit.

  20                THE COURT:    I assume the Defendants have no

  21 objections to any of the Defendant’s exhibits?

  22                MR. MERVIS:    I think that’s probably fair, Your

  23 Honor.

  24                THE COURT:    Okay.   So just --

  25                MR. AMINI:    Then I’ll --




                                     A1288
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled 09/30/20
                                                 07/30/19     Page 162
                                                          15:06:21     of Document
                                                                    Main  1218
                                  Pg 5 of 135

                                 Greenberg - Direct/Amini                            5


   1                THE COURT:      -- talk about Plaintiff’s exhibits.

   2                MR. AMINI:     Only the Plaintiff.      Thank you, Your

   3 Honor.

   4                MR. MERVIS:     Certainly no authenticity.

   5                THE COURT:     Okay.

   6 Q       I want to focus on your email on the first page of this

   7 exhibit dated January 28, 2016 at 3:54 p.m. to Ms. Tilton.

   8 A       Yes.

   9 Q       You were advising her that there were two ambulances for

  10 sale at 9,000 per vehicle which was a discount of I think 9,000

  11 per vehicle.       Correct?

  12 A       Yes, less than the list price by 9,000.

  13 Q       Right.    And you said in addition they would need to

  14 purchase the medical equipment as a typical all-in cost you

  15 referred to as 150, so I assume from that probably $600,000 in

  16 medical equipment per vehicle.           Correct?

  17 A       Yes.

  18 Q       And she gave you the approval for the vehicles on that

  19 day, did she not?

  20 A       Yes.

  21 Q       And was that pursuant to anything that was discussed on

  22 the 27th and 28th with her, or something else?

  23 A       I think a combination of at the meeting and then after the

  24 meeting.

  25 Q       And what were you referring to after the meeting, what




                                      A1289
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled 09/30/20
                                                 07/30/19     Page 163
                                                          15:06:21     of Document
                                                                    Main  1218
                                  Pg 6 of 135

                                Greenberg - Direct/Amini                             6


   1 were you referring?

   2 A       Ongoing discussion about getting -- trying to get

   3 vehicles, get information regarding the purchase of the

   4 vehicles.

   5 Q       At the heart of these plans was the purchase -- was --

   6 well, at the heart of these plans was -- I’m sorry, let me

   7 rephrase that.       An element of these plans, a critical element

   8 of these plans was purchasing more vehicles.

   9 A       Yes.

  10 Q       In your email in the second paragraph, your email to her

  11 at 3:54 p.m., in the seventh -- in the second paragraph you

  12 actually have in parentheticals after the own and cost of 150K,

  13 you have, As modeled in the business plan and cash flow

  14 forecast.      Do you see that --

  15 A       Yes.

  16 Q        -- in parenthesis?

  17 A       Uh-huh.

  18 Q       Which business plan and cash flow forecast are you

  19 referring to, if you know?

  20 A       Other than the most recent I provided, I don’t -- yeah, I

  21 wouldn’t know.

  22 Q       Well, and the most recent would be at least one

  23 combination of what you were discussing with her on the 27th

  24 and 28th.




                                     A1290
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled 09/30/20
                                                 07/30/19     Page 164
                                                          15:06:21     of Document
                                                                    Main  1218
                                  Pg 7 of 135

                                 Greenberg - Direct/Amini                            7


   1 A       Yes.

   2 Q       Fair enough.     Go with me if you would to DX, again, 121,

   3 Defendant’s Exhibit 121.          And particular your -- well, did you

   4 have an understanding that these vehicles -- I’m going to focus

   5 you on Ms. Tilton’s email’s of January 28 to Mr. Mercado on

   6 which you are cc’d at 7:55 p.m. Did you have an understanding

   7 that these two vehicles would be owned by ARK II and not by

   8 TransCare?

   9 A       I don’t recall whether owned by ARK II versus funding

  10 provided by ARK II.

  11 Q       Funding provided by ARK II is they would have been

  12 included in that loan we’ve been talking about, that $6-1/2

  13 million loan.       Correct?

  14 A       Yes.

  15 Q       That’s what you’re referring to there.           And you don’t have

  16 a recollection as you sit here today whether they were part of

  17 that loan or they were separately owned by ARK II.                Is that

  18 correct?

  19 A       Yes.

  20 Q       Go with me if you would to PX-189.

  21                MR. AMINI:    This one has the relevance objection,

  22 Your Honor.

  23                MR. MERVIS:     Given the Court’s ruling and the date of

  24 the email, we withdraw the objection.




                                      A1291
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled 09/30/20
                                                 07/30/19     Page 165
                                                          15:06:21     of Document
                                                                    Main  1218
                                  Pg 8 of 135

                                 Greenberg - Direct/Amini                            8


   1                THE COURT:    Okay.   It’s received.

   2                MR. AMINI:    Thank you, Your Honor.

   3 Q       This is an email from you dated February 3, 2016 at 12:39

   4 p.m. to Alexander T. Witkes.            Correct?

   5 A       Yes.

   6 Q       Mr. Witkes worked for Credit Suisse, did he not?

   7 A       Yes.

   8 Q       He was your contact on this credit, on TransCare, at

   9 Credit Suisse.       Correct?

  10 A       Yes.

  11 Q       And he was your contact because Credit Suisse was one of

  12 the term loan members.

  13 A       Yes.

  14 Q       You were sending him material concerning that $6-1/2

  15 million loan, were you not?

  16 A       Yes.

  17 Q       All right.     And as of this date, February 3, 2016, you did

  18 not actually have a formal term sheet, did you?

  19 A       No.

  20 Q       No, you and didn’t have an agreement as of this date with

  21 anyone either, did you?

  22 A       No, not yet.

  23 Q       All right.     And you were seeking his feedback and actually

  24 his approval for this facility, were you not?




                                     A1292
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled 09/30/20
                                                 07/30/19     Page 166
                                                          15:06:21     of Document
                                                                    Main  1218
                                  Pg 9 of 135

                                Greenberg - Direct/Amini                             9


   1 A       It’s not clear that I’m seeking approval, but it is clear

   2 that I’m seeking feedback.

   3 Q       All right.     Do you have a recollection of whether you were

   4 seeking his approval or not?

   5 A       My recollection is in my discussions with Lynn it was

   6 never as like clear in the terms of if it’s a formal approval

   7 versus, you know, send that -- send the information to them,

   8 see them if you can get them to sign off.

   9 Q       And at this point in time the terms of any facility are

  10 what you describe here in these bullet points in the third

  11 paragraph of your email.          Correct?

  12 A       Yes.

  13 Q       So at this -- is it fair to state that by February 3 it

  14 had been determined that the facility would be for up to $6-1/2

  15 million with the ability for multiple draw downs.

  16 A       Yes.

  17 Q       And the ability for multiple draw downs means what?

  18 A       That the company wouldn’t take down the entire 6-1/2 at

  19 the beginning, that they could draw down over time.

  20 Q       And do you know what the conditions were under which the

  21 company could draw down at this point?

  22 A       Other than approval for each draw down, no.

  23 Q       And when you say approval for each draw down, whom are you

  24 referring to would have to get that approval?




                                     A1293
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 167
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 10 of 135

                               Greenberg - Direct/Amini                             10


   1 A       Ms. Tilton.

   2 Q       And the idea was for one of Mr. Tilton’s companies of

   3 funds to enter into this loan agreement.             Correct?

   4 A       (No audible response.)

   5 Q       I’ll draw you to the first bullet point, the facilities

   6 between Patriarch Partners, LLC, an LLC affiliate in TransCare.

   7 You see that?

   8 A       Yes.

   9 Q       And I’d like to know the -- I think we know it’s between

  10 ARK II and TransCare.

  11 A       Yes.

  12 Q       Correct?

  13 A       Yes.

  14 Q       And that’s a fund that’s owned completely by her.

  15 A       Yes.

  16 Q       To your knowledge or understanding.          Correct?

  17 A       That’s my understanding.

  18 Q       Yes.   And then you have in this email a revised

  19 intercreditor agreement that lists priority is as.               You see

  20 that?

  21 A       Yes.

  22 Q       Do you have an understanding of what it was that it was

  23 being revised from?

  24 A       Yes.




                                     A1294
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 168
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 11 of 135

                               Greenberg - Direct/Amini                             11


   1 Q       What, what was it -- how was it being revised?

   2 A       The -- so instead of -- the new facility was inserted

   3 between Wells as it relates to what’s referred to as Wells

   4 priority collateral, between Wells and the old facility, the

   5 term loan lenders, it was the new facility was inserted

   6 between, so senior to the old facility term loan lenders and

   7 subordinated to the Wells facility.            And then as it related to

   8 the term loan collateral, the new facility ahead of the old

   9 facility and ahead of Wells in a third position.

  10 Q       And the old facility, what you’re talking about, that’s

  11 the term loan lenders facility.           Correct?

  12 A       Yes.

  13 Q       And they have priority as I think we’ve already

  14 established in the equipment.

  15 A       Yes.

  16 Q       And so under the new revised intercreditor agreement up to

  17 is going to -- was going to leap frog them and have that

  18 priority in the equipment.

  19 A       Yes.

  20 Q       And at this point in time did you have any agreement from

  21 either Wells or the term loan lenders to your knowledge?

  22 A       My recollection I did not have.

  23 Q       By the way, in order to send this term sheet out you would

  24 have had to have Ms. Tilton’s approval.            Correct?




                                     A1295
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 169
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 12 of 135

                                 Greenberg - Direct/Amini                           12


   1 A       Yes.

   2 Q       You wouldn’t send this out even without her approval.

   3 Correct?

   4 A       Yes.

   5 Q       Go with me if you would -- let me ask you if you -- I had

   6 forgot to ask you earlier, even before structuring the loan in

   7 this manner Ms. Tilton had gone, had she not, or you, in fact,

   8 had gone to Wells Fargo and asked whether you could fund this

   9 round of loans through their ABL facility.

  10 A       Yes.

  11 Q       All right.    So you had -- in the first instance I think it

  12 was -- we’ll look at the exhibit, I think it was some time,

  13 yes, in mid-December you had asked Wells, Can we lend this

  14 money to TransCare pari passu, or on equal footing with you

  15 through your facility.         Correct?

  16 A       Yes.

  17 Q       And they had said no.

  18 A       Yes.

  19 Q       Go with me to PX-185.

  20                MR. AMINI:    Again, just going to drawn on documents

  21 for which there’s a relevance objection, Your Honor.

  22                MR. MERVIS:    Again, given the date and the Court’s

  23 ruling I’m going to withdraw that objection.

  24                THE COURT:    Okay.   It’s received.




                                     A1296
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 170
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 13 of 135

                                 Greenberg - Direct/Amini                           13

   1 Q       All right.    I’m interested in this document for two

   2 reasons.       Let’s start with your email -- no, I’m sorry.           Lot of

   3 emails here.       Let’s start with Mr. -- is it Furley

   4 (phonetic) --

   5 A       Feferley (phonetic).

   6 Q        -- Feferley.     Mr. Feferley’s email of February 2 at 11:48

   7 p.m., which is on the third page of PX-185.

   8 A       Yes.

   9 Q       He has an email to you that says, Michael, what was the

  10 result of the CF -- CSFB call?          Also, is there any update on

  11 AMR?     Do you see that?

  12 A       Yes.

  13 Q       What’s he referring to on the update on AMR?

  14 A       At one point there had been a discussion about AMR

  15 assisting operationally with TransCare in terms of the -- my

  16 recollection is in terms of the maintenance and running of the

  17 vehicles.

  18 Q       In any particular one of the divisions?

  19 A       I think it was -- my recollection is it was -- I’m not

  20 positive.

  21 Q       You had had interest, or TransCare had had interest from

  22 AMR previous to this to your knowledge.            Isn’t that right?

  23                MR. MERVIS:    Objection to -- objection, Your Honor,

  24 vague.

  25                THE COURT:    Well, sustained.     What do you mean by




                                     A1297
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 171
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 14 of 135

                               Greenberg - Direct/Amini                             14

   1 interest?

   2 Q       AMR had indicated some interest in purchasing all or part

   3 of TransCare prior to this time, had they not?

   4 A       I remember interest in general, I don’t remember

   5 specifically on AMR.

   6 Q       Well, I can take you back to you memo I believe of

   7 December 18, if I’m not mistaken, to Ms. Tilton where you were

   8 doing the research on comparables and you indicated, did you

   9 not, to her, Yes, you’re -- it’s JX-55, your email to Ms.

  10 Tilton of Friday, December 18 at 2:11 p.m. where you have a

  11 paragraph that says, Glen has indicated that he has received

  12 unsolicited calls from Faulk (phonetic) was the first one, and

  13 then AMR was --

  14 A       Okay.

  15 Q        -- the second one.

  16 A       Yes.

  17 Q       Does that refresh your recollection?

  18 A       Yes.

  19 Q       But the company had heard from AMR before.

  20 A       Yes.

  21 Q       Do you remember that they had actually been specifically

  22 interested in the Westchester business, do you have any

  23 recollection of that?

  24 A       That I didn’t remember.

  25 Q       What?




                                     A1298
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 172
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 15 of 135

                               Greenberg - Direct/Amini                             15

   1 A       That I don’t remember.

   2 Q       You don’t remember.

   3 A       Yeah.

   4 Q       All right.    Let’s go back to, if you would, PX-185.           The

   5 question, Michael, what was the result of the CSFB call, do you

   6 have an understanding of what he’s asking you about there?

   7 A       Yes.

   8 Q       What is he asking you about?

   9 A       The -- whether CSFB has signed off on -- or provided

  10 feedback related to the terms of the new facility.

  11 Q       Go with me now to your email in response at -- on February

  12 3    at two -- at 7:11 a.m.       You see that?

  13 A       Yes.

  14 Q       And did you write that email to Mr. Feferley on or about

  15 February 3 at 7:11 a.m.?

  16 A       Yes.

  17 Q       Under gaming items, what do you mean by gaming items?

  18 A       Items that need to -- items that need to be cleared in

  19 order to progress.

  20 Q       You have CS was open to discussion.          Does that mean Credit

  21 Suisse?

  22 A       Yes.

  23 Q       So they were open to a discussion about this facility.                 Is

  24 that what you’re trying to say?

  25 A       Yes.




                                     A1299
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 173
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 16 of 135

                               Greenberg - Direct/Amini                             16

   1 Q       And then later you say -- well, first you say they haven’t

   2 gotten any interest in the past three months, including

   3 February.      Was that true at the time?

   4 A       Yes.

   5 Q       And they didn’t have financials currently.           You have,

   6 You’ll keep pressing Jerry to at least finalize October.                So

   7 October his financials hadn’t been finalized at this point.

   8 Correct?

   9 A       Yes.

  10 Q       Jerry is that comptroller you were talking about?

  11 A       Yes.

  12 Q       And the next sentence says, CS wants to see a plan that

  13 shows they are better off by agreeing to subordinate their

  14 position to the new facility.           You see that?

  15 A       Yes.

  16 Q       You understood that you were asking CS to subordinate its

  17 position to the new facility, didn’t you?

  18 A       Yes.

  19 Q       And did you give them such a plan?

  20 A       I don’t recall giving him a plan.

  21 Q       Did you ever give him such a plan?

  22 A       I don’t think so.

  23 Q       Why not?

  24 A       Simply that I wasn’t told to, that’s the only thing I

  25 can --




                                     A1300
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 174
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 17 of 135

                               Greenberg - Direct/Amini                             17

   1 Q       You then go on to the next paragraph to say, Lynn wants

   2 the facility set so unclear any lending will happen without

   3 this overcome.       (Current CS may be an issue unless resolved.)

   4 What did you mean by that?

   5 A       What -- oh, exactly -- oh, there we go.

   6 Q       It’s that paragraph that starts with, Lynn wants the

   7 facility set, that sentence.

   8 A       Okay.    So the -- yeah, the combination of -- at that point

   9 in time the combination of an update on CS and their position

  10 and an update on Wells’s position at that point in time.                It

  11 was important in terms of going forward.

  12 Q       What is it that you said -- when you say it’s unclear any

  13 lending will happen without this overcome, what are you

  14 talking -- you’re talking about Wells and Credit Suisse?

  15 A       No, lending from -- additional lending from ARK without

  16 clarity on CS and Wells’s position.

  17 Q       So there wasn’t going to -- your understanding at that

  18 point there wasn’t going to be any additional money from ARK

  19 unless CS and Wells agreed.

  20 A       It’s possible that -- my recollection it’s possible that

  21 things would have moved forward without CS, but with Wells’s

  22 sign off.       That was my understanding at the time.

  23 Q       You say in the next paragraph, Wells of course wants the

  24 plan as well.

  25 A       Yes.




                                     A1301
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 175
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 18 of 135

                               Greenberg - Direct/Amini                             18

   1 Q       They’re looking -- and by that you mean that they are also

   2 looking for a plan that shows how this going forward is going

   3 to work at TransCare.

   4 A       Yes.

   5 Q       And you hadn’t given that to them yet either.            Correct?

   6 A       Yes, based on --

   7 Q       All right.    And then finally with respect to this document

   8 you have, AMR call a little further up at 3:30 today.                Did you

   9 participate in that call?

  10 A       My recollection is that I was there but not a participant.

  11 Q       Who were the participants?

  12 A       I’m not positive.

  13 Q       Did you have any other contact with AMR from point

  14 forward?

  15 A       I didn’t personally.

  16 Q       Did you have any meetings with AMR?

  17 A       I didn’t personally.

  18 Q       Go with me now if you would to PX-190 -- give me one

  19 second -- yes, 197.        Peter Ruffini is in-house at Patriarch

  20 Partners.      Correct?

  21 A       Yes.

  22 Q       He’s a lawyer.     Correct?

  23 A       Yes.

  24 Q       One of his responsibilities is drafting loan documents as

  25 I understand it.       Is that your understanding too?




                                     A1302
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 176
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 19 of 135

                                 Greenberg - Direct/Amini                           19

   1 A       Yes.

   2 Q       Mr. Ruffini sent you on or about February 10, 2016 at

   3 11:33 a.m. he sent you the exhibits that are attached to

   4 this -- that are listed in this email of his at, yeah, 11:33

   5 a.m.     Correct?

   6 A       Yes.

   7 Q       That included a credit agreement, in other words a loan

   8 agreement, security agreement, a guarantee and an intercreditor

   9 agreement.      Correct?

  10 A       Yes.   Uh-huh.     Yes.

  11 Q       And, you know --

  12                MR. AMINI:    By the way, I forgot, Your Honor, to -- I

  13 forgot to say that PX-97 -- 197, I’m unaware of any objections.

  14 My apologies.

  15                MR. MERVIS:    No objection.

  16                THE COURT:    It’s received.

  17 Q       These are -- and these exhibits are -- what he sent you

  18 were attached.

  19 A       What’s that?

  20 Q       Well, what he sent you -- he attached what he said he was

  21 attaching.

  22 A       Yes.

  23 Q       You can flip through it if you need to.           But these were

  24 those documents --

  25 A       Yes.




                                       A1303
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 177
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 20 of 135

                               Greenberg - Direct/Amini                             20

   1 Q        -- that he referred to.        And in addition to all of those

   2 documents, if you look at the very last page, there was what’s

   3 called an acknowledgment.

   4 A       Yes.

   5 Q       And you would -- as part of this agreement that you were

   6 looking for TransCare to acknowledge the intercreditor

   7 agreement.

   8 A       Yes.

   9 Q       Who represented TransCare in this transaction?

  10 A       They did not -- to my recollection they did not have

  11 representation.

  12 Q       Did you negotiate this agreement with anybody at

  13 TransCare?

  14 A       No, no, we did not.      I don’t remember doing it.

  15 Q       You were sending these -- well, let’s go back to your

  16 email following Mr. Ruffini’s email.            You sent an email to

  17 Peter Wolf on February 10, 2016 at 12:03 p.m. did you not?

  18 A       Yes.

  19 Q       All right.    And Peter was now your COO.

  20 A       Yes.

  21 Q       Your Chief Operating Officer.        Correct?

  22 A       Yes.

  23 Q       Mr. Leland and Mr. Bonilla were gone.

  24 A       Yes.

  25 Q       And the cc’s on it are -- okay, they wouldn’t be




                                     A1304
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 178
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 21 of 135

                               Greenberg - Direct/Amini                             21

   1 identified.      Sorry.    And you say, The documents I had mentioned

   2 for you to sign.

   3 A       Yes.

   4 Q       Could you see?     So you had at some point mentioned these

   5 to him in passing or some -- at some meeting, or how, how did

   6 you mention these.

   7 A       I don’t recall how.      It was either through email or by

   8 phone, but --

   9 Q       Okay.   And you set them on to him about a half an hour

  10 after Mr. Ruffini sent them to you.            Correct?

  11 A       Yes.

  12 Q       Mr. Ruffini wanted you to get the company to sign them.

  13 A       Yes.

  14 Q       And so you were telling Mr. Wolf to sign it.

  15 A       Yes.

  16 Q       And did Ms. Tilton tell you to tell Mr. Wolf to sign it?

  17 A       She had approved the documents and as a result of the

  18 approval, that typically comes from legal, but the documents

  19 need to be counter -- you know, need to be executed.

  20 Q       And so -- and you sent them to him at 12:03, and then on

  21 that same day, oh, about two hours later at 1:54 you sent a

  22 follow-up to him that said, You never did get to execute these

  23 documents.      You see that?

  24 A       Yes.

  25 Q       Did he ultimately execute these documents for you on




                                     A1305
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 179
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 22 of 135

                               Greenberg - Direct/Amini                             22

   1 February 10?

   2 A       I don’t know which day, but I do -- my recollection is

   3 that he did ultimately execute.

   4 Q       Besides yourself, Mr. Ruffini and Mr. Steven and Mr. Wolf

   5 did you share these documents at this time with anyone else?

   6 A       Not -- I don’t believe anyone else at that point.

   7 Q       And you’d gotten Wells’s approval for this at this point.

   8 A       I’m not positive on that.        I’m not positive at that point.

   9 Q       Did there come a point at which you got Wells’s approval?

  10 A       I don’t believe so, but I’m not positive.

  11 Q       Go with me if you would in the documents, I just want to

  12 focus on a couple of things.            In the -- let me just see -- in

  13 the credit agreement between TransCare and its subsidiaries and

  14 ARK II with the lender, I’d like you to turn to Page 11 which

  15 is -- it has the bates stamp at the bottom bearing 47343.

  16 A       Okay.

  17 Q       And in particular I want to look at 2.5(b).           Just to set

  18 the table for a minute, you understood that this loan, this

  19 covered the million one twenty-seven we’ve talked about.

  20 A       Yes.

  21 Q       And we’ll see later there’s some further amounts, but I’m

  22 not trying to confuse the issue.           But I think the total amount

  23 was on the order of a million eight ninety-two.              I’ll show you

  24 the exact numbers momentarily.           But the total for the whole

  25 loan was, as we’ve discussed, 6-1/2 million, which you can see




                                     A1306
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 180
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 23 of 135

                                 Greenberg - Direct/Amini                           23

   1 on the first page.        This is Page 11.      If you go back to Page 1

   2 I think it says it right in the preamble.             Yes, whereas the

   3 lender has agreed to make available 6-1/2 million, right in the

   4 first warehouse box.         Correct?

   5 A       Where is this?

   6 Q       Page 1, it’s the document that bears bates stamp 47333.

   7 Or at the bottom, 47333.         That’s just a bates stamp number.

   8 Triple three.

   9 A       Triple three.

  10                THE COURT:    What are you directing his attention to?

  11                MR. AMINI:    I’m directing his attention to the first

  12 textual page of the credit agreement --

  13                THE WITNESS:    I see it.

  14                MR. AMINI:     -- on Page 47333.

  15 Q       The first whereas, as requested, the lender make

  16 available, and the lender has agreed to make available up to

  17 $6-1/2 million, the commitment.

  18 A       I see that.

  19 Q       Right.

  20 A       Yes.

  21 Q       That was the number you agreed upon.

  22 A       Yes.

  23 Q       How did you come to 6-1/2, do you know?

  24 A       I don’t remember other than some part based off the plan,

  25 some part based on discussion.




                                     A1307
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 181
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 24 of 135

                                Greenberg - Direct/Amini                            24

   1 Q       I always -- my next question was, did you have an

   2 understanding that this was in then current plan that the

   3 company would need $6-1/2 million to get through that period

   4 that you were discussing to stabilize itself?

   5               MR. MERVIS:     Just objecting to form, Your Honor, the

   6 use of the word plan because I think the witness --

   7               THE COURT:    Well --

   8               MR. MERVIS:      -- has said a number of different

   9 things about --

  10               THE COURT:    It’s overruled.

  11               MR. MERVIS:      -- the plan is what --

  12               THE COURT:    There was first a $4.5 million plan, then

  13 a 6.5 million plan, and I guess the question is, is this a $6.5

  14 million plan.

  15               MR. AMINI:    I’ll accept that question.

  16 Q       Is this a $6-1/2 million -- is this based on the $6-1/2

  17 million plan?

  18 A       It is based on -- what I’m not positive on is -- because I

  19 also haven’t seen it in the documentation, a plan that shows 6-

  20 1/2 million specifically.         So it’s possible that this allowed

  21 for some other contingency as well.            So that’s why it makes it

  22 a more challenging question.

  23 Q       And then go with me to the page -- Page 11 of this

  24 document, which is -- bears bates stamp number 47343.                And in

  25 particular under Borrowing Mechanics, you see that heading?




                                     A1308
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 182
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 25 of 135

                               Greenberg - Direct/Amini                             25

   1 A       Yes.

   2 Q       And then 2.5(b), the first sentence, let me read it to

   3 you.     The borrower shall obtain the written consent of the

   4 lender prior to requesting any loan.            You see that?

   5 A       That’s at 6. --

   6 Q       2.5(b).

   7 A       2.5(b).

   8 Q       So on Page 11 of the credit agreement.          Be careful, you

   9 have the security agreement in there too.             It bears bates stamp

  10 47343.     Use that, it’s easier to follow.

  11 A       That’s easier.

  12 Q       47343.    You see that?

  13 A       Yes, I see it.

  14 Q       All right.    I’m focusing you on, if I can, 2.5 and what --

  15 that small B in the parentheses.

  16 A       Yes.

  17 Q       And in particular that first sentence --

  18 A       Yes.

  19 Q        -- The borrower shall obtain written consent of the

  20 lender prior to requesting any loan.

  21 A       Yes.

  22 Q       So was it that they had -- well, what did you understand

  23 the borrower had to to draw down on this loan?

  24 A       Request approval from the -- request approval from the

  25 lender prior to any draw down.




                                     A1309
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 183
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 26 of 135

                                 Greenberg - Direct/Amini                           26

   1 Q       Prior to even being able to ask for a draw down.             Correct?

   2 A       That’s what it says.      I don’t know if that’s the exact

   3 ultimate mechanics.

   4 Q       Did you have an understanding of how this was going to

   5 work at the time?

   6 A       My expectation at the time was that if the company wanted

   7 to draw down under the loan, they had to get written consent

   8 from the lender prior to drawing down on the loan.

   9 Q       And when you say written consent from the lender, that

  10 meant that they had to get written consent from Ms. Tilton.

  11 A       Yes.

  12 Q       Go with me if you would to PX-203.

  13                MR. AMINI:     There’s a hearsay objection to this

  14 document, Your Honor.

  15                MR. MERVIS:     I’ll withdraw it.

  16                THE COURT:     All right.     It’s received.   Thank you.

  17 Q       You had -- I don’t know if we had this -- it came up

  18 earlier, but direct letters.             You understand what direction

  19 letters are.       Correct?

  20 A       Yes.

  21 Q       The company ordinarily when they draw down on loans sends

  22 out a direction letter.

  23 A       They don’t always, but in more challenging situations the

  24 company may use direction letters.

  25 Q       And these were -- who do you know -- who’s Arion Mathuray




                                      A1310
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 184
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 27 of 135

                                 Greenberg - Direct/Amini                           27

   1 (phonetic)?      I’m looking at the last email in this chain, which

   2 is actually the first email from a time stamp pinpoint of

   3 February 2, 2016 at 5:37 p.m.

   4 A       She worked in -- it was either loan administration -- I

   5 think it was loan administration or maybe within structure

   6 finance, I’m not positive which.

   7 Q       She worked for Mr. Ruffini as best you know.

   8 A       Yes.

   9 Q       Correct?    Okay.    So she says here -- the direction letter,

  10 she’s sending them to you.          Correct?

  11 A       Yes.

  12 Q       And she’s sending them to you so that you can forward them

  13 on to Mr. Wolf so that Mr. Wolf will sign them.              Correct?

  14 A       Yes.

  15 Q       And you -- and that’s, in fact, what you do.            Correct?

  16 A       Yes.

  17 Q       And he says that he’s, okay, signing the January 5 and

  18 January 29 one, but he doesn’t want to sign the earlier ones

  19 for December 8, January 5 or January 7 because he wasn’t there,

  20 or at least wasn’t authorized as of those dates to act -- there

  21 was a COO there, meaning Mr. Leland was there.

  22 A       Yes.

  23 Q       And go with me now to these authorization letters, and in

  24 particular let’s look at the -- Exhibit 8, let’s start with the

  25 January 15 one.       You see that direction letter of January 15,




                                     A1311
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 185
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 28 of 135

                               Greenberg - Direct/Amini                             28

   1 2016?     It’s the -- it’s the next document after the emails.

   2 A       Yes.

   3 Q       It was signed by Mr. Wolf.        Correct?

   4 A       Yes.

   5 Q       All right.    And it attaches the draw downs, and these are

   6 the amounts that it had previously been paid on January 15 --

   7 A       Yes.

   8 Q        -- 2016.

   9 A       Yes.

  10 Q       And if you add it up, it comes to the million one seventy-

  11 two we’ve been talking about.           You can do it, but you’ll

  12 confirm that that’s your understanding these were the payments

  13 that comprised the million one seventy-two, the three we saw

  14 earlier plus the $473,838.94 to NYSIF.

  15 A       I added it up in my head, it looks -- it looks pretty

  16 close.

  17 Q       All right.    And then we have the second direction letter,

  18 and that -- the Exhibit A to that is on the last page, and

  19 these are the payments that went out on January 29, 2016, as

  20 indicated by the direction letter itself.

  21 A       Yes.

  22 Q       And that is -- again, that comes to about $690,000.

  23 A       Yes.

  24 Q       So the combination of the two is one million eight sixty-

  25 two.




                                     A1312
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 186
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 29 of 135

                                 Greenberg - Direct/Amini                           29

   1 A       Yes.

   2 Q       And that 690 comprised, again, a second payment to NYSIF

   3 of 613,081 and the Salisbury settlement, 77,087.24.

   4 A       Yes.

   5 Q       And the Salisbury settlement was that one of the lease

   6 landlord settlements, or something else?

   7 A       (No audible response.)

   8 Q       Well, which one?      Was that -- that was a settlement of a

   9 lawsuit with TransCare --

  10 A       Yeah --

  11 Q        -- first of all.

  12 A        -- that’s my recollection.

  13 Q       All right.    I noticed that if you add these two up, these

  14 two direction letters, there’s no reference to those to

  15 ambulances.

  16 A       No, not -- not --

  17 Q       Do you have understanding of why not?

  18 A       Only that at that time then the funding must not have come

  19 through that facility.

  20 Q       All right.    Go with me if you would to PX-249.

  21                MR. AMINI:    This also, Your Honor, in the same drawn

  22 has a relevance objection.

  23                THE COURT:    And that is --

  24                MR. MERVIS:    Yeah, Your Honor, on this one -- well,

  25 it depends on -- portions of it pre-date the relevant date of




                                     A1313
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 187
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 30 of 135

                                 Greenberg - Direct/Amini                           30

   1 issue, which is February 24, so I think those -- I mean I don’t

   2 think they’re particularly relevant but I think in light of

   3 Your Honor’s ruling those are fair game.              However, the last few

   4 in the chain I think are -- they post-date the transaction at

   5 issue here and I don’t see how they’re relevant.

   6                MR. AMINI:    Yeah, if Your Honor will allow me to take

   7 him through on the questions, I’ll start with the first two

   8 that there are no objections to.

   9                THE COURT:    All right.     Well --

  10                MR. AMINI:    And then Your Honor I hope will see the

  11 relevance of the --

  12                THE COURT:    I’ll reserve decision, just let’s see

  13 where he’s going with this.

  14                MR. MERVIS:    Okay.     Thank you.

  15 Q       So let’s go through these emails seriatim starting with

  16 the earliest one in time, which is the last one on the page

  17 which is your email to Mr. Witkes of February 11, 2016 at 2:35

  18 p.m.     Do you see that?

  19 A       Yes.

  20 Q       And again, Mr. Witkes is the Credit Suisse First Dominion

  21 representative of the TransCare matter for that group of the

  22 term loan lenders.

  23 A       Yes.

  24 Q       You had a reference to an earlier discussion with him

  25 today.     Do you see that?




                                     A1314
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 188
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 31 of 135

                               Greenberg - Direct/Amini                             31

   1 A       On that day?

   2 Q       Right.   As Jon-Luc and I discussed with you earlier today.

   3 The two of you apparently spoke to him that day?

   4 A       (No audible response.)

   5 Q       Does it refresh your recollection that you did so?             It’s

   6 in your email.       That’s the only reason I raise it.

   7 A       Yes.

   8 Q       Okay.    And you say, Due to the unwillingness to allow

   9 additional funding to go in ahead of CSAM, TransCare is going

  10 to have to file.       CSAM is Credit Suisse.        Right?   That’s

  11 what --

  12 A       Asset Management.

  13 Q       Asset Management.      So that’s what you’re referring to.

  14 And so -- well, I’m sorry, I’m confused now.              I thought Mr.

  15 Wolf signed those agreements on February 10.              What were you

  16 referring to here then?

  17 A       A separate discussion with Credit Suisse about their

  18 willingness to subordinate their position.

  19 Q       To the 6-1/2 million.

  20 A       Yes.

  21 Q       That’s the only money we’re talking about in this email.

  22 Correct?

  23 A       Yes.

  24 Q       And so you’re telling him because they refused to

  25 subordinate TransCare is going to have to file, and by file you




                                     A1315
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 189
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 32 of 135

                               Greenberg - Direct/Amini                             32

   1 mean file for bankruptcy.

   2 A       Yes.

   3 Q       And had that decision been made on February 11, 2016?

   4 A       I don’t know for sure the exact timing.           Yeah, I’m not

   5 positive on the exact timing.

   6 Q       So it’s fair to state that as you sit here today you don’t

   7 know whether that decision was finally made as of that date or

   8 not.

   9 A       Yes.   Yes.

  10 Q       That decision was only going to be made by one person.

  11 Correct?

  12 A       Yes.

  13 Q       And that would be Ms. Tilton.

  14 A       Yes.

  15 Q       And then you go on in the next paragraph and then you say,

  16 There are outstanding pass through given Credit Suisse’s equity

  17 interest, your share could be between 1- and $2 million.

  18 Correct?

  19 A       Yes, that’s --

  20 Q       And that’s right, I had forgotten to establish that Credit

  21 Suisse First Dominion also had a portion, not only of the term

  22 loan but of the equity of TransCare.

  23 A       Yes.

  24 Q       This had all arisen, just by way of background, to your

  25 understanding because TransCare had come out of a bankruptcy --




                                     A1316
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 190
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 33 of 135

                                 Greenberg - Direct/Amini                           33

   1 I’m not going to hold you to it, approximately 2003 and Credit

   2 Suisse had been a lender prior to then and it stayed in when

   3 Ms. Tilton took control of the company.

   4 A       That’s my understanding.

   5                THE COURT:    Sustained.    It’s a long question.

   6                MR. MERVIS:    Yeah, I was also going to say, Judge,

   7 there are misarticulated facts, so it’s all there.

   8                THE COURT:    Okay.

   9                MR. AMINI:    He gave me --

  10                THE COURT:    Well, it’s --

  11                MR. MERVIS:    It’s all yours.

  12                THE COURT:     -- I’ll sustain the objection.         It’s a

  13 wordy question.

  14 Q       Who told you to send this email in February?

  15 A       Ms. Tilton.

  16 Q       Ms. Tilton told you.      Did she dictate it for you too?

  17 A       My recollection is pretty close to dictating.

  18 Q       Did you believe anything in this email yourself?

  19                MR. AMINI:    Withdrawn.    Withdrawn.

  20 Q       All right.    Mr. Witkes then the next day says -- asks you

  21 to provide additional detail at what point did the company

  22 cease to make its payroll and payroll tax payments and what is

  23 the total balance of unpaid items.           Do you see that?

  24 A       Yes.

  25 Q       And your response is in your email of February 12 at 5:04




                                     A1317
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 191
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 34 of 135

                                 Greenberg - Direct/Amini                           34

   1 p.m.

   2 A       Yes.

   3 Q       Did you write that email or would that -- was that one

   4 dictated for you too?

   5 A       My recollection is aspects of that are dictated.

   6 Q       The 10 million that you’re referring to, that’s -- I

   7 assume part of that is the million eight, or is it not, that

   8 you have loaned -- that was loaned through ARK II, the

   9 agreements we saw Mr. Wolf being asked to sign on February 10,

  10 is that included in the 10 million?

  11                MR. MERVIS:    Object to the form, Your Honor.

  12                THE COURT:    Overruled.

  13                THE WITNESS:     I believe so.

  14 Q       And the rest was additional funding from the term loan

  15 lenders.       Is that right?

  16 A       Yes.    Yes.

  17 Q       And those had come out of the various term loan lenders’s

  18 funds over the course of 2015.

  19 A       Yes.

  20 Q       Did you answer any of his specific questions that he had

  21 in his February -- Mr. Witkes had in his February 12, 2016 4:24

  22 p.m., when did the company -- he asked you specifically when

  23 did the company cease making payroll and payroll tax payments.

  24 Did you ever answer that question for him?

  25 A       I don’t believe so.




                                      A1318
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 192
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 35 of 135

                                  Greenberg - Direct/Amini                          35

   1 Q       Did you ever answer the question of what are the total

   2 balance of unpaid items?

   3 A       I don’t think so.

   4 Q       No?

   5 A       Yeah.

   6 Q       Is there some reason you didn’t?

   7 A       My understanding is we were in the midst of a negotiation.

   8 Q       With Credit Suisse?

   9 A       With Credit Suisse.

  10 Q       Well, when was the next time anybody had any contact with

  11 Credit Suisse on that negotiation?

  12 A       It looks like not till the 25th.

  13 Q       Right.    The day after the filing of the bankruptcy.

  14 Correct?

  15 A       Yes.

  16 Q       What do you recall about the negotiations between February

  17 12 and February 25, in those 13 days?

  18 A       We had not reached out to them, they had not reached out

  19 to us.

  20                 MR. AMINI:    Your Honor, I’d like to go through the

  21 remaining two emails at this point.

  22                 THE COURT:    Well, what’s the relevance of the post-

  23 petition activities other than your claim that the automatic

  24 stay was violated, and I guess the argument that the $800,000

  25 that went to PPAS should have come to the Debtor.




                                      A1319
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 193
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 36 of 135

                                Greenberg - Direct/Amini                            36

   1               MR. AMINI:    Partly that, partly actually in the more

   2 overall picture we are burdened with fair process.               It’s both

   3 fair process and fair price, and process to me includes how you

   4 treat your secured creditors.           Well, you know, at this point

   5 the creditors are asking a lot of questions and not saying no.

   6 And so it goes to --

   7               THE COURT:    But the evidence is in that it was no

   8 further discussions, negotiations between Credit Suisse and the

   9 Debtor after December -- after February 12 and at the time of

  10 filing.

  11               MR. AMINI:    Understood, Your Honor, and I’ll move on.

  12               THE COURT:    Yeah, this is taking a long time to

  13 establish that $6.5 million, or the advances were well before

  14 there was an agreement --

  15               MR. AMINI:    I will --

  16               THE COURT:      -- to loan.

  17               MR. AMINI:      -- move forward, Your Honor.

  18               THE COURT:    Okay.

  19 Q       I want to now take you to Defendant’s Exhibit 127.

  20               MR. AMINI:    Which is not in your books.         I apologize

  21 for that, but it came in late.          So we’ll --

  22               THE COURT:    Do you have --

  23               MR. AMINI:      -- have to deal with them this week.

  24               THE COURT:    Okay.

  25 Q       And in particular is this exhibit an email that you sent




                                     A1320
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 194
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 37 of 135

                               Greenberg - Direct/Amini                             37

   1 to Mr. Pelissier on or about February 7, 2016 at 8:48 a.m.?

   2 A       Yes.

   3 Q       And this is even before the ARK II loan papers are signed,

   4 if you recall, this is not February 7, I’m going -- I tried to

   5 do them chronologically but I don’t want to mislead you.                I’m

   6 going back three, four days at this point --

   7 A       Okay.

   8 Q        -- sort of --

   9 A       Yes.

  10 Q        -- because it was a slightly different topic.            All right.

  11 And you’re talking about some kind of discussion with Ms.

  12 Tilton by the end of the day on February 8.             Correct?

  13 A       Yes.

  14 Q       And then you -- the next thing is you have a sentence that

  15 says, I think we may need to think through with Glen

  16 Youngblood, Earl -- that’s Earl Kossuth, right --

  17 A       Yes.

  18 Q        -- and Pete -- Pete is Peter --

  19 A       Peter Wolf.

  20 Q        -- Wolf, how long would it effectuate a reduction in the

  21 operation like the one being considered?

  22 A       Yes.

  23 Q       So now what are you talking about there, if you know?

  24 A       I don’t know specifically based on that one sentence.

  25 Q       All right.    Go a little further with me to the next




                                     A1321
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 195
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 38 of 135

                                  Greenberg - Direct/Amini                          38

   1 paragraph that says, Carl said that he would be sending a

   2 revised 13-week forecast, excluding core New York City 9-1-1 by

   3 noon today.       Carl is one of the -- Carl Marks people.           Correct?

   4 A       Yeah.    Yes, Carl Landeck.

   5 Q       All right.    And then Jonathan you have on the next

   6 paragraph is reviewing a revised 2016 budget model with I was

   7 working through yesterday.          Jonathan is also one of the --

   8 Jonathan is Jonathan Killion.            Right?   At --

   9 A       Yes.

  10 Q        -- Carl Marks.       All right.    And you say he’s preparing a

  11 summary of expense structure by division, and is this the --

  12 are these eight items, is it -- what is the point of these nine

  13 items that follow that, if you know?              What are they being

  14 undertaken in connection with?

  15 A       So it’s the assessment whether there are scenarios where

  16 certain divisions are wound down and other divisions focused on

  17 on a go-forward basis.

  18 Q       Is it fair to say it’s the beginning of the plan that

  19 ultimately resulted in the filing for some of the entities and

  20 the foreclosure on others?

  21                 MR. MERVIS:    You know my objection, Your Honor.        I

  22 don’t think that he’s -- I don’t think he’s established the

  23 foundation for the --

  24                 THE COURT:    Yeah, he --

  25                 MR. MERVIS:     -- how could he know that?




                                      A1322
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 196
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 39 of 135

                                Greenberg - Direct/Amini                            39

   1               THE COURT:      -- how do we know that he knows this?

   2               MR. AMINI:    He’s the only -- he and Mr. Pelissier --

   3               THE COURT:    Well, why don’t you ask him -- why don’t

   4 you establish a foundation that he was familiar with the plan

   5 at this point by which some of the assets were going to be

   6 liquidated and some were going to be operating or sold as its

   7 own concern.

   8               MR. MERVIS:     I’ll accept that caution.

   9 Q       Do you -- are you familiar any discussions about a plan at

  10 this point in time, February 7 of 2016 in which some of the

  11 assets are going to be wound down and others are going to be

  12 foreclosed upon?

  13 A       Yes, I’m -- at that point in time I was familiar with the

  14 potential -- that there could be a potential plan that resulted

  15 in that.

  16 Q       And how did that come about?

  17 A       Through multiple discussions over time but that’s

  18 really -- I can’t per se pinpoint one specific discussion, but

  19 over time we were looking at all different scenarios.

  20 Q       And in this plan that you’re -- that you were on a

  21 discussion was Ms. Tilton involved in those discussions at this

  22 point in time?

  23               MR. MERVIS:     Your Honor, could I ask for -- when he

  24 says -- well, I object, Your Honor, because I don’t know what

  25 at this point in time -- I think it needs to be said.




                                     A1323
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 197
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 40 of 135

                                Greenberg - Direct/Amini                            40

   1               THE COURT:    Well, it struck me as of the time of the

   2 email.

   3               MR. AMINI:    Yes, February 7.

   4               MR. MERVIS:     I thought so, but it wasn’t clear.

   5               THE COURT:    Right.

   6               MR. AMINI:    Right.      At this point in time meant

   7 February 7.

   8               MR. MERVIS:     Okay.     Thank you.

   9               THE COURT:    Why don’t you --

  10               THE WITNESS:     I believe so.

  11               THE COURT:      -- why don’t repeat -- oh, okay.

  12               THE WITNESS:     I believe so but the chronology can be

  13 challenging in terms of timing.

  14 Q       Let me just go back for a minute.         Your email at the

  15 beginning of this exhibit said, We can be potentially ready for

  16 the most part to discuss with Lynn by the end of the day

  17 tomorrow.      Had you been given instructions by her to look at

  18 such a plan and come back and discuss it with her?

  19 A       Most likely yes, but I -- you know.

  20 Q       Go with me if you would to PX-193.

  21               MR. AMINI:    I don’t believe there are any objections

  22 to this exhibit, Your Honor.

  23               THE COURT:    193?

  24               MR. AMINI:    Yes.

  25               MR. MERVIS:     No objection.




                                     A1324
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 198
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 41 of 135

                                 Greenberg - Direct/Amini                           41

   1                THE COURT:    I’m looking for --

   2                MR. AMINI:    It should be -- we didn’t have 127 so it

   3 should be between 130 and 196.             It may not have made it.

   4                THE COURT:    I -- I don’t --

   5                MR. AMINI:    Don’t have it?

   6                THE COURT:    No.

   7                MR. AMINI:    Okay.     This is another one that I -- may

   8 have been late in getting into the notebook.              Maybe we can use

   9 the screen for this one.

  10                THE COURT:    And there’s no objection?

  11                MR. MERVIS:    No, not at all.

  12                MR. AMINI:    Can you put up PX-193.

  13                UNIDENTIFIED SPEAKER:        (indiscernible).

  14                MR. AMINI:    It’s on?      Oh, I didn’t see it.    Sorry.

  15 Q       Is this an email that you received from Mr. Killion at

  16 Carl Marks on or about the 10th of February at it looks like

  17 1:39 in the morning?

  18 A       Yes.

  19 Q       And he refers in the email to a current draft of the

  20 entities contemplated to be in the Article 9 transaction.

  21 A       Yes.

  22 Q       Do you have any understanding of what that reference to an

  23 Article 9 transaction is?

  24 A       Yes.

  25 Q       What is your understanding?




                                        A1325
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 199
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 42 of 135

                                  Greenberg - Direct/Amini                          42

   1 A       Only on -- only it relates to foreclosure on certain

   2 assets, but that’s it.

   3 Q       Going back to the earlier email, and I don’t think we need

   4 to, you had indicated on a February 7 email that you think you

   5 can present to Lynn by end of day tomorrow, which you’re on

   6 February 8.       Is it fair to state that between February 7 and

   7 February 10 Ms. Tilton instructed you to proceed with at least

   8 investigating a plan which involved such a foreclosure?

   9 A       Yes.

  10 Q       Okay.    And at that point in time you were looking at

  11 foreclosure on Maryland, Pittsburgh, Hudson Valley and

  12 Paratransit at least.

  13 A       Yes, it appears so.

  14                 MR. AMINI:    Max, do we have the P&L, it’s the -- can

  15 you look up the first page of it?

  16 Q       And, Mr. Greenberg, this was the attachment to this

  17 exhibit.       Obviously it has many -- if you can look at the

  18 bottom of it, see, it says, P&L and then it has many separate

  19 subparts?

  20 A       Yes.

  21 Q       You’re welcome to ask to have any of them put up on the

  22 screen should you want.          I’m just using the overall one, I had

  23 no intention of going into the individual ones unless you ask

  24 me or tell me you really need to do so.            But what -- is it fair

  25 to state that at that point at least Jonathan Killion was




                                      A1326
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 200
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 43 of 135

                               Greenberg - Direct/Amini                             43

   1 trying to look at these individual divisions separately.                And I

   2 can take you through each one of those P&Ls and this was -- and

   3 presenting a summary of how a company might look if you

   4 foreclosed on these entities.

   5 A       Yes, it’s a look at each individual division rolling up

   6 into a consolidated P&L for those assets.             Oh, well, three --

   7 all three -- all three financial statements for those assets.

   8 Q       Go with me now if you would to PX-196.          Is this an email

   9 that you sent on or about February 10, 2016 at 9:43 p.m.?

  10 A       Yes.

  11 Q       And just so to get this out, Don Arrowood, he’s an outside

  12 insurance broker, is he not?

  13 A       Yes.

  14 Q       He writes insurance for TransCare, or at least he’s the

  15 agent for TransCare, some of TransCare’s insurance policies.

  16 Is that fair?

  17 A       Yes.

  18 Q       He works at Lockton I think it is?

  19 A       Yes.

  20 Q       Is that right?     And Lockton is what, just so --

  21 A       An insurance broker.

  22 Q       And they’re the people you work for when you’re obtaining

  23 at least a part of the insurance, the auto insurance for the

  24 TransCare entities, Lockton.

  25 A       That’s who we do what with?




                                     A1327
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 201
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 44 of 135

                               Greenberg - Direct/Amini                             44

   1 Q       You use them to contract for insurance.

   2 A       Yes.

   3 Q       Auto insurance I believe is one of the items that comes

   4 through them.       Correct?

   5 A       Yes.

   6 Q       And you were sending to this at this time to inquire about

   7 insurance, were you not?

   8 A       Yes.

   9 Q       And you make a reference now in this email on February 10

  10 that Transcendence Transit, Inc. is seeking coverage for

  11 itself -- I’m looking at the second paragraph -- and a number

  12 of subsidiaries, and you list the number of subsidiaries.                Do

  13 you see that?

  14 A       Yes.

  15 Q       Transcendence Transit, Inc., that’s a new company at this

  16 point.

  17 A       Yes.

  18 Q       It’s Ms. Tilton’s -- at this point it’s Ms. Tilton’s

  19 company.

  20 A       That I’m not positive on.

  21 Q       Is it fair to state you don’t know who owned

  22 Transcendence.

  23 A       I’m not positive.

  24 Q       Well, all right, is it fair to state that you’ve never

  25 known who owned Transcendence?




                                     A1328
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 202
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 45 of 135

                               Greenberg - Direct/Amini                             45

   1 A       I may have at one point, but at this point I don’t

   2 remember.

   3 Q       I’m really am not pressing you to say, I’m not positive,

   4 but I don’t know what -- you know, if you have some

   5 understanding of who owned it.

   6 A       I’m not -- yeah.      No, I don’t remember specifically.

   7 Q       And then there’s a Transcendence 2.          Do you recall if that

   8 was going to be a subsidiary of Transcendence?

   9 A       That I recall.

  10 Q       All right.    And that was created as a subsidiary because

  11 you wanted to put the MTA contract in its own entity.                Is

  12 that -- does that comport with your recollection?

  13 A       That does, yeah.

  14 Q       All right.    The MTA had prior to this time actually

  15 approached TransCare about putting that contract in a separate

  16 entity, had it not?

  17 A       Yes.

  18 Q       They -- and they wanted to do so because they were

  19 concerned that monies that were being spent on the MTA contract

  20 were being used by TransCare, the parent, to cover other

  21 things, to cover other contracts instead of being devoted for

  22 example to the repair of their vehicles.

  23 A       Yes.

  24 Q       And you were going to satisfy that concern by having a

  25 Transcendence 2 just for their business.




                                     A1329
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 203
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 46 of 135

                               Greenberg - Direct/Amini                             46

   1 A       Yes.

   2 Q       And then there are other entities, TransCare Pennsylvania

   3 is actually TransCare’s Pittsburgh operations.              Correct?

   4 A       Yes.

   5 Q       TransCare Maryland is actually TransCare’s Maryland

   6 operations.

   7 A       Yes.

   8 Q       TC Ambulance Corporation, do you recall what they had?

   9 A       I’m not positive.

  10 Q       TC Ambulance North?

  11 A       Not positive on either of those.

  12 Q       Was one of them Hudson Valley?         If you recall.

  13 A       Possibly TC Ambulance North, but I’m not --

  14 Q       In this plan Hudson Valley was going to be one of the new

  15 companies.

  16 A       Yes.

  17 Q       And TransCare Westchester was also going to be one of the

  18 new companies.

  19 A       Yes.

  20 Q       And you were asking him for new workers compensation

  21 policies, RO liability policy, general liability professional

  22 liability, excess liability and property RO physical damage

  23 polices.

  24 A       Yes.

  25 Q       And at this point in time you gave him a description of




                                     A1330
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 204
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 47 of 135

                                 Greenberg - Direct/Amini                           47

   1 these businesses.

   2 A       Yes.

   3 Q       And you understood that in order to write these policies

   4 they would need a description of the businesses.

   5 A       Yes.

   6 Q       And the description is what follows at the bottom here

   7 through the top of the next page.

   8 A       Yes.

   9 Q       And then finally you also provided him with a pro forma

  10 financial summary estimate for the new entity.

  11 A       Yes.

  12 Q       And at this point, the new entity was going to have,

  13 evidenced under this pro forma, approximately $48 million in

  14 service revenue --

  15 A       Yes.

  16 Q       -- from all these divisions and approximately, for the

  17 year 2016, forecast to have 3.761 million in EBITDA?

  18 A       Yes.

  19 Q       And these numbers were an outgrowth of the plan that you

  20 were working with Carl Marks on at this point, correct?

  21 A       An outgrowth of that, additional -- additionally with

  22 other involvement over time internally.

  23                MR. AMINI:    196.

  24                THE COURT:    Yeah.

  25                MR. AMINI:    Do I have to move it in?       Yeah, because I




                                     A1331
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 205
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 48 of 135

                              Greenberg - Direct/Amini                              48

   1 don't know if Your Honor -- if I moved 196 in, but --

   2                THE COURT:    Any objection?

   3                MR. MERVIS:    No, Your Honor.

   4                THE COURT:    It's received.

   5         (Plaintiff's Exhibit 196 is admitted into evidence)

   6         (Participants confer)

   7 BY MR. AMINI:

   8 Q       Let me move now to JX-81, if you would, the next in your

   9 book.     Is this -- JX-81, I don't believe there's any -- oh,

  10 it's joint exhibit.         Sorry.

  11                THE COURT:    It's a joint exhibit.

  12 BY MR. AMINI:

  13 Q       On JX-81, at least beginning with your first email, you

  14 attach what's called an asset register.            Do you see that?

  15 A       Yes.

  16 Q       And this is meant to be an asset register of all the

  17 equipment at TransCare that you're contemplating foreclosing

  18 on?

  19 A       Yes.

  20 Q       Did you understand at this point in time that you were

  21 contemplating on foreclosing on this -- on these assets on

  22 behalf of the term loan lenders or someone else?

  23 A       I'm not sure.     I'm not sure on whose behalf.

  24 Q       Where did you get the asset register from?

  25 A       From -- the company provided a list of the -- well, no.




                                     A1332
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 206
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 49 of 135

                              Greenberg - Direct/Amini                              49

   1 We internally had a UCC filing that had a list of all the

   2 assets that were filed under the UCC.

   3 Q       So this is an asset register that Patriarch maintained?

   4 A       I think it's a combination of information from the -- I

   5 believe it's information from the company, actually, now

   6 that --

   7 Q       And this is supposed to list -- what is this supposed to

   8 list, just if you understand?

   9 A       All the -- like you had said, all the assets that are

  10 being foreclosed upon.

  11 Q       And were -- these numbers that are next to it, are these

  12 the book values of these assets or market values or something

  13 else?

  14 A       My understanding is the book value.

  15 Q       And do you have an understanding of what the total book

  16 value, at least on the books and records of the company, these

  17 assets comprise?

  18 A       Not --

  19               MR. MERVIS:     Objection, Your -- oh.       I guess my

  20 objection's withdrawn.

  21 BY MR. AMINI:

  22 Q       Have you ever done a mathematical calculation to figure

  23 out what the book value of these assets were?

  24 A       I mean, I see a total at the end.

  25               THE COURT:    Why don't you just tell us if you've done




                                     A1333
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 207
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 50 of 135

                              Greenberg - Direct/Amini                              50

   1 it.

   2               MR. AMINI:    We haven't.     Well, we're -- it doesn't

   3 add up to ten, is what we're trying to get at.              I mean, I'm

   4 not -- I have nothing to hide.          I can't find the $10 million,

   5 so I'm looking for it.

   6               MR. MERVIS:     There's someone else who can talk to

   7 that, Judge.

   8 BY MR. AMINI:

   9 Q       Do you have any understanding of whether the book value of

  10 these assets were -- was $10 million?

  11 A       In looking at the total at the end --

  12 Q       Right.

  13 A       -- it's showing 2.75 million.

  14               THE COURT:    Where are you looking --

  15               THE WITNESS:     The last page.

  16               THE COURT:    -- Mr. Greenberg?      Oh, I see.     Okay.

  17               MR. AMINI:    Your Honor, I'm not sure if the 2.75 is a

  18 standalone number.        I just want --

  19               THE COURT:    Well, you asked him, and that's --

  20               MR. AMINI:    All right.

  21               THE COURT:    He answered the question.

  22               MR. AMINI:    I know.     It wouldn't be fair to ask him

  23 either, because --

  24               THE COURT:    All right.

  25               MR. AMINI:    -- it -- he doesn't have the document in




                                     A1334
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 208
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 51 of 135

                              Greenberg - Direct/Amini                              51

   1 native form, which is --

   2               THE COURT:    All right.     It sounds like we're talking

   3 about a document that nobody knows, so --

   4               MR. AMINI:    All right.

   5               THE COURT:    -- let's talk about something else.

   6               MR. AMINI:    Well, I would move the document in.          And

   7 you'll have the natives from which people can map --

   8               THE COURT:    Any objection?

   9               MR. MERVIS:     None at all.

  10               THE COURT:    It's received.

  11         (Joint Exhibit 81 is admitted into evidence)

  12 BY MR. AMINI:

  13 Q       To your knowledge, was there ever an appraiser engaged to

  14 appraise these assets?

  15 A       To my knowledge, there was not.

  16 Q       To your knowledge, was there any effort to make -- was

  17 there any effort made to value these assets from anything other

  18 than a book value on the company's books and records?

  19               MR. MERVIS:     I have an objection, Your Honor, to the

  20 form, because the question does not -- it may be implicit, but

  21 the question is not asking for what purpose.              Any value for any

  22 purpose, for a specific transaction?            I think there needs to be

  23 some clarity.

  24               THE COURT:    Well, was there any appraisal of these

  25 assets prior to February 24 and, if so, when?




                                     A1335
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 209
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 52 of 135

                                Greenberg - Direct/Amini                            52

   1                THE WITNESS:    To my recollection, there was not.

   2 BY MR. AMINI:

   3 Q       Let me take you to Exhibit -- Plaintiff's Exhibit 286.                 Is

   4 this an email that you received from Mr. Pelissier on or about

   5 Saturday, February 13th at 12:04 p.m.?

   6 A       Yes.

   7 Q       And Mr. Pelissier says in the first paragraph, he says,

   8                "Lynn, I'm still on the phone with Michael, and I'm

   9                sending you the go-forward model.        We are still

  10                working on the wind down.       I will drop you an email

  11                to talk as soon as I am finished with my call with

  12                Michael."

  13         Do you see that?

  14 A       Yes.

  15 Q       Do you have an understanding of what he's talking about

  16 when he says, "sending you the go-forward model"?

  17 A       Yes.

  18 Q       What is he sending there?

  19 A       The -- so for the entities that were going to continue

  20 forward with their business versus the entities that were going

  21 to go through a gradual wind down, he's talking about the

  22 entities that were going to be going forward on a long-term

  23 basis.

  24 Q       Is it -- these are the entities that we talked about

  25 earlier that you were contemplating foreclosure on?




                                     A1336
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 210
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 53 of 135

                              Greenberg - Direct/Amini                              53

   1 A       Yes.

   2 Q       And this model that he's sending here, this model contains

   3 the following markets and key assumptions on a go-forward

   4 basis.     That material that follows, is that actually your work?

   5 A       I don't actually have this exhibit.

   6 Q       You don't have 286 in your book?

   7 A       I don't see it.      So I was looking at it on the screen.

   8                MR. AMINI:    Can I -- Your Honor, it's a hard exhibit

   9 to look at on the screen.           May I give -- with your permission,

  10 may I give him Mr. Samet’s version, Michael?

  11                MR. MERVIS:    Oh, sure.

  12                MR. AMINI:    Yeah.    Your Honor, may I?

  13                THE COURT:    Yes.

  14         (Participants confer)

  15                THE WITNESS:    Thank you.

  16                THE COURT:    We're still, I think, at 286.

  17                MR. AMINI:    We're still -- I'm looking at 286.

  18 BY MR. AMINI:

  19 Q       You know, you answered this already, but just to -- I

  20 think, but just to be clear, this is the then existing model of

  21 the assets that you would continue operating as a going

  22 concern?

  23 A       Yes.

  24 Q       And did the -- what he's sending her is what you're

  25 actually working on, physically working on at that point?




                                     A1337
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 211
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 54 of 135

                              Greenberg - Direct/Amini                              54

   1 A       Myself and others had worked on it.

   2 Q       And the others that are working on it at this point in

   3 time?     I mean, he says, yeah, I'm on the phone with Michael.

   4 That's why I'm asking.         Who else was working with you?

   5 A       Vikram Aggarwal (phonetic) had done some work and -- yeah.

   6 He, along with Scott Whalen, had done some work on the

   7 go-forward model.

   8 Q       And if you -- if you're looking at this document, the

   9 description that you have underneath here in terms of the

  10 various divisions, these were the then -- these were the

  11 divisions then under consideration for foreclosure: Transit,

  12 Hudson Valley, Pittsburgh, Maryland, Westchester, Bronx 911?

  13 A       Yes.

  14 Q       And following that, you have a series of key assumptions.

  15 Do you see that?

  16 A       Yes.

  17 Q       With solid management team at divisional level and key

  18 enhancements at the senior level being the first one, correct?

  19 A       Yes.

  20 Q       All right.    And then following those, you give -- you have

  21 a bullet point: "Outcome of model is as follows"?

  22 A       Yes.

  23 Q       And you include a summary consolidated income statement

  24 balance sheet and cash flow?

  25 A       Yes.




                                     A1338
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 212
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 55 of 135

                              Greenberg - Direct/Amini                              55

   1 Q       At this point in time, is it fair to state that you

   2 believed -- you and the people you were working on -- under

   3 this model, the consolidated revenue of this entity in the

   4 subsequent year, 2016, would be about 65 million?

   5 A       Yes.

   6 Q       Or the EBITDA of 5.1 million?

   7 A       Yes.

   8 Q       You also were assuming -- or you thought, based on this

   9 model, that Wells Fargo's 8.2 million in accounts receivable

  10 would be paid down in the first half of the year?

  11 A       Yes.

  12 Q       And so you would need a company -- looking at the next

  13 bullet point, the company had an incremental funding need of

  14 approximately $8 million due to initial investment and working

  15 capital.       That was your plan, correct?

  16 A       Yes.

  17 Q       And you were going to fund that 8 million by a new ABL

  18 line?     That was the plan, was it not?

  19 A       Based on what I'm reading there, it looks like I was

  20 saying it could be offset if a new ABL line is secured, that

  21 that --

  22 Q       All right.    Well, go with me, if you would, to the summary

  23 cash flow statements for 2016.          I don't know if you have that

  24 imprinted there.

  25 A       Yes.




                                     A1339
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 213
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 56 of 135

                              Greenberg - Direct/Amini                              56

   1 Q       But there's a -- towards the end of that document, there

   2 are two categories: investing adjustments --

   3 A       Uh-huh.

   4 Q       -- followed by capital expenditures and total investing

   5 adjustments and then financing adjustments.             Do you see that?

   6 A       Yes.

   7 Q       And under capital expenditures --

   8                THE COURT:    What page are you looking at?

   9                MR. AMINI:    I am on the page that ends in Bates stamp

  10 105522.

  11                THE COURT:    All right.

  12 BY MR. AMINI:

  13 Q       And if we're on capital expenditures, it would appear you

  14 have virtually none.        Am I mistaken?

  15 A       No.    That is --

  16 Q       That's correct.

  17 A       -- the case.

  18 Q       Right.    And then under financing adjustments is where you

  19 get the $8 million.         If you add up the incremental funding, you

  20 come to a number at the end of seven-nine-nine-five-point-one,

  21 or approximately $8 million, correct?

  22 A       Yes.

  23 Q       And in this plan, that is in fact the $8 million that

  24 you're referring to in your email when you say -- in the third

  25 bullet point under outcome of models where you say that the $8




                                     A1340
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 214
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 57 of 135

                              Greenberg - Direct/Amini                              57

   1 million can be offset if a new ABL line is secured?

   2 A       Yes.

   3 Q       That was the plan at that point?

   4 A       Yes.

   5 Q       And Ms. Tilton had approved the plan at that point, had

   6 she not?

   7 A       She was -- I don't know whether there was a formal

   8 approval of the plan without seeing it.

   9         (Participants confer)

  10                MR. AMINI:   Your Honor --

  11                THE COURT:   These are plaintiff's exhibits.

  12                MR. AMINI:   Do I have to move the exhibit in?          I

  13 mean, when I --

  14                THE COURT:   Is there an objection?

  15                MR. AMINI:   I think there was no objection.          And you

  16 said at the beginning --

  17                THE COURT:   Well, but I don't know that there's no

  18 objection if it's plaintiff's exhibit.

  19                MR. AMINI:   No, no.     I had mentioned the PX-286, but

  20 they made no objection.         I'm sorry.

  21                THE COURT:   It's received.

  22         (Plaintiff's Exhibit 286 is admitted into evidence)

  23         (Participants confer)

  24 BY MR. AMINI:

  25 Q       Let me take you now to JX-101.         It should be the next




                                     A1341
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 215
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 58 of 135

                              Greenberg - Direct/Amini                              58

   1 exhibit in your book.

   2 A       Yes.

   3 Q       Is this an email that you sent -- well, let's start with

   4 at the bottom, there's an email from Peter Rufini (phonetic) to

   5 you.     No, I -- yes, to you and Arian Mathorin and -- at 3:51

   6 p.m. on February 24th.         Do you see that?

   7 A       Yes.

   8 Q       And just to put it in context -- I mean, I -- we'll tie it

   9 later, but the foreclosure actually occurs in the early hours

  10 of February 24th, so the foreclosure has already occurred at

  11 this point.

  12 A       Oh.

  13 Q       Okay?   So you email Glen Youngblood at this point,

  14 correct?

  15 A       Yes.

  16 Q       And we'll establish this later in the case, but Glen

  17 Youngblood -- do you have a recollection -- at this point, Glen

  18 Youngblood is the president of Transcendence?

  19 A       That's my recollection.         Yes.

  20 Q       He remains an employee of TransCare as well at this point.

  21 Is that not right?

  22 A       I believe so, but without -- I have no way to corroborate

  23 that.

  24 Q       But definitely when Transcendence was created, you had an

  25 understanding that Glen was going to be the president?




                                     A1342
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 216
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 59 of 135

                              Greenberg - Direct/Amini                              59

   1 A       Yes.

   2                THE COURT:   Of both entities?

   3 BY MR. AMINI:

   4 Q       Of both Transcendence entities, Transcendence and

   5 Transcendence II, correct?

   6 A       That was my understanding.         Yes.

   7 Q       And Ms. Tilton was going to be the sole director of both

   8 entities?

   9 A       That's my recollection.         Yes.

  10 Q       And all material decisions were going to have to be

  11 approved by her?

  12 A       Yes.

  13 Q       And you're telling him at 4 in the afternoon -- you're

  14 asking him to send back a signed borrowing certificate, are you

  15 not, which could show a $593,000 outstanding borrowing and an

  16 additional 65,000 on that date?

  17 A       Yes.

  18 Q       You were spending 593,000, if I'm not mistaken, again on

  19 New York State Insurance Fund payments?            Do you -- and do you

  20 have a recollection of that?

  21 A       Well, as of that date, it sounds like that was already

  22 outstanding, the 593-, and they were borrowing that day 65,000.

  23 Q       It says Foster (phonetic) payment.         Is that their lease on

  24 the Foster facility for the MTA vehicles?

  25 A       Yes.




                                     A1343
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 217
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 60 of 135

                              Greenberg - Direct/Amini                              60

   1 Q       All right.    So you were asking him to sign a borrowing

   2 certificate for $65,000 towards that lease?             Yes?

   3 A       Yes.

   4 Q       And the 593- had previously been paid on accounts of

   5 Transcendence to New York State Insurance Fund, correct?

   6 A       I don't know -- I don't know for sure where the 593- had

   7 gone.

   8 Q       Okay.    But you had understood 593- had been spent in some

   9 form on behalf --

  10 A       In some form, yeah.

  11 Q       -- of Transcendence?

  12 A       And you were charging this amount through a $10 million

  13 loan, which is attached, the credit agreement is attached here,

  14 that was going to be -- go from -- and I got to find the name

  15 of the lender.       I think the lender is -- who's the lender?            Oh,

  16 the lender is -- that's right.           You have to go to the very last

  17 page of this document to identify the lender, but the lender is

  18 defined as Archangels II (phonetic)?

  19                 THE COURT:   It's three.

  20                 MR. AMINI:   Three.     I'm sorry.

  21 BY MR. AMINI:

  22 Q       Archangels III for this $10 million loan to Transcendence.

  23 Was that your understanding?

  24 A       Yes.

  25 Q       All right.    So to set it up, Transcendence had been




                                     A1344
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 218
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 61 of 135

                              Greenberg - Direct/Amini                              61

   1 created.       $10 million was going to be loaned from Transcendence

   2 to Arc III, and these were funds that were being taken down --

   3                THE COURT:    You mean Arc III was going to loan the

   4 money to Transcendence?

   5                MR. AMINI:    Yes.   I'm sorry if I misspoke.

   6 BY MR. AMINI:

   7 Q       Arc III was going to lend 10 million, and these monies

   8 were going to be charged to that loan?

   9 A       Yes.

  10 Q       All right.    And Arc III was another one of Ms. Tilton's

  11 investment funds, to your knowledge?

  12 A       To my knowledge, yes.

  13 Q       Go with me, if you would, to PX-228.

  14                MR. AMINI:    I don't believe there's an objection to

  15 this document, Your Honor.

  16                MR. MERVIS:    No objection.

  17                THE COURT:    It's received.

  18         (Plaintiff's Exhibit 228 is admitted into evidence)

  19                MR. AMINI:    All right.    Do I -- I don't have to move

  20 it in when you --

  21                THE COURT:    It's received.

  22                MR. AMINI:    Thank you.

  23                THE COURT:    It's in evidence.

  24                MR. AMINI:    Thank you, Your Honor.

  25 BY MR. AMINI:




                                     A1345
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 219
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 62 of 135

                              Greenberg - Direct/Amini                              62

   1 Q       Mr. Greenberg, is this a email that you sent to Todd Trent

   2 on or about February 24, 2016, at 12:12 p.m.?

   3 A       Yes.

   4 Q       Again, the -- to put it into context, the foreclosure had

   5 occurred --

   6 A       Yes.

   7 Q       -- earlier that day.      And you are providing him with pro

   8 forma financial information that he had requested according to

   9 this email?

  10 A       Yes.

  11 Q       Mr. Trent, Todd Trent -- Mr. Trent is also one of

  12 Lockton's insurance people?

  13 A       That's my recollection.         We were speaking with different

  14 potential insurers, but I believe he was with Lockton.

  15 Q       And you were sending this information to him as part of

  16 the attempt to get insurance for Transcendence?

  17 A       Yes.

  18 Q       And you were -- you -- this is -- at that -- by -- at that

  19 point in time, on February 24th at 12:12, this is the pro forma

  20 financial under which you are operating with respect to

  21 Transcendence --

  22 A       Yes.

  23 Q       -- is that correct?

  24 A       Yes.

  25 Q       And this had been approved by Ms. Tilton, had it not?




                                     A1346
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 220
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 63 of 135

                              Greenberg - Direct/Amini                              63

   1 A       It had been -- in order to send it out, there was approval

   2 to send out the financials -- the financial forecasts.

   3 Q       Right.   She had given you approval to send this financial

   4 forecast to the insurer --

   5 A       Insurer.

   6 Q       -- insurers.

   7 A       Yes.

   8 Q       You say here in your second sentence of the second

   9 paragraph, "The purchase price and some revolver will

  10 ultimately be added to the pro forma"?

  11 A       Yes.

  12 Q       "It will be approximately 10 million, but some of it will

  13 be unfunded revolver."         Do you see that?

  14 A       Yes.

  15 Q       That was your understanding at the time --

  16 A       That was.

  17 Q       -- that the purchase price would be $10 million?             Yes?

  18 A       Yes.

  19 Q       But some part of it would be an unfunded revolver?

  20 A       Yes.

  21 Q       And the unfunded revolver you were referring to is what,

  22 the Arc III loan or something else?

  23 A       My recollection is the Arc III loan.          That's my

  24 recollection.

  25 Q       And if you look at the pro forma with me, the attached, it




                                     A1347
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 221
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 64 of 135

                              Greenberg - Direct/Amini                              64

   1 has a total operating revenue --

   2                MR. AMINI:   This is on page, Your Honor, 86223.

   3 BY MR. AMINI:

   4 Q       The total operating revenue for 2016 is, at this point in

   5 time, 37 million?

   6 A       Yes.

   7 Q       And by the way, that's only for ten-plus months of 2016,

   8 right, because you're starting, and you're already in the

   9 middle of February?

  10 A       Yes.

  11 Q       Or you're -- in fact, you're already at the end of

  12 February?

  13 A       Yes.

  14 Q       All right.    So it's really a ten-month pro forma?

  15 A       Yes.

  16 Q       And the EBITDA that you were estimating at this point in

  17 time for the year is 3.2 million?

  18 A       Yes.

  19 Q       And, you know, we went over it earlier.           I think there was

  20 an earlier model that had 3.7.          Do you remember that as an

  21 EBITDA number?

  22 A       I remember right around there.

  23 Q       And do you recall that between the earlier time in

  24 February 24th, Maryland -- the University of Maryland canceled

  25 the Maryland contract?




                                     A1348
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 222
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 65 of 135

                              Greenberg - Direct/Amini                              65

   1 A       Yes.

   2 Q       And that had to come off the pro forma?

   3 A       Yes.

   4 Q       And does that refresh your recollection that -- the reason

   5 for the difference between the 37 and the 32 is that Maryland

   6 was lost as a division?

   7 A       That and possibly also just slight difference in timing in

   8 terms of the beginning of the forecast.

   9 Q       Okay.    If you go with me to Exhibit PX-233, the next

  10 exhibit --

  11                 MR. AMINI:    Again, there's no objection to this

  12 objection -- exhibit that I'm aware of, Your Honor.

  13                 MR. AMINI:    What's the number, please?

  14                 THE COURT:    233.

  15                 MR. AMINI:    233.

  16                 MR. MERVIS:    No objection.

  17                 THE COURT:    It's received.

  18         (Plaintiff's Exhibit 233 is admitted into evidence)

  19 BY MR. AMINI:

  20 Q       Let me start with your email of February 23rd at 8:47 p.m.

  21 which is on Bates stamp 26135.           This is an email to, if I'm

  22 reading this string right -- Jason Miles, who's another one of

  23 the insurance people at Lockton?

  24 A       Yes.

  25 Q       All right.    You're telling him that New Co. will not only




                                      A1349
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 223
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 66 of 135

                              Greenberg - Direct/Amini                              66

   1 have Pittsburgh, Hudson Valley vehicles -- because the MTA

   2 vehicles are owned by the MTA under their physical damage

   3 policy --

   4 A       Yes.

   5 Q       -- correct?    Those are the only three divisions you're

   6 looking at, at this point?

   7 A       Uh-huh.

   8 Q       And at some point that day, you ask him -- and I'm looking

   9 agin at your email of February 24th at 8:26 a.m., which is at

  10 the bottom of page 3 of this exhibit which is -- bears Bates

  11 stamp 26133.       It runs to the next thing.        You're asking him to

  12 send over policies as soon as they have them?

  13 A       8:26?

  14 Q       It's the bottom of page 3 to the top of page 4.

  15 A       Oh.

  16 Q       Right?    There was some urgency --

  17 A       Yes.

  18 Q       -- that day?

  19 A       Yes.

  20 Q       There was urgency that day --

  21 A       Yes, definitely.

  22 Q       -- to these items.      Why?

  23 A       We needed -- the company -- the new companies needed

  24 insurance in order to operate.

  25 Q       They didn't have them on the morning of February 24th?




                                     A1350
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 224
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 67 of 135

                              Greenberg - Direct/Amini                              67

   1 A       Yeah.    It doesn't appear that they had it yet.

   2 Q       All right.    Mr. Miles, Jason Miles, writes you at about

   3 12:08 p.m.       That's at the top of page 2 of this exhibit.           At

   4 February 24th at 12:08 p.m., he gives you a list of four

   5 entities he's proceeding with: Transcendence Transit,

   6 Transcendence Transit II, TransCare Pennsylvania, and TC Hudson

   7 Valley Ambulance Corp.         Do you see that?

   8 A       Yes.

   9 Q       And then you respond, and you add to that TC Ambulance

  10 Corporation?

  11 A       TC Hudson Valley Ambulance.         Yes.

  12 Q       And also TC Ambulance.       I don't believe that that was in

  13 his original list.        Do you know why you added that additional

  14 one?

  15                 MR. MERVIS:    Sorry, counsel.     Where are we?

  16                 MR. AMINI:    We're on the --

  17                 THE COURT:    On the -- it's the first page.

  18                 MR. AMINI:    The first page of this exhibit, February

  19 24, 2016 --

  20                 MR. MERVIS:    Thank you.

  21                 MR. AMINI:    -- at 11:59 a.m.     Michael Greenberg wrote

  22 these are the entities that should be used, and I'm just asking

  23 does he have an understanding of why he added the fifth item in

  24 that list which does not appear in the four that are on

  25 Mr. Miles'.




                                      A1351
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 225
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 68 of 135

                              Greenberg - Direct/Amini                              68

   1                THE WITNESS:    Either it had -- the only thing I can

   2 think of is either it had assets or operations that were going

   3 to be part of New Co.

   4                THE COURT:    What was the business of TC Ambulance,

   5 Mr. Amini?

   6                MR. AMINI:    TC -- I think they have one of the cons,

   7 and they need that con to operate -- he doesn't remember this,

   8 and I don't want to be testifying, but I think they have one of

   9 the cons, and he doesn't have the -- he needs the con to

  10 operate one of the two (*3:30:50 graphic regions?).

  11                THE COURT:    All right.    So we don't know.

  12 BY MR. AMINI:

  13 Q       And then he -- Mr. Miles asks you, "What's the projected

  14 revenue of the entities?"         And you respond in the last email in

  15 the exchange with "37.2, but only based on ten months"?

  16 A       Yes.

  17 Q       And we saw that earlier in the pro forma?

  18 A       Yes.

  19 Q       Go with me now to PX-243.

  20                MR. AMINI:    I don't have any objection to this one.

  21 Oh, no.     I'm sorry.      I take that back.     Relevance, hearsay.

  22 Lacks relevance, hearsay, is the objection that I see on this

  23 document.

  24                THE COURT:    Is there a particular reason?

  25                MR. MERVIS:    Well, Your Honor --




                                     A1352
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 226
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 69 of 135

                              Greenberg - Direct/Amini                              69

   1                MR. AMINI:    Can I see if I can tie this in first

   2 before the objection?         Maybe it'll make it a little easier.

   3                THE COURT:    Well, let me hear what the objection is.

   4                MR. MERVIS:    It sort of depends on -- yeah.         So I do

   5 think -- I'm not sure which email -- I assume both.               So I do

   6 think that Mr. -- I think it's Kossuth's email --

   7                MR. AMINI:    Kossuth.

   8                THE WITNESS:    Kossuth.

   9                MR. MERVIS:    -- Kossuth -- is hearsay.       However, let

  10 me just take a quick look at the email.

  11                THE COURT:    It seems fairly innocuous at this point.

  12                MR. MERVIS:    Oh, I don't disagree, but just one

  13 second, Your Honor.         Yeah.   Well, I'll withdraw the objections.

  14                THE COURT:    All right.    It's received.

  15         (Plaintiff's Exhibit 243 is admitted into evidence)

  16                MR. AMINI:    Thank you.

  17 BY MR. AMINI:

  18 Q       In that foreclosure -- let's go back to it.           Mr. Kossuth

  19 was the guy running Pittsburgh?

  20 A       Yes.

  21 Q       All right.    And then that foreclosure that we looked at

  22 earlier, we saw that you were actually insuring TransCare

  23 Pennsylvania, Inc.        That was what we call the Pittsburgh

  24 division --

  25 A       Yes.




                                     A1353
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 227
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 70 of 135

                              Greenberg - Direct/Amini                              70

   1 Q       -- or you call the Pittsburgh division?           And you

   2 foreclosed -- as you understood it, the foreclosure was on the

   3 stock of that company, correct, TransCare Pennsylvania, Inc.?

   4 Do you have an understanding of that?

   5 A       I believe that there was foreclosure on stock and

   6 assets --

   7 Q       Okay.

   8 A       -- but that's my only --

   9 Q       Was it --

  10 A       -- extent of my understanding.

  11 Q       Was it your understanding that, as of the morning of

  12 February 24th, Transcendence owned TC Pennsylvania, Inc. as a

  13 wholly-owned subsidiary?

  14 A       Yes, that's my understanding.

  15 Q       Okay.   And so Mr. Kossuth was now reporting to you as a

  16 representative of Transcendence, not -- is that not true?

  17 A       He was reporting up within the management team at

  18 TransCare, and the management team at TransCare would report

  19 back to Patriarch.

  20 Q       At this point, is it fair to state that the management

  21 team on February 26th included Glen Youngblood?

  22 A       Yes.

  23 Q       And if you look at the CC, it says gleny@transcare.com.

  24 Do you see that on your email?

  25 A       Yes.




                                     A1354
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 228
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 71 of 135

                              Greenberg - Direct/Amini                              71

   1 Q       At this point, he's communicating through his TransCare,

   2 but he's also at -- president of Transcendence, is he not?

   3 A       He is.

   4 Q       Okay.    And Mr. Kossuth is looking for the items that he

   5 says he's going to need for the new ownership of this company,

   6 correct?

   7 A       Yes.

   8 Q       And you're telling him you'll get a letter addressing that

   9 by later that morning?

  10 A       Yes.

  11 Q       Did you ever send that letter?

  12 A       I believe so, but -- or someone internally did.

  13                 MR. AMINI:   All right.    One moment, Your Honor.

  14         (Participants confer)

  15 BY MR. AMINI:

  16 Q       Let me ask you to look at PX-255.         We have a --

  17                 THE COURT:   Before you start asking him about this,

  18 this is a legal -- this is a motion.

  19                 MR. AMINI:   I understand that.      I really only want to

  20 confirm that Mr. Greenberg signed the stipulation as an

  21 officer -- authorized signatory of Transcendence, Your Honor --

  22                 THE COURT:   Where are we -- where --

  23                 MR. AMINI:   -- which you'll find on page 9 towards

  24 the very end of this document on the signature pages.                There's

  25 a stipulation that he entered into as the --




                                     A1355
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 229
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 72 of 135

                              Greenberg - Direct/Amini                              72

   1               THE COURT:    Oh, I see.

   2               MR. AMINI:    It's really the document I want.          To be

   3 complete, we'd put the whole thing in.

   4               THE COURT:    All right.

   5               MR. AMINI:    But the document is a stipulation

   6 respecting the sale of certain personal property.               There is an

   7 objection to this, the objection being relevance and hearsay.

   8               MR. MERVIS:     Well, I'm sorry.     I'm a little confused

   9 why he's -- you're looking at -- you want to -- the witness to

  10 confirm that he signed it?

  11               MR. AMINI:    Well, he signed a stipulation.         There are

  12 representations in the stipulation.

  13               MR. MERVIS:     I don't -- okay.     So --

  14               MR. AMINI:    I can't -- I don't have anybody else who

  15 signed it for Transcendence.

  16               MR. MERVIS:     So, Your --

  17               THE COURT:    Well, can't I take judicial notice of the

  18 stipulation?

  19               MR. MERVIS:     Yeah.

  20               THE COURT:    It's filed with the motion.         Are you

  21 asking whether he was an authorized signatory on behalf of

  22 Transcendence at the time?

  23               MR. AMINI:    I want to -- were you --

  24               MR. MERVIS:     I have no problem --

  25               MR. AMINI:    Can I ask him that --




                                     A1356
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 230
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 73 of 135

                              Greenberg - Direct/Amini                              73

   1 BY MR. AMINI:

   2 Q       Are you -- were you the authorized signatory for

   3 Transcendence on this document?

   4 A       Oh, on that document?

   5 Q       Yes.

   6 A       On that document, yes.

   7 Q       And Ms. Tilton asked you to sign?

   8 A       Would have -- the board would have provided me with a

   9 resolution authorizing me to sign that.

  10 Q       And the board -- by the board, you mean Ms. Tilton?

  11 A       Yes.

  12 Q       Okay.    And that -- and March was your last month at

  13 Patriarch?

  14 A       Yes, that's --

  15         (Participants confer)

  16                 MR. AMINI:    All right.   One more document.      I'm

  17 sorry.     PX-83.    I don't know if there are objections to it,

  18 because it wasn't something I looked at before I got up here.

  19 I'm sorry.

  20                 Michael, are there --

  21                 MR. MERVIS:    I'm assessing --

  22                 THE COURT:    Is this -- is PX-83 in your book?

  23                 MR. AMINI:    PX -- no, it's not.     No, Your Honor.

  24                 Can you put up PX-83?

  25                 There it is.    It's on the screen, Your Honor.




                                      A1357
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 231
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 74 of 135

                              Greenberg - Direct/Amini                              74

   1                THE COURT:    Okay.

   2                MR. AMINI:    Okay.

   3                THE COURT:    Any objection?

   4                MR. MERVIS:    No, Your Honor.

   5                THE COURT:    It's received.

   6         (Plaintiff's Exhibit 83 is admitted into evidence)

   7 BY MR. AMINI:

   8 Q       Did you receive this email from Vincent DeVito (phonetic)

   9 on or about July 13, 2015?

  10 A       Yes, I did.

  11 Q       All right.    And who is Mr. DeVito?

  12 A       He was a fellow credit officer.

  13 Q       And you discussed this internally once you got it, did you

  14 not?

  15 A       That -- I know we discussed it at one point in time.             I

  16 don't know if that -- on that particular day.              But, typically,

  17 if I received anything about interest, I would send that along.

  18 Q       Now, in June of 2015, the company had actually managed

  19 some kind of turnaround, had it not --

  20 A       Yes.

  21 Q       And it had shown that it had EBITDA of about a million

  22 dollars for the month?

  23 A       Yes.

  24 Q       So you knew -- given what you knew about the sector at

  25 that time, you thought if you could stabilize the company at




                                     A1358
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 232
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 75 of 135

                              Greenberg - Direct/Amini                              75

   1 that level, it was worth eight to ten times EBITDA, so that

   2 it's potential valuation would approach 80- to $100 million,

   3 which was well in excess of any potential alternative like this

   4 at the time.       Is that true or not?

   5                MR. MERVIS:    It's a pretty long question.        Objection.

   6                THE COURT:    I'm sorry.

   7                MR. AMINI:    I'll break it down.

   8                THE COURT:    Yeah.   Go ahead.    Rephrase it.

   9 BY MR. AMINI:

  10 Q       Let's break it down into pieces.         So you had a million

  11 dollars of EBITDA for the month?

  12 A       Yes.

  13 Q       And in the context of looking at this kind of offer, you

  14 were considering whether you could stabilize the company and

  15 get more for it?

  16 A       Yes.   We -- you know, this offer as it stands here --

  17 Q       Uh-huh.

  18 A       -- doesn't mention a dollar amount.          But, generally

  19 speaking, once you demonstrate consistent results, you're

  20 better positioned in making an argument for higher value.

  21 Q       Knowing what you knew about the sector at the time, you

  22 thought if you could stabilize the company at that level, it

  23 was worth eight to ten times EBITDA, right?

  24 A       We had looked at comparable companies in the sector, but

  25 some of them were quite a bit larger, and those transactions




                                     A1359
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 233
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 76 of 135

                              Greenberg - Direct/Amini                              76

   1 had occurred within that range.

   2         (Participants confer)

   3               MR. AMINI:    Your Honor, I'd like to play him from his

   4 deposition -- it's the last thing I want to do.              I'd like to

   5 play a question and answer at page 235, line 20.

   6               MR. MERVIS:     Your Honor, can we get copies of the

   7 transcript so we can see if this is actually --

   8               THE COURT:    It's the first exhibit.

   9               MR. AMINI:    It's the first exhibit in your book.

  10               MR. MERVIS:     Oh, thank you.

  11               MR. AMINI:    I'm very good about this, Michael.

  12               MR. MERVIS:     Thank you.    I didn't know that.

  13               THE COURT:    Even I knew that.

  14               MR. MERVIS:     Well --

  15               MR. AMINI:    So --

  16               THE COURT:    What page are you referring --

  17               MR. AMINI:    What I'm looking at --

  18               THE COURT:    Is there a pending question?

  19               MR. MERVIS:     Yeah.

  20               THE COURT:    Maybe we don't need the deposition.

  21               MR. MERVIS:     Maybe we don't need --

  22               MR. AMINI:    I'm sorry?

  23               THE COURT:    Maybe we don't need the deposition.          Ask

  24 him a question.

  25 BY MR. AMINI:




                                     A1360
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 234
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 77 of 135

                              Greenberg - Direct/Amini                              77

   1 Q       Well, did you tell me at your deposition that you thought

   2 that, from what you knew in the sector, that the company was

   3 worth eight to ten times EBITDA?

   4 A       I -- it would help if you showed me where.

   5 Q       It's page --

   6                 THE COURT:    Okay.   Do you have something to refresh

   7 his recollection?

   8 BY MR. AMINI:

   9 Q       It's page 236 of your deposition.         If you look at page

  10 236, lines 2 to 16, that answer.           I'm just getting you to -- I

  11 just would like you to affirm that you were -- you gave that

  12 answer.     236 --

  13 A       36 --

  14 Q       -- lines 2 to 16.

  15 A       Yes.

  16 Q       You did?     Thank you.

  17 A       I did.

  18                 MR. AMINI:    That's all I have, Your Honor.

  19                 THE COURT:    Okay.   Why don't we take a ten-minute

  20 break before cross-examination.

  21         (Recess taken at 3:42 p.m.)

  22         (Proceedings resumed at 3:57 p.m.)

  23                 THE CLERK:    All rise.   Be seated.

  24                 THE COURT:    Go ahead, Mr. Mervis.

  25                 MR. MERVIS:    Thank you, Your Honor.      Can I just ask




                                       A1361
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 235
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 78 of 135

                                                                                    78

   1 one quick question of the Court --

   2               THE COURT:    Sure.

   3               MR. MERVIS:     -- vis-a-vis scheduling.       I don't know

   4 how long the Court's planning to sit for the rest of the day.

   5 You may recall that we had Mr. Pelissier here this morning

   6 because we were kind of thinking we were going to short.                It

   7 wasn't short.

   8               THE COURT:    How long are you going to be the witness?

   9               MR. MERVIS:     I'm a bad estimator, but I think about

  10 an hour.      I'd like to get him out of here tonight.

  11               THE COURT:    Yeah, that's probably going to be pretty

  12 close to getting him out.         You know, you don't need to have

  13 witnesses here or potential witnesses if you don't think you're

  14 going to get to them.         There's no reason why they have to sit

  15 --

  16               MR. MERVIS:     Well, we --

  17               THE COURT:    -- around all day.

  18               MR. MERVIS:     -- agree, but we thought we were going

  19 to get to him --

  20               THE COURT:    Yeah.

  21               MR. MERVIS:     -- because of what was said at the last

  22 conference.      But anyway.     We'll let Mr. Pelissier go home?

  23               THE COURT:    Yeah.    Why don't you tell Mr. Pelissier

  24 he can go.

  25               MR. AMINI:    And we're starting tomorrow morning as I




                                     A1362
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 236
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 79 of 135

                                  Greenberg - Cross/Mervis                          79

   1 understand it not at 10:00 but 10:30.

   2                 THE COURT:    Ten.    I have a very short calendar.

   3                 MR. AMINI:    Okay.

   4                 THE COURT:    Go ahead.

   5                 MR. MERVIS:    Thank you, Your Honor.

   6                                CROSS-EXAMINATION

   7 BY MR. MERVIS:

   8 Q       Okay.    Mr. Greenberg, I just want to -- I want to touch on

   9 one stray issue before we get to some other stuff.                You were

  10 asked about -- by Mr. Amini about Mr. Bonilla, the CFO who I

  11 think quit in October of 2015.            Do you remember that?

  12 A       Yes.

  13 Q       And I think we established this, but did he continue to

  14 provide services in some form or fashion to the company after

  15 that -- after he quit?

  16 A       Yes, he did.

  17 Q       I think under Mr. Amini's questioning, you mentioned that

  18 after he quit, the company's financials were not up to date

  19 during that time.        Is that right?

  20 A       Yes.

  21 Q       Now how about when you started, when you came on to the

  22 project or onto TransCare in February of 2015?              How up to date

  23 was the company with their financials at that point in time?

  24 A       They were two to three months behind on closing

  25 financials.




                                      A1363
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 237
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 80 of 135

                                 Greenberg - Cross/Mervis                           80

   1                THE COURT:    Mr. Mervis, would you keep your voice up,

   2 please?

   3                MR. MERVIS:    Oh, I'm sorry, Your Honor.

   4                THE COURT:    That's okay.

   5 Q       And at the end in February, about how far behind was the

   6 company to the best of your recollection?

   7 A       Based on a few of the emails and my recollection, they

   8 were still needed to close October as of February.

   9 Q       And in terms of audited financial statements, to the best

  10 of your memory, in February of 2016, what was the last audited

  11 financial statement that the company had?

  12 A       My recollection is 2013 was the last.

  13 Q       I know we went through a little bit of your background.                I

  14 just want to put a couple of things so the judge has a full

  15 picture.       Just briefly, your educational history?

  16 A       Yes.    I have a B.S. in finance from the University of

  17 Florida, an MBA in finance and corporate accounting from the

  18 University of Rochester and a CFA designation.

  19 Q       Now, you're not longer with Patriarch Partners?

  20 A       No longer.

  21 Q       What was the circumstance under which you separated from

  22 Patriarch Partners?

  23 A       The -- the portfolio had been shrinking.           So there had

  24 been -- had been cutbacks in terms of number of personnel.                 And

  25 I was part of a round of -- of cutbacks to the group.




                                     A1364
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 238
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 81 of 135

                                  Greenberg - Cross/Mervis                          81

   1 Q       Approximately when would you move?

   2 A       In that March time frame, but I don't know the exact date.

   3 Q       March 16th?

   4 A       Sixteen, yeah.

   5                 MR. MERVIS:    If we could pull up -- oh, do I have the

   6 binders?       I have some smaller binders, Your Honor.

   7                 THE COURT:    Okay.

   8                 MR. MERVIS:    But, Roy, if you could pull up JX-29.

   9 Your Honor, may Mr. (indiscernible) approach the witness?

  10                 THE COURT:    Yes.

  11                 MR. MERVIS:    And I'll approach the bench.

  12                 THE COURT:    Thank you.    Do you have an extra one for

  13 my clerk?

  14                 MR. MERVIS:    We do.

  15                                       (Pause)

  16 Q       Okay.    You'll see this is an email chain, Mr. Greenberg,

  17 from Mr. Leland, not a chain actually, a report from Mr. Leland

  18 by email.       And you're one of the recipients?

  19 A       Yes.

  20 Q       And just take a moment, not much time.          Just do you

  21 recognize this report?

  22 A       Yes.

  23 Q       All right.    I would like you to turn to the fourth page of

  24 the report which has a Bates number bearing -- ending in 1449.

  25 If you'd take a look at that, and you'll see there there's a




                                      A1365
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 239
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 82 of 135

                                Greenberg - Cross/Mervis                            82

   1 heading "National Express."          Could you just take a moment to

   2 read that heading which goes on to the next page to yourself

   3 and let me know when you've finished.

   4                                     (Pause)

   5               THE WITNESS:     Okay.

   6 Q       I believe you testified in response to Mr. Amini's

   7 questions that Mr. Leland had been forbidden from speaking with

   8 potential parties who were potentially interested in Transcare.

   9 Do you have an understanding as to where Mr. Leland was able to

  10 get the information that he is reporting here about National

  11 Express?

  12               MR. AMINI:    Objection, Your Honor.

  13               THE COURT:    What's the objection?

  14               MR. AMINI:    If it's phrased that way, that would be

  15 hearsay.

  16               MR. MERVIS:     I don't think so.

  17               THE COURT:    Well, I'll overrule the objection.          A

  18 large part of your case has been that Mr. Leland was precluded

  19 from speaking to anybody.         It's not clear he was speaking to

  20 anybody about this, but I'll overrule the objection.

  21               MR. AMINI:    And just for the Court's benefit, my

  22 question was, was Mr. Leland precluded from responding to

  23 anybody, not fielding offers as they came in.

  24               THE COURT:    Well, why don't we find out what happened

  25 after he got this offer and he communicated it to Ms. Tilton




                                     A1366
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 240
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 83 of 135

                                 Greenberg - Cross/Mervis                           83

   1 and among others, Mr. Leland.

   2                MR. MERVIS:    And, actually, I'll withdraw that

   3 question, Your Honor.         So --

   4                THE COURT:    After all that, you're going to withdraw

   5 the question.

   6                MR. MERVIS:    No, no, I'm not withdrawing -- you know

   7 what?     He may or may not.

   8 Q       Do you know how Mr. Leland came to this information?

   9 A       The only -- even at the time, the only logical explanation

  10 was that he had some form of discussion.

  11                THE COURT:    Sounds like speculation.

  12                MR. MERVIS:    It does, so let me ask the next

  13 question.

  14 Q       Mr. Leland in the last paragraph on Page 4 makes a

  15 recommendation right at the bottom.            Do you see that?      He says,

  16 "My recommendation would be to wait until we see how the

  17 (indiscernible) responds to the BDO audit."             Do you see that?

  18 A       Yes.

  19 Q       And at the time, would you agree or disagree with that

  20 recommendation?

  21 A       At the time, I would agree with that recommendation.

  22 Q       Now, going to fifth page of the exhibit bearing a Bates

  23 number that ends in 1450, there's a section called "Richmond

  24 County Ambulance."        And I just want to focus your attention, if

  25 you could just read the first paragraph and the first sentence




                                     A1367
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 241
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 84 of 135

                               Greenberg - Cross/Mervis                             84

   1 of the second paragraph and let me know when you're finished.

   2         This is on the last page of the exhibit, Mr. Greenberg.

   3                                       (Pause)

   4                 THE WITNESS:   Yes.      Yeah.

   5 Q       Do you see the part where he says that RCA must assume

   6 TransCare has EBITDA in the ten-million-dollar range?

   7 A       Yes.

   8 Q       To your recollection, what was TransCare's EBITDA and on a

   9 last 12-months-basis in March of 2015?

  10 A       In the -- somewhere in the neutral to maybe slightly

  11 positive level.

  12 Q       What do you mean by neutral?

  13 A       Neutral being zero.

  14                 MR. MERVIS:    Roy, if you could bring up showing up

  15 Exhibit 40.

  16 Q       Unfortunately, I don't have a hard copy of this one, but

  17 do you have it on your screen?

  18 A       Yes.

  19 Q       Okay.

  20                 MR. MERVIS:    It's a joint exhibit, Your Honor, so I

  21 think we have it in evidence.

  22 Q       If you could just turn to the second and third pages of

  23 the exhibit and just take a quick look and then to the

  24 attachment just to see what you recognize.

  25 A       Yes.




                                      A1368
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 242
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 85 of 135

                                 Greenberg - Cross/Mervis                           85

   1 Q       And if you look at the -- well, first of all, what is the

   2 attachment?       What do you recognize it to be?

   3 A       A -- from National Express, an indication of -- of

   4 interest.

   5 Q       And just flipping back to the second page of the exhibit

   6 which is -- it ends in Bates ending in 0756, the email

   7 forwarding letter of intent, is anybody other than Mr. Leland

   8 from the TransCare side of things shown as being a recipient?

   9 A       Which?    This --

  10 Q       The email from Mr. Russian.

  11 A       Oh, from Mr. Russian?

  12 Q       Yeah.

  13 A       So it looks like only -- only Glenn.

  14 Q       Now if you could go to the second page of the letter of

  15 intent itself which has a Bates number ending in 0760, and just

  16 take a moment to peruse the consideration portion -- sorry, the

  17 overview portion of this page.

  18                                        (Pause)

  19                 THE WITNESS:    Yes.

  20 Q       And what is your understanding of the consideration that

  21 was being offered in this letter of intent?

  22 A       Consideration in the range of six to seven million less --

  23 less an amount the buyer determines is required to operate the

  24 business for 60 days.          A portion is payable as initial

  25 consideration, and then the balance is retained but they don't




                                      A1369
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 243
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 86 of 135

                               Greenberg - Cross/Mervis                             86

   1 specify -- National Express doesn't specify what the initial

   2 consideration is versus the retention amount.              It also mentions

   3 an assumption by the buyer of an overpayment obligation not to

   4 exceed two million.        And it says an agreed-upon portion of the

   5 consideration shall be allocated to a five-year non-compete

   6 covenant.      So it's -- it's unclear as to how much consideration

   7 would be received at the outset.

   8 Q       Now, this email and the letter are dated July 10, 2015.                I

   9 want to go back a few days in time and ask you to turn in your

  10 binder and we'll put it up on the screen Joint Exhibit 33.

  11                MR. MERVIS:    And, Your Honor, this again is a joint

  12 exhibit, so presumptively in evidence.

  13 Q       Mr. Greenberg, this is an email that you sent to Ms.

  14 Tilton, correct?

  15 A       Yes.

  16 Q       All right.    I'd like you to read to yourself the first six

  17 paragraphs.      They're relatively short.        And then I have a

  18 couple of questions.

  19                                     (Pause)

  20                THE WITNESS:    Okay.

  21 Q       Thank you.    Now the sixth paragraph says, "As a result of

  22 Wells Fargo's unwillingness to fund the ABL yesterday,

  23 TransCare was not able to fund payroll yesterday of $950,000

  24 but had to delay payroll until Monday."            Did that in fact

  25 happen?




                                     A1370
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 244
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 87 of 135

                               Greenberg - Cross/Mervis                             87

   1 A       Yes.

   2 Q       And the paragraph that preceded in your email, did you

   3 accurately set forth your understanding of how that came to be,

   4 in other words, how the payroll was missed?

   5 A       Yes.

   6 Q       Now, did this missed payroll, do you know whether this

   7 advance attracted any publicity, either in the industry or the

   8 press?

   9 A       I know that -- that there was a publication in Westchester

  10 that had picked up the payroll miss.            And just based on the --

  11 just based on the -- the internet and sort of current, the way

  12 media currently covers things, it was then picked up elsewhere

  13 as well.

  14 Q       And the actual date of the miss was July 2nd?

  15 A       July -- July 2nd.

  16 Q       Okay.   And the letter of intent that we just looked at,

  17 Exhibit 40, that was July 10th?

  18 A       Yes.

  19 Q       All right.    Now how did TransCare's business fare in the

  20 first few months that followed this payroll miss?

  21 A       The business was -- the volumes -- the volumes were down.

  22 And as a result of immediate cash flow and ultimately --

  23 ultimately EBITDA was down from -- from the June level.

  24 Q       And what had the trend been sort of just up to the payroll

  25 miss?




                                     A1371
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 245
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 88 of 135

                               Greenberg - Cross/Mervis                             88

   1 A       It had been on an increasing trend with improvement each

   2 -- each month.

   3 Q       And then afterward?

   4 A       It was going the other direction declining, declining each

   5 month.

   6 Q       Thank you.    If you could turn to Joint Exhibit 38 in your

   7 binder.

   8                 MR. MERVIS:    And if, Roy, you could bring that up on

   9 the screen.

  10 Q       So, Mr. Greenberg, this is an email chain in which you are

  11 a participant.       I'm only focused on the first page.          First of

  12 all, you'll see a name at the top, Scott Whalen.              Do you see

  13 that?

  14 A       Yes.

  15 Q       And I know it was briefly mentioned by Mr. Amini, but what

  16 was Scott Whalen's function at the time?

  17 A       He was -- he was also a credit officer in the same group

  18 that I was in.

  19 Q       At Patriarch Partners.

  20 A       At Patriarch.

  21 Q       Okay.    So, I want you to take a look at Mr. Leland's email

  22 to you and Mr. Whalen on July 8 at 3:36.             And in particular, if

  23 you could just read the second paragraph to yourself.

  24                                     (Pause)

  25                 THE WITNESS:   Yes, I've read it.




                                      A1372
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 246
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 89 of 135

                               Greenberg - Cross/Mervis                             89

   1 Q       So, in that paragraph, you see where Mr. Leland says he

   2 had a query from someone who he thought was seeking to cherry-

   3 pick good assets?

   4 A       Yes.

   5 Q       And he writes, "I told them that no one would be

   6 interested in selling the good business ones and keeping the

   7 inferior ones."       Do you see that?

   8 A       Yes.

   9 Q       Did you agree with that sentiment?

  10 A       At that point in time, yes.

  11 Q       Now, let's take a look at Mr. Whalen's email at the top of

  12 the page.      It says two things.      It says, first, "I think for

  13 sure we should not communicate or indicate any interest in

  14 divestitures at this time."          Do you see that?

  15 A       Yes.

  16 Q       And the date of his email is July 8, so six days after the

  17 payroll miss?

  18 A       Yes.

  19 Q       And did you agree with his statement at the time?

  20 A       Yes.

  21 Q       Why?

  22 A       We -- the business had been on a -- had been on an upward

  23 trajectory, but at that point in time, we had just -- there had

  24 just been a meaningful event.           So the -- the positioning of the

  25 company wasn't -- was in -- it was in a vulnerable position.




                                     A1373
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 247
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 90 of 135

                               Greenberg - Cross/Mervis                             90

   1 Q       The meaningful event being what?

   2 A       The missed payroll.

   3 Q       Okay.    "Even rights lends more typical strategies to sell

   4 into strength."       Do you see that?

   5 A       Yes.

   6 Q       And did you have the understanding of what he was talking

   7 about with respect to Ms. Tilton's more typical strategy?

   8 A       Yes.

   9 Q       And what was your understanding?

  10 A       My understanding was that a large number of the companies

  11 that had previously been sold, a majority had been companies

  12 that were performing well.

  13 Q       At the time they were sold?

  14 A       At the time they were sold.

  15 Q       If you could turn, please, in the binder, to Joint Exhibit

  16 44.

  17                 MR. MERVIS:   And Roy, if you could bring that up,

  18 please.

  19                 This is also a joint exhibit, Your Honor, Joint

  20 Exhibit 44.

  21 Q       So, Mr. Greenberg, I want to focus your attention -- this

  22 is a chain that you were on, yes?

  23 A       Yeah.

  24 Q       I want to focus your attention to an email from Mr. Leland

  25 to Ms. Tilton July 17 at 7:07 a.m. and you were one of the two




                                     A1374
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 248
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 91 of 135

                                 Greenberg - Cross/Mervis                           91

   1 people copied on it.         Do you see that?

   2 A       Yes.

   3 Q       And Mr. Leland begins the email, "Words alone could never

   4 express my thanks for all you have done to save TransCare over

   5 the years but especially these last 15 days.              We absolutely

   6 could not have done this without you!"            Do you see that?

   7 A       Yes.

   8 Q       What was your understanding of what it was that Mr. Leland

   9 was thinking her for?         What had she done?

  10 A       At that point in time, we had -- we had reached an

  11 agreement with Wells to have them release a reserve.               That

  12 reserve that they had put in place provided additional funding

  13 to the company and had paid -- paid some of the obligations

  14 that had still been outstanding related to the payroll and then

  15 helped to sort of try and move past that event.

  16 Q       And then he goes on in the second paragraph to say, "Jean-

  17 Luc and Michael were fantastic.           They are dedicated, creative,

  18 and an expert in saving distressed companies.              You have an

  19 amazing team, and these two worked their tails off to save

  20 TransCare."

  21         So without being overly modest, did you in fact work your

  22 tail off to save TransCare at that point in time?

  23 Q       Yes.   Jean-Luc and I did.

  24                THE COURT:    Aren't these questions you should be

  25 asking Leland?




                                     A1375
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 249
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 92 of 135

                                 Greenberg - Cross/Mervis                           92

   1                MR. MERVIS:    Asking who?

   2                THE COURT:    Leland.

   3                MR. MERVIS:    Well, he's not coming to trial, Your

   4 Honor, but yes.

   5                THE COURT:    But you took his deposition, right?

   6                MR. MERVIS:    Yes, I did.     Yes.

   7                THE COURT:    Did you ask him about these emails?

   8                MR. MERVIS:    I did, yes.     But I also -- well, in any

   9 event.

  10 Q       All right.    And were there other times during the course

  11 of 2015 and 2016 where you felt that you were working your tail

  12 off to save TransCare?

  13 A       Definitely.

  14 Q       Now, if you could go to DX-76 in the binder.

  15                MR. MERVIS:    This is already in evidence, Your Honor.

  16 I just want -- this is the notice of the non-renewal.

  17 Q       And if you could turn to the third page of the exhibit

  18 which ends -- which has a Bates number at the bottom ending in

  19 6336.     And I just want to focus on the first -- well, I guess

  20 it's the first full paragraph on the page, the one that begins,

  21 "Lender hereby formally."

  22 A       Yes.

  23 Q       If you could just take a moment to read tat to yourself.

  24                                     (Pause)

  25                THE WITNESS:    I've read it.




                                     A1376
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 250
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 93 of 135

                               Greenberg - Cross/Mervis                             93

   1 Q       Now, this notice of non-renewal, did you consider this --

   2 this is now October, yes?

   3 A       Yes.

   4 Q       Did you consider this to be a consequential event?

   5 A       Definitely.

   6 Q       Why?

   7 A       We -- TransCare didn't really -- it was going to be a

   8 challenge to find an alternative lender.             TransCare's audited

   9 financials were still due.          The company's financial position

  10 had -- had declined since July.           And my understanding was the

  11 funds did not have the availability to repay Wells.

  12 Q       When you say the funds, you lost me there.

  13 A       The Zohar funds or even potentially the -- any Ark funds.

  14 Q       Let me -- oh, I understand what you're saying.            Let me ask

  15 it a different way.        As of this time with the date of the

  16 notice, how likely was it in your estimation that TransCare

  17 would be able to repay the loan, the Wells Fargo loan in full

  18 on January 31st of 2016?

  19 A       Extremely unlikely.

  20 Q       I think you said just a minute ago that it would have been

  21 challenging to find a replacement asset-based lender.                Is that

  22 right?

  23 A       Yes.

  24 Q       And what were some of the reasons for that?

  25 A       The delayed financials would be the -- the delayed audited




                                     A1377
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 251
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 94 of 135

                               Greenberg - Cross/Mervis                             94

   1 financials would be the biggest.            The recent -- the recent up

   2 and down performance, inconsistent performance, dated -- some

   3 dated IT systems, the challenges they were experiencing with

   4 the fleet.      There were a number of different reasons, but --

   5 Q       If we could turn now -- I don't know if you -- yeah, you

   6 still do have Mr. Amini's much thicker binder.              If you could

   7 locate Joint Exhibit 51 in that binder.

   8                MR. MERVIS:    And, Roy, if you could put it up on the

   9 screen.

  10 Q       Mr. Amini asked you a number of questions about this

  11 document which I think we talked about as a -- or referred to

  12 as a plan.

  13 A       Yes.

  14 Q       First off, did Ms. Tilton ever prove the plan embodied in

  15 JX-51?

  16 A       No.

  17 Q       Now, I want to take a moment just to look at some of the

  18 assumptions that the plan was based on.            So let me ask you on

  19 the first page of the exhibit if you could go below the heading

  20 "Key Elements of the Presentation Include" and go down to what

  21 I think is the first sort of indented bullet points.               It says

  22 "Replacement of over 50 vehicles" and it goes on.               Can you read

  23 that to yourself, please?

  24                                       (Pause)

  25                THE WITNESS:    Yes.




                                     A1378
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 252
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 95 of 135

                               Greenberg - Cross/Mervis                             95

   1 Q       How far to your knowledge had the company gotten in

   2 procuring 50 replacement vehicles at the time as of November

   3 14th of 2015?

   4 A       They hadn't begun.

   5 Q       The next bullet point talks about rate increases with

   6 existing customers.        Do you see that?

   7 A       Yes.

   8 Q       What does that refer to?

   9 A       There was a plan to go to some certain customers to

  10 request increases in the rates that are being charged.                Because

  11 of the long-standing nature of a lot of relationships, some of

  12 the contracts and some of the relationships had outdated

  13 pricing.

  14 Q       Meaning that you thought there was an opportunity to get

  15 them to pay more?

  16 A       Yeah.   And that was what I had heard from the company as

  17 well.

  18 Q       Okay.   And was that a sure thing?

  19 A       Not -- not sure, but -- but they thought they could

  20 achieve it.

  21 Q       Okay.   If you could go down a few of these sub bullets,

  22 you'll see there's a bullet that says "Product/Service Line

  23 Extensions."       Do you see that?

  24 A       Yes.

  25 Q       And to your knowledge, how far had the company proceeded




                                     A1379
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 253
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 96 of 135

                               Greenberg - Cross/Mervis                             96

   1 as of November 2015 in those potential new offerings?

   2 A       It was thought about.       It had been discussed in general

   3 with -- with customers but not -- not executed upon.

   4 Q       If you could go to the second page, please.           If you go,

   5 let's see, one, two, three, four five bullet points down,

   6 there's a bullet that says, "Assumes credit agreement renewed

   7 with Wells Fargo."        Do you see that?

   8 A       Yes.

   9 Q       And that was one of the key assumptions of this plan?

  10 A       Yes.

  11 Q       And was that a sure thing at this point in time?

  12 A       No.

  13 Q       Mr. Amini asked you for this exhibit -- well, actually,

  14 I'll deal with it in a minute.          So we can go past this exhibit.

  15 A

  16 Q

  17 A

  18 Karen *4:39:13

  19 A          Yes.

  20 Q          And he talks about -- he says, Mike and -- Michael and

  21 I are back from Wells.         What was that about?       By the way, do

  22 you know whether Wells Fargo approved this plan?

  23 A       No, I don't think they did.

  24 Q       Now, actually staying with the exhibit, if you could go to

  25 the -- there's a deck in the back that we looked at a few pages




                                     A1380
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 254
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 97 of 135

                                  Greenberg - Cross/Mervis                          97

   1 of.     And if you could go to the page that's -- it's Slide No. 6

   2 but it's the Bates number ends in 8512.            Just let me know when

   3 you're there.

   4 A       It says Page 6 or --

   5 Q       Well, there's a 6 in the slide.

   6                 MR. MERVIS:    Your Honor, if I -- can I approach?

   7                 THE COURT:    Yes.

   8                 MR. MERVIS:    I'll be able to find it.

   9                 THE WITNESS:    There it is.

  10                 MR. MERVIS:    You got it?

  11                 THE WITNESS:    In here.

  12                 MR. MERVIS:    Now I have to go back and look at my

  13 Bates number.

  14 Q       Mr. Greenberg, on the bottom right-hand corner, just look

  15 for the number 8512.

  16 A       8512?

  17 Q       Yeah.    Or if you have it on your monitor, you can look at

  18 your monitor.       That will probably be easiest.

  19 A       It's easier.

  20 Q       All right.    So, it's up on your monitor.         So, I want to

  21 draw your attention to the last -- to the checkmark on that

  22 page which says, "MTA clawed back two million of profit made

  23 during the extension period."            Do you see that?

  24 A       Yes.

  25 Q       Do you know what that refers to?




                                      A1381
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 255
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 98 of 135

                               Greenberg - Cross/Mervis                             98

   1 A       Yes.   The -- so when the contract was renewed, there was a

   2 period -- it was after the official plan renewal date so there

   3 was a period of a number of months that the -- that the

   4 contract had been in limbo, had not been renewed.               So the MTA

   5 had come back and said, well, we're renewing the contract but

   6 given that the -- the new contract is less profitable, we want

   7 to claw back profit for that interim period prior to extension.

   8 Q       Did that have an impact on the profitability of that

   9 business?

  10 A       Definitely, yes.      Yeah, negative.

  11 Q       If you go just six pages in to what is the slide that ends

  12 in -- has a Bates number that ends in 8518.             It should says the

  13 MTA renewal at the top.         I want to focus your attention on the

  14 paragraph that begins, "MTA procurement imposed."               Do you see

  15 that?     It's sort of the third paragraph there.

  16 A       Oh, imposed.     Yes.

  17 Q       Yeah, if you could read that paragraph to yourself and let

  18 me know when you're finished.

  19                                        (Pause)

  20                THE WITNESS:     Yes.

  21 Q       Is that the same rebate issue we were just talking about?

  22 A       Yes.

  23 Q       All right.    IF you'd go now to JX-55 which should be the

  24 next document in the big binder.             This is this comparables

  25 exercise that you undertook.




                                      A1382
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 256
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 99 of 135

                               Greenberg - Cross/Mervis                             99

   1 A       Yes.

   2 Q       Let's go to the last page of the exhibit.           Mr. Amini, you

   3 know, sort of walked you through some of metrics of some of

   4 these businesses.        First of all, to your understanding at the

   5 time that you got this information, were any of these

   6 businesses distressed?

   7 A       No.

   8 Q       And so one of the metrics that I think we talked about

   9 earlier was EBITDA.        And you understand that the figures in --

  10 do you understand the figures in those pages are the last 12

  11 months or last trailing months EBITDA?            Last 12 months EBITDA.

  12 A       The --

  13 Q       Well, actually let me withdraw the question.            Let me ask

  14 it a different way.        As of this point in time in December 2015,

  15 approximately what was TransCare's EBITDA on a last 12-months

  16 basis?

  17 A       As of December 2015?

  18 Q       Yeah.

  19 A       Somewhere in one- to two-million range.

  20 Q       And in terms of -- if you can remember it, in terms of

  21 simply just gross revenues, where was the company at?

  22 A       Around 120 million is my recollection.

  23 Q       At the time that you were undertaking this exercise, was

  24 it your understanding that Ms. Tilton intended to put the

  25 company up for sale right away?




                                     A1383
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 257
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 100 of 135

                               Greenberg - Cross/Mervis                         100

   1 A       It was my understanding that over time, there was a plan

   2 to -- yeah, they were looking at potentially to sell the

   3 company.

   4 Q       And when you say over time meaning -- well, I guess we got

   5 into in some of the other exhibits.            But let me ask you this.

   6 Marketing the company in December of 2015, would that to your

   7 understanding be consistent with Ms. Tilton's "sell them to

   8 strength" strategy?

   9 A       No.   No, it would not.

  10 Q       Why not?

  11 A       Because the company since that July event had had

  12 declining results.

  13 Q       If you could go to DX-97 which is also in this binder.

  14               MR. MERVIS:     If you could put it up.

  15 Q       So this is December 21 of 2015.         Mr. Amini when he

  16 questioned you about this document asked where were the

  17 TransCare people on the -- you know, on the two in the front on

  18 the (indiscernible).        And he asked you that question about some

  19 other documents in the same time frame.            I'd like you to take a

  20 look --

  21               MR. MERVIS:     -- and we'll just pull this up, Your

  22 Honor, because I don't have it in hard copy --

  23

  24 Q       -- at -- take a look at Joint Exhibit 53.

  25               MR. MERVIS:     -- Now if you could, Roy, if you could




                                     A1384
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 258
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 101 of 135

                               Greenberg - Cross/Mervis                         101

   1 go to the third page of the email, Bates number ending in

   2 84008.

   3 Q       Mr. Greenberg, I'd like you to briefly look at your email

   4 to Ms. Tilton on December 12th at 9:13 a.m., not necessarily

   5 the whole thing but just enough to get a sense of what it is

   6 about and then let me know.

   7                                     (Pause)

   8               THE WITNESS:     And just -- and just go to to the next

   9 page or --

  10               MR. MERVIS:     Oh, Roy, can you flip to the next page.

  11               THE WITNESS:     Oh, I don't know.

  12                                     (Pause)

  13               THE WITNESS:     And then just the one -- just see the

  14 balance.

  15               MR. MERVIS:     One more, Roy.     Thank you.

  16               THE WITNESS:     Oh, that's it.

  17                                     (Pause)

  18               THE WITNESS:     Okay.

  19 Q       All right.    At a very high level, Mr. Greenberg, what was

  20 the subject that you're reporting on here to Ms. Tilton?

  21 A       Issues -- issues related to liquidity, the go-forward

  22 plan, and there was an issue with the borrowing base that at

  23 the time got Wells fairly concerned about the company, about

  24 the reliability of information coming from the company.

  25               MR. MERVIS:     Now, Roy, if you could go back to the




                                     A1385
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 259
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 102 of 135

                               Greenberg - Cross/Mervis                         102

   1 third page of the email, so Bates ending 4088.

   2 Q       And, Mr. Greenberg, you'll see that there's an email

   3 actually starts on the prior page, but there's an email to you

   4 from Ms. Tilton.       It starts, "I want to know immediately."            Do

   5 you see that?

   6 A       Yes.

   7 Q       Can you read that to yourself, please, and let me know

   8 when you're done?

   9                                     (Pause)

  10                 THE WITNESS:   I've read it.

  11 Q       Fair to say that Ms. Tilton wasn't particularly happy in

  12 this email?

  13 A       Oh, definitely not.

  14 Q       Who was she upset with?

  15 A       Glenn, Glenn in particular.

  16 Q       Glenn Newman?

  17 A       Yes.

  18 Q       Okay.    And you'll see this second line to the bottom of

  19 this email, Ms. Tilton writes, "Randy, you need to begin a

  20 search for a new CEO."         Do you see that?

  21 A       Yes.

  22 Q       Who is Randy?

  23 A       Randy was the -- is the head of talent management and he

  24 conducted searches for CEOs and CFOs of portfolio companies.

  25 Q       Is he part of the Patriarch team?




                                     A1386
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 260
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 103 of 135

                               Greenberg - Cross/Mervis                         103

   1 A       Yes.

   2                MR. MERVIS:    Roy, if you could pull up Exhibit --

   3 Joint Exhibit 58, please.

   4                Again, I apologize I don't have a hard copy.

   5 Q       If you could go to the second page, please, and there's an

   6 email that starts -- it's from Mr. Pelissier at the bottom of

   7 that page at 6:33 p.m.         And do you see that email?

   8 A       Yes.

   9 Q       And he talks about -- he says, "Michael and I are back

  10 from Wells."       What was that about?

  11 A       Back from meeting with Wells.

  12 Q       And were things at this point in time in kind of a chaotic

  13 state in the office?

  14 A       Yes, definitely.

  15 Q       And he writes, "We had quite a bit of work to do to

  16 establish a new agreement with them and particularly to finish

  17 the plan and get it approved.           What is your schedule over the

  18 remainder of the year?"

  19         Do you see that?

  20 A       Yes.

  21 Q       And do you see that Mr. Leland responds, he's the next one

  22 to respond.      He sends an email at -- well, I guess it's

  23 military time, 18:38, and he says, "I'm heading to California

  24 in the morning for the holidays, and return Sunday night."

  25         Do you see that?




                                     A1387
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 261
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 104 of 135

                               Greenberg - Cross/Mervis                         104

   1 A       Yes.

   2 Q       Great.   Now, let's go up to the next email on the page.

   3 That one comes from Mr. Bonilla, and that one was sent, again,

   4 using military time, at 20:08.          Take a minute just to read this

   5 to yourself, and I'll ask you a couple of questions.

   6 A       I've read -- I've read it.

   7 Q       Now, Mr. Bonilla is talking about this situation, at least

   8 in part the situation with the NYSIF.

   9 A       Yes.

  10 Q       And his email actually concludes, "Company will cease

  11 operations due to non-payment by no later than 12/31/15."

  12         Do you see that?

  13 A       Yes.

  14 Q       Now he also responds to Mr. Pelissier's question about his

  15 schedule.      Do you see his response at the top of his email?

  16 A       Yes.

  17 Q       And for the record, out until Monday, 12/28, right?

  18 A       Yes.

  19 Q       So he was going to be gone a week.

  20         Go to the first page, please.        You'll see that there's

  21 then an email response from Mr. Pelissier.             He says, "This team

  22 is quite incredible."

  23         And then you respond and say, "Astounding."

  24         Do you see that?

  25 A       Yes.




                                     A1388
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 262
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 105 of 135

                               Greenberg - Cross/Mervis                         105

   1 Q       Why did you write that?

   2 A       At a -- you know, at a critical juncture, both the CEO and

   3 the acting CFO, or CFO/consultant, were going away.

   4 Q       Ms. Tilton's unhappiness with Mr. Leland that we saw in

   5 email and the exhibit we looked a little bit earlier, to your

   6 knowledge, did that ever abate between the time of that email

   7 and the time he was terminated?

   8 A       No.

   9 Q       All right.    If you could go -- let's go back to thin

  10 binder, and if you could go to JX-67, please.

  11         Mr. Amini asked you some questions about this document.                I

  12 just have a few.       First of all, at the very beginning of the

  13 email, you write, "Jean-Luc and I worked all night to arrive at

  14 a scenario to adjust the parameters we discussed yesterday,"

  15 and then it goes on.

  16         Had you in fact worked through the night?

  17 A       I think we, yeah -- I think we had.

  18 Q       And I want you to go down to -- there's a -- on the same

  19 page, the first page, there's a heading, or subheading,

  20 "Transit," and the first bullet.           Do you see that?

  21 A       Uh-huh.

  22 Q       The first bullet under "Transit" says, "The Transit

  23 contract was renewed in mid-2005 through October 2019, but the

  24 MTA moved away from a commercial contract to a municipal

  25 contract where it limited profitability."




                                     A1389
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 263
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 106 of 135

                               Greenberg - Cross/Mervis                         106

   1         Do you see that?

   2 A       Yes.

   3 Q       Do you have understanding as to what that means?

   4 A       The original contract had -- was more of like a

   5 traditional commercial contract where you provide -- you

   6 provide services and repairs to vehicles and maintain your

   7 vehicles and then, charge -- charge the MTA a particular price.

   8         The more municipal contract was one where you -- where the

   9 MTA had greater visibility into your costs, and as a result,

  10 had -- had a greater ability to -- to question -- to question

  11 cost and minimize markup.

  12 Q       And the next bullet talks about this rebate issue that we

  13 looked at in prior exhibits.            What relationship is there, if

  14 any, between the rebate issue and the change of contract issue?

  15 A       They're -- they're related.        So the -- so the requests of

  16 a rebate dealt with that interim extension so they -- the

  17 feeling was that because there had been that extension without

  18 a new contract during that period, that interim period, they

  19 were -- the MTA was entitled to a -- to a rebate covering that

  20 period.

  21 Q       The next bullet point says, "During the third and fourth

  22 quarters of 2015, Transit lost groups due to challenge

  23 performance and concerns."          It goes on.    Do you know what

  24 that's about?

  25 A       The -- so during the third and fourth quarter, Transit




                                     A1390
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 264
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 107 of 135

                               Greenberg - Cross/Mervis                          107

   1 had, due to challenges in their performance, challenges in

   2 their repair of vehicles, some routes had been taken away and

   3 given to competitors.

   4 Q       And did that have an impact on the profitability of the

   5 MTA business?

   6 A       Yes, it did.

   7 Q       A good one or a bad one?

   8 A       A bad one.

   9 Q       And if you could go to the -- now to the third page of

  10 this exhibit, which has a Bates number ending in 6574.                And

  11 there's sort of a key assumptions section, but I only want to

  12 ask you about one thing which is one, two, three, four, five,

  13 six bullet points down.         It says, "MTA business will take five

  14 to six months to improve significantly due to a need to replace

  15 management and the time to get back routes."

  16         Do you see that?

  17 A       Yes.

  18 Q       The reference to "get back routes," what routes?

  19 A       The routes that had been lost to competitors.

  20 Q       Just one last question on this exhibit.           If you go to the

  21 first page, go back to the first page, and you look at the

  22 subject line, you'll see it says "preliminary plan."

  23 A       Yes.

  24 Q       And was the plan, in fact, preliminary?

  25 A       Yes.




                                     A1391
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 265
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 108 of 135

                               Greenberg - Cross/Mervis                         108

   1 Q       Did Ms. Tilton approve of this plan?

   2 A       No.

   3 Q       To your knowledge, did Wells Fargo approve this plan?

   4 A       To my knowledge, no.

   5 Q       If you could turn now, please, to PX-158, which we saw

   6 earlier today.

   7         Just a few questions on this one.         First of all, the --

   8 well, actually, just really two questions.             Did Ms. Tilton

   9 approve this plan?

  10 A       No.    Not at that stage.

  11 Q       And to your knowledge, did Wells Fargo this plan?

  12 A       To my knowledge, no.

  13 Q       All right.    Please turn now to PX-175, which is also in

  14 the skinny binder, and we looked at this earlier today, as

  15 well.

  16         So I have a number of questions for you about this

  17 document, Mr. Greenberg.         But let me start -- well, to your

  18 understanding, was this a complete plan or a draft plan?

  19 A       This was a draft -- a draft plan to be submitted -- to be

  20 submitted for approval.

  21 Q       And by approval, you're referring to Ms. Tilton?

  22 A       Yes.

  23 Q       But also, was Wells Fargo's approval needed, too?

  24 A       Ultimately, yes.

  25 Q       Okay.    Now, I'd like you to go to the deck and go to the




                                     A1392
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 266
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 109 of 135

                               Greenberg - Cross/Mervis                         109

   1 second page of the deck which ends in -- which has a Bates

   2 number ending in 2111.         Let me know when you're there.

   3 A       Yep.

   4 Q       This is called the, or this slide is titled "Situation

   5 Analysis," and right below the initial observation about

   6 operating at the absolute breaking point, the bullet below

   7 there says, "Strained and broken customer relationships."

   8         Do you see that?

   9 A       Yes.

  10 Q       And in your view, at this point in time, did the company

  11 have strained and broken customer relationships?

  12 A       Yes.

  13 Q       If you go to the next page, 2112, there's a heading or a

  14 chevron that says "Strained and broken ambulance fleet."

  15         Do you see that?

  16 A       Yes.

  17 Q       And in your view, at this time, did the company have a

  18 strained and broken ambulance fleet?

  19 A       Yes.

  20 Q       Going down a little further on the same page, it says

  21 "Strained and broken vendor relationships."

  22         Do you see that?

  23 A       Yes.

  24 Q       In your view, at this time, did the company have strained

  25 and broken vendor relationships?




                                     A1393
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 267
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 110 of 135

                               Greenberg - Cross/Mervis                         110

   1 A       Yes.

   2 Q       And then the last thing on that page, it says "Strained

   3 and broken landlord relationships."

   4         Do you see that?

   5 A       Yes.

   6 Q       And at this time, did the company have strained and broken

   7 landlord relationships?

   8 A       Yes.

   9 Q       I'd like you to now turn two pages into the deck to the

  10 page that has a Bates number ending 2114.

  11 A       Yes.

  12 Q       If you take a look at this sort of first bullet called a

  13 chevron bullet point at the top, it says, "CMA."              First of all,

  14 that's Carl Marks.

  15 A       Carl Marks Advisors, yes.

  16 Q       "CMA has worked diligently to develop the most accurate

  17 financial picture of the company possible, given the

  18 limitations of the company's accounting systems and financial

  19 reporting."

  20         Do you see that?

  21 A       Yes.

  22 Q       And did you have an understanding that such limitations

  23 existed?

  24 A       Yes.

  25 Q       What were they?




                                     A1394
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 268
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 111 of 135

                               Greenberg - Cross/Mervis                         111

   1 A       They were running on an old -- my recollection, I may get

   2 the acronym wrong, but I think it was an AS400 -- old

   3 accounting system, old financial reporting system, and old,

   4 just billing system, as well.           And all those things combined

   5 resulted in meaningful challenges in closing their books.

   6 Q       In the next bullet point, just read that to yourself, the

   7 bullet point that says, "To have a chance of a turnaround," and

   8 I'll have a question or two for you.

   9 A       With the second bullet?

  10 Q       Yeah.

  11 A       That's it?

  12 Q       The one that starts with, "To have a chance."

  13 A       Yes.    I read that.

  14 Q       Okay.

  15         So there's a reference to an immediate incremental pledge

  16 of support from Patriarch totaling $7.5 million plus.                Do you

  17 see that?

  18 A       Yep.

  19 Q       What did you understand, or who did you understand

  20 Patriarch to be?

  21 A       Well, based on what I knew at the time, there was limited

  22 availability under the Zohar funds so that that potentially was

  23 going to mean Ms. Tilton, through Ark funds, providing

  24 additional support.

  25 Q       And this plan was calling for 7.5 million or more?




                                     A1395
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 269
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 112 of 135

                               Greenberg - Cross/Mervis                         112

   1 A       Plus, and then it says, "excluding term interest."             So --

   2 so now you're up quite a bit higher than seven and a half.

   3 Q       Going a little further down the page, there's a chevron

   4 that says, "Plan execution risk is high and therefore, ultimate

   5 payback on the incremental investment is uncertain."

   6         Do you see that?

   7 A       Yes.

   8 Q       Was it your understanding that this deck was eventually

   9 going to be shown to Ms. Tilton?

  10 A       Yes.

  11 Q       Was it?

  12 A       Yes.   Yes.

  13 Q       Did Ms. Tilton approve this plan?

  14 A       No.

  15 Q       To your knowledge, did Carl Marks approve this plan?             No,

  16 I'm sorry, not Carl Marks.          Wells Fargo?

  17 A       Wells Fargo did not.

  18 Q       Thank you.

  19         All right.    If you could turn to PX-79, which I think we

  20 looked at briefly with Mr. Amini, I have just a few questions.

  21         First of all, this document, what would you call this

  22 document?      What's sort of the best descriptor?

  23 A       I mean, it looks like a draft of something that I sent to

  24 myself, but -- and it looks like a -- an overview of really the

  25 assumptions behind a financial -- a financial model.




                                     A1396
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 270
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 113 of 135

                               Greenberg - Cross/Mervis                         113

   1 Q       Do you know whether Ms. Tilton ever saw this document?

   2 A       Oh, and the cash flow forecast.         I don't know that she

   3 ever saw this document.

   4 Q       To your knowledge, did Wells Fargo ever see this document?

   5 A       To my knowledge, no.

   6 Q       I just want to focus your attention on one page which is

   7 the -- it's slide two of the deck and it also has a Bates

   8 number ending in 3261.

   9         Do you see that?

  10 A       Yes.

  11 Q       There's a line item there for capital contribution about

  12 three quarters of the way down the page.

  13         Do you see that?

  14 A       Yes.

  15 Q       That's about a $7.3 million figure.          Is that right?

  16 A       Yes.

  17 Q       And what does that represent to your understanding?

  18 A       The required additional capital, you know, debt -- you

  19 know, debt or otherwise, required for the -- for the -- for

  20 2016.

  21 Q       So for the plan to work, it needed at least that much

  22 funding?

  23 A       Yes.

  24 Q       Okay.   Now, I'd like you to turn to DX-132, please.

  25 A       Oh, DX.    Then, the big --




                                     A1397
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 271
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 114 of 135

                                  Greenberg - Cross/Mervis                      114

   1 Q       It's in the same -- same binder.

   2 A       Same binder?

   3 Q       Yeah.

   4                 THE COURT:    Is there any objection to this exhibit?

   5                 MR. MERVIS:    Well, the answer is no, but they can --

   6 well, actually, it's in evidence.

   7                 MR. AMINI:    It's already in evidence.

   8                 MR. MERVIS:    He used it with the witness.

   9                 THE COURT:    Oh, all right.    If it's evidence,

  10 already, good.

  11                 MR. MERVIS:    So even if there was, it's no more.

  12 BY MR. MERVIS:

  13 Q       All right.    You there?

  14 A       Yep.

  15 Q       Okay.    So I think we established earlier that here we have

  16 Mr. Killion, he's from Carl Marks, yes?

  17 A       Yes.

  18 Q       And he's sending an email to you and then copying

  19 Mr. Landeck from Carl Marks.

  20 A       Yes.

  21 Q       And this is February 10th, right?

  22 A       Yep.

  23 Q       And he's talking about -- well, he says, "attaches the

  24 current draft that the entities contemplated to be in the

  25 Article 9 transaction."




                                      A1398
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 272
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 115 of 135

                               Greenberg - Cross/Mervis                         115

   1         Do you see that?

   2 A       Yes.

   3 Q       And what kind of work is he doing here around the

   4 Article 9 transaction in this document?

   5 A       He's modeling -- he's modeling out the financial forecast

   6 for -- for the entities that would be part of the go-forward

   7 company.

   8 Q       Okay.   In the last paragraph, there's a discussion about

   9 the need to fund $3.2 million.          Do you see that on the first

  10 line there?

  11 A       Yes.

  12 Q       In the next sentence, it says, "Also, we would need to

  13 layer in shared service costs."

  14         Do you see that?

  15 A       Yes.

  16 Q       What did you understand that to mean?

  17 A       That -- that related to in -- in Old Co., Old Co. would

  18 have certain combination of -- there would be certain employees

  19 in Old Co., certain employees in New Co., and some of the

  20 employees in Old Co. would be providing services to New Co.,

  21 and as a result, they would have to have some sort of a

  22 shared -- a shared services agreement.

  23 Q       And to your understanding, at least as of February 10th,

  24 was it in fact contemplated that there would be a -- some sort

  25 of a shared services agreement?




                                     A1399
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 273
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 116 of 135

                                  Greenberg - Cross/Mervis                      116

   1 A       In my recollection, yes.

   2 Q       Okay.

   3         Please turn to DX-163, which is in the skinny binder.              Oh,

   4 before I get there, Mr. Greenberg, just going back to the

   5 February 10th date.          At around that time period, to your

   6 knowledge, were Carl Marks and Wells Fargo personnel

   7 interacting directly?

   8 A       To my knowledge, they were.

   9 Q       Now, so let's go to DX-163.        It's a fairly short email

  10 chain.     Let's go to the earliest email in the chain, which is

  11 from you to Ms. Tilton at 7:49 p.m., and it goes over to the

  12 second page.

  13         Do you see that?

  14 A       Yes.

  15 Q       And there's a reference to Glen, Barb, and Pete.             Do you

  16 see that?

  17 A       Yes.

  18 Q       And who are Glen, Barb, and Pete.

  19 A       So Glen is Glen Youngblood.        Barb, I forget Barb's last

  20 name, but she was heavily involved with, I believe, the --

  21                 THE COURT:    Mr. Greenberg, would you speak into the

  22 microphone, please?

  23                 THE WITNESS:    Oh, sorry.

  24                 So Glen was Glen Youngblood.      Barb was running one

  25 of -- one of the divisions and had some of the relationships




                                      A1400
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 274
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 117 of 135

                               Greenberg - Cross/Mervis                         117

   1 with the hospitals.        So I believe she had some involvement on

   2 the 911 side, as well as the non-emergency side.              And Pete is

   3 Peter Wolf.

   4 BY MR. MERVIS:

   5 Q       Okay.    So these are TransCare people, right?

   6 A       Yes.

   7 Q       And you were asking her for permission to do what?

   8 A       To -- to share the model with them.

   9 Q       When you say "the model," what model?

  10 A       This was the go-forward -- the go-forward model.

  11 Q       Go-forward as in New Co.?

  12 A       As in New Co.

  13 Q       Okay.

  14         And you'll see on the first page that -- well, you'll see

  15 her response, right?

  16         You can read it to yourself.

  17 A       Yes.

  18 Q       And to the best of your recollection, did you in fact then

  19 send along the New Co. model to these folks at TransCare?

  20 A       Yes.    To the best of my recollection, yes.

  21 Q       You were asked some questions by Mr. Amini.           I'm probably

  22 going to get the language a little bit wrong, but it was sort

  23 of along the lines of Wells Fargo was always willing to deal.

  24 Words to that effect.         Do you recall that?

  25 A       Wells Fargo was always?




                                     A1401
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 275
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 118 of 135

                               Greenberg - Cross/Mervis                         118

   1 Q       Was always willing to negotiate.

   2 A       Yes.

   3 Q       Did there come a time, Mr. Greenberg, when Wells Fargo

   4 stopped funding?

   5 A       Yes.   There was a point where the company needed payroll

   6 to be paid and the funds Patriarch had said, as manager of the

   7 funds, that they would not provide funding for it, and Wells

   8 Fargo did not fund either.

   9 Q       And about when was that?

  10 A       I think in that same February time frame.

  11 Q       Going back to the big binder.

  12                MR. MERVIS:    And Your Honor, I just have a few more.

  13 BY MR. MERVIS:

  14 Q       Going back to the big binder, which is -- I want you to

  15 turn if you would to PX-196.

  16                MR. MERVIS:    And, Lori (phonetic), if you could put

  17 it up on the big screen, please.

  18 BY MR. MERVIS:

  19 Q       And Mike, or Mr. Greenberg, you can probably look on the

  20 screen.     It's easier.      You got it?

  21         All right.    You were shown this by Mr. Amini.          I just want

  22 to make -- I just want to clarify one thing.

  23 A       Yes.

  24 Q       About three quarters down the page, there's a section

  25 about Transcendence Transit, right?            And then you give a




                                     A1402
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 276
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 119 of 135

                               Greenberg - Cross/Mervis                         119

   1 description.       And then right at the bottom of that page, it

   2 says, "This division is estimated at 25 million."

   3         Do you see that?

   4 A       Yes.

   5 Q       "25 million" in what?

   6 A       Revenue.

   7 Q       Could you go to PX-286 in the big binder?

   8         You were asked some questions by Mr. Amini about this

   9 document.

  10         First of all, do you know whether the -- what's set forth

  11 in this document was ever approved by Ms. Tilton?

  12 A       I don't believe it was formally approved.

  13 Q       And in fact, the -- I think we established this.             The

  14 entities that are in this model, some of them dropped out after

  15 this date.      Is that correct?

  16 A       My recollection is that some -- that some did, but I don't

  17 remember exactly which ones.

  18 Q       Well, maybe I can help.         On the first page of the exhibit,

  19 very bottom, Bronx 911, Montefiore 911, do you know whether

  20 that was in the final Article 9 foreclosure?

  21 A       Yeah, I think that was excluded from the go-forward in the

  22 final plan based on what I had seen.

  23 Q       During these days, and particularly in mid-February, say

  24 from the 13th to the 24th, was the overall company's customer

  25 base in a steady state?




                                     A1403
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 277
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 120 of 135

                                 Greenberg - Cross/Mervis                       120

   1 A       No, it was --

   2 Q       What was happening?

   3 A       They're pretty consistently, saving -- trying to save

   4 customers at the same time losing customers.

   5 Q       Say the last week company's life, the 22nd of February to

   6 the 26th, do you recall on average about how many hours a day

   7 you worked?

   8 A       Typically, you know, there were a lot of nights just that

   9 I remember just getting home and sleeping three or four hours.

  10 So a lot of hours.

  11 Q       Can you turn to PX-83?

  12                MR. MERVIS:    And if we could just -- Lori, if you

  13 could just pull that up for me, please.

  14                THE COURT:    Is that in the big binder or the small

  15 binder?

  16                MR. MERVIS:    The big binder, Your Honor.

  17 BY MR. MERVIS:

  18 Q       This is one of the last exhibits that Mr. Amini showed to

  19 you.     In any event, this inquiry -- this is July 3rd -- sorry,

  20 July 13, 2015.       So this was after the -- this was close to the

  21 time but after the payroll mess.

  22 A       Yes.

  23                MR. MERVIS:    Your Honor, if I could get just a second

  24 to check my notes.

  25                I'm told, Your Honor, that I failed to move DX-163,




                                     A1404
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 278
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 121 of 135

                              Greenberg - Redirect/Amini                        121

   1 so I'll do that now.          I don't believe there's an objection.

   2                 THE COURT:    Any objection?

   3                 MR. AMINI:    No, Your Honor.

   4                 THE COURT:    DX-163 is received.

   5         (Defendant's Exhibit DX-163 admitted to evidence)

   6                 MR. MERVIS:    Nothing further, Your Honor.

   7                 THE COURT:    Redirect.

   8                               REDIRECT EXAMINATION

   9 BY MR. AMINI:

  10 Q       I'd like you to take a quick look at JX-53.

  11                 THE COURT:    53?

  12                 MR. AMINI:    Yes.

  13 BY MR. AMINI:

  14 Q       Do you have that?

  15 A       It's not in here, but I can see it on the screen.

  16                 MR. AMINI:    If you wouldn't mind putting up the

  17 fourth page, whoever's got control over there, of that

  18 document.

  19                 THE COURT:    What's the date of this email?

  20                 MR. AMINI:    It's December 13, 2015.

  21                 THE COURT:    Thank you.

  22 BY MR. AMINI:

  23 Q       This is the email about sharing information with Wells

  24 Fargo.

  25 A       Okay.




                                         A1405
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 279
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 122 of 135

                              Greenberg - Redirect/Amini                        122

   1 Q       Do you remember that?

   2         There's a reference in that -- under the 2016 model of

   3 proposed financials, there's a -- one, two, three, the fourth

   4 bullet point down.        Mr. Mervis pointed you to this.         "Wells

   5 Fargo appeared to be aware of the plan reflecting a $6.5

   6 million request."

   7 A       Yes.

   8 Q       Do you see that?

   9 A       Uh-Huh.

  10 Q       What plan is that?

  11 A       One of the -- one of the plans that had been presented to

  12 the -- to the board.

  13 Q       It was -- there was a plan at that point that you had

  14 presented to the board with that number in it?

  15 A       There was a plan, yes.

  16 Q       You mention a number of negative reports -- or Mr. Mervis

  17 ran through a number of negative reports about the company.                    In

  18 what you were doing, am I -- is it fair to assume that you

  19 incorporated those negative reports into your plans?

  20 A       Which -- which negative reports?

  21 Q       Well, I mean, we can --

  22 A       Oh, oh, in terms of the issues with the company?

  23 Q       Yes.

  24 A       Yes.

  25 Q       Those were incorporated into the plans you were working




                                     A1406
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 280
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 123 of 135

                              Greenberg - Redirect/Amini                        123

   1 on, correct?

   2 A       Yes.

   3 Q       Okay.

   4         You mentioned that you thought it was -- that you thought

   5 it was a challenge to find a replacement for the ABL letters.

   6 A       Yes.

   7 Q       Were you ever tasked with finding a replacement?

   8 A       No.    No.

   9 Q       Are you aware of anybody who was ever tasked with finding

  10 a replacement ABL letter in the year 2015 up to and including

  11 February 24, 2016?

  12 A       I'm not aware of anyone.

  13 Q       Did Ms. Tilton ever approve a plan for this company from

  14 the period November 14, 2015, until the filing?              And I use that

  15 date because that's JX-51.          I'm just -- I'm picking that

  16 specific one that we talked about preparing.              To your

  17 knowledge, did Ms. Tilton approve any plan from that date

  18 forward?

  19 A       To my knowledge, no.      There was no approved plan.

  20 Q       And, I mean, Mr. Mervis asked you repeatedly whether Wells

  21 Fargo approved the plan.         Well, Wells Fargo, to your knowledge,

  22 couldn't approve a plan until Ms. Tilton approved a plan,

  23 correct?

  24 A       Yes.

  25                 THE COURT:   What was that date?




                                     A1407
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 281
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 124 of 135

                              Greenberg - Redirect/Amini                        124

   1                 MR. AMINI:   I'm sorry?

   2                 THE COURT:   What was the date?      After what date?

   3                 MR. AMINI:   After November 14, 2015.

   4 BY MR. AMINI:

   5 Q       Did you ever -- to your knowledge, were any suitors

   6 between when you started working in 2015, at the beginning of

   7 '15 on this credit, until February 24, 2016, were any suitors

   8 engaged by the company or Patriarch?

   9 A       No, not fully engaged.

  10 Q       Okay.    And was any valuation ever done of TransCare by

  11 your group?

  12 A       By my group?

  13 Q       Yes.

  14 A       Well, not -- not a specific valuation, no.

  15                 MR. AMINI:   I have nothing further.

  16                 THE COURT:   Okay.   Thank you.    You can step down.

  17         (Witness dismissed)

  18                 THE COURT:   How many more witnesses do you have?

  19                 MR. AMINI:   I have Mr. Pelissier, I think, tomorrow

  20 morning.       Mr. Stephen, we would hope to finish both of them

  21 tomorrow.       And then, Mr. Samet and I have to talk, but we have

  22 somebody from Credit Suisse coming Wednesday afternoon.

  23                 Given the testimony we've had so far, I think the two

  24 of us might be in agreement that that's -- that there's no need

  25 for that any longer.         But I do have on Wednesday --




                                     A1408
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 282
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 125 of 135

                                                                                125

   1 Mr. LaMonica has 341 hearings in the morning, so I will switch

   2 the order that we've told the other side, and put our expert on

   3 in the morning on Wednesday and then Mr. LaMonica in the

   4 afternoon.      That would be my hope.

   5               THE COURT:    What do we need Mr. LaMonica for?          What

   6 do we need his testimony to show?

   7               MR. AMINI:    What do we need his testimony for?

   8         (Laughter)

   9               THE COURT:    What's he going to testify to?

  10               MR. AMINI:    Well, there's a -- among other things,

  11 there are the circumstances that arose on February 25th after

  12 the filing --

  13               THE COURT:    Okay.

  14               MR. AMINI:    -- for which Ms. Tilton blames him for

  15 certain failures, on top of which, and I was going to actually

  16 ask Your Honor this.        There are a number of sales that occurred

  17 during the bankruptcy and they, for whatever reason, refuse to

  18 stipulate.      They're all docketed on the Court's docket.            I was

  19 actually going to ask the Court if I could have Mr. LaMonica

  20 come and say, look, every sale that occurred is in the docket.

  21 We did it in the way I described to the Court, and these are

  22 the numbers.       I can't recall them --

  23               THE COURT:    Are these the sales of the certificates

  24 of need?

  25               MR. AMINI:    And the -- sales of the certificates of




                                     A1409
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 283
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 126 of 135

                                                                                126

   1 need, the equipment, and the collection of the AR.               They're not

   2 stipulating to the 19.2 million number we put up for what we

   3 got in liquidation for all of that.

   4               THE COURT:    And what's the reason for not

   5 stipulating?

   6               MR. MERVIS:     I don't think that's accurate, Your

   7 Honor.     I think what the -- well, you know what?           I'm not -- I

   8 have a solution to the problem.

   9               THE COURT:    What's that?

  10               MR. MERVIS:     All right.

  11               So the Court can take judicial notice of those

  12 filings and the numbers in those filings.             We don't dispute the

  13 numbers in those filings, unless --

  14               THE COURT:    So what's the issue?

  15               MR. MERVIS:     There is no issue.      I can -- if you want

  16 to get -- Your Honor --

  17               THE COURT:    Is that being presented as the

  18 liquidation value of the assets?

  19               MR. MERVIS:     Correct.

  20               MR. AMINI:    Yes.    I can give it to you.       It's

  21 Paragraphs 173 to 180 of the facts that we had to put in our

  22 separate section that they wouldn't stipulate to.               And each one

  23 of them is corroborated by a docket number and papers that were

  24 put before you.       I'm not proposing to even educate

  25 Mr. LaMonica.       I was going to ask Your Honor if we could just




                                     A1410
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 284
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 127 of 135

                                                                                  127

   1 come in here and say, I checked it with my staff and it's

   2 accurate.

   3               THE COURT:    Well, if that's what he sold the assets

   4 for.     Are those the same assets that were foreclosed on?             Or

   5 were there additional assets, like the certificates of need and

   6 things like that?

   7               MR. AMINI:    There were some certificates of need that

   8 were -- well, that's an interesting question.              But in terms of

   9 the legality of it --

  10               THE COURT:    Well, I assume you're presenting this to

  11 show what the liquidation value of the company is.               But I'm

  12 asking whether there are different assets that form the $19.2

  13 million, or additional assets.

  14               MR. AMINI:    We have two calculations.        We have a 19.2

  15 million calculation for liquidating everything across the whole

  16 company -- what we call Whole Co.           And then we have a separate

  17 calculation of 5.1 -- 5.7 million which was calculated as

  18 specific assets of the New Co. that were sold.              But even that,

  19 we explain exactly where those numbers come from.               I don't know

  20 that there's any --

  21               THE COURT:    Well, the Old Co. is the assets that were

  22 the subject of the strict foreclosure.            You've been using Old

  23 Co. and New Co.       New Co. --

  24               MR. AMINI:    New Co. was the assets --

  25               THE COURT:    -- is Transcendence.




                                     A1411
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 285
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 128 of 135

                                                                                128

   1               MR. AMINI:    New Co. was the -- we call it the strict

   2 foreclosures.       The New Co. assets were strict foreclosure.

   3               THE COURT:    Oh, and you're saying that was $5.7

   4 million?

   5               MR. AMINI:    That was 5.7 of the 19.2.        That was one

   6 cog in that TC Ambulance Corp.           And then, all the equipment was

   7 foreclosed on.       They had no ambulances as of February 24th in

   8 TransCare.      All of them belonged to presumably Transcendence.

   9               THE COURT:    Right.      I know.   Is there an issue in

  10 terms of the relationship between the liquidation sales of 19.2

  11 million and those assets that were the subject of the strict

  12 foreclosure?

  13               MR. MERVIS:     I don't think so, Your Honor, but I'd

  14 want to -- but I do want to confirm that with my partner

  15 overnight because that was not -- he was more involved in that

  16 than I was.

  17               THE COURT:    All right.

  18               MR. MERVIS:     But, again, I don't see why we can't

  19 come to a stipulation on this.           The circumstances that occurred

  20 before this, you really don't want to hear about them, but I

  21 think we can reach agreement.

  22               THE COURT:    I assume you can streamline the testimony

  23 of your witnesses tomorrow and we don't have to go through day

  24 by day what was happening from July 2015 to February 2016?

  25               MR. AMINI:    No, I actually think Your Honor will see




                                     A1412
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 286
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 129 of 135

                                                                                129

   1 Mr. Greenberg was there to set the table.

   2               THE COURT:    All right.

   3               MR. AMINI:    There's nobody else being asked to set

   4 the table.

   5               THE COURT:    All right.     Good.

   6               All right.    Then, I'll see you tomorrow.         We'll start

   7 at ten o'clock.       I have a brief calendar.

   8               MR. MERVIS:     So just so -- I want to be sure we're

   9 all clear.      So tomorrow, we're going to hear from Mr. Pelissier

  10 and Mr. Stephen, and then Wednesday, we're going to hear from

  11 Mr. -- Dr. Arnold, assuming he's permitted to testify --

  12               MR. AMINI:    In the morning.

  13               MR. MERVIS:     -- and Mr. LaMonica.

  14               MR. AMINI:    In the afternoon.

  15               MR. MERVIS:     Okay.

  16               THE COURT:    Is Mr. LaMonica around tomorrow because I

  17 don't know if those two witnesses will take the whole day?

  18               Are you around Mr. LaMonica, tomorrow?

  19               MR. LAMONICA:     Yes.

  20               THE COURT:    All right.     So we'll have him as the go-

  21 to guy after Mr. Pelissier and Mr. Stephen.

  22               MR. MERVIS:     I'll be ready for Mr. LaMonica, Your

  23 Honor.

  24               MR. AMINI:    And then we'll leave Mr. -- Dr. Arnold

  25 for Wednesday morning.




                                     A1413
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 287
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 130 of 135

                                                                                130

   1               THE COURT:    Okay.     All right.

   2               MR. AMINI:    And we still have -- you know, I still

   3 have my two hours with Ms. Tilton --

   4               THE COURT:    Oh, yeah.     You were supposed to tell me

   5 about her availability.

   6               MR. MERVIS:     It changes hourly, Your Honor, but let

   7 me --

   8               THE COURT:    Well, let's fix it.

   9               MR. MERVIS:     What's that?

  10               THE COURT:    Let's fix a specific date.

  11               MR. MERVIS:     Okay.     So, I believe what we have at

  12 this point is -- so we have -- so this is no good, right?

  13 Yeah.

  14               So we have two consecutive days within the week of

  15 August 12th.       So, in other words, either a Monday, Tuesday or a

  16 Thursday, Friday.

  17               THE COURT:    Monday, August 12th.       How's that?

  18               MR. AMINI:    That works.     One moment, Your Honor,

  19 just --

  20               THE COURT:    All right.     I don't want to hear, though,

  21 that between now and then she's made other arrangements for

  22 August 12th.

  23               MR. MERVIS:     Oh, all right.

  24               Your Honor, can we do the 13th instead of the 12th,

  25 or the 14th?




                                     A1414
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 288
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 131 of 135

                                                                                131

   1               THE COURT:    Let's do the 14th because I have a

   2 calendar the 13th.

   3               MR. AMINI:    So we changed it?      I'm sorry, I was

   4 asking a question about the 12th.

   5               THE COURT:    August 14th.

   6               MR. AMINI:    August 14th.

   7               THE COURT:    Ten o'clock.

   8               MR. MERVIS:     Done.

   9               MR. AMINI:    August 14th is the next -- will be the

  10 day for Ms. Tilton?

  11               THE COURT:    Yes.

  12               MR. AMINI:    Okay.

  13               THE COURT:    Okay.     So I'll see you tomorrow at ten

  14 o'clock.      Just move your stuff over.        I have a brief calendar

  15 tomorrow.

  16               MR. AMINI:    May I ask a question before we break?

  17               THE COURT:    Of course.     I hope it relates to this

  18 case.

  19               MR. AMINI:    Because this all kind of assumed that we

  20 would end on August 14th, and I don't know that that's the

  21 case.

  22               THE COURT:    Why not?

  23               MR. AMINI:    Well, they have an expert, Mr. Dunphy

  24 (phonetic).

  25               THE COURT:    Oh.




                                       A1415
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 289
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 132 of 135

                                                                                 132

   1               MR. AMINI:    And I don't know -- and they have a long

   2 list of witnesses.        I have no idea whether they have any that

   3 they want to put in.

   4               MR. MERVIS:     So, right now, Your Honor, the plan.             I

   5 have to tell you a little -- we haven't sketched it out yet.

   6 But I think I'm going to have, you know, many hours with

   7 Ms. Tilton, so I can't -- even though he's got his two hours.

   8               THE COURT:    All right.     But she's got to be

   9 available.      I don't want to hear that on the 14th, she's got to

  10 leave for another month.

  11               MR. MERVIS:     Let me just check with Ms. Shift

  12 (phonetic).      One second, Your Honor.

  13               THE COURT:    Because I want to finish this trial.

  14               MR. MERVIS:     Understood.    Just let me check.       One

  15 second.

  16               If the Court could accommodate, block out the 15th

  17 and the 16th, and then we won't have issues.

  18               MR. AMINI:    So now, we're doing it the 15th and the

  19 16th?

  20               THE COURT:    No, no.     You say she's available, Monday

  21 the 12th?

  22               MR. MERVIS:     Yes.   So if we do the 12th and the

  23 13th --

  24               THE COURT:    Why don't we do the 12th, the 15th, and

  25 the 16th.




                                     A1416
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 290
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 133 of 135

                                                                                133

   1               UNIDENTIFIED:     No, she's not.

   2               MR. MERVIS:     Oh, she's not.     I'm sorry.

   3               THE COURT:    Now, she's not available.

   4               MR. MERVIS:     No, she's not.     She was not.

   5               So the 13th.

   6               THE COURT:    Is she available the 14th?

   7               MR. MERVIS:     Yes.

   8               THE COURT:    All right.      We'll do the 14th, the 15th,

   9 and the 16th.       Well, what about the 13th?

  10               MR. MERVIS:     13th and 14th.

  11               THE COURT:    The 13th, 14th, and 15th, we're going to

  12 finish her testimony.         Now, when we finish on Wednesday, if you

  13 have any other witnesses, we're going to schedule them between

  14 Wednesday and the day that Ms. Tilton is supposed to be here.

  15               MR. MERVIS:     Sure.     And I think Your Honor, as

  16 Mr. Amini said, we have an expert and we may have one other

  17 witness.      We haven't decided.

  18               THE COURT:    All right.

  19               MR. MERVIS:     Thank you.

  20               THE COURT:    We'll schedule that before the 13th of

  21 August.

  22               MR. MERVIS:     Thank you, Your Honor.

  23               THE COURT:    And Ms. Tilton will be available --

  24 Mr. Mervis, Ms. Tilton will be available the 13th, 14th, and

  25 15th.




                                     A1417
    Case 1:20-cv-06274-LAK
18-01021-smb   Doc 120 FiledDocument
                             07/29/19 11-10  Filed
                                       Entered     09/30/20
                                                07/30/19     Page 291
                                                         15:06:21     of Document
                                                                   Main  1218
                                 Pg 134 of 135

                                                                                134

   1               MR. MERVIS:     Yes, Your Honor.

   2               THE COURT:    All right.     I don't know if we'll need

   3 that much time, but.

   4               MR. MERVIS:     Hopefully not.

   5               THE COURT:    Okay.    Very good.    Thank you, very much.

   6 See you tomorrow at 10:00.

   7         (Proceedings concluded at 5:22 p.m.)

   8                                     * * * * *

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                     A1418
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 120 FiledDocument
                             07/29/19 11-10
                                       Entered
                                             Filed
                                                07/30/19
                                                   09/30/20
                                                         15:06:21
                                                             Page 292
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 135 of 135

                                                                                135

   1                          C E R T I F I C A T I O N

   2               We, KAREN K. WATSON, DIPTI PATEL, LIESL SPRINGER,

   3 TERRI STARKEY, court approved transcribers, certify that the

   4 foregoing is a correct transcript from the official electronic

   5 sound recording of the proceedings in the above-entitled

   6 matter, and to the best of my ability.

   7

   8 /s/ Karen K. Watson

   9 KAREN K. WATSON

  10

  11 /s/ Dipti Patel

  12 DIPTI PATEL

  13

  14 /s/ Liesl Springer

  15 LIESL SPRINGER

  16

  17 /s/ Terri Starkey

  18 TERRI STARKEY

  19 RELIABLE                                DATE:   July 26, 2019

  20

  21

  22

  23

  24

  25




                                     A1419
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                        Entered
                                              Filed
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 293
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 1 of 86
                                                                               1


    1                      UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK
    2
        IN RE:                        .           Chapter 7
    3                                 .
        TRANSCARE CORPORATION,        .           Case No. 16-10407-smb
    4                                 .
                                      .
    5
                    Debtor.           .           New York, New York
    6   . . . . . . . . . . . . . . . .           Tuesday, July 23, 2019
        LAMONICA                      .           10:09 a.m.
    7                                 .
                 v.                   .           Adv. Proc. 18-01021-smb
    8                                 .
        TILTON, et. al                .
    9   . . . . . . . . . . . . . . . .
   10
                        TRANSCRIPT OF TRIAL - A.M. SESSION
   11                BEFORE THE HONORABLE STUART M. BERNSTEIN
                          UNITED STATES BANKRUPTCY JUDGE
   12

   13
        APPEARANCES:
   14
        For the Chapter 7 Trustee:        Andrew Wofse, Esquire
   15                                     LAMONICA, HERBST & MANISCALCO, LLP
                                          3305 Jerusalem Avenue
   16                                     Wantagh, New York 11793

   17   For Salvatore Leggett:            Avery Samet, Esq.
                                          STORCH AMINI, PC
   18                                     Two Grand Central Tower
                                          140 East 45th Street, 25th Floor
   19                                     New York, New York 1001

   20   Audio Operator:                   Electronically Recorded
                                          by K. Shu
   21
        Transcription Company:            Reliable
   22                                     1007 N. Orange Street
                                          Wilmington, Delaware 19801
   23                                     (302)654-8080
                                          Email: gmatthews@reliable-co.com
   24
        Proceedings recorded by electronic sound recording, transcript
   25
        produced by transcription service.




                                     A1420
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                        Entered
                                              Filed
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 294
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 2 of 86
                                                                               2


    1   APPEARANCES (Cont’d):

    2   For The Non-Debtor                Marissa Tillem, Esquire
        Defendants:                       Michael Mervis, Esquire
    3                                     PROSKAUER ROSE
                                          Eleven Times Square
    4                                     New York, New York 10036

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A1421
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                        Entered
                                              Filed
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 295
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 3 of 86
                                                                               3


    1                                      INDEX

    2
        TRIAL
    3

    4   PLAINTIFF’S WITNESS:
    5
               JEAN-LUC PELISSIER
    6
               Direct Examination by Mr. Samet                              5
    7
               Cross-Examination by Ms. Tillem                             53
    8
               Redirect Examination by Mr. Samet                           81
    9

   10   EXHIBITS(s)                                          I.D.       REC’D
   11   PX206       Re: Article 9 Foreclosure                               15
   12
        PX220       Email 2/22/16 Pelissier to Charles                      29
   13
        DX169       Email 2/23/16                                           31
   14
        PX280       Email 2/24 from Mr. Pelissier                           35
   15
        PX237       Email 2/25                                              39
   16
        PX247       Email 2/27                                              45
   17
                    Joint Exhibit 10                                        58
   18
        D89         Email 12/11/15                                          66
   19

   20   P132        Email from Melissa Probos 12/17/16                      68

   21   D123        Email from Lynn Tilton 2/4/16                           72

   22   D187        Email from Peter Wolf 1/13/16                           78

   23

   24

   25




                                     A1422
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                        Entered
                                              Filed
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 296
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 4 of 86
                                                                               4


    1
               (Proceedings commence at 10:02 a.m.)
    2
                      THE COURT:     Lamonica versus Tilton.
    3
                      MR. MERVIS:     Good morning, Your Honor.
    4
                      THE COURT:     Good morning.
    5
                      MR. MERVIS:     Okay.   Where are my notes.
    6
                      THE COURT:     Do you want to deal with Mr. Arnold
    7
        now or do you want to continue the trial?
    8
                      MR. MERVIS:     Your Honor, I leave that to your
    9
        discretion.     I don’t think it matters.        As long as we do it
   10
        today, I don’t think it makes a difference.
   11
                      THE COURT:     All right, we’ll have to do it today,
   12
        obviously.     All right, so why don’t we continue.           Call your
   13
        next witness.
   14
                      MR. MERVIS:     And, Your Honor, Ms. Tillem will be
   15
        handling this witness.
   16
                      THE COURT:     All right.
   17
                      MR. MERVIS:     Thank you.     Your Honor, the plaintiff
   18
        calls Mr. Pelissier to the stand.
   19
                         JEAN-LUC PELISSIER, WITNESS, SWORN
   20
                      THE COURT:     Please take a seat and speak into the
   21
        microphone.
   22
                      THE WITNESS:     Thank you.
   23
                      THE COURT:     Do you have a binder for this witness?
   24
                      MR. SAMET:     We do.
   25
                      THE COURT:     Okay.




                                     A1423
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                        Entered
                                              Filed
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 297
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 5 of 86
                                                                               5


    1                 MR. SAMET:    May I approach, Your Honor?

    2                 THE COURT:    Yes.     Thank you.

    3                 Do you have an extra one for my clerk?           Okay.

    4   Thank you.

    5                 MR. SAMET:    I apologize, Your Honor.         We don’t

    6   have an extra one.

    7                 THE COURT:    Okay.

    8          (Participants conferring)

    9                              DIRECT EXAMINATION

   10   BY MR. SAMET:

   11   Q      Good morning, Mr. Pelissier.

   12   A      Good morning.

   13   Q      Could you please state who you are for the record?

   14   A      My name is Jean-Luc Pelissier.

   15   Q      And where do you currently work?

   16   A      I’m the CEO of Universal Instruments.            I work in

   17   Binghamton, New York.

   18   Q      And what kind of company is Universal Instruments?

   19   A      It is a company that does automation equipment for the

   20   assembly of electronic, so manufacturing (indiscernible),

   21   electronic devices.

   22   Q      And could you briefly state your educational

   23   background?

   24   A      I’ve an engineering degree in electronic and a PhD in

   25   electronic.




                                     A1424
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                        Entered
                                              Filed
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 298
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 6 of 86
                                                                               6


    1   Q      Mr. Pelissier, I understand you’ve been a CEO of

    2   Universal Instruments since 2007?

    3   A      Yes.

    4   Q      And I understand that Lynn Tilton has been the sole

    5   board member of that company since 2008, is that correct?

    6   A      Yes.

    7   Q      Okay.    And I also understand that on varying occasions,

    8   Ms. Tilton has asked you to help her with regards to certain

    9   of her portfolio’s companies, is that correct?

   10   A      Yes, she did.

   11   Q      And, in particular, she asked you to assist her with

   12   operational issues that those portfolio companies might be

   13   having?

   14   A      Yes, that’s right.

   15   Q      And my understanding, and I’ll ask you if this is

   16   yours, that she often asked you to assist with these

   17   companies when the companies are experiencing operational

   18   challenges?

   19   A      Yes, that’s right.

   20   Q      Okay.    I further understand that initially Ms. Tilton

   21   asked you to assist with portfolio companies as a consultant,

   22   is that right?

   23   A      Yes.

   24   Q      And, at some point, you became an employee of PPMG?

   25   A      Yes, I did.




                                     A1425
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                        Entered
                                              Filed
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 299
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 7 of 86
                                                                               7


    1   Q        And that was around 2014?

    2   A        It was in August or September of 2014, yes.

    3   Q        And as an employee of PPMG, you continued offering

    4   operational advice to Ms. Tilton’s portfolio companies?

    5   A        I continued in my role of CEO of Universal Instruments

    6   and I was based in New York City and Lynn Tilton asked me to

    7   be involved with other companies at her request.

    8   Q        Okay.    When you were serving in this capacity, you

    9   would deal with management of the portfolio companies?

   10   A        Sorry?

   11   Q        You would deal with management of the portfolio

   12   companies directly?

   13   A        I would mostly interface with CEO’s, CFO’s, sometimes

   14   the first level management team.

   15   Q        Okay. And you also report directly to Ms. Tilton?

   16   A        And I would report directly to Ms. Tilton.

   17   Q        Okay.

   18                    MR. MERVIS:    Your Honor, I just noticed something.

   19   We don’t have a court reporter.

   20                    THE COURT:    And they’re discussing it -- I’m

   21   sorry.

   22                    MR. MERVIS:    We don’t have a court reporter?

   23                    THE COURT:    No.

   24                    MR. MERVIS:    Wasn’t he here when I came in?

   25                    THE COURT:    Oh, that, oh.




                                       A1426
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                        Entered
                                              Filed
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 300
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 8 of 86
                                                                               8


    1                  MR. MERVIS:    I didn’t know -- I mean --

    2                  THE COURT:    We have our court reporter.

    3                  MR. MERVIS:    Yes, yes, yes.

    4                  THE COURT:    By he way so there’s no confusion, our

    5   transcript is the official transcript.

    6                  MR. MERVIS:    Fair enough.     So, I -- listen, I

    7   don’t think we need to delay the question.            I wasn’t sure

    8   which -- you’ve answered my question which is the official.

    9                  THE COURT:    All right. Okay.

   10                  Let’s continue.

   11   BY MR. AMET:

   12   Q      I apologize.      But you report to Ms. Tilton, that’s

   13   where we went?

   14   A      Yes, I do.

   15   Q      Okay.    All right.     At some point, Ms. Tilton asked you

   16   to become involved in TransCare, is that right?

   17   A      Yes, she did.

   18   Q      And you recall that was in approximately the latter

   19   half of 2014?

   20   A      I think end of Q3 or beginning of 2014.

   21   Q      Okay.    She expressed to you that they were having

   22   operational challenges at that point?

   23   A      Yes, she did.

   24   Q      And she asked you to get involved, in the same manner

   25   you had gotten involved in previous companies?




                                     A1427
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                        Entered
                                              Filed
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 301
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 9 of 86
                                                                               9


    1   A      Yes.

    2   Q      All right.     Before I -- I believe your title at PPMG

    3   was Platform Leader, is that correct?

    4   A      Yes, I believe so.

    5   Q      All right.     At TransCare, I take it you attended board

    6   meetings, is that right?

    7   A      I attended some board meetings, yes.

    8   Q      Okay.    And I think you told me that the rule was that

    9   the board meetings would be attended by the credit officer,

   10   you, if you were involved?

   11   A      Yes.

   12   Q      And the legal advisory for the board on that company,

   13   is that fair?

   14   A      Well, first, it would be attended by the management, so

   15   CEO, CFO, the management team and then Ms. Tilton, of course,

   16   myself if I was involved, the legal representative of the

   17   company, and the credit officer.

   18   Q      And the credit officer in this case was Mr. Greenberg?

   19   A      There were -- you need to precise a timeframe?

   20   Q      In 2015, do you recall if it was Mr. Greenberg?

   21   A      I think Mr. Greenberg started sometime in the beginning

   22   of 2015.

   23   Q      Okay.    And the legal person was Mr. Stephens, is that

   24   correct?

   25   A      Yes.




                                     A1428
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 302
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 10 of 86
                                                                               10


    1   Q      Are you familiar with something called the authority

    2   matrix?

    3   A      Yes, I am.

    4   Q      And can you describe for the court what is the

    5   authority matrix?

    6   A      This is a number of documents that specifying to

    7   management team when they do have to obtain approval from the

    8   board or a designated executive to implement a particular

    9   auction.

   10   Q      This is an actual document that governs the authority

   11   of the executives at the portfolio companies?

   12   A      It is a document and it is governing the authority of

   13   the management team, yes.

   14   Q      And this is a document that more or less a standardized

   15   across all these portfolio companies?

   16   A      Yes, I do have one for my company, yes.

   17   Q      And I understand that Mr. Stephen’s role, or one of Mr.

   18   Stephen’s role, is he is the guardian of the authority

   19   interest?

   20   A      Yes, the best on -- responsible to (indiscernible)

   21   authority matrix.      He’s a CEO of the company and the best on

   22   that board review.      The authority matrix before coming to the

   23   board is the legal representatives.

   24   Q      Okay.    And the case (indiscernible), that’s Mr.

   25   Stephens?




                                     A1429
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 303
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 11 of 86
                                                                               11


    1   A      Yes.

    2   Q      And, for example, I understand that under the authority

    3   matrix, for example, the CEO is not allowed -- is not

    4   authorized to talk to people about obtaining external

    5   funding, is that correct?

    6   A      It is not correct.

    7   Q      Okay.     Do you recall being deposed in this matter, Mr.

    8   Pelissier?

    9   A      Yes.

   10                  MR. SAMET:   Your Honor, if it’s all right with

   11   you, we have the video loaded up or we can just continue with

   12   the print deposition.

   13                  THE COURT:   All right.

   14   BY MR. SAMET:

   15   Q      If you turn to, the first in your binder should be a

   16   copy of your deposition.        If you’ll turn to page 112.

   17                  THE COURT:   I have the Brian Stephens’ deposition

   18   in my binder.

   19                  MR. SAMET:   I apologize, Your Honor.

   20                  Can I pass the witness?

   21                  THE COURT:   Why don’t you just ask the witness --

   22                  MR. SAMET:   I’ll just ask.

   23                  THE COURT:   It will be faster if you just ask him.

   24   BY MR. SAMET:

   25   Q      Mr. Pelissier, do you recall me asking you on page 112,




                                     A1430
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 304
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 12 of 86
                                                                               12


    1   line 14 of your deposition,

    2                 “To your understanding and just to your

    3   understanding, was Mr. Leland authorized to talk to people

    4   about obtaining external funding?

    5                 Answer:

    6                 No.

    7                 Question:

    8                 What was the basis for that understanding?

    9                 Answer:

   10                 The authority matrix.”

   11   A      I may be mistaken, but I don’t think this is my

   12   deposition.

   13                 UNIDENTIFIED SPEAKER:       He has Brian’s.

   14                 MR. SAMET:     I apologize.

   15                 THE COURT:     Where is his written deposition?          His

   16   written one?

   17                 MR. SAMET:     I have a copy here.

   18                 THE COURT:     Why don’t you show it --

   19                 UNIDENTIFIED SPEAKER:       I think we have some

   20   copies, as well, Your Honor.

   21                 THE COURT:     Do you recall being asked those

   22   questions and giving that testimony?

   23                 THE WITNESS:     I believe so, yes.

   24                 THE COURT:     Okay.   Let’s go.

   25   BY MR. SAMET:




                                     A1431
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 305
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 13 of 86
                                                                               13


    1   Q      Mr. Pelissier, do you recall -- let me fast forward

    2   with you to December of 2015.         Do you recall calling

    3   representatives of Wells Fargo and telling them that Ms.

    4   Tilton had decided to sell TransCare?

    5   A      I don’t remember the timeframe exactly.

    6   Q      If you’ll turn, in your binder, to PX126.

    7                 MR. SAMET:    Your Honor, I’m not offering this into

    8   evidence at this point.        It’s going to come in through

    9   another witness.      I only offer it to refresh the witness’s

   10   recollection.

   11                 THE COURT:    All right.

   12   BY MR. SAMET:

   13   Q      Please turn to page 3 of PX126.

   14                 THE COURT:    What’s the bates number at the bottom?

   15                 MR. SAMET:    The bates number is 3375.

   16   BY MR. SAMET:

   17   Q      Mr. Pelissier, this is an email from Mr. Hussen

   18   (phonetic) to other internal people at Wells Fargo dated

   19   December 14, 2015 at 11:43; do you see that email?

   20   A      Sorry.    It’s an email from who to who?

   21                 THE COURT:    Let’s stop.      Just read the email.       The

   22   question is whether that email refreshes your recollection.

   23   It’s not asking whether you wrote it.

   24                 MR. SAMET:    That’s correct.

   25                 THE COURT:    Let us know when you’re done reading




                                     A1432
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 306
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 14 of 86
                                                                               14


    1   that email.

    2                 Is this a disputed issue?

    3                 MS. TILLEM:     No.

    4                 THE COURT:     Well why are we spending time on this?

    5                 MR. SAMET:     This is percipient witness and it

    6   wasn’t stipulated to, Your Honor. I’m happy to go.

    7                 THE COURT:     All right.    The question is you read

    8   the email?

    9                 THE WITNESS:     Yes, I did read the --

   10                 THE COURT:     All right and the question is, having

   11   read the email does that refresh your recollection that in

   12   December 2015, Lynn Tilton told you that she had decided to

   13   sell TransCare?

   14                 THE WITNESS:     Your Honor, I’m not sure that I have

   15   the right email.      I’m not included on it.

   16                 THE COURT:     I understand.

   17                 THE COURT:     All I’m asking you having read it,

   18   does that refresh your recollection of a conversation that

   19   you had, supposedly had with Ms. Tilton in which she told you

   20   that she had planned to sell TransCare?           Do you recall such a

   21   conversation with Ms. Tilton?

   22                 THE WITNESS:     I had conversation but with Ms.

   23   Tilton and at one point she did tell me that she was going to

   24   sell TransCare.

   25                 THE COURT:     Okay.   Do you remember when that was?




                                     A1433
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 307
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 15 of 86
                                                                               15


    1                   THE WITNESS:     I thought it was a little later, but

    2   I may be mistaken.

    3                   THE COURT:     All right, it sounds like it doesn’t

    4   refresh his recollection.

    5                   MR. SAMET:     Thank you.

    6   BY MR. SAMET:

    7   Q        All right.

    8   A        But.    Sorry --

    9                   THE COURT:     There’s no question.     There’s no

   10   question.       Go ahead.

   11   BY MR. SAMET:

   12   Q        Mr. Pelissier, would you turn with me to Exhibit 206,

   13   PX206.

   14                   MR. SAMET:     And, Your Honor, this I would to put

   15   into evidence.      I don’t believe there’s an objection.

   16                   MS. TILLEM:     No objection, Your Honor.

   17                   THE COURT:     All right, it’s received.

   18            (Exhibit PX206 received into evidence)

   19                   THE COURT:     Go ahead.

   20   BY MR. SAMET:

   21   Q        Do you have Exhibit 206, Mr. Pelissier?

   22   A        PX206.

   23   Q        I’ll give you a moment to review.         I will ask some

   24   questions about the document.          Frist, let me know when you’re

   25   --




                                       A1434
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 308
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 16 of 86
                                                                               16


    1                 THE COURT:    You know, it’s a long email.          Can you

    2   direct his attention or ask him the question so he can focus?

    3                 MR. SAMET:    I will direct your attention.

    4                 THE COURT:    If he’s going to sit here and read

    5   emails all morning, this is going to take forever.

    6   BY MR. SAMET:

    7   Q      All right, let me direct your attention.

    8          Mr. Pelissier, are you familiar with this email?

    9   A      Yes, I am.

   10   Q      This is the foreclosure process plan, correct?

   11   A      This is a plan for the entire company, so I don’t know

   12   if it’s foreclosure only.

   13   Q      All right.     Well, let me go through.        Who are the

   14   people on this plan?       This is Mr. Jones?       We’ve gone over

   15   him.   He’s the head of Talent Management at Patriarch?

   16   A      Yes, he is.

   17   Q      Mr. Poppin, who is that?

   18   A      He’s the head of HR at Patriarch Partner.

   19   Q      And Mr. Greenberg, we -- Mr. Wolf, he’s the chief

   20   operating officer of TransCare, is that correct, to your

   21   knowledge?

   22   A      Yes.

   23   Q      Mr. Youngblood, he’s the -- he’s a senior vice

   24   president at TransCare?

   25   A      Yes.




                                     A1435
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 309
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 17 of 86
                                                                               17


    1   Q      He’s going to become the CEO of Transcendence, is that

    2   correct?

    3   A      Yes.

    4   Q      All right.     Mr. Stephens we discussed.

    5          Mr. Dell, that’s a lawyer at Patriarch?

    6   A      Yes.

    7   Q      Okay.    And I understand that Ms. Tilton authorized you

    8   to send this email out.

    9   A      Yes.

   10   Q      All right, you are the operational expert and this

   11   email contains a large number of operational items and who’s

   12   going to do them by what, correct?

   13   A      Yes.

   14   Q      All right. For example, if you’ll go to the bottom of

   15   the first page, there’s two key milestones, do you see that?

   16   A      Yes.

   17   Q      So, the timing of the filing of the Article 9

   18   foreclosure -- when it says Lynn tbd, that means that’s going

   19   to be decided by Ms. Tilton at a date to be determined,

   20   correct?

   21   A      Yes.

   22   Q      And the same thing for the timing of the OldCo

   23   bankruptcy?

   24   A      Yes.

   25   Q      All right.     If you go, for example, to the next page,




                                     A1436
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 310
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 18 of 86
                                                                               18


    1   the hiring of bankruptcy counsels that -- when it says done,

    2   that means it’s already been done by this point?

    3   A       Yes.

    4   Q       And Curtis Mallet, they’re going to represent the

    5   debtor, TransCare, in the bankruptcy?

    6   A       I don’t remember.

    7   Q       All right.    And Perkins Thompson, they’re going to

    8   represent PPAS in the bankruptcy?

    9   A       I don’t remember.

   10   Q       Okay. Fair enough.

   11           Let me go where it says, Article 9 foreclosure

   12   documents and it says done; do you see that?

   13   A       Yes.

   14   Q       All right and those documents that’s going to be -- oh,

   15   I’m sorry.     That’s going --

   16   A       No, it’s not.     Sorry.     I made a mistake.     It’s not

   17   done.

   18   Q       It’s supposed to be done February 11, in the email?

   19   A       2/11, yes.

   20   Q       All right.    And that’s Brian Stephens and Peter Ruffini

   21   (phonetic), correct?

   22   A       I don’t remember.      It probably Brian Stephens.         I don’t

   23   know if it’s Peter Ruffini.

   24   Q       Oh, it could be another Peter?

   25   A       Yes.




                                     A1437
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 311
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 19 of 86
                                                                               19


    1   Q      All right.     In bankruptcy filing documents, that’s

    2   Brian Stephens.      He’s supposed to do that by the 14th,

    3   correct?

    4   A      Yes.

    5   Q      All right.     Just skipping down, there’s a section on

    6   employee transfers and benefits and unions, do you see that

    7   section?     It’s at the bottom of page 2 --

    8   A      Yes.

    9   Q      It continues to page 3.

   10   A      Yes.

   11   Q      This section is about because you needed to

   12   logistically transfer a large number of the TransCare

   13   employees to the Transcendence entity, so they would become

   14   employees of Transcendence, right?

   15   A      Yes.

   16   Q      All right, one of the tasks involved in that was to

   17   issue warn notice to OldCo employees, do you see that, the

   18   last --

   19   A      Yes.

   20   Q      All right and that’s tbd; that had not been determined

   21   when to do that as of this point?

   22   A      Yes.

   23   Q      All right, let me go.         The next section is on

   24   insurance.

   25   A      Yes.




                                     A1438
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 312
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 20 of 86
                                                                               20


    1   Q      Now, these were important, right?

    2   A      Sorry?

    3   Q      Obtaining insurance was important, correct?

    4   A      Yes.

    5   Q      That was a gating item for the Transcendence plan?

    6   A      Yes.

    7   Q      Because you can’t operate an ambulance company without

    8   insurance.

    9   A      Yes.

   10   Q      Okay.    And the people -- well, as I understand this,

   11   this is Michael Greenberg.        He’s responsible for securing

   12   this policy, for the new company, is that right?

   13   A      Yes.

   14   Q      Okay.    In the next section there’s action plans on call

   15   intake and dispatch, do you see that?

   16   A      Yes.

   17   Q      And for the court, what’s CAD?

   18   A      It’s a process in which the (indiscernible) decide what

   19   route to take to go from where they are to where they are to

   20   pick up the clients.

   21   Q      It’s a computer mapping system, in effect, is it not?

   22   A      It’s a computer mapping system, yes.

   23   Q      And flip with me to page 4 of this document.             As I

   24   understand it, you’re laying out the dispatch information for

   25   each of the varying entities, correct?




                                     A1439
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 313
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 21 of 86
                                                                               21


    1   A      Yes.

    2   Q      All right and so, for example, Hudson Valley, that’s

    3   the TransCare Hudson Valley division?

    4   A      Yes.

    5   Q      All right.     When you say that they’re independent

    6   already, what you mean is that their call intake, CAD and

    7   dispatch system is -- they can do that without anything else

    8   from TransCare, correct?

    9   A      Yes.

   10   Q      All right, they’re ready to go on day one?

   11   A      Yes.

   12   Q      All right and the same thing for the MTA, correct?

   13          Let me withdraw that.

   14          The MTA is also ready to go on day one without any

   15   further input for the call intake, CAD and dispatch, correct?

   16   A      It was my understanding that the MTA needed something

   17   on day one.     I don’t remember exactly what.

   18   Q      All right, but do you know what it needed something

   19   for?

   20   A      I don’t remember.

   21   Q      All right.     But, here, you say they have some sort of

   22   proprietary solution, do you remember what that is?

   23   A      I don’t remember if it’s for the billing or for the

   24   CAD.   I don’t remember that.

   25   Q      All right.     Other than the thing that you don’t




                                     A1440
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 314
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 22 of 86
                                                                               22


    1   remember, you did write in this that the MTA is in place

    2   today.    No other need on day one, correct?

    3   A        I wrote that here, yes.

    4   Q        All right.   And then Pittsburgh, you wrote that

    5   Pittsburg uses the AS400 based at OldCo Hamilton base.

    6   A        Yes.

    7   Q        Now the Hamilton base, OldCo, that’s what’s going to be

    8   the legacy TransCare, correct?

    9   A        Yes.

   10   Q        All right and the Hamilton, that’s TransCare -- that’s

   11   one of TransCare’s facilities in Brooklyn?

   12   A        Yes, I believe so.

   13   Q        Okay.   And what is the AS400?

   14   A        It’s a computer.

   15   Q        And what does it do?

   16   A        What you asking to do?      In that case, it does CAD for

   17   some of the division.       They do the billing and I’m sure it

   18   was doing other things.

   19   Q        Okay.   And here for Pittsburgh you’re writing that the

   20   Pittsburgh dispatch information is being roused through the

   21   AS400 in Brooklyn, New York, is that right?

   22   A        Yes.

   23   Q        So, you’re making a note here that you’re still going

   24   to need to have access to that even on day one.

   25   A        Yes.




                                     A1441
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 315
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 23 of 86
                                                                               23


    1   Q       And that’s day one of the new company, whenever --

    2   that’s going to be determined by Ms. Tilton but day one is

    3   whenever that new company starts?

    4   A       Yes.

    5   Q       Okay.   The next section, oh I see.         The next section,

    6   let’s just do this briefly, discusses billing, the operation

    7   action items on making sure that the billing systems are

    8   ready for the new company, is that right?

    9   A       Yes.

   10   Q       All right and you have a similar section on page 5 of

   11   this email, Hudson Valley, MTA and Pittsburgh, do you see

   12   that?

   13   A       Yes.

   14   Q       And as I understand when you say on day one what you

   15   mean for each of these is that that’s what -- those are the

   16   tasks that are going to need to be accomplished so that those

   17   entities can start billing on the first day of operations, is

   18   that right?

   19   A       Billing and yeah, on that section, yeah is billing.

   20   Q       And JLP is yourself?

   21   A       JLP is myself.

   22   Q       And GY, that’s Glenn Youngblood.

   23   A       Yes.

   24   Q       And 2/12 means it’s -- you were aiming to get that done

   25   by 2/12?




                                     A1442
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 316
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 24 of 86
                                                                               24


    1   A       Yes.

    2   Q       All right.    Flip with me to the next page, page 6 of

    3   this.     There’s a reference to human resource systems and

    4   payroll software.      And I think I understand this, but I want

    5   to get your confirmation which is that in order to -- a

    6   previous section was transferring the employees.              But in

    7   order to actually make payroll, there’s some logistics

    8   involved with that to run checks through a payroll system,

    9   correct?

   10   A       Yes.

   11   Q       You can’t just print checks.         You have to have that set

   12   up in advance?

   13   A       Yes so, I think they were using ADP, so yes.

   14   Q       When you say they were using ADP, you mean TransCare

   15   had historically was using ADP?

   16   A       Yes.

   17   Q       And you were making a note here there needs to be

   18   something set up for the new company to generate payroll

   19   checks?

   20   A       Yes.

   21   Q       All right.    And, again, this is supposed to -- JLP and

   22   GY that’s yourself and Mr. Youngblood?

   23   A       Yes.

   24   Q       And 2/12 you’re aiming to have that done by February

   25   12th?




                                     A1443
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 317
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 25 of 86
                                                                               25


    1   A      Yes.

    2   Q      Okay.    Go with me finally to the last page of this,

    3   page 8, you have a number of questions.           Oh, I see.     And in

    4   fairness, you actually raised this in the question.

    5          You said how do we make -- in the second bullet; how do

    6   we make payroll?      What is the Process and who is

    7   consolidated?     Do you see that?

    8   A      Yes.

    9   Q      So maybe that was not fully decided as of this time?

   10   If you know.

   11   A      Most likely that’s why I’m asking the question.

   12   Q      All right when you say do we need a service agreement,

   13   what are you referring to?

   14   A      I think -- I remember that the AS400 was going to

   15   remain with TransCare and, therefore, the lawyer was drafting

   16   a service agreement in which Transcendence after they won

   17   would provide services to TransCare and TransCare would

   18   provide services to Transcendence.

   19   Q      Okay.    Thank you.

   20          And then, last, there’s a note here Brian looked at all

   21   contracts in New York TransCare, do you see that?

   22   A      I see.

   23   Q      There’s a list of -- that’s Brian Stephen, correct?

   24   A      Yes.

   25   Q      He’s reviewing the contracts?




                                     A1444
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 318
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 26 of 86
                                                                               26


    1   A      Yes.

    2   Q      And the purpose of that he -- in the action plan his

    3   job, if I understand it, he’s going to review those contracts

    4   and to make sure they can be assigned to the new company

    5   going forward?

    6   A      It looks like it’s what the little paragraph he’s

    7   referring to yes.

    8   Q      Okay.    Thank you.     All right.

    9          Go with me, if you would, to JX71.

   10                  MR. SAMET:    I don’t believe there are objections

   11   to this document, Your Honor.

   12                  THE COURT:    Any objections -- oh, it’s a joint

   13   exhibit.

   14                  MR. SAMET:    Oh, it’s a joint exhibit. Thank you.

   15                  THE COURT:    All the joint exhibits are in.

   16                  MR. SAMET:    Thank you, Your Honor.

   17   BY MR. SAMET:

   18   Q      Mr. Pelissier, Thomas Charles, who is Thomas Charles?

   19   A      He was a person running the MTA Transit.

   20   Q      He worked at the MTA Transit?

   21   A      He worked at the MTA Transit.

   22   Q      And he was the person responsible -- he was TransCare’s

   23   counterpart at the MTA for the MTA Paratransit contract?

   24   A      Sorry.    He was?

   25   Q      He was TransCare’s counterpart at the MTA --




                                     A1445
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 319
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 27 of 86
                                                                               27


    1   A      Yeah.

    2   Q      -- for purposes of overseeing the MTA?

    3   A      Yeah, he was the manager of the activity at MTA.

    4   Q      And you have -- you were asking him whether it would be

    5   possible to transfer the MTA contract to a new entity,

    6   correct?

    7   A      Yes.

    8   Q      Okay.    Why don’t we get this out of the way?

    9          You had had some dealings with the MTA prior to this,

   10   correct?

   11   A      I think those were my dealings with the MTA.             It’s for

   12   --

   13   Q      You had met with them at some point --

   14   A      It’s following a visit that I had with Peter Wolf and

   15   Randy Jones and the issue that the MTA had they wanted a

   16   segregation of firms, and we were looking at this to put in

   17   place to segregate the firm.

   18   Q      Right they were concerned that that -- they wanted the

   19   paratransit division to be more segregated from the rest of

   20   the other ambulance operations?

   21   A      Yes.    They wanted that.

   22   Q      And part of the Transcendence plan, if I understand it,

   23   was that to help satisfy that concern, the paratransit

   24   division would go into its own new entity called

   25   Transcendence Transit II?




                                     A1446
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 320
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 28 of 86
                                                                               28


    1   A      Yes.

    2   Q      Okay.     Go with me, if you would, to JX92.          Actually, if

    3   you don’t mind, let’s do PX220.          Go with me to PX220.

    4   A      Sorry?

    5   Q      Go to PX220, to make it easier.

    6

    7                  MR. SAMET:    I don’t believe there’s any objections

    8   to this document.

    9                  THE COURT:    I’m looking for it.

   10                  MS. TILLEM:    No objection, Your Honor.

   11                  THE COURT:    All right.    I still can’t find it.

   12   Oh, I have it.

   13                  It’s received.

   14          (Exhibit PX220 received into evidence)

   15                  MR. SAMET:    Thank you.

   16   BY MR. SAMET:

   17   Q      Now, Mr. Pelissier, this is February 22nd, 2016 and

   18   you’re emailing Mr. Charles again, correct?

   19   A      Yes.     What is your question, please?

   20   Q      You sent this email, correct?

   21   A      Sorry?

   22   Q      You sent this email?

   23   A      Yes, I did send that to him.

   24   Q      As I understand it as of February 22nd, between

   25   February 9th and February 22nd you still didn’t have a final




                                     A1447
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 321
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 29 of 86
                                                                               29


    1   determination from the MTA as to whether they would give the

    2   assignment?

    3   A      I believe they said we are in discussion over this

    4   (indiscernible).      They all in agreement of support of this

    5   (indiscernible). So, I think we had the agreement, but they

    6   needed to prepare from the task.

    7   Q      You were hopeful that they had an agreement but you

    8   didn’t have a written agreement yet, did you?

    9   A      Nope.

   10   Q      Okay.    And who is Michael Cosgrove?

   11   A      He’s working for Charles Thompson.

   12   Q      He also works for the MTA?

   13   A      Yes.

   14   Q      Okay.    Do you recall if he’s in legal at the MTA?

   15   A      No, he’s not.

   16   Q      Okay.    All right, go with me to JX92, please.            This is

   17   also an email that you sent on February 22nd, correct?               Oh,

   18   this is a (indiscernible).

   19   A      Sorry?

   20   Q      This is also an email you sent on February 22nd,

   21   correct?

   22   A      Yes.

   23   Q      And now this Thomas Charles, this is a different Thomas

   24   Charles, is that right?

   25   A      Yes.




                                     A1448
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 322
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 30 of 86
                                                                               30


    1   Q      All right this Thomas Charles here works on one of the

    2   insurers, correct?

    3   A      He worked for a broker of insurance.

    4   Q      He works for Lockton.

    5   A      For Lockton.

    6   Q      And Mr. Arrowwood (phonetic) is a colleague of his?

    7   A      Yes.

    8   Q      And you’re writing to him also because you’re trying to

    9   complete the binding of the insurance for the new company?

   10   A      Well, I’m saying that we need a new insurance.

   11   Q      You write to him, “This is our single point of failure

   12   in the project.”      Do you see that?

   13   A      Yes.

   14   Q      Was that true?

   15   A      From my point of view.

   16   Q      Okay.    And when you say it’s a critical element in the

   17   decision-making, you’re referring to Ms. Tilton’s decision-

   18   making, correct?

   19   A      Well if we cannot insure, we cannot operate.

   20   Q      Okay.    Ms. Tilton needed this in order to make the

   21   final decision to go forward with NewCo?

   22   A      The company needed that to move forward, right.

   23   Q      So that’s a yes?

   24   A      Yeah.

   25   Q      Come with me if you would to DX169.




                                     A1449
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 323
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 31 of 86
                                                                               31


    1                    MR. SAMET:    Your Honor, this is a defendant

    2   exhibit.    I will note that I checked beforehand.            We,

    3   apparently, have a hearsay objection to this which I don’t

    4   think is relevant for this, but we can withdraw.

    5                    THE COURT:    Are you withdrawing your objection?

    6                    MR. SAMET:    Yes.

    7                    THE COURT:    Are you offering the document?

    8                    MR. SAMET:    Yes.

    9                    THE COURT:    Any objection?

   10                    MS. TILLEM:    No.

   11                    THE COURT:    Received.

   12            (Exhibit DX169 received into evidence)

   13   BY MR. SAMET:

   14   Q        Mr. Pelissier, if you’ll go with me to your email on

   15   the third page at February 23rd, 2016 at 10:57 a.m.

   16   A        I see the email.       Let me read it, please.

   17   Q        Sure.

   18   A        Yes, I have read it.

   19   Q        All right, you spent a good portion of the day on the

   20   23rd at TransCare’s Hudson Valley headquarters, is that

   21   right?

   22   A        Yes, I do.

   23   Q        And Hudson Valley that’s one of the TransCare entities

   24   that’s going to go to NewCo?

   25   A        Yes.




                                       A1450
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 324
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 32 of 86
                                                                               32


    1   Q      All right and the purpose of your visit was to assure

    2   the people there that the business would be supported going

    3   in the future.

    4   A      It was to visit some customer with the team.             The team

    5   had asked us to visit some customer, so I had a company,

    6   Peter Wolf, to go and do so.

    7   Q      I see.    These are the customers that you’re visiting

    8   with them that day?

    9   A      Yes.

   10   Q      And you’re assuring them that you can provide them

   11   service, correct?

   12   A      I’m not showing anything.         I’m just going with them.

   13   Q      What was the purpose of these meetings?

   14   A      They were meeting that were consent about TransCare so

   15   Peter worked with that rest of concerns.

   16   Q      What kind of concerns?

   17   A      On page -- on the last page of the email, one of the

   18   customer had (indiscernible) some concern about the payment

   19   of the worker’s compensation.

   20   Q      You’re talking about the concerns on page 4 that a

   21   customer, here’s the owner, could continue to suck the

   22   division dry and nothing would change, is that what you’re

   23   referring to?

   24   A      That’s one, yeah.       That --

   25   Q      And how did you address that concern?




                                     A1451
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 325
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 33 of 86
                                                                               33


    1   A      I don’t address a concern.         I listen to the customers.

    2   Q      Okay.    And you were there, as a Patriarch

    3   representative?

    4   A      I was there, yeah.

    5   Q      Okay.    Ms. Tilton responded to you that to say that

    6   this -- if you see Ms. Tilton’s response about your need to

    7   set them straight, do you see that, in the email right above

    8   yours, 1606.

    9   A      I’ve read the chain email.

   10   Q      All right.     She’s telling you that -- when she says we

   11   are freeing ourselves from Wells, do you know what she’s

   12   referring to?

   13   A      Sorry?

   14   Q      When she says we are freeing ourselves from Wells, do

   15   you know what she’s referring to?

   16   A      I think she want to indicate that moving forward, Wells

   17   will not be part of the setup.

   18   Q      That’s moving forward after the Transcendence going

   19   into effect?

   20   A      Yes, I believe so.

   21   Q      All right.     And that’s what she wants you to set them

   22   straight on?

   23   A      I think she wants -- I mean the email is self-explicit.

   24   I think she wants me to convey that the owner seeks as per

   25   $10 million dollar of additional funding during the year to




                                     A1452
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 326
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 34 of 86
                                                                               34


    1   alleviate the concern that the customer had.             And that,

    2   unfortunately, Wells Fargo had been taking more and more

    3   reserve along for year against those $10 million dollar that

    4   were used as funding.

    5   Q        That’s what Ms. Tilton told you?

    6   A        That’s what she reads in here.

    7   Q        All right, but you didn’t deal with Wells Fargo, did

    8   you?

    9   A        Not directly, but I’ve been involved in discussion with

   10   Wells Fargo, not necessarily this one, in particular.

   11   Q        When Mr. Nowland, Matt Nowland, at this point, he’s the

   12   head of TransCare Hudson Valley?

   13   A        Yes, I believe so.

   14   Q        All right.   Flip with me if you would to PX280.

   15                 MR. SAMET:    Your Honor, I believe there is a

   16   hearsay objection to this document.

   17                 MS. TILLEM:     Just give me a second to review,

   18   please.    Your Honor, defendants withdraw their objection.

   19                 THE COURT:    Okay.    Received.

   20            (Exhibit PX280 received into evidence)

   21                 MR. SAMET:    May I approach.       We’ve obtained an

   22   extra.

   23                 THE COURT:    Yes, thank you very much.

   24   BY MR. SAMET:

   25   Q        All right, Mr. Pelissier, first let me address your




                                     A1453
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 327
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 35 of 86
                                                                               35


    1   attention to the middle of the email on the page, the email

    2   you sent on February 24th at 1:34 p.m.           Do you see that

    3   email?

    4   A        Yes, the one in the middle section, the one I sent,

    5   right?

    6   Q        Yes.

    7   A        Yes.

    8   Q        Yes.    All right and, again, now you’re forwarding the

    9   assignment papers from the MTA to the rest of the team, is

   10   that right?

   11   A        I am sending those assignment paper to Brian Stephen

   12   and Michael Greenberg including the management of TransCare

   13   and Randy Jones, yes.

   14   Q        When you say the management of TransCare, you’re

   15   sending it to --

   16   A        Peter Wolf.

   17   Q        Peter Wolf and Thomas Fuchs, correct?

   18   A        And Thomas Fuchs, yeah.

   19   Q        And Thomas Fuchs, he’s -- he is the head of the MTA

   20   business of TransCare?

   21   A        Yes.    At that time, I think he’s back and run the MTB&S

   22   (phonetic).

   23   Q        Okay.   This is after the foreclosure has happened,

   24   correct?

   25   A        I don’t know.    I don’t remember the timing.




                                     A1454
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 328
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 36 of 86
                                                                               36


    1   Q      Well, Mr. Fuchs writes to you, the word is out about

    2   the foreclosure, do you see that?

    3   A      I don’t think the foreclosure has happened.

    4   Q      You think Mr. Fuchs -- you did not tell him about the

    5   foreclosure?

    6   A      I was not -- no, I didn’t.         I was not involved with the

    7   foreclosure.

    8   Q      Okay.    He’s asking you if the vendors are going to get

    9   paid given the foreclosure, do you see that?

   10   A      Yes, I see.

   11   Q      Has there been -- to your understanding they were going

   12   to get paid by Lynn Tilton, correct?

   13   A      Who was going to be paid by Lynn Tilton?

   14   Q      The vendors to paratransit.

   15   A      I don’t know.

   16   Q      All right.

   17   A      It’s about to be paid by the company.

   18   Q      Well Ms. Tilton was going to fund the new company,

   19   correct, to be it; that’s your understanding, correct?

   20                  THE COURT:   Personally, fund it?

   21   BY MR. SAMET:

   22   A      I don’t know what are you referring about?

   23   Q      I’ll show you here.

   24   A      But are you talking about Transcendence or are you

   25   talking about TransCare?




                                     A1455
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 329
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 37 of 86
                                                                               37


    1   Q       I’m talking about Transcendence, yes.           About the

    2   paratransit division at Transcendence.

    3   A       I don’t remember that.

    4   Q       Let me show you your deposition, Mr. Pelissier, on page

    5   290.    And ask it to be pulled up on the screen.

    6                 MR. SAMET:    Well, we can play it.        Maybe that’s

    7   just easier.      Let’s play it.     Let’s play 290 on lines 23 to

    8   291 lines 9, please.

    9                 THE COURT:    Why don’t you just ask him if he was

   10   asked the following question and gave the following response.

   11   BY MR. SAMET:

   12   Q       Were you asked this --

   13                 THE COURT:    Stop.

   14                 MR. SAMET:    Whatever is easier for Your Honor.

   15                 THE COURT:    Just use the transcript.         Ask him if

   16   he was asked the question and he gave that answer.              He says,

   17   no.    Read the question/answer.

   18                 MR. SAMET:    I will.

   19   BY MR. SAMET:

   20   Q       “Mr. Pelissier, do you recall that I asked you what was

   21   your understanding who will pay the vendors at the

   22   paratransit?

   23           Answer:

   24           Well, I understand they will get paid.           This is an

   25   ongoing NewCo.      It will profitable in driving.         I would




                                     A1456
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 330
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 38 of 86
                                                                               38


    1   expect that they would be running.

    2          Question:

    3          NewCo would pay them?

    4          Yeah.

    5          Question:

    6          And where were they getting the funding?

    7          Answer:

    8          Lynn Tilton funded Newco.”

    9          Do you recall giving that testimony?

   10   A      But the --

   11                  THE COURT:     Just the first question is do you

   12   recall giving the testimony?

   13                  THE WITNESS:     Yes, I do.

   14                  THE COURT:     The next question?

   15   BY MR. SAMET:

   16   Q      Go with me, if you could, to PX237.

   17          And, Mr. Pelissier, I’m asking you some questions about

   18   the first email on the page, the last one in the chain,

   19   February 25th at 11:23 p.m.; do you see that?

   20   A      Yes.

   21   Q      Now this -- you sent this email --

   22                  MR. SAMET:     Oh, I’m sorry, I don’t believe there’s

   23   an objection to this.

   24                  MS. TILLEM:     There’s no objection, Your Honor.

   25                  THE COURT:     And you’re offering it?




                                      A1457
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 331
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 39 of 86
                                                                               39


    1                  MR. SAMET:   Yes, Your Honor.

    2                  THE COURT:   It’s received.

    3          (Exhibit PX237 received into evidence)

    4   BY MR. SAMET:

    5   Q      All right, Mr. Pelissier, you sent this email 11:23

    6   p.m., correct?

    7   A      Yes.

    8   Q      Now this is the day after the bankruptcy filing,

    9   correct?

   10   A      Again, I don’t know exactly when the filing was done,

   11   so.

   12   Q      Can I ask you a question?         Did anyone tell you when

   13   TransCare was filing to bankruptcy?

   14   A      I don’t think so or, at least, I don’t remember so.

   15   Q      Fair enough.      Fair enough.     You’re on the operation

   16   side, right?

   17   A      Yes.

   18   Q      Mr. Stephens is handling issues like bankruptcy

   19   filings?

   20   A      Absolutely.

   21   Q      Okay.    All right. We just spoke the recipients on this

   22   email, Mr. Nowland, he’s the head of Hudson Valley, correct?

   23   A      Yes.

   24   Q      All right. And Mr. Youngblood he’s the president of

   25   Transcendence at this point?




                                     A1458
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 332
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 40 of 86
                                                                               40


    1   A      I don’t think Transcendence exist at this point, so.

    2   Q      Okay.    He is going to be the president of

    3   Transcendence?

    4   A      It was the plan, yes.

    5   Q      All right and Mr. Fuchs, he’s the president of the MTA

    6   division?

    7   A      And, yes, the general manager in charge of the MTA

    8   division.

    9   Q      All right, Earl Kossuth, he’s the head of the

   10   Pittsburgh Division, correct?

   11   A      Yes.

   12   Q      And Mr. Mallet, if you know, he’s the head of IT at

   13   TransCare?

   14   A      I believe so.

   15   Q      Do you recall if he was going to Transcendence or not?

   16   A      I don’t remember.

   17   Q      Okay.    And I understand you’re sending this email at

   18   night to pickup the AS400 server that night from it says the

   19   Malaya building, do you see that?

   20   A      Yes.

   21   Q      All right and the Malaya building is another TransCare

   22   facility where the AS400 server was housed?

   23   A      Yes.

   24   Q      All right. And so, this is consistent with your --

   25   strike that.




                                     A1459
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 333
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 41 of 86
                                                                               41


    1           Ms. Tilton brings you into help with operations of

    2   challenged companies, correct?

    3   A       Sorry?

    4   Q       Ms. Tilton brings you in to help with the operations of

    5   challenged companies, correct?

    6   A       She brings me in as a consultant to the management

    7   team.

    8   Q       All right and your expertise is operations.

    9   A       My expertise is operations.

   10   Q       And you’re helping these people with operations, you’re

   11   giving some assistance?

   12   A       And helping those people with operation.

   13   Q       Okay.    And if I understand the plan, you’re saying

   14   billing in Pennsylvania is going to be held for a couple of

   15   days until the system is back in service, do you see that?

   16   A       Yes.

   17   Q       And I think we saw this earlier, but what you mean by

   18   that is that the Pennsylvania -- the billing from

   19   Pennsylvania they won’t be able to get their bills until the

   20   server is back up and running, right?           They needed that

   21   server to generate their bills?

   22   A       Yes.

   23   Q       Okay.    And so, when you say the billing will be held,

   24   you’re saying that the ambulance will still run but the

   25   billing not be able to get out for a couple of days.




                                     A1460
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 334
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 42 of 86
                                                                               42


    1   A       The billing cannot be entered in the system.            When they

    2   going to an ambulance that (indiscernible) paper and that

    3   paper then gets entered into a computer system to execute the

    4   billing, so --

    5   Q       And that process will be delayed?

    6   A       Will be delayed.      That’s what I mean, yeah.

    7   Q       And then by contrast, if I understand this correctly,

    8   the AS400 won’t have any impact on Hudson Valley because they

    9   have an independent system?

   10   A       Yes.

   11   Q       All right.    And so, they can operate and generate bills

   12   without delays?

   13   A       For sure they can do the CAD.         I don’t know if the

   14   billing consolidation will then go.          I don’t know.      I don’t

   15   know.

   16   Q       And then you say, Earl, you will have to plan running

   17   the next two days without CAD access, which I understand you

   18   have a procedure for, do you see that?

   19   A       Yes.

   20   Q       And that you’re giving direction to Earl Kossuth in

   21   Pittsburgh for how he can run without this computer mapping

   22   system.

   23   A       Yes, I mean, yeah.

   24   Q       Okay.

   25   A       I mean he knows that.        It is possible.




                                     A1461
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 335
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 43 of 86
                                                                               43


    1   Q       Okay.    Were you aware of a bankruptcy trustee having

    2   been appointed at this point or no?

    3   A       I don’t know -- a little blurry nor of that night, but

    4   I understand, at one point, that some decision collapsed and

    5   the service agreement that had been defined between TransCare

    6   and Transcendence could not work.          That’s why that email

    7   existed.

    8   Q       I’m sorry.    Did you say -- what could not -- did you

    9   say a service agreement?

   10   A       Yes.

   11   Q       Were you aware of a service agreement being entered

   12   into?

   13   A       We discussed it before.        There was supposed to be a

   14   service agreement.

   15   Q       There was supposed to be a service agreement?

   16   A       Yes.

   17   Q       Okay.

   18                   THE COURT:     Is that for the computers?

   19                   THE WITNESS:     Sorry?

   20                   THE COURT:     For the computer?

   21                   THE WITNESS:     For the computer.

   22   BY MR. SAMET:

   23   Q       Were you involved in the negotiation of that service

   24   agreement?

   25   A       No.




                                       A1462
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 336
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 44 of 86
                                                                               44


    1   Q      Were you involved in drafting that service agreement?

    2   A      No.

    3   Q      Okay.     Do you have any further knowledge as to why this

    4   plan collapsed, as you said?

    5   A      No.

    6   Q      Okay.     You understood the AS400 ran both OldCo and

    7   NewCo correct?

    8   A      Yes.

    9   Q      Go with me, if you would, to PX247.

   10                  MR. SAMET:    Your Honor, I don’t believe there is

   11   an objection to this exhibit.

   12                  MS. TILLEM:    No objection, Your Honor.

   13                  THE COURT:    It’s received.

   14          (Exhibit PX247 received into evidence)

   15   BY MR. SAMET:

   16   Q      Now Mr. Cobb this is on February 27th, do you see that,

   17   Mr. Pelissier?

   18   A      Yes.

   19   Q      And Mr. Kossuth is the head of Pittsburgh, he’s

   20   reporting to you on the closure of Pittsburgh?

   21   A      Yes.

   22   Q      All right and then you thank him for completing in an

   23   orderly fashion?

   24   A      Yes.

   25   Q      And, again, if I can direct you to the recipients of




                                     A1463
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 337
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 45 of 86
                                                                               45


    1   this email.      Mr. Jones he’s talent management at Patriarch?

    2   A        Yes.

    3   Q        All right and Mr. Greenberg, we know.          Mr. Nowland he’s

    4   the head of Hudson Valley?

    5   A        Yes.

    6   Q        And Mr. Fuchs, he’s the head of Transcendence?            I’m

    7   sorry.    He’s the head of paratransit. He’s the head of

    8   paratransit.

    9   A         At (indiscernible), yeah.

   10   Q        Okay.   I take it from this email that shortly following

   11   it, you had asked Mr. Kossuth to close the Pittsburgh

   12   operation?

   13   A        I don’t remember that.

   14   Q        Okay.   You don’t remember one way or the other or you

   15   don’t remember doing that?        What did you mean?

   16   A        I don’t remember anything about one way or the other.

   17   Q        Okay.   Mr. Pelissier, if you recall while you were

   18   working with -- well, let me back up.

   19            Do you recall who was the CEO of TransCare during 2015?

   20   A        Yes, it was Glenn Leland.

   21   Q        Okay.   And you worked closely with him?

   22   A        Tried to.

   23   Q        Okay.   Do you recall that at various points in 2015,

   24   Mr. Leland brought you expressions of interest from parties

   25   interested in purchasing some or all of TransCare?




                                     A1464
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 338
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 46 of 86
                                                                               46


    1   A      Vaguely, yes.

    2   Q      Okay.    Let me direct your attention to JX-39.           Do you

    3   have it?

    4   A      I have it.

    5   Q      All right.     This is one of those examples where Mr.

    6   Leland brought to you a potential expression of interest,

    7   correct?

    8   A      Sorry, let me read this.

    9          (Witness reading, silently)

   10   Q      Just let me know when you’re ready.

   11   A      Yes.

   12   Q      All right.     And I understand what you’re telling Mr.

   13   Leland in this email -- well, strike that.

   14          It was your opinion, was it not, that it would make

   15   more sense to continue to stabilize the business, and fix its

   16   problems, and then try to have the sale. Is that fair?

   17   A      Well, to do business, if I am not mistaken, is to

   18   invest in a company that’s in trouble and then turn them

   19   around.    So, I would expect the company to be turned around

   20   before its being sold.

   21   Q      Okay.    And I understand -- Mr. Leland writes you that

   22   the company could be worth as much as 200 million if we fix

   23   its problems.     Do you see it?

   24   A      I see it, yes.

   25   Q      And TransCare had a fair number of problems at that




                                     A1465
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 339
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 47 of 86
                                                                               47


    1   point.    Did it not?

    2   A        Fair is an understatement.

    3   Q        Okay.    But you shared his opinion?       You shared his

    4   opinion that if the problems were fixed TransCare would be as

    5   worth as 200 million?

    6   A        No.    Certainly not.

    7   Q        Certainly not, is that what you said?

    8   A        Yes.    Certainly not.

    9   Q        All right.    I will direct you again to your deposition,

   10   Mr. Pelissier.

   11   A        Okay.

   12   Q        Page 314, Line 5.     I am going to ask you if I asked you

   13   these questions and if you gave these answers.

   14            I asked you, question:

   15            “Okay.    So, what are you discussing with Mr. Leland in

   16   this chain?”

   17            Answer:

   18            “Well, he is discussing with me and he is telling me

   19   that the company can be worth 200 million if you turn it

   20   around.”

   21            Question:

   22            “And you shared that opinion, did you not?”

   23            Answer:

   24            “I think it’s a perfectly good company.          If I’m

   25   correct, it can be very valuable and no problem.”




                                     A1466
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 340
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 48 of 86
                                                                               48


    1           Question:

    2           “Right.    If it had fixed the problems and if it was run

    3   correctly it could be that valuable, right?”

    4           Answer:

    5           “Yeah.”

    6           Did you give that testimony?

    7   A       I did give that testimony, but you take it out of

    8   context.

    9   Q       Mr. Pelissier, your counsel will have an opportunity --

   10   A       Okay.

   11   Q       Mr. Pelissier, let me direct your attention to PX-111.

   12                   MR. SAMET:    I don’t believe there are any

   13   objections to this document, Your Honor.

   14                   THE COURT:    Any objection?

   15                   MS. TILLEM:    No objections, Your Honor.

   16                   THE COURT:    Proceed.

   17   BY MR. SAMET:

   18   Q       Mr. Pelissier, you received this email December 8th,

   19   2015?

   20   A       Yes, I did.

   21   Q       And, actually, maybe this corrects something I think

   22   you mentioned earlier.        Thomas Bukes [phonetic], you had

   23   mentioned before that he was back with the company in

   24   February. Is that right?

   25   A       Yes.




                                       A1467
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 341
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 49 of 86
                                                                               49


    1   Q       And I see he had given an indication to resign as of

    2   early December.      Is that what you were referring to?

    3   A       Yeah.   Let me read the email, but, yes, he left and

    4   came back.

    5   Q       Are you aware of the circumstances under which he came

    6   back?

    7   A       Can you repeat your question?

    8   Q       Were you involved in him coming back to the company?

    9   A       I believe I talked to him, yes.

   10   Q       Did you offer a signing bonus to return to the company?

   11   A       I am not -- I don’t have that authority and I would not

   12   do that.

   13   Q       What did you tell him to come back to the company?

   14   A       I am not sure.     I don’t think I am the one that

   15   convinced him to come back to the company. I just talked to

   16   him in the process.

   17   Q       You just talked to him in the process?

   18   A       Yes.

   19   Q       Others were talking to him in the re-hiring process?

   20   A       Yes.

   21   Q       Okay.   If you look at this email Mr. Leland tells you

   22   that National Express contacted him again this morning to see

   23   if there was interest in selling the contract.             Do you see

   24   that?

   25   A       I understand that, yes.




                                     A1468
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 342
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 50 of 86
                                                                               50


    1   Q      Did you authorize Mr. Leland to engage with National

    2   Express?

    3   A      I have zero authority in that domain.           There is an

    4   authority matrix.      Mr. Leland was absolutely going to do

    5   whatever he wanted in the context of his authority matrix.

    6   Q      You understood he needed permission from Ms. Tilton to

    7   engage in discussions to sell a major portion of TransCare’s

    8   business?

    9   A      The exact wording is in the authority matrix.             He would

   10   have to abide by the authority matrix.

   11   Q      You understood he was asking -- he was reporting to you

   12   as to whether he could engage with them?

   13   A      (Indiscernible).      I am not authorized to authorize

   14   anybody to do anything.

   15   Q      Go with me to PX-124.

   16                MR. SAMET:     Your Honor, I don’t believe there are

   17   any objections to this document.

   18                THE COURT:     Any objections?

   19                MS. TILLEM:     No objections, Your Honor.

   20                THE COURT:     Proceed.

   21   BY MR. SAMET:

   22   Q      Mr. Pelissier, this is on December 16th.            Mr. Leland

   23   reported to you, among others, that National Express called a

   24   few more times.      Do you see that?

   25   A      I see that.




                                     A1469
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 343
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 51 of 86
                                                                               51


    1   Q       Do you have any reason to believe that is not true?

    2   A       No.    I don’t have any reason to believe that is not

    3   true.

    4   Q       Do you know if anyone answered his question whether he

    5   could -- whether he is authorized to begin valuation

    6   discussions?

    7   A       I don’t know. I think if he has done an authority

    8   matrix request to Lynn Tilton and she approved it, he would

    9   have the authorization.

   10   Q       And did she give that authorization?

   11   A       I don’t know.

   12   Q       You don’t know.

   13           I’m going to put up one more document.           Mr. Pelissier,

   14   PX-130.    Flip with me to PX-130.

   15           This is an email you received from Mr. Leland the

   16   previous year, February 2015?

   17   A       Yes.

   18   Q       All right.    And Mr. Banella was the CFO at the time?

   19   A       Yes, Mr. Banella.

   20   Q       And Mr. Schneider, that’s Mr. Greenberg’s predecessor.

   21   Is that right?

   22   A       Yes, it is.

   23   Q       All right.    So, this is likely around the time that Mr.

   24   Greenberg --

   25   A       Took over.




                                     A1470
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 344
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 52 of 86
                                                                               52


    1   Q      Okay.     There was a cash crisis in February 2015?

    2   A      There was a cash crisis every week.

    3   Q      There was a cash crisis every week in 2015.             Is that

    4   what you said?

    5   A      Yes.

    6   Q      Okay.    And Mr. Leland, he is reporting to you to shut-

    7   down TransCare it requires coordination with the Public

    8   Health Authorities.       Do you see that?

    9   A      Yes, I see that.

   10   Q      And you understood that, right, that TransCare, it

   11   wasn’t just selling widgets.         It was delivering 911 services

   12   to municipalities, right?

   13   A      I do understand that.

   14   Q      And you understood that in order to cease providing

   15   those services there had to be coordination with those public

   16   health authorities, correct?

   17   A      Yes.

   18   Q      And did you understand this line that Mr. Leland wrote

   19   you that once he calls those authorities, such as the New

   20   York Department of Health, there’s no turning back?              Did you

   21   understand that?

   22   A      Yes.

   23                  MR. SAMET:   Nothing further.

   24                  THE COURT:   Cross examination?

   25                               CROSS EXAMINATION




                                     A1471
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 345
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 53 of 86
                                                                               53


    1   BY MS. TILLEM:

    2   Q      Good morning, Mr. Pelissier.

    3   A      Good morning.

    4   Q      A couple of minutes ago you told Mr. Samet that he was

    5   taking your deposition testimony out of context that $200

    6   million dollars would return on investment for TransCare.

    7   A      Yes.

    8   Q      Why did you say that?

    9   A      Because you can’t establish a value for a company like

   10   that when the company is running out of cash every week and

   11   is losing money on a monthly basis.          So, you know, it’s a

   12   particular element in which if you were doing everything

   13   right and you take, you know, the year and you implement a

   14   turnaround time plan then, you know, obviously, the company

   15   would build value.

   16   Q      I believe that email was dated July 9th, 2015.

   17   A      Yes.

   18   Q      As of July 9th, 2015 had Mr. Leland presented you with

   19   the type of plan that could realize $200 million dollars in

   20   return?

   21   A      No.    No.   I have seen the numbers from Glenn Leland,

   22   but have not seen one plan.

   23   Q      So, Mr. Pelissier, Mr. Samet asked you some questions

   24   about your background.       I have a couple of more.

   25   A      Okay.




                                     A1472
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 346
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 54 of 86
                                                                               54


    1   Q      So, you gave testimony that you are the CEO of

    2   Universal Instruments.

    3   A      Yes, I am.

    4   Q      Do you recall that?

    5   A      Yes.

    6   Q      And that was -- you have been working at Universal

    7   Instruments since about 2008?

    8   A      I have been working since January 2007 and joined the

    9   team in 2008.

   10   Q      And that is as a platform leader at PPMG?

   11   A      No.    That was as the CEO of Universal Instruments.            I

   12   believe that Lynn Tilton asked me to become a platform leader

   13   somewhere in 2011.

   14   Q      And as a platform leader at PPMG, Mr. Pelissier, you

   15   need certain suggestions and recommendations to the

   16   management team of the portfolio companies.            Is that right?

   17   A      Yes.    Initially, I was working with two or three

   18   companies.     Then, Ms. Tilton asked me to move to New York

   19   City to work with more companies while continuing to run by

   20   business in Upstate New York.

   21   Q      Was there any policy in which you were aware that

   22   required the managment teams of the portfolio companies to

   23   follow your recommendations?

   24   A      No.

   25   Q      To your knowledge did the management teams always




                                     A1473
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 347
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 55 of 86
                                                                               55


    1   follow your recommendations?

    2   A      No.    Some do and some don’t.

    3   Q      You described helping portfolio companies with certain

    4   turnaround efforts, is that right?

    5   A      Yes.

    6   Q      Can you describe for the judge some examples of

    7   turnaround efforts you have been involved in?

    8   A      Prior to managing Universal Instrument I was involved

    9   in a business of (indiscernible) Technology which we turned

   10   around and took our first carve-out from the (indiscernible)

   11   and then took a (indiscernible) actually.            So, that was a big

   12   turnaround.

   13          My second turnaround was with Universal Instruments.

   14   When I took Universal Instruments, it had over $80 million

   15   dollars of debt and was losing 14 million.            It had been

   16   comfortable since the turnaround.          So, that is certainly good

   17   experience here.

   18   Q      Mr. Samet discussed with you your involvement in

   19   TransCare.

   20   A      Yes.

   21   Q      And you became involved in TransCare in or about fall

   22   of 2014, is that right?

   23   A      Yes.

   24   Q      Do you recall with whether you met with the TransCare

   25   management team in late 2014?




                                     A1474
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 348
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 56 of 86
                                                                               56


    1   A      Yes.    I spent probably close to a week over there with

    2   all of the management to really understand, collect data

    3   about the business, and where they were, and elaborate some

    4   recommendations to the CEO, the CFO and the management team.

    5   Yes.

    6   Q      And what recommendations did you make to the management

    7   team, if any, at that point?

    8   A      One of the biggest issues of TransCare was they had

    9   lost their parking garage in Manhattan.           Most of their

   10   activity was in Manhattan and the North of Manhattan.               And by

   11   moving in Brooklyn they added a considerable amount of

   12   transit time for all of their team to go to work, if you

   13   want, and then they couldn’t really have that time to do the

   14   (indiscernible).      So, they’re first problem was really not to

   15   have a location that was efficient for where they were

   16   operating.     That was my first recommendation.          The company

   17   started losing money at that point in time in the past.

   18          The second recommendation was they had a problem to

   19   keep the ambulance running.          I gave them a recommendation to

   20   rebuild a very solid garage with competency in fleet

   21   management and competency in repair and maintenance.               So,

   22   that was my second recommendation.

   23          Then, there were, at least, seven or eight other

   24   recommendations which were more operational about driving,

   25   the efficiency of the car and their team to regain profits.




                                     A1475
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 349
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 57 of 86
                                                                               57


    1   Q        Okay.   Did the TransCare management end-up developing a

    2   turnaround plan after you met with them?

    3   A        Glenn Youngblood, at that point, did a turnaround plan

    4   mostly on one element which was to increase the efficiency of

    5   the vehicle, and measure how much they were used, and how

    6   much they were failing to be able to understand which one

    7   needed the repair and so on.          And he started to, based off my

    8   knowledge, to that particular recommendation, but most of the

    9   other ones no.

   10   Q        You testified that you continued to work with TransCare

   11   management throughout 2015 and into early 2016.             Is that

   12   right?

   13   A        Yes, I did.

   14   Q        And one of those people was TransCare’s CEO, Glenn

   15   Leland?

   16   A        Yes.

   17   Q        Do you recall when Mr. Leland was hired?

   18   A        I believe at the end of December, beginning of January

   19   2015.

   20   Q        2015, you said?

   21   A        Yes, I believe so.     I became engaged in 2014.

   22   Q        Yeah.

   23   A        And the prior CEO left at the end of December and Glenn

   24   --

   25   Q        December 2014?




                                      A1476
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 350
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 58 of 86
                                                                               58


    1   A      Yeah, 2014.     Glenn Leland started just after.

    2   Q      What role, if any, did you play in hiring Mr. Leland?

    3   A      I interviewed him.

    4   Q      During that interview do you recall telling Mr. Leland

    5   that TransCare was in growth mode?

    6   A      No.   I could not.      I mean we hired a lot of people and

    7   we have learned over time that is extremely important in

    8   turnaround to prepare incoming management to really

    9   understand the challenge of the company.            So, I would

   10   certainly have not done that.

   11   Q      Let’s turn to JX-10.

   12                MS. TILLEM:     So, Your Honor, Joint Exhibit.          There

   13   is no objection from either side I presume.

   14                THE COURT:     The joint exhibits are received.

   15          (Joint Exhibit 10, received into evidence)

   16   BY MS. TILLEM:

   17   Q      Mr. Pelissier, did you send this email and attachment

   18   to Ms. Tilton on February 4th, 2015?

   19   A      Yes, I did.

   20   Q      Let’s take a look at the first paragraph of this email.

   21   You write,

   22          “I would rather not have to write this email.

   23   Unfortunately, as reported in his last two weekly updates

   24   Glenn Leland has uncovered a significantly more distressed

   25   and deteriorating situation at TransCare then previously




                                     A1477
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 351
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 59 of 86
                                                                               59


    1   understood.”

    2           Do you see that?

    3   A       Yes.

    4   Q       Mr. Pelissier, fair to say that you delivering bad news

    5   to Ms. Tilton?

    6   A       You mean in that email?

    7   Q       Yeah.

    8   A       Yes.

    9   Q       Did you ever tell Mr. Leland that you preferred not to

   10   deliver bad news to Ms. Tilton because you are afraid of

   11   here?

   12   A       No, I did not.

   13   Q       Would you say you always reported things to Ms. Tilton

   14   accurately and honestly?

   15   A       As accurately as possible, yes.

   16   Q       Let’s look at Paragraph 2 of that first sentence,

   17           “TransCare has not executed correctly and timely its

   18   recovery plan defined in December”

   19           Do you see that?

   20   A       Yes.

   21   Q       And the recovery plan you refer to in this email, is

   22   this the same plan that TransCare managment had been

   23   developing with your assistance in late 2014?

   24   A       Yes.

   25   Q       Turning to Paragraph 4, you say,




                                     A1478
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 352
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 60 of 86
                                                                               60


    1            “Glenn and the team, helped by Brad, has been

    2   formulating corrective actions.”

    3            Glenn there is a reference to Glenn Leland?

    4   A        Yes.

    5   Q        Who is Brad?

    6   A        Brad Schneider.    He was the credit officer prior to

    7   Michael Greenberg on the account.

    8   Q        You go on to describe two paths to profitability; a

    9   fast path and a slow path.        Do you see that?

   10   A        Yes, I see that.

   11   Q        What role, if any, did you play in developing these

   12   corrected action plans?

   13   A        Well, I reviewed the plan of the management team which,

   14   in this case, was really a number of ideas and financial

   15   model.    My definition of a plan is really a number of actions

   16   that are going to transform a company or, you know, obtain

   17   the goal of something actionable.          And there was really no

   18   real thing actionable, but there were two ideas which those,

   19   what they call, plan, which are two financial models.

   20   Q        Do you recall whether this proposed plan at JX-10

   21   addressed the concerns you mentioned earlier?             So, your

   22   concern about the location of the parking facility?

   23   A        No, they were not.

   24   Q        At this point, and you shared with Mr. Leland your

   25   suggestion about relocating the parking facility from




                                      A1479
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 353
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 61 of 86
                                                                               61


    1   Brooklyn to a closer location?

    2   A       I don’t recall personally, but he reviewed all of my

    3   observations that I made on the management team before.               So,

    4   I’m sure he did.

    5   Q       And do you recall whether this proposed plan addressed

    6   your concerns about preventative maintenance for vehicles?

    7   A       No, I didn’t.

    8   Q       At that point had you shared your suggestion with Mr.

    9   Leland?

   10   A       Through the same process, yes.

   11   Q       Mr. Pelissier, to your knowledge, did TransCare have

   12   difficulty paying certain of its vendors in 2015 and into

   13   2016?

   14   A       Yes.

   15   Q       Who, to your understanding, was responsible for making

   16   payment decisions at TransCare about which bills to pay and

   17   when?

   18   A       Glenn Leland and Mark Benalla [phonetic].           The CFO and

   19   the CEO.

   20   Q       Did you ever tell Mr. Benalla or Mr. Leland not to pay

   21   certain bills?

   22   A       No.

   23   Q       At any point in 2015 or into 2016 did you suggest to

   24   Mr. Leland that if TransCare didn’t have any money he could

   25   just forego paying bills?




                                     A1480
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 354
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 62 of 86
                                                                               62


    1   A      No.

    2   Q      At any point before December 2015 did Mr. Leland ever

    3   suggest to you that TransCare filed for bankruptcy?

    4   A      Sorry?

    5   Q      Did Mr. Leland, at any point in 2015, suggest to you

    6   that TransCare filed for bankruptcy?           Do you recall that?

    7   A      I think so.

    8   Q      Did you ever tell Mr. Leland that it was not possible

    9   for the portfolio companies Ms. Tilton owned and managed to

   10   file for bankruptcy?

   11   A      No.

   12   Q      Mr. Pelissier, are you aware that TransCare was a party

   13   to a term loan agreement with a syndicate of lenders?

   14   A      Yes.

   15   Q      Do you recall whether Mr. Leland ever asked to

   16   TransCare’s lenders under the term loan agreement were?

   17   A      No.    He didn’t ask me, no.

   18   Q      Did you ever refuse to tell him who those lenders were?

   19   A      It’s in the credit agreement.         He simply could read the

   20   credit agreement and have the lender.

   21   Q      That’s true, but did you ever refuse to tell him who

   22   the lenders were?

   23   A      No, of course not.

   24   Q      Mr. Samet asked you about TransCare management

   25   expressing interest in selling the MTA contract to a company




                                     A1481
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 355
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 63 of 86
                                                                               63


    1   called National Express.        Do you remember that?

    2   A        I remember.

    3   Q        Let’s pull up JX-12.

    4            Mr. Pelissier, is this an email that you received on

    5   February 6th, 2015 from Mr. Leland?

    6   A        Yes, I did.

    7   Q        Let’s turn to Page 2 of the document ending in Bates

    8   stamp 4260.     Mid-page there is an email from Glenn Leland on

    9   February 5th, 2015 at 11:48.         Mr. Leland writes,

   10            “There is a new alternative to the emergency cash

   11   request and accelerated recovery plans we put forward to you

   12   and the board yesterday.”

   13            And the new alternative Mr. Leland is referring to,

   14   that’s exploring a sale of the MTA contract to National

   15   Express?

   16   A        Yes.

   17   Q        In the next paragraph he writes,

   18            “Under this alternative we would sell our most valuable

   19   asset for an estimate of $15 to $18 million dollars.”

   20   A        I see that.

   21   Q        Do you think the estimate of $15 to $18 million dollars

   22   for the MTA contract was a credible offer?

   23   A        I think nobody can make an offer in this business world

   24   without doing due diligence and understanding exactly what it

   25   means.    So, no, I don’t think that it’s a legitimate number.




                                     A1482
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 356
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 64 of 86
                                                                               64


    1   Q      How did you know that National Express had not

    2   performed any due diligence at that point?

    3   A      Because in that case I assumed that Mr. Leland would

    4   have obtained authorization from Lynn Tilton to entertain an

    5   offer, and would have signed a non-disclosure agreement which

    6   would have also requested Lynn Tilton to approve the

    7   authority matrix.      To the best of my knowledge that had not

    8   happened.

    9   Q      Let’s take a look at the bottom of Page 1 of this

   10   document into the top.       The last line, “Last, if we sell this

   11   business.”     Do you see on the bottom of Page 1 and it goes

   12   onto the top of the second page?          Mr. Leland writes,

   13          “Last, if we sell this business to generate cash, we

   14   are proposing to use the proceeds for some of the short-term

   15   cash we need between now and April, and focus the majority of

   16   the proceeds to correct infrastructure deficiencies and

   17   critical unpaid supply chain partners so we can execute a

   18   modified recovery plan.        Obviously, that will require a

   19   detailed business plan and approval.”

   20          Do you see that?

   21   A      Yes.

   22   Q      Did Mr. Leland ever provide you with a detailed

   23   business plan referenced in this email?

   24   A      No, he did not.

   25   Q      Why not?     Do you know why not?




                                     A1483
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 357
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 65 of 86
                                                                               65


    1   A      Probably because he didn’t do it and he didn’t obtain

    2   approval.

    3   Q      Did you ever tell Mr. Leland not to create a detailed

    4   business plan showing what TransCare might look like without

    5   the paratransit business?

    6   A      No, I didn’t.

    7   Q      At any point in 2015 do you recall telling Mr. Leland

    8   not to raise National Express’s indication of interest in the

    9   MTA contract to Ms. Tilton?

   10   A      No.

   11   Q      Speaking of selling TransCare did you ever tell Mr.

   12   Leland that Ms. Tilton would not sell TransCare because it

   13   might have some impact on a pending litigation?

   14   A      No.

   15   Q      At some point in the fall of 2015 did you become aware

   16   that Wells Fargo did not intend to renew its ABL loan with

   17   TransCare?

   18   A      Yes.

   19   Q      About when was that?

   20   A      When we started to discuss forbearance agreement and

   21   what it would take to renew their ABL.           The idea was expiring

   22   at the end of January, beginning of February 2016.              So, we

   23   were -- I think we were borrowing about $16 million dollar on

   24   that ABL on average and we were concerned about, you know,

   25   how that ABL would renew.




                                     A1484
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 358
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 66 of 86
                                                                               66


    1   Q      Do you recall around that time whether Mr. Leland asked

    2   you for permission to look for a replacement ABL lender in

    3   the event Wells Fargo did not renew the loan?

    4   A      I don’t remember, no.

    5   Q      Did you ever tell Mr. Leland that he could not look for

    6   a new lender in the event the ABL was not renewed?

    7   A      No, absolutely not.

    8   Q      Let’s go to Defendant’s Exhibit 89.

    9                 MR. SAMET:    No objection.

   10                 THE COURT:    Okay.    It’s received.

   11          (Defendant Exhibit 89, received into evidence)

   12   BY MS. TILLEM:

   13   Q      Mr. Pelissier, is this an email chain you participated

   14   in on December 11th, 2015?

   15   A      Yes.

   16   Q      The subject line of the email says, “Today’s call with

   17   Wells Fargo.”     Do you see that?

   18   A      Had you, in fact, participated in a discussion with

   19   Wells Fargo on December 11th, 2015?

   20   A      Yes.

   21   Q      Let’s turn to Page 2, about mid-way through the page

   22   there is a header that says 2016 plan.

   23   A      Yes.

   24   Q      The first bullet says,

   25          “Jean-Luc and I first saw the revised 2016 plan this




                                     A1485
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 359
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 67 of 86
                                                                               67


    1   past Monday.     We will work to write something up on it as

    2   management believes this plan is one they can manage.”

    3           What plan is Mr. Greenberg referring to here, if you

    4   know?

    5   A       I think it’s a budget for 2016 that they want to

    6   present to Wells Fargo.

    7   Q       And when you say they, who do you mean?

    8   A       The management team.

    9   Q       About three bullets down Mr. Greenberg writes that he

   10   advised John that the plan had not been presented or

   11   discussed with Ms. Tilton.        Is John, John Hussan [phonetic]?

   12   A       I believe so.

   13   Q       Was it true that Ms. Tilton had not been presented the

   14   company’s plan yet at this point?

   15   A       Most likely.

   16   Q       Let’s turn to Page 1 of this email.          I’m focused on

   17   your email of 8:08 p.m. on December 11th.

   18   A       Okay.

   19   Q       You respond to Mr. Greenberg’s email and write,

   20           “I would not call what they showed us a 2016 plan.             A

   21   model at best and/or proposed financials.”

   22           Do you see that?

   23   A       Yes.

   24   Q       Why was this not a plan?

   25   A       Well, the same comment that I made earlier is people




                                     A1486
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 360
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 68 of 86
                                                                               68


    1   create a financial model, called PNL, with a bunch of numbers

    2   and that’s showing that it’s going to happen without having

    3   an actionable set of deliverables to creating those

    4   particular numbers on those lines.          And that is what we saw

    5   here multiple times in the case of TransCare is a financial

    6   model with no basis for the execution of the underlying

    7   assumptions.

    8   Q       So, what, in your view, is needed to make this a plan?

    9   A       Its need to extract every one of the assumptions in the

   10   model and put in place an actionable set of actions that are

   11   in the league to meeting that particular assumption.               Like,

   12   you are going to save money by there being new parking in

   13   Manhattan.     It needs to start by somebody assigning the task

   14   of finding parking in Manhattan, for example.

   15   Q       And at this point in December 11th, 2015 had efforts

   16   been taken to secure a new parking lot?

   17   A       No, it was just an example.        No, what I am saying is

   18   all of the underlying assumption had no actionable execution

   19   path.

   20   Q       Let’s go to PX-132.      This is plaintiff’s exhibit.         I

   21   assume there is no objection.

   22                THE COURT:     Which, 132?

   23                MS. TILLEM:     PX-132.

   24                THE COURT:     It’s received.

   25           (Plaintiff Exhibit 132, received into evidence)




                                     A1487
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 361
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 69 of 86
                                                                               69


    1   BY MS. TILLEM:

    2   Q      Ms. Pelissier, is this an email you received from

    3   Melissa Probos [phonetic] on December 17th, 2016?

    4   A      Yes.

    5   Q      Who is Melissa Probos?

    6   A      She was the credit officer for the ABL line of lending

    7   by Wells Fargo.      She was reporting to John Hussan.

    8   Q      If you can turn to the third paragraph on Page 1.              Ms.

    9   Probos listed a number of items that had come to Wells

   10   Fargo’s attention about TransCare.          Do you see that?

   11   A      Yes.

   12   Q      Can you please take a minute and read the paragraph to

   13   yourself?

   14          (Participant reading)

   15   A      Yes.

   16   Q      Do you have any reason to disagree with any of Ms.

   17   Probos’s representations in this paragraph?

   18   A      No.    Even (indiscernible) we will not receive those

   19   documents.

   20   Q      Let’s turn to JX-59.       Mr. Pelissier, is this is an

   21   email and attachment you received from Melissa Probos on

   22   December 23rd, 2015?

   23   A      Yes.

   24   Q      And if you could just briefly skim through the

   25   attachment, I have a couple of questions.            I’m not going to




                                     A1488
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 362
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 70 of 86
                                                                               70


    1   ask you anything about what’s on the second page.

    2   A       Okay.   Yes.   I read it.

    3   Q       Mr. Pelissier, care to say that as of December 23rd,

    4   2015 you were participating in discussions with Wells Fargo

    5   about the bank providing bridge funding through a sale, a

    6   potential for the bank providing bridge funding through a

    7   sale?

    8   A       Yeah.   That’s what that document is.         It’s a

    9   (indiscernible) that Wells Fargo could agree to.

   10   Q       Could you take a look at the second paragraph from the

   11   bottom on the first page with a Bates stamp ending 75498?

   12   A       Yes.

   13   Q       The paragraph reads,

   14           “Additional funding to be provided by Patriarch

   15   Partners in an amount not less than TBD to help TransCare

   16   finance certain expenses.”

   17           Do you see that?

   18   A       Yes.

   19   Q       Did you understand that Wells Fargo would not agree to

   20   a longer-term forbearance without a further cash infusion

   21   from one of Ms. Tilton’s investment vehicles?

   22   A       I believe that is what that sentence means.

   23   Q       The amount of funding here is TBD.          Did Wells Fargo

   24   later indicate to you about how much additional funding would

   25   be required for the bank to agree to enter into a longer term




                                     A1489
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 363
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 71 of 86
                                                                               71


    1   forbearance?

    2   A      I think several numbers have been put forward.              I don’t

    3   remember exactly.

    4   Q      Do you have a general sense of the amount?

    5   A      I think at one point it was $6.5 million dollars.

    6   Q      A couple million dollars at least.           Withdrawn.

    7          Mr. Pelissier, Mr. Samet previously asked you about Ms.

    8   Tilton’s decision to restructure TransCare in early 2016.                Do

    9   you recall that?

   10   A      Yes.

   11   Q      Turn to DX-123.

   12          Mr. Pelissier, is this an email chain you participated

   13   in on February 4th, 2016?

   14   A      Yes.

   15                 MS. TILLEM:    Your Honor, there was no objection to

   16   this exhibit.

   17                 THE COURT:    It’s received.

   18          (Defendant Exhibit 123, received into evidence)

   19   BY MS. TILLEM:

   20   Q      Looking at the top of Page 2, and you can see if you

   21   look first at the bottom of Page 1 that this is an email from

   22   Lynn Tilton to you and others on February 4th, 2016.

   23   A      Yes.

   24   Q      At the top of Page 2 Ms. Tilton writes,

   25          “I really need a plan on Friday on a way to move




                                     A1490
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 364
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 72 of 86
                                                                               72


    1   forward or a shut-down plan on TransCare.”

    2   A        Yes.

    3   Q        To your recollection had Ms. Tilton approved any plan

    4   of restructuring at this point?

    5   A        At that point, no.

    6   Q        You respond, on Page 1, 7:49 on February 4th --

    7   A        Yes.

    8   Q        “Michael and I will be at TransCare all day today to

    9   build alternative business scenarios for your review Friday.”

   10            Is Michael, Michael Greenberg?

   11   A        Yes.

   12   Q        What did you mean by alternative business scenario?

   13   A        The intention was to read one last time all of the

   14   business line of TransCare and understand which one was

   15   profitable, which one was not.         Understand the situation with

   16   the vehicle and propose a plan moving forward that would, you

   17   know, make the company viable.

   18   Q        Did you, in fact, work with Mr. Greenberg later that

   19   day on alternative scenarios?

   20   A        Yes.

   21   Q        Do you recall where you met him?

   22   A        If I met --

   23   Q        Let me ask the question a little differently.           You

   24   write,

   25            “Michael and I will be at TransCare all day.”




                                      A1491
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 365
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 73 of 86
                                                                               73


    1   A      Yes.

    2   Q      Do you recall meeting Mr. Greenberg at TransCare that

    3   day?

    4   A      Most likely, yeah.

    5   Q      Did anyone else participate in your meeting?

    6   A      All the management team of TransCare and people from

    7   the Carl Marks team.

    8   Q      Let’s turn to DX-127.

    9          Mr. Pelissier, is this an email and attachment you

   10   received from Mr. Greenberg on February 7th, 2016?

   11                 MS. TILLEM:    And, Your Honor, DX-127 is already in

   12   evidence.

   13                 THE COURT:    Okay.

   14   BY MS. TILLEM:

   15   Q      At the top of -- Mr. Pelissier, I am not sure if you

   16   answered my question.       I’m sorry, I cut you off.         Did you

   17   receive this email and attachment?

   18   A      I did.

   19   Q      Thank you.

   20          At the top of the email Mr. Greenberg writes,

   21          “I think we can potentially be ready, for the most

   22   part, to discuss with Lynn by the end of the day tomorrow.”

   23          So, as of February 7th were you still working on the

   24   alternative business scenarios you just described in DX-123?

   25   A      Yes.




                                     A1492
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 366
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 74 of 86
                                                                               74


    1   Q      To your recollection has Ms. Tilton approved any plan

    2   of restructuring at this point?

    3   A      No.

    4   Q      Mr. Greenberg says,

    5          “I think we may need to work through with Glenn

    6   Youngblood, Earl and Pete how one would effectuate a

    7   reduction in the operation like the one being considered.”

    8          Who is Earl in that sentence?

    9   A      Glenn was the vice president of TransCare, Earl

   10   managing Pittsburg, and Pete is the CEO of TransCare.

   11   Q      The next line Mr. Greenberg writes,

   12          “Carl said if you would be sending a revised thirteen

   13   week forecast by noon today.”

   14          Who is Carl in that sentence?

   15   A      Its Carl Endech [phonetic], he’s the CFO that was

   16   working for Carl Marks.

   17   Q      The next line Mr. Greenberg writes,

   18          “Jonathan is reviewing a revised 2016 budget model

   19   which I was working through yesterday and he is preparing a

   20   summary of the expense structure condition.”

   21          Who is Jonathan in that sentence?

   22   A      He was working for Carl Marks.

   23   Q      Let’s turn to PX-206.         Mr. Samet asked you some

   24   questions about this document earlier this morning.

   25   A      Yes.




                                     A1493
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 367
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 75 of 86
                                                                               75


    1   Q       Do you recall that?

    2   A       Yes.

    3   Q       About mid-page on Page 2 there is a section that says

    4   banking and finance.

    5   A       Yes.

    6   Q       Fourth bullet down reads,

    7           “Wells to visit and review proposed path and intent

    8   support.”

    9           Next to that action item it says done.           Do you see

   10   that?

   11   A       Yes.

   12   Q       Does done mean that this meeting happened?

   13   A       Yes.   Either the meeting or the action had been taken.

   14   Q       Do you recall whether you participated in the meeting

   15   with Wells Fargo in or around this time?

   16   A       I don’t remember, most likely.

   17   Q       Two bullets down the action item reads,

   18           “Financial model and cash requirements.”

   19           And it looks like there is a C on the right-hand side

   20   of the page, but what looks like it says Carl Marks to eleven

   21   evening.    Is that right?

   22   A       Yes.

   23   Q       To your knowledge was Carl Marks preparing financial

   24   models in connection with this Oldco/Newco restructuring?

   25   A       Yes.




                                     A1494
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 368
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 76 of 86
                                                                               76


    1   Q      And, Mr. Pelissier, just to be clear on the first page

    2   of this email, first line, you write,

    3          “I was on the phone with Lynn until a few minutes ago.”

    4          That is Ms. Tilton?

    5   A      Yes.

    6   Q      And you reviewed this list of deliverables with her?

    7   A      Yes.

    8   Q      Let’s turn to Page 4, about mid-page there is a bullet

    9   that says, Pittsburg.

   10   A      Yes.

   11   Q      And there is a reference to an AS-400.            You gave some

   12   testimony earlier today about the AS-400, is that right?

   13   A      Yes.

   14   Q      You write,

   15          “On day one we will need to continue to have access to

   16   AS-400 through service agreement.”

   17   A      Yes.

   18   Q      Why was access to the AS-400 necessary on day one?

   19   A      To do the (indiscernible) and distribution, the

   20   watching of the ambulance.

   21   Q      Let’s turn to JX-85.

   22   A      Sorry?

   23   Q      JX-85.

   24   A      Yes.

   25   Q      Is this an email and attachment you sent to Ms. Tilton




                                     A1495
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 369
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 77 of 86
                                                                               77


    1   on February 17th, 2016?

    2   A       I’m reviewing it.      Yes.

    3   Q       Who is Vincent Devito?

    4   A       Sorry?

    5   Q       On the copy line it says Vincent Devito?

    6   A       Vincent Devito is another creditor at Patriarch

    7   Partners.      And he was -- Lynn had asked him to get involved

    8   in the process and review my financial model.             So, he did so.

    9   Q       If I’m reading this document correctly this is an Oldco

   10   wind-down model?

   11   A       This is an Oldco wind-down model, yeah.

   12   Q       This model contains a series of assumptions, right?

   13   A       Yes.

   14   Q       Who developed these assumptions?

   15   A       I did.

   16   Q       Did you have any discussions about these assumptions

   17   with Ms. Tilton?

   18   A       Yes, of course.     All of them.

   19   Q       The second assumption you identified is all 911 and

   20   core contracts terminates within ninety days.             Do you se

   21   that?

   22   A       Yes.

   23   Q       To your knowledge why was the run-off period for the

   24   contracts ninety days?

   25   A       Because this is the one carrier that you need to have




                                     A1496
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 370
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 78 of 86
                                                                               78


    1   to terminating employees.

    2                 MR. SAMET:    I’m sorry, Your Honor.        I just didn’t

    3   hear what the witness said.

    4                 THE WITNESS:     I said this is a one carrier that is

    5   required for terminating employees.

    6   BY MS. TILLEM:

    7   Q      Mr. Samet asked you about certain communications you

    8   had with the MTA in 2016.        Do you remember that?

    9   A      Yes.

   10   Q      And you gave testimony that you engaged in discussions

   11   with the MTA about segregating funds generated from the

   12   paratransit business, is that right?

   13   A      Yes, I did.

   14   Q      Let’s turn to DX-187.

   15                 MS. TILLEM:    Your Honor, I don’t believe there’s

   16   an objection to this document.

   17                 MR. SAMET:    No objection.

   18                 THE COURT:     It’s received.

   19          (Defendant Exhibit 187, received into evidence)

   20   BY MS. TILLEM:

   21   Q      Mr. Pelissier, about mid-page on DX-187, the email,

   22   there is an email from Peter Wolf on which you are copied?

   23   A      Yes.

   24   Q      January 13th, 2016, do you see that?

   25   A      Yes.




                                      A1497
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 371
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 79 of 86
                                                                               79


    1   Q        Earlier you testified that you had met -- let’s turn to

    2   the letter.

    3   A        Okay.

    4   Q        On the first -- this is a letter from Peter Wolf to Mr.

    5   Charles, is that right?

    6   A        Yes, that’s right.

    7   Q        Mr. Wolf writes, in the first line of this letter,

    8            “Thank you for the opportunity to meet with you and Mr.

    9   Cosgrove [phonetic] yesterday afternoon.            Mr. Randy Jones,

   10   Mr. Jean-Luc Pelissier and I are happy to have received

   11   directly the benefit of your perspective on the relationship

   12   between the Access Program and TransCare.”

   13   A        Yes.

   14   Q        When you testified earlier that you had had a meeting

   15   with the MTA in or around January 2016 or early 2016 is this

   16   what you were referring to?

   17   A        Yes, it is.

   18   Q        Let’s turn to PX-237.        Do you have it?

   19   A        I have it.

   20   Q        You gave some testimony about this email earlier today,

   21   right?

   22   A        Yes.

   23   Q        The first line you say I just talked to Glenn.            Is that

   24   a reference to Glenn Youngblood?

   25   A        Yes, it is.




                                      A1498
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 372
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 80 of 86
                                                                               80


    1   Q      And did you, in fact, speak to Mr. Youngblood before

    2   you sent this email?

    3   A      Yes, I did.

    4   Q      I noticed that this email has a time stamp of 11:23

    5   p.m.

    6   A      Yes.

    7   Q      Why couldn’t this wait for the morning?            You’re

    8   describing here picking up the AS-400 server.             So, my

    9   question is why did that have to be done at 11:23 that

   10   evening?

   11   A      Again, I think, if my understanding was right, is that

   12   TransCare was going to stop operating immediately.              Then the

   13   AS-400 would not be usable under the service agreement by

   14   anybody and that would be a catastrophe for (indiscernible).

   15   Q      Other than these operational considerations is there

   16   any reason that you were developing a plan to move the AS-400

   17   server at 11:23 p.m.?

   18   A      Not really, no.

   19                 MS. TILLEM:    Your Honor, if I could just a minute

   20   to confer with my colleagues.

   21                 THE COURT:    Yes.

   22          (Participants confer)

   23                 MS. TILLEM:    No further questions, Your Honor.

   24                 THE COURT:    Redirect?

   25                 MR. SAMET:    One second.     Your Honor, two brief




                                     A1499
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 373
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 81 of 86
                                                                               81


    1   questions.

    2                             REDIRECT EXAMINATION

    3   BY MR. SAMET:

    4   Q       Mr. Pelissier, go with me to DX-89.          I think you looked

    5   at this on your --

    6   A       In your binder?

    7   Q       No, in Ms. Tillem’s binder.

    8                  THE COURT:   The smaller binder.

    9   BY MR. SAMET:

   10   Q       DX-89.

   11   A       Yes.

   12   Q       Two questions.

   13           First, in the top of your email you say,

   14           “I would not call what they showed us a plan.”

   15           Do you see that, a 2016 plan?         Do you see that?

   16   A       Yes.

   17   Q       That was not that the financial models and projections

   18   and reports that they were giving you were not operational

   19   plans in your understanding?

   20   A       The financial model not doing it and then run out of

   21   cash.   So, yes.

   22   Q       But they gave you those models.         You just didn’t

   23   consider them to be operational plans?

   24   A       Yes.

   25   Q       Ms. Tillem -- and that happened throughout 2015, did it




                                     A1500
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 374
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 82 of 86
                                                                               82


    1   not?

    2   A      Yes.

    3   Q      Ms. Tillem showed you on the second page of this email

    4   when she asked you some questions about a revised 2016 plan.

    5   And I understood you to give some testimony on the detriments

    6   of that plan.

    7          My question for you is what plan are you talking about?

    8   A      I believe this is a plan that Wells Fargo was asking to

    9   continue lending in 2016.

   10   Q      Is this -- I mean I don’t know if you know because I

   11   don’t know, if this was the plan that was given to them in

   12   November at the November meeting or some other plan?

   13   A      I believe it’s that plan, yeah.

   14   Q      And you prepared that plan, did you not, with the

   15   company?    The November plan.

   16   A      I don’t prepare anything.

   17   Q      You didn’t work with --

   18   A      I review them, I opinion them, I give my feedback, I

   19   check, you know, to see if they are correct and so on.               But

   20   those are not my plans.

   21   Q      Okay.    And you do -- when you go through that process

   22   the purpose is that process is so when the plan is presented

   23   by management to Lynn Tilton --

   24   A      Yes.

   25   Q      -- it’s in the proper form?




                                     A1501
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 375
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 83 of 86
                                                                               83


    1   A      That it is in the proper form, yes.

    2   Q      Okay.    One last question.       Go with me to 206, it’s in

    3   both binders actually, but whichever binder you have in front

    4   of you.    Ms. Tillem asked you a question about something on

    5   the second page of the email.

    6   A      Yes.

    7   Q      She asked you, the indication Wells to visit and review

    8   proposed path and intent, support, done.            Do you see that?

    9                  THE COURT:   Where is this email?

   10                  MR. SAMET:   206.

   11                  THE COURT:   I’m looking at 206, but --

   12                  MR. SAMET:   The second page is the bullet --

   13   BY MR. SAMET:

   14   Q      I just had a question about your testimony this.              Ms.

   15   Tillem asked you if that was done and I thought you said that

   16   you weren’t sure if you were the one to do that or not.               Is

   17   that what you said?

   18          Withdrawn.     Let me ask it differently.

   19          Were you the one -- did you visit with -- isn’t it true

   20   you didn’t visit with Wells and discuss the foreclosure plan,

   21   did you?

   22   A      Oh, no.

   23   Q      Okay.    So, to the extent that your running this here

   24   someone else told you that, that this was done?

   25   A      So, again, a lot of things happening.           The Oldco plan,




                                     A1502
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 376
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 84 of 86
                                                                               84


    1   I don’t know if that is the right timing, would be reviewed

    2   on an ongoing basis between Lynn Tilton and Wells Fargo.

    3   Q       When you say would be reviewed do you have knowledge

    4   that it was reviewed by Ms. Tilton and Wells Fargo or you’re

    5   assuming that?

    6   A       No. I mean I don’t know if it’s this one here in

    7   particular, but was reviewed between Wells Fargo and Lynn

    8   Tilton, yes.

    9   Q       How do you know that?

   10   A       Because I was in the room at all times.

   11   Q       You were -- I apologize.       You were in the room with --

   12   you were at a meeting with Ms. Tilton and Wells Fargo in a

   13   room?

   14   A       I was in a meeting with Lynn Tilton and Wells Fargo on

   15   the phone.

   16   Q       And Wells Fargo on the phone.         Were you discussing the

   17   foreclosure?

   18   A       Not the foreclosure, no.       The financial models.

   19   Q       Financial models for the Oldco plan?

   20   A       At one point I did.      I don’t know if that is relating

   21   to that.

   22   Q       Do you know what that is relating to?

   23   A       I don’t know.

   24                MR. SAMET:     No further questions.

   25                THE COURT:     I have a question on the same exhibit.




                                     A1503
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 377
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 85 of 86
                                                                               85


    1   If you turn to Page 8 of the exhibit there is a hearing

    2   operations, questions and other actions.

    3                THE WITNESS:      On which exhibit?

    4                THE COURT:     Same exhibit we were talking about,

    5   Page 8.

    6                THE WITNESS:      Page 8?

    7                THE COURT:     Yes.     The heading is operations,

    8   questions and other actions.

    9                THE WITNESS:      Yes.

   10                THE COURT:     Drop down a few bullets the question

   11   is,

   12           “Who stays to manage Oldco during the Chapter 11

   13   process?”

   14                Do you see that?

   15                THE WITNESS:      Yes.

   16                THE COURT:     Were there discussions to file a

   17   Chapter 11 petition in bankruptcy?

   18                THE WITNESS:      I don’t remember.      I was not really

   19   part of those discussions, all of that legal aspect.

   20                THE COURT:     Who raised this question?         Was it you

   21   or someone else?

   22                THE WITNESS:      I probably compiled the

   23   questionnaire.      I don’t know who raised the question.

   24                THE COURT:     All right.     Thank you.     You can step

   25   down.




                                     A1504
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 121 FiledDocument
                             07/29/19 11-10
                                       EnteredFiled
                                                 07/30/19
                                                    09/30/20
                                                          15:18:51
                                                              Page 378
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 86 of 86
                                                                               86


    1                THE WITNESS:      You’re welcome.

    2          (Witness excused)

    3                THE COURT:     Its twelve o’clock.       Why don’t we take

    4   our break now and reconvene at 1:30.

    5          (Proceedings concluded at 12:00 p.m.)

    6

    7

    8

    9

   10                                  CERTIFICATE

   11

   12          I certify that the foregoing is a correct transcript
   13   from the electronic sound recording of the proceedings in the
   14   above-entitled matter.
   15
        /s/Mary Zajaczkowski__ _________                 July 29, 2019
   16   Mary Zajaczkowski, CET**D-531
   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A1505
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 379 of 1218




          TRANSCRIPT of the Testimony of
                            July 23, 2019

             Case: in re: TRANSCARE CORPORATION




                               A1506
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 380 of 1218

in re: TRANSCARE CORPORATION

                                                                  Page 1
                              July 23, 2019
                         THE COURT:     Call your next
                   witness, please.
                         MR. AMINI:     Plaintiff calls
                   Brian Stephen.
       B R I A N        S T E P H E N, called as a witness,
                   having been first duly sworn by Danielle
                   Grant, a Notary Public within and for
                   the State of New York, was examined and
                   testified as follows:
                         THE COURT:     Okay.    Please
                   speak into the microphone.
                           DIRECT EXAMINATION
       BY MR. AMINI:
                   Q     Good afternoon, Mr. Stephen.
                   A     Good afternoon.
                   Q     Mr. Stephen, you are employed
       by Patriarch Partners, LLC; is that correct?
                         THE COURT:     Do you have a
                   looseleaf for this one?
                         MR. AMINI:     I'm sorry, yes.
                   Q     Your title is senior director
       of legal; am I correct about that?
                   A     Yes.
                   Q     You have had that title since


                        A & A Court Reporting
                            215-829-9300
                                A1507
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 381 of 1218

in re: TRANSCARE CORPORATION

                                                                  Page 2
  1                            July 23, 2019
  2   at least 2015, correct?
  3                A     Yes.
  4                Q     You were employed the first
  5   time by Patriarch Partners in 2009; am I
  6   right about that?
  7                A     No.
  8                Q     What year did you join?
  9                A     October 2010.
 10                Q     October 2010.      So you have
 11   been continuously employed there since 2010?
 12                A     Yes.
 13                      THE COURT:     Would you speak
 14                into the microphone?        You can pull
 15                it closer.     Thank you.
 16                Q     And you report directly to
 17   Lynn Tilton?
 18                A     Yes.
 19                Q     And I forgot, you're an
 20   attorney, correct?
 21                A     Correct.
 22                Q     You're licensed to practice
 23   law in the State of New York, I assume?
 24                A     Yes.
 25                Q     And you have been licensed


                        A & A Court Reporting
                            215-829-9300
                                A1508
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 382 of 1218

in re: TRANSCARE CORPORATION

                                                                  Page 3
  1                           July 23, 2019
  2   since at least October of 2010?
  3                A     Yes.
  4                Q     And as I understand it, your
  5   job is to support Lynn Tilton in a number of
  6   her different capacities at Patriarch
  7   Partners and elsewhere?
  8                A     Yes.
  9                Q     And that would include as the
 10   manager and CEO of Patriarch Partners, LLC,
 11   correct?
 12                A     Correct.
 13                Q     As the manager of Patriarch
 14   Partners Agency Services LLC?
 15                A     Correct.
 16                Q     And so that we're clear, what
 17   is Patriarch Partners -- what does Patriarch
 18   Partners Agency Services LLC do?
 19                A     It's an administrative agent
 20   for certain loans.
 21                      THE COURT:     Would you keep
 22                your voice up.
 23                A     It is the administrative agent
 24   for certain loans.
 25                Q     It's the administrative agent


                        A & A Court Reporting
                            215-829-9300
                                A1509
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 383 of 1218

in re: TRANSCARE CORPORATION

                                                                  Page 4
  1                           July 23, 2019
  2   for the Zohar loans with respect to
  3   TransCare, is it not?
  4                A     Correct -- actually, not at
  5   this point.
  6                Q     Not at this point?
  7                A     Oh, yeah, actually it still
  8   is.    Sorry.
  9                Q     Was it also the collateral
 10   manager at some point or is there a different
 11   entity that's a collateral manager?
 12                A     Those are different entities.
 13                Q     So at some point you also
 14   supported her in her role as the CEO and
 15   manager of the entities that were the
 16   collateral managers of the term loan lenders
 17   loans that they had, TransCare had?
 18                A     For the Zohar loans, yes.
 19                Q     And you indicated, I think,
 20   from your answer that she isn't -- that
 21   Patriarch doesn't perform that role any
 22   longer, right?       It's no longer the collateral
 23   manager?
 24                A     I don't believe Patriarch
 25   itself was ever collateral manager, but Lynn


                        A & A Court Reporting
                            215-829-9300
                               A1510
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 384 of 1218

in re: TRANSCARE CORPORATION

                                                                  Page 5
  1                           July 23, 2019
  2   Tilton is not.
  3                Q      Right.   She resigned from that
  4   position in early March 2016?
  5                       THE COURT:    From which
  6                position?
  7                       MR. AMINI:    As the collateral
  8                manager of the collateral in this
  9                case, in TransCare.
 10                       THE COURT:    Is there a
 11                separate agreement for that because
 12                I haven't seen that?
 13                       MR. AMINI:    The collateral
 14                agreement?      I haven't either, Your
 15                Honor.    If it's okay with the
 16                court, we'll provide it.         I don't
 17                know that it's in the agreed-upon
 18                set.
 19                       THE COURT:    If you have not
 20                seen it, how are you going to
 21                provide it.
 22                       MR. AMINI:    It's probably in
 23                the documents in the case, it just
 24                didn't make it to the exhibits.
 25                       THE COURT:    Okay.


                        A & A Court Reporting
                            215-829-9300
                               A1511
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 385 of 1218

in re: TRANSCARE CORPORATION

                                                                  Page 6
  1                           July 23, 2019
  2                Q     But she was the collateral
  3   manager until early March 2016?
  4                A     I believe that's correct.
  5                Q     In early February, 2016, she
  6   resigned as the collateral manager?
  7                A     I don't remember.
  8                Q     Effective March, correct?
  9                A     No, I don't recall that.
 10                Q     That's fine.      You also support
 11   her as the director of the portfolio
 12   companies?
 13                A     Of certain portfolio
 14   companies, yes.
 15                Q     And including TransCare?
 16                A     Yes.
 17                Q     And when you say support her,
 18   you're her counsel in her role as the sole
 19   member of the board of TransCare?
 20                A     I was, yes.
 21                Q     And as I understand it, you
 22   distinguish your role as counsel for her on
 23   the board from any sort of role at the
 24   company itself; isn't that right?
 25                A     What is "the company"?


                        A & A Court Reporting
                            215-829-9300
                                A1512
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 386 of 1218

in re: TRANSCARE CORPORATION

                                                                  Page 7
  1                           July 23, 2019
  2                Q     We're talking about TransCare.
  3   From this point on, Mr. Stephen, I think I'll
  4   be focused on TransCare.
  5                A     Understood.      I did not support
  6   TransCare as TransCare's lawyer.           I was
  7   supporting Lynn Tilton not TransCare.
  8                Q     Right.    And you supported Lynn
  9   Tilton as board member -- the only board
 10   member at TransCare?
 11                A     Correct.
 12                Q     And with respect to TransCare,
 13   you also supported her as the collateral
 14   manager, at least until March of 2016,
 15   correct?
 16                A     Likely correct.
 17                Q     And at TransCare, you also
 18   supported her as the asset -- as the term
 19   loan lenders' administrative agent?
 20                A     I provided counsel to Lynn in
 21   a number of her different capacities, so it's
 22   likely yes.
 23                Q     And you also supported her, as
 24   I understand it, in various personal matters.
 25   I don't want to get into any of them, but


                        A & A Court Reporting
                            215-829-9300
                               A1513
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 387 of 1218

in re: TRANSCARE CORPORATION

                                                                  Page 8
  1                           July 23, 2019
  2   that's one of your roles?
  3                A     At times, yes.
  4                Q     And, you know, as I understand
  5   it, whenever you're acting in these various
  6   roles, it's very clear to you in what
  7   capacity you're doing that?
  8                A     It's not always particularly
  9   clear because I think the job requires
 10   different skills and different needs at
 11   different times.       So I don't have, for
 12   instance, a different email address for
 13   counsel to X or counsel to Y.          I pretty much
 14   support Lynn with whatever she needs done.
 15   So I may not necessarily distinguish between
 16   all of the roles.       I've always been very
 17   clear about distinguishing between my role at
 18   Patriarch Partners and its affiliates and
 19   TransCare.       It's a very different issue.        But
 20   I don't necessarily distinguish between when
 21   I do something for Patriarch Partners Agency
 22   Services and Patriarch Partners Management
 23   Group.     Often the task itself will dictate
 24   what it is, but I don't necessarily make a
 25   conscious decision.


                        A & A Court Reporting
                            215-829-9300
                               A1514
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 388 of 1218

in re: TRANSCARE CORPORATION

                                                                  Page 9
  1                           July 23, 2019
  2                Q      It's always the task at hand
  3   that makes it clear what it is; is that not
  4   true?
  5                A      It's difficult to say, to be
  6   honest.
  7                Q      Do you support her in a lot of
  8   dual capacities?
  9                A      Probably, yes.
 10                Q      You know, in your
 11   deposition --
 12                       THE COURT:    Where are we going
 13                with this?
 14                       MR. AMINI:    This is very
 15                prefatory, but we're going to get
 16                to a point where this gentleman is
 17                in multiple roles in the February
 18                time frame.     And I just want to
 19                establish and lay the groundwork.
 20                I'm almost done with this.         I had
 21                one more thing I was going to get
 22                to.
 23                       MR. MERVIS:     I will say this,
 24                Judge.    The trans -- the principal
 25                transaction at issue in this case


                         A & A Court Reporting
                             215-829-9300
                               A1515
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 389 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 10
  1                           July 23, 2019
  2                is disputed.      It's a related party
  3                transaction.      So I think the
  4                relevance is tenuous at best.
  5                      THE COURT:     Let's finish this
  6                and let's move on to the issues in
  7                this case.
  8                      MR. AMINI:     I am happy to do
  9                so if Your Honor would permit me, I
 10                just wanted to read two questions
 11                and answers from his deposition and
 12                then I will move on.
 13                      MR. MERVIS:      Can I just ask
 14                for the page and line number?
 15                      MR. AMINI:     Yes, Page 19,
 16                Lines 10 through 17.
 17                Q     I asked you at that time:
 18                      "QUESTION:     I was going to
 19    follow up on that example and say, are there
 20    examples where you support her in dual
 21    capacities?
 22                      Your answer:      "Possibly,
 23    nothing comes to mind.
 24                      "QUESTION:     So to the best of
 25    your recollection, it's always clear to you in


                        A & A Court Reporting
                            215-829-9300
                               A1516
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 390 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 11
  1                           July 23, 2019
  2    what capacity you're supporting her by the
  3    task at hand?
  4                       "ANSWER:     Yes."
  5                       Do you recall I asked you those
  6    questions and you gave those answers?
  7                A      I do.
  8                       MR. MERVIS:     Your Honor, just
  9                in fairness, can I read the next
 10                question and answer?
 11                       THE COURT:    Sure.
 12                       MR. MERVIS:     So the question
 13                is:
 14                       "The tasks defines exactly what
 15                it is you're doing for her?
 16                       The answer is:       "Typically
 17                that's fair to say."
 18                       MR. AMINI:    Fair enough.
 19                       THE COURT:    Go ahead.     Ask
 20                another question.
 21    BY MR. AMINI:
 22                Q      Now, at TransCare, you had the
 23    sole responsibility of preparing and
 24    reviewing board resolutions for Ms. Tilton?
 25                A      That's not correct.


                         A & A Court Reporting
                             215-829-9300
                               A1517
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 391 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 12
  1                           July 23, 2019
  2                      THE COURT:     I'm sorry.     What
  3                was your answer?
  4                      THE WITNESS:      That's not
  5                correct.     I did not have the sole
  6                responsibility for drafting those
  7                resolutions.
  8                Q     But did that role ultimately
  9    fall on you, let's say, maintaining the
 10    resolutions?
 11                A     I maintained the resolutions
 12    that I drafted.      I think other attorneys
 13    drafted resolutions for other reasons and for
 14    other purposes.      And I didn't go back and
 15    find the resolutions and maintain those
 16    resolutions for them, if that answers your
 17    question.
 18                Q     If other attorneys drafted
 19    these resolution, they would be in the
 20    corporate file related to TransCare, correct?
 21                A     They should be someplace in
 22    the file for TransCare, yes.
 23                Q     And my understanding is that
 24    you kept -- when I say "you" -- there was, at
 25    Patriarch, some kind of file kept of all the


                        A & A Court Reporting
                            215-829-9300
                               A1518
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 392 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 13
  1                           July 23, 2019
  2    corporate resolutions related to TransCare,
  3    correct?
  4                A     Correct.      They may have been
  5    in different subfolders, but, yes, there
  6    should be one repository for those documents.
  7    That's correct.
  8                Q     To the best of your
  9    recollection, to the extent that there were
 10    any related to this case in the time frame
 11    from 2015 through 2016, they were produced in
 12    this case, yes?
 13                A     I have no reason to believe
 14    they weren't.     I wasn't responsible for
 15    providing of documents.         I don't know how to
 16    answer that.
 17                Q     So it wasn't one of your
 18    responsibilities to maintain the corporate
 19    documents?
 20                A     I maintain the corporate
 21    documents that I drafted.        I didn't maintain
 22    all of the corporate documents for the
 23    company.
 24                Q     Fair enough.      Did anybody have
 25    responsibility -- ultimate responsibility for


                        A & A Court Reporting
                            215-829-9300
                               A1519
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 393 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 14
  1                           July 23, 2019
  2    maintaining the corporate documents to your
  3    knowledge?
  4                A     No, not specifically.        No.
  5                Q     And my understanding is that
  6    between 2015 and 2016, you were the principal
  7    lawyer assigned to Ms. Tilton for purposes of
  8    her role as the sole board member of
  9    TransCare?
 10                A     I was the principal lawyer for
 11    certain affairs and activities, but not for
 12    all.
 13                Q     One moment.      In that time
 14    period, as I understand it you may have
 15    attended a single board meeting, correct?
 16                A     I think in the depositions I
 17    said I attended at least one meeting.
 18                Q     You couldn't recall any
 19    others, as I recall.
 20                A     I think that's correct.
 21                Q     Have you recalled any other
 22    meetings since your deposition?
 23                A     No, I haven't really thought
 24    about it since the deposition.
 25                Q     Let's go -- there was


                        A & A Court Reporting
                            215-829-9300
                               A1520
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 394 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 15
  1                           July 23, 2019
  2    testimony earlier today with Mr. Pelissier
  3    about an authority matrix.         If you wouldn't
  4    mind, could you look at PX 3?
  5                A      Yes.
  6                       MR. AMINI:     They've raised a
  7                relevance objection, Your Honor.
  8                       MR. MERVIS:     It's not
  9                relevant, but I'll withdraw it just
 10                for the sake of moving things
 11                along.
 12                       THE COURT:     Are you offering
 13                it?
 14                       MR. AMINI:     I am, Your Honor.
 15                       THE COURT:     Proceed.
 16                Q      Can you identify PX 3 as, in
 17    fact, the authority matrix that existed at
 18    TransCare at the relevant time -- the
 19    relevant time today is 2015, 2016.
 20                A      I believe it is, yes.
 21                Q      And this was the -- this is
 22    the document by which the management at
 23    TransCare is instructed as to what authority
 24    they have and what authority they have to
 25    look to others for?


                         A & A Court Reporting
                             215-829-9300
                                 A1521
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 395 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 16
  1                           July 23, 2019
  2                A     With respect to the items
  3    listed here, yes.
  4                Q     And it basically lays out
  5    which things they have to go to -- it says --
  6    if you look at Schedule A, those are the
  7    items we're talking about, right?
  8                A     Correct.
  9                Q     So if there is an annual
 10    operating plan and capital budget, that has
 11    to be approved by Ms. Tilton?
 12                A     The full board, yes, correct,
 13    for TransCare.      That would be her.
 14                Q     And the full board at the time
 15    period we're talking about is Ms. Tilton?
 16                A     Yes.
 17                Q     And if you wanted to negotiate
 18    or otherwise commit to any terms relating to
 19    an acquisition or disposition or sale of the
 20    company or its assets, that would also
 21    require Ms. Tilton approval?         I'm looking at
 22    2.
 23                A     Yes.
 24                Q     And, 6, even if you want to
 25    disclose any information to anybody, not just


                        A & A Court Reporting
                            215-829-9300
                                A1522
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 396 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 17
  1                           July 23, 2019
  2    suitors -- disclosing any financial or
  3    shareholder information of the company to any
  4    third party also would require Ms. Tilton's
  5    approval?
  6                A     Correct.
  7                Q     And to your knowledge -- let
  8    me ask, engaging legal counsel, for example,
  9    on 21, that would also require Ms. Tilton's
 10    approval?
 11                A     Correct.
 12                Q     And issuing a WARN notice, or
 13    taking any conduct which would require
 14    issuing a WARN notice -- this is Item 33 --
 15    that also required Ms. Tilton's approval?
 16                A     I'm sorry.     Can you restate
 17    the question one more time?
 18                      THE COURT:     This document is
 19                in evidence.      Can I just read it?
 20                      MR. AMINI:     I'll move on, Your
 21                Honor.
 22                Q     When Mr. Leland first came on
 23    to the company as a chief executive, he was
 24    not aware of the authority matrix.           Once he
 25    was hired on and was an executive, do you


                        A & A Court Reporting
                            215-829-9300
                               A1523
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 397 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 18
  1                           July 23, 2019
  2    recall that?
  3                A     Do I recall he was unaware of
  4    it?
  5                Q     Well, do you recall that he
  6    didn't know it existed?
  7                A     I wanted to make sure I
  8    understood the question.         Yes, I recall from
  9    an email, that that seemed to be the case.
 10                Q     Yes, that would be -- it's JX
 11    11 in your book.
 12                A     Yes.
 13                Q     Starting with the last email
 14    in that -- on that document, which is the
 15    first one time wise, 5th of February, 2015,
 16    Mr. Leland had reached out to Mr. Pelissier
 17    about the problem that had arisen about
 18    paying payroll as of early February, 2015.
 19    And ultimately that string, you became
 20    included on it.      Do you recall that?
 21                A     I do.
 22                Q     And Mr. Leland was talking
 23    about reaching out to others to see if he
 24    could seek funding for the company at the
 25    time, and Mr. Pelissier responded to him that


                        A & A Court Reporting
                            215-829-9300
                                A1524
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 398 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 19
  1                           July 23, 2019
  2    talking with anybody about funding would
  3    require board approval.         More specifically,
  4    you should go through the authority matrix
  5    with Brad -- that's Brad Schneider.           We've
  6    already established that -- and more
  7    specifically Brian.       He was referring to you.
  8    And you were already included on that email
  9    that he sent.     Do you recall that?
 10                A     I do.
 11                Q     And you responded to him on
 12    the 15th of -- on the 5th of February 2015 at
 13    9:08 -- 9:07 a.m.      This is your response to
 14    Glenn.    Do you see that at the top?
 15                A     I do.
 16                Q     You told him to keep in mind
 17    that a number of minority shareholders,
 18    somewhere around 48 percent, in the company.
 19    And these are more constituencies to
 20    consider.
 21                      Do you see that?
 22                A     I do.
 23                Q     Was that true at the time?
 24                A     Yes, I believed it to be true,
 25    yes.


                        A & A Court Reporting
                            215-829-9300
                               A1525
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 399 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 20
  1                           July 23, 2019
  2                Q     And Glenn ultimately asked you
  3    for the authority matrix.        Do you see that?
  4                A     I do see that.
  5                Q     And so you sent it to him, and
  6    then Glenn Leland said:         Reading the
  7    authority matrix, there is a provision -- we
  8    don't need to get into the detail -- that
  9    provides for a designated executive to take
 10    some decisions as opposed to the board.            And
 11    there's also some references -- we don't need
 12    to go back through them -- that you can do
 13    things as long -- even though the require
 14    board approval -- as long as they are part of
 15    a company annual plan.        And you can do those
 16    things.    And Glenn reached out to you and
 17    asked:    Am I the designated executive and is
 18    there an annual plan at that time.           Do you
 19    recall?
 20                A     I see that from his --
 21                Q     And your response was:        We
 22    don't have an approved plan and there is no
 23    designated executive.
 24                A     Correct.
 25                Q     And you also advised him in


                        A & A Court Reporting
                            215-829-9300
                               A1526
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 400 of 1218

in re: TRANSCARE CORPORATION

                                                                  Page 21
  1                           July 23, 2019
  2    that third paragraph of the last email in the
  3    string that you were absolutely sure that
  4    although we might have authority to probe any
  5    offers that -- that Lynn would have to
  6    approve any escalation and any financing
  7    sources, correct?
  8                A     I wrote to him that Lynn would
  9    want to know and approve the exploration of
 10    other financial sources, correct.
 11                Q     I want to move to a different
 12    topic.    Move with me to PX -- give me one
 13    moment, mine are out of order -- PX 200.
 14                      MR. AMINI:     There is no
 15                objection to the document, Your
 16                Honor.
 17                      THE COURT:     No objection; it's
 18                received.
 19                A     It's not in my book.
 20                      THE COURT:     It's 200.
 21                A     Mine goes from 146 to 221.
 22                Q     Yours will be right after PX
 23    3.   That's the next one.       Do you have it?
 24                A     I apologize.      I do have it.      I
 25    see it.


                        A & A Court Reporting
                            215-829-9300
                               A1527
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 401 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 22
  1                           July 23, 2019
  2                Q     You were responsible, in
  3    February of 2016, for taking the steps in
  4    which Transcendence came into existence?
  5                A     That's correct.
  6                Q     And this is one of the
  7    resolutions, one of the first resolutions you
  8    drafted in that respect?
  9                A     I believe it was, yes.
 10                Q     And so on February 10th, you
 11    drafted a resolution that appointed Glen
 12    Youngblood to be the president of
 13    Transcendence II; is that right?
 14                A     That's correct, yes.
 15                Q     And, of course, you attached
 16    also in the resolution -- you referred to and
 17    attached the authority matrix that we saw
 18    previously with respect to TransCare, the
 19    same authority matrix with respect to
 20    Transcendence?
 21                A     Only one-page is here.        I am
 22    assuming that's the one.
 23                Q     We likely left off the second
 24    page.   And you also -- if you go to DX 133,
 25    you also incorporate -- you were responsible


                        A & A Court Reporting
                            215-829-9300
                               A1528
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 402 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 23
  1                           July 23, 2019
  2    for undertaking the steps that would
  3    incorporate the company under the state laws
  4    of Delaware?
  5                A     Correct.
  6                Q     And the documents that are in
  7    DX 133 are the result of those steps that you
  8    took?
  9                A     Some of them.      I'm not sure
 10    about the very last page, which is an
 11    organization by the incorporator naming Glen
 12    Youngblood, director.       I'm not sure if it
 13    capped out or not but the rest of the
 14    documents seem to comply with Delaware,
 15    yes -- I don't know if that's the resolution,
 16    but it may not matter.
 17                Q     That's fine.      To your
 18    understanding, Ms. Tilton was going to be the
 19    director of both Transcendence and
 20    Transcendence II?
 21                A     Yes.
 22                Q     And that's what everybody
 23    understood at the time, to the best of your
 24    recollection?
 25                A     I'm not sure who "everybody"


                        A & A Court Reporting
                            215-829-9300
                                A1529
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 403 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 24
  1                            July 23, 2019
  2    is.
  3                Q     Fair enough.
  4                A     That's what I understood.
  5                Q     That's what you understood.
  6    It says in the certificate of corporation
  7    that the corporations are authorized to
  8    issue, in this case, 1,000 shares of common
  9    stock.    Do you see that?
 10                A     I do see that, yes.
 11                Q     And no common stock was ever
 12    issued to your knowledge, was it?
 13                A     No.
 14                Q     And no shares -- and in fact,
 15    there's no share register to your knowledge?
 16                A     No.
 17                Q     And, in fact, as you sit here
 18    today, you don't know who owns the shares of
 19    these corporations, do you?
 20                A     No, I think that we covered
 21    that in the deposition.         And I'm not sure
 22    who, under Delaware law, owns the corporation
 23    when the shares haven't been issued.           That's
 24    correct.
 25                Q     To your knowledge, there are


                        A & A Court Reporting
                            215-829-9300
                               A1530
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 404 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 25
  1                            July 23, 2019
  2    no records at Patriarch, any of these
  3    Patriarch entities, that tell you who these
  4    shares should go to for Transcendence or
  5    Transcendence II?
  6                A     No, not to my knowledge.
  7                Q     Is it because you just didn't
  8    get around to it at the time or something
  9    else?
 10                A     Actually, just on the last
 11    answer, Transcendence II was to be owned by
 12    Transcendence directly so that's a known
 13    thing.    I just did not get around to issuing
 14    the shares for this.       It just fell apart --
 15                Q     To issuing shares for
 16    Transcendence I, correct?
 17                A     Yes.
 18                Q     The parent.      And did you have
 19    any instructions on who to give those shares
 20    to?
 21                A     No.
 22                Q     So you didn't get around to
 23    getting any instructions for who the shares
 24    went to go to?
 25                A     I did not.


                        A & A Court Reporting
                            215-829-9300
                                A1531
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 405 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 26
  1                           July 23, 2019
  2                Q     Did you have any understanding
  3    who would determine who got what shares?
  4                A     It was my understanding that
  5    Lynn would determine who got those shares.
  6                Q     Did she ever communicate to
  7    you who would get those shares?
  8                A     She did not.
  9                Q     Just so I'm -- to wrap this
 10    little piece up, go with me to JX 73.           Upon
 11    incorporation --
 12                A     The email to Bob Siegel.
 13                Q     Yes, Mr. Mercado's email to
 14    Bob Siegel.     He's in finance, if I'm not
 15    mistaken.    Am I right?      At Patriarch?
 16                A     Correct.
 17                Q     He cc'd you on it?
 18                A     Correct.
 19                Q     You got this email on or about
 20    February 10, correct?
 21                A     Apparently, yes.
 22                Q     And part of the process of
 23    incorporating Transcendence and Transcendence
 24    II also included asking Patriarch's insurer
 25    to put these entities into Patriarch's global


                        A & A Court Reporting
                            215-829-9300
                               A1532
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 406 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 27
  1                           July 23, 2019
  2    directors and officers policy?
  3                A     I don't know if that's the
  4    case, whether this is Patriarch Partners,
  5    LLC's policy or whose policy it was.
  6    Whichever policy or policies it's referring
  7    to, yes.    Transcendence Transit and
  8    Transcendence Transit II would be added to
  9    that policy.     But I don't recall which policy
 10    that would have been.       It may not make a
 11    difference, but I don't recall.
 12                Q     I want to move on, different
 13    topic.    You were also responsible for hiring
 14    bankruptcy counsel for TransCare, were you
 15    not?
 16                A     I was not responsible for
 17    that, no.
 18                Q     Well, you were the first
 19    person to reach out to bankruptcy counsel,
 20    were you not?
 21                A     I was asked to contact
 22    bankruptcy counsel by Lynn, but I was not
 23    responsible for it.
 24                Q     What were you doing, if you
 25    weren't responsible?       You were just a


                        A & A Court Reporting
                            215-829-9300
                               A1533
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 407 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 28
  1                           July 23, 2019
  2    messenger?
  3                A     I don't even know what you
  4    mean by "responsible," clearly I was the
  5    messenger.      She asked me to engage counsel,
  6    so I engaged counsel.
  7                Q     Ms. Tilton asked you to engage
  8    counsel, bankruptcy counsel?
  9                A     She did.
 10                Q     In February early February --
 11    we're going to go to JX 72 next, Joint
 12    Exhibit 72.     And you went out and looked at
 13    some possible counsel to hire, right?           You
 14    talked to more than one?
 15                A     I don't remember if I did
 16    speak to more than one.         But if I did speak
 17    to more than one, I didn't make a choice
 18    between the three.       I don't recall choosing
 19    one over the other.       It may have been the
 20    first one to call me back.
 21                Q     Who chose -- if you know, who
 22    chose bankruptcy counsel?
 23                A     I was provided with referrals
 24    from another law firm.        I don't remember
 25    which law firm that was.        And I just made


                        A & A Court Reporting
                            215-829-9300
                               A1534
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 408 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 29
  1                           July 23, 2019
  2    calls.    And they were the first one to get
  3    back to me.     I don't remember exactly how it
  4    happened.
  5                Q     And they got back specifically
  6    to you?
  7                A     I believe they did, yes.
  8                Q     And this is -- this is your
  9    email, this February 9, 2016 email at 10:06
 10    p.m.   This is an email that you sent to Lynn
 11    Harrison at -- I think it's Curtis, Mallet,
 12    correct?
 13                A     Correct.      It says it's
 14    forwarded.      Ultimately this went to Lynn
 15    Harrison.    I don't know why it says
 16    forwarded.      Yes.
 17                Q     Is this not an email that you
 18    wrote to Mr. Harrison on February 9, 2016?
 19                A     I don't think I'm disputing
 20    that, I'm just saying this was --
 21                      THE COURT:     Whether he hired
 22                him first or he contacted him, we
 23                established that.       Let's move on.
 24                Q     It says here the third
 25    paragraph, The company we would like to file


                        A & A Court Reporting
                            215-829-9300
                               A1535
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 409 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 30
  1                           July 23, 2019
  2    is TransCare, which is a Delaware
  3    corporation.
  4                A     Second-line, yes.
  5                Q     Right.    What were you filing?
  6                A     I think the idea was to file a
  7    Chapter 11 at that time.
  8                Q     And you gave him a list of who
  9    you wanted the Chapter 11 filed for?
 10                A     Correct.
 11                Q     And you excluded from that
 12    list, did you not, Pennsylvania and Hudson
 13    Valley?
 14                A     Correct.      I'm not sure there
 15    was another that was also included.
 16                Q     I think it was TC Ambulance
 17    corp. but I'm not sure of that either.
 18    That's what it says here.        But to the best of
 19    your recollection there were two or three
 20    entities that were excluded?
 21                A     Correct.
 22                Q     And why did you exclude them?
 23                A     Because of the time, the plan
 24    was that the lenders would -- the secured
 25    lenders would foreclose on certain TransCare


                        A & A Court Reporting
                            215-829-9300
                               A1536
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 410 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 31
  1                            July 23, 2019
  2    assets, and those assets would lead to start
  3    another business, Transcendence Transit
  4    business, and the remainder of TransCare
  5    would be wound down, but it would still
  6    continue to operate.
  7                Q     And then you explain also to
  8    Mr. Harrison the capital structure, or at
  9    least the -- as it relates to loans or
 10    lending in your email as well, do you not?
 11    I'm starting with Wells Fargo is the
 12    company's ABL lender.
 13                A     Correct.
 14                Q     And then under that you put:
 15    The lenders under a term loan are funds
 16    managed by Patriarch Partners, and you list
 17    these four, Arc Investment, and the three
 18    Zohars.
 19                      Do you see that?
 20                A     I do.
 21                Q     Arc is what we call Arc II in
 22    this case, right?
 23                A     No.
 24                Q     It's -- Arc Investment
 25    Partners II, L.P. is one of Ms. Tilton's


                        A & A Court Reporting
                            215-829-9300
                               A1537
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 411 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 32
  1                            July 23, 2019
  2    funds?
  3                A     Correct.
  4                Q     And the Zohar are the ones
  5    that we have been talking about that were
  6    managed by -- as administrative --
  7    administered by PPAS, correct?
  8                A     Right.
  9                Q     Is there some reason you left
 10    the Credit Suisse people off this list?
 11                A     No reason at all.       It was just
 12    a mistake.
 13                Q     You just forgot them?
 14                A     Yeah.    Since I provided them
 15    with the credit agreement, it was just a
 16    mistake.
 17                Q     And is there some reason the
 18    Arc II loan which came in right at this time,
 19    the one covering the January 15 and the
 20    January 29th loans, was there some reason
 21    that was left off this list?
 22                A     No.
 23                      MR. MERVIS:      Objection --
 24                object to the question, Your Honor.
 25                      THE COURT:     What is the


                        A & A Court Reporting
                            215-829-9300
                               A1538
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 412 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 33
  1                            July 23, 2019
  2                objection?
  3                      MR. MERVIS:      I'll withdraw.
  4                      THE COURT:     Right.    You.
  5                      Can answer the question.
  6                A     I don't know why they didn't
  7    include it.     I didn't leave it off the list
  8    for any particular reason.         I'm also not sure
  9    if it was a big deal.       I don't know why it's
 10    not there.
 11                Q     And you -- and ultimately you
 12    hired Curtis -- Curtis Mallet was, in fact,
 13    hired by TransCare as counsel?
 14                A     Yes.
 15                Q     And to your knowledge, Lynn
 16    Tilton made that decision?
 17                A     Yes.
 18                Q     Was anybody at the company
 19    consulted on that, if you know, at TransCare?
 20                A     No.
 21                Q     And if you look up here, just
 22    so we get the names -- in addition to
 23    Mr. Harrison, Lynn Harrison, the other person
 24    who principally worked on it was Cindi
 25    Giglio?


                        A & A Court Reporting
                            215-829-9300
                                A1539
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 413 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 34
  1                           July 23, 2019
  2                A     Giglio.
  3                Q     Giglio.     And there is a Peter
  4    Buenger?
  5                A     Buenger.
  6                Q     He is the associate on there;
  7    is that fair?     Or you don't know?
  8                A     I don't know.
  9                Q     But you worked with both of
 10    them as well?
 11                A     Yes.
 12                Q     And in the subsequent days you
 13    worked with both of them, did you not, after
 14    hiring them?
 15                A     Mainly Lynn Harrison and Cindi
 16    Giglio.
 17                Q     And if you go with me to JX
 18    77, that's the engagement letter, is it not?
 19                A     Yes.
 20                Q     And you -- you were
 21    instrumental in getting the document,
 22    reviewing it, getting it signed, and giving
 23    it back, were you not?
 24                A     I would have reviewed it and
 25    said -- and let Lynn know the terms and


                        A & A Court Reporting
                            215-829-9300
                                A1540
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 414 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 35
  1                           July 23, 2019
  2    summarize the terms for Lynn, yes.
  3                Q     And you would have reached out
  4    and got the company -- Peter Wolf signed it,
  5    do you see that?
  6                A     Yes, I see that.
  7                Q     And you would have reached out
  8    and gotten Mr. Wolf to sign it and send it
  9    back, correct?
 10                A     Probably.
 11                Q     At this point, are you aware
 12    of whether the Curtis Mallet firm had any
 13    contact with management of TransCare or not?
 14                A     At this point I was not aware
 15    of any contact with TransCare.
 16                Q     In fact, they reached out to
 17    you on the following day and asked about
 18    contact with management.        Let's just turn to
 19    it.
 20                A     Yeah, I think it's 78.
 21                Q     JX 78.    You've got it.      This
 22    is a -- this is an email between yourself and
 23    Ms. -- I'm going to mispronounce --
 24                A     Giglio.
 25                Q     -- Ms. Giglio, on February 11,


                        A & A Court Reporting
                            215-829-9300
                               A1541
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 415 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 36
  1                           July 23, 2019
  2    is it not?
  3                A     Yes.
  4                Q     And among other things
  5    Ms. Giglio says, If we're going to prepare
  6    Chapter 11 cases -- I'm looking now at the
  7    second paragraph, all right?         While you have
  8    been very helpful, it would be extremely
  9    unorthodox to file without having an in-depth
 10    understanding of the company and the
 11    relationship with the people on the ground
 12    that are working with the company on a daily
 13    basis.    Can you please let us know who we can
 14    reach out to tonight?
 15                A     Correct.
 16                Q     Did you do that?       Did you let
 17    them know?
 18                A     I don't recall.       At some point
 19    there was contact with Curtis Mallet.           I
 20    don't remember when that happened.           I just
 21    don't remember.
 22                Q     When you said there was
 23    contact with Curtis Mallet, there was contact
 24    between who?
 25                A     I don't remember -- I don't


                        A & A Court Reporting
                            215-829-9300
                                A1542
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 416 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 37
  1                           July 23, 2019
  2    know who at Curtis Mallet.
  3                Q     And at this point, Curtis
  4    Mallet was also in contact with Wells Fargo's
  5    counsel.    Do you recall that?
  6                A     From this email, correct.
  7                Q     That's why we put it in front
  8    of you.    The reference to:       We have received
  9    a call from Otterbourg, right?          That's a
 10    reference to whom you understood at that
 11    point Wells Fargo had engaged in this
 12    process?
 13                A     Correct.
 14                Q     And she says they have
 15    concerns about filing a Chapter 11 case on
 16    Monday, but they also seem amenable to
 17    working with the company either in or out of
 18    Chapter 11 provided they see an acceptable
 19    budget and 13-week cash flow.
 20                      Do you see that?
 21                A     I do.
 22                Q     Did you understand that to be
 23    the case at the time?
 24                A     I would really not have
 25    understood that outside of this email of


                        A & A Court Reporting
                            215-829-9300
                               A1543
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 417 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 38
  1                           July 23, 2019
  2    what -- what Wells Fargo wanted.          I did not
  3    know what Wells Fargo wanted before I got
  4    this email.     After reading this email, I
  5    thought that to be the case.
  6                Q     Do you report this to anyone?
  7                A     I don't recall.
  8                Q     Did you report this to Ms.
  9    Tilton?
 10                A     I don't recall.
 11                Q     As you sit here, do you have
 12    any understanding how Otterbourg or Wells
 13    Fargo would know about any Chapter 11?
 14                A     As I understand it, there were
 15    conversations between Lynn and folks at Wells
 16    Fargo about a plan -- about the proposed
 17    restructuring for the company.
 18                Q     And did you see the request
 19    for a budget and a 13-week cash flow?
 20                A     I do see that.
 21                Q     Did you communicate that to
 22    anyone?
 23                A     I don't know.
 24                Q     Did you ever see a budget in
 25    this context, the budget they wanted?


                        A & A Court Reporting
                            215-829-9300
                               A1544
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 418 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 39
  1                           July 23, 2019
  2                A     I think there is an email of a
  3    budget somewhere here, but, yes, I typically
  4    would not look at budget emails but I
  5    remember there being an email in the
  6    deposition that attached the budget, so I
  7    don't know if that's the budget she means.
  8                Q     Do you recall any budget that
  9    was sent to Wells Fargo?
 10                A     That wouldn't necessarily have
 11    come from me.
 12                Q     I paused to skip something.
 13    Go with me, if you would, to JX 79.           Is that
 14    an email that you sent to Peter Buenger, I
 15    guess, B-U-E-N-G-E-R, on or about February 11
 16    at 8:01 p.m.?
 17                A     Is it JX 79?
 18                Q     Yes.    JX 70.    Skip PX 197.
 19    We'll skip around a little bit, Mr. Stephen,
 20    because we've covered a lot of this and we're
 21    not going to go back over it.
 22                A     I see it, yes.
 23                Q     You got it?
 24                A     Yes.
 25                Q     Is that an email you sent to


                        A & A Court Reporting
                            215-829-9300
                                A1545
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 419 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 40
  1                           July 23, 2019
  2    Peter Buenger on or about February 11?
  3                A     Yes.
  4                Q     And you were enclosing what we
  5    call the Arc II loan agreement, were you not?
  6                A     Yes.
  7                Q     And Mr. Wolf had signed it at
  8    that point.     You can see it at 49032, if you
  9    want to see a signature.         Bates stamp 49032.
 10    I think that's his signature.
 11                A     Yes, I see a signature.         I
 12    think, yeah.
 13                Q     Do you know if this is the
 14    first time you had a signed copy of this
 15    agreement?
 16                A     I don't know that I would have
 17    necessarily have seen the signed copy of this
 18    agreement.      We had lending lawyers that would
 19    have drafted this agreement and prepared it.
 20    So I may or may not have seen a signed copy
 21    of the agreement before this time.
 22                Q     We saw your earlier email on
 23    February 9 in which you included some loan
 24    information and this wasn't included.           Was it
 25    not included because you didn't have it that


                        A & A Court Reporting
                            215-829-9300
                                A1546
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 420 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 41
  1                           July 23, 2019
  2    day?
  3                A     I don't know why I didn't
  4    include it.     But since I also didn't include
  5    Credit Suisse, I clearly missed a few things
  6    in that email.
  7                Q     About this point in time, is
  8    it fair to state that you start working on
  9    various documents related to the filing of
 10    bankruptcy and foreclosure of certain assets
 11    with respect to TransCare?
 12                A     I think that is probably fair.
 13                Q     You don't have a recollection
 14    of it?
 15                A     Yeah, I believe I did.        Your
 16    question is so broad, I want to make sure I'm
 17    not responding to the wrong question.           But,
 18    yeah, I believe that's probably true.
 19                Q     Well; let's talk about the
 20    agreements.     There was a foreclosure, there
 21    was a default notice, correct?
 22                A     Correct.
 23                Q     And there was, in connection
 24    with the default notice, there was an
 25    acceptance of the collateral and return for


                        A & A Court Reporting
                            215-829-9300
                               A1547
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 421 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 42
  1                           July 23, 2019
  2    reducing the term lenders loan the company
  3    was asked to acknowledge, correct?
  4                A     That's correct.
  5                Q     You were at this point in time
  6    working on those, were you not?
  7                A     I was not.
  8                Q     And then there was a
  9    transition -- we'll get to it in a minute --
 10    you were going to start working on a
 11    transition services agreement?
 12                A     That I recall, yes.
 13                Q     And that was going to be
 14    between TransCare and the new entity,
 15    Transcendence, to arrange for certain
 16    services as between them once the foreclosure
 17    and filing happened?
 18                A     Correct.
 19                Q     You know what, go with me to
 20    PX 178 for a moment.
 21                      MR. AMINI:     This is the
 22                privilege log in this case, Your
 23                Honor.    I want it for purposes of
 24                establishing the timeline.         That's
 25                my use for it.      It has notations of


                        A & A Court Reporting
                            215-829-9300
                               A1548
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 422 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 43
  1                           July 23, 2019
  2                his name on certain documents on
  3                certain dates.      That's got an
  4                objection on hearsay and lacks
  5                relevance.
  6                       THE COURT:    I'm not sure what
  7                the relevance is.       I don't know if
  8                it's hearsay.       But what is that you
  9                want to use this for?
 10                       MR. AMINI:    I just want to
 11                establish the timeline.        I just
 12                want to establish that he was
 13                working on these documents on
 14                February 10th and 11th.
 15                       THE COURT:    Why don't you ask
 16                him?
 17                       MR. AMINI:    I did, and he said
 18                to me, "I don't really remember."
 19                A      You didn't ask that question.
 20    You asked if I worked on those.          And I think
 21    at my deposition I said that they had
 22    Patriarch Agency Services had counsel so that
 23    counsel drafted those documents.          I think
 24    that was what I said before.
 25                       THE COURT:    There's no


                        A & A Court Reporting
                            215-829-9300
                               A1549
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 423 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 44
  1                           July 23, 2019
  2                question pending, Mr. Stephen.
  3                      THE WITNESS:      I'm sorry.
  4                      THE COURT:     Why don't you ask
  5                him to each particular document,
  6                whether he worked on it or what he
  7                did with it.
  8                Q     Did you review PPAS' notice of
  9    acceptance that was going to go with the
 10    foreclosure?
 11                A     Which document is that?
 12                Q     It's called a notice of
 13    acceptance.
 14                A     No, I understand the name, but
 15    which one is it?      The one I looked at, no, I
 16    did not, so I want to be sure.
 17                      THE COURT:     Do we have the
 18                documents in this binder?
 19                      MR. MERVIS:      They're joint
 20                exhibits.
 21                      THE COURT:     Show me the
 22                document.
 23                      MR. AMINI:     Here it is.      It's
 24                JX 96.    It's more than halfway
 25                through the book.       It's after 146.


                        A & A Court Reporting
                            215-829-9300
                               A1550
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 424 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 45
  1                           July 23, 2019
  2                96, 221, 95.
  3                A     I do see the notice of
  4    acceptance.
  5                Q     And that was sent out at --
  6    you sent it out at 12:07 a.m.
  7                A     Correct.
  8                Q     On February 24th.
  9                A     Correct.
 10                Q     To Peter Wolf.
 11                A     Correct.
 12                Q     And my only question was --
 13    then on -- were you looking at -- were you
 14    drafting and looking at this two weeks
 15    before, on February 11th?        And I'm reading
 16    from the privilege log.         I'm not hiding
 17    anything here.
 18                A     I may have.      I know I spent
 19    more time on Schedule A to the document.            So
 20    to say I worked on the whole document is not
 21    true or accurate.
 22                Q     Scheduled A is the list of
 23    items that are being foreclosed upon?
 24                A     Correct.
 25                Q     You worked more on that?


                        A & A Court Reporting
                            215-829-9300
                               A1551
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 425 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 46
  1                           July 23, 2019
  2                A     Yes.    I worked more on that.
  3                Q     As long as we're on JX 96,
  4    prior to this date, February 24, 2016, at
  5    12:07 a.m., any of these documents that you
  6    worked on, did you share them with anybody at
  7    TransCare?
  8                A     Well, I didn't work on the
  9    documents itself.      I'm not sure about the
 10    schedule.    But I would not have shared
 11    documents I didn't work on.         So I did not
 12    share the notice with the company, no.
 13                Q     Is it fair to state that this
 14    email to Peter Wolf at 12:07 a.m. on February
 15    24th is the first time you have any knowledge
 16    that he's receiving such a document?
 17                A     It's probably fair.        The first
 18    time that I had personal knowledge of it,
 19    yes.
 20                Q     And do you have knowledge of
 21    anybody else sending such a document to him
 22    prior to that February 24th at 12:07 a.m.?
 23                A     I do not know anyone else that
 24    sent Peter a document.        No, I don't have
 25    knowledge.


                        A & A Court Reporting
                            215-829-9300
                                A1552
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 426 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 47
  1                           July 23, 2019
  2                Q     And had you told
  3    Mr. Stephen -- had you told Mr. Wolf to be
  4    expecting this document?
  5                A     I don't remember.
  6                Q     To your knowledge, had anybody
  7    spoken to Mr. Wolf about this document before
  8    you sent it to him?
  9                A     I really don't remember.
 10                Q     Did Mr. Wolf have counsel, to
 11    your knowledge, with respect to this
 12    document?    Again, they're actually two
 13    documents.      Why don't we get the two
 14    documents out of the way first.          You sent
 15    him, on that morning at 12:07 a.m., you sent
 16    him a notice of acceptance of subject
 17    collateral or partial satisfaction of
 18    obligation, correct?
 19                A     Correct.
 20                Q     And you wanted his
 21    acknowledgment of the occurrence of default
 22    and agreement with the terms of the letter
 23    under which PPAS was going to accept the
 24    subject collateral in satisfaction of $10
 25    million of the term loan lenders' debt; is


                        A & A Court Reporting
                            215-829-9300
                               A1553
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 427 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 48
  1                           July 23, 2019
  2    that correct?
  3                A     That's not what my email says.
  4    I did not ask him to sign it and return it.
  5    I may have done it in a different
  6    communication.      But I did not do that here.
  7                Q     To your knowledge, who asked
  8    him to sign this on that day?
  9                A     I don't know.      It may have
 10    been me.    I don't recall.
 11                Q     The document you were sending
 12    him was requested that he acknowledge such a
 13    thing.    You understood that?       Did you know
 14    what this document asked for when you sent it
 15    to him?
 16                A     Yes.
 17                Q     And then you sent -- along
 18    with that you sent -- that document has
 19    attached to it as Schedule A the subject
 20    collateral there is the document you said you
 21    worked on, right?
 22                A     Correct.
 23                Q     So this you have personal
 24    knowledge of, the subject collateral?
 25                A     Correct.


                        A & A Court Reporting
                            215-829-9300
                                A1554
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 428 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 49
  1                           July 23, 2019
  2                Q     And then you also sent a
  3    notice of default and acceleration?
  4                A     That was the tapped to the
  5    email as well, yes.
  6                Q     And you had it signed not only
  7    by Patriarch Partners Agency Services, LLC,
  8    but it was signed by Zohar, Zohar, Zohar, and
  9    Arc II Investments?
 10                A     I did not have it signed, but
 11    it was signed by those entities.
 12                Q     Ms. Tilton signed for all of
 13    those?
 14                A     Yes.
 15                Q     Is there any reason Credit
 16    Suisse and First Dominion are not on this
 17    document?
 18                A     Not that I know.
 19                Q     And the same with -- let's go
 20    back and do the same thing with the notice of
 21    acceptance of subject collateral and partial
 22    satisfaction.     Is there some reason Credit
 23    Suisse and First Dominion are not on this
 24    document?
 25                A     I don't know.


                        A & A Court Reporting
                            215-829-9300
                                A1555
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 429 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 50
  1                           July 23, 2019
  2                Q     That $10 million that was
  3    being credited for the collateral, did any of
  4    that get attributed to Credit Suisse, First
  5    Dominion's share of the term loans?
  6                A     I don't know.
  7                Q     Do you know who it got
  8    credited to?
  9                A     No, I would not have worked on
 10    that.   So, no, I don't know.
 11                Q     Do you know of any records
 12    that actually show who it got credited to,
 13    other than a claim filed in this court?
 14                A     Outside of the claim, I don't
 15    know of anything.      I don't know.
 16                Q     Do you know how somebody filed
 17    a claim without records to refer to?
 18                      MR. MERVIS:      Objection to the
 19                form.
 20                      THE COURT:     He said he doesn't
 21                know.    Don't ask him to speculate.
 22                Ask him what he knows about.
 23                      MR. AMINI:     I'm sorry.
 24                Q     Let me go back.       When you sent
 25    this over to Mr. Wolf, there's nobody else on


                        A & A Court Reporting
                            215-829-9300
                               A1556
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 430 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 51
  1                           July 23, 2019
  2    the email, right?
  3                A     I sent a copy to Financial and
  4    Investment Law, which is an email address for
  5    lawyers within Patriarch Partners, LLC who
  6    were responsible for the lending
  7    relationship.
  8                Q     Like Peter Ruffini?
  9                A     Yes.    Or Adam Catz, yes.
 10                Q     The two of them constitute
 11    that, to the best of your knowledge?
 12                A     There may have been a
 13    paralegal there as well.         I'm not sure who
 14    else was there with them at the time.
 15                Q     The company had outside
 16    counsel at that point, did it not?
 17                      THE COURT:     Which company?
 18                      MR. AMINI:     TransCare.
 19                A     It had bankruptcy counsel,
 20    yes.   With a copy to Curtis Mallet.          I didn't
 21    send it to Curtis Mallet.
 22                Q     Did you have authority from
 23    the board to send this document?
 24                A     I don't recall Lynn asking me
 25    to send this document.        I don't recall that,


                        A & A Court Reporting
                            215-829-9300
                                A1557
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 431 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 52
  1                            July 23, 2019
  2    no.
  3                Q     Who asked you to send it?
  4                A     I may have sent it to
  5    Investment Financial Law since they weren't
  6    in the office.      But I did not speak with Lynn
  7    directly about that, no.
  8                Q     Is there a resolution to your
  9    knowledge that authorizes the entry into the
 10    notice of acceptance of subject collateral
 11    and partial satisfaction of obligation on
 12    behalf of TransCare?
 13                A     I don't believe so.        I didn't
 14    draft it.
 15                Q     But to your knowledge -- we
 16    don't need to go back to the authority
 17    matrix -- in order for Peter Wolf to sign
 18    this, he would need the board's approval,
 19    would he not?
 20                A     Probably, yeah.       We would have
 21    to look at the authority matrix specifically.
 22                Q     As I understood it from your
 23    deposition, you don't know why you actually
 24    sent this to Mr. Wolf, do you?
 25                A     No.


                        A & A Court Reporting
                            215-829-9300
                               A1558
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 432 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 53
  1                           July 23, 2019
  2                Q     And you didn't know its
  3    purpose at the time?
  4                A     I know what the documents say,
  5    yes.   I don't know why I was the first to
  6    send it to him, but I know what the documents
  7    say.
  8                Q     You are aware of the fact that
  9    Mr. Wolf ultimately signed the document, are
 10    you not?
 11                A     I am.
 12                Q     He signed it on that day
 13    before the bankruptcy was filed later that
 14    evening?
 15                      THE COURT:     Which document.
 16                      MR. AMINI:     I'm sorry.     You're
 17                right, Your Honor.       Within JX 96 he
 18                signed the notice of acceptance of
 19                subject collateral and partial
 20                satisfaction of obligation.
 21                      THE COURT:     Which page is the
 22                signature.
 23                      MR. AMINI:     In this exhibit
 24                4336 and it goes to --
 25                      THE COURT:     That's the


                        A & A Court Reporting
                            215-829-9300
                               A1559
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 433 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 54
  1                           July 23, 2019
  2                signature where is the signature I
  3                know the acknowledgment started I
  4                don't see it.
  5                      MR. AMINI:     Your Honor I'm
  6                sure I have it I don't know where
  7                it is.
  8                      THE COURT:     I've seen it in
  9                some other Mr. Sam it will find it
 10                and tell us that so we can
 11                establish that and be done.
 12                Q     Go with me if you would at
 13    this point, I want to make sure --
 14                      THE COURT:     Is this a copy of
 15                the email of you sent to Mr. Wolf
 16                with the acknowledgement?
 17                      THE WITNESS:      I'm sorry.
 18                Somebody coughed.
 19                      THE COURT:     In other words,
 20                was this a complete copy of what
 21                you sent to Mr. Wolf.
 22                A     I think it is, yes.
 23                Q     Let's take a look the at
 24    schedule A you did prepare the subject
 25    collateral you worked on.        Which is


                        A & A Court Reporting
                            215-829-9300
                               A1560
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 434 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 55
  1                           July 23, 2019
  2    Bates-stamped 43310?
  3                A     Yes.
  4                Q     This is the collateral that --
  5    this is the collateral that, ostensibly under
  6    this document, was being foreclosed on by the
  7    term loan members?
  8                A     Yes.
  9                Q     And the term loan lenders had
 10    an agreement did they not with Wells Fargo
 11    since Wells Fargo had a complete lean on
 12    everything on which they had priority over
 13    concern of the collateral, right?
 14                A     I believe there is a
 15    collateral lone between the determine loan.
 16                Q     You're familiar with the
 17    intercreditor agreement did you not?
 18                A     I didn't work on it I know it
 19    exists.
 20                Q     You didn't refer to it when
 21    you drafted this?
 22                A     I mentioned that had counsel
 23    so that's not something I would need to do.
 24                Q     So you -- I'm just curious
 25    when you worked on the subject collateral,


                        A & A Court Reporting
                            215-829-9300
                                A1561
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 435 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 56
  1                           July 23, 2019
  2    the notice, were you -- you weren't looking
  3    at it for substance you were looking at it
  4    for something else?
  5                A     I was advised beacons that he
  6    will this was appropriate.
  7                Q     Okay.    Do you know who
  8    selected these items for inclusion on the
  9    subject collateral?
 10                A     I don't recall specifically,
 11    no.
 12                      MR. AMINI:     Your Honor, I
 13                would like to show him JX 3 it's
 14                the intercreditor agreement that
 15                book was too large.       DX 174 we'll
 16                move into evidence it has Mr. Wolf
 17                signature on it if you have no
 18                objection, I can bring it on the?
 19                      THE COURT:     I seen the
 20                agreement I was wouldn't why it
 21                wasn't sent to Mr. Wolf.
 22                      MR. AMINI:     The acknowledgment
 23                the signed -- his death is on 173.
 24                      THE COURT:     There's no
 25                acknowledgment that I can see that


                        A & A Court Reporting
                            215-829-9300
                               A1562
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 436 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 57
  1                           July 23, 2019
  2                Mr. Stephen sent to Mr. Wolf.
  3                      MR. AMINI:     It's missing, I
  4                actually didn't notice that Your
  5                Honor I'm sorry.       If we can ask for
  6                DX 174, I can put it on the screen
  7                and ask a question.
  8                      THE COURT:     There's an
  9                intercreditor a agreement.
 10                      MR. AMINI:     Can I show him a
 11                copy.
 12                      THE COURT:     What's the
 13                question is there objection is
 14                there any objection to the
 15                intercreditor agreement.
 16                      MR. MERVIS:      No I need to see
 17                the agreement to make sure it's the
 18                intercreditor agreement.
 19                      THE COURT:     Which is that
 20                exhibit.
 21                      MR. AMINI:     JX 174.
 22                      MR. MERVIS:      No objection.
 23                      THE COURT:     JX 3 is in.
 24                      MR. AMINI:     Your Honor the
 25                acknowledgment is in fact, included


                        A & A Court Reporting
                            215-829-9300
                               A1563
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 437 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 58
  1                           July 23, 2019
  2                in.
  3                       THE COURT:    It is where --
  4                A      JX 96 you were looking at its
  5    after all of Ms. Tilton's signatures.
  6                       THE COURT:    On which document.
  7                Q      It's 43308 if you look those
  8    are her signatures, nine?
  9                       THE COURT:    I saw a different
 10                acknowledgment.
 11                Q      This in fact I might as well
 12    do it with the witness this it is what you
 13    understood Mr. Wolf would be signing if he
 14    agreed?
 15                A      I believe so, yes.
 16                Q      And if we can have an
 17    agreement that PX 174 -- Defendants' Exhibit
 18    174 is admitted because it has the signature
 19    on it?
 20                       THE COURT:    Any objection.
 21                A      I'm for the confusion.       Now I
 22    want to ask about the intercreditor
 23    agreement.
 24                       THE COURT:    What do you want
 25                to.


                         A & A Court Reporting
                             215-829-9300
                               A1564
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 438 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 59
  1                           July 23, 2019
  2                Q      If it's familiar ever seen it
  3    and bluntly under which category does a tick
  4    thing?
  5                       THE COURT:    Can't I read it
  6                and determine it?       I don't need him
  7                to tell me what the intercreditor
  8                agreement says.
  9                       MR. AMINI:    I understand that.
 10                But the intercreditor agreement has
 11                a list of what the collateral is.
 12                The term loan lender's collateral
 13                is.    It's a list of I think 8 our
 14                12 items on the back, and I would
 15                like to know if he has any
 16                knowledge of which one the MTA
 17                contract falls under.        He may not.
 18                       THE COURT:    Actually, it's not
 19                a physical asset.       It's not an
 20                account.
 21                       MR. MERVIS:     If he knows, he
 22                knows.
 23                       MR. AMINI:    I don't know who
 24                else to ask.      I mean, I think --
 25                       THE COURT:    I don't --


                         A & A Court Reporting
                             215-829-9300
                               A1565
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 439 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 60
  1                           July 23, 2019
  2                whatever it says, it says.         And
  3                that's who's got the first lien on
  4                it.    And if it doesn't say, how is
  5                he supposed to know?
  6                       MR. AMINI:    Your Honor, if
  7                there is a provision in it -- doing
  8                this in the abstract.
  9                       THE COURT:    Who has the lien?
 10                Is this the MTA contract?
 11                       MR. AMINI:    Yes.
 12                       THE COURT:    So what does the
 13                intercreditor agreement say?
 14                       MR. MERVIS:     I believe it's an
 15                intangible, so I would need to look
 16                at it.    I'll tell you this, I think
 17                what the evident is going to show
 18                is it was foreclosed upon to the
 19                extent that the creditor had a
 20                right to do so ultimately.
 21                Ultimately it wasn't, I guess
 22                that's the short answer because the
 23                contract with the MTA requirements
 24                assignment, and on my examination
 25                you'll find out they didn't assign


                         A & A Court Reporting
                             215-829-9300
                               A1566
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 440 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 61
  1                           July 23, 2019
  2                it.
  3                       THE COURT:    Well, before we
  4                get to that, what is the
  5                relationship between the
  6                intercreditor agreement and what he
  7                has to testify to.       I want to move
  8                this along.
  9                       MR. AMINI:    There are seven
 10                items in the intercreditor
 11                agreement they're listed as term
 12                loan priority collateral.         I don't
 13                profess to be in a position to say
 14                as a matter of law the MTA doesn't
 15                fall.
 16                       THE COURT:    Was the argument
 17                that they were foreclosing on
 18                collateral that they a second lien
 19                on?    Is that what you're arguing?
 20                       MR. AMINI:    The argument is
 21                they're foreclosing on collateral
 22                that they had a second lien on that
 23                their agreement with Wells Fargo
 24                prohibited them from foreclosing
 25                on, and it goes to intent.         Because


                         A & A Court Reporting
                             215-829-9300
                               A1567
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 441 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 62
  1                           July 23, 2019
  2                if they can't tell me what it falls
  3                under, then at least I have the
  4                implied argument that they were
  5                just ignoring it.       If they have a
  6                provision that they fell under,
  7                then they can tell me what it was.
  8                      THE COURT:     Did you consult
  9                the creditor, the inter-creditor
 10                agreement when you drafted or
 11                prepared the schedule.
 12                      THE WITNESS:      Counsel did.     I
 13                did not.
 14                      MR. AMINI:     All right.
 15                Q     I want to talk to you briefly
 16    about the transition services agreement.
 17    During the same time that you were working on
 18    Exhibit A, Schedule A, to the settlement,
 19    were you also working on a transition service
 20    agreement?
 21                A     Correct.
 22                Q     You asked the Curtis Mallet
 23    folks, did you not, to send you a sample of
 24    the transition services agreement?
 25                A     I did.


                        A & A Court Reporting
                            215-829-9300
                               A1568
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 442 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 63
  1                           July 23, 2019
  2                Q     Do you recall that?
  3                A     I do.
  4                Q     And they sent you one,
  5    correct?
  6                A     Correct.
  7                Q     And they sent you one right
  8    around February 12; do you recall that?
  9                A     I know I received it.        I don't
 10    know the date, but I know I received it.
 11                Q     Just take a quick look at DX
 12    137 and 138.
 13                      And it's only simply to
 14    establish that you asked for it on February 12
 15    and Ms. Gilio sent you a sample on February
 16    12.
 17                A     I see that, yes.
 18                      MR. MERVIS:      I don't know if
 19                he's offering.
 20                      MR. AMINI:     I am.
 21                      MR. MERVIS:      Then I don't
 22                object.    I just wanted to make sure
 23                they got the record.
 24                      MR. AMINI:     Thank you.
 25                      THE COURT:     It's your exhibit.


                        A & A Court Reporting
                            215-829-9300
                               A1569
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 443 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 64
  1                           July 23, 2019
  2                It's received.
  3                Q     And you worked on that for
  4    some period of time, did you not?
  5                A     I did.
  6                Q     Okay.    Did you share that with
  7    anyone at the company?
  8                A     People from the company helped
  9    to develop the services that would be shared,
 10    so yes.
 11                Q     Did you share the agreement
 12    itself, or did they just help you develop the
 13    services?
 14                A     I think they focused on the
 15    services.
 16                Q     Actually take a look at PX
 17    213, if you would.
 18                      MR. AMINI:     There's no
 19                objection to this document.
 20                Q     When you say people worked on
 21    it, those people would have principally Glenn
 22    Leland and Peter Wolf, would they not?
 23                A     Yes.    This looks like my
 24    colleague sent the agreement.
 25                Q     And you were copied on this on


                        A & A Court Reporting
                            215-829-9300
                                A1570
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 444 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 65
  1                           July 23, 2019
  2    February 17, correct?
  3                A     Yes.    Correct.    The latest
  4    version, I don't know that I received any
  5    before this, but yes.
  6                Q     And you were, at the time,
  7    working on the transition services agreement
  8    yourself, the document itself?
  9                A     Along with my colleague, Kevin
 10    Dell.
 11                Q     And you were looking to -- you
 12    know, your team -- Kevin Dell is another
 13    lawyer at Trans -- I mean, at Patriarch
 14    Partners?
 15                A     At Patriarch Partners, LLC.
 16                Q     He's in the legal department
 17    with you?
 18                A     Correct.
 19                Q     All right.     And so you and he
 20    were working on the transition services
 21    agreement?
 22                A     Correct.
 23                Q     And you were asking Mr.
 24    Youngblood and Mr. Wolf who were at TransCare
 25    to help you, you know, identify which of the


                        A & A Court Reporting
                            215-829-9300
                                A1571
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 445 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 66
  1                            July 23, 2019
  2    assets and how you were going to transfer
  3    these to the new company?
  4                A     Looks like Kevin was doing
  5    that, yes.
  6                Q     All right.     And that's the TA
  7    paragraph that we're looking at in the middle
  8    of this email, right?
  9                A     I'm sorry.     What was the
 10    question?
 11                Q     When you say it looks like
 12    Kevin was -- you're referring to the middle
 13    paragraph of this email that we have marked
 14    as PX 213.      The one that starts "for the
 15    TSA"?
 16                A     I see that.
 17                Q     Right?    You understood the TSA
 18    to be transition services agreement?
 19                A     Yes.
 20                Q     And so I understand this, the
 21    idea was that the term loan lenders were
 22    going to foreclose on all the assets,
 23    correct?    Most of the assets of TransCare?
 24                A     No.    I remember the account
 25    receivable definitely being -- Wells being


                        A & A Court Reporting
                            215-829-9300
                                A1572
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 446 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 67
  1                           July 23, 2019
  2    the first accounts receivable, and I'm not
  3    sure what else Wells may have been first on,
  4    cash and other items likes that, but the term
  5    loan lenders are going to foreclose on the
  6    collateral that they could foreclose on, yes.
  7    But that's not everything.
  8                Q     I was going to say everything
  9    that you understood they had a right to
 10    foreclose on, which they had priority over
 11    Wells on?
 12                A     That's not necessarily true.
 13    Because if it's true that they got priority
 14    to forclose on, then they foreclosed on the
 15    other subsidiaries as well.         So the lenders
 16    decided which collateral they would foreclose
 17    on.
 18                Q     They actually had the right to
 19    foreclose on the stock of all the companies?
 20                A     I'm assuming if they had a
 21    right to foreclose on some, it was probably
 22    all the same.
 23                Q     And you understood that once
 24    the term loan lenders owned -- foreclosed on
 25    those assets, they were going to sell them to


                        A & A Court Reporting
                            215-829-9300
                               A1573
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 447 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 68
  1                           July 23, 2019
  2    Transcendence?
  3                A     Correct.
  4                Q     And then Transcendence was
  5    going to lease some portion of them back to
  6    TransCare?
  7                A     Under the transfer services
  8    agreement?
  9                Q     Exactly.
 10                A     Yes.    Certain services were
 11    going to go back and forth between the two
 12    companies, correct.
 13                Q     For example, you were going to
 14    take all the ambulances, at least you were
 15    going to take all the ambulances that fell
 16    under the term loan lenders' collateral?
 17                A     I'm not sure in preparing for
 18    this I looked at the last draft of the
 19    transit services agreement, and there seem to
 20    be ambulances that TransCare was going to
 21    lease to --
 22                Q     Right.
 23                A     Yeah, so I don't know if
 24    that's all the ambulances.
 25                Q     Fair enough.      But they were


                        A & A Court Reporting
                            215-829-9300
                                A1574
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 448 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 69
  1                           July 23, 2019
  2    going to foreclose on a substantial number of
  3    ambulances if you looked at this recently,
  4    right?
  5                A     Correct.
  6                Q     And then in order for
  7    TransCare to continue running its 911 visit,
  8    the idea was once you put it in Chapter 7,
  9    you were going to lease it back to them?
 10                A     I'm not a bankruptcy lawyer,
 11    but I think it was Chapter 11.          I think that
 12    might make a difference, but I think that was
 13    the plan, yes.
 14                Q     And you were going to lease
 15    them -- if you looked at it recently -- back
 16    for about 200,000 a month?
 17                A     That may be the number.         I
 18    didn't focus on the actual number itself.             I
 19    just looked at the items in there.
 20                Q     Go with me to JX 95.
 21                A     I see it.
 22                Q     This is a draft transition
 23    services agreement between TransCare and
 24    Transcendence that you sent to Ms. Giglio --
 25                A     Gilio.


                        A & A Court Reporting
                            215-829-9300
                               A1575
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 449 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 70
  1                            July 23, 2019
  2                Q     -- on February 23rd at 1:53?
  3                A     Correct.
  4                Q     Is that correct?
  5                A     That's correct.
  6                Q     And to put in it time frame,
  7    the filing of the bankruptcies, they
  8    commenced the next day at about 4:00 p.m. if
  9    you recall?
 10                A     Yeah.
 11                Q     Right?    And so you were
 12    sending this -- now, you sent this to Ms.
 13    Gilio before?
 14                A     I don't know.      This doesn't
 15    indicate one way or the other.          I just don't
 16    recall.
 17                Q     And you say in here it has not
 18    been reviewed by or discussed with Lynn.            Do
 19    you see that?
 20                A     I do.
 21                Q     So you're sending it to her,
 22    but it hasn't been approved for -- for
 23    execution, has it?
 24                A     No.
 25                Q     That would have to come from


                        A & A Court Reporting
                            215-829-9300
                               A1576
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 450 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 71
  1                           July 23, 2019
  2    Ms. Tilton?
  3                A     Correct.
  4                Q     So you're sending her the
  5    draft the day before the filing.          Why were
  6    you sending her the draft?
  7                A     I think I was asked to
  8    concerning comments from her.
  9                Q     And if you go to the very last
 10    page, and leading up to it, you see a number
 11    of ambulances.      I think one, Exhibit C, one,
 12    two, three, four, five, six, seven, eight
 13    pages of ambulances.       Those weren't --
 14    there's some other vehicles, too, but for the
 15    most part they look like ambulances.           Right?
 16    These were the vehicles that were being
 17    foreclosed upon?
 18                A     I'm not sure if that would be
 19    clear from this document, but I believe
 20    that's probably the case, yes.
 21                Q     You have Exhibit C in front of
 22    you, right?
 23                A     I do, but you asked a
 24    different question.
 25                Q     And they have all these VIN


                        A & A Court Reporting
                            215-829-9300
                               A1577
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 451 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 72
  1                           July 23, 2019
  2    numbers, each of these, correct?
  3                A     Correct.
  4                Q     So these are all TransCare.
  5    At this point in time, these are all
  6    TransCare ambulances, correct, on February
  7    23rd?
  8                A     I believe so, yes.
  9                Q     And then when Mr. Wolf signs
 10    that acceptance, they become the term loan
 11    lenders ambulances as the foreclosed
 12    collateral, correct?
 13                A     Correct.
 14                Q     And then they're sold -- let's
 15    get that out of they way.        They're sold that
 16    same day, the 24th, before the filing to
 17    Transcendence, are they not?
 18                A     Yes.
 19                Q     So they become Transcendence's
 20    ambulances?
 21                A     Correct.
 22                Q     And this is a list of how much
 23    you're going to charge a month for TransCare
 24    to use them?
 25                A     Yes.


                        A & A Court Reporting
                            215-829-9300
                                A1578
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 452 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 73
  1                           July 23, 2019
  2                Q     That's the total, right?
  3                A     Monthly charge, yes.
  4                Q     And the total amount is
  5    $195,446?
  6                A     Correct.
  7                Q     In addition, I want to point
  8    you to one thing, Exhibit B to this document,
  9    which it starts at Bates stamp 44009.
 10                A     Yes, I see that.
 11                Q     What's that?
 12                A     This looks like services that
 13    Transcendence was going to provide to
 14    TransCare.
 15                Q     All right.     So along with
 16    leasing in ambulances, they were -- at least
 17    based on this draft, they were going to
 18    provide these services as well under this
 19    agreement?
 20                A     I believe so, yes.
 21                Q     And this is the monthly cost,
 22    what you're going to charge, at least where
 23    there's a figure in there, that was the
 24    thinking at the time as to how much was going
 25    to be charged for these services, correct?


                        A & A Court Reporting
                            215-829-9300
                               A1579
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 453 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 74
  1                            July 23, 2019
  2                A     Yes.    I believe that came from
  3    the company.
  4                Q     Who is Layana Serbineko (ph)?
  5                A     I don't know.
  6                Q     Is she a Patriarch employee?
  7                A     She is not.
  8                Q     For payroll, you were going to
  9    charge TransCare 6,000 a month?
 10                A     I think she was a TransCare
 11    employee, and this may have been her salary
 12    or pay.
 13                Q     You were going to pay her
 14    salary?
 15                A     No.    I was not.     I think the
 16    idea was TransCare would pay the
 17    Transcendence for the use of its employee and
 18    would probably pay her what she was making at
 19    the time.
 20                Q     So she would become a
 21    Transcendence employee?
 22                A     I think that was the idea,
 23    yes.
 24                Q     And then TransCare would pay
 25    Transcendence 6,000 a month for her services


                        A & A Court Reporting
                            215-829-9300
                                A1580
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 454 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 75
  1                           July 23, 2019
  2    because that's what she was earning at
  3    TransCare?
  4                A     It's just speculation, but I
  5    believe it's true.
  6                Q     I guess I ask the same
  7    question with respect to the rest of these
  8    people.    Do these people appear to be
  9    TransCare employees as of February 23rd?
 10                A     They were not Patriarch
 11    Partners employees.       I believe they were
 12    TransCare employees.
 13                Q     So the expectation was that
 14    they went along with the foreclosure, these
 15    employees would be moved over to
 16    Transcendence, and TransCare would pay their
 17    monthly salaries for performing services for
 18    TransCare?
 19                A     Correct.
 20                Q     All right.     Let's move on to
 21    the MTA contract for a moment.          You were
 22    involved, were you not -- hold on.           Let me
 23    catch up.
 24                      You were involved with the MTA
 25    agreement during this period, were you not?


                        A & A Court Reporting
                            215-829-9300
                               A1581
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 455 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 76
  1                           July 23, 2019
  2                A     This period?
  3                Q     February 12 to February 26.
  4                A     More like -- during that
  5    period, yes, but not February 12.          I believe
  6    I didn't speak with MTA until the 24th or
  7    25th.   I'm not sure, but it wasn't that
  8    entire time.
  9                Q     You were looking at the MTA
 10    contract as early as February 12, weren't
 11    you?
 12                A     Correct.      But I wasn't
 13    speaking with the MTA until much later.
 14                Q     From what I've seen in the
 15    records, you started talking with the MTA
 16    after the filing of the bankruptcy --
 17                A     Correct.
 18                Q     -- is that correct?
 19                      You didn't have conversation
 20    with them before?
 21                A     I did not.
 22                Q     But you also were involved in
 23    transferring the contract from TransCare to
 24    Transcendence, were you not?
 25                A     I was involved in the


                        A & A Court Reporting
                            215-829-9300
                               A1582
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 456 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 77
  1                           July 23, 2019
  2    attempted transfer, yes.
  3                Q     And on that attempted -- well,
  4    attempted transfer, let's break that out.
  5                      In the foreclosure document, JX
  6    96, and the acceptance that went with it, the
  7    collateral that's being moved, I can take you
  8    back to it, but on the Schedule A is the MTA
  9    contract?
 10                A     But it still required to
 11    consent with the MTA to transfer, yes, that
 12    is listed as --
 13                Q     You didn't have consent to
 14    assignment?
 15                A     Correct.       Yes.
 16                Q     But as a result of the
 17    foreclosure, you transferred it to
 18    Transcendence?
 19                A     I believe that was the
 20    attempt.    I don't believe that happened.
 21                Q     We'll keep it at that.        So
 22    that was an attempted transfer?
 23                A     Yes.
 24                Q     So you were involved in the
 25    attempted transfer on the morning of February


                        A & A Court Reporting
                            215-829-9300
                                A1583
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 457 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 78
  1                           July 23, 2019
  2    24th, and then go with me to PX 29.           Is this
  3    a resolution that you had responsibility for?
  4                A     Probably, yes.
  5                Q     And so this is the resolution
  6    under which Ms. Tilton, as the sole director,
  7    all right, consents, that's what it's called,
  8    written consent to the transfer of that
  9    contract; is that right?
 10                A     Correct.
 11                Q     And the court -- he says here,
 12    "whereas the corporation desires" -- I'm
 13    looking at the third paragraph, "desires to
 14    transfer and assign the agreement to
 15    Transcendence," correct?
 16                A     Correct.
 17                Q     So from your understanding Ms.
 18    Tilton had made a decision for TransCare to
 19    transfer this to -- transfer this document --
 20    transfer this contract to Transcendence?
 21                A     Correct.
 22                Q     Did you advise her on that?
 23    Just a yes or no.
 24                A     Probably, yeah.
 25                Q     To your knowledge, who at the


                        A & A Court Reporting
                            215-829-9300
                               A1584
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 458 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 79
  1                           July 23, 2019
  2    company other than Ms. Tilton and yourself,
  3    who -- had anyone at the company consulted on
  4    this?
  5                A     On what?
  6                Q     On this transfer and
  7    assignment?
  8                      MR. MERVIS:      You're talking
  9                about the actual authorization or
 10                the --
 11                      THE COURT:     I'm confused how
 12                contract is assigning a contract
 13                that was the subject of a
 14                foreclosure.
 15                      MR. MERVIS:      Me, too.    I'm
 16                just trying to get to the question.
 17                      THE COURT:     What was the
 18                question?
 19                      MR. AMINI:     The question is,
 20                who else besides Ms. Tilton and him
 21                is involved in consenting --          Was
 22                anybody at the company consulting
 23                on consenting to this?
 24                      MR. MERVIS:      The
 25                authorization?      That's the


                        A & A Court Reporting
                            215-829-9300
                               A1585
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 459 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 80
  1                           July 23, 2019
  2                objection.
  3                      THE COURT:     Consenting the
  4                transfer itself or the execution of
  5                the document.
  6                Q     Consenting to the transfer
  7    itself?
  8                A     Yes.
  9                Q     Who?
 10                A     Tom Fuchs, Peter Wolf, and
 11    Glen Youngblood, this was part of the plan
 12    restructuring, so, yes, they were aware this
 13    was intended to occur.
 14                Q     Tom Fuchs, Mr. Pelissier
 15    talked about him briefly, but he was the guy
 16    at TransCare at this point who was running
 17    the contract.
 18                A     Correct.
 19                Q     He had left the company and
 20    then came back.      I don't know if you are
 21    aware of that or not.
 22                A     I recall he left and came
 23    back.
 24                Q     All right.     And he came back,
 25    and he was going to be a Transcendence


                        A & A Court Reporting
                            215-829-9300
                                A1586
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 460 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 81
  1                            July 23, 2019
  2    employee upon the foreclosure?
  3                A     Correct.
  4                Q     And Peter Youngblood, he was
  5    the executive vice president.         I don't know
  6    what his title was.       But he was -- after Mr.
  7    Wolf, he was the next most senior person at
  8    the company, correct?
  9                A     Glen Youngblood.
 10                Q     He was already at this point
 11    president of Trancendence?
 12                A     Correct.
 13                Q     And Peter Wolf, was Peter Wolf
 14    offered a position at Transcendence?
 15                A     I don't believe he was.
 16                Q     This consent that you asked --
 17    that was entered into, was any counsel for
 18    the company other than -- was any counsel at
 19    the company consulted on it?
 20                A     No.    The "company" being
 21    TransCare?
 22                Q     Yes.
 23                A     No.
 24                Q     In fact, go with me to JX 100.
 25    At some point in time, Mr. Pelissier was


                        A & A Court Reporting
                            215-829-9300
                                A1587
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 461 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 82
  1                           July 23, 2019
  2    advised by -- if you recall -- do you recall
  3    at some point in time Mr. Pelissier received
  4    from the MTA a series of papers in connection
  5    with the request to transfer this contract;
  6    do you recall that?
  7                A     It looks like it from the
  8    email.
  9                Q     Yes.    And these are the papers
 10    that he received.      Not as filled out, but he
 11    got these from the MTA?
 12                A     I believe so, yes.
 13                Q     The responsibility
 14    questionnaire, right?
 15                A     Correct.
 16                Q     As well as an agreement of
 17    assignment, correct?
 18                A     Correct.
 19                Q     Is that agreement of
 20    assignment an MTA document or something new?
 21                A     This is an MTA document.
 22                Q     And Mr. Pelissier then --
 23    Mr. Pelissier sent these assignment papers
 24    over to, among others, yourself,
 25    Mr. Greenberg -- actually to yourself and Mr.


                        A & A Court Reporting
                            215-829-9300
                                A1588
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 462 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 83
  1                           July 23, 2019
  2    Greenberg, CCs are to Tom Fuchs --
  3                A     Correct.
  4                Q     Correct?      And he was looking
  5    for you to fill them out.
  6                A     He was asking probably how
  7    they should be answered, yes.
  8                Q     And you filled out the certain
  9    portions of it which we can see in this
 10    exhibit, correct?
 11                A     Correct.
 12                Q     The handwriting not on the
 13    assignment, the consent to assignment, but
 14    the handwriting in the responsibility
 15    questionnaire is yours?
 16                A     Yes, that is mine, correct.
 17                Q     And then you sent the rest of
 18    it back to the team with "I completed as much
 19    as I could, somebody else has to do the
 20    financials"?
 21                A     I did write that.
 22                Q     And you did this on February
 23    24 at 9:27 p.m.?
 24                A     Correct.
 25                Q     Attached in this package is an


                        A & A Court Reporting
                            215-829-9300
                               A1589
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 463 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 84
  1                            July 23, 2019
  2    agreement of assignment, if you look the at
  3    third and fourth pages?
  4                A     168?
  5                Q     JX 100 and its Bates stamped
  6    77168.
  7                A     Yes.
  8                Q     And 77169?
  9                A     Yes.
 10                Q     And this is -- is this your
 11    handwriting on this document other than the
 12    signatures?
 13                A     No.
 14                Q     You didn't fill out any part
 15    of this document?
 16                A     No.
 17                Q     All right.     But you had this
 18    document when you emailed it to the team
 19    saying I have done as much as I could?
 20                A     Yes.
 21                Q     So you got this agreement and
 22    assignment from someplace?
 23                A     Yes.
 24                Q     You don't recall where?
 25                A     I don't know whether this is


                        A & A Court Reporting
                            215-829-9300
                                A1590
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 464 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 85
  1                           July 23, 2019
  2    attached to the form contract or not.
  3    Depends what you're asking.         I don't know
  4    whether this is the form that the MTA
  5    provides.    I think the answer to your
  6    question is yes I got this from someone.            I
  7    don't remember who.
  8                Q     All right.     And you included
  9    it -- it was included in your email of
 10    February 24 at 8:27 p.m.?
 11                A     I had, yes.
 12                Q     And you had no idea where you
 13    got it?
 14                      MR. MERVIS:      Your Honor, I
 15                don't --
 16                      THE COURT:     Sustained.     I
 17                mean, let's move on with this.
 18                      MR. AMINI:     I want to -- I'm
 19                sorry, Your Honor.
 20                Q     Who represented the company in
 21    connection with this document?          TransCare --
 22                A     The company didn't have an
 23    outside lawyer.
 24                Q     You understood that the
 25    document was obligating the company to


                        A & A Court Reporting
                            215-829-9300
                               A1591
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 465 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 86
  1                           July 23, 2019
  2    certain things, did you not?
  3                A      The assignment agreement?
  4                Q      Yes.
  5                A      At the time I did, I'm sure,
  6    yes.
  7                Q      And you can see it on the
  8    second page under consent to assignment, the
  9    company is not released.          The company has to
 10    pay guarantee full performance.          The
 11    company's obligations to the New York City
 12    Transit Authority remain in full force and
 13    effect.    Yes?
 14                A      Yes, I see that.
 15                Q      Did you think to consult with
 16    company counsel about it or not?
 17                A      I did not.
 18                Q      And then the signature that is
 19    on here to put it out of the way, for the
 20    assignee transition -- transit two, Inc. is
 21    Mr. Youngblood?
 22                A      Yes.
 23                Q      At that moment of time, on
 24    February 24th, do you know if he was still
 25    employed by TransCare?


                         A & A Court Reporting
                             215-829-9300
                                 A1592
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 466 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 87
  1                           July 23, 2019
  2                A     I believe he was.       I don't
  3    know.
  4                Q     I want to move to PX 235 --
  5    excuse me.
  6                      MR. AMINI:     I skipped a
  7                document, Your Honor.        I'm sorry.
  8                Q     JX 102 which goes back one
  9    from JX 100?
 10                A     Yes, I see it.
 11                Q     Are you familiar with this
 12    document?
 13                A     Yes, I know this document.
 14                Q     This is the bill of sale --
 15    this is after you foreclosed, this is the
 16    sale of the collateral by PPAS as the
 17    administrative agency under that credit
 18    agreement to Transcendence Transit Inc.; is
 19    that right?
 20                A     Yes.
 21                Q     And it says here, "The
 22    consideration for the transfer of the subject
 23    collateral" -- I'm reading from E under the
 24    recitals.    It says, "The consideration for
 25    the transfer of the subject matter of the


                        A & A Court Reporting
                            215-829-9300
                                A1593
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 467 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 88
  1                           July 23, 2019
  2    purchaser shall be 10 million, such amount to
  3    be financed by Arc Angels III, through a
  4    purchase agreement under the terms of the
  5    purchaser credit agreement as such term is
  6    defined below, a portion of the amount is
  7    outstanding with respect to the loans as of
  8    the date hereon."      Do you see that?
  9                A     I do see that.
 10                Q     And parsing through that, this
 11    is a $10 million credit that was being given
 12    to the term loan lenders, correct?
 13                A     Uh --
 14                Q     I'm sorry.     I misspoke.      I
 15    said that wrong.      This $10 million
 16    corresponds to the $10 million being given to
 17    TransCare for the collateral?
 18                A     It's the same number, yes.
 19                Q     And that amount is going to be
 20    paid through financing by Arc Angels III, if
 21    I'm reading this correct; is that right?
 22                A     I believe that's correct.
 23                Q     And Arc Angels III is what?
 24                A     That's the vehicles.
 25                Q     She was going to give a


                        A & A Court Reporting
                            215-829-9300
                               A1594
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 468 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 89
  1                           July 23, 2019
  2    loan -- she was going to issue a loan that
  3    was going to pay this $10 million?
  4                A     I believe that was the
  5    intention, yes.
  6                Q     All right.     It says here, "A
  7    portion of the amount outstanding with
  8    respect to such loans as described -- I'm
  9    trying to understand."        Was it your
 10    understanding that the full 10 million was
 11    going to be paid by that loan?
 12                A     I didn't draft this, but that
 13    was my understanding, but I didn't prepare
 14    this document.
 15                Q     And it says that that loan is
 16    going to be governed by something called the
 17    purchaser creditor agreement.         Do you see
 18    that?
 19                A     I do see that.
 20                Q     Do you have an understanding
 21    of what that is?
 22                A     I think it's defined in this
 23    document.
 24                Q     It's on the next page in
 25    section 3, yes.      Right?     Section 3 down in


                        A & A Court Reporting
                            215-829-9300
                               A1595
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 469 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 90
  1                           July 23, 2019
  2    the middle there.      It says technically it
  3    will paid.      There's a closing date
  4    obligation.     And then it defines, "Such
  5    closing shall be owing and be governed
  6    exclusively by the credit agreement dated as
  7    of the date     hereof by and between
  8    administrative agent," that's PPAS, "and the
  9    purchaser."     And that's Transcendence,
 10    correct?
 11                A     I believe that's true, yes.
 12                Q     So there was going to be some
 13    kind of an agreement between PPAS and
 14    Transcendence at that point?
 15                A     I believe that's the case,
 16    yes.
 17                Q     Have you ever seen an executed
 18    version of the document?
 19                A     I have not.
 20                Q     Do you know if there is a
 21    draft of such agreement?
 22                A     There may be a draft.
 23                      THE COURT:     Do you know
 24                whether $10 million was paid to
 25                PPAS to TransCare by Transcendence?


                        A & A Court Reporting
                            215-829-9300
                               A1596
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 470 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 91
  1                           July 23, 2019
  2                A     I do not.
  3                Q     To your knowledge, was
  4    anything paid by Transcendence to PPSA?
  5                A     Not to my knowledge, no.
  6                Q     Okay.    And where is it?       Okay.
  7    To your knowledge, is there -- other than
  8    that credit -- that draft agreement, is there
  9    anything else that embodies this obligation?
 10    Any other writing that embodies this
 11    obligation that you're aware of?
 12                A     Not that I'm aware of, no.
 13                Q     Let me move on to PX 235.         Is
 14    this an email -- well, PX 235, I think it
 15    involves the matter of insurance for
 16    Transcendence, does it not?
 17                A     I believe so, yes.
 18                Q     And looking at the very first
 19    email of this chain, which is February 25th,
 20    2016, between Mr. Greenberg and it refers to
 21    Workers' Compensation policy, for example,
 22    in, Pennsylvania, correct?
 23                A     Yes.
 24                Q     And ultimately the insurer was
 25    looking for the ownership of Transcendence,


                        A & A Court Reporting
                            215-829-9300
                                A1597
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 471 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 92
  1                           July 23, 2019
  2    was it not?     That was your understanding,
  3    correct?
  4                A     There's something attached
  5    that had incorrect information, yes.           I don't
  6    what they were asking me to provide, but
  7    whatever they provided was incorrect.
  8                Q     You wrote on February 25th,
  9    2016, at 10:43 that the ownership information
 10    is inaccurate, correct?
 11                A     That's correct.
 12                Q     And you were talking about the
 13    ownership of TransCare or Transcendence given
 14    the email that follows, correct?
 15                A     Correct.
 16                Q     And so you said you didn't
 17    have time at that point, but then a little
 18    later you added yet another email that sought
 19    to address the ownership issues, correct?
 20                A     Correct.
 21                Q     And you write that TransCare
 22    has a ton of stockholders, right?          And you
 23    list who the largest are for the people
 24    you're sending an email to?
 25                A     Correct.


                        A & A Court Reporting
                            215-829-9300
                               A1598
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 472 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 93
  1                           July 23, 2019
  2                Q     Robber Segal is an insurance
  3    person, correct?
  4                A     He is.
  5                Q     All right.     And these numbers
  6    you have, Arc II and Arc Investments, those
  7    are Lynn Tilton's entities, correct?
  8                A     Correct.
  9                Q     And they own 61 percent of
 10    TransCare based on your records?
 11                A     Yes.    Approximately, yes.
 12                Q     And First Dominion from the
 13    CSA which is Credit Suisse goes to an atrium
 14    which is in the group.        That's the Credit
 15    Suisse group, correct?
 16                A     Correct.
 17                Q     And they own 26 percent of
 18    TransCare at that point, correct?
 19                A     Based on my research, yes.
 20                Q     That's right.      And your
 21    research is based on the actual records that
 22    are maintained at Patriarch's offices?
 23                A     The records that I have, yes.
 24                Q     Right.    You had records at the
 25    office that actually showed these interests,


                        A & A Court Reporting
                            215-829-9300
                                A1599
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 473 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 94
  1                            July 23, 2019
  2    correct?
  3                A     Correct.
  4                Q     And then underneath it, you
  5    have Transcendence is as follows:          Arc II --
  6    which is Ms. Tilton's entity, correct?
  7                A     Correct.
  8                Q     -- 51 percent, and Zohar 3 is
  9    33.4 percent?
 10                A     Correct.
 11                Q     You had no records -- you have
 12    no records to indicate that, correct?
 13                A     No.    I don't know where I got
 14    those numbers from, but they're fairly
 15    specific, so I got them from someone.
 16                Q     Right.    I was just going to
 17    establish that.      As you sit here today, you
 18    don't recall where those numbers came from?
 19                A     No, I don't.
 20                Q     And those were constantly
 21    moving numbers, were they not?
 22                A     Correct.
 23                Q     There were other iterations of
 24    them at different times?
 25                A     Yes.


                        A & A Court Reporting
                            215-829-9300
                                A1600
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 474 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 95
  1                           July 23, 2019
  2                Q     And you don't know where that
  3    ended up?
  4                A     I do not.
  5                Q     All right.     Let's talk a bit
  6    about the MTA.      Your interaction with the MTA
  7    beginning following the filing of the
  8    bankruptcy on February 24, 2016.          You were at
  9    some point engaged by the team to become the
 10    person to interact with them on this
 11    transfer, correct?
 12                A     May have been Lynn, but, yeah,
 13    at some point it became something for me to
 14    do.
 15                Q     Somebody instructed you to see
 16    if you could facilitate the transfer with the
 17    MTA?
 18                A     Correct.
 19                Q     And you reached out, if I'm
 20    not mistaken, to Diane -- is it Morganroth?
 21                A     Yes, Morganroth.
 22                Q     Right.    She's the person at
 23    the MTA that you were dealing with at that
 24    point?
 25                A     I think I -- I'm not sure if I


                        A & A Court Reporting
                            215-829-9300
                               A1601
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 475 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 96
  1                           July 23, 2019
  2    reached out to her first or Tom Fuchs gave me
  3    the business person and he put me in touch ,
  4    I don't remember.
  5                Q     Ultimately you ended up with
  6    her and I think Thomas Charles?
  7                A     Thomas Charles is the business
  8    person.    So I'm not sure if I reached out to
  9    him first or her first, I don't remember.
 10                Q     All right.     Well, go with me
 11    to PX 244.      There's an email -- the first
 12    email, I think, in the chain is your email of
 13    February 25th, 2016, at 9:56 p.m.?
 14                A     I see that?      Yes.   8:49.    I'm
 15    sorry, 8:49.
 16                Q     Oh, I see.     I see.    I'm sorry.
 17    I stand corrected.       You're absolutely right.
 18    I'm looking at email.
 19                      If you go to the second page of
 20    this on February 25th at 8:49, correct?
 21                A     Yes.
 22                Q     You understood then this was a
 23    day after the filing of the TransCare
 24    entities that filed for Chapter 7, this is a
 25    date following that filing?


                        A & A Court Reporting
                            215-829-9300
                                A1602
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 476 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 97
  1                           July 23, 2019
  2                A     Correct.      They filed the 24th
  3    so, yes, that's correct.
  4                Q     Right.    And you're introducing
  5    you to -- you're introducing them to the two
  6    of them and want to -- and as you say in the
  7    second paragraph, shed some much-needed light
  8    on the events of the past few days, correct?
  9                A     I did write that, yes.
 10                Q     And you explained to them that
 11    at 12:01 a.m, actually six minutes earlier,
 12    that you had foreclosed on the secured
 13    lenders.    The term lenders had foreclosed on
 14    certain of TransCare's assets?
 15                A     Yes, I did.
 16                Q     That was your 12:07 a.m.
 17    notice that you're referring to?
 18                A     Correct.
 19                Q     So the next day you told them
 20    that that was for foreclose purposes, right?
 21                A     Different people, but yes.
 22                Q     And then you said that the
 23    term lenders had agreed to certain collateral
 24    to accept certain collateral and that
 25    included the Access-A-Ride Paratransit


                        A & A Court Reporting
                            215-829-9300
                               A1603
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 477 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 98
  1                           July 23, 2019
  2    Transportation Service agreement which is the
  3    agreement we're talking about in this case,
  4    the MTA agreement?
  5                A     Correct.
  6                Q     All right.     And you took time
  7    to say the agreement is a general intangible,
  8    and under the applicable credit document, the
  9    lenders were able to foreclose on it?
 10                A     Yes.    So that answers the
 11    question of how we thought we were able to
 12    foreclose on it.      Yes.
 13                Q     And where did you get that
 14    information from?
 15                A     Speaking to Randy, who was the
 16    counsel for services --
 17                Q     He's the Perkin's -- I think
 18    Coie?
 19                A     Coal.    I may have
 20    mispronounced it.
 21                Q     And Lynn --
 22                A     Yes.
 23                Q     Between him and Lynn --
 24                A     Between him and Lynn, Yes.
 25    She would have reviewed this email, yes.


                        A & A Court Reporting
                            215-829-9300
                                A1604
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 478 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 99
  1                           July 23, 2019
  2                Q     Lynn would have reviewed this
  3    email before you sent it?
  4                A     Probably, yes.
  5                Q     She would have approved it
  6    before you could send it?
  7                A     Probably, yes.
  8                Q     Did her counsel at PPAS review
  9    it before you sent it?
 10                A     I don't know.      You mean Randy
 11    Creswell?
 12                Q     Yes.
 13                A     I'm not sure.
 14                Q     He was counsel for PPAS for
 15    her, right?
 16                A     Correct.
 17                Q     That's the term lenders
 18    administrative agent?
 19                A     Correct.
 20                Q     And he was working with Lynn
 21    at the time?
 22                A     Lynn Tilton, yes.
 23                Q     And so other than hearing it
 24    from the two of them, you took no steps to
 25    actually verify this portion?         Where you say


                        A & A Court Reporting
                            215-829-9300
                                A1605
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 479 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 100
  1                           July 23, 2019
  2    it's general, intangible, and this is --
  3                A     I may have.      Things were
  4    happening pretty quickly then, so I just
  5    don't remember.      I may have.     I just don't
  6    remember.
  7                Q     And you say, "The lenders
  8    foreclosed on it to try and protect MTA
  9    paratransit's operations as well as the 390
 10    TransCare employees who provide that
 11    service."    Where did that come from?         Where
 12    did that information --
 13                A     The number of employees.
 14                Q     And that it was done to try
 15    and protect the MTA's paratransit operations,
 16    who gave you that?
 17                A     That was the purpose of the
 18    restructuring.
 19                Q     So you understood that at the
 20    time?
 21                A     Yes.
 22                Q     All right.     And immediately
 23    you then explain immediately after
 24    foreclosure, they sold the foreclosure assets
 25    to Transcendence Transit, Inc., which we saw,


                        A & A Court Reporting
                            215-829-9300
                                A1606
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 480 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 101
  1                           July 23, 2019
  2    right?
  3                A     Correct.
  4                Q     And then you address -- in the
  5    next paragraph, you address the MTA was
  6    focused or interested in this particular
  7    contract being housed within a single
  8    corporate entity that could be monitored in
  9    terms of its payments and expenditures?
 10                A     Correct.
 11                Q     And that's partly the reason
 12    you were doing it this way?         You were
 13    creating Transcendence II for that purpose?
 14                      THE COURT:     Haven't we been
 15                through this?
 16                      MR. AMINI:     I just want to go
 17                through this.       Your Honor, I would
 18                like to go in terms of his
 19                knowledge.
 20                Q     You understood that?
 21                A     I think so.      I wrote that so
 22    it must.
 23                Q     You told him they were both
 24    form -- and then you tag -- and then the next
 25    paragraph at the top of the next page, why


                        A & A Court Reporting
                            215-829-9300
                               A1607
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 481 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 102
  1                           July 23, 2019
  2    don't you read that paragraph if you want to?
  3                A     "All 390 drivers and other
  4    TransCare employees necessary to
  5    Transcendence Transit to continue to provide
  6    service under the agreement were transferred
  7    to Transcendence II at the time of the
  8    foreclosure and now employees of
  9    Transcendence Transit II complete with health
 10    benefits and availability of direct deposit
 11    of wages, which is no longer possible with
 12    TransCare New York."
 13                Q     Was that true?
 14                A     It was not true.
 15                Q     So that was an untrue
 16    statement?
 17                A     It was far more bullish.         Yes,
 18    it was not true.
 19                Q     And who, if anyone, told you
 20    to make that statement?
 21                A     It was probably included in
 22    the draft that I sent to Lynn.          I don't know
 23    that she specifically requested I include it
 24    or not, but I don't remember.
 25                Q     So this was as statement that


                        A & A Court Reporting
                            215-829-9300
                               A1608
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 482 of 1218

in re: TRANSCARE CORPORATION

                                                                   Page 103
  1                           July 23, 2019
  2    you created on your own volition or somebody
  3    told you this?
  4                A     I'm saying I don't remember.
  5    It may have been a combination of both, but I
  6    wrote it, so it was my --
  7                Q     What --
  8                A     -- responsibility.
  9                Q     What involvement did you have
 10    with health benefits, for example, arranging
 11    for the workers to have health benefits?              Any
 12    up to this point?
 13                A     Not specifically, no.        I think
 14    some -- no, I didn't call the health
 15    companies to try and set up insurance.            I
 16    believe it was happening, but I didn't do
 17    that, no.
 18                Q     What involvement did you have
 19    in setting up bank accounts for direct
 20    deposit for these 390 drivers and other
 21    TransCare employees?
 22                A     Well, one thing we talked
 23    about was setting up the bank accounts for
 24    Transcendence Transit and Transcendence II,
 25    so I was involved in the bank accounts, and I


                        A & A Court Reporting
                            215-829-9300
                               A1609
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 483 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 104
  1                           July 23, 2019
  2    may have been copied on emails back-and-forth
  3    to our controller, including the number of
  4    people and the names of the people who were
  5    supposed to be employed going forward, so I
  6    would have been involved with that.
  7                Q     So then it's fair to say you
  8    knew what the truth was at this point?
  9                A     I think that's fair.
 10                Q     And so -- and you're telling
 11    me there's nothing in this paragraph that's
 12    true; isn't that right?
 13                A     I don't know if I'm telling
 14    you that.    I am saying that this paragraph is
 15    not 100 percent accurate.        I should not have
 16    written it this way.
 17                Q     Well, you're saying now it's
 18    100 percent not accurate --
 19                A     No, I didn't.      I didn't.
 20                Q     Well, then if it's not
 21    100 percent not accurate, what in is it
 22    accurate?
 23                A     (No audible response.)
 24                Q     All right.     Let's move on to
 25    the third paragraph on this page.          With


                        A & A Court Reporting
                            215-829-9300
                               A1610
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 484 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 105
  1                           July 23, 2019
  2    respect to the bankruptcy, you point out that
  3    Chapter 7 was filed on the evening, and you
  4    actually bold and italicize the word after
  5    the foreclosure.      Do you see that?
  6                A     I do see that.
  7                Q     And then you go on and
  8    underscore a portion to say "The bankruptcy
  9    trustee does not have the power and authority
 10    to unwind the foreclosure nor has he
 11    expressed any misgivings or concerns about
 12    the foreclosure."      Was that statement true to
 13    the best of your understanding and knowledge
 14    at that time?
 15                A     I believe it was at that time.
 16    I don't remember when I had a subsequent
 17    conversation with Glenn Leland about the
 18    trustees' concerns, but I just don't have the
 19    dates in my head specifically, but I believe
 20    it was true at the time.         I believe it was.
 21                Q     Did it come to not be true
 22    sometime between when you sent this at 8:49
 23    on February 25th and late the evening of
 24    February 26th, which was a Friday?
 25                A     Yes.


                        A & A Court Reporting
                            215-829-9300
                                A1611
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 485 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 106
  1                           July 23, 2019
  2                Q      And it became untrue because
  3    of something Glen Youngblood told you?
  4                A      At least Glen Youngblood,
  5    maybe more.
  6                Q      All right.    Let's do the Glen
  7    Youngblood first, and then maybe we'll do the
  8    "maybe more."
  9                       Is the Glen Youngblood piece
 10    that you're telling me is where he tried in
 11    the early hours of the morning of that Friday,
 12    the 26th, where he tried to go into
 13    Transcare's offices and remove a computer and
 14    was told by the trustees' counsel that he
 15    should not be doing so, that to remove the
 16    AS 400 would be in violation of the automatic
 17    stay.   Is that what you're referring to?
 18                       MR. MERVIS:     Your Honor, I
 19                object to the form of the question.
 20                       MR. AMINI:    It's in the email,
 21                Your Honor.     It's going to come up.
 22                They're waiting to ask him about
 23                it.
 24                       THE COURT:    Then maybe --
 25                       MR. AMINI:    Subject to tying


                         A & A Court Reporting
                             215-829-9300
                               A1612
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 486 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 107
  1                           July 23, 2019
  2                it out later.
  3                       MR. MERVIS:     Right now I'm
  4                just -- your question is way too
  5                long.
  6                       MR. AMINI:    All right.
  7                       THE COURT:    Is the question,
  8                how did he learn that the
  9                bankruptcy trustee, using the
 10                sentence had misgivings or concerns
 11                about the foreclosure?
 12                       MR. AMINI:    I'll adopt that
 13                question, Your Honor.        Thank you.
 14                       THE WITNESS:     I think it was
 15                from Glen Youngblood.
 16                       THE COURT:    What did he tell
 17                you?
 18                       THE WITNESS:     He told me that
 19                he asked Glen and others to
 20                unsecure certain assets that were
 21                necessary for Transcendence, and
 22                Glen first calls in Gilio, I
 23                believe, and she instructed him to
 24                call the trustees' counsel -- or
 25                the trustee rather, and he called


                        A & A Court Reporting
                            215-829-9300
                               A1613
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 487 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 108
  1                           July 23, 2019
  2                the trustee and spoke with Gary
  3                Hurst and Gary told him that it
  4                would not be appropriate, and Glen
  5                Youngblood first called me and gave
  6                me that information, and then he
  7                said he would follow up with an
  8                email.    So that's when I definitely
  9                heard about it.      I'm not sure if
 10                Randy Creswell told me anything
 11                before that time.
 12                Q     When did the strategy change
 13    from filing a Chapter 11 to filing a Chapter
 14    7?
 15                A     It may have been the 24th, the
 16    day that Curtis Mallet signed the new
 17    engagement letter.       There was an issue of
 18    Lynn Tilton and Wells Fargo weren't able to
 19    reach agreement on the last payroll funding.
 20    And that's when everything completely
 21    switched and we ended up where we are.
 22                      MR. AMINI:     Your Honor, one
 23                moment.    I just want to find that.
 24                      THE COURT:     Well, I saw it
 25                previously about filing the Chapter


                        A & A Court Reporting
                            215-829-9300
                               A1614
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 488 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 109
  1                           July 23, 2019
  2                11.
  3                       MR. AMINI:    There's two.      He's
  4                absolutely correct.       There was a
  5                second engagement letter.         And I
  6                thought it was something I would
  7                sometime come across today, but I
  8                don't see it.       I don't see it.
  9                       MR. SAMET:    It's JX 98.
 10                       MR. AMINI:    It's JX 98.
 11                       THE COURT:    Is that in this
 12                book?
 13                       MR. AMINI:    It's not in the
 14                book I gave you, Your Honor.          I'll
 15                put it on the screen.
 16                Q      Go to the second page if you
 17    would.    Go back to the first page or the
 18    email.    This is the first page.        Can we see
 19    the whole page?      On February 24th at 12:10
 20    p.m., Lynn Harrison wrote to, among others,
 21    you, stating that he had been instructed by
 22    you to send an engagement letter to Peter
 23    Wolf's attention.
 24                A      I see that.
 25                Q      And if it met with Peter


                         A & A Court Reporting
                             215-829-9300
                               A1615
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 489 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 110
  1                           July 23, 2019
  2    Wolf's approval, to sign and return a copy.
  3    Do you see that?
  4                A     I do see that.
  5                Q     And then on that same day at
  6    1:55 p.m., you sent him the attached executed
  7    agreement.      All right.    Let's go to the
  8    letter itself.      Max, next page.      Next page.
  9    It's dated as of February 18.         Do you see
 10    that?
 11                A     I do see that.
 12                Q     To the best of your knowledge,
 13    it was executed and exchanged on the 24th?
 14                A     To the best of my knowledge,
 15    yes.
 16                Q     And this is the letter that
 17    they asked for, that Curtis Mallet asked for,
 18    if they were going to actually file a Chapter
 19    7?
 20                A     Correct.
 21                Q     And you see the Chapter 7
 22    reference in the second paragraph?
 23                A     I do.
 24                      MR. AMINI:     I'm just waiting,
 25                Your Honor.


                        A & A Court Reporting
                            215-829-9300
                               A1616
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 490 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 111
  1                           July 23, 2019
  2                      THE COURT:     I read it.
  3                      MR. AMINI:     Can we go -- if
  4                there's something on the last page.
  5                I don't have it in front of me.          Do
  6                you want Max to put up the last
  7                page.
  8                Q     That's the final page, and
  9    Mr. Reeseman, I guess, or somebody on his
 10    behalf signed it at Curtis Mallet, and you
 11    obtained Mr. Wolf's -- by some means Mr.
 12    Wolf's signature was obtained on this
 13    document?
 14                A     Correct.
 15                Q     I want to go back to what we
 16    were looking at just to close this out on PX
 17    244, that letter that you -- that email that
 18    you sent to Tom and Diane.         You're -- the
 19    next-to-the-last paragraph on Page 3, you
 20    stated that the Transcare's bankruptcy would
 21    have no impact on Transcendence' ability to
 22    provide uninterrupted service.          Do you see
 23    that?
 24                A     I do see that.
 25                Q     And you were telling them,


                        A & A Court Reporting
                            215-829-9300
                               A1617
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 491 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 112
  1                           July 23, 2019
  2    were you not, that in fact the Transcare
  3    Transit Services that were actually being
  4    performed on that day, February 25th, were
  5    being performed by Transcendence?
  6                A     I didn't see that.
  7                Q     Yes?
  8                A     Yeah.
  9                Q     That the employees they were
 10    seeing, taking out their buses and bringing
 11    their buses back were all Transcendence
 12    employees at this point?
 13                A     I think from this email, she
 14    would have taken that, yes.
 15                Q     And then the next morning, in
 16    the same email, working backwards, the next
 17    morning, Friday at 11:34, you asked if you
 18    could speak to Miss Margaret Roth about TC
 19    Paratransit?
 20                A     Yes.
 21                Q     They were -- based on her
 22    email, they were going to consider the
 23    material that you had sent to them; they
 24    would be in touch the next day?
 25                A     Correct.


                        A & A Court Reporting
                            215-829-9300
                                A1618
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 492 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 113
  1                           July 23, 2019
  2                Q     Let's go to PX 236, the next
  3    document.    So is it fair to say that score --
  4    basically your email of 2:09 p.m. that day,
  5    Friday, February 26, to Diane Morganroth with
  6    a cc to Mr. Creswell at Perkins Thompson, is
  7    it fair to state that you spoke with Miss
  8    Morganroth and someone named Zach earlier
  9    that day?
 10                A     Yes.
 11                Q     All right.     And then you go on
 12    to say "I spoke with my principal."           Do you
 13    see that?
 14                A     Yes, I see that.
 15                Q     And that person you were
 16    talking about there is Ms. Tilton, correct?
 17                A     Correct.
 18                Q     And about some limitations
 19    that they had, correct?
 20                A     Yeah.
 21                Q     But you were reporting to them
 22    that you would be amenable to moving forward
 23    and providing services as we work through the
 24    MTA's process with appeal accommodations?
 25                A     I see that.


                        A & A Court Reporting
                            215-829-9300
                                A1619
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 493 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 114
  1                           July 23, 2019
  2                Q     And that's what you
  3    communicated with them that day?
  4                A     Correct.
  5                Q     And you were authorized to
  6    communicate that by Ms. Tilton, correct?
  7                      THE COURT:     Are you offering
  8                this document?
  9                      MR. AMINI:     Yes.
 10                      THE COURT:     Any objection.
 11                      MR. MERVIS:      No, Your Honor.
 12                      THE COURT:     Received.
 13                Q     And then you lay out a series
 14    of -- for lack of a better word -- conditions
 15    or things that you need in order to move
 16    forward.    Do you see that?
 17                A     I do see that, yes.
 18                Q     The first one is we'd like a
 19    notice from the MTA to Transcare that it's
 20    terminating its paratransit contract,
 21    correct?
 22                A     I see that.
 23                Q     So now you foreclosed on it,
 24    you've gotten signatures, and assigned it,
 25    and you're asking suddenly -- did you ask


                        A & A Court Reporting
                            215-829-9300
                               A1620
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 494 of 1218

in re: TRANSCARE CORPORATION

                                                                  Page 115
  1                           July 23, 2019
  2    them for this relief at any time before this
  3    2:09 p.m. email on February 26?
  4                A     I don't believe so.
  5                Q     Do you have any understanding
  6    of now why you needed MTA to cancel the
  7    paratransit contract?
  8                A     I think at some point, the
  9    trustee -- it said something about how the
 10    MTA accounts the contract, and we'll figure
 11    it out later.     I don't mean to be evasive.          I
 12    just don't remember, but the trustee was
 13    involved in some way of how the transfer
 14    might work, and one of those was that I think
 15    the MTA terminated or the MTA asked to
 16    terminate, I just don't really remember
 17    exactly what happened.
 18                Q     I had understood you to tell
 19    the MTA the day before that the trustee had
 20    absolutely no rights in this contract?
 21                A     Right.    But this was the day
 22    after.
 23                Q     Is this -- is this request at
 24    2:00 p.m. on Friday, February 26, 2016, does
 25    it have anything to do with the rights to the


                        A & A Court Reporting
                            215-829-9300
                               A1621
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 495 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 116
  1                            July 23, 2019
  2    accounts receivable that Wells Fargo had in
  3    this contract?
  4                A     No.
  5                Q     Were you aware of the fact --
  6    you are aware, because you told me earlier --
  7    that Wells Fargo had an assignment of the --
  8    of the accounts receivable under this
  9    contract?
 10                A     Over all the TransCare account
 11    receivables, yes.
 12                Q     And in my own book, I have
 13    something called -- I have PX 2, which is the
 14    notice of payment and assignment.
 15                      MR. AMINI:     There was a
 16                relevancy objection to it, I think,
 17                Your Honor.     It's June 4, 2012.       I
 18                just want it identified, and I
 19                would like it in the record.          It's
 20                not in your book.       I can give
 21                you --
 22                      THE COURT:     What is it?
 23                      MR. AMINI:     It's notice of
 24                payment assignment dated June 4,
 25                2012, PX 002, and it's a series of


                        A & A Court Reporting
                            215-829-9300
                               A1622
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 496 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 117
  1                           July 23, 2019
  2                documents signed by Wells Fargo and
  3                the company, and I think -- yeah,
  4                TransCare, irrevocably assigning
  5                the accounts receivable from this
  6                specific contract to Wells Fargo.
  7                      MR. MERVIS:      Your Honor, if we
  8                can have a relevance objection.          I
  9                don't understand the relevance in
 10                this, Wells Fargo kept the
 11                receivables.      I think he's going to
 12                tell you he collected them.
 13                      THE COURT:     Tell me the
 14                relevance.
 15                      MR. AMINI:     It's the moment
 16                they realized an assignment won't
 17                solve their problem.        Wells will
 18                still be on their back.        Wells is
 19                entitled --
 20                      THE COURT:     But Transcare is
 21                Chapter 7, not operating no more.
 22                      MR. AMINI:     The assignment is
 23                the proceeds of the -- TransCare
 24                has irrevocably assigned the
 25                proceeds from this contract.          They


                        A & A Court Reporting
                            215-829-9300
                               A1623
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 497 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 118
  1                           July 23, 2019
  2                are assign --
  3                      THE COURT:     The proceeds or
  4                the contract?
  5                      MR. AMINI:     No, the proceeds.
  6                The accounts receivable.
  7                      THE COURT:     Where is that?
  8                      MR. AMINI:     It's in this
  9                document, PX 002.
 10                      THE COURT:     Okay.    2012 based
 11                on the accounts receivable to Wells
 12                Fargo?
 13                      MR. AMINI:     And the -- yes.
 14                      THE COURT:     But this -- the
 15                termination of the MTA contract has
 16                nothing to do with the accounts
 17                receivable.
 18                      MR. AMINI:     Well, if all
 19                they're doing is assigning an
 20                existing contract, we would argue
 21                that Wells Fargo under the
 22                assignment -- they take the
 23                assignment as is.       Under the
 24                assignment, Wells Fargo is still
 25                the recipient.


                        A & A Court Reporting
                            215-829-9300
                               A1624
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 498 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 119
  1                           July 23, 2019
  2                      THE COURT:     That's why I ask
  3                the question whose got the security
  4                interest in the MTA contract.          I
  5                understand Wells Fargo has the
  6                first in the accounts receivable.
  7                      MR. AMINI:     Well, the security
  8                interest we --
  9                      THE COURT:     That's a question
 10                under Article 9 reading the
 11                security agreement.
 12                      MR. AMINI:     Yes.    That's a
 13                question -- the intercreditor
 14                agreement tells you what their --
 15                anything that's not in that
 16                exhibit, in the intercreditor
 17                agreement under the term lenders --
 18                      THE COURT:     Somebody would
 19                first have to go back, a security
 20                interest in the MTA contract.          You
 21                don't get security interest through
 22                a intercreditor agreement.
 23                      MR. AMINI:     Each party -- in
 24                the intercreditor agreement, each
 25                party acknowledges.       Then bothy


                        A & A Court Reporting
                            215-829-9300
                               A1625
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 499 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 120
  1                           July 23, 2019
  2                parties have security interest in
  3                all the companies' assets and have
  4                properly secured them in all of
  5                them.    So as between TransCare, the
  6                term lenders and -- as between
  7                Wells Fargo and the term lenders,
  8                they have blanket liens on
  9                everything.     And Wells Fargo has --
 10                the term loan lenders have a first
 11                priority in some -- in a list.
 12                      THE COURT:     You know, I guess
 13                my response to all this is I'll
 14                have to read the documents if you
 15                can make the argument that they
 16                went behind Wells Fargo's back and
 17                foreclosed on the collateral.
 18                      MR. AMINI:     And all I'm asking
 19                to do is get this document into the
 20                record.
 21                      THE COURT:     I'm going to
 22                receive it.     Okay.
 23                      MR. AMINI:     So I don't even
 24                need to show it to him, if that's
 25                okay, Your Honor.


                        A & A Court Reporting
                            215-829-9300
                               A1626
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 500 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 121
  1                           July 23, 2019
  2                      THE COURT:     What is it?
  3                      MR. AMINI:     PX 002.
  4                Q     Going back to PX 236, at the
  5    end of this email to Ms. Morganroth that you
  6    sent at 2:09 on the 26th, you say that you
  7    have to have an affirmative responses to your
  8    request by 5 p.m. today or you'll discontinue
  9    the MTA contract; isn't that right?
 10                A     That's what I wrote, yes.
 11                Q     All right.     And that's because
 12    Ms. Tilton had decided earlier in the day
 13    that she was going to set a firm deadline for
 14    a resolution of the MTA problem, correct?
 15                A     Correct.
 16                Q     And all -- and ultimately --
 17    go with me now to PX 245, and on that same
 18    day at 7:01 p.m.
 19                      THE COURT:     What was that?
 20                      MR. AMINI:     I'm sorry.     245.
 21                There's no objection to it, Your
 22                Honor.    PX 245.
 23                      THE COURT:     It's received.
 24                Q     That's an email you sent Ms.
 25    Morganroth -- a follow-up email that you sent


                        A & A Court Reporting
                            215-829-9300
                               A1627
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 501 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 122
  1                           July 23, 2019
  2    to her at 7:01 p.m. that evening?
  3                A     Correct.
  4                Q     All right.     And you state that
  5    I spoke with my principal again.          That's Ms.
  6    Tilton, correct?
  7                A     Correct.
  8                Q     And we will not be able to
  9    provide services under a short-term contract?
 10                A     Did I write that?       Yes.
 11                Q     Right.    So you were at that
 12    point canceling the MTA contract, were you
 13    not?
 14                      MR. MERVIS:      I object, Your
 15                Honor.
 16                      THE COURT:     Sustained.      The
 17                document says what it says.
 18                Q     Up to that point in time, it
 19    was your understanding, was it not, that the
 20    employees assigned to the paratransit
 21    contract were out there up to that Friday
 22    night driving their buses, the para -- the
 23    transit buses, delivering people around the
 24    city, in accordance with that contract,
 25    right?


                        A & A Court Reporting
                            215-829-9300
                               A1628
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 502 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 123
  1                           July 23, 2019
  2                A     I didn't know what was
  3    happening to be honest.          That past week,
  4    everything was blurred together, and I have
  5    no idea what anyone was doing.          I know that
  6    Transcendence couldn't have done it.           But I
  7    didn't know what they were doing.
  8                Q     Well, you told Ms. Morganroth
  9    that you were taking -- the main issue is
 10    that you heard the MTA had came around at 5
 11    o'clock and started collecting its buses?
 12                A     That's correct, yes.
 13                Q     Go with me to DX 176.
 14                      MR. AMINI:      It's a defendant's
 15                exhibit, Your Honor.
 16                A     Yes.
 17                Q     This is an email exchange.
 18    Let's start with the one on February 26 at
 19    12:46 a.m. from Mr. Milea to you, Matt Nolan,
 20    and Jean Luc at 12:46 a.m.         It's on the
 21    second page.
 22                A     I see that, yes.
 23                Q     He's giving you a quick update
 24    on his efforts, correct?
 25                A     Correct.


                        A & A Court Reporting
                            215-829-9300
                                A1629
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 503 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 124
  1                           July 23, 2019
  2                Q     And you respond to him,
  3    thanking him at 12:59 p.m., thanking him for
  4    his efforts.     And then you say:       We will have
  5    to try and deal with moving equipment
  6    tomorrow?
  7                A     Yes.
  8                Q     And you meant -- what did you
  9    mean by "moving equipment tomorrow"?
 10                A     The equipment that
 11    Transcendence Transit may have needed that
 12    was supposed to be foreclosed on, just the
 13    foreclosed equipment that was required for
 14    Transcendence Transit to operate.
 15                Q     That was still in TransCare's
 16    possession?
 17                A     Correct.
 18                Q     And then Mr. Kossuth (ph)
 19    writes you back at 1:46 saying he's taken
 20    certain measures, and he's going with a staff
 21    of eight members at 5 a.m. to -- 5 a.m. on
 22    Friday, the 26th, to retrieve the remaining
 23    Baltimore ambulances which are still
 24    drivable.
 25                A     I see that.


                        A & A Court Reporting
                            215-829-9300
                                A1630
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 504 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 125
  1                           July 23, 2019
  2                Q     And taking them to Pittsburgh.
  3    And you thank him for that effort and tell
  4    him he's done for the night?
  5                A     Correct.
  6                Q     So at least to this extent,
  7    you had some knowledge of --
  8                A     But you asked a different
  9    question.
 10                Q     I'm asking --
 11                A     No, you asked about MTA.         I
 12    clearly knew what Earl was doing, but that's
 13    not the question you asked.
 14                Q     You only knew what he was
 15    doing in Pittsburgh.       You didn't know what
 16    any of the other employees were doing around
 17    the other spots, correct?
 18                A     I clearly knew what Tom know.
 19    Tom was the only Tom there, because he told
 20    me.   So I didn't know what was happening with
 21    the MTA.
 22                Q     Okay.    Let me then take you --
 23    that's a good segue to go to JX 103.
 24                      THE COURT:     I don't have that
 25                document in my book.


                        A & A Court Reporting
                            215-829-9300
                               A1631
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 505 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 126
  1                           July 23, 2019
  2                       MR. AMINI:     You don't have JX
  3                103?    I'm sorry.
  4                       (Discussion off the record.)
  5                Q      Let's start with the last
  6    email in this chain, which is the first one
  7    in time, February 25 at 10:53 p.m.
  8                A      Yes.
  9                Q      Is this an email that when you
 10    say you wrote to everyone, we can look at the
 11    response from Matt Nolan that says does this
 12    impact Hudson Valley payroll, above that, to
 13    see at least who it would appear you were
 14    sending this to?
 15                A      Correct.
 16                Q      You were sending it to Mr.
 17    Youngblood, Mr. Fuchs, Mr. Milea,
 18    Mr. Kossuth, and then the rest of the people
 19    on that email are Patriarch folks, right?
 20                A      Correct.
 21                Q      Youngblood we've established.
 22    Fuchs was the guy running the MTA, right?
 23                A      Correct.
 24                Q      And then what was Milea
 25    running?


                        A & A Court Reporting
                            215-829-9300
                                 A1632
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 506 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 127
  1                           July 23, 2019
  2                A     I believe Milea may have been
  3    director of IT or something, IT services.
  4                Q     And Earl Kossuth I think we've
  5    had testimony was running Pittsburgh, you saw
  6    the email from that as well?
  7                A     From that email, yes, it was
  8    the case.
  9                Q     And you tell everybody that as
 10    a result of -- as a result of a number of
 11    circumstances, there's going to be no wind
 12    down period.     Do you see that?
 13                A     I do see that.
 14                Q     So you knew as of late in the
 15    evening, 11 o'clock on the 25th, that
 16    TransCare, Old Co as we call it, was shutting
 17    down?
 18                A     Correct.      I believe -- at
 19    least I knew there wasn't going to be a wind
 20    down.
 21                Q     And then you told everybody as
 22    a result wanted to try to secure as many
 23    ambulances, equipment as possible as quickly
 24    as we can?
 25                A     I see that, yes.


                        A & A Court Reporting
                            215-829-9300
                               A1633
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 507 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 128
  1                           July 23, 2019
  2                Q     And then you say:       "I'm not
  3    entirely sure where the most valuable assets
  4    are, but it makes sense to target those
  5    first"?
  6                A     I see that.
  7                Q     Why?
  8                A     Because I didn't want someone
  9    to look at paperclips when there was a server
 10    that was necessary to operate Transcendence's
 11    business.
 12                Q     And Mr. Nolan responds to
 13    you -- Mr. Nolan is up at Hudson Valley?            Is
 14    that --
 15                A     Yes.
 16                Q     And he responds:       "Does this
 17    affect the Hudson Valley payroll?"           Do you
 18    see that?
 19                A     I do see that.
 20                Q     There was a payroll coming due
 21    that day, the next day.          In fact, it's 10:59
 22    p.m.   There was a payroll coming due within a
 23    couple of ours on the 26th, was there not?
 24                A     I believe that's why the
 25    restructuring plan broke down was that


                        A & A Court Reporting
                            215-829-9300
                                A1634
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 508 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 129
  1                           July 23, 2019
  2    particular payroll coming.
  3                Q      Employees were owed for the
  4    last two weeks at work, and that payroll was
  5    going to be paid on that Friday?
  6                A      I don't know how their pay
  7    periods worked or how far back it goes.            I
  8    don't remember whether it was the week prior
  9    to this.    I don't know.
 10                Q      In the next email which is --
 11    now we're in the morning, the wee hours of
 12    the 26th.
 13                       THE COURT:    My last email was
 14                Mr. Nolan.
 15                       MR. AMINI:    The next one --
 16                Mr. Nolan, and right above Mr.
 17                Nolan, there is an email from Mr.
 18                Stephen to all of the same people
 19                February 26th at 04:14:35.         I was
 20                looking at that.
 21                       THE COURT:    On Exhibit 103?
 22                       MR. AMINI:    It is exhibit 103,
 23                yes.    Going backwards.      Yes.    I
 24                have everyone, does it impact, and
 25                then I have an email from Matt.


                        A & A Court Reporting
                            215-829-9300
                               A1635
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 509 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 130
  1                           July 23, 2019
  2                It's Bates-stamped 43501 at the
  3                bottom of the page.
  4                       THE COURT:     Oh, I see.    I have
  5                it.
  6                Q      All right.     You ask is there
  7    any way we can reach out to EMS charts, the
  8    EBCR agreement, we need to get that moved
  9    ASAP.   Do you know what that is?
 10                A      That was an agreement -- EBCR,
 11    as I recall, was a software system that was
 12    running ambulances to allow them to share
 13    medical data.      So the movement there would be
 14    to get that contract to the assignment.
 15    There is no physical movement of that, as I
 16    recall, what the EBCR was.
 17                Q      And then there is an email
 18    from Mr. Pelissier that we went over with
 19    him.    That's the next one about moving the --
 20    I think AS 400 server.
 21                A      Yes.
 22                Q      All right.     And Mr. Nolan
 23    comes back again to the group at 11:25.            I
 24    don't know how these emails work in terms of
 25    time, but asked is the Hudson Valley payroll


                         A & A Court Reporting
                             215-829-9300
                                 A1636
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 510 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 131
  1                           July 23, 2019
  2    okay for tomorrow.
  3                A     I see that.
  4                      THE COURT:     That's the day
  5                before, that's what I was going
  6                with the dates.
  7                      MR. AMINI:     Yeah, I don't know
  8                why they line up this way, Your
  9                Honor.    I can tell you that's they
 10                way they're produced.
 11                Q     If you move up, to a later
 12    email -- that's probably two separate strings
 13    that are mixed here.       I don't know.      But in
 14    any event, you write this email to Matt Nolan
 15    at 11:37 p.m. on February 25?
 16                A     I do.
 17                Q     And you tell him, "I have
 18    information on the payroll," and you ask Glen
 19    to please get this message out on the "NEW
 20    CO" (ph) employees ASAP, correct?
 21                A     Correct.
 22                Q     Glen is Glen Youngblood?
 23                A     Correct.
 24                Q     And the new information you
 25    have on the payroll you have from Ms. Tilton,


                        A & A Court Reporting
                            215-829-9300
                               A1637
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 511 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 132
  1                           July 23, 2019
  2    do you not?
  3                A     Correct.
  4                Q     The statement that follows is
  5    a statement that Ms. Tilton authorized you to
  6    send?
  7                A     Correct.
  8                Q     And it basically says, "If
  9    TransCare can't pay last week's payroll,
 10    Transcendence Transit will pick up that
 11    liability and pay the employees for the last
 12    week of work.     It may take a day or so to get
 13    them into the system, but they will be paid."
 14                A     That was at least part of what
 15    she asked me to write.        That's why I have the
 16    follow-up email is to include everything she
 17    wanted.
 18                Q     Two minutes later you had the
 19    addition?
 20                A     Yes.
 21                Q     Did you BCC her on the first
 22    one, and then she wrote you -- I'm just
 23    asking, and she wrote you and said you forgot
 24    to say in the good standing or you just
 25    remember it after he said it?


                        A & A Court Reporting
                            215-829-9300
                                A1638
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 512 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 133
  1                           July 23, 2019
  2                A     I doubt it.      I may have spoken
  3    with her as soon as soon as I hit send.            She
  4    reminded me.
  5                Q     So you follow-up with it and
  6    said, okay, two minutes later, "only
  7    employees in good standing"?
  8                A     Correct.
  9                Q     And you do understand that
 10    that's what Glen Youngblood wanted?           He sent
 11    that notice to some 300 employees?           Go with
 12    me, if you would, to PX 240.
 13                      MR. AMINI:     This one has a
 14                lacks relevance objection, Your
 15                Honor.    PX 240.
 16                A     I see it.
 17                      MR. MERVIS:      Relevance, we're
 18                going two days past the
 19                foreclosure.
 20                      THE COURT:     As I recall, one
 21                of the arguments was the operation
 22                was never effective, but it looks
 23                like Transcendence was operating
 24                for these two days.
 25                      MR. MERVIS:      Well, I guess,


                        A & A Court Reporting
                            215-829-9300
                               A1639
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 513 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 134
  1                           July 23, 2019
  2                that's a legal question.
  3                      THE COURT:     It suggests the
  4                assets closed and operated for a
  5                couple of days at least.
  6                      MR. MERVIS:      Right.    And what
  7                I'm saying is I think that's
  8                ultimately -- I think there's two
  9                questions there.       One is a legal
 10                question as to whether or not it
 11                was Transcendence.       But separately
 12                the question that's relevant.           But
 13                my specific objection is now we're
 14                talking about communications in the
 15                middle of the night two days after
 16                the -- after this occurs.
 17                      THE COURT:     I'm going to
 18                overrule the objection.         It is
 19                relevant, at least to the issue I
 20                mentioned.     It may be relevant to
 21                other issues, I don't know.
 22                Q     And this Exhibit 240,
 23    Plaintiff's Exhibit 240, Mr. Youngblood sends
 24    you the notice that you sent to everybody
 25    else.   We have assured from ownership that,


                        A & A Court Reporting
                            215-829-9300
                               A1640
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 514 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 135
  1                           July 23, 2019
  2    and then he quotes your email?
  3                A     Looks like it, yes.
  4                Q     And he forwards that along to
  5    you at 2:36 a.m. saying, sorry, I forgot to
  6    include you.     This was sent at 2:19?
  7    Correct?
  8                A     Correct.
  9                Q     And you received that?        You
 10    were aware of that at the time, correct?
 11                A     Correct.
 12                Q     Okay.    Let's move to PX 253?
 13    I didn't realize PX 2 was in my book.
 14                      THE COURT:     253.    Is it in the
 15                book?
 16                      MR. AMINI:     253.    There's no
 17                objection to this, Your Honor.
 18                Your book.     Can we just have put it
 19                up on the screen, please.
 20                Q     PX 253, this William O'Brien
 21    is at NYSIF, the New York State Insurance
 22    Fund.   It's on the screen.        It's not in your
 23    book.   I apologize.      Do you see this email
 24    from Mr. O'Brien?
 25                A     Yes.


                        A & A Court Reporting
                            215-829-9300
                                A1641
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 515 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 136
  1                           July 23, 2019
  2                Q     Okay.    It refers to an
  3    attachment we don't have.        I can show you the
  4    next email, it's just a see attached.           The
  5    next one after that, but there's nothing
  6    after that.     But it refers to -- it requests
  7    a cancel a certain policy with the New York
  8    State Insurance Fund.       Do you see that?
  9                A     Yes.
 10                Q     And he's writing back and
 11    telling you, okay, but that policy also
 12    covers TS Hudson Valley Ambulance
 13    Corporation.     Do you see that?
 14                A     I see that, yes.
 15                Q     Basically to cut through this
 16    quickly, the NYSIF guy was saying "I see
 17    you're canceling the Transcendence insurance
 18    fund ones, but I let you also know that
 19    policy covers the Hudson Valley operations,"
 20    and you write him back and said, "We're going
 21    to cancel that, too, and I will be sending a
 22    letter to that effect."
 23                A     Correct.
 24                      MR. MERVIS:      Your Honor, can I
 25                make a request.      It's been like


                        A & A Court Reporting
                            215-829-9300
                                A1642
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 516 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 137
  1                            July 23, 2019
  2                two-and-a-half hours.        Can we take
  3                a break.
  4                      MR. AMINI:     I'm two documents
  5                away.
  6                      MR. MERVIS:      Pardon?
  7                      MR. AMINI:     I'm two documents
  8                away from being finished.         I'm fine
  9                to take a break.
 10                      THE COURT:     Why don't we take
 11                a break until 4:00 o'clock.
 12                      MR. MERVIS:      Thank you.
 13                (Whereupon, at 3:47 p.m., a recess was
 14                taken to 4:11 p.m.)
 15                (The deposition resumed with all parties
 16                present.)
 17                      THE COURT:     Continue.
 18                      MR. AMINI:     Thank you, Your
 19                Honor.
 20                Q     Mr. Stephen, would you take a
 21    look at Exhibit 281.       Is that PX or --
 22                      MR. AMINI:     My copy doesn't
 23                have PX.
 24                A     PX?
 25                Q     Yes, it's the next to the last


                        A & A Court Reporting
                            215-829-9300
                               A1643
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 517 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 138
  1                           July 23, 2019
  2    one.
  3                A     I see it.
  4                Q     Is that an email that -- that
  5    email from Brian Stephen to Andrew Marshack
  6    (ph) and cc'd to Alexander, is that an email
  7    you sent on August 1st, 2017, at 9:11?
  8                A     Yes, it appears to be, yes.
  9                      MR. MERVIS:      Your Honor.
 10                      MR. AMINI:     I didn't move it.
 11                I'm not reading anything from it.
 12                Q     And is that the email that you
 13    received back from Mr. Witkis (ph) on or
 14    about August 1st, 2017, at 6:54 p.m.?
 15                A     I believe so, yes.
 16                Q     And to your knowledge did you
 17    ever reply to Mr. Witkis?
 18                      MR. MERVIS:      Your Honor,
 19                that -- that question -- in order
 20                for that question to be put, I
 21                think the document has to come into
 22                evidence.     On any event, I object
 23                on relevance, Your Honor.
 24                      THE COURT:     It's relevant to
 25                the trustees' claim to disallow the


                        A & A Court Reporting
                            215-829-9300
                               A1644
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 518 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 139
  1                           July 23, 2019
  2                secured claim of Arc II and
  3                preserve the lien for the estate.
  4                In that event, whether it's through
  5                a recharacterization or through the
  6                argument that even if the January
  7                advances were actually loans, it
  8                had nothing to do with the Arc II
  9                credit agreement.       The -- you know,
 10                the trustee may be entitled to
 11                recover the $800,000.
 12                      MR. MERVIS:      Okay.   That's --
 13                I'm not going to argue that now,
 14                Judge.
 15                      THE COURT:     Okay.
 16                      MR. MERVIS:      I think that's
 17                wrong.    Even if there is a
 18                recharacterization, I think that's
 19                wrong.    But my point is simply
 20                this, I'm harkening back to our
 21                discussion yesterday.        This is now
 22                so far removed from the events that
 23                occurred.     In other words, you
 24                know, I think what we talked about
 25                yesterday was if it's in and around


                        A & A Court Reporting
                            215-829-9300
                               A1645
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 519 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 140
  1                           July 23, 2019
  2                the time of the February 24th
  3                transaction, there's potential
  4                relevance, but this is so far after
  5                that.    This, I think, falls into
  6                the category of frankly who cares
  7                and what possible purpose does this
  8                have other than to say that Mr.
  9                Stephen was rude or deliberate or
 10                whatever with respect to the email.
 11                      THE COURT:     Which of the
 12                emails?
 13                      MR. AMINI:     Only the two last
 14                emails which will be on the first
 15                page, in addition to as, your
 16                Honor, pointed out the direct
 17                relevance to the $800,000 claim.
 18                There's actually in the second
 19                paragraph a statement by
 20                Mr. Stephen that the assets were
 21                foreclosed.     And all we hear on our
 22                end is, no, it wasn't, it was just
 23                an attempt.     So based on the
 24                foreclosure is how they're
 25                determining whether Credit Suisse


                        A & A Court Reporting
                            215-829-9300
                               A1646
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 520 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 141
  1                           July 23, 2019
  2                is going to get any money or not.
  3                So I don't see how they can argue
  4                to the Court that it was an
  5                attempted foreclose and they didn't
  6                actually do it, but they can tell
  7                Credit Suisse we did it, and that's
  8                why you're not getting we didn't.
  9                       MR. MERVIS:     The question I
 10                objected to, Your Honor, was simply
 11                did he reply to the very last email
 12                 --
 13                       THE COURT:    Well, let's start
 14                with the document.       Is there an
 15                objection to the receipt of the
 16                document?
 17                       MR. MERVIS:     Yeah, I --
 18                       THE COURT:    I guess two emails
 19                on the first page.
 20                       MR. AMINI:    The two emails on
 21                the first page, the rest is --
 22                       MR. MERVIS:     Yes.   Yes, Your
 23                Honor.    I certainly object to the
 24                final email.      But, in other words,
 25                the one at the top, but yeah, for


                         A & A Court Reporting
                             215-829-9300
                               A1647
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 521 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 142
  1                           July 23, 2019
  2                the reasons I stated before, I do
  3                object to the emails on the bottom
  4                half of the --
  5                      THE COURT:     The one on the
  6                bottom is Mr. Witkis --
  7                      MR. AMINI:     I'm also
  8                interested in Mr. Witkis' second
  9                paragraph.     Can you confirm which
 10                tranche of the term loan was
 11                actually received in distribution.
 12                      THE COURT:     That I think we
 13                are getting far afield.        That's a
 14                dispute between Credit Suisse and
 15                this PPAS or other lenders that
 16                receive benefit from that transfer.
 17                      MR. AMINI:     I would argue to
 18                Your Honor that given the first
 19                email and Mr. Stephen's description
 20                of how this money is that that's
 21                very relevant to their -- to
 22                whether a foreclosure occurred.
 23                He's saying if you foreclosured on
 24                me after, which tranche go to, and
 25                he's not getting an answer.         I


                        A & A Court Reporting
                            215-829-9300
                               A1648
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 522 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 143
  1                           July 23, 2019
  2                would say that's very relevant.
  3                      THE COURT:     Where does
  4                Mr. Stephen email say it was a
  5                foreclosure?
  6                      MR. AMINI:     Yes.    In the
  7                second paragraph it says we
  8                received proceeds of 800 from the
  9                sale of certain property assets
 10                formerly owned by TransCare and
 11                it's subsidiaries, which assets
 12                were foreclosed by the agent on
 13                behalf of the senior lenders.          And
 14                then Mr. Witkis says, okay, which
 15                tranche got that money, which is
 16                reasonable.
 17                      THE COURT:     We know who got
 18                the money from the proofs of claim.
 19                Are the defendants contending there
 20                was no foreclosure?
 21                      MR. MERVIS:      No, Your Honor.
 22                So here's what we're contending.
 23                Look, there was certainly a belief
 24                that there was a foreclosure.
 25                Whether it was effective is a


                        A & A Court Reporting
                            215-829-9300
                               A1649
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 523 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 144
  1                           July 23, 2019
  2                matter of Article 9 law -- to the
  3                extent that that matters to Your
  4                Honor, you'll decide.        What I'm
  5                saying is whether or not there was
  6                an effective foreclosure is
  7                actually not relevant to any claim
  8                of the case.      The actions that were
  9                taken may or may not be relevant.
 10                What I'm saying is as a legal
 11                matter --
 12                      THE COURT:     No, that's not
 13                true.    Because there's a fraudulent
 14                transfer claim that's predicated on
 15                that.
 16                      MR. MERVIS:      I'm sorry.     Which
 17                fraudulent transfer?
 18                      THE COURT:     There is an
 19                intentional fraudulent transfer
 20                claim.
 21                      MR. MERVIS:      On the -- yes.
 22                So there is a two-level analysis
 23                there in our view, Your Honor.          The
 24                first is was there an effective
 25                foreclosure, and again that -- we


                        A & A Court Reporting
                            215-829-9300
                               A1650
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 524 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 145
  1                           July 23, 2019
  2                haven't argued that in our paper
  3                one way or the other.        The second
  4                was were the assets ever actually
  5                transferred.
  6                      THE COURT:     It looks like
  7                Transcendence is operating --
  8                      MR. MERVIS:      I actually think
  9                that's not right, Your Honor, but I
 10                understand you're looking at the
 11                documents --
 12                      THE COURT:     I've heard enough
 13                of this.     I'll accept the emails
 14                but I'm not going to get into -- I
 15                think it's irrelevant a year and a
 16                half after the fact whether Credit
 17                Suisse has a claim against PPS or
 18                anybody else.       We know what
 19                happened to the money, whether or
 20                not they stipulate to it, it's
 21                right in the proof of claim.          PPS
 22                foreclosed and the money was
 23                credited to Arc II.
 24                      MR. AMINI:     Just so it's
 25                clear, I'm only arguing that their


                        A & A Court Reporting
                            215-829-9300
                               A1651
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 525 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 146
  1                           July 23, 2019
  2                response is at least to -- even if
  3                minor, indicative of their intent
  4                in terms of were they being upfront
  5                with these people or were they not.
  6                They're not being upfront with
  7                their creditors, that goes to their
  8                intent.    That's all I'm arguing.
  9                They're an agent for the loans.
 10                That was my point in asking did you
 11                respond to the man's question.          I
 12                think I know what the answer is.
 13                It's a simple answer, and I'm done
 14                with him.
 15                      THE COURT:     This is a year and
 16                a half later.       We're not going to
 17                get into a dispute between Credit
 18                Suisse and PPAS.       You have
 19                established through the evidence
 20                mostly yesterday that while they're
 21                asking Credit Suisse to consent to
 22                a transaction which it refuses to
 23                consent to, enters a similar
 24                transaction.      It's Arc II.     I
 25                understand that.


                        A & A Court Reporting
                            215-829-9300
                               A1652
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 526 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 147
  1                           July 23, 2019
  2                       MR. AMINI:    Thank you.     I have
  3                no further questions.
  4                       THE COURT:    I'll receive the
  5                document for the purpose indicated.
  6                       MR. AMINI:    Understood.
  7                Mr. Samet reminds me, because he's
  8                watching, that I may not have moved
  9                244, 235, and 229 in the record.
 10                       THE COURT:    Can you say that
 11                again?
 12                       MR. AMINI:    244, 235, and 229.
 13                       THE COURT:    Any objection to
 14                244?
 15                       MR. MERVIS:     None to 244.
 16                       THE COURT:    Received.
 17                       MR. MERVIS:     None to 239;
 18                       MR. AMINI:    229.
 19                       MR. MERVIS:     No objection.
 20                       THE COURT:    What's the third
 21                one?
 22                       MR. AMINI:    235.
 23                       THE COURT:    Any objection?
 24                       MR. MERVIS:     No, Your Honor.
 25                       THE COURT:    It's received.


                        A & A Court Reporting
                            215-829-9300
                               A1653
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 527 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 148
  1                            July 23, 2019
  2                      MR. AMINI:     Your Honor, I'm
  3                not going to give you the binder.
  4                I think -- we only have one
  5                document.     We'll pull it up on the
  6                screen.     You want the binder?
  7    BY MR. MERVIS
  8                Q     All right.     Mr. Stephen, let's
  9    just talk for a minute about your background,
 10    and I'll give you a minute.
 11                      Where did you go to law school?
 12                A     University of Pennsylvania law
 13    school.
 14                Q     And after law school, you
 15    worked at a law firm?
 16                A     Yes.
 17                Q     And during the 2015, early
 18    2016 time frame, would you consider yourself
 19    to have been an expert in lending and finance
 20    law?
 21                A     No.
 22                Q     Would you consider yourself to
 23    have been an expert in Article 9 of the UCC?
 24                A     No.
 25                Q     I think this was established,


                        A & A Court Reporting
                            215-829-9300
                                A1654
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 528 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 149
  1                           July 23, 2019
  2    but I just wanted to be very clear.           In
  3    connection with the Article 9 transaction,
  4    did PPAS have an outside lawyer?
  5                A     Yes.
  6                Q     And that person's name was
  7    what?
  8                A     Randy Creswell.
  9                Q     And to your understanding did
 10    Mr. Creswell have some experience in Article
 11    9 foreclosure transactions?
 12                A     Yes.    He worked with Patriarch
 13    Partners in the past on similar transactions.
 14                Q     Now, there was discussion
 15    earlier about the fact that in February of
 16    2016 Ms. Tilton and Wells Fargo were having
 17    negotiations.     Do you recall talking about
 18    that?
 19                A     Yes.
 20                Q     And to your knowledge, was
 21    Wells Fargo represented by an outside law
 22    firm in connection with those discussions?
 23                A     Yes.
 24                Q     What was the firm?
 25                A     On the Otterbourg.       I'm not


                        A & A Court Reporting
                            215-829-9300
                                A1655
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 529 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 150
  1                           July 23, 2019
  2    sure of the full name.
  3                      THE COURT:     I think it's
  4                Otterbourg.
  5                Q     Do you recall the name of any
  6    of the lawyers who worked on the account --
  7    the matter?
  8                A     I think at the end there was I
  9    met Jonathan Helfap, and before that I think
 10    it was perhaps Dan Fiorello, and I'm not sure
 11    of the name.     It may have been someone else.
 12                Q     Okay.    Now, I think we saw
 13    that Curtis Mallet was originally retained to
 14    serve as Chapter 11 counsel on February 9th,
 15    is that -- does that comport with your
 16    recollection?
 17                A     The 9th or the 10th.
 18                Q     Sometime after the 9th or the
 19    10th, but before the 24th, did you attend a
 20    meeting at Curtis Mallet with representatives
 21    of Wells Fargo?
 22                A     I believe they were on the
 23    phone with Jonathan Helfap from Otterbourg,
 24    and Charles Marks was there, and Lynn
 25    Harrison for TransCare and Jean Luc


                        A & A Court Reporting
                            215-829-9300
                               A1656
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 530 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 151
  1                           July 23, 2019
  2    Pelissier.
  3                Q     And was the meeting held in a
  4    conference room?
  5                A     Yes.
  6                Q     Do you recall what the seating
  7    arrangements were in terms of who sat where?
  8                A     Yes.    Lynn Harrison, Jean Luc,
  9    and I sat on one side of the table, and
 10    everyone else was on the other side of the
 11    table.
 12                Q     And the everyone else included
 13    the Carl Marks people?
 14                A     It did.
 15                Q     Those were TransCare's
 16    financial advisors at the time?
 17                A     Yes, they were.
 18                Q     And during the course of that
 19    meeting, was there discussion of the planned
 20    Article 9 foreclosure?
 21                A     I recall there was.        I don't
 22    specifically recall what we discussed.            I
 23    recall we discussed that.
 24                Q     How are you so sure that that
 25    was discussed if you can't recall the


                        A & A Court Reporting
                            215-829-9300
                                A1657
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 531 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 152
  1                            July 23, 2019
  2    details?
  3                A     That would have been the
  4    purpose of the meeting.
  5                Q     And you made reference
  6    earlier, I think, earlier when Mr. Amini was
  7    asking you questions as to a wind down of the
  8    Old Co business.      Again, to your
  9    recollection, was that discussed during the
 10    course of this meeting at Curtis Mallet?
 11                A     I believe it was, and I don't
 12    specifically recall.
 13                      MR. MERVIS:      Give me a moment,
 14                Your Honor.
 15                      THE COURT:     Um-hmm.
 16                Q     Oh, incidentally, before the
 17    Chapter 7 cases were filed, had you, in your
 18    legal career, been involved with a company
 19    that went into bankruptcy?
 20                A     No.
 21                Q     So this is the maiden voyage,
 22    so to speak?
 23                A     Yes.
 24                Q     So there was some testimony,
 25    and actually if you can pull it up, JX 100


                        A & A Court Reporting
                            215-829-9300
                                A1658
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 532 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 153
  1                           July 23, 2019
  2    just as a point of reference.         So there was
  3    some testimony about these documents
  4    concerning the assignment of the MTA
  5    contract.    Do you recall that?
  6                A     I do.
  7                Q     And you can -- you don't have
  8    to look at the attachments, but there were
  9    sort of attachments that had been signed by
 10    representatives of TransCare and
 11    Transcendence?
 12                A     Yes.
 13                Q     And do you know whether the
 14    MTA ever countersigned this contract?
 15                A     It did not.
 16                Q     Incidentally, there was some
 17    questions that Mr. Amini asked you about -- I
 18    think he used the words, so you canceled the
 19    contract and you can't -- no, not the
 20    contract.    Do you know whether the
 21    contract -- do you know whether Transcendence
 22    ever canceled the MTA contract?
 23                A     It did not.
 24                      THE COURT:     Did the MTA ever
 25                agree to     sign the contract for


                        A & A Court Reporting
                            215-829-9300
                                A1659
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 533 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 154
  1                           July 23, 2019
  2                Transendence.
  3                       THE WITNESS:     No, they did
  4                not.
  5                       MR. MERVIS:     That was actually
  6                the question.
  7                Q      Okay.    Mr. Amini showed you an
  8    email.    I'm just going to show you a
  9    different version of it.
 10                       MR. MERVIS:     Roy, if you can
 11                pull up PX 238.
 12                Q      So Mr. Amini asked you some
 13    questions about this email, and I think you
 14    gave testimony that what you were trying to
 15    do here was get people to secure assets so
 16    business would continue to run.
 17                       Did you have any other concerns
 18    that you were trying to address when you sent
 19    this email?
 20                A      Yes.    I received word from
 21    Randy Creswell that Gary Hurst had told him
 22    that ambulances were being left on the road,
 23    and he was -- Gary -- I think expressed his
 24    concern about that, but I heard from Randy
 25    Creswell the ambulance were being left on the


                        A & A Court Reporting
                            215-829-9300
                                 A1660
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 534 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 155
  1                            July 23, 2019
  2    road and being abandoned.
  3                Q     And why was that a concern?
  4                A     I'm not an expert on this, but
  5    I assume there was medical equipment in those
  6    ambulances and syringes and syringes and
  7    plasma, and I'm not sure what else they might
  8    carry and perhaps narcotics and so I was
  9    worried that -- I just want to try and make
 10    sure we try and secure as many of those as
 11    possible.
 12                Q     Incidentally, when you sent
 13    this email, did you have any thoughts of what
 14    would be done with these assets if the people
 15    you were asking to secure them were
 16    successful?
 17                A     No.    I think other than the AS
 18    400 server, which I guess was too large to
 19    move, that was the only thing I thought of
 20    that Transcendence needed to operate, but
 21    other than that, I didn't have a place for
 22    them to put the ambulances.         I didn't have a
 23    place to put the equipment.         I didn't have
 24    anywhere to store these items, whatever
 25    physical items they may have been.


                        A & A Court Reporting
                            215-829-9300
                               A1661
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 535 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 156
  1                           July 23, 2019
  2                Q     And do you know where they
  3    ultimately wound up?
  4                A     Back in their bins.
  5                Q     Okay.    Was there any plans to
  6    take the ambulances and drive them out of the
  7    country?
  8                A     No, there was no plan to do
  9    anything with the ambulances.
 10                Q     If you can take a look at --
 11    if pull up on the screen DX 176, which is in
 12    evidence.
 13                      MR. MERVIS:      And, Roy, if you
 14                can go to the second page, please.
 15                Q     So we looked at this earlier,
 16    and I just wanted to direct your attention to
 17    the email from Mr. -- is it Milea?
 18                A     Milea, yes.
 19                Q     And he's writing to you, and
 20    he's reporting -- it says, "Quick update on
 21    the Hamilton base."       Do you see that?
 22                A     I do.
 23                Q     What is the Hamilton base?
 24                A     I think that was one of the
 25    TransCare locations from which the MTA


                        A & A Court Reporting
                            215-829-9300
                               A1662
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 536 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 157
  1                           July 23, 2019
  2    services were provided.
  3                Q     And you so his report in the
  4    first paragraph, everything seems normal?
  5                A     Yes.
  6                Q     Okay.    Let's go up -- let's go
  7    to the first page now, and it's -- do you see
  8    that --
  9                      MR. MERVIS:      Thank you, Roy.
 10                Q     You say, "Tom, thank you for
 11    your efforts.     We will have to deal with
 12    moving the equipment tomorrow."          But then you
 13    go on to say, "It's good to hear that the
 14    ambulances are in the base.         We heard reports
 15    they were being left in random places along
 16    the streets, which does not seem all that
 17    likely given the history of the employee base
 18    and how seriously we know they take their
 19    roles and the medication/equipment they
 20    carry."    Do you see that?
 21                A     I do.
 22                Q     Were you -- was it, in fact,
 23    good to hear that?
 24                A     It was, yes.
 25                Q     Was it a relief?


                        A & A Court Reporting
                            215-829-9300
                                A1663
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 537 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 158
  1                           July 23, 2019
  2                A     It was a relief.
  3                      MR. MERVIS:      Roy, pull up PX
  4                206, which is in evidence.         Your --
  5                I'm sorry.     Wrong number.      JX 96.
  6                Pull that up on the screen.         That's
  7                wrong, too.     Let me start again.
  8                Q     Mr. Amini asked you a number
  9    of questions about the extent to which the
 10    folks who worked at TransCare were aware of
 11    the transition services agreement and the
 12    foreclosure.     Do you recall that?
 13                A     I do.
 14                      MR. MERVIS:      Okay.   Now, Roy,
 15                can you pull up 206 in evidence.
 16                Q     Now, we looked at this today
 17    with Mr -- you know what, I'm pretty sure
 18    this is in Mr. Amini's big binder.           You
 19    looked at this today with Mr. Pelissier at
 20    some length, so I'm not going to do this with
 21    you, but let me just ask you, do you know
 22    what this document is?
 23                A     Yeah.    It's an update to Len
 24    on the status of the -- of the plan, the
 25    restructuring plan.


                        A & A Court Reporting
                            215-829-9300
                               A1664
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 538 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 159
  1                           July 23, 2019
  2                Q     And if you go back up -- there
  3    is a bunch of, if you just scroll through it,
  4    you see there is a number of action items,
  5    right?
  6                A     Yes.
  7                Q     And do some of those action
  8    items refer to the planned article on
  9    foreclosure?
 10                A     I believe so.
 11                      MR. MERVIS:      And, Roy, if you
 12                can scroll back up to the very top
 13                of the exhibit, first page.
 14                Q     You see the people who are in
 15    the two-line, Mr. Stephen?
 16                A     Yes.
 17                Q     Do any of them work for
 18    TransCare?
 19                A     Peter Wolf and Glen
 20    Youngblood, yes.
 21                Q     And in preparing for the
 22    Article 9 foreclosure, did you have
 23    opportunity to interact with those gentlemen
 24    about the foreclosure?
 25                A     I did.


                        A & A Court Reporting
                            215-829-9300
                                A1665
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 539 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 160
  1                            July 23, 2019
  2                Q     How frequently?
  3                A     Fairly frequently.       At some
  4    point in February, Glen was in the Patriarch
  5    Partners offices, helping, he and some of his
  6    colleagues pulled together some of the
  7    information for the transit services
  8    agreement.      All those amounts for payroll and
  9    other items were given to us by Glen, and I
 10    won't necessarily say his team, but people
 11    working with Glen from TransCare.
 12                Q     Were you making any efforts to
 13    hide information about the future plans of --
 14    the NEW CO part of the plan for these
 15    gentlemen?
 16                A     No.
 17                Q     Could you take a look --
 18                      MR. MERVIS:      And, Your Honor,
 19                this is in the large binder that
 20                Mr. Amini gave you.       I'm not sure I
 21                can tell you where.       I'll try.
 22                      Can we pull up, please, PX 213.
 23                Q     And you were shown this email
 24    earlier.    This is to Mr. Youngblood, and
 25    you're copied and Mr. Wolf are copied; is


                        A & A Court Reporting
                            215-829-9300
                               A1666
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 540 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 161
  1                           July 23, 2019
  2    that correct?
  3                A     Yes.
  4                Q     And you see the reference
  5    to -- in the second line to -- it says,
  6    "Legally transferred to," all caps, "NEW CO"?
  7                A     Yes.
  8                Q     And what was the NEW CO a
  9    reference to?
 10                A     To Transcendence Transit.
 11                Q     And to your understanding, had
 12    that already been explained to Mr. Wolf and
 13    Mr. Youngblood?
 14                A     Yes.
 15                Q     And then in the paragraph
 16    below that, the second line says, "Vehicles
 17    will help us determine the potential monthly
 18    charge to Old Co?
 19                A     I do.
 20                Q     And what did Old Co stand for?
 21                A     TransCare.
 22                Q     And to your knowledge, had the
 23    Old Co plan also been shared with Mr. Wolf
 24    and Youngblood?
 25                A     Yes.    I believe it's just one


                        A & A Court Reporting
                            215-829-9300
                                A1667
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 541 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 162
  1                           July 23, 2019
  2    large plan.
  3                      MR. MERVIS:      Roy, if you can
  4                pull up -- actually, I take that --
  5                pull PX 234 please.       And if you
  6                could -- Roy, if you go to the
  7                second page, please -- and
  8                actually, sorry, go to the third
  9                page, please.        And if you could
 10                just scroll up.       Great.
 11                Q     The paragraph I want you to
 12    focus on, Mr. Stephen, is the one that says
 13    "all of the 390 drivers."
 14                A     Yes.
 15                Q     Now, Mr. Amini asked you if
 16    that was untrue, and I think you agreed with
 17    him, but you also said -- at least according
 18    to the realtime I was looking at, "too
 19    bullish".
 20                      Do you recall saying that?
 21                A     Yes.
 22                Q     What did you mean by "too
 23    bullish"?
 24                A     We were trying to show the MTA
 25    that this would work, and I -- I wrote things


                        A & A Court Reporting
                            215-829-9300
                                A1668
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 542 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 163
  1                           July 23, 2019
  2    here that I hoped would happen, but it didn't
  3    happen, so obviously bullish is just not
  4    true, either one, but this was an attempt to
  5    try to get the MTA to consent to us.
  6                      MR. MERVIS:      Roy, can you pull
  7                up PX 213, please.       Oh, I'm sorry.
  8                JX 103.    Your Honor, I think this
  9                is towards the back of Mr. Amini's
 10                binder.
 11                Q     Mr. Amini asked you about the
 12    first two paragraphs on the first page of
 13    this exhibit -- the first two emails on the
 14    first page of this exhibit.         Let's look the
 15    at the one that you sent 11:37.
 16                      So it says -- in the second
 17    paragraph, it says, "If the TransCare
 18    bankruptcy estate does not make payroll for
 19    the last week, Transcendence Transit will pick
 20    up that liability."
 21                      Which company's payroll were
 22    you referring to Transcendence offering to
 23    pick up?
 24                A     TransCare, a portion of
 25    TransCare.


                        A & A Court Reporting
                            215-829-9300
                               A1669
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 543 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 164
  1                            July 23, 2019
  2                Q     And was -- and then you
  3    modified it in the email at the top.           Was
  4    that, in fact, the plan, was it -- at the
  5    time that you sent this email?
  6                A     At the time I sent this, yes.
  7    That wasn't the original plan, but at the
  8    time I sent this, yes.
  9                Q     And ultimately -- well, to the
 10    extent that the plan didn't pay out -- didn't
 11    pan out, was that based on any
 12    decision-making by you?
 13                A     No.
 14                      MR. MERVIS:      Your Honor, if I
 15                can have a moment.       I'm almost
 16                through.
 17                      If you could pull up, please,
 18                Roy, DX 186.      There's no objection
 19                to this.
 20                      MR. SAMET:     There's no
 21                objection.
 22                      MR. MERVIS:      So we'll offer
 23                it, Your Honor.
 24                      THE COURT:     186 is received.
 25                      MR. MERVIS:      Roy, if you can


                        A & A Court Reporting
                            215-829-9300
                               A1670
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 544 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 165
  1                           July 23, 2019
  2                scroll down to the -- there you go.
  3                There's an email from Mr. Leland to
  4                Mr. Pelissier and Mr. Stephen.          You
  5                see you're copied there.         Just take
  6                a moment to look at this email, and
  7                actually, Roy, if you could scroll
  8                down a little more so the witness
  9                can get the context.
 10                Q     Do you recall -- there's a
 11    discussion here about a problem the company
 12    is having.      Do you recall what the subject
 13    was?
 14                A     I think this was the New York
 15    State Insurance Fund, may have informed the
 16    company they were going to cancel the policy
 17    or at least they should have noticed the
 18    policy was being canceled, that's within the
 19    workers' comp policy they wouldn't be able to
 20    operate.
 21                Q     Okay.    And if you look at the
 22    email on the very bottom of the first page
 23    from Mr. Leland to Mr. Pelissier, the very
 24    first sentence says, "I suspect Jeff would
 25    advocate having legal counsel."          Do you see


                        A & A Court Reporting
                            215-829-9300
                               A1671
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 545 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 166
  1                           July 23, 2019
  2    that?
  3                A     I do.
  4                Q     Do you know to who the Jeff is
  5    that they're referring to?
  6                A     I think from the email
  7    directly below it was Jeffrey Ellis.           I don't
  8    know for sure.
  9                Q     Not 100 percent sure.        Who is
 10    Jeff Ellis?
 11                A     Jeff Ellis was the HR -- was
 12    the VP of HR, I think.        Transit Corporation.
 13                      MR. AMINI:     Your Honor, may I
 14                just note my objection to the
 15                relevance.     I don't know what
 16                relevance this is to this case.
 17                      MR. MERVIS:      Well, Your Honor,
 18                the relevance is is I'm rebutting
 19                testimony that you haven't seen yet
 20                from Mr. Leland.       That's the
 21                relevance.
 22                      THE COURT:     All right.
 23                Overruled.
 24                      MR. MERVIS:      All right.     In
 25                any event, Roy, if you could move


                        A & A Court Reporting
                            215-829-9300
                               A1672
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 546 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 167
  1                           July 23, 2019
  2                up the page.
  3                Q     And you'll see there's an
  4    email from Mr. Pelissier, yourself, and Mr.
  5    Greenberg, and it says, "What is Glen trying
  6    to say?    Has anyone refused them anything
  7    regarding legal authorization to engage
  8    counsel."    Do you see that?
  9                A     I do.
 10                Q     And then you'll see there's an
 11    email from Mr. Greenberg where he starts, and
 12    he says, "I was going to mention this as
 13    well."    Do you see that?
 14                A     Yes.
 15                Q     All right.     Go to the top of
 16    the page please.      You write, "No one refused
 17    him counsel.     We repeatedly asked him to find
 18    someone, and he constantly said he didn't
 19    have any"; is that true?
 20                A     Yes.
 21                      MR. MERVIS:      Your Honor, if I
 22                can just consult with my
 23                colleagues, I think I'm done.
 24                Q     All right.     Just a couple.      I
 25    need to clarify a couple things.          There was a


                        A & A Court Reporting
                            215-829-9300
                                A1673
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 547 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 168
  1                           July 23, 2019
  2    lot of language at the beginning of your
  3    examination, terms of art, and I just want to
  4    make sure we're clear.
  5                      There was reference to Ms.
  6    Tilton being a collateral manager.           Do you
  7    recall that?
  8                A     I do.
  9                Q     And to your understanding, she
 10    was the collateral manager of what?
 11                A     Of the Zohar Funds.
 12                Q     Was she the collateral manager
 13    of TransCare?
 14                A     She was not.
 15                Q     And there was some --
 16                      THE COURT:     TransCare or the
 17                term lenders?
 18                      MR. MERVIS:      No, Your Honor --
 19                well, I -- I don't know.         I think
 20                it's already in evidence, Judge.
 21                There was just so much confusion.
 22                      THE COURT:     She wouldn't be
 23                the collateral manager for the
 24                borrower?
 25                      MR. MERVIS:      That's correct.


                        A & A Court Reporting
                            215-829-9300
                               A1674
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 548 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 169
  1                           July 23, 2019
  2                But I think that's how the
  3                testimony came out, because the
  4                question was -- well, that's how
  5                the testimony came out, so I'm just
  6                clearing it up.      She is not the
  7                collateral manager.
  8                Q     And in terms of PPAS's role as
  9    an administrator -- again, with respect to
 10    the TransCare term loan, administrator of
 11    what --
 12                A     The administrative agent, so
 13    that TransCare would, for instance, pay --
 14    its interest would be paid into Patriarch
 15    Partners Agency Services and it would
 16    distribute that interest to the various
 17    lenders in proportion to their loans, their
 18    outside loans.
 19                      MR. MERVIS:      Thank you.     I
 20                have nothing further, Your Honor.
 21                      THE COURT:     Any direct.
 22                      MR. AMINI:     Nothing Your
 23                Honor.
 24                      THE COURT:     When you attended
 25                this meeting with Lynn Harrison,


                        A & A Court Reporting
                            215-829-9300
                               A1675
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 549 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 170
  1                           July 23, 2019
  2                Wells Fargo, and apparently
  3                Mr. Helfat was there?
  4                      THE WITNESS:      He was there.
  5                      THE COURT:     This was February
  6                what day?
  7                      THE WITNESS:      I don't know the
  8                date.    It would have been after
  9                Curtis Mallet was engaged, so
 10                sometime after February 10.
 11                      THE COURT:     Was there any
 12                discussion at the meeting about
 13                Wells Fargo funding TransCare in
 14                Chapter 11.
 15                      THE WITNESS:      To answer your
 16                question, I don't know if it's
 17                going back to that meeting.
 18                      THE COURT:     Was it discussed
 19                that that meeting?
 20                      THE WITNESS:      I don't know if
 21                we talked about it at that meeting.
 22                I think it was -- to answer your
 23                question, I don't know if we spoke
 24                it at that meeting.
 25                      THE COURT:     Did you discuss


                        A & A Court Reporting
                            215-829-9300
                               A1676
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 550 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 171
  1                            July 23, 2019
  2                anything about funding?
  3                      THE WITNESS:      I did not.     I
  4                understand there were conversations
  5                with Wells Fargo about funding that
  6                but I don't know the specifics.
  7                      THE COURT:     All right.     You
  8                can step down.      Thank you.
  9                      MR. AMINI:     Your Honor,
 10                relative to Your Honor's question,
 11                can I ask --
 12                      THE COURT:     To what I just
 13                asked him?
 14                      MR. AMINI:     Well, you just
 15                asked him -- can I ask for DX 140
 16                can be put up on the screen?          DX
 17                not PX.     It's a a Defendants'
 18                exhibit, Your Honor.
 19                      REDIRECT EXAMINATION
 20    BY MR. AMINI
 21                Q     You had mentioned,
 22    Mr. Stephen, did you not, that at this
 23    meeting, Wells Fargo folks were all on the
 24    telephone?
 25                A     No.    I said I thought they


                        A & A Court Reporting
                            215-829-9300
                               A1677
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 551 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 172
  1                           July 23, 2019
  2    were on the telephone.
  3                Q     Right.    And so here's an
  4    email, and one of the people on the phone was
  5    Jonathan Helfat.      He was there?
  6                A     He was there.
  7                Q     Okay.    And so you think that
  8    the Wells -- John Husson and Robert Strack,
  9    were they on the phone to your recollection?
 10                A     I think they were on the
 11    phone.
 12                Q     And is it -- you will see that
 13    this is an email, and I understand you're not
 14    on it, but are these, the people on this
 15    email, that you recall participating in that
 16    call?
 17                A     In the meeting, Cindi Gilio
 18    was not in the room, Lynn Harrison was, Carl
 19    Landeck was, Jonathan Killion, he worked with
 20    Carl Landeck, he was there.         Mark Pfefferle
 21    was not there.      Lynn Tilton was not there.
 22    Jean Luc was there.       Randy Jones was not
 23    there.    Michael Greenberg was not there.
 24    Daniel Fiorillo, Dan, I don't believe, was
 25    there.    And I don't believe Robert Strack or


                        A & A Court Reporting
                            215-829-9300
                               A1678
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 552 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 173
  1                           July 23, 2019
  2    John Husson were there.
  3                Q     You had mentioned in your
  4    earlier testimony about this meeting that it
  5    occurred -- I thought you said it occurred
  6    close in time to when the Curtis Mallet folks
  7    had been engaged.
  8                A     They had been engaged at that
  9    point.
 10                Q     Right.    And they were engaged
 11    on -- I don't recall, but the 9th or the
 12    10th.    As of the 10th, but I know there is
 13    correspondence on the 9th?
 14                A     I think it was the 10th.
 15                Q     So this refers to -- let's
 16    take this heading off:        Following up on our
 17    conference call earlier today.          And this is
 18    Friday, February 12th.        Does that help
 19    refresh your recollection that this meeting
 20    was, in fact, on that day?
 21                A     I believe it was, yes.
 22                      MR. AMINI:     It's a Defendants'
 23                exhibit.     I will move it in.
 24                      MR. MERVIS:      No objection
 25                whatsoever.


                        A & A Court Reporting
                            215-829-9300
                               A1679
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 553 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 174
  1                           July 23, 2019
  2                      THE COURT:     It's received.
  3                      MR. AMINI:     Thank you, Your
  4                Honor.
  5                      MR. MERVIS:      Your Honor, I
  6                think -- I'm not sure how long you
  7                were planning to sit tonight.          Now
  8                would probably be a good time to
  9                deal with Dr. Arnold.
 10                      THE COURT:     You talked about
 11                the trustee's testimony.         Do we
 12                need the trustee's testimony?
 13                      MR. AMINI:     We thought we
 14                would need the trustee's testimony
 15                with respect to the events of the
 16                25th and the 26th, who was
 17                operating -- He's going to come --
 18                it's not a secret.
 19                      THE COURT:     Did we deal with
 20                Dr. Arnold in the motion in limine?
 21                      Thank you.     You can step down.
 22                      THE WITNESS:      So, your Honor,
 23                there's two issues.       There's two
 24                issues that we would like to
 25                discuss with the Court.        I'm sorry.


                        A & A Court Reporting
                            215-829-9300
                               A1680
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 554 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 175
  1                           July 23, 2019
  2                      There's two issues that we want
  3                to raise.     We want to just offer the
  4                Daubert motion.      And there is a
  5                second    issue, which I previewed
  6                yesterday morning, which as we now
  7                have a new report, asked -- I want
  8                to put -- I want to ask for some
  9                guidance on it.
 10                      Respect to the Daubert motion,
 11                Your Honor, Mr. Silagi, my
 12                colleague, put in a pro hac vice
 13                apparently last night.        I would be
 14                very happy if you could --
 15                      THE COURT:     Did he pay $200?
 16                      MR. SILAGI:      I did, Your
 17                Honor.
 18                      THE COURT:     Are you a member
 19                of any bar?
 20                      MR. SILAGI:      Yeah, new York.
 21                      THE COURT:     But you're not a
 22                member of this court?
 23                      MR. SILAGI:      No.   Pending.
 24                      THE COURT:     Okay.
 25                      MR. MERVIS:      He's Southern


                        A & A Court Reporting
                            215-829-9300
                               A1681
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 555 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 176
  1                           July 23, 2019
  2                District -- it's not in yet, but
  3                he's ready to go on the motion.
  4                      THE COURT:     All right.     Motion
  5                granted.
  6                      MR. MERVIS:      It's his job.
  7                      MR. SILAGI:      Your Honor, Alex
  8                Silage, Proskauer Rose, on behalf
  9                of the defendants.
 10                      Your Honor, we moved to exclude
 11                Dr. Arnold for two reasons.         First,
 12                his opinions don't fit the case;
 13                and, second, they're not helpful to
 14                the Court as the trier of fact.
 15                      First, to the fit issue, Your
 16                Honor, the Trustee's claim is
 17                essentially that Ms. Tilton failed
 18                to monetize TransCare in January,
 19                February of 2016.       The problem is
 20                Dr. Arnold values TransCare as it
 21                could be used with respect to
 22                EBITDA.
 23                      Now, just to be clear, as a
 24                general matter, there may not be an
 25                issue with an expert who uses


                        A & A Court Reporting
                            215-829-9300
                               A1682
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 556 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 177
  1                           July 23, 2019
  2                prospective EBITDA, but the problem
  3                is, is it that expert fails to test
  4                any of the assumptions that underlie
  5                that prospective EBITDA.         And that's
  6                what Arnold did here.
  7                      So a helpful way to think of
  8                this is to think of how the
  9                trustees -- how the trustee intends
 10                to use Dr. Arnold's evidence.
 11                Essentially, the purpose is to show
 12                what TransCare would have sold for
 13                on the open market.       But if that's
 14                the case, then you have to think
 15                like a buyer.       But a buyer would ask
 16                questions and would not assume
 17                everything was all right.
 18                      So, for example, what Arnold
 19                does is he fails to test any of the
 20                assumptions and takes at face value
 21                that the company would be able to
 22                obtain the needed capital, that it
 23                would be able to obtain the
 24                vehicles.     He did no risk assessment
 25                or analysis of the execution risk of


                        A & A Court Reporting
                            215-829-9300
                               A1683
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 557 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 178
  1                           July 23, 2019
  2                the project.      He simply accepted
  3                those issue without testing them.
  4                      So if you assume those things,
  5                you are not thinking like a buyer.
  6                And instead, what you're essentially
  7                left with is an expert who simply
  8                does math.     And that brings me to
  9                the second point, which is that the
 10                testimony and the evidence from Dr.
 11                Arnold also doesn't help this
 12                Court's trier of fact.
 13                      Essentially, if the analysis
 14                that he does is to take, at face
 15                value, the evidence that trustee's
 16                counsel has provided for him and to
 17                crunch those numbers and do basic
 18                arithmetic, then that is, first,
 19                something that this Court, as a
 20                trier of fact, is certainly capable
 21                of doing.     And second, this Court --
 22                      THE COURT:     You give me too
 23                much credit.
 24                      MR. SILAGI:      Well, I'm still
 25                young, but I assume you can -- I'll


                        A & A Court Reporting
                            215-829-9300
                               A1684
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 558 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 179
  1                           July 23, 2019
  2                stop at that line of questioning.
  3                       MR. MERVIS:     That's wise.
  4                       MR. SILAGI:     You know, to give
  5                the Court even more credit, the
  6                point is that you can do something
  7                that Dr. Arnold didn't do, which is
  8                you can actually look at the
  9                underlying evidence and actually
 10                make an assessment of the evidence
 11                and determine what weight, if any,
 12                to give to it.
 13                       THE COURT:    You said "weight,"
 14                talking about admissibility.
 15                       MR. SILAGI:     Well, I'm sorry.
 16                I mean, one, relevance; or two,
 17                whether it's reliable.
 18                       So I think that at the end of
 19                the day, for those two reasons, Your
 20                Honor, the trustee's expert doesn't
 21                opine on anything that fits the case
 22                and doesn't provide any evidence
 23                that's helpful to this Court.          Thank
 24                you.
 25                       THE COURT:    Thank you.


                        A & A Court Reporting
                            215-829-9300
                               A1685
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 559 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 180
  1                           July 23, 2019
  2                      MR. AMINI:     Your Honor, all I
  3                heard was:     I don't like his
  4                opinion, and we can attack it on
  5                multiple levels.
  6                      He's saying he didn't test his
  7                assumptions, which implicitly means
  8                that in order to receive an expert
  9                report, it has to be tested.          And
 10                he's also said that all he's doing
 11                is the math.
 12                      They can cross-examine him on
 13                that and I can't tell you how he
 14                tested it and what he did.         I mean,
 15                it segues into the next part of what
 16                they're complaining about, is that
 17                we gave them slides concerning what
 18                he's going to testify to because
 19                it's easier to walk an expert
 20                through with the slides, and we gave
 21                them some of the rebuttal slides
 22                because they brought in their
 23                witness to say I didn't do any
 24                testing, I didn't do any math
 25                either, but I'm telling you if you


                        A & A Court Reporting
                            215-829-9300
                               A1686
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 560 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 181
  1                           July 23, 2019
  2                did it the way I tell you to do it,
  3                it would be different than what Mr.
  4                Arnold got.     And so therein lies the
  5                big dispute.
  6                      By the way, we're not suing, I
  7                don't think, for failure to monetize
  8                the assets.     I think that's really a
  9                complete misstatement.        At this
 10                point, given how this case has
 11                evolved, Ms. Tilton took the assets
 12                for herself, and we're suing under
 13                Delaware law that she had to do that
 14                in a fair process at a fair price.
 15                      One of the -- how we have set
 16                up how people are going to
 17                testify --
 18                      THE COURT:     We're getting
 19                beyond the Arnold testimony at this
 20                point.    I understand what your
 21                claim is.     I read the pretrial
 22                order, and it focuses on the
 23                foreclosure.      The events of
 24                February 24th, basically.
 25                      MR. AMINI:     That's right.


                        A & A Court Reporting
                            215-829-9300
                               A1687
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 561 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 182
  1                           July 23, 2019
  2                      THE COURT:     And although the
  3                case looked at some point like you
  4                were arguing in 2015, or whatever,
  5                that she should have gone through a
  6                marketing process, I don't
  7                understand that to be the claim.
  8                      MR. AMINI:     No, that's not the
  9                claim.    The claim is -- and
 10                determined to sell it, she had an
 11                obligation, under Delaware law, as
 12                the board, to follow a fair
 13                process, and she has the
 14                obligation -- one of the things
 15                about that Arnold is clear his she
 16                has the obligation to establish a
 17                fair price, and if she can't, then
 18                Arnold becomes -- but since she's
 19                the last witness, we're doing it --
 20                      THE COURT:     You may be right.
 21                Look, I'm going to overrule your
 22                motion.    My sense of what Arnold
 23                did to a large extent is he took
 24                admissions from some of the
 25                defendants and rolled that into a


                        A & A Court Reporting
                            215-829-9300
                               A1688
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 562 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 183
  1                           July 23, 2019
  2                valuation.     Really, how he valued
  3                it goes to the weight, not the
  4                admissibility.      Because you can
  5                show that he didn't consider where
  6                the funds are going to come from,
  7                that, you know, he couldn't do a
  8                cash flow analysis because he
  9                didn't have that other element and
 10                that this is not reliable.         You can
 11                do all those things.        But that
 12                really goes to the weight, not the
 13                admissibility.
 14                      Let me hear what you have to
 15                say about the slides.        I haven't
 16                seen them.
 17                      MR. MERVIS:      Yes, so let me
 18                pass it up, Your Honor.        And I'll
 19                pass up the report, too, just in
 20                case.
 21                      THE COURT:     Let me say, I
 22                agree with Mr. Amini, that you have
 23                to show the price was fair.         But
 24                the trustee has to show what the
 25                damages are, even if there was a


                        A & A Court Reporting
                            215-829-9300
                               A1689
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 563 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 184
  1                           July 23, 2019
  2                breach of fiduciary duty.
  3                      MR. MERVIS:      I think that's
  4                exactly right, Your Honor, and I
  5                think that's what we argued.
  6                      Your Honor, let me start at the
  7                back.    That's where the issue is.
  8                So if you start at --
  9                      THE COURT:     You know these are
 10                upside down.
 11                      MR. MERVIS:      I think we've
 12                done pretty well, Judge.         I
 13                apologize.
 14                      MR. AMINI:     Here is a single
 15                sided copy.
 16                      THE COURT:     Thank you very
 17                much.
 18                      MR. MERVIS:      So if you look
 19                at -- starting, Your Honor, at
 20                Slide 29, let me explain to you
 21                what I understand, Dr. Arnold to
 22                have done here.
 23                      THE COURT:     Are there numbers?
 24                      MR. MERVIS:      Yeah, there are,
 25                in the right-hand corner, Your


                        A & A Court Reporting
                            215-829-9300
                               A1690
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 564 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 185
  1                           July 23, 2019
  2                Honor.
  3                       THE COURT:    Okay.
  4                       MR. MERVIS:     So -- so what
  5                I -- I'm not going to speak to --
  6                let me put it this way.        I think
  7                Mr. Amini would acknowledge that
  8                what is shown in Slides 29 through
  9                35 is in the nature of -- is in the
 10                nature of rebuttal testimony.
 11                       Now, to start, we got this at 8
 12                o'clock on Sunday night.         They've
 13                had our expert's report for months
 14                and months.     If they wanted to
 15                tender rebuttal, or at least try to,
 16                the time to do that is a long time
 17                ago.
 18                       But let me -- let me tell you
 19                what I think he's done here and why
 20                if Your Honor doesn't exclude this,
 21                at least we need time to deal with
 22                it.    Because although I think
 23                it's -- in some ways I want to
 24                cross-examine him on it, but I don't
 25                have enough information on it.


                         A & A Court Reporting
                             215-829-9300
                               A1691
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 565 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 186
  1                           July 23, 2019
  2                      So what he's done is he's --
  3                he's responding, or he claims he's
  4                responding to something that my
  5                expert says.      That's not really so
  6                but that's besides the point.          Hour
  7                expert said this, the comparable
  8                companies that you expert said this.
  9                The comparable companies that you
 10                selected, Dr. Arnold, were the ones
 11                that Mr. Greenberg put on a piece of
 12                paper, and valuation experts should
 13                do more than that.       That's
 14                Mr. Dunn's criticism.
 15                      So what Dr. Arnold appears to
 16                have done here is he's gone and
 17                found 69 companies that fit into
 18                more and more of the criteria that
 19                our expert notes TransCare had.          And
 20                actually, as far as I can tell, it's
 21                probably just one.       And so, just to
 22                give you some examples, Your Honor,
 23                of who is on this list, if you look
 24                at No. 30 in the third row, you will
 25                see that one of the supposed


                        A & A Court Reporting
                            215-829-9300
                               A1692
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 566 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 187
  1                           July 23, 2019
  2                comparables is here on consulting.
  3                To pick another firm that Your Honor
  4                may be familiar with, if you go a
  5                couple of rows over, see No. 43,
  6                Maverick Consulting (ph).         And so
  7                that sort of speaks for itself.
  8                      But here's the problem.         I have
  9                no idea what the work product is
 10                behind this.      I have no idea why he
 11                picked these companies.        I don't
 12                know what their profiles are.          I
 13                have not received anything that
 14                indicates how these companies were
 15                selected, why they were selected, or
 16                what attributes he thinks they share
 17                with TransCare.
 18                      So then what he's done, Your
 19                Honor, and it's explained in Slide
 20                31, but I think it's graphically
 21                represented in Slide 32, is he says:
 22                Well, look, if you take from these
 23                69 some subset of, quote, smaller
 24                companies, and you plug them and you
 25                do an EBITDA multiple analysis, look


                        A & A Court Reporting
                            215-829-9300
                               A1693
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 567 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 188
  1                           July 23, 2019
  2                at this range, right, and it goes --
  3                I don't -- I have no idea which
  4                companies are in the similar
  5                companies range.       I have no idea
  6                what companies are in any ranges.
  7                      So, basically, argument is
  8                twofold.     One, it's way too late to
  9                be doing a rebuttal report.         There
 10                was no provision for a rebuttal
 11                report in the case management order.
 12                And as I said, we've been -- you
 13                know, they had our report forever.
 14                And if they wanted to do this, they
 15                could have done it a long time ago.
 16                      Secondly, to the extent that
 17                Your Honor would determine that this
 18                is appropriate as a matter of
 19                timing, we have been provided
 20                woefully insufficient information to
 21                cross examine because I do not know
 22                why he selected any of these
 23                companies and I have not had the
 24                time to research them to prepare a
 25                cross examination.


                        A & A Court Reporting
                            215-829-9300
                               A1694
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 568 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 189
  1                           July 23, 2019
  2                      THE COURT:     Did you take his
  3                deposition in response to his
  4                original report?
  5                      MR. MERVIS:      Yes, Your Honor.
  6                      THE COURT:     So you want to
  7                take his deposition; is that what
  8                you want, before he testifies?
  9                      MR. MERVIS:      Well, no.    What I
 10                would like -- No.       What I would
 11                like you to do, Your Honor, is
 12                exclude this from his testimony.
 13                If you're not going to exclude
 14                it -- and I think you should, for
 15                the reasons that I said -- if
 16                you're not going to do that, then,
 17                yes, first I need his work product.
 18                I need the work papers.        I need to
 19                know how this all came together.
 20                And then, yes, I would like to take
 21                his deposition.
 22                      THE COURT:     Yes sir.
 23                      MR. AMINI:     You want to hear
 24                from me?
 25                      THE COURT:     Are you done?


                        A & A Court Reporting
                            215-829-9300
                               A1695
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 569 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 190
  1                           July 23, 2019
  2                      MR. MERVIS:      No, but I'll stop
  3                here.    I have a few other things
  4                but they're not as significant as
  5                this, so I think we can take it one
  6                at a time.
  7                      THE COURT:     Okay.
  8                      MR. AMINI:     It's absolutely
  9                rebuttal.     And I have other
 10                rebuttal slides that I haven't
 11                given him, but I gave him these
 12                slides because -- I assume when
 13                their expert goes on, I get an
 14                opportunity to challenge their
 15                expert's statements.        Their
 16                expert's testimony, their expert's
 17                report said that Mr. Arnold had
 18                done something incorrectly and that
 19                he had done it in a certain other
 20                way, he would have gotten a
 21                different result.
 22                      So we told him before his
 23                deposition that he should go out to
 24                it in the other way, and he did, and
 25                he said, Look, I get the exact same


                        A & A Court Reporting
                            215-829-9300
                               A1696
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 570 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 191
  1                           July 23, 2019
  2                result.    At the deposition, Mr.
  3                Mervis asked him:       Did you do
  4                anything -- other than relying on
  5                the Tilton people's stuff, did you
  6                do anything else?       He said yes.     I
  7                didn't independently vet theirs;
  8                however, I subsequently looked at
  9                all publicly-traded companies in the
 10                healthcare services, NICS Group, and
 11                made some additional calculations.
 12                Much to my surprise, no further
 13                questions were asked about that.
 14                      Now, because of the way we've
 15                set this trial up, Dr. Arnold is
 16                going to testify today, and my
 17                impression of Your Honor's order was
 18                that he's not coming back.         So when
 19                I put him on, I have got to respond
 20                to the things they said.         And this
 21                is --
 22                      THE COURT:     You can call him
 23                back and redirect him.
 24                      MR. AMINI:     In that case,
 25                then, I'll pull the slides and you


                        A & A Court Reporting
                            215-829-9300
                               A1697
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 571 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 192
  1                           July 23, 2019
  2                will decide whether or not I'll put
  3                him on the redirect case.         And
  4                he'll come back and I'll make sure
  5                he's here on the day that Mr. Dunn
  6                is here, and he can get on and you
  7                can decide whether this is -- he
  8                has notice of it so he can't --
  9                      THE COURT:     I'll tell you what
 10                my issue is.      It looks like it's a
 11                supplementation of his original
 12                expert report -- let me finish.
 13                      He goes out and he renders an
 14                opinion regarding value based upon
 15                the information that he got from
 16                Patriarch.     Subsequently, he goes
 17                out and gets more information, an
 18                that's what the subject of his
 19                report is.
 20                      MR. AMINI:     He doesn't change
 21                his original opinion.
 22                      THE COURT:     I understand that.
 23                      MR. AMINI:     Or the basis for
 24                his original opinion.
 25                      THE COURT:     It's a


                        A & A Court Reporting
                            215-829-9300
                               A1698
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 572 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 193
  1                           July 23, 2019
  2                supplementation of his report.
  3                      MR. AMINI:     He has not changed
  4                his original opinion and he has not
  5                moved from the four corners of his
  6                original report.       He says, My
  7                report is fine.      This --
  8                      THE COURT:     What do you need
  9                this for?
 10                      MR. AMINI:     Because their
 11                expert comes and says:        If you had
 12                done it my way, you would have got
 13                a different result, and I want to
 14                respond to:     If we do -- we did it
 15                your way.     This is the way you told
 16                us to do it, and we get the same
 17                result.
 18                      By the way, I would point out
 19                to Your Honor that if you ask -- I
 20                could sit here -- I can stand up
 21                here right now -- based on the
 22                slides -- I made sure of this -- and
 23                tell you exactly what he did.          Every
 24                step is in these slides.         We didn't
 25                eliminate -- there's nothing --


                        A & A Court Reporting
                            215-829-9300
                               A1699
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 573 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 194
  1                           July 23, 2019
  2                       THE COURT:    I'm not disputing
  3                that.    I'm disputing the timing and
  4                whether it's a supplementation of
  5                his expert report.       It seems to be
  6                something else.      He's done
  7                something else after the expert
  8                report because it was questioned.
  9                       MR. AMINI:    Well, it's no
 10                different that if one expert -- you
 11                put an expert report, the other
 12                expert comes with a long formula
 13                and says:     Under this formula, you
 14                are wrong.     You have to come and
 15                say:    Well, I redid -- I did your
 16                formula just the way you said to do
 17                it, and it's not.       Now, wouldn't
 18                you allow somebody to do that?
 19                       THE COURT:    Usually after the
 20                reports are exchanged, that's when
 21                the depositions take place.
 22                       MR. AMINI:    And we did.      And
 23                they ask him had he done more work,
 24                and he said he had, and they didn't
 25                ask him any other questions about


                        A & A Court Reporting
                            215-829-9300
                               A1700
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 574 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 195
  1                           July 23, 2019
  2                it.    And now I'm sitting there
  3                going, If I sent some more
  4                material, what's he going to do?
  5                And then thinking about it, I knew
  6                Mr. Dunn was probably not coming
  7                this week, so I said, Look you're
  8                coming, maybe the Judge will let
  9                you back on.      Let's make sure he
 10                has this because he's probably
 11                coming when Lynn Tilton comes in
 12                two or three weeks, and when that
 13                happens, he's had time to look it
 14                and say, No, I think Arnold's
 15                wrong.    And I don't think Arnold --
 16                the way Arnold did what I think I
 17                said he should do, I think he did
 18                it wrongly, or some other way to do
 19                it.
 20                       But he said:     You should go to
 21                the overall universe of these
 22                companies, and indicated which text
 23                he would go to get that.         And that's
 24                what this is.
 25                       MR. AMINI:    Do you want to


                         A & A Court Reporting
                             215-829-9300
                               A1701
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 575 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 196
  1                           July 23, 2019
  2                take his deposition regarding the
  3                his rebuttal report, which normally
  4                would come in before you start
  5                taking depositions.
  6                      MR. MERVIS:      Well, so, Your
  7                Honor, I actually think the -- I
  8                think that --
  9                      THE COURT:     He's right.      You
 10                can just, I suppose let in the
 11                expert report and question him
 12                about that.     And your expert will
 13                come on and testify.
 14                      MR. MERVIS:      And that's always
 15                the case when you've got -- and
 16                sometimes people have rebuttal
 17                reports in the schedule and
 18                sometimes they don't.        But I
 19                actually think -- I actually think
 20                this is the right answer.
 21                      I think that Mr. Amini is not
 22                accurately understanding what
 23                Mr. Dunn's opinion is to which this
 24                supposedly responds.        So the
 25                redirect case makes a lot of sense


                        A & A Court Reporting
                            215-829-9300
                               A1702
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 576 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 197
  1                           July 23, 2019
  2                to me.    And, yes, I would like to
  3                take his deposition before hand.
  4                And I would like his work product,
  5                please.
  6                      MR. AMINI:     I assume he has
  7                his work product.       He's done some
  8                calculations.
  9                      MR. MERVIS:      Yeah, let me
 10                explain what I mean.
 11                      THE COURT:     When do you want
 12                to take his deposition?
 13                      (Discussion off the record.)
 14                      THE COURT:     Where is he?
 15                      MR. AMINI:     Illinois.     He
 16                lives in Illinois.       Perhaps we can
 17                do it by -- the expense to the
 18                trustee we're concerned with.
 19                Perhaps we can given him the
 20                materials and perhaps he can deal
 21                with this.     I would be in the room
 22                with Mr --
 23                      MR. MERVIS:      Your Honor, I
 24                don't want to do it tomorrow.
 25                We're going to be here.        But I'll


                        A & A Court Reporting
                            215-829-9300
                               A1703
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 577 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 198
  1                           July 23, 2019
  2                schedule it.
  3                       THE COURT:    Well, let's figure
  4                out who the witness are going to
  5                be.    We have the trustee and who
  6                else?
  7                       MR. MERVIS:     And Dr. Arnold.
  8                       MR. AMINI:    And we have
  9                stipulated to the Credit Suisse.
 10                We'll advise Your Honor they've
 11                stipulated so we won't need to have
 12                Credit Suisse testimony.
 13                       THE COURT:    Your proposal is
 14                that he just give the testimony
 15                based upon his report and not his
 16                rebuttal?
 17                       MR. AMINI:    Yes, sir.
 18                       MR. MERVIS:     And then you hear
 19                from my expert.      And if you
 20                determine, after hearing my expert,
 21                that this has relevancy to
 22                anything, then I'll have a
 23                deposition in my picket --
 24                       THE COURT:    Why not take his
 25                deposition now?      In other words,


                         A & A Court Reporting
                             215-829-9300
                               A1704
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 578 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 199
  1                           July 23, 2019
  2                normally you would have the reports
  3                and then you take the deposition,
  4                right?    Just go out to Chicago,
  5                take his deposition.        He can still
  6                come in tomorrow to testify on
  7                direct, but then you can take his
  8                deposition on the rebuttal report.
  9                      MR. MERVIS:      I'm not
 10                quarreling with Your Honor that I
 11                would take his deposition before my
 12                expert testifies.       All I'm
 13                saying -- I guess I get concerned
 14                about the work now -- all I'm
 15                saying is I would like a chance to
 16                get his work product.
 17                      THE COURT:     I was being a
 18                little facetious when I said
 19                tomorrow.
 20                      MR. MERVIS:      I understood.
 21                Well, I don't know, Your Honor, I
 22                heard the word --
 23                      THE COURT:     He'll testify
 24                tomorrow based on the direct
 25                report -- based on his report.


                        A & A Court Reporting
                            215-829-9300
                               A1705
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 579 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 200
  1                           July 23, 2019
  2                      MR. AMINI:     We'll remove those
  3                slides.
  4                      (Discussion off the record.)
  5                      MR. MERVIS:      Your Honor, so I
  6                just have two other issues.
  7                      THE COURT:     So tomorrow, the
  8                trustee will testify --
  9                      MR. AMINI:     341s in the
 10                morning, so we'll do Mr. Arnold in
 11                the morning, Dr. Arnold first.
 12                      THE COURT:     How long will you
 13                be with him?
 14                      MR. AMINI:     I don't know.
 15                I've got to run through about 28
 16                slides with him -- about 25 slides.
 17                      THE COURT:     Have you looked at
 18                the slides?
 19                      MR. MERVIS:      Yes, and I have a
 20                few other issues, but they're much
 21                smaller, which I will address in a
 22                moment.
 23                      THE COURT:     Okay.    He'll give
 24                his direct -- he'll give his
 25                testimony in the morning, based on


                        A & A Court Reporting
                            215-829-9300
                               A1706
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 580 of 1218

in re: TRANSCARE CORPORATION

                                                                 Page 201
  1                           July 23, 2019
  2                his report, the trustee will
  3                testify in the afternoon, and then
  4                we'll fix the balance of the
  5                schedule for his deposition and
  6                also the continuation of the trial.
  7                      How many witnesses do you have?
  8                      MR. MERVIS:      Well, I have Ms.
  9                Tilton --
 10                      THE COURT:     She's coming the
 11                13th or the 14th?
 12                      MR. MERVIS:      Yeah.   Yeah.
 13                Well, let me say this, Your Honor,
 14                if I understood it correctly
 15                yesterday, the court had basically
 16                identified three dates that week,
 17                right?    And I can't imagine --
 18                look, her testimony is not going to
 19                be short, but it's not going to be
 20                three days.     So I think what I
 21                would propose is that the
 22                witnesses, would be Ms. Tilton.          My
 23                expert is short.       I would say it's
 24                not a long examination.        I have one
 25                other witness that I'm thinking of


                        A & A Court Reporting
                            215-829-9300
                               A1707
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 581 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 202
  1                           July 23, 2019
  2                calling that's probably        10-minute
  3                examination, and that's it.
  4                      THE COURT:     Why can't we call
  5                your 10-expert witness and your
  6                expert before Ms. Tilton comes?          I
  7                realize that's taking them out of
  8                order.    He hasn't completed his
  9                direct case.      But I kind of know
 10                what Ms. Tilton is going to say at
 11                this point.
 12                      MR. MERVIS:      I hope not, Juge.
 13                That's why we have trials.         But I
 14                --
 15                      THE COURT:     Yeah, but I've
 16                decided two motions to dismiss in
 17                this case, so I have a pretty good
 18                idea what everybody is going to say
 19                based on these emails.
 20                      MR. MERVIS:      Well, so let me
 21                respond to that, Judge.        There are
 22                a lot of emails you haven't seen.
 23                      THE COURT:     Okay.
 24                      MR. MERVIS:      There is a
 25                chronological story here that you


                        A & A Court Reporting
                            215-829-9300
                               A1708
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 582 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 203
  1                           July 23, 2019
  2                have not seen.
  3                      THE COURT:     Okay.
  4                      MR. MERVIS:      You have seen
  5                bits and pieces but you haven't
  6                seen the whole thing.
  7                      THE COURT:     Fair enough.
  8                Let's do this, take Dr. Arnold in
  9                the morning, take the trustee in
 10                the afternoon.      I would like to
 11                take your expert and your 10-minute
 12                witness between the end of the day
 13                tomorrow and August 13 or 14th,
 14                whatever the date was for Ms.
 15                Tilton.
 16                      MR. MERVIS:      That's fine, Your
 17                Honor.    I know what my expert's
 18                schedule is I'll come with that
 19                tomorrow.     The problem with the
 20                10-minute witness is I have to
 21                subpoena the person, so I don't
 22                know.    I have to check on
 23                scheduling.
 24                      THE COURT:     Who is that?
 25                      MR. MERVIS:      I don't know yet,


                        A & A Court Reporting
                            215-829-9300
                               A1709
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 583 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 204
  1                           July 23, 2019
  2                but it will be either Mr. Harrison
  3                or Mr. Giglio.
  4                      THE COURT:     Someone from
  5                Curtis Mallet?
  6                      MR. MERVIS:      From Curtis
  7                Mallet.    That's correct.       And you
  8                know lawyers' schedules.
  9                      THE COURT:     We'll just fix a
 10                date, and then you can subpoena
 11                them.
 12                      MR. MERVIS:      Unless Mr.
 13                Harrison doesn't want to practice
 14                in your court --
 15                      THE COURT:     Why don't you find
 16                out their availability between now
 17                and tomorrow with a phone call.
 18                      MR. MERVIS:      I will try.
 19                      MR. AMINI:     And in there we
 20                are going to slip in, after he
 21                testifies, another deposition of
 22                Dr. Arnold?
 23                      THE COURT:     Well, he can take
 24                his deposition during that gap
 25                also, unless he'll be in New York.


                        A & A Court Reporting
                            215-829-9300
                               A1710
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 584 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 205
  1                           July 23, 2019
  2                      After Ms. Tilton testifies,
  3                then you have your rebuttal case.
  4                And I guess you can call Dr. Arnold
  5                at that point.
  6                      MR. AMINI:     And that
  7                deposition will be on the slides 29
  8                through 36?
  9                      THE COURT:     It's on whatever
 10                he did in his rebuttal report to
 11                rebut.
 12                      MR. MERVIS:      Well, and I am a
 13                little concerned about these
 14                slides.    I haven't seen them.
 15                      THE COURT:     You'll have time.
 16                      MR. MERVIS:      No, no.    I
 17                understand.     Your Honor, can we
 18                just close the loop on this?          I
 19                think, Your Honor, there are some
 20                other things that are new here.
 21                I'll deal with them on the fly
 22                during the direct.       But I have one
 23                request.
 24                      At Page 16 of this slide deck,
 25                there is a reference to -- there is


                        A & A Court Reporting
                            215-829-9300
                               A1711
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 585 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 206
  1                           July 23, 2019
  2                a literature site.
  3                      THE COURT:     Um-hmm.
  4                      MR. MERVIS:      And this site was
  5                not included in the original
  6                report.    I need a copy of this so I
  7                would ask trustee's counsel to get
  8                a copy and send it to us today, if
  9                he would do that.
 10                      THE COURT:     Not just the page
 11                reference?
 12                      MR. MERVIS:      No, the whole
 13                book.
 14                      MR. MERVIS:      It's page 335 so
 15                I assume --
 16                      MR. MERVIS:      I am hoping, Your
 17                Honor, that -- what I'm interested
 18                in is a chapter or subchapter
 19                otherwise, it's going to be -- if
 20                they can get it to us right away.
 21                      THE COURT:     Volume, book --
 22                      MR. AMINI:     Can we give him
 23                the chapter?      Well, I can't give it
 24                to him tonight.      That's my problem.
 25                      THE COURT:     Barnes Nobles is


                        A & A Court Reporting
                            215-829-9300
                               A1712
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 586 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 207
  1                           July 23, 2019
  2                open late.
  3                       MR. MERVIS:     They have the
  4                book. I don't.      I've been trying to
  5                get it.
  6                       THE COURT:    Where is the book?
  7                       MR. AMINI:    Well, it's in
  8                Chicago.
  9                       THE COURT:    Pardon?
 10                       MR. AMINI:    It's in Chicago.
 11                The book itself -- the physical
 12                book is in Chicago.
 13                       THE COURT:    Whilely published
 14                it.
 15                       Just get him the book or buy it
 16                on Amazon.
 17                       Dr. Arnold at 10:00 tomorrow
 18                and Mr. Lamark will be after lunch.
 19                       THE COURT:    After his lunch or
 20                mine?
 21                       MR. AMINI:    After yours of
 22                course.    We may finish Dr. Arnold
 23                by 11:30.
 24                       THE COURT:    We'll have a long
 25                lunch break.


                         A & A Court Reporting
                             215-829-9300
                               A1713
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 587 of 1218

in re: TRANSCARE CORPORATION

                                                                Page 208
  1                           July 23, 2019
  2                      MR. MERVIS:      This is the
  3                stipulation.      He's under subpoena
  4                for tomorrow.       We've got 15 or 20
  5                minutes with him from credit
  6                Suisse.
  7                      MR. AMINI:     Wait.    I think we
  8                can avoid calling him altogether
  9                with two clean-up facts, if I can
 10                read in the record.       I talked about
 11                it very briefly with Mr. Mervis.
 12                If I got it wrong, he'll let me
 13                know.
 14                      Fact 1 is that Credit Suisse
 15                doesn't have an interest in
 16                Transcendence.
 17                      MR. MERVIS:      That's true.     So
 18                stipulated.
 19                      MR. AMINI:     And Fact 2 is
 20                Credit Suisse doesn't have any
 21                knowledge of this $10 million
 22                credit to their pro rata portion of
 23                the loans.
 24                      THE COURT:     You mean the 10
 25                million that was supposed to be


                        A & A Court Reporting
                            215-829-9300
                               A1714
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 588 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 209
  1                           July 23, 2019
  2                funded to pay for foreclosing
  3                creditors for the collateral?
  4                      MR. AMINI:     Maybe I should say
  5                this.    I actually was thinking
  6                there was a 10 million in notice of
  7                acceptance.     There is a notice of
  8                acceptance collateral exchange for
  9                $10 million off of the term loan.
 10                And then it is the same 10 million
 11                that's going then be repaid to the
 12                creditors in the bill of sale,
 13                which I think is what Your Honor
 14                was referring to.       And I would like
 15                the fact that Credit Suisse has no
 16                knowledge of the filing those 10
 17                million.
 18                      MR. MERVIS:      Well, so I think
 19                I can accommodate him.        I don't
 20                know what their knowledge is today.
 21                I also don't think --
 22                      THE COURT:     You mean as of --
 23                      MR. MERVIS:      As of February
 24                24th and proximate to that date,
 25                yes, they did not have knowledge.


                        A & A Court Reporting
                            215-829-9300
                               A1715
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 589 of 1218

in re: TRANSCARE CORPORATION

                                                               Page 210
  1                           July 23, 2019
  2                      MR. AMINI:     That satisfies me.
  3                      THE COURT:     We're making
  4                progress.
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                        A & A Court Reporting
                            215-829-9300
                               A1716
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 590 of 1218

in re: TRANSCARE CORPORATION
                                                                             Page 211

        A            118:16 119:6       169:9,10           56:14,20 57:9 Amini 1:4,14,21
a.m 19:13 45:6     accurate 45:21     admissibility        57:15,17,18    5:7,13,22 9:14
  46:5,14,22         104:15,18,21       179:14 183:4       58:17,23 59:8  10:8,15 11:18
  47:15 97:11,16     104:22             183:13             59:10 60:13    11:21 15:6,14
  123:19,20        accurately         admissions           61:6,11,23     17:20 21:14
  124:21,21          196:22             182:24             62:10,16,20,24 42:21 43:10,17
  135:5            acknowledge        admitted 58:18       64:11,24 65:7  44:23 50:23
abandoned            42:3 48:12       adopt 107:12         65:21 66:18    51:18 53:16,23
  155:2              185:7            advances 139:7       68:8,19 69:23  54:5 56:12,22
ability 111:21     acknowledge...     advise 78:22         73:19 75:25    57:3,10,21,24
ABL 31:12            54:16              198:10             78:14 82:16,19 59:9,23 60:6
able 98:9,11       acknowledges       advised 20:25        84:2,21 86:3   60:11 61:9,20
  108:18 122:8       119:25             56:5 82:2          87:18 88:4,5   62:14 63:20,24
  165:19 177:21    acknowledgm...     advisors 151:16      89:17 90:6,13  64:18 79:19
  177:23             47:21 54:3       advocate 165:25      90:21 91:8     85:18 87:6
absolutely 21:3      56:22,25 57:25   affairs 14:11        98:2,3,4,7     101:16 106:20
  96:17 109:4        58:10            affect 128:17        102:6 108:19   106:25 107:6
  115:20 190:8     acquisition        affiliates 8:18      110:7 119:11   107:12 108:22
abstract 60:8        16:19            affirmative          119:14,17,22   109:3,10,13
acceleration       acting 8:5           121:7              119:24 130:8   110:24 111:3
  49:3             action 159:4,7     afield 142:13        130:10 139:9   114:9 116:15
accept 47:23       actions 144:8      afternoon 1:15       158:11 160:8   116:23 117:15
  97:24 145:13     activities 14:11     1:16 201:3       agreements       117:22 118:5,8
acceptable         actual 69:18         203:10             41:20          118:13,18
  37:18              79:9 93:21       agency 3:14,18     ahead 11:19      119:7,12,23
acceptance         Adam 51:9            8:21 43:22       Alex 176:7       120:18,23
  41:25 44:9,13    added 27:8           49:7 87:17       Alexander 138:6  121:3,20
  45:4 47:16         92:18              169:15           allow 130:12     123:14 126:2
  49:21 52:10      addition 33:22     agent 3:19,23,25     194:18         129:15,22
  53:18 72:10        73:7 132:19        7:19 90:8        altogether 208:8 131:7 133:13
  77:6 209:7,8       140:15             99:18 143:12     Amazon 207:16    135:16 137:4,7
accepted 178:2     additional           146:9 169:12     ambulance        137:18,22
Access-A-Ride        191:11           ago 185:17           30:16 136:12   138:10 140:13
  97:25            address 8:12         188:15             154:25         141:20 142:7
accommodate          51:4 92:19       agree 153:25       ambulances       142:17 143:6
  209:19             101:4,5 154:18     183:22             68:14,15,20,24 145:24 147:2,6
accommodati...       200:21           agreed 58:14         69:3 71:11,13  147:12,18,22
  113:24           administered         97:23 162:16       71:15 72:6,11  148:2 152:6
account 59:20        32:7             agreed-upon          72:20 73:16    153:17 154:7
  66:24 116:10     administrative       5:17               124:23 127:23  154:12 158:8
  150:6              3:19,23,25       agreement 5:11       130:12 154:22  160:20 162:15
accounts 67:2        7:19 32:6          5:14 32:15         155:6,22 156:6 163:11 166:13
  103:19,23,25       87:17 90:8         40:5,15,18,19      156:9 157:14   169:22 171:9
  115:10 116:2,8     99:18 169:12       40:21 42:11      amenable 37:16   171:14,20
  117:5 118:6,11   administrator        47:22 55:10,17     113:22         173:22 174:3


                             A & A Court Reporting
                                 215-829-9300
                                       A1717
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 591 of 1218

in re: TRANSCARE CORPORATION
                                                                                Page 212

 174:13 180:2       47:6 79:22         120:15 139:6       115:15 125:8      associate 34:6
 181:25 182:8       145:18             188:7              125:11,13         assume 2:23
 183:22 184:14    apart 25:14        arguments            130:25 132:15       155:5 177:16
 185:7 189:23     apologize 21:24      133:21             153:17 154:12       178:4,25
 190:8 191:24       135:23 184:13    arisen 18:17         158:8 162:15        190:12 197:6
 192:20,23        apparently         arithmetic           163:11 167:17       206:15
 193:3,10 194:9     26:21 170:2        178:18             171:13,15         assuming 22:22
 194:22 195:25      175:13           Arnold 174:9,20      175:7 191:3,13      67:20
 196:21 197:6     appeal 113:24        176:11,20        asking 26:24        assumptions
 197:15 198:8     appear 75:8          177:6,18           51:24 65:23         177:4,20 180:7
 198:17 200:2,9     126:13             178:11 179:7       83:6 85:3 92:6    assured 134:25
 200:14 204:19    appears 138:8        181:4,19           114:25 120:18     atrium 93:13
 205:6 206:22       186:15             182:15,18,22       125:10 132:23     attached 22:15
 207:7,10,21      applicable 98:8      184:21 186:10      146:10,21           22:17 39:6
 208:7,19 209:4   appointed 22:11      186:15 190:17      152:7 155:15        48:19 83:25
 210:2            appropriate          191:15 195:15    assessment            85:2 92:4
Amini's 158:18      56:6 108:4         195:16 198:7       177:24 179:10       110:6 136:4
 163:9              188:18             200:10,11        asset 7:18 59:19    attachment
amount 73:4       approval 16:21       203:8 204:22     assets 16:20 31:2     136:3
 88:2,6,19 89:7     17:5,10,15         205:4 207:17       31:2 41:10        attachments
amounts 160:8       19:3 20:14         207:22             66:2,22,23          153:8,9
analysis 144:22     52:18 110:2      Arnold's 177:10      67:25 97:14       attack 180:4
 177:25 178:13    approve 21:6,9       195:14             100:24 107:20     attempt 77:20
 183:8 187:25     approved 16:11     arrange 42:15        120:3 128:3         140:23 163:4
Andrew 138:5        20:22 70:22      arrangements         134:4 140:20      attempted 77:2
Angels 88:3,20      99:5               151:7              143:9,11 145:4      77:3,4,22,25
 88:23            Approximately      arranging            154:15 155:14       141:5
annual 16:9         93:11              103:10             181:8,11          attend 150:19
 20:15,18         Arc 31:17,21,21    art 168:3          assign 60:25        attended 14:15
answer 4:20         31:24 32:18      article 119:10       78:14 118:2         14:17 169:24
 10:22 11:4,10      40:5 49:9 88:3     144:2 148:23     assigned 14:7       attention 109:23
 11:16 12:3         88:20,23 93:6      149:3,10           114:24 117:24       156:16
 13:16 25:11        93:6 94:5          151:20 159:8       122:20            attorney 2:20
 33:5 60:22         139:2,8 145:23     159:22           assignee 86:20      attorneys 12:12
 85:5 142:25        146:24           ASAP 130:9         assigning 79:12       12:18
 146:12,13        argue 118:20         131:20             117:4 118:19      attributed 50:4
 170:15,22          139:13 141:3     asked 10:17 11:5   assignment          attributes
 196:20             142:17             20:2,17 27:21      60:24 77:14         187:16
answered 83:7     argued 145:2         28:5,7 35:17       79:7 82:17,20     audible 104:23
answers 10:11       184:5              42:3 43:20         82:23 83:13,13    August 138:7,14
 11:6 12:16       arguing 61:19        48:7,14 52:3       84:2,22 86:3,8      203:13
 98:10              145:25 146:8       62:22 63:14        116:7,14,24       authority 15:3
anybody 13:24       182:4              71:7,23 81:16      117:16,22           15:17,23,24
 16:25 19:2       argument 61:16       107:19 110:17      118:22,23,24        17:24 19:4
 33:18 46:6,21      61:20 62:4         110:17 112:17      130:14 153:4        20:3,7 21:4


                            A & A Court Reporting
                                215-829-9300
                                      A1718
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 592 of 1218

in re: TRANSCARE CORPORATION
                                                                             Page 213

 22:17,19 51:22 back-and-forth    beacons 56:5        bins 156:4          37:19 38:19,24
 52:16,21 86:12  104:2            beginning 95:7      bit 39:19 95:5      38:25 39:3,4,6
 105:9          background          168:2             bits 203:5          39:7,8
authorization    148:9            behalf 52:12        blanket 120:8      Buenger 34:4,5
 79:9,25 167:7  backwards           111:10 143:13     bluntly 59:3        39:14 40:2
authorized 24:7  112:16 129:23      176:8             blurred 123:4      bullish 102:17
 114:5 132:5    balance 201:4     belief 143:23       board 6:19,23       162:19,23
authorizes 52:9 Baltimore         believe 4:24 6:4      7:9,9 11:24       163:3
automatic        124:23             13:13 15:20         14:8,15 16:12    bunch 159:3
 106:16         bank 103:19,23      22:9 29:7           16:14 19:3       buses 112:10,11
availability     103:25             41:15,18 52:13      20:10,14 51:23    122:22,23
 102:10 204:16  bankruptcies        55:14 58:15         182:12            123:11
avoid 208:8      70:7               60:14 71:19       board's 52:18      business 31:3,4
aware 17:24     bankruptcy          72:8 73:20        Bob 26:12,14        96:3,7 128:11
 35:11,14 53:8   27:14,19,22        74:2 75:5,11      bold 105:4          152:8 154:16
 80:12,21 91:11  28:8,22 41:10      76:5 77:19,20     book 18:11         buy 207:15
 91:12 116:5,6   51:19 53:13        81:15 82:12         21:19 44:25      buyer 177:15,15
 135:10 158:10   69:10 76:16        87:2 88:22          56:15 109:12      178:5
                 95:8 105:2,8       89:4 90:11,15       109:14 116:12
       B         107:9 111:20       91:17 103:16        116:20 125:25             C
B 1:6 73:8       152:19 163:18      105:15,19,20        135:13,15,18     C 71:11,21
B-U-E-N-G-E... bar 175:19           107:23 115:4        135:23 206:13    calculations
 39:15          Barnes 206:25       127:2,18            206:21 207:4,6     191:11 197:8
back 12:14      base 156:21,23      128:24 138:15       207:11,12,15     call 1:2 28:20
 20:12 28:20     157:14,17          150:22 152:11     borrower             31:21 37:9
 29:3,5 34:23   based 73:17         159:10 161:25       168:24             40:5 103:14
 35:9 39:21      93:10,19,21        172:24,25         bothy 119:25         107:24 127:16
 49:20 50:24     112:21 118:10      173:21            bottom 130:3         172:16 173:17
 52:16 59:14     140:23 164:11    believed 19:24        142:3,6 165:22     191:22 202:4
 68:5,11 69:9    192:14 193:21    benefit 142:16      Brad 19:5,5          204:17 205:4
 69:15 77:8      198:15 199:24    benefits 102:10     breach 184:2       called 1:6 44:12
 80:20,23,24     199:25 200:25      103:10,11         break 77:4           78:7 89:16
 83:18 87:8      202:19           best 10:4,24          137:3,9,11         107:25 108:5
 109:17 111:15 basic 178:17         13:8 23:23          207:25             116:13
 112:11 117:18 basically 16:4       30:18 51:11       Brian 1:5 19:7     calling 202:2
 119:19 120:16   113:4 132:8        105:13 110:12       138:5              208:8
 121:4 124:19    136:15 181:24      110:14            briefly 62:15      calls 1:4 29:2
 129:7 130:23    188:7 201:15     better 114:14         80:15 208:11       107:22
 136:10,20      basis 36:13       beyond 181:19       bring 56:18        cancel 115:6
 138:13 139:20   192:23           big 33:9 158:18     bringing 112:10      136:7,21
 156:4 159:2,12 Bates 40:9 73:9     181:5             brings 178:8         165:16
 163:9 170:17    84:5             bill 87:14 209:12   broad 41:16        canceled 153:18
 184:7 191:18   Bates-stamped     binder 44:18        broke 128:25         153:22 165:18
 191:23 192:4    55:2 130:2         148:3,6 158:18    brought 180:22     canceling
 195:9          BCC 132:21          160:19 163:10     budget 16:10         122:12 136:17


                          A & A Court Reporting
                              215-829-9300
                                   A1719
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 593 of 1218

in re: TRANSCARE CORPORATION
                                                                                 Page 214

capable 178:20       42:15 43:2,3     city 86:11            168:10,12,23       186:8,9,17
capacities 3:6       68:10 83:8         122:24              169:7 209:3,8      187:11,14,24
  7:21 9:8 10:21     86:2 97:14,23    claim 50:13,14      colleague 64:24      188:4,5,6,23
capacity 8:7         97:24 107:20       50:17 138:25        65:9 175:12        191:9 195:22
  11:2               124:20 136:7       139:2 140:17      colleagues 160:6   companies'
capital 16:10        143:9 190:19       143:18 144:7        167:23             120:3
  31:8 177:22      certainly 141:23     144:14,20         collected 117:12   company 6:24
capped 23:13         143:23 178:20      145:17,21         collecting           6:25 13:23
caps 161:6         certificate 24:6     176:16 181:21       123:11             16:20 17:3,23
career 152:18      chain 91:19          182:7,9,9         combination          18:24 19:18
cares 140:6          96:12 126:6      claims 186:3          103:5              20:15 23:3
Carl 151:13        challenge 190:14   clarify 167:25      come 39:11           29:25 33:18
  172:18,20        chance 199:15      clean-up 208:9        70:25 100:11       35:4 36:10,12
carry 155:8        change 108:12      clear 3:16 8:6,9      105:21 106:21      37:17 38:17
  157:20             192:20             8:17 9:3 10:25      109:7 138:21       42:2 46:12
case 5:9,23 9:25   changed 193:3        71:19 145:25        174:17 183:6       51:15,17 64:7
  10:7 13:10,12    chapter 30:7,9       149:2 168:4         192:4 194:14       64:8 66:3 74:3
  18:9 24:8 27:4     36:6 37:15,18      176:23 182:15       196:4,13 199:6     79:2,3,22
  31:22 37:15,23     38:13 69:8,11    clearing 169:6        203:18             80:19 81:8,18
  38:5 42:22         96:24 105:3      clearly 28:4 41:5   comes 10:23          81:19,20 85:20
  71:20 90:15        108:13,13,25       125:12,18           130:23 193:11      85:22,25 86:9
  98:3 127:8         110:18,21        close 111:16          194:12 195:11      86:9,16 117:3
  144:8 166:16       117:21 150:14      173:6 205:18        202:6              152:18 165:11
  176:12 177:14      152:17 170:14    closed 134:4        coming 128:20        165:16 177:21
  179:21 181:10      206:18,23        closer 2:15           128:22 129:2     company's
  182:3 183:20     charge 72:23       closing 90:3,5        191:18 195:6,8     31:12 86:11
  188:11 191:24      73:3,22 74:9     Coal 98:19            195:11 201:10      163:21
  192:3 196:15       161:18           Coie 98:18          commenced          comparable
  196:25 202:9     charged 73:25      collateral 4:9,11     70:8               186:7,9
  202:17 205:3     Charles 96:6,7       4:16,22,25 5:7    comments 71:8      comparables
cases 36:6           150:24             5:8,13 6:2,6      commit 16:18         187:2
  152:17           charts 130:7         7:13 41:25        common 24:8,11     Compensation
cash 37:19 38:19   check 203:22         47:17,24 48:20    communicate          91:21
  67:4 183:8       Chicago 199:4        48:24 49:21         26:6 38:21       complaining
catch 75:23          207:8,10,12        50:3 52:10          114:6              180:16
category 59:3      chief 17:23          53:19 54:25       communicated       complete 54:20
  140:6            choice 28:17         55:4,5,13,15        114:3              55:11 102:9
Catz 51:9          choosing 28:18       55:25 56:9        communication        181:9
cc 113:6           chose 28:21,22       59:11,12 61:12      48:6             completed 83:18
cc'd 26:17 138:6   chronological        61:18,21 67:6     communicatio...      202:8
CCs 83:2             202:25             67:16 68:16         134:14           completely
CEO 3:10 4:14      Cindi 33:24          72:12 77:7        comp 165:19          108:20
certain 3:20,24      34:15 172:17       87:16,23 88:17    companies 6:12     comply 23:14
  6:13 14:11       circumstances        97:23,24            6:14 67:19       comport 150:15
  30:25 41:10        127:11             120:17 168:6        68:12 103:15     computer


                             A & A Court Reporting
                                 215-829-9300
                                       A1720
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 594 of 1218

in re: TRANSCARE CORPORATION
                                                                                 Page 215

  106:13           consulted 33:19      40:20 51:3,20       78:10,15,16,21     33:13 37:5
concern 55:13        79:3 81:19         54:14,20 57:11      80:18 81:3,8       43:22,23 47:10
  154:24 155:3     consulting 79:22     110:2 137:22        81:12 82:15,17     51:16,19 55:22
concerned            187:2,6            184:15 206:6,8      82:18 83:3,4       62:12 81:17,18
  197:18 199:13    contact 27:21      corner 184:25         83:10,11,16,24     86:16 98:16
  205:13             35:13,15,18      corners 193:5         88:12,21,22        99:8,14 106:14
concerning 71:8      36:19,23,23      corp 30:17            90:10 91:22        107:24 150:14
  153:4 180:17       37:4             corporate 12:20       92:3,10,11,14      165:25 167:8
concerns 37:15     contacted 29:22      13:2,18,20,22       92:15,19,20,25     167:17 178:16
  105:11,18        contending           14:2 101:8          93:3,7,8,15,16     206:7
  107:10 154:17      143:19,22        corporation           93:18 94:2,3,6   countersigned
conditions         context 38:25        24:6,22 30:3        94:7,10,12,22      153:14
  114:14             165:9              78:12 136:13        95:11,18 96:20   country 156:7
conduct 17:13      continuation         166:12              97:2,3,8,18      couple 128:23
conference           201:6            corporations          98:5 99:16,19      134:5 167:24
  151:4 173:17     continue 31:6        24:7,19             101:3,10 109:4     167:25 187:5
confirm 142:9        69:7 102:5       correct 1:18,23       110:20 111:14    course 22:15
confused 79:11       137:17 154:16      2:2,20,21 3:11      112:25 113:16      151:18 152:10
confusion 58:21    continuously         3:12,15 4:4 6:4     113:17,19          207:22
  168:21             2:11               6:8 7:11,15,16      114:4,6,21       court 1:2,11,19
connection         contract 59:17       11:25 12:5,20       121:14,15          2:13 3:21 5:5
  41:23 82:4         60:10,23 75:21     13:3,4,7 14:15      122:3,6,7          5:10,16,19,25
  85:21 149:3,22     76:10,23 77:9      14:20 16:8,12       123:12,24,25       9:12 10:5
conscious 8:25       78:9,20 79:12      17:6,11 20:24       124:17 125:5       11:11,19 12:2
consent 77:11        79:12 80:17        21:7,10 22:5        125:17 126:15      15:12,15 17:18
  77:13 78:8         82:5 85:2          22:14 23:5          126:20,23          21:17,20 29:21
  81:16 83:13        101:7 114:20       24:24 25:16         127:18 131:20      32:25 33:4
  86:8 146:21,23     115:7,10,20        26:16,18,20         131:21,23          43:6,15,25
  163:5              116:3,9 117:6      29:12,13 30:10      132:3,7 133:8      44:4,17,21
consenting           117:25 118:4       30:14,21 31:13      135:7,8,10,11      50:13,20 51:17
  79:21,23 80:3      118:15,20          32:3,7 35:9         136:23 161:2       53:15,21,25
  80:6               119:4,20 121:9     36:15 37:6,13       168:25 204:7       54:8,14,19
consents 78:7        122:9,12,21,24     41:21,22 42:3     corrected 96:17      56:19,24 57:8
consider 19:20       130:14 153:5       42:4,18 45:7,9    correctly 201:14     57:12,19,23
  112:22 148:18      153:14,19,20       45:11,24 47:18    correspondence       58:3,6,9,20,24
  148:22 183:5       153:21,22,25       47:19 48:2,22       173:13             59:5,18,25
consideration      controller 104:3     48:25 62:21       corresponds          60:9,12 61:3
  87:22,24         conversation         63:5,6 65:2,3       88:16              61:16 62:8
constantly 94:20     76:19 105:17       65:18,22 66:23    cost 73:21           63:25 78:11
  167:18           conversations        68:3,12 69:5      coughed 54:18        79:11,17 80:3
constituencies       38:15 171:4        70:3,4,5 71:3     counsel 6:18,22      85:16 90:23
  19:19            copied 64:25         72:2,3,6,12,13      7:20 8:13,13       101:14 106:24
constitute 51:10     104:2 160:25       72:21 73:6,25       17:8 27:14,19      107:7,16
consult 62:8         160:25 165:5       75:19 76:12,17      27:22 28:5,6,8     108:24 109:11
  86:15 167:22     copy 40:14,17        76:18 77:15         28:8,13,22         111:2 114:7,10


                             A & A Court Reporting
                                 215-829-9300
                                       A1721
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 595 of 1218

in re: TRANSCARE CORPORATION
                                                                             Page 216

 114:12 116:22      199:17,23        cross-examine     128:21,21          30:2 181:13
 117:13,20          200:7,12,17,23     180:12 185:24   131:4 132:12       182:11
 118:3,7,10,14      201:10,15        crunch 178:17     170:6 173:20      deliberate 140:9
 119:2,9,18         202:4,15,23      CSA 93:13         179:19 192:5      delivering
 120:12,21          203:3,7,24       curious 55:24     203:12             122:23
 121:2,19,23        204:4,9,14,15    Curtis 29:11     days 34:12 97:8    Dell 65:10,12
 122:16 125:24      204:23 205:9       33:12,12 35:12  133:18,24         department
 129:13,21          205:15 206:3       36:19,23 37:2   134:5,15           65:16
 130:4 131:4        206:10,21,25       37:3 51:20,21   201:20            Depends 85:3
 133:20 134:3       207:6,9,13,19      62:22 108:16   deadline 121:13    deposit 102:10
 134:17 135:14      207:24 208:24      110:17 111:10  deal 33:9 124:5     103:20
 137:10,17          209:22 210:3       150:13,20       157:11 174:9      deposition 9:11
 138:24 139:15    Court's 178:12       152:10 170:9    174:19 185:21      10:11 14:22,24
 140:11 141:4     covered 24:20        173:6 204:5,6   197:20 205:21      24:21 39:6
 141:13,18          39:20            cut 136:15       dealing 95:23       43:21 52:23
 142:5,12 143:3   covering 32:19                      death 56:23         137:15 189:3,7
 143:17 144:12    covers 136:12,19           D        debt 47:25          189:21 190:23
 144:18 145:6     created 103:2      daily 36:12      decide 144:4        191:2 196:2
 145:12 146:15    creating 101:13    damages 183:25    192:2,7            197:3,12
 147:4,10,13,16   credit 32:10,15    Dan 150:10       decided 67:16       198:23,25
 147:20,23,25       41:5 49:15,22     172:24           121:12 202:16      199:3,5,8,11
 150:3 152:15       50:4 87:17       Daniel 172:24    decision 8:25       201:5 204:21
 153:24 164:24      88:5,11 90:6     Danielle 1:7      33:16 78:18        204:24 205:7
 166:22 168:16      91:8 93:13,14    data 130:13      decision-maki...   depositions
 168:22 169:21      98:8 139:9       date 46:4 63:10   164:12             14:16 194:21
 169:24 170:5       140:25 141:7      88:8 90:3,7     decisions 20:10     196:5
 170:11,18,25       142:14 145:16     96:25 170:8     deck 205:24        described 89:8
 171:7,12 174:2     146:17,21         203:14 204:10 default 41:21,24     description
 174:10,19,25       178:23 179:5      209:24           47:21 49:3         142:19
 175:15,18,21       198:9,12 208:5   dated 90:6 110:9 defendant's        designated 20:9
 175:22,24          208:14,20,22      116:24           123:14             20:17,23
 176:4,14           209:15           dates 43:3       defendants         desires 78:12,13
 178:19,21,22     credited 50:3,8     105:19 131:6     143:19 176:9      detail 20:8
 179:5,13,23,25     50:12 145:23      201:16           182:25            details 152:2
 181:18 182:2     creditor 60:19     Daubert 175:4    Defendants'        determine 26:3
 182:20 183:21      62:9 89:17        175:10           58:17 171:17       26:5 55:15
 184:9,16,23      creditors 146:7    day 35:17 41:2    173:22             59:6 161:17
 185:3 189:2,6      209:3,12          48:8 53:12      defined 88:6        179:11 188:17
 189:22,25        Creswell 99:11      70:8 71:5        89:22              198:20
 190:7 191:22       108:10 113:6      72:16 96:23     defines 11:14      determined
 192:9,22,25        149:8,10          97:19 108:16     90:4               182:10
 193:8 194:2,19     154:21,25         110:5 112:4,24 definitely 66:25    determining
 196:9 197:11     criteria 186:18     113:4,9 114:3    108:8              140:25
 197:14 198:3     criticism 186:14    115:19,21       Delaware 23:4      develop 64:9,12
 198:13,24        cross 188:21,25     121:12,18        23:14 24:22       Diane 95:20


                            A & A Court Reporting
                                215-829-9300
                                      A1722
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 596 of 1218

in re: TRANSCARE CORPORATION
                                                                               Page 217

  111:18 113:5       149:22            13:6,15,19,21      103:20 162:13     160:12
dictate 8:23       dismiss 202:16      13:22 14:2        driving 122:22   eight 71:12
difference 27:11   disposition         23:6,14 41:9      dual 9:8 10:20     124:21
  69:12              16:19             43:2,13,23        due 128:20,22    either 5:14
different 3:6      dispute 142:14      44:18 46:5,9      duly 1:7           30:17 37:17
  4:10,12 7:21       146:17 181:5      46:11 47:13,14    Dunn 192:5         163:4 180:25
  8:10,10,11,12    disputed 10:2       53:4,6 117:2       195:6             204:2
  8:19 13:5        disputing 29:19     120:14 137:4,7    Dunn's 186:14    element 183:9
  21:11 27:12        194:2,3           145:11 153:3       196:23          eliminate 193:25
  48:5 58:9        distinguish 6:22   doing 8:7 11:15    duty 184:2       Ellis 166:7,10,11
  71:24 94:24        8:15,20           27:24 60:7        DX 22:24 23:7    email 8:12 18:9
  97:21 125:8      distinguishing      66:4 101:12        56:15 57:6        18:13 19:8
  154:9 181:3        8:17              106:15 118:19      63:11 123:13      21:2 26:12,13
  190:21 193:13    distribute          123:5,7 125:12     156:11 164:18     26:19 29:9,9
  194:10             169:16            125:15,16          171:15,16         29:10,17 31:10
difficult 9:5      distribution        178:21 180:10                        35:22 37:6,25
direct 1:13          142:11            182:19 188:9              E          38:4,4 39:2,5
  102:10 103:19    District 176:2     Dominion 49:16     E 1:6,6 87:23      39:14,25 40:22
  140:16 156:16    document 15:22      49:23 93:12       Earl 125:12        41:6 46:14
  169:21 199:7       17:18 18:14      Dominion's 50:5      127:4            48:3 49:5 51:2
  199:24 200:24      21:15 34:21      doubt 133:2        earlier 15:2       51:4 54:15
  202:9 205:22       44:5,11,22       Dr 174:9,20          40:22 97:11      66:8,13 82:8
directly 2:16        45:19,20 46:16    176:11,20           113:8 116:6      85:9 91:14,19
  25:12 52:7         46:21,24 47:4     177:10 178:10       121:12 149:15    92:14,18,24
  166:7              47:7,12 48:11     179:7 184:21        152:6,6 156:15   96:11,12,12,18
director 1:22        48:14,18,20       186:10,15           160:24 173:4     98:25 99:3
  6:11 23:12,19      49:17,24 51:23    191:15 198:7        173:17           106:20 108:8
  78:6 127:3         51:25 53:9,15     200:11 203:8      early 5:4 6:3,5    109:18 111:17
directors 27:2       55:6 58:6         204:22 205:4        18:18 28:10      112:13,16,22
disallow 138:25      64:19 65:8        207:17,22           76:10 106:11     113:4 115:3
disclose 16:25       71:19 73:8       draft 52:14          148:17           121:5,24,25
disclosing 17:2      77:5 78:19        68:18 69:22       earning 75:2       123:17 126:6,9
discontinue          80:5 82:20,21     71:5,6 73:17      easier 180:19      126:19 127:6,7
  121:8              84:11,15,18       89:12 90:21,22    EBCR 130:8,10      129:10,13,17
discuss 170:25       85:21,25 87:7     91:8 102:22         130:16           129:25 130:17
  174:25             87:12,13 89:14   drafted 12:12,13   EBITDA 176:22      131:12,14
discussed 70:18      89:23 90:18       12:18 13:21         177:2,5 187:25   132:16 135:2
  151:22,23,25       98:8 111:13       22:8,11 40:19     effect 86:13       135:23 136:4
  152:9 170:18       113:3 114:8       43:23 55:21         136:22           138:4,5,6,12
discussion 126:4     118:9 120:19      62:10             effective 6:8      140:10 141:11
  139:21 149:14      122:17 125:25    drafting 12:6        133:22 143:25    141:24 142:19
  151:19 165:11      138:21 141:14     45:14               144:6,24         143:4 154:8,13
  170:12 197:13      141:16 147:5     drivable 124:24    effort 125:3       154:19 155:13
  200:4              148:5 158:22     drive 156:6        efforts 123:24     156:17 160:23
discussions        documents 5:23     drivers 102:3        124:4 157:11     164:3,5 165:3


                             A & A Court Reporting
                                 215-829-9300
                                       A1723
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 597 of 1218

in re: TRANSCARE CORPORATION
                                                                                Page 218

  165:6,22 166:6   entirely 128:3       146:19 156:12      58:17 62:18        161:12 187:19
  167:4,11 172:4   entities 4:12,15     158:4,15           63:25 71:11,21   exploration 21:9
  172:13,15          25:3 26:25         168:20 177:10      73:8 83:10       expressed
emailed 84:18        30:20 49:11        178:10,15          119:16 123:15      105:11 154:23
emails 39:4          93:7 96:24         179:9,10,22        129:21,22        extent 13:9
  104:2 130:24     entitled 117:19    evident 60:17        134:22,23          60:19 125:6
  140:12,14          139:10           evolved 181:11       137:21 159:13      144:3 158:9
  141:18,20        entity 4:11        exact 190:25         163:13,14          164:10 182:23
  142:3 145:13       42:14 94:6       exactly 11:14        171:18 173:23      188:16
  163:13 202:19      101:8              29:3 68:9        exhibits 5:24      extremely 36:8
  202:22           entry 52:9           115:17 184:4       44:20
embodies 91:9      equipment            193:23           existed 15:17               F
  91:10              124:5,9,10,13    examination          18:6             face 177:20
employed 1:17        127:23 155:5       1:13 60:24       existence 22:4       178:14
  2:4,11 86:25       155:23 157:12      168:3 171:19     existing 118:20    facetious 199:18
  104:5            escalation 21:6      188:25 201:24    exists 55:19       facilitate 95:16
employee 74:6      essentially          202:3            expectation        fact 15:17 24:14
  74:11,17,21        176:17 177:11    examine 188:21       75:13              24:17 33:12
  81:2 157:17        178:6,13         examined 1:9       expecting 47:4       35:16 53:8
employees 75:9     establish 9:19     example 10:19      expenditures         57:25 58:11
  75:11,12,15        43:11,12 54:11     17:8 68:13         101:9              81:24 112:2
  100:10,13          63:14 94:17        91:21 103:10     expense 197:17       116:5 128:21
  102:4,8 103:21     182:16             177:18           experience           145:16 149:15
  112:9,12         established 19:6   examples 10:20       149:10             157:22 164:4
  122:20 125:16      29:23 126:21       186:22           expert 148:19,23     173:20 176:14
  129:3 131:20       146:19 148:25    exchange 123:17      155:4 176:25       178:12,20
  132:11 133:7     establishing         209:8              177:3 178:7        208:14,19
  133:11             42:24            exchanged            179:20 180:8       209:15
EMS 130:7          estate 139:3         110:13 194:20      180:19 186:5,7   facts 208:9
enclosing 40:4       163:18           exclude 30:22        186:8,19         failed 176:17
ended 95:3 96:5    evasive 115:11       176:10 185:20      190:13 192:12    fails 177:3,19
  108:21           evening 53:14        189:12,13          193:11 194:5,7   failure 181:7
engage 28:5,7        105:3,23 122:2   excluded 30:11       194:10,11,12     fair 11:17,18
  167:7              127:15             30:20              196:11,12          13:24 24:3
engaged 28:6       event 131:14       exclusively 90:6     198:19,20          34:7 41:8,12
  37:11 95:9         138:22 139:4     excuse 87:5          199:12 201:23      46:13,17 68:25
  170:9 173:7,8      166:25           executed 90:17       202:6 203:11       104:7,9 113:3
  173:10           events 97:8          110:6,13         expert's 185:13      113:7 181:14
engagement           139:22 174:15    execution 70:23      190:15,16,16       181:14 182:12
  34:18 108:17       181:23             80:4 177:25        203:17             182:17 183:23
  109:5,22         everybody 23:22    executive 17:23    experts 186:12       203:7
engaging 17:8        23:25 127:9,21     17:25 20:9,17    explain 31:7       fairly 94:14
entered 81:17        134:24 202:18      20:23 81:5         100:23 184:20      160:3
enters 146:23      evidence 17:19     exhibit 28:12        197:10           fairness 11:9
entire 76:8          56:16 138:22       53:23 57:20      explained 97:10    fall 12:9 61:15


                             A & A Court Reporting
                                 215-829-9300
                                       A1724
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 598 of 1218

in re: TRANSCARE CORPORATION
                                                                                 Page 219

falls 59:17 62:2      150:14 160:4     Fiorello 150:10      158:10 171:23      159:22,24
  140:5               170:5,10         Fiorillo 172:24      173:6              181:23
familiar 55:16        173:18 176:19    firm 28:24,25      follow 10:19       foreclosured
  59:2 87:11          181:24 209:23      35:12 121:13       108:7 182:12       142:23
  187:4            fell 25:14 62:6       148:15 149:22    follow-up          forever 188:13
far 102:17 129:7      68:15              149:24 187:3       121:25 132:16    forgot 2:19
  139:22 140:4     fiduciary 184:2     first 1:7 2:4        133:5              32:13 132:23
  142:13 186:20    figure 73:23          17:22 18:15      following 35:17      135:5
Fargo 31:11           115:10 198:3       22:7 27:18         95:7 96:25       form 50:19 85:2
  37:11 38:2,3     file 12:20,22,25      28:20 29:2,22      173:16             85:4 101:24
  38:13,16 39:9       29:25 30:6         40:14 46:15,17   follows 1:10         106:19
  55:10,11 61:23      36:9 110:18        47:14 49:16,23     92:14 94:5       formerly 143:10
  108:18 116:2,7   filed 30:9 50:13      50:4 53:5 60:3     132:4            formula 194:12
  117:2,6,10          50:16 53:13        67:2,3 91:18     force 86:12          194:13,16
  118:12,21,24        96:24 97:2         93:12 96:2,9,9   forclose 67:14     forth 68:11
  119:5 120:7,9       105:3 152:17       96:11 106:7      foreclose 30:25    forward 104:5
  149:16,21        filing 30:5 37:15     107:22 108:5       66:22 67:5,6       113:22 114:16
  150:21 170:2        41:9 42:17         109:17,18          67:10,16,19,21   forwarded 29:14
  170:13 171:5        70:7 71:5          114:18 119:6       69:2 97:20         29:16
  171:23              72:16 76:16        119:19 120:10      98:9,12 141:5    forwards 135:4
Fargo's 37:4          95:7 96:23,25      126:6 128:5      foreclosed 45:23   found 186:17
  120:16              108:13,13,25       132:21 140:14      55:6 60:18       four 31:17 71:12
February 6:5          209:16             141:19,21          67:14,24 71:17     193:5
  9:17 18:15,18    fill 83:5 84:14       142:18 144:24      72:11 87:15      fourth 84:3
  19:12 22:3,10    filled 82:10 83:8     157:4,7 159:13     97:12,13 100:8   frame 9:18
  26:20 28:10,10   final 111:8           163:12,12,13       114:23 120:17      13:10 70:6
  29:9,18 35:25       141:24             163:14 165:22      124:12,13          148:18
  39:15 40:2,23    finance 26:14         165:24 176:11      140:21 143:12    frankly 140:6
  43:14 45:8,15       148:19             176:15 178:18      145:22           fraudulent
  46:4,14,22       financed 88:3         189:17 200:11    foreclosing          144:13,17,19
  63:8,14,15       financial 17:2      fit 176:12,15        61:17,21,24      frequently 160:2
  65:2 70:2 72:6      21:10 51:3         186:17             209:2              160:3
  75:9 76:3,3,5       52:5 151:16      fits 179:21        foreclosure        Friday 105:24
  76:10 77:25      financials 83:20    five 71:12           41:10,20 42:16     106:11 112:17
  83:22 85:10      financing 21:6      fix 201:4 204:9      44:10 75:14        113:5 115:24
  86:24 91:19         88:20            flow 37:19 38:19     77:5,17 79:14      122:21 124:22
  92:8 95:8        find 12:15 54:9       183:8              81:2 100:24,24     129:5 173:18
  96:13,20            60:25 108:23     fly 205:21           102:8 105:5,10   front 37:7 71:21
  105:23,24           167:17 204:15    focus 69:18          105:12 107:11      111:5
  109:19 110:9     fine 6:10 23:17       162:12             133:19 140:24    Fuchs 80:10,14
  112:4 113:5         137:8 193:7      focused 7:4          142:22 143:5       83:2 96:2
  115:3,24            203:16             64:14 101:6        143:20,24          126:17,22
  123:18 126:7     finish 10:5         focuses 181:22       144:6,25         full 16:12,14
  129:19 131:15       192:12 207:22    folks 38:15          149:11 151:20      86:10,12 89:10
  140:2 149:15     finished 137:8        62:23 126:19       158:12 159:9       150:2


                              A & A Court Reporting
                                  215-829-9300
                                        A1725
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 599 of 1218

in re: TRANSCARE CORPORATION
                                                                           Page 220

fund 135:22        197:19          61:25 87:8         125:23 132:24     83:12,14 84:11
  136:8,18       giving 34:22      93:13 129:7        133:7 157:13     happen 163:2,3
  165:15           123:23          146:7 183:3,12     157:23 174:8     happened 29:4
funded 209:2     Glen 22:11        188:2 190:13       202:17            36:20 42:17
funding 18:24      23:11 80:11     192:13,16        gotten 35:8         77:20 115:17
  19:2 108:19      81:9 106:3,4,6 going 5:20 9:12     114:24 190:20     145:19
  170:13 171:2,5   106:9 107:15    9:15,21 10:18    governed 89:16     happening
funds 31:15 32:2   107:19,22       23:18 28:11        90:5              100:4 103:16
  168:11 183:6     108:4 131:18    35:23 36:5       Grant 1:8           123:3 125:20
further 147:3      131:22,22       39:21 42:10,13   granted 176:5      happens 195:13
  169:20 191:12    133:10 159:19   44:9 47:23       graphically        happy 10:8
future 160:13      160:4,9,11      60:17 66:2,22      187:20            175:14
                   167:5           67:5,8,25 68:5   Great 162:10       harkening
        G        Glenn 19:14       68:11,13,15,20   Greenberg           139:20
gap 204:24         20:2,6,16       69:2,9,14          82:25 83:2       Harrison 29:11
Gary 108:2,3       64:21 105:17    72:23 73:13,17     91:20 167:5,11    29:15,18 31:8
  154:21,23      global 26:25      73:22,24 74:8      172:23 186:11     33:23,23 34:15
general 98:7     go 11:19 12:14    74:13 80:25      ground 36:11        109:20 150:25
  100:2 176:24     14:25 16:5      88:19,25 89:2    groundwork          151:8 169:25
gentleman 9:16     19:4 20:12      89:3,11,16         9:19              172:18 204:2
gentlemen          22:24 25:4,24   90:12 94:16      group 8:23          204:13
  159:23 160:15    26:10 28:11     104:5 106:21       93:14,15         he'll 192:4
getting 25:23      34:17 39:13,21  110:18 112:22      130:23 191:10     199:23 200:23
  34:21,22 141:8   42:19 44:9      117:11 120:21    guarantee 86:10     200:24 204:25
  142:13,25        49:19 50:24     121:4,13         guess 39:15         208:12
  181:18           52:16 54:12     124:20 127:11      60:21 75:6       head 105:19
Giglio 33:25       68:11 69:20     127:19 129:5       111:9 120:12     heading 173:16
  34:2,3,16        71:9 78:2       129:23 131:5       133:25 141:18    health 102:9
  35:24,25 36:5    81:24 96:10,19  133:18 134:17      155:18 199:13     103:10,11,14
  69:24 204:3      101:16,18       136:20 139:13      205:4            healthcare
Gilio 63:15        105:7 106:12    141:2 145:14     guidance 175:9      191:10
  69:25 70:13      109:16,17       146:16 148:3     guy 80:15          hear 140:21
  107:22 172:17    110:7 111:3,15  154:8 158:20       126:22 136:16     157:13,23
give 21:12 25:19   113:2,11        165:16 167:12                        183:14 189:23
  88:25 116:20     119:19 121:17   170:17 174:17           H            198:18
  148:3,10         123:13 125:23   180:18 181:16    H 1:6              heard 108:9
  152:13 178:22    133:11 142:24   182:21 183:6     hac 175:12          123:10 145:12
  179:4,12         148:11 156:14   185:5 189:13     half 142:4          154:24 157:14
  186:22 198:14    157:6,6,13      189:16 191:16     145:16 146:16      180:3 199:22
  200:23,24        159:2 162:6,8   195:3,4 197:25   halfway 44:24      hearing 99:23
  206:22,23        165:2 167:15    198:4 201:18     Hamilton            198:20
given 88:11,16     176:3 187:4     201:19 202:10     156:21,23         hearsay 43:4,8
  92:13 142:18     190:23 195:20   202:18 204:20    hand 9:2 11:3      held 151:3
  157:17 160:9     195:23 199:4    206:19 209:11     197:3             Helfap 150:9,23
  181:10 190:11 goes 21:21 53:24 good 1:15,16       handwriting        Helfat 170:3


                           A & A Court Reporting
                               215-829-9300
                                   A1726
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 600 of 1218

in re: TRANSCARE CORPORATION
                                                                               Page 221

  172:5             152:14 160:18      85:12 123:5        104:3              136:17 165:15
help 64:12 65:25    163:8 164:14       187:9,10 188:3   inclusion 56:8     insurer 26:24
  161:17 173:18     164:23 166:13      188:5 202:18     incorporate          91:24
  178:11            166:17 167:21    identified           22:25 23:3       intangible 60:15
helped 64:8         168:18 169:20      116:18 201:16    incorporating        98:7 100:2
helpful 36:8        169:23 171:9     identify 15:16       26:23            intended 80:13
  176:13 177:7      171:18 174:4,5     65:25            incorporation      intends 177:9
  179:23            174:22 175:11    ignoring 62:5        26:11            intent 61:25
helping 160:5       175:17 176:7     II 22:13 23:20     incorporator         146:3,8
hereof 90:7         176:10,16          25:5,11 26:24      23:11            intention 89:5
hereon 88:8         179:20 180:2       27:8 31:21,25    incorrect 92:5,7   intentional
hide 160:13         183:18 184:4,6     32:18 40:5       incorrectly          144:19
hiding 45:16        184:19 185:2       49:9 93:6 94:5     190:18           inter-creditor
hire 28:13          185:20 186:22      101:13 102:7,9   independently        62:9
hired 17:25         187:3,19           103:24 139:2,8     191:7            interact 95:10
  29:21 33:12,13    188:17 189:5       145:23 146:24    indicate 70:15       159:23
hiring 27:13        189:11 193:19    III 88:3,20,23       94:12            interaction 95:6
  34:14             196:7 197:23     Illinois 197:15    indicated 4:19     intercreditor
history 157:17      198:10 199:10      197:16             147:5 195:22       55:17 56:14
hit 133:3           199:21 200:5     imagine 201:17     indicates 187:14     57:9,15,18
hold 75:22          201:13 203:17    immediately        indicative 146:3     58:22 59:7,10
honest 9:6 123:3    205:17,19          100:22,23        information          60:13 61:6,10
Honor 5:15 10:9     206:17 209:13    impact 111:21        16:25 17:3         119:13,16,22
  11:8 15:7,14     Honor's 171:10      126:12 129:24      40:24 92:5,9       119:24
  17:21 21:16       191:17           implicitly 180:7     98:14 100:12     interest 119:4,8
  32:24 42:23      hope 202:12       implied 62:4         108:6 131:18       119:20,21
  53:17 54:5       hoped 163:2       impression           131:24 160:7       120:2 169:14
  56:12 57:5,24    hoping 206:16       191:17             160:13 185:25      169:16 208:15
  60:6 85:14,19    Hour 186:6        in-depth 36:9        188:20 192:15    interested 101:6
  87:7 101:17      hours 106:11      inaccurate           192:17             142:8 206:17
  106:18,21         129:11 137:2       92:10            informed 165:15    interests 93:25
  107:13 108:22    housed 101:7      incidentally       instance 8:12      introducing
  109:14 110:25    HR 166:11,12        152:16 153:16      169:13             97:4,5
  114:11 116:17    Hudson 30:12        155:12           instructed 15:23   Investment
  117:7 120:25      126:12 128:13    include 3:9 33:7     95:15 107:23       31:17,24 51:4
  121:22 122:15     128:17 130:25      41:4,4 102:23      109:21             52:5
  123:15 131:9      136:12,19          132:16 135:6     instructions       Investments
  133:15 135:17    Hurst 108:3       included 18:20       25:19,23           49:9 93:6
  136:24 137:19     154:21             19:8 26:24       instrumental       involved 75:22
  138:9,18,23      Husson 172:8        30:15 40:23,24     34:21              75:24 76:22,25
  140:16 141:10     173:2              40:25 57:25      insufficient         77:24 79:21
  141:23 142:18                        85:8,9 97:25       188:20             103:25 104:6
  143:21 144:4             I           102:21 151:12    insurance 91:15      115:13 152:18
  144:23 145:9     idea 30:6 66:21     206:5              93:2 103:15      involvement
  147:24 148:2       69:8 74:16,22   including 6:15       135:21 136:8       103:9,18


                             A & A Court Reporting
                                 215-829-9300
                                      A1727
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 601 of 1218

in re: TRANSCARE CORPORATION
                                                                          Page 222

involves 91:15       44:19             104:1 105:1    194:1 195:1      34:25 36:13,17
irrelevant          Jonathan 150:9     106:1 107:1    196:1 197:1      37:2 38:3,13
  145:15             150:23 172:5      108:1 109:1    198:1 199:1      38:23 39:7
irrevocably          172:19            110:1 111:1    200:1 201:1      40:13,16 41:3
  117:4,24          Jones 172:22       112:1 113:1    202:1 203:1      42:19 43:7
issue 8:19 9:25     Judge 9:24         114:1 115:1    204:1 205:1      45:18 46:23
  24:8 89:2          139:14 168:20     116:1 117:1    206:1 207:1      48:9,13 49:18
  108:17 123:9       184:12 195:8      118:1 119:1    208:1 209:1      49:25 50:6,7
  134:19 175:5       202:21            120:1 121:1    210:1            50:10,11,15,15
  176:15,25         Juge 202:12        122:1 123:1   June 116:17,24    50:16,21 52:23
  178:3 184:7       July 1:1 2:1 3:1   124:1 125:1   JX 18:10 26:10    53:2,4,5,6 54:3
  192:10             4:1 5:1 6:1 7:1   126:1 127:1    28:11 34:17      54:6 55:18
issued 24:12,23      8:1 9:1 10:1      128:1 129:1    35:21 39:13,17   56:7 59:15,23
issues 10:6 92:19    11:1 12:1 13:1    130:1 131:1    39:18 44:24      60:5 63:9,10
  134:21 174:23      14:1 15:1 16:1    132:1 133:1    46:3 53:17       63:10,18 65:4
  174:24 175:2       17:1 18:1 19:1    134:1 135:1    56:13 57:21,23   65:12,25 68:23
  200:6,20           20:1 21:1 22:1    136:1 137:1    58:4 69:20       70:14 74:5
issuing 17:12,14     23:1 24:1 25:1    138:1 139:1    77:5 81:24       80:20 81:5
  25:13,15           26:1 27:1 28:1    140:1 141:1    84:5 87:8,9      84:25 85:3
italicize 105:4      29:1 30:1 31:1    142:1 143:1    109:9,10         86:24 87:3,13
Item 17:14           32:1 33:1 34:1    144:1 145:1    125:23 126:2     90:20,23 94:13
items 16:2,7         35:1 36:1 37:1    146:1 147:1    152:25 158:5     95:2 99:10
  45:23 56:8         38:1 39:1 40:1    148:1 149:1    163:8            102:22 104:13
  59:14 61:10        41:1 42:1 43:1    150:1 151:1                     120:12 123:2,5
  67:4 69:19         44:1 45:1 46:1    152:1 153:1           K         123:7 125:15
  155:24,25          47:1 48:1 49:1    154:1 155:1   keep 3:21 19:16   125:18,20
  159:4,8 160:9      50:1 51:1 52:1    156:1 157:1     77:21           129:6,9 130:9
iterations 94:23     53:1 54:1 55:1    158:1 159:1   kept 12:24,25     130:24 131:7
                     56:1 57:1 58:1    160:1 161:1     117:10          131:13 134:21
         J           59:1 60:1 61:1    162:1 163:1   Kevin 65:9,12     136:18 139:9
January 32:19        62:1 63:1 64:1    164:1 165:1     66:4,12         139:24 143:17
  32:20 139:6        65:1 66:1 67:1    166:1 167:1   Killion 172:19    145:18 146:12
  176:18             68:1 69:1 70:1    168:1 169:1   kind 12:25        153:13,20,21
Jean 123:20          71:1 72:1 73:1    170:1 171:1     90:13 202:9     156:2 157:18
  150:25 151:8       74:1 75:1 76:1    172:1 173:1   knew 104:8        158:17,21
  172:22             77:1 78:1 79:1    174:1 175:1     125:12,14,18    166:4,8,15
Jeff 165:24          80:1 81:1 82:1    176:1 177:1     127:14,19       168:19 170:7
  166:4,10,11        83:1 84:1 85:1    178:1 179:1     195:5           170:16,20,23
Jeffrey 166:7        86:1 87:1 88:1    180:1 181:1   know 5:17 8:4     171:6 173:12
job 3:5 8:9          89:1 90:1 91:1    182:1 183:1     9:10 13:15      179:4 183:7
  176:6              92:1 93:1 94:1    184:1 185:1     18:6 21:9       184:9 187:12
John 172:8           95:1 96:1 97:1    186:1 187:1     23:15 24:18     188:13,21
  173:2              98:1 99:1         188:1 189:1     27:3 28:3,21    189:19 199:21
join 2:8             100:1 101:1       190:1 191:1     29:15 33:6,9    200:14 202:9
joint 28:11          102:1 103:1       192:1 193:1     33:19 34:7,8    203:17,22,25


                               A & A Court Reporting
                                   215-829-9300
                                       A1728
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 602 of 1218

in re: TRANSCARE CORPORATION
                                                                                  Page 223

 204:8 208:13       148:20 149:21      99:17 100:7       Lines 10:16          longer 4:22,22
 209:20             181:13 182:11      119:17 120:6,7    list 30:8,12           102:11
knowledge 14:3    laws 23:3            120:10 142:15        31:16 32:10,21    look 15:4,25
 17:7 24:12,15    lawyer 7:6 14:7      143:13 168:17        33:7 45:22          16:6 33:21
 24:25 25:6         14:10 65:13        169:17               59:11,13 72:22      39:4 52:21
 33:15 46:15,18     69:10 85:23      lenders' 7:19          92:23 120:11        54:23 58:7
 46:20,25 47:6      149:4              47:25 68:16          186:23              60:15 63:11
 47:11 48:7,24    lawyers 40:18      lending 31:10       listed 16:3 61:11      64:16 71:15
 51:11 52:9,15      51:5 150:6         40:18 51:6           77:12               84:2 126:10
 59:16 78:25      lawyers' 204:8       148:19            literature 206:2       128:9 137:21
 91:3,5,7         lay 9:19 114:13    length 158:20       little 26:10 39:19     143:23 153:8
 101:19 105:13    Layana 74:4        let's 10:5,6 12:9      92:17 165:8         156:10 160:17
 110:12,14        lays 16:4            14:25 29:23          199:18 205:13       163:14 165:6
 125:7 138:16     lead 31:2            35:18 41:19       lives 197:16           165:21 179:8
 149:20 161:22    leading 71:10        49:19 54:23       LLC 1:18 3:10          182:21 184:18
 208:21 209:16    lean 55:11           72:14 75:20          3:14,18 49:7        186:23 187:22
 209:20,25        learn 107:8          77:4 85:17           51:5 65:15          187:25 190:25
known 25:12       lease 68:5,21        95:5 104:24       LLC's 27:5             195:7,13
knows 50:22         69:9,14            106:6 110:7       loan 4:16 7:19         201:18
 59:21,22         leasing 73:16        113:2 123:18         31:15 32:18       looked 28:12
Kossuth 124:18    leave 33:7           126:5 135:12         40:5,23 42:2        44:15 68:18
 126:18 127:4     left 22:23 32:9      141:13 148:8         47:25 55:7,9        69:3,15,19
                    32:21 80:19,22     157:6,6 163:14       55:15 59:12         156:15 158:16
        L           154:22,25          173:15 195:9         61:12 66:21         158:19 182:3
L.P 31:25           157:15 178:7       198:3 203:8          67:5,24 68:16       191:8 200:17
lack 114:14       legal 1:23 17:8    letter 34:18           72:10 88:12       looking 16:21
lacks 43:4          65:16 134:2,9      47:22 108:17         89:2,2,11,15        36:6 45:13,14
  133:14            144:10 152:18      109:5,22 110:8       120:10 142:10       56:2,3 58:4
Lamark 207:18       165:25 167:7       110:16 111:17        169:10 209:9        65:11 66:7
Landeck 172:19    Legally 161:6        136:22            loans 3:20,24          76:9 78:13
  172:20          Leland 17:22       levels 180:5           4:2,17,18 31:9      83:4 91:18,25
language 168:2      18:16,22 20:6    liability 132:11       32:20 50:5          96:18 111:16
large 56:15         64:22 105:17       163:20               88:7 89:8           129:20 145:10
  155:18 160:19     165:3,23         licensed 2:22,25       139:7 146:9         162:18
  162:2 182:23      166:20           lien 60:3,9 61:18      169:17,18         looks 64:23 66:4
largest 92:23     Len 158:23           61:22 139:3          208:23              66:11 73:12
late 105:23       lender 31:12       liens 120:8         locations 156:25       82:7 133:22
  127:14 188:8    lender's 59:12     lies 181:4          log 42:22 45:16        135:3 145:6
  207:2           lenders 4:16       light 97:7          lone 55:15             192:10
latest 65:3         30:24,25 31:15   likes 67:4          long 20:13,14        loop 205:18
law 2:23 24:22      42:2 55:9        limine 174:20          46:3 107:5        looseleaf 1:20
  28:24,25 51:4     66:21 67:5,15    limitations            174:6 185:16      lot 9:7 39:20
  52:5 61:14        67:24 72:11        113:18               188:15 194:12       168:2 196:25
  144:2 148:11      88:12 97:13,13   line 10:14 131:8       200:12 201:24       202:22
  148:12,14,15      97:23 98:9         161:5,16 179:2       207:24            Luc 123:20


                            A & A Court Reporting
                                215-829-9300
                                      A1729
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 603 of 1218

in re: TRANSCARE CORPORATION
                                                                               Page 224

  150:25 151:8      8:22 15:22         99:10 115:11       136:24 137:6      1:12 2:14
  172:22            35:13,18           124:9 162:22       137:12 138:9     middle 66:7,12
lunch 207:18,19     188:11             179:16 180:14      138:18 139:12     90:2 134:15
  207:25           manager 3:10        197:10 208:24      139:16 141:9     Milea 123:19
Lynn 2:17 3:5       3:13 4:10,11       209:22             141:17,22         126:17,24
  4:25 7:7,8,20     4:15,23,25 5:8    means 39:7          143:21 144:16     127:2 156:17
  8:14 21:5,8       6:3,6 7:14         111:11 180:7       144:21 145:8      156:18
  26:5 27:22        168:6,10,12,23    meant 124:8         147:15,17,19     million 47:25
  29:10,14 33:15    169:7             measures 124:20     147:24 148:7      50:2 88:2,11
  33:23 34:15,25   managers 4:16      medical 130:13      152:13 154:5      88:15,16 89:3
  35:2 38:15       March 5:4 6:3,8     155:5              154:10 156:13     89:10 90:24
  51:24 52:6        7:14              medication/eq...    157:9 158:3,14    208:21,25
  70:18 93:7       Margaret            157:19             159:11 160:18     209:6,9,10,17
  95:12 98:21,23    112:18            meeting 14:15       162:3 163:6      mind 10:23 15:4
  98:24 99:2,20    Mark 172:20         14:17 150:20       164:14,22,25      19:16
  99:22 102:22     marked 66:13        151:3,19 152:4     166:17,24        mine 21:13,21
  108:18 109:20    market 177:13       152:10 169:25      167:21 168:18     83:16 207:20
  150:24 151:8     marketing 182:6     170:12,17,19       168:25 169:19    minor 146:3
  169:25 172:18    Marks 150:24        170:21,24          173:24 174:5     minority 19:17
  172:21 195:11     151:13             171:23 172:17      175:25 176:6     minute 42:9
                   Marshack 138:5      173:4,19           179:3 183:17      148:9,10
       M           material 112:23    meetings 14:22      184:3,11,18,24   minutes 97:11
maiden 152:21       195:4             member 6:19         185:4 189:5,9     132:18 133:6
main 123:9         materials 197:20    7:9,10 14:8        190:2 191:3       208:5
maintain 12:15     math 178:8          175:18,22          196:6,14 197:9   misgivings
 13:18,20,21        180:11,24         members 55:7        197:23 198:7      105:11 107:10
maintained         matrix 15:3,17      124:21             198:18 199:9     mispronounce
 12:11 93:22        17:24 19:4        mention 167:12      199:20 200:5      35:23
maintaining         20:3,7 22:17      mentioned           200:19 201:8     mispronounced
 12:9 14:2          22:19 52:17,21     55:22 134:20       201:12 202:12     98:20
making 74:18       Matt 123:19         171:21 173:3       202:20,24        missed 41:5
 160:12 210:3       126:11 129:25     Mercado's           203:4,16,25      missing 57:3
Mallet 29:11        131:14             26:13              204:6,12,18      misspoke 88:14
 33:12 35:12       matter 23:16       Mervis 9:23         205:12,16        misstatement
 36:19,23 37:2      61:14 87:25        10:13 11:8,12      206:4,12,14,16    181:9
 37:4 51:20,21      91:15 144:2,11     15:8 32:23         207:3 208:2,11   mistake 32:12
 62:22 108:16       150:7 176:24       33:3 44:19         208:17 209:18     32:16
 110:17 111:10      188:18             50:18 57:16,22     209:23           mistaken 26:15
 150:13,20         matters 7:24        59:21 60:14       message 131:19     95:20
 152:10 170:9       144:3              63:18,21 79:8     messenger 28:2    mixed 131:13
 173:6 204:5,7     Maverick 187:6      79:15,24 85:14     28:5             modified 164:3
man's 146:11       Max 110:8           106:18 107:3      met 109:25        moment 14:13
managed 31:16       111:6              114:11 117:7       150:9             21:13 42:20
 32:6              mean 28:4 59:24     122:14 133:17     Michael 172:23     75:21 86:23
management          65:13 85:17        133:25 134:6      microphone         108:23 117:15


                             A & A Court Reporting
                                 215-829-9300
                                       A1730
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 604 of 1218

in re: TRANSCARE CORPORATION
                                                                            Page 225

 152:13 164:15     130:13,15         160:10           normally 196:3     33:2 43:4
 165:6 200:22     moving 15:10     necessary 102:4     199:2             50:18 56:18
Monday 37:16       94:21 113:22      107:21 128:10    Notary 1:8         57:13,14,22
monetize 176:18    124:5,9 130:19  need 20:8,11       notations 42:25    58:20 64:19
 181:7             157:12            52:16,18 55:23   note 166:14        80:2 114:10
money 141:2       MTA 59:16          57:16 59:6       notes 186:19       116:16 117:8
 142:20 143:15     60:10,23 61:14    60:15 114:15     notice 17:12,14    121:21 133:14
 143:18 145:19     75:21,24 76:6     120:24 130:8      41:21,24 44:8     134:13,18
 145:22            76:9,13,15        167:25 174:12     44:12 45:3        135:17 141:15
monitored 101:8    77:8,11 82:4      174:14 185:21     46:12 47:16       147:13,19,23
month 69:16        82:11,20,21       189:17,18,18      49:3,20 52:10     164:18,21
 72:23 74:9,25     85:4 95:6,6,17    193:8 198:11      53:18 56:2        166:14 173:24
monthly 73:3,21    95:23 98:4        206:6             57:4 97:17      obligating 85:25
 75:17 161:17      100:8 101:5     needed 115:6        114:19 116:14   obligation 47:18
months 185:13      114:19 115:6      124:11 155:20     116:23 133:11     52:11 53:20
 185:14            115:10,15,15      177:22            134:24 192:8      90:4 91:9,11
Morganroth         115:19 118:15   needs 8:10,14       209:6,7           182:11,14,16
 95:20,21 113:5    119:4,20 121:9  negotiate 16:17    noticed 165:17   obligations
 113:8 121:5,25    121:14 122:12   negotiations       number 3:5 7:21    86:11
 123:8             123:10 125:11     149:17            10:14 19:17     obtain 177:22
morning 47:15      125:21 126:22   never 133:22        69:2,17,18        177:23
 77:25 106:11      153:4,14,22,24  new 1:9 2:23        71:10 88:18     obtained 111:11
 112:15,17         156:25 162:24     42:14 66:3        100:13 104:3      111:12
 129:11 175:6      163:5             82:20 86:11       127:10 158:5,8  obviously 163:3
 200:10,11,25     MTA's 100:15       102:12 108:16     159:4           occur 80:13
 203:9             113:24            131:19,24        numbers 72:2     occurred 139:23
motion 174:20     much-needed        135:21 136:7      93:5 94:14,18     142:22 173:5,5
 175:4,10 176:3    97:7              160:14 161:6,8    94:21 178:17    occurrence
 176:4 182:22     multiple 9:17      165:14 175:7      184:23            47:21
motions 202:16     180:5 187:25      175:20 204:25    NYSIF 135:21     occurs 134:16
move 10:6,12                         205:20            136:16          October 2:9,10
 17:20 21:11,12           N        next-to-the-last                      3:2
 27:12 29:23      N 1:6,6            111:19                   O        offer 164:22
 56:16 61:7       name 43:2 44:14 NICS 191:10         O'Brien 135:20     175:3
 75:20 85:17       149:6 150:2,5 night 122:22           135:24         offered 81:14
 87:4 91:13        150:11            125:4 134:15     o'clock 123:11   offering 15:12
 104:24 114:15    named 113:8        175:13 185:12      127:15 137:11    63:19 114:7
 131:11 135:12    names 33:22      nine 58:8            185:12           163:22
 138:10 155:19     104:4           Nobles 206:25      object 32:24     offers 21:5
 166:25 173:23    naming 23:11     Nolan 123:19         63:22 106:19   office 52:6 93:25
moved 75:15       narcotics 155:8    126:11 128:12      122:14 138:22 officers 27:2
 77:7 130:8       nature 185:9,10    128:13 129:14      141:23 142:3   offices 93:22
 147:8 176:10     necessarily 8:15   129:16,17        objected 141:10    106:13 160:5
 193:5             8:20,24 39:10     130:22 131:14    objection 15:7   Oh 4:7 96:16
movement           40:17 67:12     normal 157:4         21:15,17 32:23   130:4 152:16


                            A & A Court Reporting
                                215-829-9300
                                    A1731
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 605 of 1218

in re: TRANSCARE CORPORATION
                                                                                Page 226

 163:7               159:23 190:14     109:20 110:6       140:19 142:9       2:5 3:6,10,13
okay 1:11 5:15     opposed 20:10       113:4 115:3,24     143:7 157:4        3:17,17 4:21
 5:25 56:7 64:6    order 21:13         121:8,18 122:2     161:15 162:11      4:24 8:18,21
 91:6,6 118:10       52:17 69:6        124:3 126:7        163:17             8:22 12:25
 120:22,25           114:15 138:19     128:22 131:15     paragraphs          25:2,3 26:15
 125:22 131:2        180:8 181:22      137:13,14          163:12             27:4 31:16
 133:6 135:12        188:11 191:17     138:14            paralegal 51:13     43:22 49:7
 136:2,11            202:8            package 83:25      paratransit         51:5 65:13,15
 139:12,15         organization       page 10:14,15       97:25 100:15       74:6 75:10
 143:14 150:12       23:11             22:24 23:10        112:19 114:20      126:19 149:12
 154:7 156:5       original 164:7      53:21 71:10        115:7 122:20       160:4 169:14
 157:6 158:14        189:4 192:11      86:8 89:24        paratransit's       192:16
 165:21 172:7        192:21,24         96:19 101:25       100:9             Patriarch's
 175:24 185:3        193:4,6 206:5     104:25 109:16     Pardon 137:6        26:24,25 93:22
 190:7 200:23      originally          109:17,18,19       207:9             paused 39:12
 202:23 203:3        150:13            110:8,8 111:4     parent 25:18       pay 74:12,13,16
Old 127:16         ostensibly 55:5     111:7,8,19        parsing 88:10       74:18,24 75:16
 152:8 161:18      Otterbourg 37:9     123:21 130:3      part 20:14 26:22    86:10 89:3
 161:20,23           38:12 149:25      140:15 141:19      71:15 80:11        129:6 132:9,11
once 17:24           150:4,23          141:21 156:14      84:14 132:14       164:10 169:13
 42:16 67:23       outside 37:25       157:7 159:13       160:14 180:15      175:15 209:2
 69:8                50:14 51:15       162:7,9 163:12    partial 47:17      paying 18:18
one-page 22:21       85:23 149:4,21    163:14 165:22      49:21 52:11       payment 116:14
ones 32:4 136:18     169:18            167:2,16           53:19              116:24
 186:10            outstanding         205:24 206:10     participating      payments 101:9
open 177:13          88:7 89:7         206:14             172:15            payroll 18:18
 207:2             overall 195:21     pages 71:13 84:3   particular 33:8     74:8 108:19
operate 31:6       overrule 134:18    paid 88:20 89:11    44:5 101:6         126:12 128:17
 124:14 128:10       182:21            90:3,24 91:4       129:2              128:20,22
 155:20 165:20     Overruled           129:5 132:13      particularly 8:8    129:2,4 130:25
operated 134:4       166:23            169:14            parties 120:2       131:18,25
operating 16:10    owed 129:3         pan 164:11          137:15             132:9 160:8
 117:21 133:23     owing 90:5         paper 145:2        partly 101:11       163:18,21
 145:7 174:17      owned 25:11         186:12            Partners 1:18      Pelissier 15:2
operation            67:24 143:10     paperclips 128:9    2:5 3:7,10,14      18:16,25 80:14
 133:21            ownership 91:25    papers 82:4,9,23    3:17,18 8:18       81:25 82:3,22
operations           92:9,13,19        189:18             8:21,22 27:4       82:23 130:18
 100:9,15            134:25           para 122:22         31:16,25 49:7      151:2 158:19
 136:19            owns 24:18,22      paragraph 21:2      51:5 65:14,15      165:4,23 167:4
opine 179:21                           29:25 36:7         75:11 149:13      pending 44:2
opinion 180:4             P            66:7,13 78:13      160:5 169:15       175:23
 192:14,21,24      P 1:6               97:7 101:5,25     party 10:2 17:4    Pennsylvania
 193:4 196:23      p.m 29:10 39:16     102:2 104:11       119:23,25          30:12 91:22
opinions 176:12      70:8 83:23        104:14,25         pass 183:18,19      148:12
opportunity          85:10 96:13       110:22 111:19     Patriarch 1:18     people 32:10


                              A & A Court Reporting
                                  215-829-9300
                                       A1732
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 606 of 1218

in re: TRANSCARE CORPORATION
                                                                                Page 227

 36:11 64:8,20      159:19             162:9 163:7       Possibly 10:22     priority 55:12
 64:21 75:8,8     Pfefferle 172:20     164:17 167:16     potential 140:3     61:12 67:10,13
 92:23 97:21      ph 74:4 124:18       197:5              161:17             120:11
 104:4,4 122:23     131:20 138:6     plug 187:24         power 105:9        privilege 42:22
 126:18 129:18      138:13 187:6     point 4:5,6,10      PPAS 32:7           45:16
 146:5 151:13     phone 150:23         4:13 7:3 9:16      47:23 87:16       pro 175:12
 154:15 155:14      172:4,9,11         35:11,14 36:18     90:8,13,25         208:22
 159:14 160:10      204:17             37:3,11 40:8       99:8,14 142:15    probably 5:22
 172:4,14         physical 59:19       41:7 42:5          146:18 149:4       9:9 35:10
 181:16 196:16      130:15 155:25      51:16 54:13       PPAS' 44:8          41:12,18 46:17
people's 191:5      207:11             72:5 73:7         PPAS's 169:8        52:20 67:21
percent 19:18     pick 132:10          80:16 81:10,25    PPS 145:17,21       71:20 74:18
 93:9,17 94:8,9     163:19,23          82:3 90:14        PPSA 91:4           78:4,24 83:6
 104:15,18,21       187:3              92:17 93:18       practice 2:22       99:4,7 102:21
 166:9            picked 187:11        95:9,13,24         204:13             131:12 174:8
perform 4:21      picket 198:23        103:12 104:8      predicated          186:21 195:6
performance       piece 26:10          105:2 112:12       144:14             195:10 202:2
 86:10              106:9 186:11       115:8 122:12      prefatory 9:15     probe 21:4
performed         pieces 203:5         122:18 139:19     prepare 36:5       problem 18:17
 112:4,5          Pittsburgh           146:10 153:2       54:24 89:13        117:17 121:14
performing          125:2,15 127:5     160:4 173:9        188:24             165:11 176:19
 75:17            place 155:21,23      178:9 179:6       prepared 40:19      177:2 187:8
period 14:14        194:21             181:10,20          62:11              203:19 206:24
 16:15 64:4       places 157:15        182:3 186:6       preparing 11:23    Proceed 15:15
 75:25 76:2,5     Plaintiff 1:4        193:18 202:11      68:17 159:21      proceeds 117:23
 127:12           Plaintiff's          205:5             present 137:16      117:25 118:3,5
periods 129:7       134:23           pointed 140:16      preserve 139:3      143:8
Perkin's 98:17    plan 16:10 20:15   policies 27:6       president 22:12    process 26:22
Perkins 113:6       20:18,22 30:23   policy 27:2,5,5,6    81:5,11            37:12 113:24
permit 10:9         38:16 69:13        27:9,9 91:21      pretrial 181:21     181:14 182:6
person 27:19        80:11 128:25       136:7,11,19       pretty 8:13         182:13
 33:23 81:7         156:8 158:24       165:16,18,19       100:4 158:17      produced 13:11
 93:3 95:10,22      158:25 160:14    portfolio 6:11,13    184:12 202:17      131:10
 96:3,8 113:15      161:23 162:2     portion 68:5        previewed 175:5    product 187:9
 203:21             164:4,7,10         88:6 89:7         previously 22:18    189:17 197:4,7
person's 149:6    planned 151:19       99:25 105:8        108:25             199:16
personal 7:24       159:8              163:24 208:22     price 181:14       profess 61:13
 46:18 48:23      planning 174:7     portions 83:9        182:17 183:23     profiles 187:12
Peter 34:3 35:4   plans 156:5        position 5:4,6      principal 9:24     progress 210:4
 39:14 40:2         160:13             61:13 81:14        14:6,10 113:12    prohibited
 45:10 46:14,24   plasma 155:7       possession           122:5              61:24
 51:8 52:17       please 1:3,11        124:16            principally        project 178:2
 64:22 80:10        36:13 131:19     possible 28:13       33:24 64:21       proof 145:21
 81:4,13,13         135:19 156:14      102:11 127:23     prior 46:4,22      proofs 143:18
 109:22,25          160:22 162:5,7     140:7 155:11       129:8             properly 120:4


                            A & A Court Reporting
                                215-829-9300
                                      A1733
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 607 of 1218

in re: TRANSCARE CORPORATION
                                                                              Page 228

property 143:9     purpose 53:3       71:24 75:7         36:14 108:19       14:18,19 18:2
proportion          100:17 101:13     79:16,18,19        130:7              18:3,5,8,20
 169:17             140:7 147:5       85:6 98:11       reached 18:16        19:9 20:19
proposal 198:13     152:4 177:11      106:19 107:4,7     20:16 35:3,7       27:9,11 28:18
propose 201:21     purposes 12:14     107:13 119:3,9     35:16 95:19        36:18 37:5
proposed 38:16      14:7 42:23        119:13 125:9       96:2,8             38:7,10 39:8
Proskauer 176:8     97:20             125:13 134:2     reaching 18:23       42:12 48:10
prospective        put 26:25 31:14    134:10,12        read 10:10 11:9      51:24,25 56:10
 177:2,5            37:7 57:6 69:8    138:19,20          17:19 59:5         63:2,8 70:9,16
protect 100:8,15    70:6 86:19        141:9 146:11       102:2 111:2        80:22 82:2,2,6
provide 5:16,21     96:3 109:15       154:6 169:4        120:14 181:21      84:24 94:18
 73:13,18 92:6      111:6 135:18      170:16,23          208:10             130:11,16
 100:10 102:5       138:20 155:22     171:10 196:11    reading 20:6         133:20 149:17
 111:22 122:9       155:23 171:16    questioned          38:4 45:15         150:5 151:6,21
 179:22             175:8,12 185:6    194:8              87:23 88:21        151:22,23,25
provided 7:20       186:11 191:19    questioning         119:10 138:11      152:12 153:5
 28:23 32:14        192:2 194:11      179:2            ready 176:3          158:12 162:20
 37:18 92:7        PX 15:4,16        questionnaire     realize 135:13       165:10,12
 157:2 178:16       21:12,13,22       82:14 83:15        202:7              168:7 172:15
 188:19             39:18 42:20      questions 10:10   realized 117:16      173:11
provides 20:9       58:17 64:16       11:6 134:9       really 14:23       recalled 14:21
 85:5               66:14 78:2        147:3 152:7        37:24 43:18      receipt 141:15
providing 13:15     87:4 91:13,14     153:17 154:13      47:9 115:16      receivable 66:25
 113:23             96:11 111:16      158:9 177:16       181:8 183:2,12     67:2 116:2,8
provision 20:7      113:2 116:13      191:13 194:25      186:5              117:5 118:6,11
 60:7 62:6          116:25 118:9     quick 63:11       realtime 162:18      118:17 119:6
 188:10             121:3,4,17,22     123:23 156:20    reason 13:13       receivables
proximate           133:12,15        quickly 100:4       32:9,11,17,20      116:11 117:11
 209:24             135:12,13,20      127:23 136:16      33:8 49:15,22    receive 120:22
Public 1:8          137:21,23,24     quote 187:23        101:11             142:16 147:4
publicly-traded     154:11 158:3     quotes 135:2      reasonable           180:8
 191:9              160:22 162:5                         143:16           received 21:18
published           163:7 171:17            R          reasons 12:13        37:8 63:9,10
 207:13                              R 1:6               142:2 176:11       64:2 65:4 82:3
pull 2:14 148:5           Q          raise 175:3         179:19 189:15      82:10 114:12
 152:25 154:11     quarreling        raised 15:6       rebut 205:11         121:23 135:9
 156:11 158:3,6     199:10           random 157:15     rebuttal 180:21      138:13 142:11
 158:15 160:22     question 10:18    Randy 98:15         185:10,15          143:8 147:16
 162:4,5 163:6      10:24 11:10,12     99:10 108:10      188:9,10 190:9     147:25 154:20
 164:17 191:25      11:20 12:17        149:8 154:21      190:10 196:3       164:24 174:2
pulled 160:6        17:17 18:8         154:24 172:22     196:16 198:16      187:13
purchase 88:4       32:24 33:5       range 188:2,5       199:8 205:3,10   receiving 46:16
purchaser 88:2      41:16,17 43:19   ranges 188:6      rebutting          recess 137:13
 88:5 89:17         44:2 45:12       rata 208:22         166:18           recharacteriza...
 90:9               57:7,13 66:10    reach 27:19       recall 6:9 11:5      139:5,18


                             A & A Court Reporting
                                 215-829-9300
                                      A1734
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 608 of 1218

in re: TRANSCARE CORPORATION
                                                                                Page 229

recipient 118:25     192:14 196:2       129:8 132:25       17:4,9,13 19:3     82:13 83:14
recitals 87:24     register 24:15     reminded 133:4       20:13              103:8
recollection       related 10:2       reminds 147:7      required 17:15     responsible
  10:25 13:9         12:20 13:2,10    remove 106:13        77:10 124:13       13:14 22:2,25
  23:24 30:19        41:9               106:15 200:2     requirements         27:13,16,23,25
  41:13 150:16     relates 31:9       removed 139:22       60:23              28:4 51:6
  152:9 172:9      relating 16:18     renders 192:13     requires 8:9       rest 23:13 75:7
  173:19           relationship       repaid 209:11      research 93:19       83:17 126:18
record 63:23         36:11 51:7       repeatedly           93:21 188:24       141:21
  116:19 120:20      61:5               167:17           resigned 5:3 6:6   restate 17:16
  126:4 147:9      relative 171:10    reply 138:17       resolution 12:19   restructuring
  197:13 200:4     released 86:9        141:11             22:11,16 23:15     38:17 80:12
  208:10           relevance 10:4     report 2:16 38:6     52:8 78:3,5        100:18 128:25
records 25:2         15:7 43:5,7        38:8 157:3         121:14             158:25
  50:11,17 76:15     117:8,9,14         175:7 180:9      resolutions        result 23:7 77:16
  93:10,21,23,24     133:14,17          183:19 185:13      11:24 12:7,10      127:10,10,22
  94:11,12           138:23 140:4       188:9,11,13        12:11,13,15,16     190:21 191:2
recover 139:11       140:17 166:15      189:4 190:17       13:2 22:7,7        193:13,17
redid 194:15         166:16,18,21       192:12,19        respect 4:2 7:12   resumed 137:15
redirect 171:19      179:16             193:2,6,7          16:2 22:8,18     retained 150:13
  191:23 192:3     relevancy            194:5,8,11         22:19 41:11      retrieve 124:22
  196:25             116:16 198:21      196:3,11           47:11 75:7       return 41:25
reducing 42:2      relevant 15:9,18     198:15 199:8       88:7 89:8          48:4 110:2
Reeseman 111:9       15:19 134:12       199:25,25          105:2 140:10     review 44:8 99:8
refer 50:17          134:19,20          201:2 205:10       169:9 174:15     reviewed 34:24
  55:20 159:8        138:24 142:21      206:6              175:10 176:21      70:18 98:25
reference 37:8       143:2 144:7,9    reporting          respond 124:2        99:2
  37:10 110:22     reliable 179:17      113:21 156:20      146:11 191:19    reviewing 11:24
  152:5 153:2        183:10           reports 157:14       193:14 202:21      34:22
  161:4,9 168:5    relief 115:2         194:20 196:17    responded 18:25    right 2:6 4:22
  205:25 206:11      157:25 158:2       199:2              19:11              5:3 6:24 7:8
references 20:11   relying 191:4      repository 13:6    responding           16:7 21:22
referrals 28:23    remain 86:12       representatives      41:17 186:3,4      22:13 26:15
referred 22:16     remainder 31:4       150:20 153:10    responds 128:12      28:13 30:5
referring 19:7     remaining          represented          128:16 196:24      31:22 32:8,18
  27:6 66:12         124:22             85:20 149:21     response 19:13       33:4 36:7 37:9
  97:17 106:17     remember 6:7         187:21             20:21 104:23       48:21 51:2
  163:22 166:5       28:15,24 29:3    request 38:18        120:13 126:11      53:17 55:13
  209:14             36:20,21,25        82:5 115:23        146:2 189:3        60:20 62:14
refers 91:20         39:5 43:18         121:8 136:25     responses 121:7      63:7 65:19
  136:2,6 173:15     47:5,9 66:24       205:23           responsibilities     66:6,8,17 67:9
refresh 173:19       85:7 96:4,9      requested 48:12      13:18              67:18,21 68:22
refused 167:6,16     100:5,6 102:24     102:23           responsibility       69:4 70:11
refuses 146:22       103:4 105:16     requests 136:6       11:23 12:6         71:15,22 73:2
regarding 167:7      115:12,16        require 16:21        13:25,25 78:3      73:15 75:20


                             A & A Court Reporting
                                 215-829-9300
                                       A1735
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 609 of 1218

in re: TRANSCARE CORPORATION
                                                                               Page 230

  78:7,9 80:24      room 151:4         84:19 103:4        162:10 165:2,7     109:8,18,24
  82:14 84:17         172:18 197:21    104:14,17        seating 151:6        110:3,4,9,11
  85:8 87:19        Rose 176:8         124:19 134:7     second 22:23         110:21 111:22
  88:21 89:6,25     Roth 112:18        135:5 136:16       36:7 61:18,22      111:24 112:6
  92:22 93:5,20     row 186:24         142:23 144:5       86:8 96:19         113:13,14,25
  93:24 94:16       rows 187:5         144:10 162:20      97:7 109:5,16      114:16,17,22
  95:5,22 96:10     Roy 154:10         180:6 199:13       110:22 123:21      123:22 124:25
  96:17 97:4,20       156:13 157:9     199:15             140:18 142:8       126:13 127:12
  98:6 99:15          158:3,14       says 16:5 24:6       143:7 145:3        127:13,25
  100:22 101:2        159:11 162:3,6   29:13,15,24        156:14 161:5       128:6,18,19
  104:12,24           163:6 164:18     30:18 36:5         161:16 162:7       130:4 131:3
  106:6 107:3,6       164:25 165:7     37:14 48:3         163:16 175:5       133:16 135:23
  110:7 113:11        166:25           59:8 60:2,2        176:13 178:9       136:4,8,13,14
  115:21 121:9      rude 140:9         78:11 87:21,24     178:21             136:16 138:3
  121:11 122:4      Ruffini 51:8       89:6,15 90:2     Second-line 30:4     141:3 156:21
  122:11,25         run 154:16         122:17,17        Secondly 188:16      157:7,20 159:4
  126:19,22           200:15           126:11 132:8     secret 174:18        159:14 161:4
  129:16 130:6      running 69:7       143:7,14         section 89:25,25     165:5,25 167:3
  130:22 134:6        80:16 126:22     156:20 161:5     secure 127:22        167:8,10,13
  145:9,21 148:8      126:25 127:5     161:16 162:12      154:15 155:10      172:12 186:25
  159:5 166:22        130:12           163:16,17          155:15             187:5
  166:24 167:15                        165:24 167:5     secured 30:24      seeing 112:10
  167:24 171:7               S         167:12 186:5       97:12 120:4      seek 18:24
  172:3 173:10      S 1:6              187:21 193:6       139:2            seen 5:12,20
  176:4 177:17      sake 15:10         193:11 194:13    security 119:3,7     40:17,20 54:8
  181:25 182:20     salaries 75:17   schedule 16:6        119:11,19,21       56:19 59:2
  184:4 188:2       salary 74:11,14    45:19 46:10        120:2              76:14 90:17
  193:21 196:9      sale 16:19 87:14   48:19 54:24      see 18:23 19:14      166:19 183:16
  196:20 199:4        87:16 143:9      62:11,18 77:8      19:21 20:3,4       202:22 203:2,4
  201:17 206:20       209:12           196:17 198:2       20:20 21:25        203:6 205:14
right-hand          Sam 54:9           201:5 203:18       24:9,10 31:19    Segal 93:2
  184:25            Samet 109:9      Scheduled 45:22      35:5,6 37:18     segue 125:23
rights 115:20,25      147:7 164:20   schedules 204:8      37:20 38:18,20   segues 180:15
risk 177:24,25      sample 62:23     scheduling           38:24 39:22      selected 56:8
road 154:22           63:15            203:23             40:8,9,11 45:3     186:10 187:15
  155:2             sat 151:7,9      Schneider 19:5       54:4 56:25         187:15 188:22
Robber 93:2         satisfaction     school 148:11,13     57:16 63:17      sell 67:25 182:10
Robert 172:8,25       47:17,24 49:22   148:14             66:16 69:21      send 35:8 51:21
role 4:14,21 6:18     52:11 53:20    score 113:3          70:19 71:10        51:23,25 52:3
  6:22,23 8:17      satisfies 210:2  screen 57:6          73:10 83:9         53:6 62:23
  12:8 14:8         saw 22:17 40:22    109:15 135:19      86:7,14 87:10      99:6 109:22
  169:8               58:9 100:25      135:22 148:6       88:8,9 89:17       132:6 133:3
roles 8:2,6,16        108:24 127:5     156:11 158:6       89:19 95:15        206:8
  9:17 157:19         150:12           171:16             96:14,16,16      sending 46:21
rolled 182:25       saying 29:20     scroll 159:3,12      105:5,6 109:8      48:11 70:12,21


                              A & A Court Reporting
                                  215-829-9300
                                      A1736
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 610 of 1218

in re: TRANSCARE CORPORATION
                                                                                 Page 231

  71:4,6 92:24       102:6 111:22       120:24 136:3      single 14:15         85:19 87:7
  126:14,16        services 3:14,18     154:8 162:24        101:7 184:14       88:14 96:15,16
  136:21             8:22 42:11,16      177:11 183:5      sir 189:22           121:20 126:3
sends 134:23         43:22 49:7         183:23,24           198:17             135:5 144:16
senior 1:22 81:7     62:16,24 64:9    showed 93:25        sit 24:17 38:11      158:5 162:8
  143:13             64:13,15 65:7      154:7               94:17 174:7        163:7 174:25
sense 128:4          65:20 66:18      shown 160:23          193:20             179:15
  182:22 196:25      68:7,10,19         185:8             site 206:2,4       sort 6:23 153:9
sent 19:9 20:5       69:23 73:12,18   shutting 127:16     sitting 195:2        187:7
  29:10 39:9,14      73:25 74:25      side 151:9,10       six 71:12 97:11    sought 92:18
  39:25 45:5,6       75:17 98:16      sided 184:15        skills 8:10        sources 21:7,10
  46:24 47:8,14      112:3 113:23     Siegel 26:12,14     skip 39:12,18,19   Southern 175:25
  47:15 48:14,17     122:9 127:3      sign 35:8 48:4,8    skipped 87:6       speak 1:12 2:13
  48:18 49:2         157:2 158:11       52:17 110:2       slide 184:20         28:16,16 52:6
  50:24 51:3         160:7 169:15       153:25              187:19,21          76:6 112:18
  52:4,24 54:15      191:10           signature 40:9        205:24             152:22 185:5
  54:21 56:21      set 5:18 103:15      40:10,11 53:22    slides 180:17,20   speaking 76:13
  57:2 63:4,7,15     121:13 181:15      54:2,2 56:17        180:21 183:15      98:15
  64:24 69:24        191:15             58:18 86:18         185:8 190:10     speaks 187:7
  70:12 82:23      setting 103:19       111:12              190:12 191:25    specific 94:15
  83:17 99:3,9       103:23           signatures 58:5       193:22,24          117:6 134:13
  102:22 105:22    settlement 62:18     58:8 84:12          200:3,16,16,18   specifically 14:4
  110:6 111:18     seven 61:9 71:12     114:24              205:7,14           19:3,7 29:5
  112:23 121:6     share 24:15 46:6   signed 34:22        slip 204:20          52:21 56:10
  121:24,25          46:12 50:5         35:4 40:7,14      smaller 187:23       102:23 103:13
  133:10 134:24      64:6,11 130:12     40:17,20 49:6       200:21             105:19 151:22
  135:6 138:7        187:16             49:8,10,11,12     software 130:11      152:12
  154:18 155:12    shared 46:10         53:9,12,18        sold 72:14,15      specifics 171:6
  163:15 164:5,6     64:9 161:23        56:23 108:16        100:24 177:12    speculate 50:21
  164:8 195:3      shareholder          111:10 117:2      sole 6:18 11:23    speculation 75:4
sentence 107:10      17:3               153:9               12:5 14:8 78:6   spent 45:18
  165:24           shareholders       significant 190:4   solve 117:17       spoke 108:2
separate 5:11        19:17            signing 58:13       somebody 50:16       113:7,12 122:5
  131:12           shares 24:8,14     signs 72:9            54:18 83:19        170:23
separately           24:18,23 25:4    Silage 176:8          95:15 103:2      spoken 47:7
  134:11             25:14,15,19,23   Silagi 175:11,16      111:9 119:18       133:2
Serbineko 74:4       26:3,5,7           175:20,23           194:18           spots 125:17
series 82:4        shed 97:7            176:7 178:24      someplace 12:21    staff 124:20
  114:13 116:25    short 60:22          179:4,15            84:22            stamp 40:9 73:9
seriously 157:18     201:19,23        similar 146:23      soon 133:3,3       stamped 84:5
serve 150:14       short-term           149:13 188:4      sorry 1:21 4:8     stand 96:17
server 128:9         122:9            simple 146:13         12:2 17:16         161:20 193:20
  130:20 155:18    show 44:21         simply 63:13          44:3 50:23       standing 132:24
service 62:19        50:12 56:13        139:19 141:10       53:16 54:17        133:7
  98:2 100:11        57:10 60:17        178:2,7             57:5 66:9        start 31:2 41:8


                             A & A Court Reporting
                                 215-829-9300
                                       A1737
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 611 of 1218

in re: TRANSCARE CORPORATION
                                                                                 Page 232

  42:10 123:18      stock 24:9,11        50:4 93:13,15      195:9              16:15 18:22
  126:5 141:13        67:19              140:25 141:7     surprise 191:12      19:2 32:5
  158:7 184:6,8     stockholders         142:14 145:17    suspect 165:24       76:15 79:8
  185:11 196:4        92:22              146:18,21        Sustained 85:16      92:12 98:3
started 54:3        stop 179:2 190:2     198:9,12 208:6     122:16             113:16 134:14
  76:15 123:11      store 155:24         208:14,20        switched 108:21      149:17 179:14
starting 18:13      story 202:25         209:15           sworn 1:7          tapped 49:4
  31:11 184:19      Strack 172:8,25    suitors 17:2       syringes 155:6,6   target 128:4
starts 66:14 73:9   strategy 108:12    summarize 35:2     system 130:11      task 8:23 9:2
  167:11            streets 157:16     Sunday 185:12        132:13             11:3
state 1:9 2:23      string 18:19       supplementati...                      tasks 11:14
  23:3 41:8           21:3               192:11 193:2            T           TC 30:16 112:18
  46:13 113:7       strings 131:12       194:4            T 1:6              team 65:12
  122:4 135:21      structure 31:8     support 3:5 6:10   TA 66:6              83:18 84:18
  136:8 165:15      stuff 191:5          6:17 7:5 8:14    table 151:9,11       95:9 160:10
stated 111:20       subchapter           9:7 10:20        tag 101:24         technically 90:2
  142:2               206:18           supported 4:14     take 20:9 54:23    telephone
statement           subfolders 13:5      7:8,13,18,23       63:11 64:16        171:24 172:2
  102:16,20,25      subject 47:16,24   supporting 7:7       68:14,15 77:7    tell 25:3 54:10
  105:12 132:4,5      48:19,24 49:21     11:2               118:22 125:22      59:7 60:16
  140:19              52:10 53:19      suppose 196:10       132:12 137:2,9     62:2,7 107:16
statements            54:24 55:25      supposed 60:5        137:10,20          115:18 117:12
  190:15              56:9 79:13         104:5 124:12       156:6,10           117:13 125:3
stating 109:21        87:22,25           186:25 208:25      157:18 160:17      127:9 131:9,17
status 158:24         106:25 165:12    supposedly           162:4 165:5        141:6 160:21
stay 106:17           192:18             196:24             173:16 178:14      180:13 181:2
step 171:8          subpoena           sure 11:11 18:7      187:22 189:2,7     185:18 186:20
  174:21 193:24       203:21 204:10      21:3 23:9,12       189:20 190:5       192:9 193:23
Stephen 1:5,15        208:3              23:25 24:21        194:21 196:2     telling 104:10,13
  1:17 7:3 39:19    subsequent           30:14,17 33:8      197:3,12           106:10 111:25
  44:2 47:3 57:2      34:12 105:16       41:16 43:6         198:24 199:3,5     136:11 180:25
  129:18 137:20     subsequently         44:16 46:9         199:7,11 203:8   tells 119:14
  138:5 140:9,20      191:8 192:16       51:13 54:6,13      203:9,11         tender 185:15
  143:4 148:8       subset 187:23        57:17 63:22        204:23           tenuous 10:4
  159:15 162:12     subsidiaries         67:3 68:17       taken 112:14       term 4:16 7:18
  165:4 171:22        67:15 143:11       71:18 76:7         124:19 137:14      31:15 42:2
Stephen's           substance 56:3       86:5 95:25         144:9              47:25 50:5
  142:19            substantial 69:2     96:8 99:13       takes 177:20         55:7,9 59:12
steps 22:3 23:2,7   successful           108:9 128:3      talk 41:19 62:15     61:11 66:21
  99:24               155:16             150:2,10           95:5 148:9         67:4,24 68:16
stipulate 145:20    suddenly 114:25      151:24 155:7     talked 28:14         72:10 88:5,12
stipulated 198:9    suggests 134:3       155:10 158:17      80:15 103:22       97:13,23 99:17
  198:11 208:18     suing 181:6,12       160:20 166:8,9     139:24 170:21      119:17 120:6,7
stipulation         Suisse 32:10         168:4 174:6        174:10 208:10      120:10 142:10
  208:3               41:5 49:16,23      192:4 193:22     talking 7:2 16:7     168:17 169:10


                              A & A Court Reporting
                                  215-829-9300
                                        A1738
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 612 of 1218

in re: TRANSCARE CORPORATION
                                                                                  Page 233

  209:9              137:18 147:2       140:5 142:12       71:12 195:12        122:18 126:7
terminate            157:9,10           145:8,15           201:16,20           130:25 135:10
  115:16             169:19 171:8       146:12 148:4     tick 59:3             140:2 148:18
terminated           174:3,21           148:25 150:3,8   Tilton 2:17 3:5       151:16 164:5,6
  115:15             179:23,25          150:9,12 152:6     5:2 7:7,9 11:24     164:8 173:6
terminating          184:16             153:18 154:13      14:7 16:11,15       174:8 185:16
  114:20           thanking 124:3       154:23 155:17      16:21 23:18         185:16,21
termination          124:3              156:24 162:16      28:7 33:16          188:15,24
  118:15           theirs 191:7         163:8 165:14       38:9 49:12          190:6 195:13
terms 16:18        thing 9:21 25:13     166:6,12           71:2 78:6,18        205:15
  34:25 35:2         48:13 49:20        167:23 168:19      79:2,20 99:22     timeline 42:24
  47:22 88:4         59:4 73:8          169:2 170:22       108:18 113:16       43:11
  101:9,18           103:22 155:19      172:7,10           114:6 121:12      times 8:3,11
  130:24 146:4       203:6              173:14 174:6       122:6 131:25        94:24
  151:7 168:3      things 15:10         177:7,8,14         132:5 149:16      timing 188:19
  169:8              16:5 20:13,16      179:18 181:7,8     168:6 172:21        194:3
test 177:3,19        36:4 41:5 86:2     184:3,5,11         176:17 181:11     title 1:22,25 81:6
  180:6              100:3 114:15       185:6,19,22        191:5 195:11      today 15:2,19
tested 180:9,14      162:25 167:25      187:20 189:14      201:9,22 202:6      24:18 94:17
testified 1:10       178:4 182:14       190:5 195:14       202:10 203:15       109:7 121:8
testifies 189:8      183:11 190:3       195:15,16,17       205:2               158:16,19
  199:12 204:21      191:20 205:20      196:7,8,19,19    Tilton's 17:4,9       173:17 191:16
  205:2            think 4:19 7:3       196:21 201:20      17:15 31:25         206:8 209:20
testify 61:7         8:9 10:3 12:12     205:19 208:7       58:5 93:7 94:6    told 19:16 47:2,3
  180:18 181:17      14:16,20 24:20     209:13,18,21     time 2:5 9:18         97:19 101:23
  191:16 196:13      29:11,19 30:6    thinking 73:24       10:17 13:10         102:19 103:3
  199:6,23 200:8     30:16 35:20        178:5 195:5        14:13 15:18,19      106:3,14
  201:3              39:2 40:10,12      201:25 209:5       16:14 17:17         107:18 108:3
testimony 15:2       41:12 43:20,23   thinks 187:16        18:15,25 19:23      108:10 116:6
  127:5 152:24       54:22 59:13,24   third 17:4 21:2      20:18 23:23         123:8 125:19
  153:3 154:14       60:16 64:14        29:24 78:13        25:8 30:7,23        127:21 154:21
  166:19 169:3,5     69:11,11,12        84:3 104:25        32:18 37:23         190:22 193:15
  173:4 174:11       71:7,11 74:10      147:20 162:8       40:14,21 41:7     Tom 80:10,14
  174:12,14          74:15,22 85:5      186:24             42:5 45:19          83:2 96:2
  178:10 181:19      86:15 89:22      Thomas 96:6,7        46:15,18 51:14      111:18 125:18
  185:10 189:12      91:14 95:25      Thompson             53:3 62:17          125:19,19
  190:16 198:12      96:6,12 98:17      113:6              64:4 65:6 70:6      157:10
  198:14 200:25      101:21 103:13    thought 14:23        72:5 73:24        tomorrow 124:6
  201:18             104:9 107:14       38:5 98:11         74:19 76:8          124:9 131:2
testing 178:3        112:13 115:8       109:6 155:19       81:25 82:3          157:12 197:24
  180:24             115:14 116:16      171:25 173:5       86:5,23 92:17       199:6,19,24
text 195:22          117:3,11 127:4     174:13             98:6 99:21          200:7 203:13
thank 2:15           130:20 134:7,8   thoughts 155:13      100:20 102:7        203:19 204:17
  63:24 107:13       138:21 139:16    three 28:18          105:14,15,20        207:17 208:4
  125:3 137:12       139:18,24          30:19 31:17        108:11 115:2      ton 92:22


                             A & A Court Reporting
                                 215-829-9300
                                       A1739
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 613 of 1218

in re: TRANSCARE CORPORATION
                                                                             Page 234

tonight 36:14     93:10,18 96:23     134:11 136:17    trier 176:14         109:3 129:4
  174:7 206:24    100:10 102:4       145:7 153:11       178:12,20          131:12 132:18
top 19:14 101:25  102:12 103:21      153:21 155:20    true 9:4 19:23       133:6,18,24
  141:25 159:12   112:2 114:19       161:10 163:19      19:24 41:18        134:8,15 137:4
  164:3 167:15    116:10 117:4       163:22 208:16      45:21 67:12,13     137:7 140:13
topic 21:12       117:20,23        Transcendence'       75:5 90:11         141:18,20
  27:13           120:5 127:16       111:21             102:13,14,18       163:12,13
total 73:2,4      132:9 143:10     Transcendenc...      104:12 105:12      174:23,23
touch 96:3        150:25 153:10      72:19 128:10       105:20,21          175:2 176:11
  112:24          156:25 158:10    Transendence         144:13 163:4       179:16,19
Trancendence      159:18 160:11      154:2              167:19 208:17      195:12 200:6
  81:11           161:21 163:17    transfer 66:2      trustee 105:9        202:16 208:9
tranche 142:10    163:24,25          68:7 77:2,4,11     107:9,25 108:2   two-and-a-half
  142:24 143:15   168:13,16          77:22,25 78:8      115:9,12,19        137:2
trans 9:24 65:13  169:10,13          78:14,19,19,20     139:10 177:9     two-level 144:22
transaction 9:25  170:13 176:18      79:6 80:4,6        183:24 197:18    two-line 159:15
  10:3 140:3      176:20 177:12      82:5 87:22,25      198:5 200:8      twofold 188:8
  146:22,24       186:19 187:17      95:11,16           201:2 203:9      tying 106:25
  149:3          TransCare's 7:6     115:13 142:16    trustee's 174:11   typically 11:16
transactions      97:14 106:13       144:14,17,19       174:12,14          39:3
  149:11,13       111:20 124:15    transferred          176:16 178:15
TransCare 4:3     151:15             77:17 102:6        179:20 206:7             U
  4:17 5:9 6:15  Transcendence       145:5 161:6      trustees 177:9     UCC 148:23
  6:19 7:2,4,6,7  22:4,13,20       transferring       trustees' 105:18   Uh 88:13
  7:10,12,17      23:19,20 25:4      76:23              106:14 107:24    ultimate 13:25
  8:19 11:22      25:5,11,12,16    transit 27:7,8       138:25           ultimately 12:8
  12:20,22 13:2   26:23,23 27:7      31:3 68:19       truth 104:8          18:19 20:2
  14:9 15:18,23   27:8 31:3          86:12,20 87:18   try 100:8,14         29:14 33:11
  16:13 22:18     42:15 68:2,4       100:25 102:5,9     103:15 124:5       53:9 60:20,21
  27:14 30:2,25   69:24 72:17        103:24 112:3       127:22 155:9       91:24 96:5
  31:4 33:13,19   73:13 74:17,21     122:23 124:11      155:10 160:21      121:16 134:8
  35:13,15 41:11  74:25 75:16        124:14 132:10      163:5 185:15       156:3 164:9
  42:14 46:7      76:24 77:18        160:7 161:10       204:18           Um-hmm
  51:18 52:12     78:15,20 80:25     163:19 166:12    trying 79:16         152:15 206:3
  65:24 66:23     81:14 87:18      transition 42:9      89:9 154:14,18   unaware 18:3
  68:6,20 69:7    90:9,14,25         42:11 62:16,19     162:24 167:5     underlie 177:4
  69:23 72:4,6    91:4,16,25         62:24 65:7,20      207:4            underlying
  72:23 73:14     92:13 94:5         66:18 69:22      TS 136:12            179:9
  74:9,10,16,24   100:25 101:13      86:20 158:11     TSA 66:15,17       underneath 94:4
  75:3,9,12,16    102:5,7,9        Transportation     turn 35:18         underscore
  75:18 76:23     103:24,24          98:2             two 10:10 30:19      105:8
  78:18 80:16     107:21 112:5     trial 191:15         45:14 47:12,13   understand 3:4
  81:21 85:21     112:11 123:6       201:6              51:10 68:11        6:21 7:24 8:4
  86:25 88:17     124:11,14        trials 202:13        71:12 86:20        14:14 37:22
  90:25 92:13,21  132:10 133:23    tried 106:10,12      97:5 99:24         38:14 44:14


                           A & A Court Reporting
                               215-829-9300
                                    A1740
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 614 of 1218

in re: TRANSCARE CORPORATION
                                                                              Page 235

 59:9 66:20       use 42:25 43:9      16:24 21:9,11     195:16,18          119:5 120:7,9
 89:9 117:9        72:24 74:17        27:12 40:9       ways 185:23         120:16 149:16
 119:5 133:9       177:10             41:16 42:23      we'll 5:16 39:19    149:21 150:21
 145:10 146:25    uses 176:25         43:9,10,12        42:9 56:15         170:2,13 171:5
 171:4 172:13     Usually 194:19      44:16 54:13       77:21 106:7        171:23 172:8
 181:20 182:7                         58:22,24 61:7     115:10 148:5      went 25:24
 184:21 192:22             V          62:15 73:7        164:22 198:10      28:12 29:14
 205:17           Valley 30:13        85:18 87:4        200:2,10 201:4     75:14 77:6
understanding       126:12 128:13     97:6 101:16       204:9 207:24       120:16 130:18
 12:23 14:5         128:17 130:25     102:2 108:23     we're 3:16 7:2      152:19
 23:18 26:2,4       136:12,19         111:6,15          9:15 16:7,15      weren't 13:14
 36:10 38:12      valuable 128:3      116:18 128:8      28:11 36:5         27:25 52:5
 78:17 89:10,13   valuation 183:2     148:6 155:9       39:20 46:3         56:2 71:13
 89:20 92:2         186:12            162:11 168:3      66:7 98:3          76:10 108:18
 105:13 115:5     value 177:20        175:2,3,7,8       129:11 133:17     whatsoever
 122:19 149:9       178:15 192:14     185:23 189:6,8    134:13 136:20      173:25
 161:11 168:9     valued 183:2        189:23 193:13     143:22 146:16     Whichever 27:6
 196:22           values 176:20       195:25 197:11     168:4 181:6,12    Whilely 207:13
understood 7:5    various 7:24 8:5    197:24 204:13     181:18 182:19     William 135:20
 18:8 23:23         41:9 169:16      wanted 10:10       197:18,25         wind 127:11,19
 24:4,5 37:10     vehicles 71:14      16:17 18:7        210:3              152:7
 37:25 48:13        71:16 88:24       30:9 38:2,3,25   we've 19:5 39:20   wise 18:15 179:3
 52:22 58:13        161:16 177:24     47:20 63:22       126:21 127:4      withdraw 15:9
 66:17 67:9,23    verify 99:25        127:22 132:17     184:11 188:12      33:3
 85:24 96:22      version 65:4        133:10 149:2      191:14 208:4      Witkis 138:13
 100:19 101:20      90:18 154:9       156:16 185:14    wee 129:11          138:17 142:6
 115:18 147:6     vet 191:7           188:14           week 123:3          143:14
 199:20 201:14    vice 81:5 175:12   WARN 17:12,14      129:8 132:12      Witkis' 142:8
undertaking       view 144:23        wasn't 13:14,17    163:19 195:7      witness 1:3,6
 23:2             VIN 71:25           40:24 56:21       201:16             12:4 44:3
uninterrupted     violation 106:16    60:21 76:7,12    week's 132:9        54:17 58:12
 111:22           visit 69:7          127:19 140:22    weeks 45:14         62:12 107:14
universe 195:21   voice 3:22          164:7             129:4 195:12       107:18 154:3
University        volition 103:2     watching 147:8    weight 179:11       165:8 170:4,7
 148:12           Volume 206:21      way 47:14 70:15    179:13 183:3       170:15,20
unorthodox        voyage 152:21       72:15 86:19       183:12             171:3 174:22
 36:9             VP 166:12           101:12 104:16    Wells 31:11 37:4    180:23 182:19
unsecure 107:20                       107:4 115:13      37:11 38:2,3       198:4 201:25
                         W
untrue 102:15                         130:7 131:8,10    38:12,15 39:9      202:5 203:12
 106:2 162:16     wages 102:11        145:3 177:7       55:10,11 61:23     203:20
unwind 105:10     Wait 208:7          181:2,6 185:6     66:25 67:3,11     witnesses 201:7
update 123:23     waiting 106:22      188:8 190:20      108:18 116:2,7     201:22
 156:20 158:23     110:24             190:24 191:14     117:2,6,10,17     woefully 188:20
upfront 146:4,6   walk 180:19         193:12,15,15      117:18 118:11     Wolf 35:4,8 40:7
upside 184:10     want 7:25 9:18      193:18 194:16     118:21,24          45:10 46:14


                             A & A Court Reporting
                                 215-829-9300
                                      A1741
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 615 of 1218

in re: TRANSCARE CORPORATION
                                                                              Page 236

 47:3,7,10         112:16 160:11       158:23 175:20   10 10:16 26:20       97:16
 50:25 52:17,24   worried 155:9        184:24 197:9     47:24 50:2        12:10 109:19
 53:9 54:15,21    wouldn't 15:3        201:12,12        88:2,11,15,16     12:46 123:19,20
 56:16,21 57:2     39:10 56:20         202:15           89:3,10 90:24     12:59 124:3
 58:13 64:22       165:19 168:22     year 2:8 145:15    170:10 208:21     12th 173:18
 65:24 72:9        194:17              146:15           208:24 209:6,9    13 203:13
 80:10 81:7,13    wound 31:5         yesterday          209:10,16         13-week 37:19
 81:13 159:19      156:3               139:21,25       10-expert 202:5      38:19
 160:25 161:12    wrap 26:9            146:20 175:6    10-minute 202:2    133 22:24 23:7
 161:23           write 83:21          201:15           203:11,20         137 63:12
Wolf's 109:23      92:21 97:9        York 1:9 2:23     10:00 207:17       138 63:12
 110:2 111:11      122:10 131:14       86:11 102:12    10:06 29:9         13th 201:11
 111:12            132:15 136:20       135:21 136:7    10:43 92:9         140 171:15
word 105:4         167:16              165:14 175:20   10:53 126:7        146 21:21 44:25
 114:14 154:20    writes 124:19        204:25          10:59 128:21       14th 201:11
 199:22           writing 91:10      young 178:25      100 81:24 84:5       203:13
words 54:19        136:10 156:19     Youngblood         87:9 104:15,18    15 32:19 208:4
 139:23 141:24    written 78:8         22:12 23:12      104:21 152:25     15th 19:12
 153:18 198:25     104:16              65:24 80:11      166:9             16 205:24
work 46:8,11      wrong 41:17          81:4,9 86:21    102 87:8           168 84:4
 55:18 113:23      88:15 139:17        106:3,4,7,9     103 125:23         17 10:16 65:2
 115:14 129:4      139:19 158:5,7      107:15 108:5     126:3 129:21      173 56:23
 130:24 132:12     194:14 195:15       126:17,21        129:22 163:8      174 56:15 57:6
 159:17 162:25     208:12              131:22 133:10   10th 22:10 43:14     57:21 58:17,18
 187:9 189:17     wrongly 195:18       134:23 159:20    150:17,19         176 123:13
 189:18 194:23    wrote 21:8 29:18     160:24 161:13    173:12,12,14        156:11
 197:4,7 199:14    92:8 101:21         161:24          11 18:11 30:7,9    178 42:20
 199:16            103:6 109:20                         35:25 36:6        18 110:9
worked 33:24       121:10 126:10            Z           37:15,18 38:13    186 164:18,24
 34:9,13 43:20     132:22,23         Zach 113:8         39:15 40:2        19 10:15
 44:6 45:20,25     162:25            Zohar 4:2,18       69:11 108:13      195,446 73:5
 46:2,6 48:21                         32:4 49:8,8,8     109:2 127:15      197 39:18
 50:9 54:25                X          94:8 168:11       150:14 170:14     1st 138:7,14
 55:25 64:3,20    X 8:13             Zohars 31:18      11:25 130:23
 129:7 148:15                                          11:30 207:23               2
                           Y                0                             2 16:22 116:13
 149:12 150:6                                          11:34 112:17
 158:10 172:19    Y 8:13             002 116:25        11:37 131:15         135:13 208:19
workers 103:11    yeah 4:7 32:14      118:9 121:3       163:15            2:00 115:24
workers' 91:21      35:20 40:12      04:14:35 129:19   11th 43:14 45:15   2:09 113:4 115:3
 165:19             41:15,18 52:20                     12 59:14 63:8,14     121:6
                    68:23 70:10              1
working 36:12                                           63:16 76:3,5      2:19 135:6
                    78:24 95:12      1 208:14                             2:36 135:5
 37:17 41:8                          1,000 24:8         76:10
 42:6,10 43:13      112:8 113:20                       12:01 97:11        20 208:4
                    117:3 131:7      1:46 124:19                          200 21:13,20
 62:17,19 65:7                       1:53 70:2         12:07 45:6 46:5
 65:20 99:20        141:17,25                           46:14,22 47:15      175:15
                                     1:55 110:6

                               A & A Court Reporting
                                   215-829-9300
                                      A1742
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 616 of 1218

in re: TRANSCARE CORPORATION
                                                                            Page 237

200,000 69:16      77:1 78:1 79:1    174:1 175:1       62:1 63:1 64:1    164:1 165:1
2009 2:5           80:1 81:1 82:1    176:1 177:1       65:1 66:1 67:1    166:1 167:1
2010 2:9,10,11     83:1 84:1 85:1    178:1 179:1       68:1 69:1 70:1    168:1 169:1
 3:2               86:1 87:1 88:1    180:1 181:1       71:1 72:1 73:1    170:1 171:1
2012 116:17,25     89:1 90:1 91:1    182:1 183:1       74:1 75:1 76:1    172:1 173:1
 118:10            92:1 93:1 94:1    184:1 185:1       77:1 78:1 79:1    174:1 175:1
2015 2:2 13:11     95:1 96:1 97:1    186:1 187:1       80:1 81:1 82:1    176:1 177:1
 14:6 15:19        98:1 99:1         188:1 189:1       83:1 84:1 85:1    178:1 179:1
 18:15,18 19:12    100:1 101:1       190:1 191:1       86:1 87:1 88:1    180:1 181:1
 148:17 182:4      102:1 103:1       192:1 193:1       89:1 90:1 91:1    182:1 183:1
2016 5:4 6:3,5     104:1 105:1       194:1 195:1       92:1 93:1 94:1    184:1 185:1
 7:14 13:11        106:1 107:1       196:1 197:1       95:1 96:1 97:1    186:1 187:1
 14:6 15:19        108:1 109:1       198:1 199:1       98:1 99:1         188:1 189:1
 22:3 29:9,18      110:1 111:1       200:1 201:1       100:1 101:1       190:1 191:1
 46:4 91:20        112:1 113:1       202:1 203:1       102:1 103:1       192:1 193:1
 92:9 95:8         114:1 115:1       204:1 205:1       104:1 105:1       194:1 195:1
 96:13 115:24      116:1 117:1       206:1 207:1       106:1 107:1       196:1 197:1
 148:18 149:16     118:1 119:1       208:1 209:1       108:1 109:1       198:1 199:1
 176:19            120:1 121:1       210:1             110:1 111:1       200:1 201:1
2017 138:7,14      122:1 123:1      206 158:4,15       112:1 113:1       202:1 203:1
2019 1:1 2:1 3:1   124:1 125:1      21 17:9            114:1 115:1       204:1 205:1
 4:1 5:1 6:1 7:1   126:1 127:1      213 64:17 66:14    116:1 117:1       206:1 207:1
 8:1 9:1 10:1      128:1 129:1       160:22 163:7      118:1 119:1       208:1 209:1
 11:1 12:1 13:1    130:1 131:1      221 21:21 45:2     120:1 121:1       210:1
 14:1 15:1 16:1    132:1 133:1      229 147:9,12,18    122:1 123:1      234 162:5
 17:1 18:1 19:1    134:1 135:1      23 1:1 2:1 3:1     124:1 125:1      235 87:4 91:13
 20:1 21:1 22:1    136:1 137:1       4:1 5:1 6:1 7:1   126:1 127:1       91:14 147:9,12
 23:1 24:1 25:1    138:1 139:1       8:1 9:1 10:1      128:1 129:1       147:22
 26:1 27:1 28:1    140:1 141:1       11:1 12:1 13:1    130:1 131:1      236 113:2 121:4
 29:1 30:1 31:1    142:1 143:1       14:1 15:1 16:1    132:1 133:1      238 154:11
 32:1 33:1 34:1    144:1 145:1       17:1 18:1 19:1    134:1 135:1      239 147:17
 35:1 36:1 37:1    146:1 147:1       20:1 21:1 22:1    136:1 137:1      23rd 70:2 72:7
 38:1 39:1 40:1    148:1 149:1       23:1 24:1 25:1    138:1 139:1       75:9
 41:1 42:1 43:1    150:1 151:1       26:1 27:1 28:1    140:1 141:1      24 46:4 83:23
 44:1 45:1 46:1    152:1 153:1       29:1 30:1 31:1    142:1 143:1       85:10 95:8
 47:1 48:1 49:1    154:1 155:1       32:1 33:1 34:1    144:1 145:1      240 133:12,15
 50:1 51:1 52:1    156:1 157:1       35:1 36:1 37:1    146:1 147:1       134:22,23
 53:1 54:1 55:1    158:1 159:1       38:1 39:1 40:1    148:1 149:1      244 96:11
 56:1 57:1 58:1    160:1 161:1       41:1 42:1 43:1    150:1 151:1       111:17 147:9
 59:1 60:1 61:1    162:1 163:1       44:1 45:1 46:1    152:1 153:1       147:12,14,15
 62:1 63:1 64:1    164:1 165:1       47:1 48:1 49:1    154:1 155:1      245 121:17,20
 65:1 66:1 67:1    166:1 167:1       50:1 51:1 52:1    156:1 157:1       121:22
 68:1 69:1 70:1    168:1 169:1       53:1 54:1 55:1    158:1 159:1      24th 45:8 46:15
 71:1 72:1 73:1    170:1 171:1       56:1 57:1 58:1    160:1 161:1       46:22 72:16
 74:1 75:1 76:1    172:1 173:1       59:1 60:1 61:1    162:1 163:1       76:6 78:2


                            A & A Court Reporting
                                215-829-9300
                                     A1743
Case 1:20-cv-06274-LAK Document 11-10 Filed 09/30/20 Page 617 of 1218

in re: TRANSCARE CORPORATION
                                                                Page 238

 86:24 97:2               4          8 59:13 185:11
 108:15 109:19    4 116:17,24        8:01 39:16
 110:13 140:2     4:00 70:8 137:11   8:27 85:10
 150:19 181:24    4:11 137:14        8:49 96:14,15,20
 209:24           400 106:16           105:22
25 126:7 131:15     130:20 155:18    800 143:8
 200:16           43 187:5           800,000 139:11
253 135:12,14     43308 58:7           140:17
 135:16,20        43310 55:2
25th 76:7 91:19                              9
                  4336 53:24
 92:8 96:13,20    43501 130:2        9 29:9,18 40:23
 105:23 112:4     44009 73:9           119:10 144:2
 127:15 174:16    48 19:18             148:23 149:3
26 76:3 93:17     49032 40:8,9         149:11 151:20
 113:5 115:3,24                        159:22
 123:18                   5          9:07 19:13
26th 105:24       5 121:8 123:10     9:08 19:13
 106:12 121:6       124:21,21        9:11 138:7
 124:22 128:23    51 94:8            9:27 83:23
 129:12,19        5th 18:15 19:12    9:56 96:13
 174:16                              911 69:7
28 200:15                6           95 45:2 69:20
281 137:21        6 16:24            96 44:24 45:2
29 78:2 184:20    6,000 74:9,25        46:3 53:17
 185:8 205:7      6:54 138:14          58:4 77:6
29th 32:20        61 93:9              158:5
                  69 186:17          98 109:9,10
        3           187:23           9th 150:14,17,18
3 15:4,16 21:23                        173:11,13
  56:13 57:23             7
  89:25,25 94:8   7 69:8 96:24
  111:19            105:3 108:14
3:47 137:13         110:19,21
30 186:24           117:21 152:17
300 133:11        7:01 121:18
31 187:20           122:2
32 187:21         70 39:18
33 17:14          72 28:11,12
33.4 94:9         73 26:10
335 206:14        77 34:18
341s 200:9        77168 84:6
35 185:9          77169 84:8
36 205:8          78 35:20,21
390 100:9 102:3   79 39:13,17
  103:20 162:13
                         8

                             A & A Court Reporting
                                 215-829-9300
                                      A1744
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       EnteredFiled
                                                 07/31/19
                                                    09/30/20
                                                          09:39:55
                                                              Page 618
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 1 of 173
                                                                               1


    1
                           UNITED STATES BANKRUPTCY COURT
    2                       SOUTHERN DISTRICT OF NEW YORK
    3   IN RE:                        .           Chapter 7
                                      .
    4   TRANSCARE CORPORATION,        .           Case No. 16-10407-smb
                                      .
    5
                                      .
    6               Debtor.           .           New York, New York
        . . . . . . . . . . . . . . . .           Wednesday, July 24, 2019
    7   LAMONICA                      .           10:03 a.m.
                                      .
    8            v.                   .           Adv. Proc. 18-01021-smb
                                      .
    9   TILTON, et. al                .
        . . . . . . . . . . . . . . . .
   10

   11                TRANSCRIPT OF TRIAL - A.M./P.M. SESSIONS
                     BEFORE THE HONORABLE STUART M. BERNSTEIN
   12
                          UNITED STATES BANKRUPTCY JUDGE
   13

   14   APPEARANCES:

   15   For the Chapter 7 Trustee:        Salvatore LaMonica, Esquire
                                          LAMONICA, HERBST & MANISCALCO, LLP
   16                                     3305 Jerusalem Avenue
                                          Wantagh, New York 11793
   17
        For Salvatore Leggett:            Bijan Amini, Esquire
   18                                     Avery Samet, Esq.
                                          STORCH AMINI, PC
   19                                     Two Grand Central Tower
                                          140 East 45th Street, 25th Floor
   20                                     New York, New York 1001

   21   Audio Operator:                   Electronically Recorded
                                          by K. Su
   22
        Transcription Company:            Reliable
   23                                     1007 N. Orange Street
                                          Wilmington, Delaware 19801
   24                                     (302)654-8080
                                          Email: gmatthews@reliable-co.com
   25




                                     A1745
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       EnteredFiled
                                                 07/31/19
                                                    09/30/20
                                                          09:39:55
                                                              Page 619
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 2 of 173
                                                                               2


    1   Proceedings recorded by electronic sound recording, transcript
        produced by transcription service.
    2

    3

    4   APPEARANCES (Cont’d):

    5   For The Non-Debtor                Marissa Tillem, Esquire
        Defendants:                       Michael Mervis, Esquire
    6                                     PROSKAUER ROSE
                                          Eleven Times Square
    7                                     New York, New York 10036

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A1746
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       EnteredFiled
                                                 07/31/19
                                                    09/30/20
                                                          09:39:55
                                                              Page 620
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 3 of 173
                                                                               3


    1                                      INDEX

    2
        TRIAL
    3
        PLAINTIFF’S WITNESS(S):
    4
             A.M. SESSION
    5

    6        JONATHAN ARNOLD

    7        Direct Examination by Mr. Amini                                 4

    8        Cross-Examination by Mr. Mervis                                29

    9
             P.M. SESSION
   10
             Continued Cross-Examination by Mr. Mervis                      90
   11
             Redirect Examination by Mr. Amini                             124
   12

   13        Recross-Examination by Mr. Mervis                             126

   14
             SALVATORE LAMONICA
   15
             Direct Examination by Mr. Amini                               128
   16
             Cross-Examination by Mr. Mervis                               126
   17

   18
        EXHIBITS(s)                                          I.D.       REC’D
   19

   20   PX282      Dr. Arnold’s Report                                      34

   21

   22

   23

   24

   25




                                     A1747
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       EnteredFiled
                                                 07/31/19
                                                    09/30/20
                                                          09:39:55
                                                              Page 621
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 4 of 173
                                                                               4


    1          (Proceedings commence at 10:03 a.m.)

    2                THE CLERK:     All rise.

    3                Please be seated.

    4                MR. AMINI:     Good morning, Your Honor.

    5                THE COURT:     Good morning.

    6                Call your next witness, please.

    7                MR. AMINI:     The plaintiff calls Dr. Jonathan

    8   Arnold.

    9                      JONATHAN ARNOLD, WITNESS, SWORN

   10                THE COURT:     Please take a seat.

   11                              DIRECT EXAMINATION

   12   BY MR. AMINI:

   13   Q      Good morning, Dr. Arnold.

   14   A      Good morning, sir.

   15   Q      Describe for us your -- let’s start with your

   16   education; your educational background?

   17   A      Well, I have -- I attended the University of Chicago

   18   where I ultimately obtained my PhD in business economics; my

   19   specialty is in finance and accounting.           Prior to that, I

   20   obtained my MBA, also from the University of Chicago and my

   21   bachelor’s degree is in economics from the University of

   22   Chicago.

   23   Q      Your bachelor’s degree is in what?

   24   A      Economics.

   25   Q      And --




                                     A1748
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       EnteredFiled
                                                 07/31/19
                                                    09/30/20
                                                          09:39:55
                                                              Page 622
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 5 of 173
                                                                               5


    1                THE COURT:     Excuse me; don’t talk on the phone

    2   please.    Who are you?

    3                UNIDENTIFIED SPEAKER:        I’m sorry?

    4                THE COURT:     Who are you?

    5                UNIDENTIFIED SPEAKER:        I’m a (indiscernible)

    6                THE COURT:     You’re not supposed to have a phone in

    7   here.

    8                UNIDENTIFIED SPEAKER:        Huh?

    9                THE COURT:     You’re not supposed to have a phone in

   10   here.

   11                UNIDENTIFIED SPEAKER:        Sorry.    (indiscernible).

   12                THE COURT:     You’re not supposed to have a phone in

   13   here.

   14                UNIDENTIFIED SPEAKER:        Okay. (indiscernible).

   15                THE COURT:     All right.     Let’s continue.

   16   BY MR. AMINI:

   17   Q        Dr. Arnold, all right, so when did you obtain the PhD

   18   at the University of Chicago?

   19   A       In 2006.

   20   Q       And the Master’s?

   21   A       I got my Master’s and Bachelor’s in the 1980’s.

   22   Q       And describe for the court, if you would, your

   23   professional experience following your PhD?

   24   A       Well I’ve served as a professional economist for

   25   twenty-five --




                                     A1749
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       EnteredFiled
                                                 07/31/19
                                                    09/30/20
                                                          09:39:55
                                                              Page 623
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 6 of 173
                                                                               6


    1                THE COURT:     Let me just interrupt you.         Is there

    2   an objection to his qualifications as an expert?              I didn’t

    3   mean to cut you off, but --

    4                MR. AMINI:     Maybe we can save some time on this

    5   issue.

    6                MR. MERVIS:     So, Your Honor, I certainly don’t

    7   have an objection that he’s a qualified economist, so if

    8   that’s what he’s being tendered.

    9                THE COURT:     Well, he’s going to testify, we’re

   10   going to get computation of damages based upon what’s set

   11   forth in his report.       And I know you have questions about his

   12   methodology and things like that, but.

   13                MR. MERVIS:     Well, I actually have questions about

   14   his qualifications to appraise the value of a business;

   15   however, I’m not going to do a voir dire, so I -- I just need

   16   to hear what he’s being tendered for, that’s all.

   17                THE COURT:     All right, perfect.

   18                MR. MERVIS:     In other words, Your Honor, he

   19   doesn’t need to do the exam.         I don’t know what expertise

   20   he’s being proffered for.

   21                THE COURT:     Well are you contesting his

   22   qualifications to give whatever expert testimony and stuff

   23   that’s in his report?

   24                MR. MERVIS:     No, Your Honor.      We’ll deal with that

   25   on cross.




                                     A1750
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       EnteredFiled
                                                 07/31/19
                                                    09/30/20
                                                          09:39:55
                                                              Page 624
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 7 of 173
                                                                               7


    1                    THE COURT:   All right.   He’s qualified.      Why don’t

    2   you start the examination?

    3                    MR. AMINI:   Thank you, Your Honor.

    4   BY MR. AMINI:

    5   Q        Dr. Arnold, you were engaged by the plaintiff in this,

    6   Mr. LaMonica, correct?

    7   A        Correct.

    8   Q        And what was your assignment?

    9   A        My assignment was to -- I determined the range of

   10   values that TransCare could reasonably expect to obtain in an

   11   open market transaction based on the analyses that were done

   12   at various points in time in January and February 2016.

   13   Q        And how many points in time, if you recall?

   14   A        Four.

   15   Q        All right and if we could, if you look at the first

   16   line under assignment.        Are those the four dates -- I don’t

   17   know but do we have -- are those the four dates we’re talking

   18   about?

   19   A        Yes, January 7th, January 27th, January 28th and

   20   February 24th.

   21   Q        And let’s go through them briefly.         How do you recall

   22   the selection?

   23   A        They were originally identified by you and your

   24   colleagues at Stoch Amini.         And I examined them myself but

   25   the qualities that they possessed is that they appear to be




                                       A1751
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       EnteredFiled
                                                 07/31/19
                                                    09/30/20
                                                          09:39:55
                                                              Page 625
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 8 of 173
                                                                               8


    1   the end points of various analytical processes that occurred

    2   within Patriarch.       And they also, in most cases, were

    3   distributed outside the organization to Wells Fargo or Carl

    4   Marks, et cetera.        Or in the one case, it was prepared by

    5   Carl Marks who was retained at the instigation of Wells

    6   Fargo.

    7   Q        Let’s go through them.       The January 7th date, the first

    8   one on there.       What do you recall about that particular point

    9   in time?

   10   A        Well the model that emerged on January 7th was the

   11   culmination of a process that occurred over several weeks or

   12   even a couple of months that originated within TransCare.

   13   Ultimately, got transferred to Mr. Pelissier and Mr.

   14   Greenberg who worked all through the night.            There was an

   15   email to that effect earlier in the week to come up with this

   16   analysis that was then shared with Carl Marks.             And appears

   17   to be one of the -- appear to be end point of that analytical

   18   process.

   19   Q        And what did you understand, from the testimony, in

   20   this case did you have an understanding of what the

   21   analytical process was -- what the objective of it was at

   22   that time?

   23   A        Sure.    It was motivated by the fact that Wells Fargo

   24   was intended -- stated its intention to not renew the credit

   25   facility.        And there was then thought within the Patriarch




                                      A1752
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       EnteredFiled
                                                 07/31/19
                                                    09/30/20
                                                          09:39:55
                                                              Page 626
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 9 of 173
                                                                               9


    1   family of companies about restructuring and improving the

    2   TransCare situation in order to lead to a sale.

    3   Q      And what do you recall of about -- well, in general,

    4   what do you recall about that plan, that January 7th plan?

    5   A      Well, the January plan contemplated the acquisition of

    6   forty new vehicles, twenty new 911 vehicles and twenty new

    7   paratransit or vans.        And so, there was some refreshing of

    8   the capital stock.

    9          There was also some adjustments to how they were going

   10   to do their business and relocate some facilities that would

   11   improve operations and operational efficiency.             And it

   12   generated about -- anticipated about $7 million dollars of

   13   EBITDA for 2016.

   14   Q      And you had mentioned earlier that some of these plans

   15   had been shared.      Do you recall the January 7th plan, who it

   16   was shared with?

   17   A      Yes.    The January 7th plan was definitely shared with

   18   Carl Marks.

   19                 MR. MERVIS:     Your Honor, this --

   20                 THE COURT:     All right.    He’s reading emails.

   21                 MR. AMINI:     He’s reading his -- he’s moved onto a

   22   page --

   23                 MR. MERVIS:     These are all in evidence.        I mean if

   24   he wants to --

   25                 THE WITNESS:     Yeah, I have an exhibit in my report




                                      A1753
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 627
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 10 of 173
                                                                              10


    1   --

    2                  THE COURT:   There’s no question.

    3   BY MR. AMINI:

    4   Q       Let’s go back to the exhibit that we were looking at.

    5   Go back to the last assignment page, if you would.

    6   A       Yes.

    7   Q       In your book and let’s stick with that for a second.

    8   Let’s move to the next one, the January 27th plan.             What do

    9   you recall about the 27th?

   10   A       The January 27th plan is a plan that was circulated by

   11   Carl Marks going into the two-day Patriarch meeting.

   12   Q       And whom do you recall that meeting was with?

   13   A       There was testimony over the last couple of days.            Lynn

   14   Tilton was at the meeting; Mr. Greenberg was at the meeting.

   15   I believe Mr. Pelissier was at the meeting and others as

   16   well.

   17   Q       And what did you understood Carl Marks to have done in

   18   that interim between January 7th and January 27th?

   19   A       Well Carl Marks was officially hired shortly after the

   20   January 7th model was prepared.         And in the interim period,

   21   they did their own dive into TransCare and made their own --

   22   their assessment of what a restructured company would look

   23   like going forward.

   24   Q       And what about the January 28th model, what do you

   25   recall about that?




                                     A1754
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 628
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 11 of 173
                                                                              11


    1   A      I recall that during that two-day meeting, Mr.

    2   Greenberg reviewed the Carl Marks’ model from January 27th,

    3   made certain adjustments to it.         He believed that the revenue

    4   should be slightly higher and also that the EBITDA for the

    5   rest of 2016 should be somewhat higher as well.

    6   Q      And subsequent to January 28th, did you see any other -

    7   - did you review any other plans for the company as a whole,

    8   that you recall?

    9   A      No, there were no more holdco company plans that I saw.

   10   Q      And then, finally, the February 24th plan, what do you

   11   recall about that?

   12   A      The February 24th plan is a newco.          Essentially the

   13   Transcendent Transit plan, if you would, the anticipation of

   14   what assets and EBITDA would emerge from the assets that were

   15   proposed to be transferred to Transcendent.

   16   Q      And based on your review of these plans, what did you

   17   do with them?

   18   A      Well, I read them to understand them first.            And then,

   19   secondly, the ultimate information that I extracted was the

   20   anticipated EBITDA for the rest of 2016 which was an input

   21   into my subsequent analysis.

   22   Q      And why was the EBITDA the ultimate EBITDA reports?

   23   A      Well for all the reasons we’ve heard over the last two

   24   days, the valuation of companies in this industry are

   25   typically thought of as multiples of EBITDA.




                                     A1755
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 629
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 12 of 173
                                                                              12


    1   Q      And based on these plans, did you come to an opinion

    2   about the value of this company on those particular dates?

    3   A      Yes, I did.

    4   Q      And if you would turn to summary of opinions, the next

    5   document, does that document accurately reflect your

    6   conclusions?

    7   A      Yes.

    8   Q      And if you would, why don’t you just go through and

    9   explain what we’re looking at on this page?

   10   A      Sure. So, on this page, I have categories for each of

   11   the four plans.      The first three, January 7th, January 27th

   12   and January 28th relate to holdco.          And I undertook my or I

   13   applied valuation multiples to the forecast EBITDA emerging

   14   from each of those three models to identify a range of values

   15   that I think could reasonably be expected to emerge from a

   16   sale and marketing of TransCare.

   17          So, on January 7th, that model produces an EBITDA of

   18   about $7 million dollars. And the result of that is that it

   19   likely, I think, or could reasonably be expected to have

   20   produced a sales price of $50.1 million up to $86.5 million.

   21                 And the January 27th model, Carl Marks’ model, was

   22   less optimistic. And based on that forecast EBITDA, the

   23   enterprise value for TransCare would, I believe, fall between

   24   $35.3 and $60.6 million dollars.         And the model the next day

   25   which was the one that Mr. Greenberg revised up slight from




                                     A1756
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 630
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 13 of 173
                                                                              13


    1   January 27th produces slightly higher values of $36.2 to

    2   $62.6 million dollars.

    3          The last category is newco.        The newco model on

    4   February 24th, 2016 which is just a subset of TransCare as a

    5   whole and the EBITDA that’s reported in that model implies a

    6   value of between $22.7 and $39.1 million for TransCare’s

    7   enterprise value.

    8   Q      And underneath the enterprise value, I see a line item

    9   for liquidation value.       What did you understand that to be?

   10   A      Well, the liquidation value of $19.2 million is, in

   11   fact, what the Trustee has obtained by liquidating TransCare.

   12   And the $5.7 million that’s attributed to the last model,

   13   newco, is the portion of the liquidation value that is

   14   associated with the proposed newco assets.

   15   Q      You touched on this briefly in your prior -- in one of

   16   your prior answers; how did you choose what method to go

   17   about using the value this company?

   18   A      Well, I surveyed the record and identified four

   19   different approaches that were evident in the testimony and

   20   in the ordinary course of Patriarch’s work in managing and

   21   supervising TransCare.

   22          One of those is a comparable company analysis.             The

   23   second is called a precedent transaction or called a merger

   24   and acquisition of companies in the space.           A third is the

   25   EBITDA multiple range to which Ms. Tilton testified in her




                                     A1757
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 631
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 14 of 173
                                                                              14


    1   deposition.     And a fourth is -- and also Mr. Greenberg

    2   testified to EBITDA multiple also this week.            And then the

    3   fourth is the multiple that was contained in various

    4   expressions of interest that TransCare received in 2015.

    5   Q      Did you give any consideration to using any other

    6   method of valuation before we go through these?

    7   A      I thought about applying a DCF method, yes.

    8   Q      The DCF method is what?

    9   A      Discounted cash flow.

   10   Q      And why -- did you use that method?

   11   A      I did not.

   12   Q      Why not?

   13   A      Several reasons.      One is that, that is not a method

   14   that anybody within TransCare and Patriarch was using to

   15   evaluate the value of TransCare during this relevant period

   16   that I have seen in the record.

   17                 MR. MERVIS:    Your Honor, some of this I’ll deal

   18   with on cross, but the witness, you know, obviously

   19   explaining the facts that he relied upon.           They’re not -- I

   20   mean he’s not testifying as percipient witness.

   21                 THE COURT:    Well he can testify what he relied on.

   22   He can rely on --

   23                 MR. MERVIS:    Yeah, I understand that, but I think

   24   -- well, I’ll hold my fire for now.

   25                 THE COURT:    Okay.    I take that as a withdrawal of




                                     A1758
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 632
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 15 of 173
                                                                              15


    1   any objection you might have just made without prejudice.

    2                  MR. MERVIS:     Without prejudice.

    3                  THE COURT:     Okay.    Let’s go.

    4   BY MR. AMINI:

    5   Q       We were talking about the discounted cash flow method.

    6   A       Yes.

    7   Q       Again, why --

    8   A       I’m sorry.      I missed the answer on that.

    9   Q       Oh, it’s fine.       I still have the train of thought in my

   10   head.   The models here and also in the intermediate models

   11   that I’ve seen in the record do not have cash flow forecast

   12   going out into the future.         Ordinarily, one would want to see

   13   at least five years, maybe more, preferably more.             And that’s

   14   not any calculation that is contained in what Mr. Greenberg

   15   or others or Carl Marks or others did within TransCare and

   16   Patriarch.

   17           And, in addition, the ingredients or the ability to

   18   create one from granular pieces of information is also not

   19   available in the record.        So, there are many reasons why DCF

   20   could not be implemented here and, therefore, I did not.

   21   Q       Now, let’s go through the methods that you did employ.

   22   If I could, let’s start with the comparable company method.

   23   There’s a slide, I think, if you go a couple --

   24                  THE COURT:     Which number is the slide?

   25                  MR. AMINI:     It’s slide -- starting with slide 12,




                                       A1759
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 633
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 16 of 173
                                                                              16


    1   actually, we go to slide 13, I believe.

    2   BY MR. AMINI:

    3   Q       All of the steps you undertook to evaluate this company

    4   using the comparable company.

    5   A       Well the comparable company method, number one, is to

    6   decide which companies are, in fact, comparable that one is

    7   going to use.

    8           The second step is to think about what is the valuation

    9   method or multiple that one is going to use here.             I’m using

   10   enterprise value to EBITDA.          There are others that can be

   11   used.

   12           For example, Mr. Greenberg also reports enterprise

   13   value to revenue as a multiple.          But in my approach, I’m

   14   using the EBITA multiple.

   15           Third is to apply the valuation multiples that one

   16   extracts from step one for the comparables and then to apply

   17   it to TransCare EBITDA numbers.

   18   Q       And let’s talk about the selection of the comparable

   19   companies.    We have a slide on it, the next slide shows it,

   20   but discuss generally with me what you did to select

   21   comparable companies?

   22   A       Well, ultimately, what I did is I used the two publicly

   23   traded comparables that Mr. Greenberg used.            I would just

   24   note that there aren’t perfect peers.          There never are

   25   perfect peers.     So, the usual approach that people use and




                                     A1760
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 634
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 17 of 173
                                                                              17


    1   the one that we heard Mr. Greenberg describe is to identify a

    2   set of publicly traded companies that are most similar to

    3   TransCare.

    4          He identified two.      I looked at them in the databases

    5   that I have, confirmed that they are, in fact, in the same

    6   space as TransCare.      And I used the two that he employed.

    7   Q      And how you go about selecting the valuation multiple?

    8   What went into that?       It’s the next line.

    9   A      Sure.    Well that is informed by the fact that the

   10   enterprise value to EBITDA multiple is to me, quite clearly,

   11   the relevant multiple in this industry.           The record is

   12   replete from Mr. Leland, Mr. Pelissier, Mr. Greenberg, offers

   13   from third-parties. So, it is -- what one sees is offers that

   14   are expressed in terms of an EBITDA multiple.

   15   Q      In your experience, is that all is the case?

   16   A      No, not at all.      For example, in the internet world,

   17   sometimes people will sell companies based on the number of

   18   eyeballs or the number of subscribers; even if there’s little

   19   or no revenue.     So different industries have different

   20   industry standards that are used.

   21   Q      And then as I understand it, you used the forward

   22   EBITDA, is that correct?

   23   A      I did.

   24   Q      And that’s our next slide.        And why did you do that?

   25   A      Well I’m using the -- I’m using TransCare’s forward




                                     A1761
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 635
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 18 of 173
                                                                              18


    1   EBITDA because it’s historical EBITDA.           The last twelve-month

    2   EBITDA for TransCare was obviously not acceptable and was not

    3   going to work.     And Patriarch was in the process of

    4   restructuring or modeling what a lease structured TransCare

    5   would like with a different management and a different

    6   process going forward.

    7                And anyone buying the company would be buying the

    8   future, not the past.       So, for that reason, forward EBITDA is

    9   a very common concept.       You can S&P databases report it.

   10   Bloomberg’s databases report it.         And it is a standard way of

   11   thinking about EBITDA in this context.

   12   Q      And based on your work, what forwarding -- I’m sorry.

   13   What multiples did you -- well, let’s look at the next slide,

   14   the application of evaluation?

   15          What are we looking at on slide 17?

   16   A      Here, we’re looking at the three holdco plans from

   17   January 7th, 27, and 28.       I also have on the first line, mid-

   18   November Wells Fargo update, just for a point of reference

   19   and comparison. But the preliminary plan from January 7th is

   20   modeling $6.9 million dollars of EBITDA for 2016.             The

   21   January 27th Carl Marks turnaround plan is anticipating $5

   22   million dollars of EBITDA.        And the modified version by Mr.

   23   Greenberg the next day models and anticipates $5.2 million

   24   dollars of EBITDA for 2016.

   25   Q      And with respect to the last model which is on the next




                                     A1762
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 636
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 19 of 173
                                                                              19


    1   page?

    2   A       The last model, the February 24th model is the newco

    3   model and you can see it represents about 35 or 40 percent in

    4   terms of revenue of holdco or, excuse me; yeah of holdco and

    5   about $3.2 million dollars of EBITDA for 2016.

    6   Q       And based on those numbers, what valuation did you come

    7   up with and you can look at slide 4 if you want and the

    8   actual numbers are there?

    9   A       Sure.    Actually, the next slide shows it in a graphical

   10   fashion. And what one can see is that for the January 7th

   11   model, which is the very top bar, the implied value for

   12   TransCare based on the two comparables that were identified

   13   and used by Mr. Greenberg, the value of TransCare would fall

   14   from $51.1 million up to $86.5 million.

   15           Later in the month, under the Carl Marks’ plan, it had

   16   the lower forecast EBITDA, implied valuation range is $35.3

   17   to $60.6. And then that increases a little bit based on Mr.

   18   Greenberg’s modification to $36.2 million to $62.6 million.

   19                   And then at the very bottom, the newco model,

   20   which of course, is just a fracture of the entire enterprise

   21   implies a value of just the newco assets of between $22.7 and

   22   $39.1 million dollars.

   23   Q       And let’s go back for a second because I may have

   24   skipped over this.       In this chart that we’re looking at you

   25   have these multiples and then within the parenthesis, you




                                     A1763
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 637
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 20 of 173
                                                                              20


    1   have two numbers.      Explain how those work in this chart, if

    2   you would?

    3   A      Yes, so the multiples for the very first January 7th

    4   model is $7.2 to $12.5 so that is the enterprise value to

    5   afford EBITDA multiple for the two comparables identified by

    6   Mr. Greenberg.     One of this was Air Holdings and the other

    7   one was Envision.

    8   Q      And I noticed they vary in each one of timeframes --

    9   A      Yeah, so --

   10   Q      Can you please explain how that works and how you

   11   arrived at them?

   12   A      Yes.    So, the enterprise value to four EBITDA multiple

   13   is computed by taking the enterprise value as of each of

   14   these dates.     So, for the first one, let’s be tangible here.

   15          For January 7th, 2016, $7.2 is the multiple for the Air

   16   Holdings Company based on the value of its common stock on

   17   that date, plus its debt minus cash, and the $12.5 is that

   18   ratio based off of Envision.

   19          When we then move forward to January 27th, the next

   20   row, the multiples are $7.1 to $12.2.          Why did they go down?

   21   They went down because the stock market valuation of their

   22   shares changed a little bit.         In this case, it went down a

   23   bit.

   24          And then on January 28th, it went down a little bit

   25   further.     So, the ratios do fluctuate a little bit based on




                                     A1764
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 638
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 21 of 173
                                                                              21


    1   stock market performance.

    2   Q      And also on February 24th, it also moved, did it not?

    3   A      On February 24th, looks like it bounced back up to the

    4   level of January 27th, so it’s $7.1 to $12.2.

    5   Q      And then as I understood your testimony you used a

    6   precedent transaction analysis as well?

    7   A      Yes.

    8   Q      All right and if you go with me two slides up, I think

    9   there’s a description there of what you did, but explain what

   10   you did to that?

   11   A      Sure. With respect to the precedent transactions, Mr.

   12   Greenberg identified two recent transactions in this space,

   13   which I agree with, and he looked at what the enterprise

   14   value to EBITDA was for those two transactions.             And as did

   15   I.   And I computed the enterprise value to EBITDA multiples

   16   based on Envision’s acquisition of Rural/Metro and also KKR’s

   17   acquisition of Air Medical Group.

   18   Q      And what did you conclude?

   19   A      I have a I think it’s summarized in the slide a little

   20   bit further, but essentially, I obtained valuation multiples

   21   that were similar to what one gets using the comparable

   22   company method.

   23   Q      Yes.    If we go to slide -- well, why don’t we do that

   24   in a moment.     You did two other things as I understood it.

   25   A      I did.




                                     A1765
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 639
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 22 of 173
                                                                              22


    1   Q      You took two other steps with respect to looking at

    2   this valuation.     What were they?

    3   A      One was Patriarch’s executives is estimates of what the

    4   enterprise to EBITDA ratio would be.          And the other one was

    5   looking at expressions of interest from third parties.

    6   Q      And based on the Patriarch interest, what did you

    7   conclude?

    8   A      I conclude that it’s roughly in the same range.             Ms.

    9   Tilton said that she thought a seven to eight EBITDA multiple

   10   would be appropriate for TransCare.          And I believe Mr.

   11   Greenberg said eight to nine.

   12   Q      And do you recall that Mr. Leland had some testimony?

   13   A      Mr. Leland also had a number in that range as well.

   14   Q      And in terms of the indication of the expressions of

   15   interest?

   16   A      The expressions of interest when quantified as a

   17   multiple of EBITDA were, I believe, eight.

   18   Q      And if you go to slide 23, is that what you’re

   19   referring to when you say expressions of interest?

   20   A      Yes.

   21   Q      And these were selected from what?

   22   A      This was extracted from the various trial exhibits that

   23   are listed in the right-hand columns, so they came from

   24   multiple sources.      Not all of these expressions of interest

   25   were expressed in the form of an EBITDA multiple, but one can




                                     A1766
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 640
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 23 of 173
                                                                              23


    1   see that on May 7th -- I’m sorry; March 7th, 2015 it was

    2   expressed as an 8x multiple and then on July 8th from AMR and

    3   RCA also expressed as an 8x multiple of EBITDA.

    4   Q      And based on these four methods, if you go with me to

    5   slide -- it doesn’t have a number, but it nears the end --

    6   27.   Does this accurately reflect the conclusions as to what

    7   multiple was appropriate?

    8   A      Yes.

    9   Q      And why don’t you explain this chart, if you would?

   10   A      Sure.    This chart summarizes the range of multiples as

   11   a function of what approach or data source I’m using.              So, at

   12   the very first row shows a range of 7.02 to 12.5 times EBITDA

   13   as an appropriate valuation range when using a comparable

   14   company enterprise value to forward EBITDA approach.              The two

   15   precedent transactions imply an enterprise value to EBITDA

   16   multiple of 10.0 to 10.7.        The expressions of interest that I

   17   identified just a moment ago are 8.0 times EBITDA.

   18          Ms. Tilton testified I think seven to eight in her

   19   deposition.     I believe she said eight to nine at the outside

   20   or nine at the outside, in substance that’s what I recall her

   21   saying.    And then Mr. Leland and Mr. Greenberg -- well Mr.

   22   Greenberg testified here and Mr. Leland in his deposition

   23   that eight to ten is an appropriate multiple of EBITDA when

   24   estimating the value of a company in this industry.

   25          So, you can see that overall, all of these approaches




                                     A1767
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 641
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 24 of 173
                                                                              24


    1   encompass a range of 7 to 12.5 and I made my computations

    2   based on that.

    3   Q      And if you go to the next line, slide 28 --

    4                MR. MERVIS:     Your Honor, I actually have an

    5   objection to this one slide.         These excerpts of testimony

    6   were neither in the expert’s report nor were they even cited

    7   in the report.

    8                There was one citation to Ms. Tilton’s testimony

    9   about, I think you got it about right, a seven to eight

   10   multiple, but this is different in kind and substance.

   11                THE COURT:      Are you talking the Leland transcript

   12   that’s in here?

   13                MR. MERVIS:     No, Your Honor, I’m looking at slide

   14   28 that Mr. Amini has just put up on the screen.

   15                MR. AMINI:     This is the slide that has the

   16   quotations from Ms. Tilton.          That’s to her belief that the

   17   company’s valuation was --

   18                THE COURT:     That’s what he’s relied on.

   19                MR. MERVIS:     But here’s the thing, Your Honor.          He

   20   wasn’t relying on it on his report.          He said nothing about

   21   this in his report.      And what he’s basically doing here is --

   22   well that’s my first objection.

   23                The second objection is what he’s basically doing

   24   here is, you know, interpreting Ms. Tilton’s testimony.

   25   She’s going to be here.       Mr. Amini can ask her what all this




                                     A1768
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 642
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 25 of 173
                                                                              25


    1   means.    But this was not part of his report and the court

    2   shouldn’t hear it.

    3                 THE COURT:    I thought that the court needed a

    4   reliance on what Ms. Tilton valued her company.

    5                 MR. AMINI:    On page 30.

    6                 MR. MERVIS:    That’s not correct, Your Honor.

    7   Well, let me be precise.       It’s a much more narrow --

    8                 MR. AMINI:    It’s paragraph 71, Your Honor.

    9                 THE COURT:    Seventy-one.

   10                 MR. AMINI:    One to 41.

   11                 MR. MERVIS:    Oh, you know what, Your Honor, well I

   12   withdraw the objection.       I actually -- I had forgotten this.

   13   Okay.    Thank you.

   14   BY MR. AMINI:

   15   Q        So how did Ms. Tilton’s valuation influence your

   16   opinion, if at all?

   17   A        Well, I wouldn’t say it so much influenced it, but

   18   rather that it’s my overall approach is consistent with Ms.

   19   Tilton’s method of valuing newco.         And I see this for a

   20   variety of reasons.

   21            One is that Ms. Tilton valued newco at about $22

   22   million dollars.      And then I list the basis for that from her

   23   deposition. She said that Transcendence was $22 million and

   24   change.    She said that $22 million was the value of the

   25   assets transferred from TransCare to newco plus $10 million




                                     A1769
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 643
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 26 of 173
                                                                              26


    1   dollars in new money.

    2          I think the way to read that is $22 million includes

    3   the $10 million in new money.         She noted that she did a check

    4   on her EBITDA multiple and that credit bid plus the new money

    5   was a high multiple of cash which is overall if you look at

    6   the actual ratios pretty consistent with what I did.

    7          And then, ultimately, she said that a back check or

    8   another check was at the $22 million and change against the

    9   $2.5 million EBITDA was somewhere between eight and nine

   10   times a multiple of eight and nine.

   11          So that all is very consistent, in my opinion, with the

   12   results that I get from the four approaches that I summarized

   13   a moment ago.

   14   Q      And she’s referring to her February 24th plan, is your

   15   understanding, correct?

   16   A      Yes, she is.

   17   Q      And what do you recall the EBITDA -- you mentioned that

   18   she said against the $2.5 million dollar EBITDA.             But what do

   19   you recall the EBITDA number to be on that January 24th plan,

   20   if you remember?

   21   A      I believe it was $3.4 million.

   22   Q      And did you agree with her that it was a high multiple

   23   which is her opinion?

   24   A      I do not agree with her that it is a high multiple.

   25   Q      And why don’t you agree with her that it’s a high




                                     A1770
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 644
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 27 of 173
                                                                              27


    1   multiple?    And if you want, you can look at the -- well why

    2   don’t you?

    3   A      The aggregation and combination of all four approaches

    4   I described produces a range of seven to about 12.5.              So,

    5   eight to nine is not at the high end.          It’s more or less in

    6   the middle or lower middle part of that range.

    7   Q      And finally if you would go to the summary of your

    8   opinions on the next two slides, looking at the next to the

    9   last slide, does that -- and we looked at it at the beginning

   10   too, but it’s a different graphic of your opinions, correct?

   11   A      Yeah, so this is a bar chart that depicts the ranges of

   12   the operating values that are implied by the analysis that I

   13   just described.     Holdco on January 7th between $50.1 million

   14   and $86.5 million is a reasonable range based on the comps

   15   and precedent transactions and the like.

   16          Fast forward to January 27th, a reasonable range would

   17   be $35.3 to $60.6 million.        As of the next date, based on the

   18   update from Mr. Greenberg, $36.2 million to $62.6 million.

   19   And then newco alone, without regard to the assets that were

   20   going to be left behind, I think would be likely to get an

   21   offer in the $22.7 to $39.1 range, one million dollar range

   22   based on the modeling of newco.

   23          Holdco generated $19.2 million dollars in liquidation

   24   proceeds and newco produced, of that, the newco part

   25   generated $5.7 million dollars’ worth.




                                     A1771
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 645
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 28 of 173
                                                                              28


    1   Q        And I understand your final chart you’re just

    2   subtracting the holdco and newco liquidation values from the

    3   valuations that you’ve determined for those four dates?

    4   A        Right.   So, the bar charts on this last slide shows the

    5   difference or the excess of value of the operations over the

    6   liquidation value that was actually realized.

    7                 MR. AMINI:    I have nothing further, Your Honor.

    8                 THE COURT:    Do you want your court reporter to set

    9   up now?

   10                 MR. AMINI:    We were sharing one to have real

   11   times.     So if --

   12                 THE COURT:    Do you want to take five minutes to

   13   have the court report set up?

   14                 MR. MERVIS:    No, I’m ready to go.

   15                 THE COURT:    Okay.

   16                 MR. MERVIS:    Your Honor, we have a binder.         And

   17   just to set expectations, I know that Mr. Amini’s examination

   18   was pretty short.      I actually have a lot of ground to cover.

   19   Didn’t want to give a false impression.

   20                               CROSS EXAMINATION

   21   BY MR. MERVIS:

   22   Q        Okay. Dr. Arnold, let’s just level set for a minute.

   23   Actually, let me first get to the objection that I fired up

   24   and then withdrew.

   25            All the testimony that you gave in her direct about the




                                     A1772
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 646
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 29 of 173
                                                                              29


    1   facts and circumstances around these four plans that was all

    2   based on what you read in the discovery materials that Storch

    3   Amini provided to you?

    4   A      Not all.    It was updated and confirmed by testimony

    5   that I’ve heard over the last couple of days.

    6   Q      Right.    The things you heard in this court.

    7   A      Yes.

    8   Q      And by the way, I didn’t notice you were.            Did you miss

    9   any of the testimony in this case so far?

   10   A      I excused myself to the men’s room on a few occasions

   11   while there was testimony, but I would say I missed an

   12   insubstantial portion.

   13   Q      Right.    Okay.

   14   A      At least, I hope.

   15   Q      We will not fault you for that.         Let’s level set.

   16          The valuations that you gave are what you say the

   17   company would have sold in an open market transaction on each

   18   of the four dates of the plans you rely on, is that right?

   19   A      I think that’s a little too rigid.          What I would say is

   20   that the valuation ranges that I report are implied by the

   21   contemporaneous market values of comparables and precedent

   22   transactions combined with the forecast that EBITDA that are

   23   embedded in those four models.

   24   Q      Fair enough.      Let me take it --

   25   A      Whether it would actually be on that day, we all know




                                     A1773
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 647
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 30 of 173
                                                                              30


    1   it takes some time to market and sell companies, et cetera.

    2   Q      Let me be clear. What you’re saying is that the values

    3   that you came up with, right, are on the, as of the date, of

    4   each one of those four plans, right?

    5   A      Yes, it’s based on the values that exist on those

    6   particular days.

    7   Q      And let’s put aside multiples for a moment.            What your

    8   valuation on each of those four dates, one of the inputs is

    9   the projected EBITDA going forward in each of those four

   10   plans, right?

   11   A      Yes.

   12   Q      Now let’s talk for a moment about the open market

   13   process. So, you’re talking about third-party buyers, that’s

   14   the assumption that there are third-party buyers out there

   15   who will be looking at this company?

   16   A      Yes.

   17   Q      And a potential buyer for TransCare in January of 2016

   18   and February of 2016, they would, at least, consider,

   19   wouldn’t they, the company’s most recent EBITDA performance?

   20   A      I would think a buyer would want to know the past, as

   21   well as the anticipation for the future, yes.

   22   Q      Okay.    And they’d also think about how likely it would

   23   be that if they bought the company, they could increase

   24   EBITDA going forward, right?

   25   A      Yes.




                                     A1774
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 648
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 31 of 173
                                                                              31


    1   Q      Okay.    And if a potential buyer were looking at the

    2   same plans that you looked at, they would see that each of

    3   them call for some capital needs, right?

    4   A      They do require cash needs. They do have cash needs.

    5   The issue of capital needs, I think, is a somewhat different

    6   question.

    7   Q      I’ll accept your words cash needs.

    8   A      Yes.

    9   Q      Okay. And they would, at least, think about whether,

   10   first of all, where that cash could come from, right?

   11   A      Yes.

   12   Q      And whether it would be worth spending, right?

   13   A      Yes.

   14   Q      Okay.    Now let’s get right into the plans.          The January

   15   7th plan, you have our binder?

   16   A      Yes, I do.

   17   Q      Okay.    So, it is PX158, so why don’t you turn to that?

   18   And, Roy, if you can bring that up on the screen.

   19          I’d like to direct your attention, Dr. Arnold, to the

   20   first --

   21   A      Just one moment.      They’re not in numerical order.

   22   Q      No, they’re not.

   23   A      I just need to find it.

   24   Q      They’re separated by the prefix, so they are in

   25   numerical order once you get to the PX. Got it?




                                     A1775
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 649
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 32 of 173
                                                                              32


    1   A      Okay. Yes, I do. I have it.

    2   Q      Okay.    Now, first off, if you look at the -- this is an

    3   email, right, from Mr. Greenberg?

    4   A      Yes.

    5   Q      Okay.    And if you look at the, just the way it was

    6   formatted; at the very top of the page, there’s a subject

    7   line, right? TransCare updates.

    8   A      Yes.

    9   Q      Okay.    TransCare updates to preliminary plan based on

   10   yesterday’s discussion; see that?

   11   A      Yes.

   12   Q      And you noticed that before you signed your expert

   13   report in this case or no?

   14   A      Yes, I think there was a -- I think there was another

   15   email that was -- this one is one that was forwarded along

   16   but there’s the one that starts with Jean-Luc and I that I

   17   think has that in the subject as well.

   18   Q      Right.    But you noticed that it said preliminary up

   19   there, right?

   20   A      Yes.

   21   Q      Okay.    And then if you go down roughly a quarter down

   22   the page, there’s sort of this initial note to Carl and

   23   Jonathan and then it says Michael. And then there’s a

   24   sentence, “Jean-Luc and I worked all night to arrive at a

   25   scenario to address the parameters that we discussed




                                     A1776
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 650
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 33 of 173
                                                                              33


    1   yesterday that support a sale process,” (indiscernible); do

    2   you see that?

    3   A      Yes.

    4   Q      And before you signed your expert report in this case,

    5   you noticed the reference didn’t either to Mr. Greenberg and

    6   Mr. Pelissier working all night to create this document?

    7   A      I did.

    8   Q      Now you viewed this particular plan, the one we’ll call

    9   the January 7th plan; you viewed this, and more specifically,

   10   the projection, the EBITDA projection that was derived from

   11   it as the most appropriate of the four different plans you

   12   looked at, isn’t that right?

   13   A      I’m not sure that I assessed which ones were more

   14   appropriate than others.       But this was the earliest one when

   15   there wasn’t, of the four that I looked at.

   16   Q      All right, well let me see if I can help. Can you go

   17   please to your report which in our binder is PX282.             If you

   18   pull that up, Roy, and go to paragraph 73.

   19                 MR. AMINI:    Your Honor, may I just -- it’s not an

   20   objection.    I realize that he raised it, but I meant to move

   21   the report in.     I don’t know Your Honor’s procedure.

   22                 THE COURT:    Is there an objection?

   23                 MR. MERVIS:    No, Your Honor, I think it’s -- well,

   24   I think it’s admitted for limited purpose which is to explain

   25   what the witness did and what his opinion is on.




                                     A1777
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 651
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 34 of 173
                                                                              34


    1                  THE COURT:    Normally expert reports are hearsay.

    2                  MR. MERVIS:   They are hearsay.      Look, I want to

    3   question him on it so I’m not particularly -- it doesn’t

    4   really matter to me whether it’s in evidence or not.

    5                  THE COURT:    All right, then I’ll receive it.

    6          (Exhibit PX282 received into evidence)

    7                  MR. MERVIS:   Yeah, my only point is it comes in,

    8   you know, not -- there’s a bunch of factual recitations here

    9   that obviously --

   10                  THE COURT:    Well, I understand the limitations on

   11   expert reports.

   12                  MR. MERVIS:   Thank you, Your Honor.

   13   BY MR. MERVIS:

   14   Q      Okay.     So, Dr. Arnold, you have paragraph 73, it’s on

   15   page 32?

   16   A      I do.

   17   Q      Okay. That paragraph -- well, why don’t you just read

   18   aloud, if you would, the very last sentence in that

   19   paragraph?

   20   A      “I, therefore, view the range of operating values

   21   derived from January 7th, 2016 preliminary plan as the most

   22   appropriate range of implied operating values.”

   23   Q      And that’s what you believed at the time that you wrote

   24   the report?

   25   A      It is, but you recall you questioned me on it at my




                                      A1778
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 652
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 35 of 173
                                                                              35


    1   deposition and I modified my view.

    2   Q      Well we’ll get to that later.         That’s what you wrote.

    3          So, let me -- well, let’s see if we can agree on this,

    4   that the January 7th plan involves changes to the TransCare

    5   business, right?

    6   A      There are changes, yes.

    7   Q      Okay. And they’re more than just marginal adjustments,

    8   aren’t they, in that plan?

    9   A      Refreshing the capital stock and getting new vehicles

   10   is part of it.

   11   Q      Right. And that’s more than just a marginal change in

   12   the plan?

   13   A      I would call that more than a marginal change.             It’s

   14   more than just getting one or two vehicles.

   15   Q      And you believe -- and I think you already testified --

   16   you think the projections that came out of that plan are

   17   reasonable?

   18   A      Well, I think it gives the best insight as of that date

   19   as to what Patriarch’s view of the future performance of

   20   TransCare could be.      And that’s the basis on which I did my

   21   analysis.

   22   Q      You say Patriarch, Ms. Tilton isn’t copied on the

   23   January 7.

   24   A      No.

   25   Q      You can take a look if you want.




                                     A1779
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 653
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 36 of 173
                                                                              36


    1   A      No, she is not on that email.

    2   Q      And there’s nobody from Wells Fargo copied on that

    3   email, right?

    4   A      No, there isn’t.

    5   Q      Okay.    And, in fact, at the time that you signed this

    6   report, you didn’t know whether Ms. Tilton had approved this

    7   plan, did you?

    8   A      I did not know that she had approved the plan or

    9   whether she had approved the plan.

   10   Q      But you heard Mr. Greenberg say that in plan that she

   11   didn’t approve it?

   12   A      That she -- you’re making it sound as though she

   13   rejected it.     I didn’t hear that testimony.         What I heard him

   14   say is that there was not an issuance of an approval.              Yes;

   15   so, yes.    I just want to make sure the implication is clear.

   16   Q      Okay.    I think it is.

   17   A      Yeah.

   18   Q      She didn’t approve it. I’ll move on.

   19          And you don’t know whether anybody with authority at

   20   Wells Fargo formed any view about the reasonableness of the

   21   projection that comes out of this January 7th plan, do you?

   22   A      I don’t.

   23   Q      In fact, you don’t even know if anybody from Wells

   24   Fargo asked for the projection or even asked for this plan to

   25   be created, right?




                                     A1780
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 654
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 37 of 173
                                                                              37


    1   A       I think that’s fair. Wells Fargo asked for Carl Marks

    2   to be appointed and Carl Marks got a copy.           I think that was

    3   for the purpose of visibility into TransCare, but I can’t

    4   point you to a document or have a direct basis to say that

    5   somebody at Wells Fargo in authority reviewed and accepted

    6   the projections.

    7   Q       Or even asked that they be done, right?          You didn’t see

    8   any evidence that anybody from Wells Fargo said, please do

    9   this?

   10   A       That’s true.

   11   Q       Now, I want to take a look at some of the assumptions

   12   that are baked into this plan.         So, if you could -- we’ll go

   13   back to PX158. And, Roy, if you could pull up there’s an

   14   Excel that ends in bates 3376 and if you could click on the

   15   major assumptions tab.

   16                MR. MERVIS:     And, Your Honor, for those of us who

   17   -- for me anyway -- for those of us who are looking at paper,

   18   Your Honor, what I’m asking the witness to look at is --

   19                THE COURT:     I have it.

   20                MR. MERVIS:     You you have it, okay.

   21   BY MR. MERVIS:

   22   Q       And do you have it in front of you, Dr. Arnold?

   23                THE COURT:     Wait, I don’t have that.

   24   BY MR. MEVIS:

   25   A       I have it on the screen, yes.




                                     A1781
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 655
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 38 of 173
                                                                              38


    1                 MR. MERVIS:    Your Honor, it’s -- there’s some

    2   attachments, but there is a -- it’s slide four in the lower

    3   right-hand corner.      I can show it through the slide.

    4          (Participants conferring)

    5   BY MR. MERVIS:

    6   Q      You would agree, wouldn’t you, Dr. Arnold, that the

    7   revenue projections that come out of this January 7th plan

    8   are based on these assumptions, right?

    9   A      No.

   10   Q      What did I get wrong?

   11   A      You are getting wrong that the third bullet, new leases

   12   for a total of 118 vehicles are planned and the sub-bullets

   13   following that.

   14          The way I read the document is that that is -- this is

   15   a legacy tab from earlier versions of or earlier iterations

   16   of the model from either November or December 2015.             Because

   17   this model does not anticipate new leases for 118 vehicles.

   18   This model anticipates 40 new vehicles, 20 of which are 911

   19   and ambulances and 20 of which are the vans, I believe Type

   20   II.

   21   Q      And what you just told me is something you figured out

   22   after I took your deposition, right?

   23   A      Yes.

   24   Q      Because we had some colloquy about the different

   25   numbers?




                                     A1782
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 656
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 39 of 173
                                                                              39


    1   A      We did discuss this at my deposition; that’s correct.

    2   Q      Okay.    Well, regardless of the number, you understand,

    3   though, that being able to procure those vehicles was an

    4   input into the revenue model, right?

    5   A      Yes, I believe their review was that some new

    6   ambulances out there on the road would be a revenue enhancer.

    7   Q      Right. Because you have new ambulances that could make

    8   more trips and increase revenue, right?

    9   A      Correct.

   10   Q      Okay.    Now, at the time you signed your report, you did

   11   not know and did not investigate what efforts were taken to

   12   obtain any of those vehicles, right?

   13   A      Of the 40 vehicles specified in the January 7th plan --

   14   Q      At the time you signed your report.

   15   A      Yes, that’s fair.

   16   Q      And same thing, for the 40 vehicles at the time that

   17   you signed your report you hadn’t investigated the

   18   availability on the market of the types of vehicles that

   19   would be indicated in this January 7th plan, correct?

   20   A      I had not done so; that’s true.

   21   Q      All right.     And you understood that, at this point,

   22   TransCare was having some credit problems, right?

   23   A      Yes.

   24   Q      And you didn’t investigate in connection with the

   25   January 7th plan, you didn’t investigate how likely it would




                                     A1783
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 657
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 40 of 173
                                                                              40


    1   be that TransCare would be able to restore its credit, right?

    2   A        I did not investigate that.

    3   Q        And you understood that the ability to lease or acquire

    4   these vehicles on reasonable terms could have depended, in

    5   part, on TransCare’s credit, correct?

    6   A        Well if you’re thinking about TransCare implementing

    7   the plan itself then, yes, that’s true.           No, but if I own a -

    8   - I don’t want to say I own a silver mine but I don’t have

    9   enough money to buy a shovel, the silver mine is still worth

   10   money.    Someone can come along and start shoveling it.

   11            So, the question here is that I was thinking of it was

   12   not so much what it would take for TransCare to do it, but

   13   whether it would have value more generally.

   14   Q        Right.   And you’re ahead of me.      I’m about to get

   15   there.

   16   A        Okay.

   17   Q        You didn’t investigate before you signed the expert

   18   report if the types of vehicles that were called for in this

   19   forty that you say were even available in the timeframe that

   20   the plan calls for, so they could be deployed in a timely

   21   fashion?     That’s not something you investigated before you

   22   signed your report?

   23   A         That is not something that I investigated.          It’s also

   24   not something that’s flagged as a concern by the authors of

   25   the reports -- of the forecast.




                                     A1784
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 658
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 41 of 173
                                                                              41


    1   Q      Yeah, but let’s now talk about what you indicated in

    2   the report; what would be of concern to a third-party buyer.

    3          If a third-party buyer were to examine the January 7th

    4   plan, they would read what you read, right, and they would

    5   see that there was a need for these 40 vehicles, right?

    6   A      Yes.

    7   Q      And because what you’re talking about here, Dr. Arnold,

    8   is a third-party buyer who according to you is going to plunk

    9   down eight figures to buy this company, right?

   10   A      Yes.

   11   Q      They’re going to do some diligence, at least, right?

   12   A      I would think so.

   13   Q      And they would want -- well, wouldn’t agree with me

   14   that it would be of interest to them whether this plan to

   15   acquire these 40 vehicles was feasible?

   16   A      Yes.

   17   Q      They want to know how much it would cost, right?

   18   A      Are you thinking the buyer would just be some random

   19   person or that the most likely buyer would be someone who’s

   20   in the business but just in a different area.            They might

   21   already know all that stuff.         They might not have to

   22   investigate it because they’re already knowledgeable about

   23   the industry.     That’s common.

   24   Q      In your experience, though, Dr. Arnold, when you’re

   25   talking about a company that’s trading at eight figures,




                                     A1785
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 659
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 42 of 173
                                                                              42


    1   there’s sort of two types of buyers, right? Strategic and a

    2   financial.       You’re aware of that, aren’t you?

    3   A        Yes.

    4   Q        Okay.     So strategists might have some of that

    5   information.

    6   A        Right.

    7   Q        Maybe not a financial, though, right?

    8   A        Right a financial buyer may not have that information.

    9   Q        Right.    And even a strategic would look at the types of

   10   vehicles that are called for under this plan. And if they

   11   didn’t know it off the top of their head how easy it was to

   12   acquire, they would investigate that, would they not?

   13   A        I would expect them to do so, yes.

   14   Q        You did not investigate any of that, did you?

   15   A        I did not.

   16   Q        Let’s go back to the email itself; in other words,

   17   before the attachments.

   18                    MR. MERVIS:   Just one second, Your Honor.       I lost

   19   my place.

   20   BY MR. MERVIS:

   21   Q        Okay.     And if we could go to the third page of the

   22   email.    By the way, before I get there, I had asked you a

   23   question about credit worthiness.         And -- let me ask you a

   24   question.

   25            If a potential buyer concluded that it would be




                                       A1786
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 660
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 43 of 173
                                                                              43


    1   difficult to restore TransCare’s credit worthiness in the

    2   timeframe necessary to acquire all these vehicles, they had

    3   the option of potentially guaranteeing their own money,

    4   right?    Putting up the guarantee.

    5   A        Yes.

    6   Q        And that’s something that that they would have to think

    7   about whether it was worth putting up their own money to make

    8   this investment, right?

    9   A        If they followed that path, yes.

   10   Q        But that’s not something you investigated?

   11   A        I did not.

   12   Q        Because it depends on the third-party buyer’s

   13   assumptions about return on investment, right, whether it’s

   14   worth providing a guarantee?

   15   A        I would imagine that would be a consideration, yes.

   16   Q        Okay.     All right, let’s go to the third page of the

   17   email and, Roy, if you could go up to the top, please and

   18   highlight the second line.            It says, other AP payments

   19   necessary to open back up parts and maintain existing

   20   vehicles, do you see that, Dr. Arnold?

   21   A        Yes.

   22   Q        Okay.

   23                    MR. MERVIS:    Judge, you there?

   24                    THE COURT:    Yes.

   25   BY MR. MERVIS:




                                        A1787
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 661
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 44 of 173
                                                                              44


    1   Q        There was a problem at TransCare because some suppliers

    2   refused to continue supplying, right?

    3   A        Yes.

    4   Q        And you didn’t investigate or you didn’t make any

    5   investigation into how likely it would be for TransCare,

    6   whether under new ownership or old ownership, to be able to

    7   persuade those vendors to open the supply lines back up,

    8   right?

    9   A        I did not.

   10   Q        But if a third-party buyer, someone who’s thinking

   11   about this in eight-figure sum were thinking about buying

   12   TransCare, they’d at least consider whether they could get

   13   supplies, right?

   14   A        Yes.   Look, there’s a market for automobile supplies so

   15   it doesn’t necessarily have to be with the same suppliers,

   16   but I would imagine that it would -- it’s certainly plausible

   17   that a potential buyer would call up the vendors and say, hey

   18   if I’m thinking about buying this company.           If I bring you

   19   current, are we good.

   20   Q        Yes.

   21   A        That would be a natural conversation that wouldn’t

   22   surprise me at all.

   23   Q        And you didn’t investigate that issue, right?

   24   A        I didn’t.    There’s really no way to after the fact,

   25   but, in any event, I did not.




                                     A1788
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 662
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 45 of 173
                                                                              45


    1   Q        And you don’t know whether the people who drew up this

    2   -- you don’t know for a fact that people who drew up this

    3   plan had investigated the issue?         How likely it would be to

    4   open up a supply line?

    5   A        I do not know one way or the other.

    6   Q        I’m sorry?

    7   A        I don’t know.

    8   Q        And if -- the January 7th plan -- let me see if you

    9   agree with this, like all plans, had some execution risks,

   10   right?

   11   A        Sure, all plans have execution risks.

   12   Q        You did nothing to investigate the execution risks of

   13   this January 7th plan, did you?

   14   A        I don’t think I did in the way that your questions

   15   suggest it.     I’m sorry.    I didn’t go through piece by piece

   16   and say what’s the probability of step one being successful

   17   or not successful.       I did not engage in that activity.

   18            But what I do see is, say Ms. Tilton thought that, said

   19   that seven to eight would be reasonable for this company.

   20   And that sort of -- that multiple embodies many different

   21   features, one of which is the risk or uncertainty of the

   22   projection being obtained.

   23            So, I think it’s embedded in the multiplier, but I did

   24   not go through a formal analysis of step by step.

   25   Q        Well, let’s just figure I understand what you’re




                                     A1789
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 663
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 46 of 173
                                                                              46


    1   saying.     You remember Ms. Tilton said something about well

    2   seven to eight is a good multiple in this business, right?

    3   A        Yes.

    4   Q        All right and we’ll ask her whether she thought that

    5   was the appropriate multiple for a distressed company like

    6   TransCare, but let me put my question -- let me change the

    7   question, right.

    8            Look at the second page of the email.         And, roughly, in

    9   the middle of the page there’s, right below this bolded

   10   heading latest preliminary budget, do you see that?

   11   A        Yes.

   12   Q        Okay.   And three lines down it says, key assumptions to

   13   the latest preliminary budget, do you see that?

   14   A        Yes.

   15   Q        And there’s a whole raft of bullet points below that,

   16   right?

   17   A        Yes.

   18   Q        And in order to achieve the $6.9 million dollars that

   19   you used for your evaluation, Dr. Arnold, at least, on

   20   average all of those things would have to happen, right?

   21   A        Yes.

   22   Q        And you -- and you would expect a potential buyer who

   23   is looking at this plan to wonder whether all of those things

   24   would go right and investigate it, wouldn’t you?

   25   A        Yes.




                                     A1790
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 664
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 47 of 173
                                                                              47


    1   Q       You did not, other than what you said about the

    2   multiple that Ms. Tilton talked about?

    3   A       Well, I think that there is conservatism -- well, I

    4   shouldn’t say conservatism.          I think that those concerns are

    5   built into this projection because, for example, this model

    6   has $100 million dollars of revenue, give or take, and is

    7   anticipating EBITDA of about $8 million, so about eight cents

    8   on the dollar.

    9           But when you look at the comps, the EBITDA margins are

   10   substantially higher. And also, the December iteration of

   11   this, I think, had $10 million or $11 million dollars of

   12   EBITDA. So, the EBITDA per dollar of revenue is lower than

   13   other firms in the industry and lower than the interim

   14   version that existed several weeks earlier. So, these are not

   15   numbers that are similar to fully functioning successful

   16   companies in equilibrium.        These projections are lower than

   17   that.

   18   Q       Right.   This is a company that in January was in great

   19   distress.

   20   A       It was in distress, yes.

   21   Q       You agree, don’t you, that a prudent prospective buyer

   22   in looking at those key assumptions would consider the

   23   likelihood of whether they would go ripe before plunking down

   24   the eight figures that you’re talking about here, right?

   25   A       Yes.   I would think so.




                                     A1791
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 665
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 48 of 173
                                                                              48


    1   Q      Go back, if you would, to the major assumptions page,

    2   the one that’s in the Excel spreadsheet.

    3          The first bullet point -- one second, Your Honor.              I

    4   apologize.

    5          The first bullet point under major assumptions says

    6   credit agreement must be renewed with Wells Fargo beyond 1/31

    7   expiration date.      Do you see that?

    8   A      Yes.

    9   Q      And it says provided ownership puts in new funding by

   10   end of calendar year 2015?

   11   A      I see that.

   12   Q      And you understood that at this point in time Wells

   13   Fargo had sent a no list saying they would not renew the BBL

   14   line, right?

   15   A      Yes.    They sent that, I believe, in October.          But,

   16   again, this is a reference to new funding by the end of 2015

   17   which, I think, we all know did not occur by the end of 2015.

   18   So, I think this is another example of why these major

   19   assumptions 2016 tab in the Excel spreadsheet is a legacy

   20   item that is probably not part of because it doesn’t sync up

   21   to the actual calculations.

   22   Q      Dr. Arnold, don’t all four of the plans that you looked

   23   at require new money funding for Ms. Tilton?

   24   A      They require -- they do require cash and, you know,

   25   there is discussions about a new asset-based lending




                                     A1792
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 666
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 49 of 173
                                                                              49


    1   agreement and discussions of other ways to obtain it other

    2   than cash from Ms. Tilton.        So, the answer is yes, there is

    3   cash that is anticipated in these plans.

    4   Q       In order for any of these things to work, right?

    5   A       Yes.    And any buyer would have to put some amount of

    6   cash in or obtain some amount of funds whether it would be

    7   cash that they put in themselves or whether they obtained it

    8   from bank financing.

    9   Q       And at the time you signed your expert report you did

   10   not have information about the likelihood that Wells Fargo

   11   and Ms. Tilton would repair their relationship, right?

   12   A       Can you repeat the question?

   13                  MR. AMINI:   I didn’t hear the last part of the

   14   question.

   15   BY MR. MERVIS:

   16   Q       At the time that you signed your expert report you did

   17   not have a -- well, let me rephrase it.           You did not have an

   18   understanding as to how likely it was that Ms. Tilton and

   19   Wells Fargo would repair their relationship, correct?

   20   A       No.    I knew that they didn’t.      I signed this report in

   21   2018.

   22   Q       I’m talking about as of January 7th.

   23   A       I did not have a view as to what the likelihood was as

   24   of January 7th for such a repair.         That is correct.

   25   Q       Thank you.




                                     A1793
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 667
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 50 of 173
                                                                              50


    1            And the peek working capital that -- withdrawn.

    2            Let me just note, the peek working capital, at least in

    3   the second bullet point of this major assumptions, is 7.8

    4   million.

    5   A        That’s what this bullet says, yes.

    6   Q        Okay.   And I think we’ve seen another number, a lower

    7   number, that’s elsewhere in this model?

    8   A        I believe there’s a $4.5 million dollar number floating

    9   around that’s in here as well.

   10   Q        Yes.    And at the time of your deposition, at least, you

   11   couldn’t tell or explain the difference between those two

   12   numbers?

   13   A        Yes.    I believe that’s right.

   14   Q        And without -- regardless of what the source is of the

   15   funds this plan doesn’t yield $6.9 million dollars of EBITDA

   16   for 2016 without that money, right?

   17   A        Putting aside the question of whether the correct

   18   amount is 7.8 or 4.5 there is some amount of cash that this

   19   model requires in order to obtain the EBITDA projection, yes.

   20   Q        Now, if you could go a little bit back toward the

   21   email.

   22            Roy, if you could put up, it’s called summary, scenario

   23   and comparison.      It’s a tab, actually.

   24            So, Dr. Arnold, this came to the summary, scenario and

   25   comparison.      This was provided to you as part of the




                                     A1794
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 668
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 51 of 173
                                                                              51


    1   materials that accompanied the January 7th plan, wasn’t it?

    2   A       Yes, it was.

    3   Q       And you don’t or you didn’t, at least, at the time that

    4   you signed your report, you didn’t have an understanding as

    5   to why these other scenarios were run, right?

    6   A       Well --

    7                   MR. MERVIS:   Your Honor, do you not have them?

    8                   THE COURT:    I probably do, but I --

    9                   MR. MERVIS:   Is it up on the screen, Judge.        Is it

   10   up on the screen?

   11                   MR. MERVIS:   Your Honor, its Slide 1 of the

   12   attachment.       It’s right after the email.

   13   BY MR. MERVIS:

   14   Q       Okay.    So, you saw these scenarios, right, before you

   15   signed your expert report?

   16   A       Yes, I did.

   17   Q       And apart from Scenarios 1A and 1B all the other

   18   scenarios, of which there are four, result in negative go

   19   forward EBITDA, right, Dr. Arnold?

   20   A       Negative EBITDA for 2016, yes.

   21   Q       Right.    And you picked the scenario that had the

   22   positive EBITDA, right?

   23   A       Well, I think it’s fair to say that Mr. Greenberg and

   24   Mr. Pelissier focused on Scenario 1A, which is the one that I

   25   used.   I also think it’s perfectly logical to do so because




                                       A1795
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 669
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 52 of 173
                                                                              52


    1   if one model is out four, five, ten, however many different

    2   scenarios one thinks of, the idea is to identify the scenario

    3   that is superior and then follow that one.           So, of course, if

    4   you’re maximizing profit you will choose the scenario that

    5   gives you the highest profit.

    6   Q      Right.    But you didn’t make an inquiry to find out why

    7   the author of this page ran those other scenarios, right?               At

    8   least not before you signed your expert report.

    9   A      I did not pick up the phone and try to call Mr.

   10   Pelissier, that is true.

   11   Q      I’m not asking you whether you called Mr. Pelissier.                 I

   12   understand.     You didn’t even ask the lawyers at the start,

   13   how come there are all these different scenarios?

   14   A      I didn’t.    It’s very natural and standard to see this

   15   in terms of modeling.       And what I was focused on is the

   16   projection that was actually used on which Mr. Greenberg and

   17   Mr. Pelissier focused and that was 1A.

   18   Q      Right.    When you say actually used that was a scenario

   19   that happened to be in this one email, the preliminary plan

   20   on January 7th, right?       You saw that?

   21   A      Yes, but it wouldn’t be commercially logical for them

   22   to focus on any of the others.         So, it just seemed pretty

   23   natural that that would be the one to focus on and use.

   24   Q      So, Dr. Arnold, if a prospective buyer doing diligence

   25   on this company and contemplating making an eight-figure




                                     A1796
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 670
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 53 of 173
                                                                              53


    1   purchase price or to stumble upon this model and saw all

    2   those other scenarios, they would want to know why they were

    3   run, right?

    4   A       I don’t think so.     I think someone who looked at these

    5   scenarios would say, well, the no new vehicle scenario number

    6   two is not one that Mr.’s Pelissier and Greenberg would be

    7   profitable.     The same thing with going with the bare minimum

    8   of just a few 911 ambulances.         And, obviously, the path that

    9   leads to superior profits is Scenario 1A because that gives

   10   you the highest EBITDA with the smallest amount of initial

   11   cash.   Now, they might want to think about whether there is

   12   some other scenario that’s superior to 1A, but they would see

   13   1A as the one to devote their attention to, I would think.

   14   Q       So, it’s your testimony that it’s unlikely that a

   15   third-party buyer seeing the other scenarios wouldn’t make

   16   any inquiry to why they were modeled by the people who did

   17   this model?     That’s your testimony?

   18   A       I don’t know what another person would ask or if you

   19   had ten people, ten different potential buyers could ask ten

   20   different sets of questions.         But if you have a pharma

   21   company that’s spending a billion dollars a year on R&D would

   22   it be logical for them to ask, well, what would we get if we

   23   cover a budget to 500 million.         What would we get if we

   24   doubled our budget to two billion, and run your scenarios and

   25   then make a managerial judgement about which of those paths




                                     A1797
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 671
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 54 of 173
                                                                              54


    1   is profit maximizing?

    2   Q      Let’s go to that January 27th plan which is DX-175.

    3   Just take a moment, Dr. Arnold, and just confirm for me that

    4   this is, in fact, what I just said, what you call the January

    5   27th plan.

    6   A      Yes.

    7   Q      There is a couple emails at the first and second page

    8   before the attachment.       You don’t see anybody from Wells

    9   Fargo copied there, do you?

   10   A      I do not.

   11   Q      And you don’t see Ms. Tilton copied there, do you?

   12   A      I do not.

   13   Q      Let’s just take a look, there’s an email -- sorry.              On

   14   the second page of the exhibit there is an email from Mr.

   15   Kilian [phonetic] at 12:44 p.m., do you see that?

   16   A      Yes.

   17   Q      And he writes,

   18          “Michael, Jean-Luc and Randy.”

   19          You know who those people are, right?

   20   A      I know who Mr. Greenberg and Mr. Pelissier is.             I can’t

   21   remember who Mr. Jones is as I sit here.

   22   Q      Okay.    That’s fine.     But in any event, you know, he’s a

   23   Patriarch person?

   24   A      Yes.

   25   Q      Okay.    He writes,




                                     A1798
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 672
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 55 of 173
                                                                              55


    1          “Attached is a draft of a presentation.”

    2          Do you see that?

    3   A      Yes.

    4   Q      And you saw that before you signed your expert report,

    5   didn’t you?

    6   A      Yes.

    7   Q      Go to the first page.         There is another email from Mr.

    8   Kilian and this one is at 12:03 a.m., so it looks like he was

    9   up late too.     And he addresses this to a number of people,

   10   right, and he says,

   11                  “All, attached is a draft of the executive

   12   summary.”

   13          Do you see that?

   14   A      I do.

   15   Q      And you saw that before you signed your expert report

   16   in this case, right?

   17   A      Yes.

   18   Q      Now, at the time that you submitted your expert report

   19   you did not know whether -- let me back up.            The EBITDA

   20   projection here is around five million?

   21   A      It’s about five.

   22   Q      For 2016?

   23   A      Yes.

   24   Q      Okay.    So, 1.7 lower than the plan we just looked at

   25   approximately?




                                     A1799
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 673
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 56 of 173
                                                                              56


    1   A        Something like that, yeah.

    2   Q        Or maybe it’s 1.9.

    3   A        I think 1.9 million lower.

    4   Q        In any event, at the time you submitted your report you

    5   didn’t know whether Ms. Tilton had formed a view as to the

    6   reasonableness of the $5 million dollar projection, right?

    7   A        True.

    8   Q        And you heard Mr. Greenberg testify in this courtroom

    9   that Ms. Tilton did not approve this plan, right?

   10   A        Yes.

   11   Q        And you also -- you don’t know what Wells Fargo thought

   12   of this Carl Marks plan, right?

   13   A        True.

   14   Q        In fact, you don’t even know if they received it,

   15   right?

   16   A        I don’t know that they received it.        That’s true too.

   17   Q        If you could go to the -- let’s go to the attachment

   18   and if you could go to the second page of the deck, it’s a

   19   slide that’s entitled situation analysis.           At the very top of

   20   the page -- by the way, you read this whole deck before you

   21   opined that the $5 million dollar projection was reasonable?

   22   A        I’m not sure its right to say that I formed that

   23   judgment, but it reflects the best information from Carl

   24   Marks as of this date.       Could they have made a mistake in

   25   here, sure.      I didn’t do that auditing.       I’m not saying that




                                      A1800
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 674
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 57 of 173
                                                                              57


    1   there is -- I didn’t identify anything that was unreasonable

    2   and I did use their number for the purpose of making my

    3   valuations.

    4   Q       Let me make sure I understand what you just said.             Are

    5   you saying -- do you have an opinion, one way or the other,

    6   as to whether the $5 million dollar projected EBITDA for 2016

    7   that’s generated or that’s reported in this deck is

    8   reasonable?     You haven’t reviewed it one way or the other?

    9   A       I don’t know whether it is a reasonable estimate.            I

   10   didn’t undertake that analysis.         What I am evaluating is what

   11   Carl Marks and the Patriarch people believed the EBITDA for

   12   2016 would be and what the value for TransCare is that’s

   13   implied by those beliefs.

   14   Q       Okay.   You explained that on your direct.         The step

   15   that you didn’t take, and I’m not -- I just want a fact.                 The

   16   step you didn’t take was say, you know what, I agree with

   17   them.   This makes sense.

   18   A       What I would say is that the overall approach that

   19   they’re taking makes sense.          The modeling that they’re doing

   20   is consistent with professional standards that I have seen in

   21   dozens of other matters that have these types of decks and

   22   analysis to them.      The projected EBITDA is hardly greedy in

   23   comparison to other firms that are -- there are competitors

   24   out there in the marketplace because other firms are

   25   producing EBITDA as a percentage of revenue that’s far




                                     A1801
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 675
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 58 of 173
                                                                              58


    1   higher.    So, there is nothing here that feels like it’s a

    2   stretch to me, but I didn’t make my own determination that it

    3   was reasonable.

    4   Q        And in your career, Dr. Arnold, you’ve looked at

    5   hundreds of models and decks that have accompanied models,

    6   right?

    7   A        I have.

    8   Q        It’s one of the biggest things that you do

    9   professionally, right?

   10   A        It’s one of the big things that I do.

   11   Q        There are times when you actually study the model, and

   12   look at the projections, and opine that it’s not a reasonable

   13   projection, right?      You’ve done that in your career, haven’t

   14   you?

   15   A        I have and it depends on the facts and circumstances of

   16   the case.    That was -- the facts and circumstances of this

   17   case and the task I was asked to perform did not require

   18   that.

   19   Q        Because it wasn’t within the scope of your assignment,

   20   correct?

   21   A        It was not within the scope of my assignment and also,

   22   I think -- and my assignment was motivated by the legal

   23   posture of the two parties and what counsel for the trustee

   24   felt that it was his burden.

   25   Q        Okay.   Let me go back to my original question.          Did you




                                     A1802
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 676
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 59 of 173
                                                                              59


    1   actually read this deck before you signed your expert report?

    2   A      Yes.

    3   Q      Okay.    At the top of the page that I directed to you,

    4   which is the second page of the deck, Carl Marks writes,

    5          “TransCare is now operating at an absolute breaking

    6   point.”

    7          Do you see that?

    8   A      I remember the language, but could you direct me.

    9   Q      Right at the top, right under situation analysis.

   10   Right at the top of the page.         It should be on your screen if

   11   you can’t find it.

   12   A      Oh, yes.    I see that.

   13   Q      Okay.    And you saw that when you were doing your

   14   analysis, right?

   15   A      I did.

   16   Q      And if a third-party buyer looking at this company,

   17   being asked to plunk down eight figures or to come across

   18   this deck in diligence, reasonable to assume they might want

   19   to know what that means, right?

   20   A      Yes.

   21   Q      Okay.    And then right below that there’s this, sort of,

   22   a chevron.     It says strained and broken customer

   23   relationships.     Do you see that?

   24   A      Yes.

   25   Q      It says current, void and senior management leadership




                                     A1803
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 677
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 60 of 173
                                                                              60


    1   including an open CEO position.         Do you see that?

    2   A       Yes.

    3   Q       Lack of credibility.      The perception is lots of

    4   promises and talk, no action.         Do you see that?

    5   A       Yes.

    6   Q       And examining this deck -- well, let me put it a

    7   different way.     At the time that you signed your expert

    8   report you didn’t know what Carl Marks had in mind to try to

    9   fix those problems, right?

   10   A       That’s true.    I did not know -- I did not see a

   11   specific list or didn’t know what specific lists they had in

   12   mind.

   13   Q       Let me actually just step back to what we’ve been

   14   calling the January 7th plan.         That’s the one that produced

   15   high sixes for projected EBITDA for 2016?

   16   A       Yes.

   17   Q       Are you offering an opinion as to whether that

   18   projection is reasonable?

   19   A       As I said, I didn’t undertake that analysis or reach a

   20   conclusion with respect to any of the plans with respect to

   21   that issue.

   22   Q       Okay.   So, let me hit it real quick then.          The same

   23   would be true for the last plan in January, Mr. Greenberg’s

   24   email to himself.      You didn’t opine on the reasonableness of

   25   EBITDA.    You’re not opining on the reasonableness of the




                                     A1804
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 678
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 61 of 173
                                                                              61


    1   EBITDA projection?

    2   A      Yes.

    3   Q      And the same thing for what we’ve been calling the

    4   Newco plan, the February 24th plan?

    5   A      Yes.

    6   Q      Let me just ask the question for the record.            You are

    7   not opining on the reasonableness of that 2016 EBTIDA

    8   projection?

    9   A      I’m sorry, you drifted off at the end.           Could you

   10   repeat the question, please?

   11   Q      You are not opining on the reasonableness of the 2016

   12   EBITDA projection for the February 24th Newco plan?

   13   A      Yes, I am not.

   14   Q      Thank you.

   15          All right.     So, go, if you would, to the third page of

   16   the Carl Marks deck.       And I want you to take a look at the

   17   fourth chevron.     It says, “Developed cyclical plan for

   18   upgrading and replacing vehicles.”          Do you see that?

   19   A      Yes.

   20   Q      At the time that you signed your expert report you

   21   didn’t know what that plan, right?

   22   A      I don’t take the -- the question does not comport with

   23   the chevron because --

   24   Q      Tell me why?

   25   A      Well, the question suggests that such a plan existed at




                                     A1805
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 679
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 62 of 173
                                                                              62


    1   the time, but this chevron is saying that one should be

    2   developed.

    3   Q      Okay.    I’ll accept that.      So, the third-party buyer

    4   came in and found this deck, and is doing diligence, they

    5   would inquire about what the plan was, right, or whether it

    6   can be developed.      Wouldn’t you agree with that?

    7   A      No.    I think you’re -- the question suggests that this

    8   is a very complicated issue.         The issue is you have the

    9   ambulances.     There’s testimony that they have about a five-

   10   year life, four and a half or five-year life, and this is

   11   just saying develop a plan to rotate used ones out and

   12   replace new ones as I read it.

   13   Q      Right, but wouldn’t the buyer want to know how many?

   14   A      Sure, but that information is in the plan.            You can see

   15   how many ambulances there are by type.

   16   Q      Wouldn’t they want to know how much it would cost?

   17   A      I don’t know that they would look to TransCare or

   18   Patriarch for that information. I think that the price of an

   19   ambulance is not that hard to figure out.           I think that they

   20   would just do it much like, you know, buying other assets for

   21   a company.     If you’re a trucking company and you need to buy

   22   trucks or semis you buy semis.

   23   Q      You think it’s not that hard to figure out?            Did you

   24   try before you signed your expert report?

   25   A      I did not, but it was pretty -- it seemed like a pretty




                                     A1806
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 680
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 63 of 173
                                                                              63


    1   casual conversation that when Ms. Tilton bought two

    2   ambulances at the end of January that they would cost about

    3   $100,000 dollars.      They did cost about $100,000 dollars.

    4   They acquired them pretty quickly.          So, I think this idea

    5   that it’s some sort of a mystery is not well taken.

    6   Q       Dr. Arnold, I want to be clear, I wasn’t suggesting it

    7   was a mystery. I’m asking a very simple question.             Do you

    8   think a buyer doing diligence would want to have an

    9   understanding about what Carl Marks is thinking in terms of

   10   the potential plan for upgrading and replacing vehicles?

   11   A       Maybe, maybe not.     If it was a strategic buyer who

   12   already ran a bunch of ambulances they might just look --

   13   they might just want to look at the top line revenue, get

   14   some information about where they’re operating and make their

   15   own judgment about how many ambulances they would inject.

   16   It’s pretty easy to figure out how much revenue you get per

   17   ambulance, how much revenue you get for a paratransit

   18   vehicle.    They may have their own thought that they can make

   19   twelve cents of EBITDA on the dollar and who cares what the

   20   people at Patriarch and TransCare are doing because they’re

   21   going to do it their way.        That’s pretty common in M&A

   22   transactions that the buyer imposes their model on the

   23   acquirer.    That is common.

   24   Q       Did you see any -- yes, I appreciate what you just

   25   said.   You’re -- you accepted or you used, as an input, the




                                     A1807
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 681
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 64 of 173
                                                                              64


    1   EBITDA projection from this model, right?           Not from what some

    2   buyer -- not from a buyer model, right?

    3   A        True.

    4   Q        Now, if you could go, please, to -- actually, it’s the

    5   next page.       Let me ask you first -- well, actually, let me

    6   ask you to look at, there’s a chevron, this is sort of the

    7   last chevron on the page, it says,

    8            “Plan execution risk is high and, therefore, ultimate

    9   payback on the incremental investment is uncertain.”

   10            Do you see that?

   11   A        Yes.

   12   Q        And you read that before you signed your expert report,

   13   right?

   14   A        I did.

   15   Q        And you did not do anything to investigate the

   16   execution risk of this plan, right?

   17   A        I did not.

   18   Q        Okay.    You’re an economist, right?

   19   A        I am.

   20   Q        And you have -- well, maybe you haven’t, but have you

   21   in your career, when you’re looking at financial models,

   22   considered whether there’s a tolerable or intolerable level

   23   of execution risk?      Let me put it differently, how likely it

   24   is, how practical it is?

   25   A        Those issues come up, yes.




                                     A1808
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 682
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 65 of 173
                                                                              65


    1   Q        But you didn’t do that here?

    2   A        I did not do it here.       Carl Marks is, obviously, aware

    3   of the challenges and employee problems with employees, and

    4   customers, et cetera, and then produced their model and

    5   projections. So, I think the modeling and projections were

    6   based in view of and, you know, awareness of the concerns

    7   that we’re listing here.       It’s not as though they produced

    8   them without knowing about these challenges.

    9   Q        Sure.   But it’s true, isn’t it, that if the execution

   10   failed the EBITDA projection wouldn’t be realized, right?

   11   A        That is true.   And if you look at the S&P 500 as a

   12   whole, enterprise value, the EBITDA is about twelve or

   13   thirteen market-wide.       Here we’re talking about EBITDA of

   14   eight.    So, there are discounts built into the multipliers

   15   that reflect all manner of considerations specific to

   16   TransCare.

   17   Q        Right, but -- withdrawn.

   18            Go to Bates -- well, actually staying on this page, I’m

   19   sorry.    Go to the second Chevron.

   20   A        Yes.

   21   Q        It says,

   22            “To have a chance at a turnaround TransCare needs an

   23   immediate incremental pledge of support from Patriarch

   24   totaling 75 million plus, excluding term interest.”

   25            Then there is a parenthetical, do you see that?




                                     A1809
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 683
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 66 of 173
                                                                              66


    1            Then it says,

    2            “At least half over the next several weeks.”

    3            See that?

    4   A        I do.

    5   Q        And you saw that when you signed this report?

    6   A        I did.

    7   Q        Before you signed the report?

    8   A        Yes.

    9   Q        Let’s go to the January 28th plan which is PX-179.            I

   10   just have a few questions.

   11            The January 28th plan -- are you there, Your Honor?

   12   Its --

   13                    THE COURT:    179?

   14                    MR. MERVIS:    PX-179.

   15   BY MR. MERVIS:

   16   Q        The January 28th plan, this is this attachment to an

   17   email that Michael Greenberg sent to himself?

   18   A        Yes, that’s right.

   19   Q        Okay.    And your understanding is this is based off of

   20   the January 27th Carl Marks plan that we just looked at,

   21   right?

   22   A        Yes.

   23   Q        With a few adjustments?

   24   A        Correct.

   25   Q        There’s nothing on the face of the document to indicate




                                        A1810
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 684
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 67 of 173
                                                                              67


    1   that it was sent to Ms. Tilton, right?

    2   A       No.

    3   Q       Or to Wells Fargo?

    4   A       I agree with that.

    5   Q       And you don’t know whether Ms. Tilton approved this

    6   plan, do you?

    7   A       I do not.

    8   Q       And you don’t know whether Wells Fargo approved this

    9   plan?

   10   A       I do not.

   11   Q       In the discovery materials that you reviewed, Dr.

   12   Arnold, you noticed, didn’t you, that TransCare had had a

   13   couple of turnaround plans in the not so distance past, the

   14   beginning of January 2016?

   15   A       You mean January 2015?

   16   Q       Yeah.    What I’m saying is --

   17                   THE COURT:    You said 2016.

   18                   MR. MERVIS:    Yeah.   That was a poorly phrased

   19   question.     Let me ask another question.

   20   BY MR. MERVIS:

   21   Q       You understood that prior to January 2016 TransCare had

   22   had a couple of attempts at turnaround plans, right?

   23   A       I know that there was a turnaround plan in 2015.            There

   24   may have been two.      So, I don’t want to get into an argument

   25   about the count, but there was definitely a turnaround, at




                                       A1811
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 685
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 68 of 173
                                                                              68


    1   least one turnaround plan in 2015 that I’m aware of.

    2   Q        Okay.   And to your knowledge, whether it was one, two

    3   or three they all failed, right, ultimately?

    4   A        I agree they did ultimately fail.        One can see that

    5   EBITDA went positive and was growing nicely in the middle of

    6   2015.    Then it did reverse again.

    7   Q        After July it plummeted, right?

    8   A        After July it plummeted, yes.

    9   Q        And a buyer coming into look at this company and do

   10   diligence they would see that the company had tried a

   11   turnaround plan, at least one, if not more, and failed,

   12   right?

   13   A        Yes.

   14   Q        And that is something that, at least, some buyers

   15   thinking about putting down eight figures would take into

   16   consideration in terms of whether or not to pay the kind of

   17   prices that you’re report opines on?

   18   A        I would certainly expect them to use it as a point of

   19   negotiation and leverage or, at least, to attempt to.              Sure.

   20   Q        To drive the price down or try to?

   21   A        Yeah.   It would not be to pay more.       I agree.

   22   Q        Fair enough.   We are in agreement.

   23            If you could look at the February 24th plan which PX-

   24   228.    Let’s just confirm that this is, in fact, the February

   25   24th plan that you roll-up the EBITDA forecast from which you




                                     A1812
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 686
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 69 of 173
                                                                              69


    1   rely on in your calculation?

    2   A        Yes.    This is the fourth plan.

    3   Q        Okay.   And what this is comprised of is an email that

    4   was sent to an insurance broker, right?

    5   A        Yes.    I believe this email was directed to Lockton

    6   Insurance Brokers.

    7   Q        Okay.   And there is some projections attached and that

    8   is where you got the numbers from, right?

    9   A        Yes.

   10   Q        Okay.

   11   A        I would just say that what was attached to Lockton was

   12   an abbreviated version.       I think there are other versions of

   13   this February 24th plan that are in the record, but this is

   14   what was sent to Lockton.

   15   Q        Okay.   Well, the record is what it is.        But in any

   16   event, you did not make an effort, did you, to understand why

   17   this February 24th plan was developed in the first place,

   18   right?

   19   A        No.    I have an understanding, but I didn’t do my own

   20   investigation.      That’s true.

   21   Q        You did not investigate why the plan was developed,

   22   correct?

   23   A        Yes, that is true.

   24   Q        And you didn’t ask to see all the correspondence that

   25   led up to this February 24th plan, did you?




                                      A1813
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 687
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 70 of 173
                                                                              70


    1   A       I don’t remember whether I asked for it or not.

    2   Q       You don’t remember one way or the other?

    3   A       No.    I have certainly seen a lot of the exhibits and

    4   correspondence over the last couple of days, but I don’t

    5   remember, as I sit here, whether that was part of what I

    6   looked at eight months ago.

    7   Q       Let’s go back to your report which is PX-282 and I’d

    8   like to go back to Paragraph 73.

    9   A       Yes.

   10                   MR. MERVIS:    You there, Your Honor?

   11                   THE COURT:    Yes.

   12   BY MR. MERVIS:

   13   Q       We looked at the last sentence.        I’d like you to take a

   14   moment and just read the sentences before that to yourself

   15   and let me know when you’re done.

   16   A       Yes, I’m finished.

   17   Q       Okay.    The first sentence there is Footnote 2.          You see

   18   that?

   19   A       Yes.

   20   Q       That’s an email from a Mr. Benalla to a Mr. Leland and

   21   to Mr. Wolf.      Do you see that?

   22   A       Yes.

   23   Q       The sentences that follow there is no footnote there,

   24   is there?

   25   A       There are not.




                                       A1814
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 688
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 71 of 173
                                                                              71


    1   Q       And the third sentence in particular, the one that

    2   says,

    3           “This reduced outlook reflects delays in the board’s

    4   actions concerning TransCare’s urgent and overdue financial

    5   obligations and capital requirements to survive as a going

    6   concern.”

    7           Do you see that?

    8   A       Yes.

    9   Q       And the reduced outlook you’re talking about is you’re

   10   saying, well, what I notice is the EBITDA keeps falling all

   11   the time in these different plans, right?

   12   A       The subsequent all three plans all have lower revenue

   13   and lower EBITDA then the January 7th plan, yes.

   14   Q       And you attribute that reduction to inaction on the

   15   part of Ms. Tilton, right, in that sentence?

   16   A       I do in this sentence, subject to Q&A that we had our

   17   deposition.

   18   Q       I’m right with you.      And, in fact, that sentence is too

   19   strong, isn’t it?

   20   A       That sentence is too strong for me to say, yes.

   21   Q       And one of the reasons for that is that you actually

   22   can’t say whether the difference in the numbers between the

   23   January 7th plan, January 27th plan, January 28th plan, you

   24   can’t say whether that is simply attributable to a refinement

   25   in numbers, right?




                                     A1815
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 689
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 72 of 173
                                                                              72


    1   A        It could be a refinement in the numbers.         So, there’s

    2   more than one possible explanation.          Yes.

    3   Q        More than one possible explanation other than the one

    4   that you gave in your report blaming Ms. Tilton, right?

    5   A        Yes.

    6   Q        Care to retract that accusation?

    7   A        I believe I already did.

    8   Q        Not here.

    9   A        Okay.   True.   I am retracting that sentence.

   10   Q        Okay.   Thank you.

   11            Now, when you were working on you report you saw a

   12   reference in, at least, one of the materials to some issues

   13   with the accuracy of TransCare’s financial information.

   14   Isn’t that right?

   15   A        Can you refresh my memory?      I’m not sure what you’re

   16   referring to.

   17   Q        Sure.   Go to PX-175 which is, I believe, the Carl Marks

   18   deck which you refer to as the January 27th plan.             And go to

   19   the page that has Bates Number 2114.          Let me know when you’re

   20   there.

   21   A        Yes, I’m there.

   22   Q        Okay.   Very first chevron says, CMA.       That’s Carl

   23   Marks, yes?

   24   A        Carl Marks Advisors, yes.

   25   Q        “Carl Marks has worked diligently to develop the most




                                      A1816
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 690
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 73 of 173
                                                                              73


    1   accurate financial picture of the company possible given the

    2   limitations of the company’s accounting systems and financial

    3   reporting.”

    4            Do you see that?

    5   A        Yes.

    6   Q        And you saw that as you were preparing your report,

    7   right?

    8   A        Yes, I did.

    9   Q        And you did not do anything to investigate the nature

   10   of those limitations, right?

   11   A        Well, I’ve seen testimony to -- at the time I was aware

   12   -- I believe I knew at the time that testimony to the effect

   13   that financials, audited financials were not current and

   14   things like that.

   15   Q        Let me ask the question more precisely.         You did not do

   16   anything to investigate the statement that I just read to

   17   you, the Carl Marks deck?

   18   A        That is true, yes.

   19   Q        And if a potential buyer had gotten a hold of this deck

   20   during the diligence process and read that Chevron you would

   21   expect that they would ask about what these limitations are,

   22   right?

   23   A        Yes.   I would expect that someone would want to know

   24   that.

   25   Q        Because if you’re a buyer, and you’re doing diligence,




                                      A1817
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 691
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 74 of 173
                                                                              74


    1   and you’re trying to figure out whether the investment is

    2   worth it you need to know that you have reliable numbers,

    3   right?

    4   A        You certainly want reliable numbers.        I totally agree.

    5   Q        As far as this company as of January and February 2016

    6   did not have audited financial statements beyond 2014, right?

    7   A        Yes.

    8   Q        Okay.   Let me ask a little bit about -- I want to go

    9   back to this concept of the open market.           When you think

   10   about an eight-figure transaction -- and you certainly have

   11   studied, or touched or been involved in the market, the

   12   process for marketing a business for sale.           That’s part of

   13   your experience, right?

   14   A        Yes.

   15   Q        Okay.   And when you think about a company that is being

   16   marketed for an eight-figure price do sellers sometimes

   17   retain investment bankers to help them sell the company?

   18   A        Yes.

   19   Q        And do those investment bankers sometimes create CIMS

   20   or confidential information memoranda that go out to the

   21   target audience of buyers?

   22   A        Yes.

   23   Q        It’s fairly typical, right?

   24   A        I’ve seen many of them, yes.

   25   Q        Okay.   And do the selling companies typically set up a




                                     A1818
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 692
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 75 of 173
                                                                              75


    1   data room for prospective buyers after they sign a non-

    2   disclosure agreement to do diligence?

    3   A       That does happen as well, yes.

    4   Q       That costs money, right?

    5   A       It would -- the investment bankers typically don’t cost

    6   money up front, but there are expenses that are incurred such

    7   as gathering the data and creating a data room.

    8   Q       Right.   And let’s focus on -- oh, just in your

    9   experience, generally speaking, this kind of marketing

   10   process we talked about what is the range, in your

   11   experience, it could take in terms of months?

   12   A       Sometimes it’s a long process, but, of course, there

   13   are other examples where you call up Goldman or one of the

   14   big banks and they can move it fast.          So, I don’t know what

   15   the number of weeks or months would be in this context.

   16   Q       Well, let’s see if we can agree on another thing.            Not

   17   very likely that Goldman would be involved in trying to

   18   market TransCare, right?

   19   A       I’m just using that as an example of an investment

   20   bank.

   21   Q       I’m not -- this is not a Goldman type deal, right?

   22   A       You know, if you give them a big enough percentage at

   23   the backend you can get them interested in just about

   24   anything, but, look, they do billion dollar deals.             I’m sure

   25   they do some mid-market and middle-market ones also.              That is




                                     A1819
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 693
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 76 of 173
                                                                              76


    1   not the point.     The point is that, yes, you retain an

    2   investment banker and they would assemble the information.

    3   That is a way to do it.

    4          Another way to do it is to answer calls of people who

    5   are making offers or expressing interest over the telephone,

    6   or getting back to them.       They are doing, what we call, a

    7   telephone market which is just a CEO calling up and asking

    8   around for interest from competitors.          So, there are multiple

    9   ways of doing it.

   10   Q      Right.    But even the telephone call method there’s

   11   still going to be a diligence period, right?

   12   A      I would think so, yes.

   13   Q      Now in order for a company to be sold through that

   14   process as a going concern they have to keep operating as a

   15   going concern until the sale closes, right?

   16   A      Yes.

   17   Q      Okay.    Now, let’s think about where things were in

   18   January and February for valuation for TransCare.             As of

   19   January 31st, you understood that the Wells Fargo ABL had

   20   expired, right?

   21   A      Yes.

   22   Q      And, in fact, not only would it expire, but the company

   23   would be required to repay the outstanding balance of the

   24   loan, right?

   25   A      I’m not familiar with that level of detail. I am not




                                     A1820
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 694
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 77 of 173
                                                                              77


    1   aware that that’s true.

    2   Q      Fair enough.

    3          And if Wells Fargo, after January 31st, suddenly

    4   stopped funding this company based on what you have seen in

    5   terms of its financial information in or around this time the

    6   company could not continue to operate as a going concern,

    7   could it?

    8   A      It would have to modify its method of doing business in

    9   order to continue as a going concern.

   10   Q      Right.    But if it stayed as it was without a

   11   restructuring or a reorganization it would have to stop

   12   operating, right?

   13   A      Or going to the next bank down the street.            There are

   14   possibilities.     I don’t know what would have happened or

   15   could have happened, but that’s the job that managers have

   16   which is to adjust as situations change.

   17   Q      And you think the next bank -- how likely is it that

   18   you think the next bank down the street would extend maybe a

   19   line of credit to a company that didn’t have audited

   20   financial statements since 2014?

   21   A      I don’t know.     There are lots of companies that don’t

   22   have audited financial statements that have banking

   23   relationships.     But I didn’t do that analysis.         I don’t know.

   24   What I am estimating is what is the value implied by these

   25   forecasts as of those four dates.         I’m not saying that




                                     A1821
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 695
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 78 of 173
                                                                              78


    1   TransCare could wake up on January 7th at eight a.m. and say

    2   let’s sell it today and get that amount of money.

    3            If they had started this process in December of

    4   November and they were then six or eight weeks into in

    5   January these are the numbers as of January in terms of

    6   forecast EBITDA and that is a number.            And what I’m producing

    7   is a range of numbers that I think are reasonable for

    8   TransCare to possibly have obtained if the transaction went

    9   off on that day.        It doesn’t mean that they started the

   10   process on that day.           I’m saying that if they ended the

   11   process on that day that would be a reasonable range of

   12   values.

   13   Q        Let’s just see if we can agree on one thing.          If the

   14   company has no money, they can’t complete the sale process as

   15   a going concern, right?

   16   A        Yes, pretty much agree.

   17   Q        Okay.    Let’s change subjects.

   18                    MR. MERVIS:    Your Honor, I don’t know if you want

   19   to take a mid-morning break or not.            I can keep going.

   20                    THE COURT:    How much longer do you have on your

   21   cross?

   22                    MR. MERVIS:    I got a bit.   I’m a bad estimator,

   23   but I would say about an hour.

   24                    THE COURT:    Well, everybody can go another half an

   25   hour then we’ll just take a break.




                                         A1822
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 696
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 79 of 173
                                                                              79


    1                 MR. MERVIS:    Okay.    That’s fine.

    2   BY MR. MERVIS:

    3   Q      All right.     Let’s go back to your expert report which

    4   is PX-282 in the binder.       I’d like you to turn to Paragraph

    5   63 which is on Page 27.

    6                 MR. MERVIS:    Your Honor, you there?

    7                 THE COURT:    Yes.

    8   BY MR. MERVIS:

    9   Q      Dr. Arnold, I’d like you to -- it’s a long paragraph.

   10   Why don’t you read it to yourself and then I’ll have a couple

   11   questions when you’re done.

   12   A      Yes.

   13   Q      All set?     Okay.   So, in this paragraph, at the

   14   beginning, you’re talking about reasons to look at forward

   15   looking projections, right?

   16   A      Yes.

   17   Q      Then you say,

   18          “This is especially true in the case of TransCare

   19   because of its volatile recent historical performance,

   20   insufficient capital and certain adverse events.”

   21          Do you see that?

   22   A      Yes, that’s right.

   23   Q      And, again, a prospective buyer doing diligence would

   24   have discovered all of those things, right?

   25   A      Yes.   I would imagine they would have.




                                     A1823
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 697
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 80 of 173
                                                                              80


    1   Q        And you chose not to use any of the actual historical

    2   performance information in your work in this case, right?

    3   A        Yes, that’s right.

    4   Q        You only relied on these forward projections?

    5   A        Correct.

    6   Q        Go to Exhibit 6 of your expert report.         We’re on the

    7   report, let’s just go to Exhibit 6. We’ll just wait for His

    8   Honor.

    9                   THE COURT:    Exhibit 6?

   10                   MR. MERVIS:    Yes.    Exhibit 6 to the report.

   11                   THE COURT:    I have it.

   12   BY MR. MERVIS:

   13   Q        Well, let me ask you what these bars are showing, Dr.

   14   Arnold, is historical EBITDA for TransCare?

   15   A        Yes, that’s right.      Exhibit 6, yes.

   16   Q        Yes.   And for 2014 -- is this last twelve months

   17   EBITDA?

   18   A        Well, for -- it depends which bar you’re looking at.

   19   Q        I’m asking 2014.

   20   A        The 2014 bar is for 2014.       The next bar is the last

   21   twelve months as of October 2014.          So, it includes a little

   22   bit of the prior years, 2014.

   23   Q        So, in any event, 2014 is a half a million positive

   24   EBITDA?

   25   A        Yes.




                                       A1824
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 698
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 81 of 173
                                                                              81


    1   Q        And as you noted, that got a little better, at least,

    2   for the first ten months of 2015, right?           It got up to 1.4?

    3   A        Yes, that’s right.

    4   Q        Then what happened?

    5   A        Well, you can see on the next exhibit, Exhibit 7, that

    6   -- wait, I’m sorry, Exhibit 7 is showing --

    7   Q        Let me see if I can help you.       Why don’t you go back to

    8   the January 7th plan which is PX-158?

    9   A        Yes.

   10   Q        Just give me a second to catch-up.        If you could --

   11   again, Your Honor, we need to -- this is one of these needed

   12   files.    If we could pull-up in the Excel, what’s called,

   13   summary table.      And, Your Honor, this is five pages from the

   14   end of the exhibit.

   15                   THE COURT:    Five pages from what?

   16                   MR. MERVIS:    From the end of the exhibit. Its

   17   entitled summary table at the top.

   18                   THE COURT:    Is it after the income statements or

   19   before?

   20                   MR. MERVIS:    Its -- I think it’s right before.

   21   But, in any event, it is on Your Honor’s screen.

   22                   THE COURT:    That assumes I can see it.

   23                   MR. MERVIS:    It does assume you can see it, but I

   24   see you’re getting some appropriate assistance.

   25                   THE COURT:    I don’t know if it’s helping.




                                       A1825
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 699
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 82 of 173
                                                                              82


    1   BY MR. MERVIS:

    2   Q        In any event, Dr. Arnold, you know what this table is,

    3   right?

    4   A        Yes, I do.

    5   Q        And if you look at the left-hand column it says

    6   expressed in thousands when you go -- you see there’s, sort

    7   of, a break in it where it EBITDA margin?

    8   A        Yes.

    9   Q        Right above that is EBITDA after management fees?

   10   A        Yes.

   11   Q        So, October of 2016 negative 247, right?

   12   A        Yes.

   13   Q        November negative 472?

   14   A        Yes.

   15   Q        December negative 552?

   16   A        Yes.

   17   Q        Was there a reason why you -- just going back to your

   18   Exhibit 6 to your report, was there a reason why only include

   19   the first ten months and not the final quarter?

   20   A        I’m sorry, Exhibit 6?

   21   Q        Yeah.   Exhibit 6 to your report.       That bar graph where

   22   you show the positive EBITDA.         Was there a reason why you

   23   didn’t include the last quarter?

   24   A        Yeah.   The point of Exhibit 6 is to show the capacity

   25   to produce EBITDA.      We all recognize -- I freely admit,




                                     A1826
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 700
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 83 of 173
                                                                              83


    1   acknowledge, agree that TransCare was experiencing

    2   significant financial problems.         You get to the last quarter

    3   of 2015 financial performance is poor, very poor, but

    4   historically you can see that in many years they have been

    5   able to produce EBITDA in the $7 to $9 million dollar range,

    6   which as a percent of revenue which you can, sort of, do in

    7   one’s head by comparing it to the numbers on Exhibit 5.

    8          We’re talking about EBITDA margins of five or six

    9   percent as a percentage of revenue which is, sort of, you

   10   know, what historically they have been able to perform when

   11   they were running well. It turns out that is a lot less good

   12   then competitors who are doing EBITDA margins as roughly

   13   twice as much.     This is to give context to the EBITDA

   14   generating capability of TransCare.

   15   Q      Okay.    Let me ask a more specific question.          The bar

   16   graph that you have on this Exhibit 6, you know this was

   17   going to be shown to the Judge, right?

   18   A      Its --

   19   Q      Assuming the case didn’t settle?

   20   A      Well, as has been noted it’s rare for my report to get

   21   that far.    It was really a disclosure to you, but happy to

   22   have the court look at it.

   23   Q      Okay.    But in any event, you have this bar graph that

   24   shows $1.4 million dollars in positive EBITDA, but it’s LTM

   25   October 2015, right?




                                     A1827
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 701
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 84 of 173
                                                                              84


    1   A      Right.

    2   Q      But you had it in the very plan that you say -- the

    3   very first plan that you looked at, the January 7th plan you

    4   had the last quarter results in there.           They were all

    5   negative and trending more negative each month, right?

    6   A      I think they were trending more negative each month,

    7   yes.

    8   Q      You had that information?

    9   A      I did.

   10   Q      You chose not to put it in the bar?

   11   A      That is true.

   12   Q      Okay.    By the way, do you know the EBITDA results or

   13   the EBITDA that’s reported in your Exhibit 6 that goes back

   14   to 2009, do you know whether that’s adjusted or un-adjusted

   15   EBITDA?

   16                  THE COURT:    What do you mean by that?

   17                  MR. MERVIS:   Well, I will have to ask him if he

   18   knows, but I can tell Your Honor, but I think it would

   19   probably be better --

   20                  THE COURT:    Why don’t you ask what that means?

   21                  MR. MERVIS:   All right.

   22   BY MR. MERVIS:

   23   Q      Dr. Arnold, do you know what the difference is between

   24   adjusted and un-adjusted EBITDA?

   25   A      I don’t know what you’re referring to unless you’re




                                      A1828
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 702
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 85 of 173
                                                                              85


    1   thinking about management fees.

    2   Q       I’m not thinking about management fees.

    3                   THE COURT:    See, no one knows.

    4                   MR. MERVIS:    I know someone who knows.

    5   BY MR. MERVIS:

    6   Q       You’re a CPA, right?

    7   A       I am.

    8   Q       Just to be clear, the four particular dates that you

    9   analyzed, your four evaluation dates, those were selected for

   10   you by counsel, right?

   11   A       Counsel did identify them to me, yes.          I also evaluated

   12   what else was available in the record, but I performed my

   13   analysis on those four dates that were indicated to me by

   14   counsel.

   15   Q       Let’s talk about DCF for a moment, discounted cash-

   16   flow.   So that is a method that you didn’t use here, correct?

   17   A       Right.

   18   Q       And you -- the reason you didn’t do that is because

   19   there was holes in the financial information that you were

   20   provided that made it either difficult or impossible to do

   21   that kind of analysis, right?

   22   A       That’s right.

   23   Q       Okay.    And you didn’t attempt to fill those holes

   24   yourself, right?      You didn’t attempt to generate a model to

   25   do DCF?




                                       A1829
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 703
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 86 of 173
                                                                              86


    1   A      That’s right.     I did not create a DCF model.

    2   Q      And one of the reasons for that, one of the reasons

    3   that you didn’t try is because in all four of the plans that

    4   you used to extract forward looking EBITDA what was being

    5   modeled was a decidedly different company from what TransCare

    6   had been, right?

    7   A      Well, it wasn’t -- TransCare going forward, as

    8   anticipated, was a decidedly different company. It had new

    9   ambulances; many different things were being adjusted.              That

   10   by itself doesn’t prevent one from using and implementing a

   11   DCF in the abstract. It just prevents it from being done in

   12   this case because nobody was modeling the cash-flows for this

   13   newly anticipated envisioned version of TransCare.

   14   Q      Right. I think we’re on the same page, but let me just

   15   close the loop. You didn’t try to fill-in the blanks and do a

   16   DCF model.    One of the reasons why you didn’t -- I’m not

   17   being critical. I’m just asking you a fact.            One of the

   18   reasons why you didn’t do it is because the models you were

   19   looking at were all for a decidedly different TransCare from

   20   what it had been.

   21                THE COURT:     What information was missing that

   22   prevented you from doing a DCF?

   23                THE WITNESS:     Yeah.    I mean many pieces of

   24   information.     It’s not as though there were a few blanks that

   25   needed to get filled in, which is why I was struggling a




                                     A1830
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 704
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 87 of 173
                                                                              87


    1   little bit with the questioning.         There were not multi-year

    2   revenue forecasts.      There was only a revenue forecast going

    3   out one year.     There were not capital expenditure budgets

    4   going out five plus years into the future.           There were no

    5   values or contemplation of what the net operating loss carry-

    6   forwards would be worth in terms of tax shields.             So, there

    7   many different components that one would want to put into a

    8   DCF calculation if one were to implement one.

    9                 THE COURT:    Thank you.

   10   BY MR. MERVIS:

   11   Q        I’ll just get back to the question I asked.          You didn’t

   12   consider trying to, whether they were big holes or small

   13   holes, you didn’t consider trying to fill them yourself,

   14   right?

   15   A        I evaluated whether it was a feasible thing to do in

   16   this situation and concluded that it was not.

   17   Q        And one of the reasons that you termed it was not

   18   feasible is because the models you were looking at, those

   19   four plans, were modeling a decidedly different company then

   20   what TransCare had been, correct?

   21   A        That was a factor because it meant that one could not

   22   take historical data and then use some sort of reasonable

   23   extrapolation methods to estimate what various components of

   24   cash-flow were into the future because it was going to be a

   25   restructured enterprise going forward.           That meant that all




                                     A1831
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 705
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 88 of 173
                                                                              88


    1   sorts of new information was going to have to be modeled out

    2   and there was no ability to do that here.

    3   Q      All right.     And, in fact, the plans, the four plans

    4   assumed that there would be significant changes in the

    5   TransCare business, right?

    6   A      Yes.   Look, that was always going to be the case if

    7   TransCare was going to survive because it was losing money

    8   and the company can’t lose money forever and survive.              It was

    9   generating $100 million plus per year in revenue.             That is

   10   potentially attractive to somebody who can restructure and

   11   turn it into an engine that produces profits in accordance

   12   with other companies of that size in the industry.

   13   Q      Dr. Arnold, are you opining that the only way that

   14   TransCare could have survived is through purchasing dozens or

   15   hundreds of new ambulances and the other things that are set-

   16   out in this plan?      Are you offering that opinion in support?

   17   A      No.    First of all, I’m not saying hundreds.          The model

   18   is for forty, not all of which are ambulances.            Are there

   19   other paths that could have been followed, in theory, sure,

   20   but these are the four models that capture what Patriarch was

   21   envisioning on those particular dates or Carl Marks.

   22   Q      Were you here when Mr. Pelissier testified?

   23   A      Yes.

   24   Q      Did you hear him talk about how, from his standpoint,

   25   the biggest problems were where the garage was located and




                                     A1832
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 706
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 89 of 173
                                                                              89


    1   the fact there was not a preventive maintenance program?

    2   A       I don’t know that he said that was the biggest problem,

    3   but I heard him identify those as things that could be

    4   sources of improvement.

    5   Q       And you’re not here to say that if TransCare had made

    6   those changes it couldn’t have survived, right?            You’re not

    7   here giving that opinion as an expert, are you?

    8   A       I am not.

    9   Q       Now, let’s talk about multiples unless Your Honor wants

   10   to --

   11                THE COURT:     You want to take a break now and we’ll

   12   just reconvene?

   13                MR. MERVIS:     I think it makes sense.

   14                THE COURT:     All right.    Quarter to two.

   15                MR. MERVIS:     Oh, Your Honor, I guess, just the

   16   same admonition about witness on cross.

   17                THE COURT:     Yeah.    Don’t discuss your testimony

   18   with anyone during the lunchbreak.

   19                MR. MERVIS:     Thank you.

   20           (Recess taken at 12:16 p.m.)

   21

   22

   23

   24

   25




                                     A1833
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 707
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 90 of 173
                                                                              90


    1                                Afternoon Session

    2          (Proceedings resume at 1:47 p.m.)

    3                  THE CLERK:    All rise.    Please be seated.

    4                  THE COURT:    Continue, Mr. Mervis.

    5                  MR. MERVIS:    Thank you, Your Honor.

    6                        CONTINUED CROSS-EXAMINATION

    7   BY MR. MERVIS:

    8   Q      Dr. Arnold, let’s spend a few minutes talking about

    9   EBIDTA multiples.      Can you go to JX-55 which is in the

   10   binder.    And just so we can orient ourselves, Dr. Arnold, I

   11   think it’s like the second tab.

   12   A      Yes, I have that.

   13   Q      Okay.     Just confirm for me that this is the document

   14   from Mr. Greenberg from which you derived comparable

   15   companies and comparable transactions that you used to pick

   16   your multiples.

   17   A      Yes.

   18   Q      Okay.     Let’s go to the very last page of the exhibit.

   19   So the two companies that you picked are toward the far right

   20   of this chart.      Is that right?       Envision and Air Methods?

   21   A      For the market comps, yes, Envision and Air Methods.

   22   Q      Okay.     And there was -- well, among the data that’s

   23   shown in this chart from Mr. Greenberg is last twelve months

   24   revenue for certain of these companies.           Right?

   25   A      Yes.




                                      A1834
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 708
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 91 of 173
                                                                              91


    1   Q       And if you look at Envision, you’ll see I guess the

    2   second or third piece of information, it says December 15.

    3   Do you see that, as you go down that column?

    4   A       Yes.

    5   Q       What is the significance of that date?

    6   A       I believe that means he’s measuring the market value as

    7   of -- well, I don’t know.

    8   Q       Okay.     Well, let me see if you can answer this question

    9   then.    A couple, let’s see, 1, 2, 3 lines down you’ll see

   10   that there’s a, you’ll see there’s a revenue number.

   11   A       Yes.

   12   Q       Right.     And that’s 5.12 billion.

   13   A       Yes.

   14                   THE COURT:    Billion?

   15                   MR. MERVIS:    Billion.

   16   BY MR. MERVIS:

   17   Q       And that’s an LTM number.         Is that right?

   18   A       Yes.

   19   Q       And LTM means revenue that has occurred over the past

   20   12 months?

   21   A       Yes.

   22   Q       And do you know which 12 months comprises that 5.1

   23   billion and change number?

   24   A       I don’t recall checking it.         It would frequently be the

   25   last four reported quarters.           People call it LTM but it may




                                       A1835
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 709
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 92 of 173
                                                                              92


    1   not literally be LTM.       But if there’s monthly data it could

    2   actually be the last 12 months of data.

    3   Q      Okay.     But in any event, you can’t tell me in terms of

    4   a calendar which 12 months those are.

    5   A      No, not as a I sit here.

    6   Q      Okay.     If I could look at your expert -- and just keep

    7   your finger there so to speak because we’re going to move

    8   back to it.      But if you can look at your expert report real

    9   quick which is toward the back of the binder PX-282.              And I’d

   10   like you to turn to Exhibit 5 to your expert report.              And

   11   what you show there, Dr. Arnold, are annual revenue figures

   12   for TransCare at various time periods.           Is that right?

   13   A      Yes.

   14   Q      And for October it’s just the first three quarters --

   15   no, three quarters and a month.         Is that right?      Through

   16   October.

   17   A      The $118.9 million number?

   18   Q      Yes, sir.

   19   A      That’s the last 12 months through October 2015.

   20   Q      Ah.     Okay.   All right.    So, in any event, you have at

   21   the, if you look at that 2015 column, right above there you

   22   see it says average 136, sorry, 135.6 million?

   23   A      Yes.

   24   Q      And that -- so why don’t you tell the Court what that

   25   is an average of.




                                     A1836
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 710
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 93 of 173
                                                                              93


    1   A        That’s the average of the bars that are shown in that

    2   chart.

    3   Q        Of the what?

    4   A        Of the bars from 2009 through the last 12 months of

    5   2015.

    6   Q        So it’s the average annual revenue, right, over that

    7   time period excepting 2015 where you just have ten months.

    8   A        It is the last 12 months, so it has a little bit of

    9   2014 in it and mostly 2015.          But yes, it’s the average of

   10   those numbers.

   11   Q        Okay.   So if we were to, if we take the Envision

   12   Healthcare number, we don’t know what time period it covers,

   13   but in any event, that was a $5.1 billion revenue company,

   14   and TransCare on average during the time period on Exhibit 5

   15   is a $135 million revenue company.          Is that fair?

   16   A        Yes.

   17   Q        Okay.   And if you go back to, go back to JX-55 and back

   18   to that last page again, in looking at the, looking at the

   19   revenue number for Air Methods, do you see that, it’s a

   20   little over a billion?

   21   A        Yes.

   22   Q        And again, you can’t tell me what 12 months that

   23   revenue was earned then?

   24   A        No, not as I sit here.      It says last 12 months which

   25   would mean the 12 months probably through November since it’s




                                     A1837
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 711
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 94 of 173
                                                                              94


    1   a December pull on the data and December isn’t yet over.               But

    2   it could be the last reported quarters.

    3   Q      Well, let me make sure I understand.          Again, looking up

    4   the column, there’s that December/15 entry. D o you see that?

    5   A      Yes.

    6   Q      Do you know -- but you didn’t know what that

    7   represented for Envision.        Do you know what it represents for

    8   Air Methods?

    9   A      No, but I know the date of the, I know the date of the

   10   email which is December 18th, so the last 12 months can’t

   11   possibly include December of 2015 because December of 2015

   12   hasn’t yet been completed.

   13   Q      Okay.    I agree with you, that makes a lot of sense.                A

   14   little while ago we were looking at the Carl Marks plan, the

   15   January 27th plan.      And actually, why don’t we just flip

   16   through it?     I think it’s PX-175.      And let’s go to the, back

   17   to the dec and if you could go to the, again to the 2nd page

   18   of the dec, the Bates number is 2111.          And, again, at the top

   19   you see that there’s this statement by Carl Marx TransCare is

   20   now operating at an absolute breaking point.            Based on your

   21   working on this case, Dr. Arnold, when the transaction that

   22   Mr. Greenberg reported or the, the measurement that -- let me

   23   ask differently.      In 2015, was Envision operating at the

   24   breaking point or at the absolute breaking point?

   25   A      I have no reason to believe that it was.




                                     A1838
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 712
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 95 of 173
                                                                              95


    1   Q      Stable company, right?

    2   A      Certainly compared to TransCare, yes.

    3   Q      Generated billions of dollars in revenue.            Right?

    4   A      Yes.

    5   Q      Same question for Air Method.         Is that a highly

    6   distressed company?

    7   A      It was not.

    8   Q      And in your work in this case did you see any

    9   indication that during the timeframe that Mr. Greenberg was

   10   reporting on in his email that Envision was about to launch

   11   in a significant change in the structure of its business?

   12   A      No.

   13   Q      Wasn’t, you’re not aware of any plan, for example, to

   14   make significant changes or transform the [indiscernible]

   15   business.

   16   A      No, I’m not.

   17   Q      I have the same question for Air Methods.            During that

   18   same period, do you know of anything to indicate that Air

   19   Methods was involved in or about to embark on a substantial

   20   transformation the way it did business?

   21   A      No.

   22   Q      In during your work in this case, did you make any

   23   evaluation of the relative risk profiles of TransCare on the

   24   one hand and Air Methods and Environ on the other hand?

   25   A      You mean calculating a beta or something like that?              I




                                     A1839
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 713
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 96 of 173
                                                                              96


    1   did not do something along those lines in this case.              No.

    2   Q      Okay.    And actually if you could turn to -- do you have

    3   Mr. Amini’s binder?      He has your, he has your slides.

    4   A      Yes, I do.

    5   Q      Okay.    If you could go to page 16 or slide 16.           Let me

    6   know when you’re there.

    7   A      I’m there.

    8   Q      Okay.    There is a, there is a literature reference at

    9   the bottom of the slide.       Do you see that?

   10   A      Yes, I do.

   11   Q      That reference wasn’t in your original expert report,

   12   was it?

   13   A      It was not.

   14   Q      Why didn’t you include that reference in your slides?

   15   A      I think the question has come up as to whether

   16   backwards looking EBIDTA or forward looking EBIDTA or which

   17   of those is appropriate or whether forward EBITDA is

   18   appropriate and this is a one quote.          There are many text

   19   books that address this issue, that explains the economic

   20   logic behind using forward looking multiples.

   21   Q      The publication that you reference, was that

   22   publication familiar to you between the -- well, you’re

   23   familiar with it?

   24   A      Yeah, it’s been one of the most, it’s one of the most

   25   popular textbooks and has been for over ten years in this




                                     A1840
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 714
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 97 of 173
                                                                              97


    1   area.

    2   Q       Okay.     Well, Mr. Samet was good enough to actually send

    3   over the books.

    4                   MR. MERVIS:    So, if I may approach, Your Honor.

    5                   THE COURT:    I hope you read it last night.

    6                   MR. MERVIS:    I can’t say that I read every word.

    7   But there are people in the room who may have.

    8                   THE COURT:    Okay.    Sounds like a great evening.

    9                   MR. MERVIS:    It was a pretty good time at 11 Times

   10   Square last night, Your Honor.

   11   BY MR. MERVIS:

   12   Q       All right.     So could you turn, Dr. Arnold, to --

   13                   MR. MERVIS:    Oh, Your Honor, just for you, we’ve

   14   only marked this for identification, but it’s DX-190 in the

   15   binder.

   16   BY MR. MERVIS:

   17   Q       Could you turn to page 331?

   18   A       Yes.

   19   Q       Okay.     And this, actually this is the beginning of the

   20   chapter.       Why don’t I ask you to turn to 334, actually?

   21   A       Okay.

   22   Q       And if you look at the bottom of the page, it says “use

   23   forward looking earnings estimates.”           Is that title there?

   24   A       Yes.

   25   Q       And this is, this is where you got that language that




                                       A1841
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 715
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 98 of 173
                                                                              98


    1   appears on slide 16 of your slides.

    2   A      Yes.

    3   Q      Okay.    So I want to look at some other passages in this

    4   same chapter.     If you could go to the first page which is

    5   331.

    6   A      Yes.

    7   Q      So at the very top, the first paragraph it begins,

    8   “while discounted cash flow, DCF is the most accurate and

    9   flexible method for valuing companies, using a relative

   10   valuation approach such as juxtaposing earnings, multiples,

   11   of comparative companies can provide insights and help you

   12   summarize and test evaluation.”         Do you see that?

   13   A      I do.

   14   Q      And as a general matter, do you agree with what this

   15   treatise says that I just read to you?

   16   A      Conditionally.      I agree with that proposition assuming

   17   that the inputs into the DCF are accurate.           And if they’re

   18   not, then it’s just sort of numbers in numbers out exercise.

   19   But the, but I agree with the sentiment that this is the most

   20   accurate and flexible method for valuing any given company

   21   because the cash flows that one is putting into the model are

   22   specific for that company and it’s not being analogized to

   23   some other or some other set of companies.

   24   Q      And sometimes the appraiser just doesn’t have the

   25   information to run a DCF, right?         It just doesn’t exist.




                                     A1842
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 716
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 99 of 173
                                                                              99


    1   A      Correct.

    2   Q      Okay.    And in such a case, you would agree that if done

    3   properly, using a comparable company or comparable

    4   transaction method may get you some good valuation

    5   information.     Right?

    6   A      Yes.

    7   Q      Okay.    If you could go please to page 345.          And, Dr.

    8   Arnold, I would like to draw your attention to sort of the

    9   bolded heading towards the bottom of the page, use the right

   10   peer group.     Do you see that?

   11   A      Yes.

   12   Q      Can you read to yourself the first two sentences of

   13   that paragraph?

   14   A      Yes, I have done so.

   15   Q      And so what the treatise is saying here is it’s saying

   16   -- well, first of all, what is a peer group?            Let’s just make

   17   sure we’re using the same terminology.

   18   A      A peer group means a, in this context, means a group of

   19   companies that has a one or more common, one or more common

   20   with the company that one is seeking to value.

   21   Q      Okay.    So for example, if you’re doing a comparable

   22   company transaction, your peer group if you’ve selected it

   23   properly, the idea is I can extrapolate EBIDTA multiple from

   24   that group, and if it’s done right, apply that multiple to

   25   the subject?




                                     A1843
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 717
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 100 of 173
                                                                              100


    1   A      Yes, that’s correct.

    2   Q      Okay.    You’ll see in the next sentence, the treatise

    3   says common practice is to select a group of 8 to 15 peers

    4   and take the average of the multiple peers.            Do you see that?

    5   A      I do.

    6   Q      Okay.    Now, putting aside whether you agree that it’s a

    7   common practice or not, that is a practice that some

    8   appraisers engage in.       Right?

    9   A      Assuming it’s possible to get that many, but yes sure.

   10   Q      And if it’s, and all things being equal, 8 to 15 is a

   11   pretty good number, right?        In other words, in terms of

   12   methodological sound, is if you can get a group rate for 15,

   13   that’s a good set, right?

   14   A      In general I would agree with that.          There is almost

   15   always a tradeoff between how close a proposed member of the

   16   peer group is to the company that one is valuing and the

   17   number of companies that one can put into the peer group.               So

   18   the wider one casts the net, the more peers one can get, but

   19   then marginal companies are farther away from the company

   20   that you care about.       So that’s one of the judgments that

   21   occurs in this process.

   22   Q      Okay.    Now in your work in this case, at the time that

   23   you signed your report, your peer group was two, right?

   24   A      I was using Mr. Greenberg’s peer group.

   25   Q      Right.




                                     A1844
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 718
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 101 of 173
                                                                              101


    1   A      Which was two.

    2   Q      Which was two.      And you didn’t, for example, undertake

    3   your own independent research before you signed the report to

    4   determine whether there were other peers that might be

    5   appropriate to put in the group.

    6   A      That is true; I did not.

    7   Q      Now, if you could go to the next page which is -- oh

    8   sorry, page 346, please.

    9   A      Okay.

   10   Q      And sort of going halfway down the page, there’s some

   11   calculations that I’m absolutely not going to ask you about.

   12   And then right below that, the first full paragraph says a

   13   “common flaw”.     Do you see that?

   14   A      I do.

   15   Q      And it says, “a common flaw is to prepare a particular

   16   company’s multiple with an average multiple of other

   17   companies in the same industry regardless of differences in

   18   their performance.”      Do you see that?

   19   A      I do.

   20   Q      And that, in your experience, in fact is a common flaw.

   21   Isn’t it, Dr. Arnold?

   22   A      It depends on the facts and circumstances, but it can

   23   be, yes.

   24   Q      Okay.    Go to the next page, page 347.

   25   A      And I would just note that the next sentence refers to




                                     A1845
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 719
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 102 of 173
                                                                              102


    1   the point I was making earlier which is it’s better to use a

    2   smaller sub-sample with peers with similar performance.              So

    3   that’s one of the balancing elements of such a process.

    4   Q        No, I understand that.      But you’re not disputing the,

    5   that what I just read to you is in fact the common flaw.

    6   A        It can be.   It’s not a flaw in some circumstances, but

    7   it can be a flaw, yes.

    8   Q        Okay.   Now, go to page 347, please.

    9   A        Yes.

   10   Q        So right below the chart there’s a paragraph that

   11   begins, “once you have collected a list of peers and measured

   12   their multiples properly, the digging begins.”             Do you see

   13   that?

   14   A        Yes.

   15   Q        And then it says, “this treatise that you cited says

   16   you must answer a series of questions.”           Right?    Is that what

   17   it says?

   18   A        Yes.

   19   Q        It says, “why are the multiples different across the

   20   peer group?”     That’s one of the questions.        Do certain

   21   companies in the group have superior products that are

   22   accessed to customers, recurring revenues or economies of

   23   scale.     That’s another question.      Right?

   24   A        Yes.

   25   Q        And then it, and again at the time that you signed your




                                     A1846
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 720
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 103 of 173
                                                                              103


    1   report.    You did nothing to investigate either of those

    2   questions, did you?

    3   A      I did not.

    4   Q      And then the final sentence says, “if these strategic

    5   advantages translate to superior ROIC and growth rates,

    6   better positioned companies should trade at higher

    7   multiples.”     Do you see that?

    8   A      Yes.

    9   Q      What is an ROIC growth rate, please?

   10   A      He doesn’t say ROIC growth rate, he says ROIC --

   11   Q      I’m sorry, ROIC.      You’re 100 percent right.

   12   A      Return on invested capital.

   13   Q      And generally speaking, do you agree with that

   14   sentence? In other words, better positioned companies should

   15   as a general matter traded higher, at higher multiples?

   16   A      That is sometimes true, but it’s not a universal fact,

   17   so I wouldn’t characterize it in the very general overarching

   18   unqualified sense in this sentence.

   19   Q      And the concept that you cited this treatise for, that

   20   forward looking projections are good, right, and arguably

   21   better than backward looking projections, that’s not always

   22   true either, is it?      I’m sorry, backward, sorry, the point

   23   that you make on your slide 16 that you cite this treatise

   24   for, right, that forward looking projections are better

   25   indicators for a value than historical performance.             That’s




                                     A1847
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 721
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 104 of 173
                                                                              104


    1   not always true.      Right?

    2   A        Well, in this, in financing the valuation business,

    3   there are very few things almost nothing that is “always

    4   true.”     But I would say that the, if you have a forward

    5   looking projection, if historically you made $80 a year and

    6   you have a forward projection of 100, it could be that you’re

    7   wrong and you end up being at 80, in which case the history

    8   actually matches up.       But it’s not matching up because the

    9   history was 80, it’s matching up presumably because something

   10   happened during the course of the following year.             But on

   11   average overall one would prefer to know, or have an estimate

   12   of what was going to happen in the future and make an

   13   investment based on that expectation rather than history,

   14   especially if there are going to be major changes in the way

   15   a company is operated.

   16   Q        And that’s assuming that the projections were built in

   17   a reliable manner.

   18   A        Right.   Of course.    Of course.

   19   Q        Turn to page 351, please.      I want to draw your

   20   attention to the summary of this chapter that you cited.

   21   First sentence says, “of the available valuation tools,

   22   discounted cash flow continues to deliver the best results.”

   23   Do you see that?

   24   A        I do.

   25   Q        And you would agree with that as a general matter.




                                       A1848
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 722
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 105 of 173
                                                                              105


    1   Right?

    2   A        Well, it’s subject to the caveat that I gave earlier

    3   which is DCFs are the most precise and targeted methods of

    4   valuation conditional on the inputs being accurate because as

    5   soon as people are massaging the cash flow projections and

    6   the like, it’s possible to get very incorrect results.              Even

    7   though you may have a high degree of confidence in them, you

    8   could be very wrong, and I’ve seen that happen.             I’ve seen

    9   litigations over that.       So done right, I would say DCF is the

   10   best method because it’s targeted to the company that one is

   11   remaining.

   12   Q        Right.   And going down the paragraph, second to the

   13   last sentence says, just be sure -- well, actually let me,

   14   let me ask you just to read, actually let me ask you to read

   15   the rest of the paragraph to yourself and I’ll have a couple

   16   of questions.      So starting with “however” down to the bottom

   17   of the page.

   18   A        I’ve read it.

   19   Q        Okay.    In the second to last sentence, it says, “just

   20   be sure that you are analyzing, sorry, that you analyzed the

   21   underlying reasons that multiples differ from company to

   22   company and never view multiples as a shortcut to valuation.”

   23   Do you see that?

   24   A        Yes.

   25   Q        And then, and then the final sentence says, “instead,




                                     A1849
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 723
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 106 of 173
                                                                              106


    1   approach your multiples analysis with as much care as you

    2   bring to your DCF analysis.”         Do you see that?

    3   A      I do.

    4   Q      And that’s sound practice, isn’t it, in your

    5   profession?

    6   A      I would, I would say it depends on the facts and

    7   circumstances of the particular project that one is involved

    8   in.   But it’s always good to use care.          I’m not going to

    9   dispute that.

   10   Q      I’m sorry.     Are you saying that there’s some fact and

   11   circumstances where you would approach a comparable company

   12   analysis with less care than you approach a discounted

   13   cashflow analysis?

   14   A      Well, it depends on the question that I’m being asked

   15   to address.     For example, in this matter I was asked to

   16   address what is a reasonable range for value of TransCare

   17   given what the people within Patriarch were doing in January

   18   and February.     That does not require me to do a deep dive

   19   into the comparables or the precedent transactions because

   20   I’m not giving, I’m not putting my own value on TransCare.                  I

   21   instead am trying to get insight into the, to answer the

   22   question of what is reasonable for TransCare and Patriarch to

   23   expect to get in a range based on their analyses both of

   24   TransCare itself on a going forward basis and the companies

   25   that they believe were comparable or represented precedent




                                     A1850
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 724
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 107 of 173
                                                                              107


    1   transactions.

    2   Q      The work that you did in this case was bounded by the

    3   assignment you were given.        Right?

    4   A      Yes.

    5   Q      Now, if you could turn to slide 10 of the

    6   demonstratives.      Just let me know when you’re there.

    7   Q      Okay.     This is another piece of literature that was not

    8   cited in your expert report.          Right?

    9   A      Yes, I believe that’s correct.

   10   Q      Okay.     And are you actually familiar with this

   11   publication?

   12   A      Yes.    Shannon Pratt’s books are pretty common in my

   13   industry and I have copies in the office.

   14   Q      Okay.     Take a look if you would at TX-189 in your

   15   binder.

   16                  MR. MERVIS:   And again, Your Honor, we’ve only

   17   marked this for identification.

   18   BY MR. MERVIS:

   19   Q      Dr. Arnold, just take a moment and I’ll represent to

   20   you that we actually had, Mr. Samet didn’t have to give it to

   21   us, we had this one, and we made a copy of a portion of it.

   22   But just based -- are you able to tell if this is the same

   23   publication?

   24   A      If you’re telling me it’s the 2005 version, the same

   25   edition, that’s fine.        I can’t quite verify that with the




                                      A1851
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 725
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 108 of 173
                                                                              108


    1   information in front of me.

    2   Q      All right.     But in any event, you recognize it as an

    3   edition of the same publication.

    4   A      Yes.

    5   Q      All right.     I want to ask you a few questions about

    6   this one, too.      This is -- well actually if you could turn to

    7   page 140.

    8   A      Yes, I have that in front of me.

    9   Q      The title here is, adjusting from reserve market value

   10   multiples.     Do you see that?

   11   A      Yes.

   12   Q      And take a moment, because I know I’m just showing this

   13   to you out of the blue, but if you could read, let’s see,

   14   starting the third paragraph down says, however.             If you

   15   could read to yourself from there down to the end of the last

   16   full paragraph on this page.

   17   A      Yes, I’ve read that.

   18   Q      Okay.    And generally, this is talking about what we’ve

   19   been talking about, in other words EBIDTA multiples and

   20   comparable companies.

   21   A      Well, not really.      Here he is looking at market value

   22   of invested capital and he’s, the things that he’s capturing

   23   here in the second full paragraph have more to do with the

   24   capital efficiency of companies so you want to make

   25   adjustments to capital efficiency if you’re looking, if




                                     A1852
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 726
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 109 of 173
                                                                              109


    1   you’re using a market value to sale like a revenue multiple.

    2   You know, in the case of Mr. Greenberg’s comps, he reports

    3   revenue multiples.      They were one times revenue to, you know,

    4   1.6 or 1.8.     If you apply that to $100 million in revenue

    5   you’re going to get implied values of 100 to 180 million.

    6   Why are we not getting that here?          We are not getting that

    7   here because he is using EBIDTA which is a measure of cash

    8   flow, and TransCare is producing much less cash flow per

    9   dollar of revenue than other companies.           And he’s measuring

   10   the value based on the output of the company, the cashflow is

   11   not the input which is the total sales.           So this is looking

   12   at a slightly different issue.

   13   Q      Right.    Fair enough.     So let me, and maybe this is off

   14   point, but just the last paragraph, the last full paragraph

   15   on that page.     It says, “one must keep in mind that the two

   16   factors that influence the selection of multiples of

   17   operating variables,” do you see that?

   18   A      Yes.

   19   Q      And what is, what are operating variables?

   20   A      I would say operational statistics would be revenue

   21   earnings, cashflow, EBIDTA.          Those are examples of operating

   22   variables.

   23   Q      Okay.    So that sentence goes on and it says -- so, let

   24   me go back to it.      It says, “one must keep in mind that the

   25   two factors that influence the selection of multiples of




                                     A1853
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 727
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 110 of 173
                                                                              110


    1   operating variables the most are the growth prospects of the

    2   subject company relative to the guideline companies and the

    3   risks of the subject company relative to the guideline

    4   companies.” Do you see that?

    5   A      Yes.

    6   Q      And then it says, “the analysts should review the

    7   comparative financial analyses to try to assess these

    8   relationships.”     Do you see that?

    9   A      Yes.

   10   Q      And, well, let me leave it at that.          When it comes to

   11   the, when it come to your comparison -- I’m sorry.             When it

   12   comes to the two comparable companies that you selected and

   13   TransCare, you did not prior to signing your report assess

   14   the relative risk of those businesses.           Correct?

   15   A      You’re characterizing them as my comps, so they are the

   16   two companies that I use for my comparative analysis, but

   17   they do come from Mr. Greenberg’s analysis, so I’m, I confirm

   18   that they are were in the same industry, that they were

   19   similar in their business area to TransCare.            But they came

   20   from Mr. Greenberg and it was the view of the Patriarch

   21   family.    But putting that qualification to the side, I did

   22   not evaluate the riskiness of the company.           I think

   23   ordinarily what this sort of thing is addressing is say a

   24   debt to equity ratio, how much financial gearing is on a

   25   company, if you’re trying to value the equity in a company.




                                     A1854
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 728
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 111 of 173
                                                                              111


    1   That is not the exercise that’s being done in the January

    2   7th, 27th, 28th transactions or the February 24th

    3   transaction.     Those are looking at the operating entity

    4   exclusively without regard to the debt and equity structure.

    5   And the question is what is, what’s the, the value of the

    6   operating assets.      And no one, the deposition that I saw said

    7   that somehow TransCare should be downgraded because of some

    8   issue related to this.       So I did not, I did not take any

    9   additional step in that regard.

   10   A      Okay.    Let me, there’s something you said, I just want

   11   to follow up on.      You said you took, I don’t want to say

   12   strong exception, but you did, you quibbled with me I guess

   13   about my use of my word, I said your comps, and you said well

   14   they weren’t my comps, right, they're Mr. Greenberg’s.              Is

   15   that right?

   16   A      Yeah.     I feel bad if you think I’m quibbling.         I’m

   17   just, really --

   18   Q      No, no.

   19   A      -- I’m trying to be clear.

   20   Q      I’m sorry, I didn’t -- it wasn’t meant pejoratively.

   21   In any event, you were making a distinction between your

   22   comps and Mr. Greenberg’s comps.

   23   A      Yes.

   24   Q      All right.     And now I know you’ve done some work since

   25   the time that you signed your report, signed your report.                So




                                     A1855
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 729
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 112 of 173
                                                                              112


    1   it may not be possible for you to put that out of your head.

    2   But let me see if you can answer this.           Do you know whether

    3   if you had gone, based on what you knew at the time you

    4   signed the report, do you know whether if you had done your

    5   own independent investigation you would have landed on the

    6   same two companies and only those two companies?

    7   A        The answer is yes and no.

    8   Q        Okay.

    9   A        The answer is yes in the sense that if you asked me to

   10   find the two closest companies, those are the two that I

   11   would choose for you.

   12   Q        Yes.    Is that based on what you knew then or what you

   13   know now?

   14   A        It was something that I looked at after having signed

   15   the report.

   16   Q        Let me ask you another case you were involved in.           Do

   17   you remember a case in the Northern District of California

   18   called Fellow [indiscernible]?

   19   A        Yes.

   20   Q        Okay.   And that was a consumer class action.         Is that

   21   right?

   22   A        Yes.

   23   Q        And you were an expert for the plaintiff, the putative

   24   class.     Is that right?

   25   A        Yes.




                                     A1856
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 730
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 113 of 173
                                                                              113


    1   Q      And you, in connection with a class certification

    2   motion, you offered an opinion.         Right?

    3   A      Yes.

    4   Q      And the Court in that case issued an opinion that among

    5   other things excluded your opinion under Daubert.             Do you

    6   recall that?

    7   A      It excluded my opinion.        I don’t remember whether it

    8   was pursuant to Daubert.       My opinion was excluded.

    9   Q      Fair enough.

   10   A      Because I do remember a footnote acknowledging that I

   11   was an expert and saying no one had challenged that, etc., so

   12   I don’t think it was a Daubert, but --

   13   Q      All right.     Well, the opinion says what it says.

   14   A      Yes.

   15   Q      In any event, in particular, your opinion involved a

   16   damages model that you were testifying about.            Right?

   17   A      Yes.

   18   Q      And this case had to do with like a defective steering

   19   system in Ford automobiles?

   20   A      Yes.

   21   Q      And the model that you -- do you recall the name that

   22   was given to the model that you -- is it a particular model?

   23   A      If it had a name, I don’t remember what it was.

   24   Q      Okay.    There’s a written, oh, there’s a written opinion

   25   that sets out the Judge’s reasoning.          Right?




                                     A1857
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 731
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 114 of 173
                                                                              114


    1   A      Yes.

    2   Q      And one of the aspects of your testimony was about the

    3   value of the steering system to consumers.           Right?

    4   A      Yes.

    5   Q      And you opined that the value was zero.           Right?

    6   A      I opined that the value was zero, assuming that certain

    7   other fact testimony would be adduced at the hearing.

    8   Q      And what the Judge found was that although you

    9   described what the appropriate model would be, there was

   10   nothing to support your assumption of zero value.             Right?

   11   A      That’s roughly right.         Yes.

   12   Q      You, prior to my asking you about your deposition, you

   13   had never heard of something called statements on standards

   14   for valuation services, is that right?

   15   A      Yes, that’s right.

   16   Q      And, again prior to my asking you about it at the

   17   deposition, you did not know what the phrase “applicable

   18   standard of value” within that statement on standards meant?

   19   A      Yes.    Correct.

   20   Q      And there is an organization called the American

   21   Institute of Certified Public Accountants. Is there not?

   22   A      There is.

   23   Q      You’re familiar, you’ve heard of it.          Right?

   24   A      Yes.

   25   Q      Okay.    You’re not a member?




                                     A1858
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 732
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 115 of 173
                                                                              115


    1   A       I am not.

    2   Q       And prior to the deposition, prior to the deposition

    3   that we had together, you were not familiar with something

    4   called the Uniform Standards of Professional Appraisal

    5   Practice, or USPAP, correct?

    6   A       True.   Yes.

    7   Q       All right.     And during the entirety of your career, you

    8   have not been familiar with the USPAP standards.             Right?

    9   A       I think I’ve heard references to them from time to

   10   time.    Maybe other experts in the cases were addressing USPAP

   11   issues, so I’ve heard the acronym, but that’s as much as I

   12   know about it.

   13   Q       Just I think one last thing.        I just want to make sure

   14   I under -- actually two last things.          Let me ask you to turn

   15   -- there is a slide in this presentation or in your

   16   demonstrative that summarizes what you describe as

   17   expressions of interest.       Remember that slide?

   18   A       Yes, I do.

   19   Q       Let me just see.     And if you could turn, yes, slide 23.

   20   So there’s a reference at the far right side of the, the far

   21   right column, trial exhibit, do you see that?

   22   A       Yes.

   23   Q       And some of these, some of the referenced exhibits were

   24   in your original expert report and some were not.             Is that

   25   fair?




                                     A1859
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 733
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 116 of 173
                                                                              116


    1   A      I haven’t done the mapping.        I’m not sure.

    2   Q      Okay.    Well, did you prepare this slide or was that

    3   done by somebody else?

    4   A      The slide was done in cooperation with Ms. Van Allen

    5   and two other people assisting me on this matter.             The

    6   original version of this had the deposition exhibits, or

    7   discovery exhibits or Bates numbers on them.            And then the

    8   day or two leading up to the production to you, this column

    9   was changed to trial exhibit and I was not involved in that

   10   process.

   11   Q      Okay.    Do you know who was?

   12   A      Counsel was, and Ms. Van Allen was.

   13   Q      Regardless of the exhibit numbers, did you actually

   14   review all of the documents that are cited on, in that column

   15   to ensure that they were suitable?

   16   A      I did not do so after the trial exhibit codes were put

   17   on here, but my belief is that I have, I looked at every

   18   document prior to that occurring.

   19   Q      Now, I understand that at least one of the things that

   20   you believe is informed by the, what you describe as

   21   expressions of interest, has to do with EBITDA multiples.               Is

   22   that right?

   23   A      Yes.

   24   Q      Are you, are you saying that any of these expressions

   25   of interest inform the fair market value of TransCare on the




                                     A1860
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 734
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 117 of 173
                                                                              117


    1   three, on the January 7th or January 27th or January 28th?

    2   A      No.     The 8 point, the 8 ex EBIDTA multiples that are

    3   referenced in these expression of interest date back to early

    4   to mid-2015 so they are not tethered to January 7th, 2016 or

    5   January 27th, 28th and February 24th of that year, but rather

    6   they go to the general view, general point that during this

    7   period of time, this is how third parties in the industry

    8   were thinking about the value of each dollar of EBITDA.

    9   Q      Meaning the multiple.

   10   A      The multiple.     Yes.

   11   Q      You’re not saying that the fact that people, whatever

   12   thee documents say, you’re not opining that the fact that

   13   there were people contacting the company means that the

   14   company was somehow valuable, are you?

   15   A      No.     This is a statement about what market participants

   16   view as a reasonable EBIDTA multiple.

   17   Q      Okay.    Nothing --

   18   A      That’s as far as this point goes.

   19   Q      Yes.     When you say this point, this slide.

   20   A      Yes.

   21   Q      Slide 23.

   22   A      Well, I guess there are, it stands for another point

   23   also unrelated to EBIDTA multiples which is that there were a

   24   series of unsolicited contacts expressing an interest in

   25   TransCare.




                                     A1861
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 735
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 118 of 173
                                                                              118


    1   Q      And what’s the significance of that?

    2   A      Well, I assembled the fact of that in this table, and

    3   counsel may use that as a piece, as an element of future

    4   discussion.

    5   Q      That may be, but I’m asking you about your expert

    6   opinion.      Are you testifying the fact that these expressions,

    7   that there’s some significance to the fact that people

    8   reached out to TransCare and made inquiries?

    9   A      Well, it’s inconsistent with any suggestion should it

   10   be made that no one would have been interested in TransCare.

   11   Q      Okay.     Well let’s take a look at at least one of these.

   12   So if you could turn to JX-29 in the binder.            So JX-29

   13   corresponds to a line on this chart in your demonstratives

   14   that says 60 million to 80 million.          Do you see that?

   15   A      Yes.

   16   Q      And did you see those figures before, before these

   17   slides were finalized, that 60 million to 80 million?

   18                  THE COURT:    What page is that one?

   19                  MR. MERVIS:    Your Honor, that’s page 23 of the

   20   slides.

   21                  THE COURT:    No, that I saw.     But are you referring

   22   to something in the --

   23                  MR. MERVIS:    I am, Your Honor, I’m referring to

   24   PX-29, but I’m not there yet.

   25                  THE COURT:    Okay.




                                      A1862
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 736
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 119 of 173
                                                                              119


    1                  MR. MERVIS:    So what I’m asking Dr. Arnold is

    2   you’ve got this slide here with a line item that cites to JX-

    3   29 and under valuation range you say 60 million to 80

    4   million.      Do you see that?

    5                  THE WITNESS:   Yes, I do.

    6   BY MR. MERVIS:

    7   Q      And you reviewed that before this slide was given to

    8   the Court?

    9   A      Yes, I believe so.

   10   Q      All right.     Do you have JX-29 open, Dr. Arnold?

   11   A      Yes, I do.

   12   Q      Now the, on the potential acquirer line for JX-29, you

   13   see it says RCA?      I’m talking about the slide 23.

   14   A      Yes.

   15   Q      Okay.     Do you know what RCA is an acronym for?

   16   A      Richmond County Ambulance.

   17   Q      Right.     Did you read Exhibit 29 before you permitted

   18   this slide to be presented to the Court?

   19   A      Yes.

   20   Q      Go with me please to page 5 of Exhibit JX-29.

   21   A      Right.

   22   Q      Please read to yourself what follows the heading

   23   Richmond County Ambulance Service.

   24   A      Yes, I’ve read that.

   25   Q      Mr. Leland wrote this email.         Right?




                                      A1863
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 737
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 120 of 173
                                                                              120


    1   A      He did.

    2   Q      And you understand what he’s saying here, don’t you,

    3   about Richmond’s supposed $60 to $80 million offer?

    4   A      Yes.

    5   Q      He’s saying that Richmond thought that TransCare’s

    6   EBIDTA was in the range of $10 million, so if you apply an

    7   EBIDTA range of, EBIDTA multiple range of 6 to 8, that gets

    8   you to 60 to 80.      Right?

    9   A      I don’t think he’s saying EBIDTA 6 to 8, isn’t he

   10   saying an EBIDTA, they’re using an 8X EBITDA which I guess

   11   could mean that the, that they’re imagining that EBIDTA could

   12   be as low as 7 1/2, 7 1/2 times 8 is 60.

   13   Q      But what he is also pointing out is that RCA was wrong

   14   about what TransCare’s EBIDTA was at the time.            Right?

   15   A      He is, yes.

   16   Q      Wrong by almost a factor of 10.         Correct?

   17   A      Let me, just give me a moment to check.           Certainly by a

   18   factor.    I’m not sure it’s 10, but it’s, they’re not making

   19   that kind of money at that time.

   20   Q      Well, the chart you just looked at, what does it say?

   21   $1.4 million EBIDTA for, through October?

   22   A      Well, I’m looking at the Exhibit 7 and it’s showing the

   23   last 12 months and you can see the, as of July 2015, the last

   24   12 months was between half a million and a million, but it

   25   was rising quickly.      And I seem to recall that there was




                                       A1864
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 738
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 121 of 173
                                                                              121


    1   another chart somewhere that during this period of the year

    2   they actually had have a decent recovery.           So I would need to

    3   look and see what the monthly run rate is.

    4   Q       Yeah, but just to be clear, Dr. Arnold, Mr. Leland’s

    5   email is dated March 7, 2015.         Right?

    6   A       Oh, I’m sorry, this is the March, the March date.            Yes.

    7   As of March they certainly were not making that kind of

    8   EBIDTA.

    9   Q       So I might have actually been conservative when I said

   10   a factor of 10.

   11   A       You might have been, yes.

   12   Q       Okay.   Dr. Arnold, how, not including the three days

   13   that you spent in Court and whatever you may have done last

   14   week to prepare -- well, let me withdraw that.            You’ve

   15   rendered bills to the trustee.

   16   A       Yes.

   17   Q       And so far, am I right, that you’ve rendered bills

   18   north of $460,000?

   19   A       I don’t know the number, but if, there have only been

   20   two submissions so those two would capture it.

   21   Q       Well, are you aware that a fee application was filed on

   22   behalf of yourself and Chicago Economics in this case last

   23   week?

   24   A       I’m referring to fee applications.         There’s more than

   25   two statements that were rendered, but two fee applications




                                     A1865
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 739
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 122 of 173
                                                                              122


    1   have been submitted.

    2   Q        But the total between those fee applications is just

    3   north of 460,000.        Right?

    4   A        I don’t know, but I’ll take your word for it.

    5   Q        Well, let me -- did you review the fee application

    6   before it was filed?

    7   A        No.     I sent the, I sent the statement in --

    8   Q        Well, let me show it to you quickly to see if it jogs

    9   your memory.

   10                    MR. MERVIS:   Your Honor, this is, this is, I

   11   didn't mark this but this is docket 114-1 which Dr. Arnold is

   12   the second to last tab in the binder.

   13   BY MR. MERVIS:

   14   Q        And if you go to the third -- I’ll jut take you through

   15   a couple of figures, Dr. Arnold.         The third page -- are you

   16   there?

   17   A        Yes.

   18   Q        In paragraph 9 toward the middle, it references a

   19   $25,000 retainer.        Do you see that?

   20   A        Yes.

   21   Q        Have you applied that retainer?

   22   A        Yes.

   23   Q        Okay.    So that’s been paid.

   24   A        Yes.

   25   Q        And then if you go to paragraph 11, just take a quick




                                       A1866
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 740
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 123 of 173
                                                                              123


    1   look at the, at what’s written there.

    2   A        Yes.

    3   Q        And it makes reference to an application that was made

    4   by the trustee for Chicago Economics.          That’s your company,

    5   right?

    6   A        Yes.

    7   Q        Yeah, for $317,695.74?

    8   A        Yes.

    9   Q        And then -- oh, let me stop.       How much of that has been

   10   paid?

   11   A        Most of it.

   12   Q        It has.

   13   A        I think all but $22,000 or so.

   14   Q        And then if you go to paragraph 14, you’ll see that,

   15   you’ll see that Chicago Economics is seeking payment, it’s a

   16   typo, but of, in the amount of $125,000 and change.             Do you

   17   see that?

   18   A        Yes.

   19   Q        Those figures roughly line up with what you understand

   20   about what you’ve billed in this case.

   21   A        I believe they exactly line up.

   22   Q        Do you know how much money is in the estate right now?

   23   A        I do not.

   24   Q        You have not asked that question of anyone?

   25   A        No.




                                     A1867
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 741
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 124 of 173
                                                                              124


    1   Q      Okay.

    2                  MR. MERVIS:    I have nothing further, Your Honor.

    3                  THE COURT:    Redirect?

    4                  MR. AMINI:    Very short.

    5                  THE COURT:    Go ahead.     Is the trustee here to

    6   testify?

    7                  MR. AMINI:    He was in 341 exams --

    8                  THE COURT:    In the building, right?

    9                  MR. AMINI:    Yeah, he hadn't moved when we came, he

   10   didn’t take lunch.      He thought he was going to be done, Your

   11   Honor, today at 1:00.

   12                  THE COURT:    Well, it’s almost 3:00.

   13                  MR. AMINI:    And it’s now -- he had a long group.

   14                  THE COURT:    Maybe if you can look for him.

   15                  MR. AMINI:    PX-175.

   16                            REDIRECT EXAMINATION

   17   BY MR. AMINI:

   18   Q      Dr. Arnold, Mr. Mervis showed you I believe it was the

   19   January 27th presentation of Carl Marks.           Do you recall that?

   20   A      Yes, I do.

   21   Q      And he, he focused at one point on that, I don’t know

   22   the name of this thing, the first paragraph, CMA has worked

   23   diligently to develop the most accurate financial possible

   24   give the limitation of the company’s accounting systems and

   25   financial reporting.




                                      A1868
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 742
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 125 of 173
                                                                              125


    1   A      Yes.

    2   Q      During the course of your work in this case, you had an

    3   opportunity to look over more than just those four plans, did

    4   you not?

    5   A      Yes, I did.

    6   Q      You looked at a lot of the material that the company

    7   was working with in that period of time, the financial

    8   material.

    9   A      Yes, prior to that period of time.

   10   Q      Was there any indication at any time that you were

   11   working on that, that there are any financial misstatements

   12   in the company’s books and records?

   13   A      I didn’t see any, nor did I see any annotations to

   14   suggest that there were particular line items that were, you

   15   know, to be determined or had to be fixed or anything along

   16   those lines.

   17   Q      And also to the extent you were asked a lot of

   18   questions about what potential buyers like to think, to the

   19   extent the buyers were to come and look at this company, do

   20   you have any view as to whether this company had sufficient

   21   financial information on which a buyer could have made

   22   evaluations?

   23   A      Yes.    People make offers on imperfect information all

   24   the time.     In fact, information is never going to be perfect.

   25   But this company had more imperfections than others to be




                                     A1869
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 743
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 126 of 173
                                                                              126


    1   sure.    But a potential buyer would know the revenues and

    2   would know that the customers in many cases are governments

    3   and that says a lot about the base revenue that one could

    4   work off of in order to create profitability.

    5                MR. AMINI:     That’s all I have, Your Honor.

    6                MR. MERVIS:     Your Honor, may I?

    7                THE COURT:     Just related to the redirect.

    8                MR. MERVIS:     Yes.    Oh, yes.

    9                             RECROSS EXAMINATION

   10   BY MR. MERVIS:

   11           Q    You didn’t see anything that, you didn’t see

   12   anything in the financial information that made you think

   13   there were mistakes.       Is that what you’re saying?        You looked

   14   at -- is that what you’re saying?

   15   A       I’m saying there weren’t errors in the sense that there

   16   are missing, in an income statement a missing line for SG&A

   17   expenses, or other elements that would make it, you know,

   18   incomplete on its face, nor were there annotations that there

   19   were numbers in the various monthly and quarterly forecasts

   20   that were incomplete or needed further revision or

   21   investigation.

   22   Q       Did you have access to the general ledger?

   23   A       I did not.

   24   Q       Did you ask for it?

   25   A       No, I did not.




                                     A1870
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 744
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 127 of 173
                                                                              127


    1   Q      Don’t people, don’t accountants sometimes if they have

    2   access to a company’s general ledger, don’t they sometimes

    3   try to take their time between what’s stated in the ledger

    4   and what’s stated in sub accounts to see if it makes sense,

    5   to see if it passes the red face test?

    6   A      That would be an audit step, yes.

    7   Q      You didn’t do anything like that, correct?

    8   A      I did not do any audit-like activities.

    9                MR. MERVIS:     Nothing further, Your Honor.

   10                THE COURT:     Okay.    Thank you.    You can step down.

   11                THE WITNESS:     Thank you, Your Honor.

   12                THE COURT:     Do we have the trustee?

   13                MR. AMINI:     The trustee is on his last 341.         He

   14   requested [indiscernible].

   15                THE COURT:     All right.    We’ll take a 15-minute

   16   recess.

   17          (Recess taken at 2:49 p.m.)

   18          (Proceedings resume at 3:16 p.m.)

   19                THE CLERK:     All rise.

   20                THE COURT:     You may be seated.

   21                Mr. Amini?

   22                MR. AMINI:     We call the trustee, Salvatore

   23   LaMonica.

   24                   SALVATORE LAMONICA, WITNESS, SWORN)

   25                MR. AMINI:     Your Honor, I will preface this by




                                     A1871
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 745
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 128 of 173
                                                                              128


    1   ordinarily in a customary case I would spend at least a few

    2   minutes with the witness talking about his history.               As both

    3   for decades long working for trustees and being a trustee, it

    4   is my understanding that there’s probably no need for that

    5   with respect to this particular witness.

    6                 THE COURT:     Your witness.

    7                 MR. AMINI:     Okay.

    8                              DIRECT EXAMINATION

    9   BY MR. AMINI:

   10   Q      Mr. LaMonica, tell me where do you work.

   11   A      I’m a partner at the firm of LaMonica Herbst &

   12   Maniscalco, LLP.

   13   Q      Will you keep your voice up and speak into the

   14   microphone, please?

   15                 THE WITNESS:     Your Honor, I apologize.       I

   16   conducted 41 341 meetings and I’m kind of hoarse, but I’ll

   17   try my best.

   18   BY MR. AMINI:

   19   Q      And how long have you been a lawyer, Mr. LaMonica?

   20   A      Since 1988.

   21   Q      And how long have you been working in the area of

   22   bankruptcy?

   23   A      Since March of 1989.

   24   Q      And just briefly describe your experience as a

   25   bankruptcy lawyer.




                                      A1872
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 746
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 129 of 173
                                                                              129


    1   A      March of 1989, I became a law clerk to Judge Dorothy

    2   Eisenberg of the Eastern District of New York.            I stayed with

    3   her until August of 1991 when I joined a firm in Garden City,

    4   Jaspan Schlesinger Silverman and Hoffman.           And I stayed

    5   there, I became a partner there in 1996.           I started, I left

    6   and started my own firm in 1998.

    7   Q      And for how long have you been working, let’s start

    8   with for trustees, have you worked for trustees in the past?

    9   A      That’s correct.      When I joined the Jaspan firm, one of

   10   the partners there, a gentleman named Ken Silverman was a

   11   panel trustee in three districts.

   12   Q      And how long did you work with Mr. Silverman?

   13   A      Until I left the firm in 1998.

   14   Q      And you yourself are a trustee, are you not?

   15   A      That’s correct.

   16   Q      And how long have you been a trustee?

   17   A      Since March of 2009.

   18   Q      And as a trustee, have you come to handle corporate

   19   matters?

   20   A      Absolutely.

   21   Q      And roughly how many since that period of time?

   22   A      A dozen.    No, I shouldn’t say that -- a dozen a year.

   23   Q      A dozen a year.

   24   A      Yes.   So probably 100, 120.

   25   Q      Did there come a time when you became familiar with




                                     A1873
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 747
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 130 of 173
                                                                              130


    1   TransCare at the ambulance company?

    2   A       Yes.

    3   Q       And when was that if you recall?

    4   A       On the afternoon of February 24th, the day the case was

    5   filed, I received a phone call from the U.S. Trustee’s Office

    6   indicating that they were considering me as a trustee and

    7   that I should do a conflicts check and get back to them.

    8   Q       And that was February 24th, 2016.         Correct?

    9   A       That’s correct.

   10   Q       And what do you recall happening next?

   11   A       Ms. Rifkin emailed me the creditor matrix and the list

   12   of creditors.     My partners and I went through it and we did a

   13   conflicts check, and about two hours later I responded to her

   14   that we had no conflicts.

   15   Q       Had you ever had any experience with TransCare prior to

   16   that?

   17   A       No, not at all.

   18   Q       Had you ever worked for an ambulance, you know, done

   19   any work for an ambulance company prior to that?

   20   A       Prior to that, no, I did not.

   21   Q       And were you ultimately selected as a trustee in this

   22   case?

   23   A       That’s correct, I was.

   24   Q       And do you recall what that happened?          The morning of

   25   the 25th or something earlier?         If you recall.




                                     A1874
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 748
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 131 of 173
                                                                              131


    1   A      It was either, I think I got a call later that night

    2   from Ms. Rifkin telling me I was appointed and that my

    3   appointment would be filed on the docket the next day.

    4   Q      And were you told much of anything else at that point?

    5   A      I was told that there was an emergency situation

    6   because there were ambulances on the road and I needed to

    7   jump on top or that.

    8   Q      You were told just by Ms. Rifkin or her office.             Is

    9   that right?

   10   A      I think it was Ms. Rifkin.

   11   Q      Okay.    And then what happened that you recall next?

   12   A      The next morning when I woke up, I checked the docket

   13   to make sure my appointment had been docketed and then I

   14   spoke to Mr. Harrison, the attorney for the debtor.

   15   Q      Attorney for the debtor.

   16   A      That’s correct.

   17   Q      Lynn Harrison.

   18   A      That’s correct.

   19   Q      And what do you recall about that conversation?

   20   A      We talked about the case, we talked about the fact that

   21   there were ambulances on the road that he thought it might be

   22   worthwhile to consider operating the business so as to

   23   realize going concern value.         And we talked about having a

   24   meeting with the debtor representatives and bank’s counsel

   25   and etc., etc., and we agreed that we would meet that




                                     A1875
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 749
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 132 of 173
                                                                              132


    1   afternoon which I think was Thursday the 25th.

    2   Q        And the conversation, just so I’m clear, that you were

    3   having with Mr. Harrison, you believe was the morning of the

    4   25th, that Thursday.

    5   A        That’s my recollection, yeah.

    6   Q        And at that point, what did you know about the business

    7   other than it was an ambulance company?

    8   A        I guess I went online and did some research on what I

    9   could find out online.        I read the filings and not much other

   10   than that.

   11   Q        And was the next event that occurred in that connection

   12   the meeting at Mr. Harrison’s office?

   13   A        That’s correct.

   14   Q        And that meeting you indicated I think started some

   15   time after lunch on the 25th.

   16   A        It was about 1:00.

   17   Q        And how long would that meeting go?

   18   A        It went into the evening until about 10:30/11:00 at

   19   night.

   20   Q        And briefly describe, let’s start with who was there.

   21   Who attended the meeting if you recall.

   22   A        I was there.   My partner, Gary Herbst was there; my

   23   associate who is now a partner was there, Jacqulyn Loftin;

   24   Lynn Harrison was there; his associate, Ms. Giglio; attorney

   25   from Otterburg; John Helfat representing Wells Fargo was




                                      A1876
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 750
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 133 of 173
                                                                              133


    1   there; there was a Wells Fargo representative, I don’t

    2   remember his name but I know there was a representative from

    3   Wells Fargo there; Randy Creswell, attorney for the

    4   Patriarch; and Carl Landeck from Carl Marks.

    5   Q      And describe for the Court, if you would, what happened

    6   at that meeting, best you recall.

    7   A      I learned a lot about what constituted the business

    8   operations of the debtor.        I learned a lot about the current

    9   situation in terms that there were 48 ambulances on the road.

   10   We talked about unpaid payroll.         We talked about what a

   11   budget would look like if I could be convinced to continue to

   12   operate the 911 business that was currently operating.              We

   13   talked about who, whether I can get commitments from the

   14   secured creditors to fund the payroll because I was insisting

   15   that I would not operate without commitments to fund the

   16   employees.     We talked about all that.       We also talked about

   17   wind down expenses because there were five locations, I mean,

   18   there were three locations that I needed to secure and I

   19   didn’t have any money.       And we talked about how that was

   20   going to go.     We talked about a lot of different things like

   21   relative to that.

   22   Q      At that point in time, what did you understand the

   23   business was that you were responsible for, if you know?               If

   24   you recall.

   25   A      That’s when I first learned from Mr. Creswell that some




                                     A1877
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 751
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 134 of 173
                                                                              134


    1   of the assets had been already foreclosed prior to my

    2   appointment.     And so the only remaining assets for me to deal

    3   with were the ambulances at Hamilton Street which is their

    4   location in Brooklyn, the assets up in Mount Vernon, the

    5   ambulance in Mount Vernon and the 48 ambulances at that time

    6   that were still on the road.

    7   Q      So you had 48 ambulances on the road, and then whatever

    8   it was that were at the Mount Vernon and Hamilton Street

    9   locations.

   10   A      It’s Hamilton Avenue, but it doesn’t matter.

   11   Q      All right.     Were you aware of the fact that just prior

   12   to filing, there had been other, or did they make you aware

   13   of the fact that just prior to the filing they had foreclosed

   14   on certain other parts of the business?

   15   A      Mr. Creswell told me that there was a foreclosure, a

   16   strict foreclosure that had occurred the day before my

   17   appointment.     He told me that they were asserting that all

   18   the ambulances were theirs as a result of that strict

   19   foreclosure.     But if I operated, there would have to be an

   20   agreement with the secured creditor concerning the use of

   21   those ambulances.

   22                THE COURT:     Mr. LaMonica, I know your voice is

   23   strained, but it’s very hard to hear.          Can you pull the

   24   microphone closer?

   25                THE WITNESS:     I’m sorry.




                                     A1878
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 752
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 135 of 173
                                                                              135


    1                THE COURT:     Okay.

    2   BY MR. AMINI:

    3   Q      So is it fair to state that Mr. Creswell told you that

    4   all the ambulances as far as he understood had been

    5   foreclosed upon?

    6   A      That’s what he had said, yes.

    7   Q      And so you, is it fair to state that you were facing a

    8   situation where you actually didn’t have any equipment, that

    9   you understood that you had no, that you understood that the

   10   equipment that you would need to run the building, the

   11   business was now in the possession or at least in the

   12   ownership of the term loan lenders, or the secured creditors?

   13   A      That’s --

   14                MR. MERVIS:     Your Honor, there’s a lot of leading.

   15                THE COURT:     I’ll sustain the objection to the form

   16   of the question.      He’s your witness, you can ask him what

   17   assets he had to run the business.

   18                MR. AMINI:     All right.

   19   BY MR. AMINI:

   20   Q      What assets did you have to run the business?

   21   A      I had the licenses that I, that I was told at that time

   22   were not foreclosed on except for one, one was foreclosed on.

   23                THE COURT:     Certificates of need?

   24                THE WITNESS:     That’s correct.      Those are the

   25   license to operate the ambulances.          I had all the physical




                                     A1879
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 753
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 136 of 173
                                                                              136


    1   plant and Mr. Creswell was telling me that I would have to

    2   make a deal with his client over the 48 ambulances if I

    3   wanted to use them.

    4   BY MR. AMINI:

    5   Q        And let’s just clear up the physical assets.          The

    6   locations, what locations?        You said you had three locations

    7   as I recall.

    8   A        There was the garage/storage facility and mechanics

    9   shop up in Mount Vernon; there was the Hamilton Avenue

   10   location which was very large, it was both a mechanic shop

   11   and a storage, indoor storage for the vehicles; and there was

   12   some corporate offices there; the computer was stored there;

   13   there was an enormous generator there; and then we had the

   14   corporate headquarters at Metro Tech.

   15   Q        And to your understanding, on that day, those were the

   16   only three locations that you were responsible for.             Is that

   17   right?

   18   A        Well, those were the ones that had not been foreclosed

   19   upon.

   20   Q        Were you aware of the other operations that had been

   21   foreclosed on?     Did they discuss what they were with you?

   22   A        They told me what they were, yeah.

   23   Q        And what do you recall them telling you?

   24   A        They told me there was a paratransit business located

   25   on Forest Avenue in Brooklyn.         I think the number was 160




                                     A1880
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 754
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 137 of 173
                                                                              137


    1   accessorized buses being used out of there.            They told me

    2   there was a location in Maryland, there was a location in

    3   Pittsburgh and there was another location in Poughkeepsie.

    4   Q       And what did they tell you about those locations in

    5   terms of your responsibilities versus what they had been

    6   foreclosed on?

    7   A       Well, they told me that they had foreclosed on those

    8   assets and they were being operated by whoever foreclosed on

    9   them.

   10   Q       From that point forward, did you seek to exercise any

   11   kind of control over those other operations, Maryland,

   12   Pittsburgh, paratransit, I think you said Poughkeepsie.

   13   A       On that day?    No.

   14   Q       On that day or in the next say two or three days.

   15   A       No.

   16   Q       There came a time, did there not, let’s just get this

   17   out of the way, there came a time when at least the entities

   18   that they foreclosed upon filed.         Is that right?

   19   A       That’s correct.

   20   Q       And that was how much longer if you recall?

   21   A       I don’t recall exactly.       I know it was a few weeks.

   22   Maybe three or four weeks.

   23   Q       So describe if you would your efforts to run the

   24   business on that day, February 25th and your efforts to fund

   25   the running of the business that you thought you had




                                      A1881
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 755
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 138 of 173
                                                                              138


    1   responsibility for?

    2   A      Wells Fargo was willing to fund some of the payroll, I

    3   think they were willing to come up with another $800,000.

    4   Mr. Creswell’s client was wiling to come up with, my

    5   recollection is, and the numbers are not to the penny, but I

    6   think Mr. Creswell was saying that we needed, he was willing

    7   to put $200,000 for payroll and Mr. Landau was telling me

    8   that wasn’t enough, I needed another $200,000 to meet the

    9   payroll obligations.       Remember, that next day was a payroll

   10   day, that Friday employees were going to be standing there

   11   waiting for their check.

   12   Q      I was going to ask you about that, when was the next

   13   payroll, but you answered it.         And you understood that that

   14   payroll was for what, that Friday payroll was to cover what?

   15   A      Two weeks.     The prior week and the week that we were

   16   in.

   17                MR. MERVIS:     I’m sorry, Your Honor, I didn’t hear

   18   the end of that answer.

   19                THE WITNESS:     It would have covered, the payroll

   20   that was going to be handed out that Friday would have

   21   covered the prior week and the week that we were currently

   22   in.

   23                MR. MERVIS:     Gotcha.    Thank you.

   24   BY MR. AMINI:

   25   Q      And were you successful in coming to some kind of




                                     A1882
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 756
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 139 of 173
                                                                              139


    1   resolution to keep the businesses running?

    2   A        No.

    3   Q        What happened?

    4   A        The bank was, the bank and Mr. Creswell’s client were

    5   taking hard line approaches.          The bank wasn’t budging to come

    6   up with more.       Patriarch wasn’t willing to come up with more.

    7   I was insisting that I’m not going to run a company and not

    8   pay the employees, so for me that was an easy decision.              And

    9   I said if you guys want to realize the value of a going

   10   concern, somebody is going to have to pay for it.             And at the

   11   end of the day after going back and forth for hours and

   12   hours, at the end of the day, sometime about 6:30/7:00, it

   13   was decided, no, it’s not happening.

   14   Q        Let me ask you to take a look if you would at, in that

   15   book, there’s a book in front of you, at Exhibit JX-104.

   16                   MR. AMINI:   And there’s no objection to this, Your

   17   Honor.         It’s a joint exhibit.

   18   BY MR. AMINI:

   19   Q        And in particular, I would like you to look at the

   20   email at the bottom of that page.          It’s an email from you it

   21   looks like at 9:03 p.m. on February 25th, 2016 to Linda

   22   Rifkin, USTP.        Is that an email that you sent to Ms. Rifkin

   23   on that time on that day?

   24   A        Yes.

   25   Q        And who is Ms. Rifkin?




                                      A1883
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 757
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 140 of 173
                                                                              140


    1   A      She’s the, I guess her title is Assistant United States

    2   Trustee for the Southern District.

    3   Q      And you write, “believe it or not, negotiations to fund

    4   the payroll have started up again.”          What were you, what were

    5   you indicating to her at that point?

    6   A      Well, they had, it was kind of like roller coaster,

    7   stopped and started again, stopped.          So I think I had

    8   reported to her on a phone call before my email that they

    9   had, the negotiations had stopped and that they were not

   10   going forward.

   11   Q      There’s another email at 9:30 what you say is not

   12   really going well.      Are you still, to the best of your

   13   recollection, where were you when you sent that email?

   14   A      I was at Curtis Mallet, at the offices of Curtis

   15   Mallet.

   16   Q      This is that same meeting that started at like a little

   17   after lunch that day?

   18   A      That’s correct.

   19   Q      Okay.    It looks like it’s going down.         And then you say

   20   we are notifying FDNY.       What does that indicate?

   21   A      Well, one of the UST’s concern was the fact that there

   22   was a 911 aspect of this and they were worried about public

   23   safety.    And I was also concerned about that, so I did not

   24   want to just call in ambulances to their respective locations

   25   without notifying the FDNY that they needed to cover the




                                     A1884
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 758
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 141 of 173
                                                                              141


    1   areas.    So we were arranging to get on the phone with the

    2   Commissioner of the fire department to let him know what was

    3   about to happen.

    4   Q        All right.   And then the next email on this chain is

    5   the next morning at 10:36.        Do you see that?

    6   A        That’s correct.

    7   Q        And you state in there, “despite some last-minute

    8   negotiations, we were unable to get commitments for funding

    9   payroll.”

   10   A        That’s correct.

   11   Q        That happened sometime after 9:30 the night before.

   12   Correct?

   13   A        That’s correct.

   14   Q        Okay.   And what did you do after that happened that

   15   night?     What steps did you take before you sent the email in

   16   the morning, that Thursday night?         What, if any, steps did

   17   you take down to shut down the 911 operation?

   18   A        I spoke to the Commissioner of the fire department.            I

   19   told them what was going on and we were going to give the

   20   word that the TransCare ambulances should come back to the

   21   base.     And I asked him if it would be possible to tell the

   22   drivers that if they were not willing to bring the ambulances

   23   back to the base, that they could deliver them to the nearest

   24   fire department because we were concerned that if they were

   25   not getting paid that the drivers would just abandon the




                                     A1885
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 759
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 142 of 173
                                                                              142


    1   ambulances and there were narcotics on them, there was

    2   equipment on them, we didn’t think that would be a good for

    3   public safety.      So the thought was to have them delivered to

    4   the nearest firehouse and have the fire department secure it

    5   until we were able to go and get a truck and have a tow truck

    6   and tow them all in, etc., etc.

    7   Q        I understood from your earlier testimony that you had

    8   been told by Mr. Creswell that you didn’t own the ambulances

    9   any longer, that they were under the ownership of the secured

   10   creditors.

   11   A        That’s what he told me, yes.

   12   Q        And did they, did you have any discussions with who was

   13   going to shut down the, and where the ambulances were going

   14   to go?

   15   A        In terms of where they were going to go --

   16   Q        That night, given that they were claiming they were

   17   their ambulances, were there any discussions over Mr.

   18   Creswell’s client taking these ambulances and getting them

   19   off the street?

   20   A        No.   There was no discussion with him about that.          My

   21   primary concern was to get the ambulances off the street

   22   because they’re registered to TransCare, they’re insured by

   23   TransCare.      My estate should have no liability and I did not

   24   want to have them running calls and exposing my estate to

   25   liability.      So the easiest thing is just bring them in and




                                     A1886
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 760
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 143 of 173
                                                                              143


    1   nobody was willing to fund the payroll so I didn’t want

    2   drivers driving out there not getting paid.            So it was easy.

    3   That was a no brainer getting them into a secured location.

    4   Q      You made, there was an earlier comment that you made

    5   about a discussion with Mr. Creswell in which his client was

    6   going to make some kind of agreement to allow you to continue

    7   operating those ambulances.          Do you recall that?

    8   A      That’s correct.

    9   Q      What do you remember about that conversation?

   10   A      We never got into the details about it.           It was just

   11   that his client would be willing to let the estate use those

   12   ambulances if, we would have to agree to some terms.              We

   13   never got into specifics about it.

   14   Q      That’s what I was going to ask you.          Were any specific

   15   terms suggested to you at that time?

   16   A      Not that I can recall, no.

   17   Q      What happened the next day, the 26th, that Friday if

   18   you recall?     What did you do next?

   19   A      That morning early in the morning, my partner Jacqulyn

   20   Loftin went to the Hamilton Avenue location, tried to get the

   21   ambulances parked inside, and they were coming back and we

   22   didn’t want them on the street so we tried to maneuver them

   23   in there.    My partner, and I had met her at Hamilton Avenue,

   24   I was there with her at Hamilton Avenue.           Mr. Herbst went up

   25   to Mount Vernon and did the same thing there, making sure the




                                     A1887
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 761
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 144 of 173
                                                                              144


    1   ambulances were locked, secured, put in as many as could fit

    2   inside, we put inside.       I think that afternoon I may have

    3   hired a security guard to sit there and watch them because

    4   not all of them fit inside.          See, these ambulances never

    5   actually went back to the base.          The drivers would meet on a

    6   location, and they never even turned them off, they just kept

    7   running.

    8   Q      In the ordinary course before the --

    9   A      Right.    So they really didn’t have room for all these

   10   ambulances to come back to one location.           We did a pretty

   11   good job of securing as many as we could.

   12   Q      I want to ask you that.         How many, roughly how many of

   13   the ambulances did you get back in the location?

   14   A      We fit 110 ambulances in Hamilton Avenue and I think we

   15   fit all but 25 ambulances in the Mount Vernon location.

   16   Q      Earlier we had discussed the other operations in

   17   Pittsburgh.     Did you do anything with respect to the

   18   ambulances in the Pittsburgh operation?

   19   A      Not right away, no.

   20   Q      When you say not right away, did there come a time when

   21   you, you addressed anything concerning those ambulances?

   22   A      Ultimately those entities filed chapters, chapters 7.

   23   Pittsburgh --

   24   Q      Several weeks later.

   25   A      Yeah, several weeks later.         And then we took steps to




                                     A1888
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 762
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 145 of 173
                                                                              145


    1   secure those vehicles.       Ultimately, we had an auction there.

    2   We had auctions in Maryland and we had an auction in

    3   Pittsburgh as well and Poughkeepsie.

    4   Q        And that was after they filed.

    5   A        That’s correct.

    6   Q        On the 25th and 26th, did you do anything to shut down,

    7   for example, the Hudson Valley operation, the Poughkeepsie

    8   one?

    9   A        No, I did not.

   10   Q        On the 25th, on the 26th, that Friday after going to

   11   Hamilton Avenue, where did you go?

   12   A        I went to Metro Tech at the debtor’s corporate offices.

   13   Q        And who did you observe there at Metro Tech?          Who was

   14   there?

   15   A        My partner, Herbst, met me there after Mount Vernon.

   16   We met with Carl Landeck was there; his colleague, John

   17   Killion was there; there were some employees of the debtor

   18   still there.

   19   Q        Mr. Youngblood, was he there?

   20   A        Yes, he was.

   21   Q        Anybody else that you actually can recall by name?

   22   A        Tom Malaya (phonetic); he was the IT person at the

   23   debtor, the debtor’s former IT person.

   24   Q        And from your observation, what were they doing?

   25   A        Mr. Youngblood I think was working for the entity.            I




                                     A1889
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 763
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 146 of 173
                                                                              146


    1   wasn’t sure which entity at the time, but he was working for

    2   the entity that had foreclosed on the assets.

    3   Q      And when you said working for the entity, did you have

    4   any opportunity to observe what he was actually doing for

    5   that entity?

    6   A      I did not, no.

    7   Q      Did he talk to you?       Did you talk to him?

    8   A      Sure.

    9   Q      And what did he tell you?

   10   A      He told me he was starting to work for the new entity.

   11   Q      Did you subsequently have further conversations with

   12   Mr. Creswell?

   13   A      After when?

   14   Q      After that Thursday meeting that you were in with him

   15   all day.      On Friday, did you have a back and forth with Mr.

   16   Creswell?

   17   A      Yes.

   18   Q      Okay.     Let me ask you to take a look at JX-105.          Did

   19   you receive on that Friday, February 26th 2016, did you

   20   receive the email at the bottom of that chain at 2:00 p.m.

   21   from Randy Creswell?

   22   A      That’s my recollection, yes.

   23   Q      And the Gary in that email, your understanding is it’s

   24   Gary Herbst, your partner.        Correct?

   25   A      That’s correct.




                                     A1890
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 764
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 147 of 173
                                                                              147


    1   Q       And he says, “Gary, further to our conversation just

    2   now as we discussed, Trans Transit 2 (phonetic) has been

    3   providing services under the MPA contract above since the

    4   filing date.”     See that?

    5   A       That’s correct.

    6   Q       Was that your understanding at the time?

    7   A       That’s correct.

    8   Q       And then he says we have asked whether the trustee will

    9   consent to the termination of the existing agreement as part

   10   of the wind down process to clear the way for the MTA to

   11   enter into a new agreement with [indiscernible].             Do you see

   12   that?

   13   A       Yes.

   14   Q       Was that, did he ask you -- before this email had he

   15   asked that of you?      If you recall.

   16   A       I don’t recall.

   17   Q       Okay.   And he sends you a couple of other emails at

   18   3:15, an hour and 15 minutes later and again at 4:24, 2

   19   hours, roughly 2 and 1/2 hours later.          Again on that topic of

   20   asking you, did he not, of whether you would agree to

   21   terminate the contract.

   22   A       That’s correct.

   23   Q       All right.    And what did you, what did you ultimately

   24   decide?

   25   A       What did I ultimately decide?




                                      A1891
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 765
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 148 of 173
                                                                              148


    1   Q       Yes.

    2   A       I decided that I would not stand in the way of the

    3   termination of the contract.         I spoke to the MTA’s lawyer as

    4   well and I just wanted to preserve the rights of the estate

    5   to collect whatever had been due as of the filing date.

    6   Q       And in your last email on this chain, yours to him at

    7   5:07, you say “I tried calling you several times.”             Is that

    8   true?

    9   A       Absolutely.

   10   Q       Were you able to get ahold of him?

   11   A       No.

   12   Q       Okay.   And did you subsequently hear from Mr. Creswell?

   13   Actually, why don’t you just turn to JX-106?            And I’m only

   14   interested really in the last email in that chain which is

   15   actually the first email on the page.          Did you receive that

   16   email from Mr. Creswell on or about February 26th at 5:45

   17   p.m.

   18   A       Yes.

   19   Q       I wanted you to understand and, unfortunately, it does

   20   not appear that it will continue, that it will come together.

   21   What did you understand him to be telling you?

   22   A       That they were -- there was an issue regarding payroll

   23   that may not appear in this chain.          So, he had asked if I

   24   would be willing, previous, to run payroll through the

   25   debtor’s system.      And I told him no.




                                     A1892
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 766
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 149 of 173
                                                                              149


    1   Q      Why?

    2   A      Well, there’s a lot of reasons why I wouldn’t want the

    3   debtor’s books, checks to be issued from the debtor.              There’s

    4   Worker’s Comp implications, there’s tax liabilities.              There’s

    5   all kinds of implications for the estate to operate and issue

    6   paychecks.    So, I wasn’t willing to do that.

    7          There was another issue at the debtor that they were

    8   using -- the person who was signing the checks was no longer

    9   employed at the debtor, had not been employed at the debtor

   10   for months and months.       And they were using a stamp that I

   11   would never do as a trustee.          I would never do that.      So,

   12   there were a lot of --

   13                 THE COURT:    You contemplated that the debtor would

   14   issue the checks or that the new entity, Transcendence, would

   15   issue the checks using the debtor’s computers?

   16                 THE WITNESS:    The way I understood the request was

   17   they were going to wire the money into the debtors --

   18                 THE COURT:     So, they wanted the debtor to pay for

   19   it?

   20                 THE WITNESS:    And the debtor was going to issue

   21   the check to the employees with a check on the debtor’s name

   22   because the debtor had the systems already in place.              I

   23   learned that the checks had already been delivered to the

   24   various locations by ADP.        So, they just had to be handed

   25   out.   The question is whether there was any money in the bank




                                      A1893
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 767
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 150 of 173
                                                                              150


    1   to cover them.

    2   BY MR. AMINI:

    3   Q      I want to separate a couple things, unless I’m

    4   mistaken, but the checks that you say are already issued,

    5   which are issued for all the employees of the debtor prior to

    6   February 24th is what you understood or not?

    7   A      No, that’s not what I said.

    8   Q      Okay.

    9   A      What happened was in ADP, their payroll service, in

   10   anticipation of the managers handing out checks on Friday to

   11   all the employees, had delivered a box of the checks the day

   12   before?    And everyone was expecting that on Friday they would

   13   get a paycheck.     They were waiting for approval to hand them

   14   out.   Wells Fargo had frozen the bank accounts and swept all

   15   the accounts on the filing date.         So, those paychecks that

   16   had been delivered there were not to be handed out.

   17                  THE COURT:   Were they unsigned?

   18                  THE WITNESS:   No, they were stamped.        And that was

   19   one of the problems we dealt with in the morning was that one

   20   of the managers said, I don’t care, I’m handing the checks

   21   out anyway.     And one of the managers handed checks out to the

   22   employees who ran around the corner to the cash checking

   23   place and cashed them anyway.

   24   BY MR. AMINI:

   25   Q      I want you to just look at one more thing, JX-101 --




                                      A1894
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 768
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 151 of 173
                                                                              151


    1   no, JX-100.      I’m sorry.    And in particular I’d like you to go

    2   to the third page of that exhibit.           There’s an agreement of

    3   assignment related to the MTA contract on that page.              Do you

    4   see that?      The signer’s name TransCare New York, signee name

    5   Transcendence Transit II, Inc.

    6   A        I see that.

    7   Q        Prior to this case -- withdrawn.

    8            On that day, the 24th or the 25th -- on any of those

    9   days, the day of the 24th, the day of the 25th, the day of

   10   the 26th did anybody tell you that this agreement of

   11   assignment had been executed?

   12   A        No.

   13                  MR. AMINI:     I don’t have anything further, Your

   14   Honor.

   15                  MR. MERVIS:     I’m sorry.    The last language was --

   16   the last question was had or hadn’t?

   17                  MR. AMINI:     Hadn’t.   Had anybody told --

   18                  MR. MERVIS:     Had not.     Okay.

   19                  THE COURT:     Where were the debtor’s computers

   20   housed, the ones that were needed to issue the payroll?

   21                  THE WITNESS:     The AS-400 was at Hamilton Avenue in

   22   Brooklyn.      There was a link so the computer service at Metro

   23   Tech would store data in Hamilton Avenue.

   24                  THE COURT:     Which entity owned the computers?

   25                  THE WITNESS:     TransCare.




                                       A1895
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 769
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 152 of 173
                                                                              152


    1                  THE COURT:   Well, there are a lot of TransCare

    2   companies.     Was it one of the entities that bought them?

    3                  THE WITNESS:   Yes.    Well, I should say, Judge,

    4   that’s what I was told.

    5                               CROSS EXAMINATION

    6   BY MR. MERVIS:

    7   Q      Mr. LaMonica, Linda Rifkin, when she called you on the

    8   evening of the 24th of February do you recall her discussing

    9   with you a meeting that she had prior to the filing with

   10   lawyers from Curtis Mallet, Otterbourg and Mr. Creswell?

   11   A      Do I recall her telling me about it?

   12   Q      Yes, sir.

   13   A      No. She never told me about it.

   14   Q      And the meeting that I just described during the 25th

   15   of February when you were all over at Curtis Mallet’s office

   16   do you remember anybody discussing a meeting that had

   17   occurred prior to the filing with Ms. Rifkin?

   18   A      No, I don’t recall then.        No.

   19   Q      All right.     During the course of the meeting at Curtis

   20   Mallet on the 25th I think you said there were

   21   representatives of Wells Fargo there?

   22   A      That’s correct.

   23   Q      Okay.    And you don’t recall any of those

   24   representatives during the course of that meeting registering

   25   any complaint or objection about the foreclosure that you




                                      A1896
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 770
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 153 of 173
                                                                              153


    1   learned about from Mr. Creswell?

    2   A      I don’t know what you mean by registering a complaint.

    3   Q      All right.     I will try it again.

    4   A      There were a lot of wise comments or snide snippy

    5   comments about it.      There was a lot of back and forth about

    6   it.

    7   Q      Right.

    8   A      But I don’t know what you would consider registering a

    9   complaint.

   10   Q      All right. I will try it again.         Let me just pick-up on

   11   what you said.     You were watching the folks on the, we’ll use

   12   shorthand, Patriarch side of the table interacting with the

   13   folks on the Wells Fargo side during the course of that

   14   meeting?

   15   A      There was only one person for Patriarch.           So, yes.

   16   Q      That was Mr. Creswell?

   17   A      That’s right.

   18   Q      But he -- Mr. Harrison and Ms. Giglio did they

   19   sometimes caucus with Mr. Creswell during the course of that

   20   meeting?

   21   A      I think so.     Yes, I would say they did.

   22   Q      And from what you observed and what you heard were you

   23   able -- did you form an impression that there was some

   24   animosity between the Patriarch side and the Wells Fargo side

   25   at that point in time?




                                     A1897
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 771
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 154 of 173
                                                                              154


    1   A        Well, yes.    I would say its animosity, yes.

    2   Q        Now, let me get back to the question that I asked you.

    3   I will try to put it more succinctly.           Did anybody from Wells

    4   Fargo during the course of that meeting say, in words of

    5   substance, we object to this foreclosure, it didn’t happen?

    6   A        No.

    7   Q        And, in fact, during the course of that meeting --

    8   well, am I right that up until today no one from Wells Fargo

    9   has ever said to you I objected to that foreclosure, it was

   10   wrong?

   11   A        I have never spoken to anyone from Wells Fargo.

   12   Q        Since that day?

   13   A        Yeah.

   14   Q        Okay.    And during the course of that meeting on the

   15   22nd the Wells Fargo representatives were taking the position

   16   that the foreclosure had happened?

   17                    THE COURT:    On the 22nd?

   18                    MR. MERVIS:    Sorry.   The 25th, Your Honor.

   19                    THE WITNESS:    Say that again.

   20   BY MR. MERVIS:

   21   Q        Let me try it a different way.        During the meeting on

   22   the 25th Mr. Harrison took the position that there had been a

   23   foreclosure, right?

   24   A        Yes.

   25   Q        And Mr. Creswell too?




                                        A1898
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 772
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 155 of 173
                                                                              155


    1   A        Yes.

    2   Q        And the Otterbourg lawyer for Wells Fargo as well,

    3   right?

    4                   MR. AMINI:   Objection, Your Honor.

    5                   THE COURT:   What’s the objection?

    6                   MR. AMINI:   I don’t know what the Otterbourg

    7   person -- where is the foundation for the person taking the

    8   position that the foreclosure happened.           There is no evidence

    9   in this case that they’re involved in it whatsoever.              They

   10   come to a meeting after the fact.

   11                   THE COURT:   Was there any discussion regarding the

   12   foreclosure at the meeting?

   13                   THE WITNESS:   Oh, absolutely.

   14                   THE COURT:   What, if anything, did the Wells Fargo

   15   representative from Otterbourg -- was it Mr. Helfat?

   16                   THE WITNESS:   Yes.

   17                   THE COURT:   What, if anything, did he say about

   18   the foreclosure?

   19                   THE WITNESS:   He certainly had questions about its

   20   validity and was suggesting that, ultimately, it could be

   21   avoided, but he said that’s your problem, Sal.            That’s the

   22   sum and substance of what he said.

   23                   THE COURT:   Did he say anything like they

   24   foreclosed on my collateral or Wells Fargo’s collateral?

   25                   THE WITNESS:   He did not say that, not that I




                                       A1899
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 773
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 156 of 173
                                                                              156


    1   recall.

    2   BY MR. MERVIS:

    3   Q      And during the course of this meeting on the 25th,

    4   whether it was Mr. Helfat or whoever else might have been

    5   there from Wells Fargo, their representative of Wells Fargo

    6   expressed interest in continuing to operate the paratransit

    7   business, right?      They didn’t say that to you?

    8   A      No.   It was not discussed.

    9   Q      And, in fact, at least as of the 25th of February your

   10   understanding is that TransCare, as it states, didn’t have

   11   sufficient funding to continue operating the paratransit

   12   business, right?

   13   A      We didn’t have funding to operate any business without

   14   the consent of the secured creditor.

   15   Q      When you say the consent of the secured creditor who

   16   are you referring to?

   17   A      Wells and Patriarch.

   18   Q      Okay.    And Wells had swept the account, so there was

   19   nothing left.     Right?

   20   A      That’s correct.

   21   Q      So, absent a voluntary infusion of capital from Wells

   22   or from the Patriarch side there was nothing left to operate

   23   any business, right?

   24   A      That’s correct.

   25   Q      On the 25th?




                                     A1900
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 774
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 157 of 173
                                                                              157


    1   A      In fact, I had to make an emergency motion to borrow

    2   $50,000 dollars so I could pay the guards and per diem

    3   employees that I had because there was absolutely no money

    4   available at all.

    5   Q      And the same was true on the 26th, right?           No ability

    6   to operate any business as a going concern on that date

    7   because there was no money?

    8   A      That’s right.

    9   Q      There were -- I think you said there were three other

   10   locations that had ambulances that originally you weren’t

   11   involved in securing them; Hudson Valley, Pittsburg and

   12   Maryland, is that right?

   13   A      That’s correct.      Not in those first days, no.

   14   Q      And there was a time, I think, when some folks at

   15   Hudson Valley were questioning whether you were entitled to

   16   take control of any of the ambulances up there?

   17   A      That’s correct.

   18   Q      But after the Hudson Valley operation filed that worked

   19   itself out?

   20   A      That’s correct.

   21   Q      And as far as you know those ambulances were ultimately

   22   secured and safe and sound?

   23   A      One or two of them were vandalized, but for the most

   24   part they were safe and sound.

   25   Q      And the vandalization that’s because up at the Hudson




                                     A1901
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 775
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 158 of 173
                                                                              158


    1   Valley facility somebody had cut a hole in the fence and

    2   gotten in?

    3   A      I’m not sure if it was a hole or somebody just didn’t

    4   lock the gate.     I don’t remember.

    5   Q      You’re not saying that anybody affiliated with

    6   Transcendence did the vandalization?

    7   A      No, no, not at all.

    8   Q      And as far as you know the ambulances in Pittsburg and

    9   Maryland nothing -- they weren’t damaged as far as you know

   10   during the time period before you took possession of them?

   11   A      As far as I know, yes.

   12   Q      And as far as you know nothing was stolen from any of

   13   the vehicles from Hudson Valley, Maryland or Pittsburg?

   14   A      Not that I’m aware of, no.

   15   Q      Following the bankruptcy there came a time when you

   16   stared to work receivables to get them paid, is that fair?

   17   A      That’s not accurate, no.

   18   Q      All right. So, tell me how it happened.           Receivables

   19   were collected on behalf of TransCare’s estates, right?

   20   A      That’s correct.

   21   Q      Okay.    So, tell me how that happened?

   22   A      What happened was Wells Fargo wanted to hire Carl Marks

   23   -- actually, it started out that they wanted me to hire some

   24   former employees to collect the receivables and I told them

   25   that I was not interested in doing that because I didn’t want




                                     A1902
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 776
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 159 of 173
                                                                              159


    1   to have employees’ payroll, Worker’s Comp and all that.              So,

    2   they changed is so that they were hiring Carl Marks who was

    3   going to hire some former employees and they were going to

    4   rent the debtor’s facilities from me as trustee of TransCare

    5   and pay the estate some money.           I think ultimately, they paid

    6   me $800,000 dollars for that.           That was approved by the

    7   Judge.

    8   Q        I wasn’t suggesting --

    9   A        And a stipulation was approved and an order was

   10   entered.

   11   Q        Okay.    So, what happened post-petition was Wells Fargo

   12   hired Carl Marks and the two of them worked the receivables

   13   however they were?

   14   A        That’s correct.      There were a couple of receivables

   15   that my firm was involved in.

   16   Q        All right.     And Wells Fargo, to your knowledge, was

   17   paid in full?

   18   A        Yes.

   19                    THE COURT:   How much was owed to Wells Fargo at

   20   the beginning of the case?

   21                    THE WITNESS:   I believe approximately $13 million

   22   dollars, but I don’t think they were paid from accounts

   23   receivable.       They were paid from the sale of the licenses

   24   primarily.

   25   BY MR. MERVIS:




                                        A1903
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 777
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 160 of 173
                                                                              160


    1   Q      I want to ask you, Mr. LaMonica, just to take a look in

    2   our binder.     If you could take a look there’s a first tab

    3   that’s -- thank you.       First tab -- yeah, there is a tab for a

    4   Docket Entry 407.      Do you see that?

    5                 THE COURT:    It’s the second tab in my book.

    6                 MR. MERVIS:    Yeah; yeah, second tab. That’s right.

    7   BY MR. MERVIS:

    8   Q      And just take a moment for that.          My question is do you

    9   recognize this as one of the stipulations that you work firm

   10   entered into in this case?

   11   A      You want me to read the whole thing?

   12   Q      Read as much as you need to, to tell me if this is one

   13   of the stipulations that your firm entered into in this case.

   14   After your long day, I don’t --

   15                 THE COURT:    Docket 407 is a notice of hearing and

   16   an application.

   17                 MR. MERVIS:    You’re right, Your Honor.        What I’m -

   18   -

   19                 THE COURT:    Yeah, 258 looks like --

   20                 MR. MERVIS:    Yeah, yeah.     No, what I’m -- yes,

   21   you’re right.     What I’m looking for -- that’s a hundred

   22   percent right.

   23   BY MR. MERVIS:

   24   Q      Let me try to shortcut it.        Can you turn to page 9?

   25          And if you look at paragraph 32, can you just read




                                     A1904
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 778
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 161 of 173
                                                                              161


    1   paragraph 32 to yourself including the two bullets?             Let me

    2   know when you’re done.

    3   A         Okay.

    4   Q        the information that’s recounted in that paragraph, as

    5   far as you know, that’s accurate in terms of what money has

    6   been distributed to whom?

    7   A        Of course, yes.

    8   Q        Yes.     Okay.    And then the other tab in your binder

    9   which is PX258.

   10                   MR. MERVIS:     And for the moment, Your Honor, I’m

   11   just marking it for identification, because it is a docket

   12   entry.

   13   BY MR. MERVIS:

   14   Q        And, Mr. LaMonica, I’d like you to turn to the Exhibit

   15   A to the order which is page -- well, it’s, I guess, the

   16   eighth page of the exhibit, see that?

   17   A        I’m sorry.       Where are you?

   18   Q        Yeah, we’re looking at PX258.

   19   A        Right.

   20   Q        Which is the binder in front of you.        You see there’s

   21   an order on top, right?

   22   A        Uh-hmm.

   23   Q        And if you go eight pages in there’s a beginning of a

   24   stipulation.

   25   A        Page 1 of 21 it says?




                                        A1905
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 779
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 162 of 173
                                                                              162


    1   Q       That’s exactly right.        And now I’ll ask my question

    2   which is, again, take a minute if you need it.            But is this

    3   one of the stipulations that your firm entered into in this

    4   case?

    5   A       Yes, it is.

    6   Q       Okay.   Do you recall did you have any personal

    7   involvement in the negotiation of the stipulation?

    8   A       Yeah, I have personal involvement in negotiation of

    9   every stipulation.      I’m their client.

   10   Q       Would include this one, right?

   11   A       Yeah, absolutely.

   12   Q       Okay.   So take a look at paragraph five, please.

   13   A       That doesn’t mean I remember every negotiation, but I

   14   certainly have --

   15   Q       I heard the very, very large number of cases that you

   16   gave on direct testimony, so I believe you.

   17           But if you could, but, again, paragraph five, can you

   18   just take a look --

   19   A       Paragraph five or page 5?

   20   Q       Paragraph five on page 6.

   21   A       Okay.

   22   Q       If you could -- well, let me read it to you.

   23           It says, “At PPAS and the lender’s consent and request,

   24   the trustee has agreed to seek court approval for authority

   25   to segregate 10 percent of the creditor carve-out solely for




                                     A1906
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 780
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 163 of 173
                                                                              163


    1   the payment of prepetition Bankruptcy Code Section 507(a)(4)

    2   claims.    Do you see that?

    3   A        Yes, sir.

    4   Q        Do you recall discussions around that carve-out?

    5   A        Yes.

    6   Q        And do you recall that that was something that PPAS or

    7   Ms. Tilton wanted as it says in the stipulation?

    8   A        That’s correct.

    9   Q        Okay.   Let’s turn to the binder that Mr. Amini gave to

   10   you and I want to ask you to turn to JX105.            This is this

   11   email chain with Mr. Creswell?

   12   A        That’s correct.

   13   Q        And you’ll see that in the email chain several times he

   14   asks you and Mr. Herbst forward respond to his request about

   15   the termination of the MTA contract by 5:00 p.m. that day?

   16   A        That’s correct.

   17   Q        And you don’t know why -- you don’t have an

   18   understanding, at least, in talking to Mr. Creswell about why

   19   that 5:00 p.m. deadline existed?

   20   A        I don’t know what you’re asking me.        Could you say that

   21   again?

   22   Q        Yeah, do you know why he was demanding -- not

   23   demanding.       But you know he was saying he needed to hear from

   24   you by five o’clock.

   25   A        I did not know at the time, no.




                                     A1907
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 781
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 164 of 173
                                                                              164


    1   Q      Okay.    And, in fact, you did respond to him an email at

    2   5:07, right?

    3   A      That’s correct.

    4   Q      Okay.    And you say you tried to call him.          You

    5   understood he was in the airport?

    6   A      I found that out later.

    7   Q      Okay.    And so, for whatever reason, you didn’t connect

    8   by phone?

    9   A      That’s right.

   10   Q      But in any event, the first writing that you sent,

   11   assenting to his request with the conditions that you put on

   12   it was at 5:07?

   13   A      That’s correct.

   14   Q      Now, there was a server, I think it’s called the AS400

   15   that was in one of the TransCare facilities, is that right?

   16   A      That’s correct.

   17   Q      And --

   18   A      Was at Hamilton Avenue.

   19   Q      Hamilton Avenue. Okay.

   20          And that server one of the functions of the server was

   21   that it needed to operate certain of the foreclosed upon

   22   businesses, is that right?

   23   A      I have no idea.

   24   Q      You didn’t know that at the time?

   25   A      No.




                                     A1908
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 782
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 165 of 173
                                                                              165


    1   Q        Are you aware that your partner, Mr. Herbst, received a

    2   communication from Mr. Youngblood on the evening of the 25th

    3   about that server?

    4   A        That’s correct.

    5   Q        And are you aware that Mr. Herbst advised that that

    6   server not be moved from the location?

    7   A        That’s correct.

    8                 MR. MERVIS:     Your Honor, can I just confer with my

    9   colleagues for a moment?

   10            (Participants conferring)

   11   BY MR. MERVIS:

   12   Q        I think you said earlier that the AS400 was something

   13   that was owned by TransCare.          Have you come to learn that

   14   actually it was owned by the MTA?

   15   A        No, that’s not correct.

   16   Q        That’s not, right.

   17   A        I think you have the servers mixed up.

   18   Q        I’m sorry?

   19   A        I think you have the servers mixed up.

   20   Q        It is possible.    Which is the server that’s owned by

   21   the --

   22   A        That was the server that was in Foster Avenue.

   23            The server that was located on Hamilton Avenue housed

   24   all of the debtors’ books and records.           And there was no way

   25   I was going to let that walk out on the second day of the




                                      A1909
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 783
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 166 of 173
                                                                              166


    1   case.   So, all of the debtors’ books and records were on that

    2   location.

    3   Q       You say that’s the AS400 server?

    4   A       That’s correct.

    5   Q       Okay.

    6                   MR. MERVIS:     One second, Your Honor.

    7           (Participants conferring)

    8                   MR. MERVIS:     I have nothing further.

    9                   THE COURT:    All right, any redirect?

   10                   MR. AMINI:    No redirect, Your Honor.

   11                   THE COURT:    Thank you.      You can step down.

   12           (Witness excused)

   13                   MR. LAMONICA:    Thank you, Your Honor.

   14                   THE COURT:    All right.      We spoke about some

   15   scheduling items yesterday.             Have you spoken to the Curtis

   16   Mallet folks to figure out when they’re available?

   17                   MR. MERVIS:     So, I had spoken to one of them, Your

   18   Honor, and actually she’s no longer Curtis Mallet.             She’s

   19   (indiscernible) which is Ms. Giglio, so she’s got a two-week

   20   old at home.      So, we did not get far enough into that

   21   conversation to see if, you know, she could drag herself away

   22   from the two-week old.

   23                   I have a call into Mr. Harrison.

   24                   THE COURT:    Okay.

   25                   MR. MERVIS:     I haven’t checked but as soon as I




                                        A1910
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 784
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 167 of 173
                                                                              167


    1   talk to him, I will know whether he’s available.

    2                Our expert is available on the 8th which I think

    3   is a date that we talked about yesterday but I can’t recall

    4   now.

    5                THE COURT:     Do you think that your expert will

    6   take more than half of the day?

    7                MR. MERVIS:     No.

    8                THE COURT:     Well, it’s kind of a dual question.

    9                MR. AMINI:     I don’t believe that I have -- I don’t

   10   think -- I don’t believe -- well, I don’t know how long he’ll

   11   take, but I don’t think we’ll take more than a couple hours

   12   at most.    And even that, I think might be --

   13                THE COURT:     Why don’t we schedule -- it’s Dr.

   14   Dunn, Mr. Dunn?

   15                MR. MERVIS:     Mr. Dunn for August 8th at two

   16   o’clock.    And I should say, Your Honor --

   17                THE COURT:     Are you free now?

   18                MR. AMINI:     Just one moment, Your Honor.        I’m

   19   sorry.   Just let me look at my August 8th, Thursday.             No, I’m

   20   fine on that date.

   21                THE COURT:     Okay.    So, Mr. Dunn, August 8th at

   22   2:00 p.m.

   23                MR. MERVIS:     And, Your Honor, and just if I have

   24   to sort of read the transcript from today to absorb, but if

   25   we determine that we’re not going to call Mr. Dunn, we’ll,




                                     A1911
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 785
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 168 of 173
                                                                              168


    1   obviously, give the court prompt notice.           I mean that is my

    2   intention right now, but I, you know, I’ve been standing here

    3   all day.

    4                 THE COURT:    And you’ll check with Mr. Harrison?

    5                 MR. MERVIS:    Yes, sir.

    6                 THE COURT:    Now are you going to take Dr. Arnold’s

    7   deposition?

    8                 MR. MERVIS:    I have the same answer to that.

    9                 THE COURT:    Okay.

   10                 MR. MERVIS:    Yeah, I’m not sure, but I’ll make

   11   that determination in a day or two.

   12                 THE COURT:    Well, let’s just say if you’re going

   13   to do it that’s subject to his schedule and Mr. Amini’s

   14   schedule, do it by the 8th.

   15                 MR. MERVIS:    Oh sure; absolutely.

   16                 THE COURT:    And that just leaves Ms. Tilton and

   17   then any redirect case that you have which we can schedule

   18   that through Ms. Tilton.       Okay.

   19                 MR. MERVIS:    It works.

   20                 THE COURT:    All right.

   21                 MR. AMINI:    I think the only issue I have did you

   22   want -- and this is for your preference.           If Mr. Dunn

   23   testifies on the 8th and we want to put Dr. Arnold on after,

   24   did you want him here?       I didn’t ask him when he’s available.

   25   He’s left for the day.       Did you want him here on that day or




                                     A1912
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 786
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 169 of 173
                                                                              169


    1   can he come when Ms. Tilton comes?

    2                THE COURT:     Why don’t we save your rebuttal case

    3   for rebuttal.     Let’s do Mr. Dunn, if he’s going to testify,

    4   Harrison, if he’s going to testify, and Ms. Tilton.             May you

    5   can put on your rebuttal case or rest.           Then I’ll let you

    6   both.

    7                MR. AMINI:     The only request I had and I spoke

    8   with Mr. Mervis earlier today was a proffer of some sort so

    9   that we know this ten minutes of Mr. Harrison’s coming for,

   10   what he’s coming for.       He was not on their --

   11                MR. MERVIS:     I’m happy to give a proffer.         The

   12   principle or purpose of the testimony is to talk about I

   13   alluded to or asked Mr. LaMonica about it a meeting that

   14   occurred with Mr. Creswell and Mr. Harrison an

   15   (indiscernible) with the United States Trustee’s office prior

   16   to the filing of the Chapter 7 petition.

   17                Another petition time --

   18                THE COURT:     Which is prior to the foreclosure

   19   also.

   20                MR. MERVIS:     I believe it was, Your Honor, yeah.

   21   I can’t represent that with certainty, but I believe it was.

   22                And there may also be some testimony, I think Your

   23   Honor will recall there was Mr. Stephen testified about an

   24   all-hands meeting that occurred, I think, around the 12th of

   25   February.    So, Mr. Harrison or Ms. Giglio may have some




                                     A1913
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 787
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 170 of 173
                                                                              170


    1   testimony about that.       I don’t anticipate it being very long

    2   --

    3                 THE COURT:    Well what (indiscernible) say I think

    4   is what Mr. Amini is asking.

    5                 MR. MERVIS:    All about the meeting I don’t know

    6   that. I can tell you if you like to know what -- so, this is

    7   what they’re going to say -- this is what Ms. Giglio would

    8   say if she can pull herself way from her newborn would say

    9   about the meeting with Ms. Rifkin which is that the parties

   10   at the time were anticipating an operating seven, subject to

   11   the wounds or the judgment of the trustee. And that they were

   12   explaining -- in the meeting, they explained to Ms. Rifkin

   13   the interplay between the operating seven or the filed

   14   entities and Transcendence and the transition services

   15   agreement between the two which you heard testimony from Mr.

   16   Stephens about.

   17                 And, ultimately, the request that was made of Ms.

   18   Rifkin was that if possible, she appoint a trustee with

   19   experience. And I’m not questioning Mr. LaMonica’s

   20   experience, who would be able to deal with, you know,

   21   somewhat of an unusual circumstance like that.            So that’s the

   22   proffer on that meeting.

   23                 THE COURT:    You want to hear him testify?

   24                 MR. AMINI:    Do I want to hear him testify?         I

   25   don’t know.




                                     A1914
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 788
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 171 of 173
                                                                              171


    1                THE COURT:     Or accept the proffer.

    2                MR. AMINI:     Can we discuss it and let him know.

    3                THE COURT:     But that only relates to the -- what

    4   about the February 12th meeting?

    5                MR. MERVIS:     I don’t have enough information

    6   because I was only able to speak with Ms. Giglio for about

    7   ten minutes this morning, so I don’t know the answer to that.

    8                THE COURT:     Does it make sense for you to send a

    9   written proffer.      It can be in a letter form, but it doesn’t

   10   sound like it’s going to be a lot to Mr. Amini.             I’m not

   11   going to ask you to ask Mr. Harrison or Ms. Giglio with a

   12   two-week old prepare a declaration with their direct

   13   testimony and see if you can agree; otherwise, just call him.

   14                MR. MERVIS:     I’d be happy to --

   15                THE COURT:     I just don’t want to have to call busy

   16   lawyers in to testify for ten minutes.

   17                MR. MERVIS:     And we don’t either.       I’ve been

   18   reluctant to do it, but I think it fills out a picture that

   19   you will hear from Ms. Tilton.

   20                THE COURT:     All right, so when you make your --

   21   send a proffer to Mr. Amini and when you make your decision

   22   about Mr. Dunn, let everybody know.

   23                MR. MERVIS:     Yes, Your Honor. Should I do that by

   24   letter to the court, copied to?

   25




                                     A1915
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 789
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 172 of 173
                                                                              172


    1                THE COURT:     I mean you can tell me that yeah.          You

    2   can us that you don’t intend to call him.

    3                MR. MERVIS:     Okay.

    4                THE COURT:     And it doesn’t sound like you to have

    5   to take Dr. Arnold’s deposition for his rebuttal report

    6   because there really is no rebuttal.

    7                MR. MERVIS:     That’s correct, Your Honor.        If we

    8   don’t call Mr. Dunn, I’m not going to take his deposition.

    9                THE COURT:     Why don’t you just let us know in a

   10   letter beforehand.

   11                MR. MERVIS:     Absolutely.

   12                THE COURT:     All right, anything else?

   13                MR. MERVIS:     Nothing from us.      I don’t think so.

   14                THE COURT:     Okay.    Thank you very much.

   15                MR. MERVIS:     Thank you, Judge.

   16                MR. AMINI:     Thank you, Your Honor.

   17          (Proceedings conclude at 4:18 p.m.)

   18

   19

   20

   21

   22

   23

   24

   25




                                     A1916
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 122 FiledDocument
                             07/31/19 11-10
                                       Entered
                                             Filed
                                                07/31/19
                                                   09/30/20
                                                         09:39:55
                                                             Page 790
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 173 of 173
                                                                              173


    1                                  CERTIFICATE

    2

    3          We, MARY ZAJACZKOWSKI and THERESA PULLAN, certify that
    4   the foregoing is a correct transcript from the electronic
    5   sound recording of the proceedings in the above-entitled
    6
        matter.
    7
        /s/Mary Zajaczkowski                      July 27, 2019
    8   Mary Zajaczkowski, CET**D-531
    9
        s/ Theresa Pullan                         July 27, 2019
   10
        Theresa Pullan, CET**00650
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A1917
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 791
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 1 of 86
                                                                               1


    1                      UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK
    2
        IN RE:                        .           Chapter 7
    3                                 .
        TRANSCARE CORPORATION,        .           Case No. 16-10407-smb
    4                                 .
                                      .
    5
                    Debtor.           .           New York, New York
    6   . . . . . . . . . . . . . . . .           Thursday, August 8, 2019
        LAMONICA                      .           2:10 p.m.
    7                                 .
                 v.                   .           Adv. Proc. 18-01021-smb
    8                                 .
        TILTON, et. al                .
    9   . . . . . . . . . . . . . . . .
   10
                          TRANSCRIPT OF TRIAL (Continued)
   11                BEFORE THE HONORABLE STUART M. BERNSTEIN
                           UNITED STATES BANKRUPTCY JUDGE
   12

   13
        APPEARANCES:
   14
        For the Chapter 7 Trustee:        Salvatore LaMonica, Esquire
   15                                     LAMONICA, HERBST & MANISCALCO, LLP
                                          3305 Jerusalem Avenue
   16                                     Wantagh, New York 11793

   17   For Salvatore Leggett:            Bijan Amini, Esquire
                                          Avery Samet, Esq.
   18                                     STORCH AMINI, PC
                                          Two Grand Central Tower
   19                                     140 East 45th Street, 25th Floor
                                          New York, New York 1001
   20
        Audio Operator:                   Electronically Recorded
   21                                     by K. Harris

   22   Transcription Company:            Reliable
                                          1007 N. Orange Street
   23                                     Wilmington, Delaware 19801
                                          (302)654-8080
   24                                     Email: gmatthews@reliable-co.com
   25
        Proceedings recorded by electronic sound recording, transcript
        produced by transcription service.




                                     A1918
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 792
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 2 of 86
                                                                               2


    1   APPEARANCES (Cont’d):

    2   For The Non-Debtor                Michael Mervis, Esquire
        Defendants:                       PROSKAUER ROSE
    3                                     Eleven Times Square
                                          New York, New York 10036
    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A1919
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 793
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 3 of 86
                                                                               3


    1                                      INDEX

    2
        TRIAL
    3
        PLAINTIFF’S WITNESS(S):
    4
             JEFFREY DUNN
    5

    6        Direct Examination by Mr. Mervis                                4

    7        Cross-Examination by Mr. Amini                                 40

    8        Redirect Examination by Mr. Mervis                             78

    9

   10   EXHIBITS(s)                                          I.D.       REC’D
   11   PX-283     Rebuttal Report by Mr. Dunn                              9
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A1920
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 794
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 4 of 86
                                                                               4


    1          (Proceedings commence at 2:10 p.m.)

    2                 THE COURT:     All rise.

    3                 Please be seated.

    4                 Let’s continue.

    5                 MR. MERVIS:     Good afternoon, Your Honor.        We’re

    6   starting out of order, but I’ll call -- well call Jeffrey

    7   Dunn to the stand.

    8                 THE COURT:     Okay.

    9                 MR. MERVIS:     And we have the binder as well.

   10                 THE COURT:     Okay.

   11                           JEFFREY DUNN, WITNESS, SWORN

   12                 THE COURT:     Okay, please speak into the

   13   microphone.

   14                 THE WITNESS:     Yes, sir.

   15                 THE COURT:     Thank you.

   16                 MR. MERVIS:     All set?

   17                 THE COURT:     Go ahead.

   18                              DIRECT EXAMINATION

   19   BY MR. MERVIS:

   20   Q      So, Mr. Dunn, good afternoon.         Where do you work?

   21   A      Berkeley Research Group.

   22   Q      And are you in a particular practice at BRG?

   23   A      Yeah, I sit in the corporate finance practice.

   24                 THE COURT:     Mr. Dunn, would you pull the

   25   microphone closer and speak into the microphone; otherwise,




                                      A1921
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 795
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 5 of 86
                                                                               5


    1   we’re not going to pick you up.

    2                  THE WITNESS:     Yes, sir.     Is that better?

    3                  THE COURT:     Yes.     Thank you.

    4                  THE WITNESS:     Thank you.

    5   BY MR. MERVIS:

    6   Q      Sorry.     Could you repeat your --

    7   A      Yeah, I work at Berkeley Research Group in their

    8   corporate finance practice.

    9   Q      All right.     And within that practice, do you have any

   10   particular area of concentration?

   11   A      Yeah, our corporate finance practice has several

   12   different business lines.         In sit in the valuation practice.

   13   Q      Prior to joining BRG -- and how long have you been at

   14   BRG?

   15   A      Three years, I believe, or maybe four -- June 2015, I

   16   believe.

   17   Q      Prior to that, where did you work?

   18   A      I worked at a firm called Capstone Advisory Group.

   19   Q      And what did you do at Capstone?

   20   A      Capstone was substantially similar to the work I did at

   21   BRG and, in fact, it is the genesis of my part of the

   22   corporate finance practice at BRG.

   23   Q      Okay.    And by substantially similar, the concentration

   24   valuation group?

   25   A      Yes, sir.




                                       A1922
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 796
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 6 of 86
                                                                               6


    1   Q      And before Capstone?       This is the last one.

    2   A      I worked at Trentwood Valuation. Trentwood was the

    3   valuation consulting practice of BDO Seidman.

    4   Q      All right.     Do you hold any professional designations?

    5   A      I hold the right to use the CFA designation.             I am also

    6   a CIRA, certified insolvency and restructuring advisor.

    7   Q      Let me focus on the CFA designation.           What does that

    8   acronym stand for?

    9   A      The CFA stands for chartered financial analyst.

   10   Q      And how does one get to become a CFA?

   11   A      The CFA program is a very intensive program focused on

   12   all aspects of corporate finance, economics, ethics,

   13   valuation.     And there’s a series of three tests that you pass

   14   and work experience to get that designation.

   15   Q      And the tests, do they touch on valuation?

   16   A      Everything in that -- it’s a financial market focused

   17   accreditation so everything has a built-up component to

   18   valuation.

   19   Q      And are you a member of any professional organization?

   20   A      As a result of my CFA, I am a member of the CFA

   21   Institute. That’s the governing body for the CFA designation.

   22   And I’m also a member of the AIRA.

   23   Q      What is AI --

   24   A      Association of insolvency and restructuring advisors.

   25   Q      the CFA Institute, does that organization deal with




                                     A1923
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 797
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 7 of 86
                                                                               7


    1   valuation issues?

    2   A      The CFA Institute is, you know, it holds -- it issues

    3   the CFA accreditation which is, again, a valuation intensive

    4   accreditation so, yes.

    5   Q      What educational degrees do you hold?

    6   A      I first got a bachelor’s degree in accounting and

    7   followed that up with a master’s degree in finance.

    8   Q      And about how many valuation engagements have you been

    9   involved in?

   10   A      Hard to estimate.       It would be in the hundreds over my

   11   last thirteen years of practicing specifically valuation and

   12   valuation-related engagements.

   13   Q      And what types of enterprises have you been involved in

   14   valuing?

   15   A      We have valued all types of businesses in all

   16   industries.     I’ve worked on cases where we’ve been valuing

   17   businesses, intangible assets, security interests in

   18   businesses, loans and equities in businesses. So, it’s the

   19   full gamut of business valuation and appraisal.

   20                 MR. MERVIS:    Your Honor, at this point, I’d like

   21   to tender Mr. Dunn as an expert on business valuation.

   22                 THE COURT:    Any objection?

   23                 MR. AMINI:    No objection.

   24                 THE COURT:    He is so qualified.

   25                 MR. MERVIS:    Thank you, Your Honor.




                                     A1924
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 798
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 8 of 86
                                                                               8


    1   BY MR. MERVIS:

    2   Q       Generally, Mr. Dunn, what was your assignment in this

    3   case?

    4   A       I was asked to review the expert report of Dr. Arnold

    5   and prepare a rebuttal report.

    6   Q       And did you do that?

    7   A       Yes.

    8   Q       All right.    If you could take a look in the binder at

    9   PX-283 which is, I think, the second to last tab.              And take a

   10   moment, if you need it, but my question is do you know what

   11   PX-283 is?

   12   A       Yes.    PX-283 appears to be my executed rebuttal report.

   13                  MR. MERVIS:    Your Honor, I’d like to offer this in

   14   evidence.      Obviously, it will be subject to the same

   15   limitations that the Arnold was received.

   16                  THE COURT:    What were those limitations?

   17                  MR. MERVIS:    Basically, that it’s just being used

   18   to assist with his testimony for (indiscernible) purposes.

   19   It’s not actual testimony or for evidence.

   20                  MR. AMINI:    Subject to those same limitations, we

   21   have --

   22                  THE COURT:    Subject to those limitations.

   23           (Exhibit PX-283 received into evidence)

   24                  MR. MERVIS:    Thank you.

   25   BY MR. MERVIS:




                                      A1925
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 799
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 9 of 86
                                                                               9


    1   Q      All right.     And high level, Mr. Dunn, what do business

    2   valuation professionals do?

    3   A      Business valuation professionals offer opinions of

    4   value. Those values could be, as we talked about earlier, for

    5   full businesses, securities in businesses.            You know that is

    6   the work that we do.       We do it for a variety of different

    7   reasons, but it all comes down to when there’s no an

    8   observable market-price for something and you need an opinion

    9   as to what the value would be.         That’s our work.

   10   Q      And what does that mean observable market price?

   11   A      You know when there’s two arm’s length parties that are

   12   transacting, you know, you have an observable sale price.

   13   It’s an observable value that an asset was transferred at.

   14   And so, you know, if that value ends up being not affected by

   15   other considerations and it’s a true arm’s length price, then

   16   you have an observable value.

   17   Q      All right.     And the work that you’re doing fair to say

   18   that you’re valuing businesses for which there was not an

   19   observable price?

   20   A      Yes.

   21   Q      Okay.    Now, again, at a high level are there particular

   22   valuation methods that business valuation professionals

   23   commonly use?

   24   A      Yes.

   25   Q      And, at a high level, what are they?




                                     A1926
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 800
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 10 of 86
                                                                               10


    1   A      There’s three main approaches to value: the market

    2   approach, the income approach and the asset approach.

    3   Q      All right.     Let’s for a minute just talk about the

    4   market approach.      What is the market approach?         And, again,

    5   at a high level.

    6   A      Yeah, the market approach is where you’re using

    7   observable transaction prices in other similar assets to use

    8   as a reference to estimate the value of an asset that you

    9   don’t have observable prices for.          So, it’s really a -- you

   10   know, if you think about it in context of buying a house,

   11   it’s using other home transactions that are similar to the

   12   one you’re buying to estimate a value of the house.

   13   Q      And are you familiar with the term guideline company?

   14   A      Yeah.

   15   Q      Is that part of this market approach?

   16   A      Yes, the guideline public company method falls under

   17   the market approach.

   18   Q      All right, well we’ll come back to a little more

   19   specifics on that later.

   20          And then just very briefly, at a high level, what is

   21   the income approach?

   22   A      The income approach values a business a little

   23   differently.     What it looks for is what are the benefits of

   24   ownership of, you know, of an asset.           So, for example, if you

   25   have -- if you own a business and it’s going to generate a




                                     A1927
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 801
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 11 of 86
                                                                               11


    1   certain amount of profit every year, you can estimate its

    2   value by estimating the current risk adjusted value of those

    3   future profits.

    4   Q      Which of the approaches that we’ve been talking that

    5   Dr. Arnold used in this matter?

    6   A      Dr. Arnold relied upon the market approach.

    7   Q      And only the market approach?

    8   A      Only the market approach.

    9   Q      All right.     Now are you familiar with the term standard

   10   of value?

   11   A      Yes.

   12   Q      What’s your understanding of that term?

   13   A      A standard of value is the definition of value that

   14   your conclusion is going to conform to.

   15   Q      If you could turn to Defendant’s Exhibit 193 in the

   16   binder and if we could just pull up the first page.              Take as

   17   much time as you need, Mr. Dunn, but my first question, do

   18   you know what DX-193 is?

   19   A      I recognize this.

   20   Q      What is it?

   21   A      This is the ASA Business Valuation Standards.

   22   Q      And what is the ASA?

   23   A      The American Society of Appraisers.           It’s one of the

   24   various accreditation bodies that caters to the business

   25   appraisal; or, more broadly, the appraisal industry.




                                     A1928
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 802
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 12 of 86
                                                                               12


    1   Q        And this document, these standards, in your experience,

    2   are these standards that are followed by business valuation

    3   professionals, such as yourself?

    4   A        Yes, clearly by ASA those accredited by the American

    5   Society of Appraisals.       But, you know, there’s a core

    6   standard that is consistent among various standards that have

    7   been promulgated and those are followed by appraisers more

    8   generally.

    9                 MR. MERVIS:    Your Honor, I’m going to read from --

   10   well I’m going to read from particular portions of this under

   11   Federal Rule of Evidence 80318, so I’m not going to offer it,

   12   but I’m going to ask the witness to take a look at certain

   13   sections.

   14   BY MR. MERVIS:

   15   Q        So, Mr. Dunn, if you could turn please to page 31 of

   16   this -- it’s a PDF document, so it will have little page 31

   17   at the bottom.

   18                 MR. MERVIS:    And if, Tom, if you could bring up

   19   the very last definition.        Thank you.

   20   BY MR. MERVIS:

   21   Q        So, Mr. Dunn, there’s a term, it says Standard of

   22   Value.    And it reads, “The identification of a type of value

   23   being used in a specific engagement, e.g., fair market value,

   24   fair value, investment value,” do you see that?

   25   A        I see that.




                                     A1929
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 803
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 13 of 86
                                                                               13


    1   Q      Are you familiar with that definition?

    2   A      Yeah this is what I was speaking to.

    3   Q      And, to your understanding, what is meant by when it

    4   says the identification?

    5   A      This is a standard of value is stated in a valuation

    6   report. Because it is -- it’s answering a question.              You need

    7   to define what that question is.          And the standard of value

    8   defines the question of what the opinion is supposed to be

    9   concluding on.

   10   Q      And within the definition that I read to you, there’s

   11   also a reference.      It says, “In a specific engagement.”           What

   12   does that mean?

   13   A      Yeah, this just means, for the purposes of each

   14   individual engagement, you will have a standard of value.

   15   Those can change depending on the circumstances of the

   16   engagement.

   17   Q      So the standard of value is specific to particular

   18   engagement?

   19   A      Well, you can see here, they also identify fair market

   20   value typically used in tax appraisals.           Fair value typically

   21   used in accounting appraisal.         They’re all very common, but

   22   they are each an individual standard of value.

   23   Q      All right.     Why don’t we go to defendant’s Exhibit 191?

   24                 MR. MERVIS:      And, again, Your Honor, I’ll lay a

   25   foundation with this an 80318 document.




                                     A1930
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 804
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 14 of 86
                                                                               14


    1   BY MR. MERVIS:

    2   Q        So this is toward the beginning of your -- actually,

    3   it’s the first tab in your binder.

    4   A        I’m there.

    5   Q        Great.     So, Mr. Dunn, again, take a moment, if you need

    6   it, but my first question is do you know what DX-191 is?

    7   A        Yes.

    8   Q        And what is it?

    9   A        This is the 2018/2019 version of the Uniform Standards

   10   of Professional Appraisal Practice, commonly referred to as

   11   USPAP.

   12   Q        And what organization promulgates this USPAP?

   13   A        You’ll see here the appraisal foundation has a board

   14   that puts out -- that establishes a board that puts out USPAP

   15   every two years.

   16   Q        And what is the appraisal foundation?

   17   A        The appraisal foundation is -- it’s a congressionally

   18   authorized government financed entity that is supposed to

   19   establish appraisal standards.

   20   Q        Now are you aware of circumstances where a business

   21   valuation expert in valuing the business is required to

   22   comply with USPAP standards?

   23   A        Yes.

   24   Q        And can you share with the court some examples?

   25   A        Yes.     Loans that are government backed.       In order to




                                      A1931
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 805
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 15 of 86
                                                                               15


    1   qualify for those types of programs or under the law

    2   regarding those programs, you have to issue appraisals in

    3   conformity with USPAP.       So, there’s various legal reasons you

    4   would have to conform with USPAP.          Also, if you agree to as

    5   part of your engagement with your client.

    6   Q      Is there a specific USPAP standard that applies to the

    7   valuation of businesses?

    8   A      I think there’s one that applies to the process of

    9   valuing businesses, yes.

   10   Q      Why don’t we turn now to page 55 of DX-191.             Let me

   11   know when you’re there.

   12   A      I’m there.

   13   Q      So the heading on this page is Standard 9 Business

   14   Appraisal Development.       Do you know what the standard is?

   15   Are you familiar with it?

   16   A      Yes.

   17   Q      And what is the standard?         Just generally speaking,

   18   what is the standard?

   19   A      You know, it’s really designed towards what process you

   20   follow to develop a credible appraisal.

   21   Q      Okay.    And if you look after the first paragraph on

   22   this page, there’s a comment that reads, “Standard 9 is

   23   directed toward the substantive aspects of developing a

   24   credible appraisal of an interest in a business enterprise or

   25   intangible asset,” do you see that?




                                     A1932
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 806
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 16 of 86
                                                                               16


    1   A      I see that.

    2   Q      Are you familiar with that commentary?

    3   A      Yeah, I mean that’s my understanding of Standard 9.

    4   Q      Let’s go down to page, it says Standard Rule 9.2, about

    5   halfway down the page.       And that standard begins, it says,

    6   “In developing an appraisal of an interest in a business

    7   enterprise or intangible asset, an appraiser must,” do you

    8   see that?

    9   A      Yes.

   10   Q      And then there’s a series of letters, (C) says,

   11   “Identify the standard (type) and definition of value and the

   12   premise of value,” do you see that?

   13   A      Yes.

   14   Q      And what’s your understanding of that subpart of this

   15   Rule 9.2?

   16   A      It’s pointing out the obvious fact that as an appraiser

   17   when you offer an opinion of value, it means to be defined.

   18   And so, they’re saying, you need to identify the definition

   19   of value.     The valuation is the standard of value that you’re

   20   going to use in the engagement.

   21   Q      In your experience, this Standard 9.2 is this something

   22   that is generally accepted among professional business

   23   valuation appraisers like yourself?

   24   A      When you have a -- yes.        When you have a new

   25   engagement, the first series of correspondence is regarding




                                     A1933
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 807
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 17 of 86
                                                                               17


    1   what is the standard of value that the engagement is relying

    2   on.

    3   Q      If we could go to PX-282 in the binder.

    4                 MR. MERVIS:    And, Your Honor, this is actually

    5   already in evidence. This is subject to the limitations that

    6   we just discussed.

    7   BY MR. MERVIS:

    8   Q      So, Mr. Dunn, you recognize PX-282?

    9   A      Dr. Arnold’s report.

   10   Q      And you read this?

   11   A      Yes.

   12   Q      And have you reviewed the transcripts of Dr. Arnold’s

   13   testimony in this case?

   14   A      I have.

   15   Q      Both the deposition and trial testimony?

   16   A      Yes, sir?

   17   Q      If you go to page 2 of the report in paragraph four on

   18   the third line of that paragraph, he talks about, it says,

   19   “Performed an analysis of the implied valuations of TransCare

   20   Corporation,” do you see that?

   21   A      I see that.

   22   Q      In your experience, is implied value a standard of

   23   value that’s recognized by business valuation professionals?

   24   A      It is not.

   25   Q      If you could turn to page 4 of the report, please.              At




                                     A1934
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 808
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 18 of 86
                                                                               18


    1   the very top of the page, there’s a series of bullet points

    2   and the first bullet point starts with the words the

    3   operating values, do you see that?

    4   A      I see that.

    5   Q      In your experience, Mr. Dunn, is operating value a

    6   standard of value that’s recognized by business valuation

    7   professionals?

    8   A      Operating value is not a standard of value.

    9   Q      Having reviewed Dr. Arnold’s report and his various

   10   testimony, have you formed an opinion as to whether Dr.

   11   Arnold, at least in his report, identified any standard of

   12   value -- actually withdraw it.         Let me state the question a

   13   little bit differently.

   14          In your opinion in his work in his report, did Dr.

   15   Arnold identify any standard of value that is generally

   16   recognized by business valuation professionals?

   17   A      I’m not aware that he has.

   18   Q      In your opinion did Dr. Arnold comply with Standard 9.2

   19   of USPAP?

   20   A      Standard 9.2 requires the statement of a standard of

   21   value and that I don’t see a statement of standard of value.

   22   Q      So no?

   23   A      So, no.

   24   Q      All right, let’s change gears a little bit. Are you

   25   familiar with the term hypothetical condition?




                                     A1935
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 809
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 19 of 86
                                                                               19


    1   A      Yes.

    2   Q      And are you familiar with the term extraordinary

    3   assumption?

    4   A      Yes.

    5   Q      All right.     I’d like to take a look at another exhibit.

    6   If you could turn to page -- I’m sorry; Exhibit PX-192.

    7                 MR. MERVIS:    And, again, Your Honor, this is an

    8   80318 document.

    9   BY MR. MERVIS:

   10   Q      Let me know when you’re there.

   11   A      Can you see that again?

   12   Q      I’m sorry.     DX.   I said PX. DX.

   13   A      Thank you.

   14   Q      I apologize.     Thank you.

   15          All right. So, again, Mr. Dunn, take as much time as

   16   you need, but do you recognize what DX-192 is?

   17   A      Yes.

   18   Q      What is it?

   19   A      It’s the statements on standards for valuation

   20   services.

   21   Q      And is this publication promulgated by a particular

   22   organization?

   23   A      Yes, it’s issued by the American Institute of Certified

   24   Public Accountants.

   25   Q      And what is that organization?




                                     A1936
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 810
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 20 of 86
                                                                               20


    1   A      Commonly referred to as the AICPA.           It’s the largest

    2   membership organization of CPA’s.

    3   Q      I’d like you to go to Appendix III of Exhibit DX-192

    4   which is, I think, on the 39th page, so it will say 39 of 59.

    5   A      I’m there.

    6                MR. MERVIS:     And, Tom, if we could bring up the

    7   definition of hypothetical condition.

    8   BY MR. MERVIS:

    9   Q      So, it states, “Hypothetical condition that which is or

   10   maybe contrary to what exists, but is supposed for the

   11   purpose of analysis,” do you see that?

   12   A      I see that.

   13   Q      And are you familiar with that definition?

   14   A      That’s consistent with my understanding of the meaning

   15   of hypothetical condition.

   16   Q      In your experience is that definition of hypothetical

   17   condition one that is generally known to business valuation

   18   professionals?

   19   A      It is.

   20   Q      If we could go back to the USPAP for a minute, so

   21   that’s DX-191, the first document in the binder. And if you

   22   could turn please to page number 4 of the USPAP.

   23   A      I’m there.

   24                MR. MERVIS:     And, Tom, if we could pull up the

   25   definition of extraordinary assumption.




                                     A1937
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 811
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 21 of 86
                                                                               21


    1   BY MR. MERVIS:

    2   Q       So, on this page of the USPAP extraordinary assumption

    3   is defined as follows.       “An assignment specific assumption as

    4   of the effective date regarding uncertain information, use in

    5   an analysis, which if found to be false could alter the

    6   appraiser’s opinions or conditions, “do you see that?

    7   A       I see that.

    8   Q       And are you familiar with that definition?

    9   A       Yes.

   10   Q       And in your experience, is that a definition that is

   11   recognized by business valuation professionals?

   12   A       Yes.

   13   Q       I want to ask you a question about some of the language

   14   here.   First of all, do you have an understanding of what’s

   15   meant by assignment specific assumption?

   16   A       Yeah, I think it’s referring to a single engagement or

   17   a single valuation opinion.

   18   Q       All right.    And there’s also this term uncertain

   19   information, do you see that?

   20   A       Yes.

   21   Q       What’s your understanding of what that means?

   22   A       It means things that you don’t know that are factually

   23   true.

   24   Q       So they might be or might not be?

   25   A       It’s uncertain.




                                     A1938
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 812
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 22 of 86
                                                                               22


    1   Q      Okay.    In reviewing Dr. Arnold’s report, did you

    2   identify any extraordinary assumptions or hypothetical

    3   conditions that he used in his work?

    4   A      Yes.

    5   Q      And did you summarize those anywhere in your report?

    6   A      Yes.

    7   Q      All right, why don’t we go to your report which is PX-

    8   283 toward the back of the binder.          And if you could go to

    9   page 4.    And, Mr. Dunn, you’ll see on page 4, there’s a

   10   paragraph (b) and then there’s a little one, two, and three.

   11   A      Yes.

   12   Q      What are you summarizing across those three romanettes?

   13   A      The first romanette is stating my opinion that

   14   TransCare -- that the hypothetical or extraordinary

   15   assumption incorporated in Dr. Arnold’s report is that

   16   TransCare had all of the assets it needed to continue

   17   operating as a going concern.

   18   Q      All right, let me stop you there.          And we’ll take them

   19   one by one.

   20   A      Yeah.

   21   Q      Explain for the court, what do you mean by that?

   22   A      So TransCare and the facts of the case, as I understand

   23   it, TransCare did not have a normalized working capital

   24   position.     It also had other assets such as its rolling

   25   stock, it’s ambulances that were deficient and really unable




                                     A1939
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 813
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 23 of 86
                                                                               23


    1   to support the company’s continued operation as a going

    2   concern.

    3   Q      And in terms of Dr. Arnold’s analysis, why does this

    4   matter?

    5   A      Dr. Arnold assumed -- his calculations calculate the

    6   value of TransCare if it was an operating business; however,

    7   nowhere in those calculations does it account for the

    8   additional money or assets that would be needed in order to

    9   maintain the company as a going concern.

   10   Q      Why does that matter?

   11   A      Because any market participant looking to acquire

   12   TransCare what TransCare had needs to account for what else

   13   they would need to contribute to TransCare in order to reach

   14   a total value of the company.

   15          Stated alternatively, if you know the total value of

   16   the company when it’s operating, you would then deduct what

   17   else, you know, you deduct what you need to contribute in

   18   order to maintain that as an operating business before

   19   figuring out what you’re willing to pay for the uncapitalized

   20   business.

   21   Q      In your opinion, would a market participant or could a

   22   market participant make an assessment of whether its

   23   advisable to invest whatever working capital is needed?

   24   A      Well, yes, I mean they -- can you repeat the question?

   25   Q      Sure.    Let me withdraw it.




                                     A1940
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 814
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 24 of 86
                                                                               24


    1          In your opinion what, if anything, did Dr. Arnold do to

    2   account for this issue?

    3   A      Nothing.     He relied on projections that all showed the

    4   company needing large infusions of additional capital and

    5   that is not accounted for anywhere in his calculations.

    6   Q      Let’s go back to page 4 of your report and look at

    7   romanette two.      What are you summarizing here?

    8   A      I’m summarizing that Dr. Arnold assumes that the

    9   turnaround plan -- assumes that a market participant, you

   10   know, a potential investor in TransCare, would assume that

   11   the turnaround plan was achieved without considering the risk

   12   to that actually occurring.

   13   Q      And when you say the turnaround plan or plans, what are

   14   you talking about?

   15   A      Dr. Arnold relies on several turnaround plans that show

   16   a dramatic and rapid operational and financial turnaround in

   17   the company. Those are determinative of his concluded values.

   18   And so, what I’m point out is that there’s on analytical

   19   basis that I see presented in his work that shows why a

   20   market participant would conclude that these turnaround plans

   21   could be achieved.

   22   Q      The turnaround plans had projections in them?

   23   A      That’s my understanding.

   24   Q      Did Dr. Arnold make use of those projections?

   25   A      Yes, he did use the projections.




                                     A1941
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 815
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 25 of 86
                                                                               25


    1   Q      In your opinion, should a business valuation

    2   professional, in looking at a set of projections, try to

    3   asses the reasonableness of the projections?

    4   A      Yes.

    5   Q      Similar question.       In your opinion, when a business

    6   valuation expert or professional is presented with

    7   projections, should they make any assessment of the risks

    8   that those projections will not be achieved?

    9   A      Yes.

   10   Q      And why is that?

   11   A      Because that is the fundamental effort to work that

   12   needs to be done in order to reach an opinion of value.

   13   Because basically an evaluation is an assessment of risk and

   14   that is what an appraisal opinion embodies is that combined

   15   analysis.

   16   Q      And what, if anything, did Dr. Arnold do to assess the

   17   risk that the projections he relied on might not happen?

   18   A      I don’t see in his report an analytical basis for

   19   concluding that a market participant would conclude that

   20   these turnaround plans were achievable.           But it is included

   21   mechanically in his, you know, his approach to valuing the

   22   company.

   23   Q      Right.    But did you see any evidence that he took into

   24   account the risks that the projections wouldn’t come true?

   25   A      No.




                                     A1942
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 816
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 26 of 86
                                                                               26


    1   Q       If you could go to another document which is DX-194.

    2   Take a moment, if you need it.         But my first question, Mr.

    3   Dunn, is do you know what DX-194 is?

    4   A       Yes, any business appraiser would.

    5   Q       And what is it?

    6   A       This is Revenue Ruling 5960.

    7   Q       And generally speaking, what is the subject of this

    8   Revenue Ruling 5960?

    9   A       Revenue Ruling 5960 was where the Treasury, I believe

   10   the Treasury Department laid out the basis for the fair

   11   market value standard of value.

   12   Q       If you could go to the --

   13                MR. MERVIS:     And, Your Honor, again, this is an

   14   80318 document.

   15   BY MR. MERVIS:

   16   Q       If you could to the second page please.           There’s a

   17   Section 3 that talks about approach to valuation, do you see

   18   that?

   19   A       I see Section 3.

   20   Q       I’m going to read from that, the paragraph .02 toward

   21   the bottom of the paragraph where it says, “The value of

   22   shares of stock of a company with very uncertain future

   23   prospects is highly speculative.          The business appraiser must

   24   exercise his judgment as to the degree of risk attaching to

   25   the business of the corporation was issued the stock, but




                                     A1943
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 817
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 27 of 86
                                                                               27


    1   that judgment must be related to all of the other factors

    2   effecting value,” do you see that?

    3   A      I see that.

    4   Q      In your experience is the guidance that I just read to

    5   you something that is generally known to business valuation

    6   professionals?

    7   A      Yes.

    8   Q      In your opinion, did Dr. Arnold follow that guidance?

    9   A      No.

   10   Q      Why not?     Why is that your opinion?

   11   A      It gets back to my previous statement which is an

   12   evaluation opinion is an assessment of risk because

   13   investors, market participants require higher rates of return

   14   for assets that have higher risk.

   15          So, two companies that generate the same future

   16   expected cash flows would not have the same value if they

   17   have different commensurate levels of risk in achieving those

   18   projections.     So, there is no such thing as a valuation

   19   opinion that a credible reliable one that absolves itself of

   20   assessing the risk.

   21   Q      In considering the issue of risk, do business valuation

   22   professionals sometimes look at the historical performance of

   23   the company that they’re trying to value?

   24   A      Yes.

   25   Q      Did Dr. Arnold’s analysis rely on TransCare’s




                                     A1944
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 818
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 28 of 86
                                                                               28


    1   historical performance?

    2   A      His quantitative approach did not incorporate the

    3   historic performance of TransCare.

    4   Q      And in your experience, is it appropriate for a

    5   business valuation professional to disregard a company’s

    6   historical financial performance when making an assessment of

    7   the value of the company?

    8   A      No.

    9   Q      Why not?

   10   A      Again, there’s no way to assess the risk of achieving a

   11   set of projections without understanding those projections in

   12   the context of the company’s historic operational and

   13   financial performance.

   14   Q      We’re still on page 2 of the Revenue Ruling 5960 which

   15   is DX-194.     I’d like to direct your attention to Section 4

   16   and, in particular, beginning at paragraph .01.

   17          It says, “It is advisable to emphasize that in an

   18   evaluation of the stock of closely held corporations or the

   19   stock corporations where market quotations are rather lacking

   20   or too scarce to be recognized, all of available financial

   21   data, as well as all relevant factors affecting the fair

   22   market use should be considered.          The following factors,

   23   although not all inclusive, are fundamental and require

   24   careful analysis in each case.”

   25          And then (a) says, the nature of the business and the




                                     A1945
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 819
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 29 of 86
                                                                               29


    1   history of the enterprise from its inception.             Do you see

    2   that?

    3   A       I see that.

    4   Q       And you’re familiar with that guidance?

    5   A       Very much so.

    6   Q       In your experience, is that guidance something that is

    7   generally known to business valuation professionals?

    8   A       In every valuation engagement.

    9   Q       Go down to paragraph .02 and then there’s a little (a).

   10   So point out to you, it says, “The following is a brief

   11   discussion of each of the foregoing factors.”             And then it

   12   says (a), “The history of a corporate enterprise will show

   13   it’s past stability or instability, its growth or lack of

   14   growth, the diversity or lack of diversity of its operations,

   15   and other facts needed to form an opinion of the degree of

   16   risk involved in the business.”

   17           And then I’m going to skip one sentence.           Then it

   18   continues, “The detail to be considered should increase with

   19   approach to the required date of appraisal since recent

   20   events are of greatest help in predicting the future,” do you

   21   see that?

   22   A       Yes.

   23   Q       First of all, do you have an understanding of what’s

   24   meant by should increase with approach to the required date

   25   of appraisal.     What is the required date of appraisal?




                                     A1946
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 820
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 30 of 86
                                                                               30


    1   A      I think they’re talking about the specific date that

    2   the appraisal opinion is going to be as of.

    3   Q      And in this case, what did you understand Dr. Arnold’s

    4   appraisal dates to be?

    5   A      Well they’re set forth in his report, but they’re early

    6   in January 2016, I believe.

    7   Q      All right.     And you’re familiar with the guidance that

    8   I just read to you?

    9   A      Yes, very much so.

   10   Q      In your experience, is that guidance something that’s

   11   generally known by business valuation professionals?

   12   A      And effectuated by them in an appraisal, yes.

   13   Q      Did Dr. Arnold, in your opinion, follow that guidance?

   14   A      It’s not clear -- his report I don’t see that occurring

   15   in his report.

   16   Q      All right, let’s go back, for a minute, to your report,

   17   back to page 4, so that’s PX-283.          And let’s go to the third

   18   romanette in your summary of extraordinary assumptions and

   19   hypothetical conditions.

   20          What are you summarizing in the third romanette?

   21   A      Dr. Arnold doesn’t account for differences in risk

   22   between his selected guideline companies and TransCare when

   23   he performs his calculations.

   24   Q      Just to set this up.       At a very high level, what are

   25   the steps, the essential steps in a market approach




                                     A1947
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 821
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 31 of 86
                                                                               31


    1   valuation?

    2   A      As we discussed, the market approach requires the

    3   identification of relevant and comparable market data.               That,

    4   you know, that process requires a search for, a screening

    5   for, in this case, publicly traded companies that have the

    6   most similar characteristics to the company being valued.

    7   And so that’s what you do is you start by, you know, figuring

    8   out what is the most relevant data that’s closest and most

    9   instructive as to value of the asset you’re trying to value.

   10   Q      Now, I asked you this before, but is this term

   11   guideline company that comes into play with the market

   12   approach?

   13   A      Yeah, there’s two elements to the market -- there’s two

   14   different ways you can effectuate a market approach.               They’re

   15   both based on observable transactions; however, publicly

   16   traded companies have observable transactions in their

   17   publicly traded shares.        That way you can determine what the

   18   value of the company is based on the transaction and those

   19   shares.

   20          The guidance transaction approach is when you are

   21   transacting and controlling interest in companies of the

   22   whole company.      So that’s the difference here.

   23   Q      Now when a business valuation professional is

   24   researching guideline companies does it sometimes happen that

   25   companies that might appear comparable have various




                                     A1948
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 822
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 32 of 86
                                                                               32


    1   differences in terms of financial metrics with the company

    2   you’re trying to value?

    3   A      Yeah, there’s various levels of comparability, whether

    4   that be, you know, exposure to comparable industry or

    5   comparable business operations. There’s also comparable

    6   financial performance or financial metrics.

    7   Q      And faced with that situation, what is a business

    8   valuation professional supposed to do?

    9   A      As we talked about earlier, a valuation is an

   10   assessment of risk. And so, what you need to do is find the

   11   most comparable data and then have an informed judgment as to

   12   bridge from that data to what would be -- what a market

   13   participant would apply to the particular asset that you’re

   14   valuing.

   15   Q      Now what companies did Dr. Arnold use as guideline of

   16   public companies in his work?

   17   A      My understanding is Dr. Arnold relied upon an email by

   18   Mr. Greenberg which contained two guideline companies so Dr.

   19   Arnold intended to rely on those.          Those were Envision and --

   20   the name is Air Methods Corp.

   21   Q      Okay.    And, in your opinion, did Dr. Arnold perform any

   22   assessment of the comparability of those guideline companies

   23   to TransCare?

   24   A      No, his report is glaringly absent a comparison of his

   25   selected guideline companies and TransCare.




                                     A1949
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 823
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 33 of 86
                                                                               33


    1   Q      Did you have an opportunity to make such compare?

    2   A      I did for, you know, for presentation purposes, yes.

    3   Q      So staying in your report, if you could go to Exhibit

    4   2, which I think is the 34th page but it’s toward --

    5                 MR. MERVIS:    Your Honor, it’s toward the back.

    6   It’s like the --

    7   BY MR. MERVIS:

    8   A      It’s the second to last page.

    9   Q      And, Mr. Dunn, at a high level, what are you showing on

   10   the first page of Exhibit 2?

   11   A      I’m not sure.      It’s kind of blurry.       I’m just checking.

   12   Q      Well, that’s why I --

   13   A      I should have made it bigger.

   14          What I’ve done here is I’ve provided some business

   15   descriptions of the guideline companies that were originally

   16   identified by Mr. Greenberg.         It includes a business

   17   description and a breakdown of their different segments which

   18   is the different business operations that they have.

   19   Q      So let me pick up on the segment piece of that.              For

   20   Envision Healthcare, there appears to be two segments, is

   21   that right?

   22   A      Yes.    As of the valuation date, Envision Healthcare

   23   Holding -- as of the valuation dates, Envision Healthcare

   24   Holdings, Inc. operated in two different business segments or

   25   basically two different industries.




                                     A1950
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 824
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 34 of 86
                                                                               34


    1   Q      And what were they?

    2   A      About two thirds of Envision’s business or, you know,

    3   the majority, two thirds was in staffing acute care centers,

    4   surgical centers, and other, you know, healthcare practices.

    5   Q      And to your understanding, did TransCare have any

    6   business in staffing acute care centers?

    7   A      No, it did not.

    8   Q      And you said two thirds; two thirds of what?

    9   A      Of its total revenue and also as you see here, as

   10   presented in Exhibit 2, it’s operating in, it’s

   11   profitability.      The other third of it is revenue and

   12   profitability was derived from healthcare transportation

   13   services.

   14   Q      And then looking at the next company, Air Methods, what

   15   at the time of the data that Dr. Arnold used, what was Air

   16   Methods principle business?

   17   A      Air Methods is principally an operator of helicopter

   18   transportation services.        And what you’ll see here is just a

   19   general breakdown of the different types of end uses of those

   20   transportation services, all involving helicopters.

   21   Q      And to your understanding, did TransCare have any

   22   helicopter-based services?

   23   A      I haven’t seen any evidence that TransCare operated

   24   helicopters.

   25   Q      And based on, at least on the research that you did, as




                                     A1951
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 825
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 35 of 86
                                                                               35


    1   summarized in Exhibit 2 to your report, did Air Methods

    2   generate any revenue from the operation of we’ll call them

    3   ambulances with four wheels?

    4   A      Ground based ambulances with that clarification, I

    5   don’t believe Air Methods operated any ground-based

    6   ambulances.

    7   Q      Let’s go to Exhibit 1 in your report which is a little

    8   easier to read.

    9                  MR. MERVIS:   Your Honor, it’s just the page

   10   before.

   11   BY MR. MERVIS:

   12   Q      Mr. Dunn, what are you showing, generally speaking;

   13   what are you showing on Exhibit 1?

   14   A      So, I’m sorry, this was Exhibit 1, right.            Exhibit 1

   15   sets forth the comparative financial measures of TransCare as

   16   compared to the three guideline companies identified by Mr.

   17   Greenberg.

   18   Q      Okay.    And where does this data come from?

   19   A      This data is sourced from Standard & Poor’s Capital IQ.

   20   It’s a, let’s call it a research service that compiles

   21   publicly available information and allows you to access in a

   22   more centralized location.

   23   Q      Did Dr. Arnold in his work also take data from Capital

   24   IQ?

   25   A      I believe he did, yes.




                                     A1952
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 826
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 36 of 86
                                                                               36


    1   Q      All right, let’s just take a look at a few of the line

    2   items. So, LTM Revenue at the top, what does that refer to?

    3   A      LTM is the last twelve months.          So when you’re looking

    4   at a revenue measure, it’s over a period of time, this is

    5   designating that as of the date this analysis is being

    6   performed, the last twelve months revenue for TransCare was

    7   about $114 million dollars.          And that compares to -- and I’ve

    8   compared it here to the guideline companies which Envision

    9   generated over $5 billion dollars’ worth of revenue and Air

   10   Methods also over $1 billion dollars of revenue.

   11   Q      And then if you switch -- go down to the EBITDA column.

   12   LTM EBITDA what does that line item refer to?

   13   A      Again as a financial measure of profitability over

   14   time, this is designating that these are measures over the

   15   last twelve months as the date this analysis is being

   16   performed.     And you can see here, I’m comparing TransCare

   17   Corporation’s $1.4 million dollars of LTM EBITDA to the $582

   18   million dollars of EBITDA generated by Envision. And the $284

   19   million dollars of EBITDA generated by Air Methods

   20   Corporation.

   21   Q      The next line item LTM EBITDA March, and what is that?

   22   A      That is the ratio of LTM EBITDA to LTM revenue.

   23   Q      And you’ve got a comparison here too?

   24   A      Embedded in this chart is a comparison of TransCare’s

   25   1.2 percent EBITDA margin as compared to the guideline




                                     A1953
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 827
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 37 of 86
                                                                               37


    1   companies that were substantially more profitable.

    2   Q      And then the last thing I want to touch on this case is

    3   EBITA gross.     So, you have two-line items below that, three

    4   years, five years.      Just if you could explain for the court

    5   what you’re doing?

    6   A      Yeah, so one of the things I wanted to compare was the

    7   historic -- not only the last twelve months of performance of

    8   the company versus the guideline companies, but also what

    9   were the established trends of the guideline companies as

   10   compared to TransCare.

   11                And what you’ll see here with TransCare borne out

   12   by TransCare’s financial data is that the company had

   13   declining revenues and declining profitability over a long,

   14   you know, three and five year periods in advance of the date

   15   this analysis.      That similar historic financial and

   16   operational performances is inconsistent with that of

   17   Envision Healthcare and Air Methods Corp who had demonstrated

   18   a history of growing revenue and growing profitability.

   19   Q      What significance, if any, did that comparison have?

   20   A      Well, it helps you understand what the company’s

   21   circumstances are, the reality and the differences between

   22   TransCare and Envision.        And basically, is a way of assessing

   23   the risk of, you know, any forward expectations for the

   24   companies.

   25   Q      Now these differences that we’ve been looking at over




                                     A1954
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 828
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 38 of 86
                                                                               38


    1   the last few minutes, do they necessarily mean that Envision

    2   and Air Methods are not appropriate guideline companies for

    3   TransCare?

    4   A      Guideline companies, there’s no two perfectly

    5   comparable companies, so this analysis doesn’t mean that, you

    6   know, Envision Healthcare Holdings or Air Methods Corp aren’t

    7   the most relevant available market data that would be used by

    8   a business appraiser.

    9   Q      In your judgment and experience, is there anything that

   10   a business valuation professional should do to account for

   11   the types of differences, both in financial metrics and in

   12   the types of business operations that these guideline

   13   companies have?

   14   A      Yes.    A business appraiser would need to take these

   15   differences into account simply, you know, blinding oneself

   16   to the differences between the guideline companies and the

   17   subject company is not what a business appraiser does. They

   18   take responsibility for bridging that difference.              And

   19   there’s various ways they would account for that because a

   20   market participant wouldn’t account for that and they might

   21   do that by lowering the applied multiple or the observed

   22   multiple for the better situated guideline companies.

   23   Q      Can you just explain that a little more specifically?

   24   A      Yeah.    So, this may be the most comparable market data.

   25   It still may be of companies that are much better positioned




                                     A1955
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 829
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 39 of 86
                                                                               39


    1   financially and operationally.         And, therefore, even though

    2   you would use this to assess a market participant’s basis of

    3   appraisal of comparable companies, you would need to take

    4   into account the more risk or the higher level of risk that a

    5   market participant would ascribe to the subject company.

    6   And, therefore, that would mean that the subject company may

    7   command a market multiple less than that observed for the

    8   guideline companies.

    9   Q      And if one were to do that almost lower the multiple,

   10   what would the impact be on overall conclude value?

   11   A      Right, the multiple lowering lowers concluded value.

   12                MR. MERVIS:     Your Honor, if could just have a

   13   moment to confer with my colleagues?

   14                THE COURT:     Yes.

   15                MR. MERVIS:     Just one moment, Your Honor.

   16          (Pause)

   17                MR. MERVIS:     I’m advised by Mr. Silagi that I

   18   misread one of the standards, so I’ll just -- for

   19   correctness, this is in DX-191 on page 4, the definition of

   20   extraordinary assumption.

   21                I had said, and I’m taking it from the last clause

   22   of the definition, could alter the appraiser’s opinions or

   23   condition.     I should have said could alter the appraiser’s

   24   opinions or conclusions.

   25                And with that, Your Honor, I have no further




                                     A1956
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 830
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 40 of 86
                                                                               40


    1   questions.

    2                              CROSS-EXAMINATION

    3   BY MR. AMINI:

    4   Q      Good afternoon, Mr. Dunn.

    5   A      Good afternoon.

    6   Q      Now, let me ask you about these standards for a moment

    7   or let’s just do them by number; DX-191, do you know that

    8   one?

    9   A      Yes, sir.

   10   Q      That one, remind me, again, that one applies to whom?

   11   A      USPAP is issued by the Appraisal Foundation.             The

   12   Appraisal Foundation is a government funded organization who

   13   was specifically designed to issue appraisal standards for

   14   where the government requires the adoption of these standards

   15   for certain purposes.

   16   Q      Are you holding yourself out as an expert on these

   17   standards?

   18   A      These standards are commonly understood in the

   19   valuation appraisal practice.         I don’t know what an expert on

   20   these standards entails.

   21   Q      Is there a -- on the USPAP is there a group that are

   22   members of some organization that apply these standards?

   23   A      As I said, these standards are required by law for

   24   certain purposes, so I don’t know that there are specific --

   25   those are the circumstances where it’s required to comply




                                     A1957
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 831
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 41 of 86
                                                                               41


    1   with USPAP.

    2   Q       Well what circumstances are they required by law for?

    3   A       As we discussed earlier, there are certain federally

    4   guaranteed loan programs where collateral valuations are

    5   necessarily to be -- my understanding is that they are

    6   necessarily to be prepared in conformity with USPAP.

    7   Q       And where do you get that understanding from?

    8   A       That’s my understanding of USPAP.

    9   Q       What’s the source of USPAP of what you just said?             Are

   10   you reading a document or from some other place?

   11   A       I don’t know whether there’s specifically addressed in

   12   this.   I’m looking at the forward which talks about the

   13   history of USPAP.      These standards are widely accepted and

   14   recognized by all the business valuation appraisers, so I

   15   struggle to answer your question.

   16   Q       You’re not subject to these standards, are you?

   17   A       When I issue a valuation report unless I am going to

   18   issue a valuation report that’s used for one of the places

   19   where it’s legally required or I agree that a USPAP compliant

   20   report is the deliverable that I’ve agreed to provide my

   21   client, I’m not bound to provide a valuation that complies

   22   with these, although depending on what you’re talking about,

   23   I’m confident it applies or it conforms with the thrust of

   24   these standards.

   25   Q       Let me take you to DX-192, the next document, if you




                                     A1958
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 832
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 42 of 86
                                                                               42


    1   would.

    2   A        Yes, sir.

    3   Q        Remind me, again, who these standards apply to, if you

    4   know?

    5   A        My understanding is these standards apply to CPA’s who

    6   are members of the American Institute of Certified Public

    7   Accountants.

    8   Q        Are you holding yourself as an expert with respect to

    9   these standards?

   10   A        I’m not a CPA.

   11   Q        So you’re not a member of the Association --

   12   A        I’m not a member --

   13   Q        -- that develop these standards, are you?

   14   A        I am not a member of the AICPA which is a CPA

   15   organization.

   16   Q        And then the third standard, the American Society of

   17   Appraisers, ASA business valuation standards; who do those

   18   apply to?

   19   A        The American Society of Appraisers is one of the

   20   various accreditation agencies for business and other asset

   21   appraisers.     And they issue these standards and their members

   22   are required to issue their reports in compliance with these

   23   standards.

   24   Q        Are you holding yourself out as an expert on these

   25   standards?




                                     A1959
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 833
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 43 of 86
                                                                               43


    1   A       I struggle to answer what an expert in these standards

    2   is.   I’ve set myself as an expert in business appraisal.              And

    3   there’s a broad overlap of the core thrust of these standards

    4   amongst all three of these documents that I -- yes, I am an

    5   expert in applying those appraisal practices.

    6   Q       You’re not a member of the American Society of

    7   Appraisers?

    8   A       I am not.

    9   Q       These standards don’t apply to you?

   10   A       I’m not obligated to comply with these standards.

   11   Q       And then go with me you’ve cited DX-194 Treasury

   12   Ruling.

   13   A       Revenue Ruling 5960.

   14   Q       5960.   Are you holding yourself out to be an expert on

   15   that?

   16   A       It’s a document issued by the U.S. Treasury.

   17   Q       You made a comment that I missed it, something about

   18   this is the U.S. Treasury’s -- how did you describe this

   19   document?

   20   A       This is an IRS Revenue Ruling which set forth basically

   21   the, at the time, the definition of fair market value.               It’s

   22   probably the first document that a business appraiser reads

   23   when they get their first job in business appraisal.

   24   Q       And what does it apply to, do you know?

   25   A       You know, the fair market value standard which is used




                                     A1960
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 834
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 44 of 86
                                                                               44


    1   for a variety of purposes.        One of those purposes is tax

    2   issues.

    3   Q      Well, my real question was what does this Revenue

    4   Ruling apply to, if you know?

    5   A      Tax appraisals that are performed in support of

    6   people’s -- a company’s taxes and issue to the federal

    7   government.

    8   Q      It’s for estate tax and gift for tax purposes isn’t it

    9   specific to those, is it not? Are you aware of that or not?

   10   A      Maybe this document is in that context.            Fair market

   11   value standard is used widely for a variety of purposes.

   12   Q      It says here in Section 3.03 of the document on the

   13   second page --

   14   A      Yes, sir.

   15   Q      -- that in many instances the next best measure -- I’m

   16   reading the last sentence -- may be found in the prices of

   17   which stocks companies engage in the same are similar lines

   18   of business are selling in a free and open market.              Do you

   19   see that?

   20   A      I see that.

   21   Q      All right and were you aware of that?

   22   A      Most definitely.

   23   Q      Let me -- well let me get one other thing out of the

   24   way.   You have no opinion in this case on what standard of

   25   value should be applied to TransCare in January and February




                                     A1961
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 835
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 45 of 86
                                                                               45


    1   of 2016, correct?

    2   A      I don’t have a -- it seems to me to be a legal issue

    3   what standard of value the court thinks this measurement

    4   should be performed on.

    5   Q      Right.    But you have no opinion --

    6                 THE COURT:     Did you reach an opinion regarding the

    7   value of TransCare say on February 24th, 2016?

    8                 THE WITNESS:     I did not independently do that,

    9   Your Honor.

   10   BY MR. AMINI:

   11   Q      Did you reach any opinion on what TransCare’s value was

   12   at any time in January or February of 2016?

   13   A      I have not specifically quantified a value for

   14   TransCare on any specific date, any of the four dates that

   15   Dr. Arnold used.

   16   Q      That actually leads me to another question which is in

   17   this case, give me one moment.         I’m sorry.     In this case, it

   18   wasn’t part of your assignment to as, I think you stated at

   19   your deposition, evaluate the actions that led to the factual

   20   record in this matter, is that right?

   21   A      In the context that I was being asked questions about

   22   people’s actions that led to the facts that were being

   23   incorporated into the valuation, I wasn’t engaged -- it

   24   wasn’t within the scope of my work.

   25   Q      So, for example, you have no opinion on Michael




                                      A1962
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 836
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 46 of 86
                                                                               46


    1   Greenberg’s efforts with respect to the TransCare Company in

    2   January and February of 2016?

    3   A      No.    No, I don’t.

    4   Q      So, you have no opinion, of any sort, about the work

    5   that he did in connection with these plans that he was

    6   working on in January and February 2016?

    7   A      I struggle to answer that question because, I mean, my

    8   report clearly talks about the plans and the achievability of

    9   those plans, but if you’re specifically speaking to the

   10   effort that Mr. Greenberg put into developing those plans

   11   that wasn’t part -- I took the plans at face value and

   12   analyzed them rather than the process that led to them.

   13   Q      Do you have any opinion about Michael Greenberg’s

   14   competency?

   15   A      I’m not here to offer any opinions on his competency.

   16   Q      You referenced the email, the December 18th email, of

   17   Mr. Greenberg’s in your direct testimony if I’m not mistaken.

   18   I don’t know if it’s in your book or not.            It’s JX-55.

   19          Do you have any opinion on the work that Mr. Greenberg

   20   did with respect to -- that’s reflected in this particular

   21   email to his boss, Lynn Tilton?

   22   A      Are we speaking specifically about the guideline

   23   companies that he identifies?

   24   Q      Anything that he did with respect to what -- let me ask

   25   you this.    Let me back up for a second.         Do you have an




                                     A1963
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 837
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 47 of 86
                                                                               47


    1   understanding of what the purpose of this email was?

    2   A      Other than is explicitly written in this email?

    3   A      Yes.

    4   Q      You didn’t read his testimony in this case?             Did you

    5   read his testimony in this case, that’s the proper question?

    6   A      At trial?

    7   Q      Yes.

    8   A      I have not read the trial transcript.

    9   Q      Well, did you have an understanding that the purpose of

   10   this particular email was to get an idea of the potential

   11   comparable transactions, the comparable public companies that

   12   existed within the same or ancillary industries to TransCare?

   13   A      I think that’s clear from the email.

   14   Q      All right.     Do you think that Mr. Greenberg made some

   15   kind of mistake in connection with that undertaking?

   16   A      That’s not my testimony, no.

   17   Q      No, I’m just asking.       Do you think he made a mistake?

   18   A      What you just read to me is my understanding of what

   19   led to this email.

   20   Q      Do you have an opinion on whether Mr. Greenberg

   21   properly identified relevant comparable transactions?

   22   A      Can you repeat the question?         I’m sorry.

   23   Q      Do you have an opinion on whether Mr. Greenberg

   24   properly identified relevant comparable transactions?

   25   A      Well, I mean, the transactions specifically I haven’t




                                     A1964
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 838
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 48 of 86
                                                                               48


    1   concluded that there is more comparable transactions that

    2   should have been identified.         My testimony isn’t that these

    3   aren’t the best market data that could be identified.               My

    4   opinion is that it’s still not comparable to TransCare.

    5   Q      I thought I heard you just say you did not

    6   independently identify any comparable company group, did you?

    7   A      I haven’t run an independent process to identify market

    8   data, no.

    9   Q      So, I can take it from that last answer that -- well,

   10   let me ask my question again.         You did not independently

   11   identify a comparable company group to TransCare, did you?

   12   A      I didn’t independently run a screen to find other

   13   potential guideline companies.         My understanding is that

   14   these two companies are the most comparable.             If we’re

   15   talking about the public companies that they are the most

   16   comparable.     The question is whether -- how closely

   17   comparable are they.

   18   Q      All right.     So, you agree that they are the most

   19   comparable?

   20   A      I haven’t found anything to dispute that.

   21   Q      Did you find anything else that should have been

   22   included -- that you believe should have been included in

   23   that group?

   24   A      I haven’t identified any other companies that are more

   25   comparable or equally as comparable as those.




                                     A1965
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 839
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 49 of 86
                                                                               49


    1   Q       How about the relevant comparable transactions; do you

    2   have any opinion on whether Mr. Greenberg properly identified

    3   the relevant comparable transactions that he references?

    4   A       I haven’t done the work to confirm that.

    5   Q       You didn’t independently identify any other comparable

    6   transactions, did you?

    7   A       It wasn’t within the scope of my engagement.

    8   Q       And on that same score do you have any understanding of

    9   whether there are any relevant comparable transactions that

   10   you believe Mr. Greenberg missed?

   11   A       I haven’t done the work that would need to conclude on

   12   that.

   13   Q       As I understand it you did ask your staff to gather

   14   industry reports that existed for the ambulance industry and

   15   for the air ambulance industry, did you not?

   16   A       That is true.

   17           (Participants confer)

   18   BY MR. AMINI:

   19   Q       And if you would go with me, in the book that I just

   20   gave you, to PX-287.       That was one of the two reports that I

   21   believe your staff found for you when you asked them to

   22   gather industry reports that existed for the ambulance and/or

   23   air ambulances.

   24   A       That is correct.

   25   Q       Then PX-288 is the other report that your staff found




                                     A1966
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 840
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 50 of 86
                                                                               50


    1   for you.      That one refers to the air ambulance serves in the

    2   United States.

    3   A      Yes.

    4   Q      That one includes that company you were referring to,

    5   which one was it that flies helicopters?

    6   A      I think its Air Methods.

    7   Q      Air Methods, yes.       And they were included also in the

    8   ambulance service report as a market participant as well, are

    9   they not?     Do you recall that?

   10   A      I’m not sure I recall that at this time.            If you want

   11   to direct me to where that’s true.

   12   Q      That’s okay.     And just so we’re clear, those are the

   13   only reports.     Based on your memory, those are the only

   14   industry reports that your staff were able to find for you,

   15   correct?

   16   A      The only reports I -- I asked for -- well, I mean, my

   17   question to my staff is there separate industry reports for

   18   ambulances versus air ambulances.          Are they designated as

   19   separate industries and the answer was is they came back with

   20   these two reports which differentiated between operators of

   21   air ambulances and ambulances.

   22   Q      So, you were looking for these reports so that you

   23   could see if there is a differentiation by people who follow

   24   these industries between air ambulance services and ambulance

   25   services?




                                     A1967
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 841
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 51 of 86
                                                                               51


    1   A        Yes, sir.

    2   Q        And you were not able to find any other reports or your

    3   staff didn’t present you with any others?

    4   A        My request wasn’t met with any other information.

    5   Q        And with respect to 287, the ambulance services in the

    6   U.S., this was the only report that your staff found for you?

    7   A        I’m sorry, is that -- I don’t understand.

    8   Q        With respect to just the ambulance.         Forget the air

    9   ambulance for a minute.        In the ambulance services in the

   10   U.S., this is the only report that your staff was able to

   11   find in response to your request?

   12   A        Yes.   They went to -- again, I asked them to go to a

   13   specific source, IBISWorld, and provide those.             So, this was

   14   -- I don’t think IBISWorld is going to have two ambulance

   15   reports.    That is the only clarification I’m trying to make

   16   there.

   17   Q        Let me turn now to your report for a moment.           I put it

   18   in this notebook as well.        It’s PX-283.

   19            If I’m understanding your report correctly you take

   20   issue with Dr. Arnold based on what you believe are the

   21   different characteristics of the comparable companies?

   22   A        I point out that what Dr. Arnold didn’t do was an

   23   evaluation of the comparability of TransCare to the guideline

   24   companies.      My understanding is he solely relied on the email

   25   of Mr. Greenberg.




                                     A1968
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 842
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 52 of 86
                                                                               52


    1   Q      And if you go with me, I guess, to, your pages, 22, Mr.

    2   Mervis took you through your Exhibit 1 and 2 -- I’m sorry,

    3   Exhibit 2 and 3.

    4   A      I think you were correct. I think it was Exhibit 1.

    5   Q      And 2.    Page 22 is the actual part of your report that

    6   addresses some of those differences that you think exist that

    7   needed to be accounted for.          Am I right about that?

    8   A      22 is a listing of the differences in the financial

    9   metrics that were presented in my Exhibit 1, yes.

   10   Q      And if I understand correctly, going to the second

   11   bullet point, your first bullet point is that the air

   12   ambulance -- I think you already pointed this out that you

   13   don’t believe that the helicopter ambulance service is in the

   14   same category as ground transportation ambulance services for

   15   these purposes?

   16   A      Depending on what you mean by category.            I mean we can

   17   all recognize that operating helicopters is different.               You

   18   know, a nationwide fleet of helicopters that are doing life

   19   flights between hospitals and from accidents is different

   20   from a company operating ground-based ambulances at local

   21   hospitals and for local transportation is.            They’re different

   22   companies.

   23   Q      Other than the fact that one flies and one goes along

   24   the road, what are those differences?

   25   A      I mean, one is the operation of aviation which is, you




                                     A1969
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 843
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 53 of 86
                                                                               53


    1   know, multi-million dollar aircraft.           Commensurately, my

    2   understanding is that the reimbursement, you know, revenues

    3   that they generate substantially higher for their services.

    4   There is all sorts of differences between that business and

    5   in-ground based ambulances.

    6   Q      What I heard in your answer, and correct me if I’m

    7   wrong, is they charge more to helicopter from point A to

    8   point B then it would to drive you there in an ambulance?

    9   A      It’s a completely different service.

   10   Q      And, two, the air ambulance company has much greater

   11   capital needs?

   12   A      I don’t know if that’s what I said. I did say that

   13   helicopters are different from ambulances.             Yes, they are

   14   more expensive, that’s for sure.

   15   Q      Okay.    For our benefit are you -- do you know of any

   16   other differences?

   17   A      I mean they operate in -- are you talking about between

   18   the guideline companies and TransCare?

   19   Q      I’m talking between helicopter ambulance companies and

   20   ground transportation ambulance companies.

   21   A      I haven’t prepared a list of those things.

   22   Q      Fair enough.     Let’s go to IM-2 on Page 22.

   23   A      Yeah.

   24   Q      Now this one, as I understand it, the point you’re

   25   trying to make there is because these are larger companies,




                                     A1970
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 844
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 54 of 86
                                                                               54


    1   they’re more attractive, they’re more valuable.

    2   A      I would characterize it as larger companies are often

    3   associated with lower risk.

    4   Q      Is that true in any industry.

    5                THE COURT:     Let him finish the answer.

    6                THE WITNESS:      Lower risk businesses are not

    7   ascribed the same required rates of return and commensurately

    8   market multiples as higher risk smaller businesses.

    9   BY MR. AMINI:

   10   Q      So, going back to the first part of that answer larger

   11   companies are less risky?

   12   A      Accounting for differences.         I mean size is a measure

   13   of risk.

   14   Q      Are larger companies less risky in the ambulance

   15   industry or not?

   16   A      Holding all things constant a larger company is viewed

   17   by market participants as less risky than the smaller one.

   18   Q      And do you have any data, are you presenting any data

   19   to support that opposition in this case?

   20   A      That’s why we recognize size as a measure of risk.

   21   Q      Let me go to the third bullet point in your report.

   22   This one says that -- well, I’m not sure what it is.               That

   23   they had substantial higher profitability.            Your equating

   24   profitability with the last twelve months EBITDA margins that

   25   are larger, is that right?




                                     A1971
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 845
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 55 of 86
                                                                               55


    1   A        I’m pointing out an analysis of the profitability of

    2   TransCare versus the guideline companies that Dr. Arnold did

    3   not include in his report.

    4   Q        That wasn’t my question.      I’m sorry.     Maybe I asked it

    5   wrong.    I’m trying to understand in this particular -- you’re

    6   equating higher profitability with EBITDA margins?

    7   A        EBITDA margins are a measure of relative profitability,

    8   yes.

    9   Q        That was all I was asking.

   10   A        Understood.

   11   Q        All right.    So, you’re saying in this one that if you

   12   have a higher EBITDA margin, you’re more valuable?

   13   A        I don’t see where it says that on this page.

   14   Q        Why do the EBITDA margins matter?

   15   A        Well, I think it matters very much because what you see

   16   here is TransCare’s last twelve months EBITDA is such a low

   17   percentage of their revenues that they’re barely profitable

   18   and that tells you a lot about whether this has everything to

   19   do with the state of TransCare on the day of the valuation.

   20   Q        I had thought that what the point was that a comparable

   21   company, if it has a higher EBITDA margin, you need to make

   22   an adjustment in valuation?

   23   A        I think that’s an overly simplistic way of looking of

   24   the fact that TransCare was barely profitable as of the

   25   valuation date on trailing basis and that that should be




                                     A1972
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 846
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 56 of 86
                                                                               56


    1   considered when you’re comparing it to companies that have

    2   shown the ability to be substantially profitable.

    3   Q      Well, is there data that you’re presenting in this

    4   industry or any industry in which demonstrates that EBITDA

    5   margins impact valuation?

    6   A      Other than recognizing that EBITDA margins are -- no,

    7   they’re not.     We don’t have that here.

    8   Q      As I understand it --

    9   A       But that’s not consistent with what I understand my

   10   report to try to be saying here.

   11   Q      As I understand your points, though, you’re saying that

   12   the multiple that Dr. Arnold gives needed to have a downward

   13   adjustment because of these factors.

   14   A      That’s not what my report specifically says.             Some of

   15   those that is true.       This number -- if you read the

   16   introduction to this section it says an analysis of the

   17   comparability of these companies would have identified the

   18   following.

   19   Q      So, you’re not saying that.         There doesn’t need to be a

   20   downward adjustment because of these?

   21   A      We’re talking about number three specifically?

   22   Q      Yeah.

   23   A      Okay.    Number three, I think there is a downward

   24   adjustment.     It’s not simply because TransCare has lower LTM

   25   profitability, but what that measure actually reflects, which




                                     A1973
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 847
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 57 of 86
                                                                               57


    1   is TransCare is barely profitable at the time this valuation

    2   is being performed.       It’s probably not even generating enough

    3   profitability to cover the necessary investments to continue

    4   operating.     That is of critical importance in determining

    5   whether it’s comparable to Envision and would command the

    6   same market multiple.

    7   Q      Do you have an opinion on whether the lower EBITDA

    8   margin would alter a lower multiple?

    9   A      It’s not strictly a function of the EBITDA margin.

   10   Q      And --

   11   A      It’s what it represents.

   12   Q      -- are you familiar with marketplace data that would

   13   address that issue?

   14   A      Again, I’m not setting forth that EBITDA margin in and

   15   of itself is supposed to somehow be directly related to a

   16   decline in multiple.       What I’m saying is TransCare is barely

   17   profitable at the date this valuation is being performed and

   18   that is of critical importance to a valuation that relies on

   19   market data for companies that aren’t in that circumstance.

   20   Q      Let’s go to the fourth one, Envision and Air Methods.

   21   They had a history of increasing revenues and EBITDA over a

   22   three-year period whereas TransCare’s EBITDA declined by an

   23   annualized rate negative 46.4 percent in that same period.

   24   A      Agreed.

   25   Q      What is the -- now, are you saying here that the growth




                                     A1974
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 848
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 58 of 86
                                                                               58


    1   rates of the comparable companies have to be taken into

    2   consideration when establishing that multiple?

    3   A       What I’m saying is that when applying the multiple of

    4   guideline companies that have an established history of

    5   growth in both size and profitability and you’re comparing

    6   that to applying that to measures of a company that has an

    7   established history over a long term of deteriorating

    8   operational and financial performance that that would

    9   definitively be a consideration of a business appraiser in

   10   determining what multiple to apply.

   11   Q       That would require the multiple to go down in this

   12   case.   I think your report says dramatically.

   13   A       Yeah.    The risk is substantially higher.

   14   Q       How much higher?

   15   A       You’re asking me to parse the part of business

   16   appraisal.      Its part art, part science.

   17   Q       Well, did you make any effort to quantify that in this

   18   case?

   19   A       My analysis was not within the scope of my report to

   20   specifically quantity the value.

   21   Q       Are you presenting -- do you have any data to support -

   22   - I think what you just said is if you take both growth rates

   23   -- if you take all three growth rate, size and profitability

   24   comparables within the same industry the ones that have all

   25   three of those that are greater than everyone else will have




                                     A1975
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 849
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 59 of 86
                                                                               59


    1   larger values.      Larger multiples, I’m sorry.         Am I correct?

    2   A      I apologize, one more time.

    3   Q      That’s fair enough.       If I understand correctly, you’re

    4   now saying that the combination of growth rates, size of a

    5   company and profitability is measured by margins, the EBITDA

    6   margins is determinative of the size of the multiple that

    7   should be applied to a particular competent industry.

    8   A      What I’m saying is that when you consider these

    9   comparisons between TransCare and the guideline companies a

   10   business appraiser would first evaluate these issues and then

   11   take them into account, and recognize that each one of these,

   12   in its own way, is a measure that there’s additional risk to

   13   an investment in TransCare as compared to an investment in

   14   Envision.    And because they have assessed this as a riskier

   15   investment, they have higher required rates of return and

   16   higher rates of return are, basically, the equivalent of

   17   applying a lower multiple.        So, Envision multiples assume a

   18   certain rate of return and then there’s a higher rate of

   19   return for TransCare then a lower multiple would be applied

   20   to TransCare.

   21   Q      For that business appraiser to do what you just said

   22   you’re assuming that those factors will, in fact, across the

   23   board within an industry impact the multiple that should be

   24   used, correct?

   25   A      It’s in the assessment of risk, yes.




                                     A1976
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 850
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 60 of 86
                                                                               60


    1   Q        And do you have any data to support such a hypothesis?

    2   Are you presenting any in this case?

    3   A        We’ve gone through various of these bullets on Page 22.

    4   Do I have specific data here today to try to quantitatively

    5   impact each one of these into a reduction in multiple; no, I

    6   don’t.

    7   Q        I’m asking actually a different thing.          I know you

    8   don’t have any data to quantify it with respect to TransCare.

    9   I’m asking do you have any data, industry data, to quantify

   10   it generally within an industry, particularly the ambulance

   11   industry, but let’s say any industry.

   12   A        This is part of what it means to be a business

   13   appraiser and have an opinion of value.           You suggest that

   14   there is no informed judgement that goes into assessing a

   15   risk between these observable companies, guideline companies

   16   and the subject company.        And I reject that bullet.

   17                 THE COURT:    Let me ask a question.        Having done

   18   the analysis of the comparables and knowing what you know

   19   about TransCare do you have an opinion about how much we

   20   would lower the multiples of the comparables to compare them

   21   to TransCare?

   22                 THE WITNESS:     Your Honor, I’m not even a hundred

   23   percent sure that a market participate would apply a multiple

   24   to TransCare because the question becomes what are you

   25   applying that multiple to.        If it’s a turnaround plan that




                                     A1977
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 851
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 61 of 86
                                                                               61


    1   has, you know, a lot of elements of risk they may not

    2   conclude that those are the appropriate projections.

    3                The company, on the day of these valuations,

    4   doesn’t have the assets necessary to continue operating as a

    5   going concern.      A market participant might buy this company

    6   expecting to liquidate it in a couple weeks.             So, the

    7   question of, you know, how to determine what multiple to

    8   apply it kind of factors away some of the most important

    9   considerations of like what is the company that’s actually

   10   being valued here.

   11                THE COURT:     I thought, though, that some of the

   12   analysis assumed a certain level of financing which a buyer

   13   might have to do, right?

   14                THE WITNESS:      Yeah.

   15                THE COURT:     And it assumed, for instance, the cost

   16   of forty new ambulances or whatever.

   17                THE WITNESS:      Yeah.

   18                THE COURT:     And weren’t those baked into the

   19   projections that Mr. Greenberg did and, I think, Carl Marks?

   20                THE WITNESS:      Right.    They were embedded as cash

   21   requirements to stabilize the company.

   22                THE COURT:     Because earlier I thought you said

   23   there was no information regarding how much capital you would

   24   have to expend in order to achieve the results that they were

   25   talking about?




                                     A1978
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 852
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 62 of 86
                                                                               62


    1                 THE WITNESS:     Well, I think there’s two things.

    2   My point is Dr. Arnold, in his calculations, doesn’t account

    3   for the fact that the projections say that you need

    4   additional capital.

    5                 THE COURT:    Right.

    6                 THE WITNESS:     Nowhere quantitatively.        The second

    7   is just the additional capital doesn’t necessarily mean you

    8   effectuate this turnaround.          I mean, I think, when you go

    9   through the documents surrounding these plans, you’ll

   10   appreciate that a lot of things need to happen other than

   11   just money showing for this company.

   12                 THE COURT:    That’s true in every forward-looking

   13   valuation.

   14                 THE WITNESS:     And in this case I suggest that

   15   there’s a lot, a very large list of things that need to

   16   occur.    So, my point is that I’m looking at TransCare on the

   17   valuation date and there’s fundamental questions about what a

   18   market participant would see as valuable of TransCare.               So,

   19   making a specific adjustment to a multiple and applying it to

   20   a turnaround plan that shows it achieving all these things I

   21   can’t quite -- I haven’t come to a specific determination of

   22   what number that might be to what projection.

   23   BY MR. AMINI:

   24   Q        I heard you actually say that you haven’t even come to

   25   a conclusion that a market participant would apply a multiple




                                     A1979
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 853
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 63 of 86
                                                                               63


    1   in that circumstance, correct?

    2   A       That’s true.

    3   Q       All right.    And would you -- is Ms. Tilton included in

    4   your market participants?

    5   A       I’m talking about to the turnaround plans.

    6   Q       No.   I’m asking you when you use the word market

    7   participant would you include Ms. Tilton in that.

    8   A       If the market participant was valuing the company,

    9   assuming it would continue as a going concern, applying a

   10   market multiple would be the way that they’d go about doing

   11   that.   My point was there may be a market participant who

   12   does not assume that happens and that could be a valuing

   13   liquidation.

   14   Q       Did you know whether Ms. Tilton, as a market

   15   participant, did that in this case?

   16   A       With respect to which company?

   17   Q       TransCare.

   18   A       Itself, I haven’t seen a valuation performed by Ms.

   19   Tilton of TransCare especially one that uses the turnaround

   20   plan.

   21   Q       I missed the last part, I’m sorry.

   22   A       I haven’t seen a valuation performed by Ms. Tilton.

   23   Q       You said something about the turnaround plan.

   24   A       I was just saying I haven’t seen a valuation performed

   25   by Ms. Tilton here.




                                     A1980
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 854
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 64 of 86
                                                                               64


    1   Q      Have you heard of one referred to by Ms. Tilton?

    2   A      I mean, I assume you’re eluding to the Newco.

    3   Q      Whatever you know.       I shouldn’t assume anything.

    4   A      I’m just trying to make sense of your question.

    5   Q      Let’s talk about the plans because you earlier --

    6                THE COURT:     Well, I think his question was were

    7   you aware that Ms. Tilton had proposed a multiple for Newco?

    8                THE WITNESS:      If that’s the question then I

    9   understand that.      That is my understanding.        That is of a

   10   company that is capitalized.         That is a different company.

   11   BY MR. AMINI:

   12   Q      What were the capital requirements of Newco?

   13   A      My understanding is that there was contemplated

   14   transaction to create Newco that didn’t happen. That there

   15   was a contemplation of an additional, I think, $10 million

   16   dollars of equity capital that was needed to capitalize that

   17   -- that was contemplated to capitalize that company.

   18   Q      What is the $10 million dollars of equity capital that

   19   you were referring to?

   20   A      That’s just my recollection.

   21   Q      What do you understand the $10 million dollars of

   22   equity capital to have been?

   23   A      The capital needed to get the assets necessary to

   24   continue operating Newco.

   25   Q      What assets did Newco not have if you know?




                                     A1981
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 855
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 65 of 86
                                                                               65


    1   A       If you -- I’m not sure.       I don’t recall.

    2   Q       Did you know at some point what assets Newco didn’t

    3   have?

    4   A       I don’t know how to answer your question.

    5   Q       I want to go back to the plan.         You understand the

    6   plans we’re talking about here, the January 7th plan?

    7   A       Okay.

    8   Q       You’ve seen that?

    9   A       Yes.

   10   Q       You’ve reviewed it?

   11   A       Yes.

   12   Q       Do you have an opinion on it?

   13   A       I haven’t offered an independent opinion on it.

   14   Q       The January 27th plan, you’ve seen that one?

   15   A       I believe so.

   16   Q       Do you know who prepared that one?

   17   A       As we sit here right now it’s not off the top of my

   18   head.

   19   Q       Did you review it?

   20   A       I’ve reviewed all the plans that Dr. Arnold included in

   21   his report.

   22   Q       Do you have an opinion on the January 27th plan?

   23   A       My opinion is that the risk inherent in those plans,

   24   not of the construction of the plans themselves.

   25   Q       I missed that, I’m sorry.        Your voice dropped.




                                     A1982
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 856
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 66 of 86
                                                                               66


    1   A        My opinions in this case are regarding -- well, the

    2   analysis set forth in my report evaluates the historic

    3   performance of the company as compared to these turnaround

    4   plans.    My engagement didn’t require an independent diligence

    5   of those plans.

    6   Q        Are you -- did you -- just to -- I want to make the

    7   record clear, I’m going to ask the other two just to be sure.

    8   You have no opinion on the January 28th plan either, correct?

    9   A        No.

   10   Q        And no opinion on the February 24th plan?

   11   A        You say no opinion, but I don’t understand what you

   12   mean by an opinion.

   13   Q        Well, do you have any opinion about whether they were

   14   reliable plans?

   15                  THE COURT:   You mean the projections or the

   16   ability to accomplish the plan?

   17   BY MR. AMINI:

   18   Q        Let’s start with the projections?

   19   A        I think my report focuses on if you accept those as

   20   into a valuation analysis you need to account for the high

   21   levels of risk of achieving them.

   22   Q        Because Dr. Arnold didn’t account for, among other

   23   things, the historical performance of this company?

   24   A        Yes, sir.

   25   Q        Let me ask you a question, do you think Michael




                                     A1983
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 857
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 67 of 86
                                                                               67


    1   Greenberg was familiar with the historical performance of the

    2   company?

    3   A      I assume he was well aware of the company’s operation

    4   and financial distress.

    5   Q      When you say you assume it, were you not aware of the

    6   fact that he had worked specifically on this company.               If it

    7   will show it, it will show it, but maybe three of its last

    8   five years?

    9   A      That’s my understanding.

   10   Q      So, you would agree with me that he was well staked in

   11   the historical performance of this company?

   12   A      Yes.

   13   Q      Are you assuming he didn’t consider that in the plans

   14   that he was preparing?

   15   A      I’m not saying that he didn’t consider the financial

   16   performance of the company when he prepared the turnaround

   17   plans, no.

   18   Q      What about Carl Marks?        Do you think Carl Marks took

   19   the historical performance of the company in consideration

   20   when preparing its, what I think we refer to as, the January

   21   27th plan?

   22   A      I clearly do because they talk about all of the things

   23   that would need to happen and all of the risk to achieving

   24   the bridge between the company’s historic performance as of

   25   the valuation date was negligible profitability and a very




                                     A1984
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 858
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 68 of 86
                                                                               68


    1   profitable company that has effectuated an operational

    2   financial turnaround.       So, yes, they do consider that.

    3   Q       It’s true, isn’t it, you have no reason to believe that

    4   the people who were preparing these plans thought that they

    5   were accurate reflections of what could be achieved?

    6   A       One more time, I’m sorry.

    7   Q       You have no reason to believe that the people who were

    8   preparing these plans thought they were anything other than

    9   accurate projections of what they could achieve?

   10   A       I struggle to -- a projection -- a company has various

   11   different things that could happen to it in the future.               This

   12   is one potential future performance for the company.

   13   Q       You think an outside business appraiser would be better

   14   equipped at predicting the future of TransCare then Michael

   15   Greenberg, Ms. Tilton and the ten or so people she testified

   16   to worked on these plans around the clock for a period of

   17   time?

   18   A       Preparing a projection and having an opinion of value

   19   are two separate things.        So, I don’t understand how you

   20   bridge those.

   21   Q       Okay.   Let’s look at that for a second.          A potential

   22   buyer of this company, you don’t believe the potential buyer

   23   of this company would sit down look at every single contract

   24   in the company, look at every division separately and set

   25   forth a plan as to what they could achieve going forward with




                                     A1985
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 859
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 69 of 86
                                                                               69


    1   those before determining how much they’d be willing to pay

    2   for it?

    3   A        I think that’s fair.

    4   Q        That’s what they would do.

    5   A        That’s the standard.

    6   Q        And do you think that’s not what these people were

    7   doing?    And when I say the people, I mean Ms. Tilton, Mr.

    8   Greenberg and the ten or so people that working with them.

    9   A        Again, when someone went through that process and then

   10   listed out all of the things that were risks to being able to

   11   achieve that specific outcome that is what I am assessing,

   12   the risk.       The fact that the company could possibly achieve

   13   those projections they could possibly, maybe, if all of those

   14   things that people were considering as risks to achieving

   15   them was dealt with.       That is the difference between a

   16   projection and a valuation.

   17   Q        I had understood you to have no opinion on whether a

   18   hypothetical buyer would consider these plans to be

   19   reasonable or not.

   20   A        These particular plans?

   21   Q        Yes.

   22   A        No.    I don’t offer any opinion on that.

   23   Q        I want to go back to you about the capital for a

   24   minute.    Do you know how much capital was being required with

   25   each of these plans?




                                     A1986
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 860
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 70 of 86
                                                                               70


    1   A      The plans identify a certain amount of capital.              I

    2   can’t go offhand right now what that number was.

    3   Q      Do you know what assets TransCare was lacking in the

    4   January 7th plan?

    5   A      I mean are you talking about in the plan or actually as

    6   of the January 7th valuation date?

    7   Q      What assets were identified as lacking in the plan?

    8   A      I believe that all the plans called for some infusion

    9   of cash to normalize working capital.           I believe that the

   10   plans also included capital expenditures to replace the

   11   company’s assets that were, you know, unable to support its

   12   continued operations.

   13   Q      Let’s look at the February 24th plan.           How much of that

   14   was to, what you call, normalize working capital versus

   15   acquire assets?

   16   A      I don’t know that.

   17   Q      And when you say normalize working capital what is it

   18   that you are referring to?

   19   A      I think we’re talking about the company had outstanding

   20   bills that were due, that it had not been paid on time.

   21   Q      Those aren’t assets, right?

   22   A      Those are liabilities.        You need to create an asset to

   23   cover that liability.

   24   Q      You had no opinion -- let me ask you this, you didn’t

   25   do any investigation into what actions the defendants




                                     A1987
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 861
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 71 of 86
                                                                               71


    1   themselves, and when I say defendants Ms. Tilton and her

    2   staff, took in reliance on these plans if any, do you?

    3   A      No.

    4   Q      I want to ask you a couple more questions about the

    5   February 24th plan.       My understanding is you don’t even know

    6   which assets were foreclosed in connection with that plan, is

    7   that right?

    8   A      I don’t know if assets were foreclosed.

    9   Q      Are you aware of the fact that Ms. Tilton through, a

   10   company called, Transcendence purchased those assets?

   11   A      I don’t know whether that’s true or not.

   12   Q      Are you aware of the price paid for those assets?

   13   A      My recollection was that there was some sort of credit

   14   to be given for creditors of the assets that were being

   15   contributed as well as some additional infusion of money.

   16   That is my best understanding.

   17   Q      Do you have any opinion about the price she paid for

   18   those assets?

   19   A      Presuming she paid -- again, I don’t know that that

   20   transaction ever occurred, but I don’t have an opinion one

   21   way or another.

   22   Q      Do you have any opinion about how that price was

   23   calculated?

   24   A      An opinion.     I could have knowledge about how it would

   25   -- I don’t have the knowledge, so I wouldn’t have an opinion




                                     A1988
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 862
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 72 of 86
                                                                               72


    1   either.

    2   Q      Fair enough.     Do you have any opinion about Ms.

    3   Tilton’s statement that in the ambulance industry companies

    4   turn at seven to eight times their projected EBITDA?

    5                MR. MERVIS:     Objection, Your Honor, I don’t think

    6   that that’s actually a fact that’s in evidence at this point

    7   in time.

    8                MR. AMINI:     That may be, but we’re going out of,

    9   Your Honor, and Ms. Tilton will be here next week.

   10                MR. MERVIS:     I think if he rephrases it, it will

   11   be okay.

   12                THE COURT:     My recollection was that that did come

   13   out before that she had -- and by the way, the question has

   14   already been asked about her prediction statement regarding

   15   multiples because I asked him that question.

   16                MR. MERVIS:     No.     I understand that Judge.       It may

   17   be slightly different, but I just objected to the way the

   18   question was phrased.

   19                THE COURT:     Well, you can ask him the question do

   20   you have an opinion whether a multiple of seven to eight in

   21   the ambulance industry is reasonable, Mr. Amini.              You don’t

   22   have to talk to Ms. Tilton at this point.            You can just ask

   23   whether a multiple of seven to eight in the ambulance

   24   industry is reasonable.

   25   BY MR. AMINI:




                                     A1989
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 863
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 73 of 86
                                                                               73


    1   Q      Do you have an opinion about whether a multiple of

    2   seven to eight in the ambulance industry is reasonable?

    3   A      For healthy publicly traded companies I think that that

    4   may be even -- there is nothing to say that that’s not true.

    5   There is market evidence that supports that for healthy

    6   public companies.

    7   Q      So, you have such an opinion or you don’t?

    8   A      I’m not here to offer an opinion on what multiple -- I

    9   was engaged to rebut Dr. Arnold’s report.            He’s valuing

   10   TransCare and I’m commenting on that valuation, not some

   11   other company valuation.

   12   Q      I want to talk to you about a couple of other things.

   13   You are familiar, are you not, with the fact that there were

   14   a number of people out there who expressed, at least, an

   15   interest in investigating the type of potential purchases of

   16   either all of TransCare or part of its assets?

   17   A      Yes.    I understand that there was people who approached

   18   the company with that type of message.

   19   Q      Just by way of shorthand, we had put in your book Mr.

   20   Arnold’s demonstratives.        And if you go to Page 23 of those

   21   we have -- I mean I could call out each one of these

   22   exhibits, but I’m trying to short circuit this.             If you go to

   23   Page 23 of his slides --

   24   A      I don’t have -- oh, there we go.

   25   Q      And that page actually has a number at the bottom.




                                     A1990
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 864
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 74 of 86
                                                                               74


    1   A        That’s fine.

    2   Q        It’s the one that starts expressions of interest.

    3   A        Yes, sir.

    4   Q        Are you familiar -- these are a series of exhibits

    5   related to inquiries of these five potential acquirers.               Are

    6   you familiar with that?

    7                 MR. MERVIS:    Your Honor, I object to this line

    8   without the actual exhibits.         I know that that may be

    9   burdensome, but I can tell you that there is incorrect

   10   information in this slide.

   11                 THE COURT:    The question is, is he aware that, at

   12   least, the record contains expressions of possible interest.

   13                 MR. MERVIS:    I think that question was already

   14   asked.    I don’t object to that question. I object to the use

   15   of this page.

   16                 MR. AMINI:    I was just trying to see if he was

   17   aware that all of these people at one point or another

   18   contacted someone at TransCare about some kind of

   19   transaction.

   20                 THE COURT:    You can ask that question.         He asked

   21   him the question do you know who contacted him.             When he

   22   doesn’t remember show him a piece of paper to refresh his

   23   recollection.

   24                 MR. MERVIS:    Not that piece of paper, but --

   25                 THE COURT:    He can show him anything to refresh




                                     A1991
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 865
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 75 of 86
                                                                               75


    1   his recollection.

    2                 MR. MERVIS:    Your Honor, okay, I suppose that’s

    3   right.

    4   BY MR. AMINI:

    5   Q        Are you aware of these entities, you know, making

    6   contact with, at least, someone at TransCare about a

    7   potential acquisition?

    8   A        Sending them a message expressing in that message that

    9   they communicating the message that they wanted to

   10   potentially acquire certain assets of TransCare.              Yeah, I

   11   think that’s clear from various emails I had.

   12   Q        Do you know who National Express is?

   13   A        Specifically not right now.

   14   Q        And do you know what their assets consist of?

   15   A        I mean I would have to assume.        I don’t know.

   16   Q        Do you know what they were interested in at TransCare?

   17   A        If you want to show me a document, we can go through

   18   that.

   19   Q        No, it’s a question.

   20   A        If you’re asking me if I recall right now at this time,

   21   I don’t recall exactly what assets each one of these emails

   22   purported to be interested in, in asking for information for

   23   the company.

   24   Q        Do you have any understanding of why they never got

   25   such a --




                                     A1992
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 866
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 76 of 86
                                                                               76


    1                   THE COURT:   You know, I think we’re going far

    2   beyond what this witness testified about.

    3                   MR. AMINI:   Your Honor, if you would allow me one

    4   second.    In terms of testimony is the report then -- is

    5   anything in his report with respect to expressions of

    6   interest -- if he didn’t testify to it is not part of the

    7   case?   I’m just trying to --

    8                   THE COURT:   Well, you’re asking the factual

    9   question does he know whether TransCare responded to the

   10   expressions of interest.        I don’t know how he would know

   11   that.

   12                   MR. AMINI:   Well, I understand the witness to --

   13                   THE COURT:   I don’t what it would have to do with

   14   valuation, but --

   15                   MR. AMINI:   We have in Dr. Dunn’s report as one of

   16   the factors in considering valuation, the four items that he

   17   goes down and one of them is related to the expressions of

   18   interest.

   19   BY MR. AMINI:

   20   Q       Mr. Dunn, so I can clear this up for myself as well,

   21   you actually, in your report, take issue with the phrase

   22   expressions of interest?

   23   A       Yeah.

   24   Q       You don’t believe these to be expressions of interest?

   25   A       I’d like to look at my report.




                                      A1993
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 867
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 77 of 86
                                                                               77


    1   Q      Sure, go ahead. It’s the last page of your report.              I

    2   think it’s the last page, Page 23 if I’m remembering

    3   correctly.

    4   A      Thank you.     One second.

    5   Q      Not quite the last, next to the last page.             My

    6   apologies, 23 and 24.

    7   A      Okay.

    8   Q      Do you take issue with these being expressions of

    9   interest?    That’s why --

   10                  THE COURT:   That’s not what this says.

   11   BY MR. AMINI:

   12   Q      Well, you don’t think they’re good indications of the

   13   valuation because, among other things, these people did not

   14   have access to the financial performance of the company.

   15   A      My comments in Section 9 of my report take issue with

   16   Dr. Arnold presenting these expressions of interest in a

   17   numerical way where he applies those multiples to a business

   18   plan that the people who sent an email had never seen.               So,

   19   he’s presuming that someone was inferring a value for this

   20   company that it’s not true.          There was an email that

   21   contained a multiple without them having any information.

   22   So, that’s the point as to why I haven’t found a reliable

   23   indication or haven’t treated it the same way Dr. Arnold has.

   24                  MR. AMINI:   One moment, Your Honor.        We have

   25   nothing further, Your Honor.




                                     A1994
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 868
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 78 of 86
                                                                               78


    1                  THE COURT:    Okay.    Redirect?

    2                  MR. MERVIS:    Yes, sir.    Not very much.

    3                             REDIRECT EXAMINATION

    4   BY MR. MERVIS:

    5   Q       So, Mr. Amini asked you about the three sets of

    6   standards that we looked at earlier.           I asked you various

    7   questions about whether you, personally, were subject to it.

    8   Do you recall that?

    9   A       Yes, I recall.

   10   Q       At least with respect to the standards that you and I

   11   talked about during your direct examination do you follow

   12   them?

   13   A       Yes.

   14   Q       Do others in your profession follow them?

   15   A       These are basic fundamental building blocks of every

   16   appraisal exercised.        So, yes, independent of what document

   17   and who’s bound by that exact document.           These are necessary

   18   components of a valuation opinion.

   19   Q       Please look at DX-191 which is in the binder that I

   20   gave you.

   21   A       I’m there.

   22   Q       Go to Page Number 1.

   23   A       Yes.

   24   Q       There’s a heading a third of the way down the page

   25   history of use.      Do you see that?




                                      A1995
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 869
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 79 of 86
                                                                               79


    1   A       Yes.

    2   Q       The very last sentence of that sentence says,

    3           “USPAP represents the generally accepted and recognized

    4   standards of appraisal practice in the United States.”

    5           Do you see that?

    6   A       Yes, that’s my understanding.

    7   Q       Is that consistent with your understanding of how USPAP

    8   is used in your industry?

    9   A       That is true.

   10   Q       Now we also looked at revenue ruling, do you recall

   11   that?

   12   A       Revenue Ruling 5960.

   13   Q       Yes.   And Mr. Amini was asking you what sort of types

   14   of transactions it applied to.         How is it that you’re so

   15   familiar with this revenue?

   16   A       Because it is a recognized source for understanding the

   17   standard of value.      The hypothetical question that’s being

   18   asked, what is the -- I mean it’s the definition of the

   19   valuation profession, right.         An arm’s length transaction

   20   between a buyer and a seller equally informed under no

   21   compulsion to buy.      That is the definition and how you

   22   approach to define the question and how you approach it is

   23   the appraisal industry.        So, Revenue Ruling 5960 is broadly

   24   applicable to all valuation engagements.

   25   Q       At least with respect to the guidance portions of the




                                     A1996
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 870
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 80 of 86
                                                                               80


    1   Revenue Ruling 5960 that I showed you on your direct

    2   examination did you follow that guidance in your practice?

    3   A      If I recall correctly, we talked about relying,

    4   understanding the historic information of a company,

    5   assessing what its actual performance and actual reality is

    6   as of the valuation date, and how that impacts a valuation.

    7   Also, about how risk is the primary assessment that is being

    8   made and is what determines a market value?            Those are the

    9   fundamental concepts of every appraisal action.             And that is

   10   definitively what I have to do when I perform my work.

   11   Q      Now, Mr. Amini asked you some questions about whether

   12   you had data to support certain propositions.             So, let me

   13   just take an example.       I think you testified that as a

   14   general matter larger companies are viewed as less risky than

   15   smaller companies.      Is that fair?

   16   A      That is true.

   17   Q      How do you know that?

   18   A      Well, you know that in several ways.           One of them is

   19   when you’re dealing with privately held -- I mean, there are

   20   no small public companies.        I mean the smallest public

   21   companies have hundreds of millions of dollars worth of

   22   equity value, but when they’re not distressed.             In order to

   23   be a public company, you need to be much larger.

   24          So, when you look at actual transactions in small

   25   privately held companies they don’t have the same depth as




                                     A1997
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 871
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 81 of 86
                                                                               81


    1   management, they don’t have the same access to capital,

    2   whether that be financing or equity.           They are riskier

    3   businesses as a whole.       That is reflected in market data for

    4   small privately held company transactions.

    5   Q      I think you -- let me try to understand, but I think

    6   you said that a mark-up participant looking at TransCare as

    7   compared to Air Methods and Envision would demand a higher

    8   rate of return due to risk?

    9   A      Yes, that is true.

   10   Q      Can you explain what that means?          Specifically, what do

   11   you mean by rate of return and how does that relate to risk?

   12   A      Okay.    So, taking a step back when you’re investing in

   13   a risky asset the value you ascribe to it is commensurate

   14   with your evaluation of its risk.          For example, the least

   15   risky loan investment that you can invest in is issued by the

   16   United States Government, right.          You have the full faith and

   17   pledge of the United States Government to pay you back.

   18   That’s called the risk-free rate.

   19          So, every other risky asset is some measure of risk

   20   above that. If you go to double BA Moody’s investment grade

   21   loans they require an incremental spread.            Why, because the

   22   Federal Government is less risky to loan money to then even a

   23   very good company with a good credit rating.             As you move

   24   into equity you’re not investing in debt anymore.              You have

   25   equity.    So, its additional risk to get to equity.            Then when




                                     A1998
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 872
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 82 of 86
                                                                               82


    1   you’re in equity there’s different risk between investing in

    2   a publicly traded company versus, you know, what’s called

    3   like a venture capital start-up where rates of return can be

    4   twenty, thirty, forty percent.

    5          So, where you stand on this relative measure of risk of

    6   the investment is fundamental to the question of what someone

    7   would actually pay for this asset.

    8   Q      So, let me ask the question.         I think you just answered

    9   it, but what’s that go to do with valuing a company?

   10   A      So, the risk you attach to the -- you’re using

   11   projections. If there’s a lot of risk to achieving those

   12   projections you would have a very high discount rate. The

   13   high discount rate is the equivalent of a low multiple.                A

   14   multiple reflects a required rate of return and if your rate

   15   of return increases then your multiple has to decrease.

   16   Q      Based on your analysis or the comparisons that you did

   17   between TransCare on the one hand and Envision and their

   18   methods on the other hand do you have any doubt in your mind

   19   that market participants would view TransCare as a riskier

   20   investment?

   21   A      Yean.    There is no doubt in my mind that someone who is

   22   given the option of investing in Envision, let’s assume it’s

   23   at an eight times multiple, or investing in TransCare at an

   24   eight times multiple on a similarly expectation of the future

   25   that they found reasonable would choose TransCare.              They




                                     A1999
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 873
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 83 of 86
                                                                               83


    1   would have a higher rate of return.          They would be better off

    2   making the same investment at a lower risk.

    3   Q       One last subject.      Mr. Amini asked you about Newco and

    4   specifically the February 24th Newco plan.            Do you recall

    5   that?

    6   A       I recall those questions.

    7   Q       And he asked what assets did Newco lack under that

    8   plan.   Do you recall that?

    9   A       I recall the question.

   10   Q       Okay.    Do you have an understanding under that plan as

   11   to whether any new money financing is required?

   12   A       As I tried to explain, my recollection is that there

   13   was $10 million dollars of new capital being contributed

   14   contemplated to be contributed into that.

   15   Q       Under that plan, as you understand it, was new money

   16   financing an asset that Newco needed to obtain?

   17   A       Yes.

   18                   MR. MERVIS:   Just one second, Judge.

   19   BY MR. MERVIS:

   20   Q       Just to clarify one thing, in terms of a market

   21   participant assessing risk do you have any doubt that market

   22   participants would view Envision as a less risky investment

   23   then TransCare?

   24   A       No.

   25                   MR. MERVIS:   Nothing further, Judge.




                                      A2000
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 874
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 84 of 86
                                                                               84


    1                THE COURT:     Thank you.     You can step down.

    2                THE WITNESS:      Thank you, Your Honor.

    3          (Witness excused)

    4                THE COURT:     All right.     Have you taken Dr.

    5   Arnold’s deposition?

    6                MR. MERVIS:     Yes, sir.

    7                THE COURT:     Okay.    When is Ms. Tilton scheduled to

    8   come here?

    9                MR. MERVIS:     I believe Tuesday, Your Honor.

   10                THE COURT:     So, we need a date for Dr. Arnold?

   11                MR. MERVIS:     Yeah.    So, I’m sort of predicting

   12   here, but Mr. Amini has the two-hour limitation with Ms.

   13   Tilton.    I don’t know how long I have; although, I suspect it

   14   will be more than two hours, probably along the lines of

   15   four’ish, something like that, maybe a little more.              I think

   16   we will be able to conclude her testimony before the end of

   17   Wednesday.     And so, I think we could have Dr. Arnold either

   18   that afternoon or the following morning or afternoon.

   19                THE COURT:     Let me just see something.         I think I

   20   have a conference call on one of those days.             I have a

   21   conference call Thursday.        Is Dr. Arnold available on that

   22   Thursday?

   23                MR. AMINI:     He is, Your Honor.

   24                THE COURT:     All right.     So, why don’t we do it

   25   that way.    His testimony didn’t take very long the last time.




                                     A2001
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 875
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 85 of 86
                                                                               85


    1                MR. AMINI:     And my expectation is he will be here

    2   Wednesday in any event.        So, if we finish Ms. Tilton early,

    3   we can put him on if it works for Your Honor and if not we’ll

    4   bring him back on Thursday.

    5                MR. MERVIS:     It appears to be pretty short.

    6                THE COURT:     All right.     So, we will continue then

    7   on Tuesday and hopefully wrap up on Thursday.

    8                MR. AMINI:     Can we start at ten on Tuesday.          I

    9   know you have calendars on Tuesday.

   10                THE COURT:     Well, yeah, I will do my calendars.

   11                MR. MERVIS:     Your Honor, just one housekeeping

   12   question.    I know we didn’t need them today.           In order to

   13   request breakout rooms for next week should we submit a

   14   letter?    Would that be the prudent thing to do?

   15                THE COURT:     I think you have the same rooms as

   16   last time.

   17                MR. MERVIS:     Okay.

   18                THE COURT:     You should because I don’t know what

   19   else is going on in the courthouse.

   20                MR. MERVIS:     We will do that.       Thank you, Judge.

   21                MR. AMINI:     And, Your Honor, as long as we’re on

   22   housekeeping matters with Your Honor’s permission on Tuesday

   23   can we have a real time court reporter?           We will make sure to

   24   try to have less of the --

   25                THE COURT:     I don’t have a problem with a real




                                     A2002
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 125 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:43:10
                                                              Page 876
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 86 of 86
                                                                               86


    1   time court reporter, it’s when she walked in, in the middle

    2   of the examination and wanted to talk to me.

    3                MR. AMINI:     The day before --

    4                THE COURT:     And had her phone.

    5                MR. AMINI:     We had the same problem the day before

    6   when the court reporter didn’t come on time.

    7                THE COURT:     Why don’t you tell them it starts at

    8   9:30?

    9                MR. AMINI:     Thank you, Your Honor.

   10                MR. MERVIS:     Thank you Judge.

   11           (Proceedings concluded at 4:10 p.m.)

   12

   13

   14

   15                                  CERTIFICATE

   16

   17   I certify that the foregoing is a correct transcript from the
   18   electronic sound recording of the proceedings in the above-
   19   entitled matter.
   20
        /s/Mary Zajaczkowski__ _________                 August 9, 2019
   21   Mary Zajaczkowski, CET**D-531
   22

   23

   24

   25




                                     A2003
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 877
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 1 of 88
                                                                               1

    1                      UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK
    2
        IN RE:                        .           Chapter 7
    3                                 .
        TRANSCARE CORPORATION,        .           Case No. 16-10407-smb
    4                                 .
                                      .
    5
                    Debtor.           .           New York, New York
    6   . . . . . . . . . . . . . . . .           Tuesday, August 13, 2019
        LAMONICA                      .           10:19 a.m.
    7                                 .
                 v.                   .           Adv. Proc. 18-01021-smb
    8                                 .
        TILTON, et. al                .
    9   . . . . . . . . . . . . . . . .
   10
                        TRANSCRIPT OF TRIAL – A.M. SESSION
   11                BEFORE THE HONORABLE STUART M. BERNSTEIN
   12                     UNITED STATES BANKRUPTCY JUDGE

   13
        APPEARANCES:
   14
        For the Chapter 7 Trustee:        Salvatore LaMonica, Esquire
   15                                     LAMONICA, HERBST & MANISCALCO, LLP
                                          3305 Jerusalem Avenue
   16                                     Wantagh, New York 11793

   17   For Salvatore Leggett:            Bijan Amini, Esquire
                                          Avery Samet, Esq.
   18                                     STORCH AMINI, PC
                                          Two Grand Central Tower
   19                                     140 East 45th Street, 25th Floor
                                          New York, New York 1001
   20
        Audio Operator:                   Electronically Recorded
   21                                     by K. Harris

   22   Transcription Company:            Reliable
                                          1007 N. Orange Street
   23                                     Wilmington, Delaware 19801
                                          (302)654-8080
   24                                     Email: gmatthews@reliable-co.com
   25
        Proceedings recorded by electronic sound recording, transcript
        produced by transcription service.




                                     A2004
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 878
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 2 of 88
                                                                               2

    1   APPEARANCES (Cont’d):

    2   For The Non-Debtor                Michael Mervis, Esquire
        Defendants:                       PROSKAUER ROSE
    3                                     Eleven Times Square
                                          New York, New York 10036
    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A2005
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 879
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 3 of 88
                                                                               3

    1                                      INDEX

    2
        TRIAL
    3
        PLAINTIFF’S WITNESS(S):
    4
             LYNN TILTON
    5

    6        Direct Examination by Mr. Amini                                  4

    7        Cross-Examination by Mr. Mervis

    8
        EXHIBITS(s)                                          I.D.       REC’D
    9
        PX-44      Email Dated 3/3/15                                    45
   10
        PX-73      Email Dated 7/8/15                                    45
   11
        DX-68      Email Dated 8/4/15                                    47
   12

   13   PX-128     Email Dated 12/16/15                                  51

   14   DX-108     Emails Between Lynn Tilton & Randy Jones              54

   15   DX-112     Lists of Payments and Amounts to Various
                   Insurance Companies                                   58
   16
        DX-121     Email Dated 1/29                                      60
   17
        DX-123     Email Dated 2/4/16                                    63
   18
        DX-195     Email Dated 2/15                                      67
   19

   20   DX-170     Emails                                                75

   21   DX-171     Emails                                                75

   22   PX-219     Term Sheet From Wells Fargo                           76

   23   PX-226     Email Dated 2/24                                      84

   24

   25




                                     A2006
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 880
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 4 of 88
                                                                               4

    1          (Proceedings commence at 10:20 a.m.)

    2                 THE COURT:     Mr. Amini.

    3                 MR. AMINI:     Good morning, Your Honor.

    4                 THE COURT:     Good morning.

    5                 MR. AMINI:     We're ready.     The plaintiff would call

    6   Lynn Tilton.

    7                 THE COURT:     All right.     Ms. Tilton.    I'm timing

    8   you, Mr. Amini.

    9                 MR. AMINI:     I know you are.

   10                 THE COURT:     Raise your right hand, please.

   11   LYNN TILTON, WITNESS FOR THE PLAINTIFF, SWORN

   12                 THE COURT:     Okay.     Please take a seat and speak

   13   into the microphone.       You can pull it closer to you.

   14                 THE WITNESS:     Okay.

   15                              DIRECT EXAMINATION

   16   BY MR. AMINI:

   17   Q     Good morning, Ms. Tilton.

   18   A     Good morning.

   19   Q     Let me start with the foreclosure.          Is it a fact that,

   20   on February 24th, you directed that a foreclosure take place

   21   with respect to certain of TransCare's assets?

   22   A     Yes.

   23   Q     Okay.    And you based -- and that -- and you made a

   24   credit bid in that foreclosure based on about 10 million --

   25   based on $10 million of the term lender's credits.              Is that




                                      A2007
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 881
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 5 of 88
                                                                               5

    1   correct?

    2   A     We credit bid $10 million of the term loans against the

    3   assets of the three divisions upon which we foreclosed.

    4   Q     You valued -- you looked at the individual assets in the

    5   three divisions, and you valued them, and you came up with

    6   $10 million based on the book values at that time.

    7   A     The December '15 balance -- the December 2015 closing

    8   balance sheet for those three divisions, yes.

    9   Q     And that would have been Hud -- the three divisions

   10   we're talking about are Hudson Valley, Pennsylvania -- which

   11   is effectively a Pittsburgh operation, if I'm not mistaken --

   12   and the MTA contract.

   13   A     That is correct.

   14   Q     Okay.    And you only -- as I understand it -- and you

   15   told me it was based on the December 31st closing --

   16   A     The December 31st, 2015 closing balance sheet for those

   17   three divisions -- well, actually, as I went back to review,

   18   it was based on the five divisions, and I never changed that

   19   credit bid because we lost those two last divisions days

   20   before the foreclosure by the loss of those contracts, so --

   21                 THE COURT:     What two divisions?

   22                 THE WITNESS:     The other two divisions were Bronx

   23   Lebanon and Montefiore Hospital, which were part of the New

   24   York, and then it was Westchester -- no, Maryland, Maryland.

   25   So it was MTA, Hudson County, Pittsburgh.            And then it was




                                      A2008
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 882
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 6 of 88
                                                                               6

    1   Bronx Lebanon and Montefiore, which were two contracts

    2   together in the Bronx.       And then it had been Maryland.          And

    3   days before, based on rumors in the market, we lost the

    4   Maryland contract and the Bronx Lebanon and Montefiore

    5   contract.    So, at the last second, those divisions -- two

    6   divisions were not taken.        But I never went back and changed

    7   the credit bid to a lower number based on a new opening

    8   balance sheet for the three divisions.

    9                MR. AMINI:     Your Honor, if I may?

   10                THE COURT:     Uh-huh.

   11                MR. AMINI:     Witness examination books.

   12          (Participants confer)

   13                THE WITNESS:      Thank you.

   14                THE COURT:     Okay.

   15   BY MR. AMINI:

   16   Q      Ms. Tilton, you took that action at 12:07 a.m. on the

   17   24th of February because you had just gotten the insurance

   18   you were waiting for, for Transcendence.

   19   A     That is correct.

   20   Q     All right.     You placed that insurance through London, if

   21   I'm not mistaken.

   22   A     I used Willis out of Chicago.         Some of it was NYSIF for

   23   workmen compensation.       And the automotive -- automotive

   24   insurance, I am not sure where Willis out of Chicago placed

   25   it.




                                     A2009
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 883
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 7 of 88
                                                                               7

    1   Q     And if you would look with me to the first -- the first

    2   two tabs are transcripts of testimony.           But if you go to the

    3   third tab -- oh, no, I'm sorry.          We reorganized these a

    4   different way.      We organized these notebooks by DX, JX, and

    5   then PX.      So the first set of documents will be DX documents

    6   we're using, and the second set will be JX documents we're

    7   using, and the third set will be PX documents.

    8          And if you would go and find JX-96, which is in the JX

    9   group of documents, probably towards the middle of your

   10   notebook, if you could find that.

   11   A     (Witness reviews exhibits)

   12   Q     Were you able to find that?

   13   A     Yes.

   14   Q     All right.     These are the notices that you signed and

   15   set out on the early morning -- in the early morning of

   16   February 21st, correct?

   17   A     I'm going to look at them and then --

   18   Q     Sure.

   19   A     -- I will answer your question.

   20                  MR. AMINI:     This document, I believe, was a JX,

   21   Your Honor, so there's no -- there's no objection.

   22          (Witness reviews exhibit)

   23                  THE WITNESS:     Yes.

   24   BY MR. AMINI:

   25   Q     And you were still, at that point, the collateral




                                       A2010
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 884
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 8 of 88
                                                                               8

    1   manager for the three Zohar funds that were in the group of

    2   term lenders.      Is that correct?

    3   A     I had already resigned, but the transition had not taken

    4   place.

    5   Q     That's right.     You resigned on February 3rd, but

    6   effective March 3rd, if I'm not mistaken.

    7   A     Or they made it effective March 3rd.           I needed to wait

    8   for them to get a new collateral manager.

    9   Q     And they put, I believe, Alvarez & Marsal in as the

   10   collateral manager?

   11   A     It was called AMZM; it was a division of Alvarez &

   12   Marsal.

   13   Q     All right.     And in connection with this act -- the

   14   action that you took that morning, you didn't have Credit

   15   Suisse's consent or agreement.         Is that correct?

   16   A     I didn't need their consent or agreement, but I did give

   17   them upside.     So all the Zohar funds got equity in the NewCo,

   18   as well as Credit Suisse, as it was the only action that

   19   could possibly give people recoveries.           So I separated the

   20   equity amongst the 10 million of credit bid, so that

   21   everybody had a chance at recovering from that credit bid.

   22   Q     So that, if I understand that correct, you took the 10

   23   million and, in proportion to what that was in the term

   24   lenders' loans, you gave them an equal amount of equity in

   25   the new company Transcendence.




                                     A2011
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                        Entered
                                              Filed
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 885
                                                                    Main
                                                                       of Document
                                                                          1218
                                   Pg 9 of 88
                                                                               9

    1   A       Gave them 49 -- equivalent, pro rata amounts of 49

    2   percent; 51 percent went to the $10 million of new money, 49

    3   percent was allocated among the existing creditors on a pro

    4   rata basis for their 10 million, so that, if this company

    5   worked out, they would have a chance at recovery that would

    6   otherwise have been lost in a free-fall liquidation, as we

    7   witnessed.

    8   Q       But back to my original question.        I know you gave them

    9   that.     You didn't actually obtain any consent or agreement

   10   from Credit Suisse in this connection.

   11   A       And nor did I need it, as the agent for the lenders.

   12   Q       And Michael Greenberg handled all those communications,

   13   as I recall, between -- for you with Credit Suisse, if you --

   14   but that's in accordance with your recollection.

   15                 MR. MERVIS:    Objection, Your Honor.

   16                 THE COURT:    Yeah, I'll sustain the objection to

   17   conform.     You said all the communications.

   18                 MR. MERVIS:    Yeah, right.

   19                 THE COURT:    I don't know that --

   20   BY MR. AMINI:

   21   Q       The communications with respect to this action, with

   22   respect to this particular action that you took, those were

   23   handled by Mr. Greenberg, were they not?            With Credit Suisse.

   24   A       I'm not aware of Mr. Greenberg talking to them about the

   25   foreclosure sale.




                                     A2012
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 886
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 10 of 88
                                                                               10

    1   Q     Okay.    Did you speak to them about the foreclosure?

    2   A     I did not.

    3   Q     Okay.    Go with me, if you would, to the subject

    4   collateral, which is attached to the notice of acceptance.

    5   It's Schedule A, it's on Page 5.

    6   A     (Witness reviews exhibit)

    7   Q     Have you had a chance to look at it?

    8   A     Excuse me?

    9   Q     Have you had a chance to look at it?

   10   A     Yes.

   11   Q     All right.     You'll notice it was to all the TransCare

   12   entities, you didn't exclude any of them, correct?

   13   A     No.

   14   Q     Okay.

   15   A     It wasn't for --

   16   Q     Now --

   17   A     -- all the TransCare entities.         It was for TransCare

   18   Pennsylvania, TC Hudson, and TC Ambulance Corp, which holds

   19   the MTA contract.      It was only for three entities.

   20   Q     That -- you're looking at Paragraph 3, correct?              And

   21   where it starts, "All shares of capital stock listed in Table

   22   A"?

   23   A     This was only for the three entities.

   24   Q     Okay.    Ms. Tilton, if you would go back with me for one

   25   moment to the cover page.        This notice is to every -- all the




                                     A2013
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 887
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 11 of 88
                                                                               11

    1   TransCare entities, is it not?

    2   A       It is a notice to all the entities, but we didn't take

    3   the collateral of all the entities, we could not have.               We

    4   left -- we left 911 and Corp behind in the OldCo unwind

    5   model.     And we only took these three entities, that's all it

    6   is.     It's all debtors having to do with these three entities

    7   only.

    8   Q       If you look at Paragraph 1 -- do you see Paragraph 1 of

    9   the subject collateral?

   10   A       Yes.

   11   Q       It's addressed to all of debtors' personal property.              Do

   12   you see that?

   13   A       In these three entities below.       That's --

   14   Q       Where is -- where is that?       Where are you reading that

   15   limitation, if you are?

   16   A       Because we're talking about these three debtors.

   17   Q       I'm only asking where in this document are you reading

   18   the limitation that you were taking in Paragraph 1, that you

   19   were --

   20   A       This --

   21   Q       -- only taking -- wait, and if you'd let it finish, and

   22   then you can answer -- you were taking only the assets of

   23   those three entities.       Where is that limitation in that

   24   Paragraph 1, if you know?

   25   A       It's -- it is -- it --




                                     A2014
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 888
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 12 of 88
                                                                               12

    1            (Witness reviews exhibit)

    2   A       I didn't write the legal document.        That's all we were

    3   taking.     We didn't have any -- you know, we didn't have

    4   access to the others, nor did we take them or begin to take

    5   those assets.     We had an OldCo model, which left behind

    6   everything else for Wells to do an orderly wind down over 90

    7   days.     And we were taking these three entities.          And it was

    8   very clear to everybody involved that it was only these three

    9   entities.

   10   Q       So is it fair to state that you've never made a claim to

   11   TransCare's -- outside of TransCare itself, you've never made

   12   a claim to TransCare's vehicles that were being used in the

   13   911 activities in New York, in New York City?

   14                 MR. MERVIS:     Objection to the word "claim," Your

   15   Honor.     I don't know -- I'm not sure what that means.

   16                 THE COURT:     Overruled.

   17                 THE WITNESS:     The vehicles were held by the term

   18   lenders.     They were going to be used in the wind down of the

   19   911 and Core business, and any other entity that was

   20   remaining after contract losses.          After the time that it was

   21   used, they -- proceeds from that would have gone to the term

   22   lenders.     But it was not part of this foreclosure.           It would

   23   -- so, of course, the term lenders had a security interest in

   24   the vehicles.     And any vehicles that were not being picked up

   25   by this entity to be used for these only three divisions




                                      A2015
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 889
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 13 of 88
                                                                               13

    1   would have been sold to repay the term lenders.

    2   BY MR. AMINI:

    3   Q      Let me go to the purchase price.         Ultimately, you sold -

    4   - after foreclosing that morning, you sold what had been

    5   foreclosed upon to Transcendence, correct?

    6   A      The assets were sold to Transcendence for 10 million of

    7   new money -- 12 million of new money and 10 million of a

    8   credit bid of the term lenders.

    9   Q      The purchase price was 22 million, roughly, correct?

   10   A      That is correct.

   11   Q      Actually $22,058,901.77.       I have the advantage of

   12   looking at it on ...

   13   A      I will take your word for it.

   14   Q      All right.    And that consisted of $10 million to credit

   15   bid.    Yes?

   16   A      Yes.

   17   Q      Ten million dollars of new money.

   18   A      Fresh cash, yes.

   19   Q      And $2,058,901.77 that you had previously lent to

   20   TransCare.

   21   A      That I was rolling over, yes, that was lent between

   22   January 15th and January 29th of 2016, and rolling up into

   23   the new money.

   24   Q      And you believed --

   25                  THE COURT:   How much -- what was that?         What was




                                     A2016
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 890
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 14 of 88
                                                                               14

    1   that roll-up amount?

    2                 MR. AMINI:    Twenty-two -- $2,058,901.77.

    3                 THE COURT:    Okay.

    4   BY MR. AMINI:

    5   Q     And you believed that the 22 million was an equitable

    6   purchase price.

    7   A     I thought it was an excessive purchase price, but it was

    8   -- it needed 10 million of new money, and I wanted to have 49

    9   percent of the equity go to the old lenders, so it turned out

   10   to be an equitable purchase price for the future for the old

   11   lenders and new lenders.        And it certainly 2.2 -- well, it

   12   ended up being three times book value for the three entities

   13   and almost ten times the combined EBITDA of the three

   14   entities.

   15   Q     When you say "almost ten times the combined EBITDA of

   16   the three entities," what number are you using for the

   17   EBITDA?

   18   A     Well, somewhere between two and a half and 3 million

   19   before any overhead, CEO, CFO, HR.          So we have different

   20   models.     Some, you know, came out at two and a half.            And

   21   then, with projections to -- and assumptions to reduce

   22   expenses, we got to 3 million, but that didn't include any

   23   corporate overhead; that was just the three divisions, no

   24   CEO, no CFO, no head of HR.          So you've got to look at

   25   $750,000 of additional expenses.




                                     A2017
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 891
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 15 of 88
                                                                               15

    1   Q     And as I understood it, you believed that you had a deal

    2   with Wells Fargo to do that foreclosure.

    3   A     I had been working with them nonstop for over a week,

    4   sending them models back and forth, meeting in my offices,

    5   talking to Kurt Marsden, one of the senior-most people at

    6   Wells.    And yes, the only thing we didn't have an agreement

    7   on was the price that I was willing to pay for their

    8   receivables, which they wanted me to pay for private pay that

    9   was uncollectible.      So I ultimately went forward with no

   10   receivables, which significantly -- significantly reduced the

   11   book value, which I never adjusted down, but ended up being

   12   willing to go forward without the receivables.             But yes, we

   13   had a deal.     And yes, I confirmed with my lawyers on the

   14   24th, that they were aware and okay with the foreclosure.

   15   Q     And when you say "confirmed," you're talking about

   16   Curtis Mallet.

   17   A     That is right.      Cindy Giglio.

   18   Q     Did you have any conversations directly with Wells

   19   confirming that?

   20   A     Well, I certainly did the day before.           I -- you know, no

   21   the -- they were aware that it was going to happen as soon as

   22   we got the insurance.       They even checked in with me on where

   23   we were with the insurance.          And ultimately, we were

   24   negotiating the price for the receivables up until the last

   25   second.    And when we couldn't agree on the price, I allowed




                                     A2018
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 892
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 16 of 88
                                                                               16

    1   them to keep the receivables and was going to deal with the

    2   ninety-day issue of having no revenues coming in.

    3   Q     And in addition to what you've just told me, you also

    4   did a check on what you were bidding for this as a multiple

    5   of EBITDA.     You basically told me that already.          But you

    6   applied a multiple times EBITDA to check the price, to assure

    7   yourself that it was a fair multiple.

    8   A     It was a check.      I did it -- you know, I credit bid on

    9   the book value, and then I did a check on the credit bid plus

   10   the new check that was needed, since there were no

   11   receivables, over EBITDA, and realized that it was a multiple

   12   far greater than market multiples for healthy companies.

   13   Q     I -- my understanding was that you thought the check was

   14   somewhere around eight time EBITDA.

   15   A     Well, it was 22 million, and we're talking about two and

   16   a half to 3 million max before overhead.            So, if you take it

   17   down to the two to two and a half, then it's 9 to 11 times.

   18   Q     Now --

   19   A     I've, since my deposition, been able to look at all the

   20   models.

   21   Q     Since your deposition, you've been able to do what?

   22   A     Review the models, so I --

   23   Q     Oh, I see.

   24   A     I have a -- I have a better view of what the EBITDA was,

   25   and we know what the purchase price wise.




                                     A2019
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 893
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 17 of 88
                                                                               17

    1   Q     So when you -- when, at your deposition, you said it was

    2   about eight times, you're correcting that now; it was more.

    3   A     Yes, because the EBITDA number did not include overhead,

    4   which would have to reduce it.

    5   Q     And at that time, you believed that seven to eight was a

    6   normal multiple, that that was what the industry traded at.

    7   A     For a healthy company, not a company that was in free

    8   fall, losing contracts every day.

    9   Q     So anything above eight, eight to nine, you believed was

   10   generous.

   11   A     I think anything about four to five, in this distressed,

   12   free fall situation, would have been generous.

   13   Q     And expressing value that way, as a multiple, that's

   14   normally how you express it.

   15   A     That's how you express it in a healthy situation, where

   16   people are buying cash flow.         So that was a check.       But what

   17   we did buy were the assets, and we paid -- what it turned out

   18   to be was far more than book value because we lost two

   19   divisions and we didn't take the receivables.             So we also

   20   ended up probably paying four times book value in the end.

   21   Q     Let me talk to you a little bit about the ten-million-

   22   dollar credit bid.      Take a look, if you would, at the --

   23   well, no, let me step back.

   24          Take a look at the bill of sale to Transcendence for a

   25   moment, if you would.       That's JX-102.      It should be in the




                                     A2020
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 894
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 18 of 88
                                                                               18

    1   next -- either the next document or two documents further on

    2   from where we were.

    3   A     (Witness reviews exhibits)

    4   Q     That's the document pursuant to which the assets were

    5   sold to Transcendence, correct?

    6   A     I'm going to read it.       I mean, I'm happy to answer any

    7   questions.

    8          (Witness reviews exhibit)

    9         Okay.

   10   Q     It says there that the consideration -- in Paragraph

   11   (e), under the recitals --

   12   A     Yep.

   13   Q     -- for the transfer of the collateral shall be $10

   14   million.

   15   Q     Do you see that?

   16   A     I do.

   17   Q     Is that correct?

   18   A     Well, I mean, I'm actually reading this and the document

   19   sort of -- I think this was when we were buying -- I don't --

   20   it wasn't 10 million in cash, it was 10 million of a credit

   21   bid, so I don't -- I think the document is written confusing

   22   because the new cash was 10 million, which would have paid

   23   for the receivables, had that happened in the end.              But the

   24   credit bid under the condition of the purchase, you know, the

   25   agreement to pay certain outstanding indebtedness, was the 10




                                     A2021
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 895
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 19 of 88
                                                                               19

    1   million credit bid.       So the document is confusing.

    2   Q       Well, here it says, "10 million, such allowed to be

    3   financed by Archangels III."         Do you see that?

    4   A       I understand, but that was --

    5   Q       So --

    6   A       That was for the purchase of the receivables.           In the

    7   end, the 10 million over here:

    8                   "The purchaser hereby agrees to pay 10 million

    9   constituting a portion of the principal amount outstanding

   10   under the TransCare credit agreement, as of the date hereof."

   11            So this was a credit bid of the 10 million, and then

   12   the 10 million was for the receivables that didn't come in

   13   the end and just went into new money.           So this must have been

   14   prepared and not adjusted when we first -- you know, at the

   15   last second, were not able to buy the receivables.

   16   Q       But this was the document that you sent out on February

   17   24th, to Transcendence, did you not?           And had Mr. Youngblood

   18   sign.

   19   A       This was a document prepared by the lawyers in the

   20   middle of the night.       And yes, it -- it originally accounted

   21   for the purchase of the receivables that didn't happen and

   22   the credit bid.       Instead, the 10 million was put up to

   23   finance the company without receivables.

   24   Q       So this Section 3, as far as I'm understanding your

   25   testimony, is not correct.




                                     A2022
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 896
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 20 of 88
                                                                               20

    1   A       Section 3?

    2   Q       Yes, where --

    3   A       Or Section (e).

    4   Q       No.   Going to Section 3.     If you look at Section 3, it

    5   says:

    6                  "The purchaser hereby agrees to pay $10 million,

    7   constituting" --

    8   A              "-- constituting a portion of the principal amount

    9   outstanding under the TransCare credit agreement."

   10            That is the -- that part is correct.         That 10 million

   11   was the credit bid against the agreement that provided 49

   12   percent of the equity to the old lenders.            This 10 million in

   13   Section (e) is incorrect.        It was part of the new company,

   14   but the 10 million was supposed to go to buy receivables and

   15   provide new money.        And instead, it just was new money going

   16   into the company.        There was never a cash amount being paid

   17   for the three OldCo book assets.          It was $10 million for the

   18   assets, 10 million -- or up to 10 million for receivables

   19   from Wells Fargo.        And at the last second, they decided not

   20   to sell them.        And I know that there are emails that show

   21   that I'm willing to go along without the sale of the

   22   receivables to just put up new money.

   23   Q       So when it says the purchaser agrees to pay $10 million

   24   to the term lender -- credit -- term lenders in Section 3,

   25   that's pursuant to a purchase credit agreement that it




                                      A2023
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 897
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 21 of 88
                                                                               21

    1   references in there, that's a mistake.

    2   A     No, that's correct.

    3                THE COURT:     Can I --

    4   A     You're --

    5                THE COURT:     Can I ask you a question?

    6                THE WITNESS:      Sure.

    7                THE COURT:     If you look at the last page on

    8   Exhibit A, it says that exclude -- at the bottom:

    9                "Excluded from the purchase are accounts as such

   10   term is defined in the security agreement."

   11                Does that refer to accounts receivables?

   12                THE WITNESS:      Yes, it does.     And --

   13                THE COURT:     So the accounts receivable were

   14   expressly excluded under the bill of sale.

   15                THE WITNESS:      At the last second.        And obviously,

   16   the lawyers did not make the change here because the 10

   17   million was new money, but it was the credit bid -- it was

   18   always going to be a credit bid for the three divisions.                 And

   19   the 10 million was to go to the receivables.              But when the

   20   receivables couldn't be purchased at the last second -- and I

   21   know there's a lot of email traffic to that -- I ended up

   22   just putting up the 10 million.

   23                And this was done at 12:01 in the morning.             This

   24   was -- there were a lot of people working around the clock to

   25   try to keep this transaction whole, while leases and




                                     A2024
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 898
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 22 of 88
                                                                               22

    1   everything were -- and contracts were being lost.              And

    2   obviously, it is a legal mistake that has was not corrected,

    3   and this is the first time I'm seeing that.

    4   BY MR. AMINI:

    5   Q     So, if I'm understanding correctly, you were going to --

    6   in addition to the ten-million-dollar credit bid, you were

    7   going to give Transcendence a loan through one of your

    8   Archangels III, I believe -- and I'll show it to you in a

    9   minute -- but Archangels III, for $10 million.

   10   A     I was going to buy the receivables from Wells, who had a

   11   first lien on the receivables, for the amount that was

   12   accurate at that time of collectible receivables, and then

   13   give them a new cash loan for the remaining amount.

   14   Q     If I -- if I can just correct -- if I can see if I

   15   understand.     You were going to -- Transcendence was going to

   16   buy those receivables with the proceeds of a ten-million-

   17   dollar revolving loan that you were going to provide them

   18   through Archangels III, right?

   19   A     That is correct.

   20   Q     And you were -- as of February 24th, you were prepared

   21   to enter into that credit agreement, correct?

   22   A     That is correct.

   23   Q     And you -- the $10 million of new money, you said was

   24   going to go in on day one.

   25   A     It was going to go in on or about day one.            I mean, we




                                     A2025
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 899
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 23 of 88
                                                                               23

    1   were --

    2   Q     Okay.

    3   A     Yeah, this was around the clock, waiting for insurance,

    4   trying to get a deal done with Wells.           The company was in a

    5   free fall with an ABL lender who was refusing to fund on a

    6   day-to-day basis.      So as soon as -- either it was going to

    7   get purchased, go in and purchase Wells on day one, or go in

    8   on or about day one, as soon as cash was needed.

    9   Q     All right.     And did -- if you go with me to JX-101.

   10   A     (Witness reviews exhibits)

   11   Q     There's an email from Mr. Greenberg to Mr. Youngblood,

   12   but attached to it is a credit agreement.            And this is -- and

   13   if you look at the last page of that, it sets forth that

   14   Archangels III is the lender, and the commitment to

   15   Transcendence is $10 million.

   16   A     That is correct.

   17   Q     And that was the plan, to have Transcendence enter into

   18   such a credit agreement.

   19   A     That is correct.

   20   Q     And we don't have a signed copy of this, do we?

   21   A     I -- I did not do the discovery, so I do not know if you

   22   have a signed copy or not.

   23   Q     Well, do you have any recollection of ever signing it?

   24   A     Things are usually sent for me to affix my signature.                  I

   25   don't recall whether or not I signed it or not.             But it was




                                     A2026
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 900
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 24 of 88
                                                                               24

    1   going to be signed, and it was a commitment that I had made

    2   and made to Wells, as well as Carl Marks, and it was being

    3   drafted as quickly as possible.

    4   Q     And if you go with me to the -- now to the email and the

    5   cover page, you'll see that this is Wednesday, February 24th,

    6   at 4 in the afternoon, from the email?

    7   A     I see that.

    8   Q     And this is after the foreclosure because we established

    9   that the foreclosure was at 12:07 a.m., correct?

   10   A     That is correct.

   11   Q     And Michael Greenberg is asking Glen Youngblood to send

   12   back a signed borrowing certificate, which is effectively, as

   13   I understand it, a request for funds, correct?

   14   A     That is correct.

   15   Q     And it should show the five ninety-three outstanding,

   16   and that's what you paid to the New York State Insurance

   17   Fund, I believe, the day before.          I have a document I can

   18   show you, we can probably come back to it.            But you paid that

   19   the day before because you needed workmen's comp to get

   20   Transcendence up and running.

   21   A     That is correct, so I made that payment.

   22   Q     And then there was another $65,000 that day.             I think

   23   we've established it was for the Foster Avenue rent.

   24   A     I don't recall whether I funded that or not.             I --

   25   Q     Okay.    And this was intended -- this -- these funds were




                                     A2027
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 901
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 25 of 88
                                                                               25

    1   intended to be borrowed by Transcendence under that credit

    2   agreement.

    3   A     That is correct.

    4   Q     Let me just briefly touch back on that 2 million that

    5   was also going to be part of the sale.           What -- you were

    6   including two pieces in that, as I understood it.              One was

    7   $195,000 that you purchased -- you used to purchase two

    8   ambulances on January 29th, and the other was -- let me see

    9   if I can -- if I have this note.          The other was the number --

   10   was 1,800,000 and change that, when added to the one ninety-

   11   five, gets us to the 2,058,901.77 that you had lent to

   12   TransCare through Ark II, on January 15th and January 29th.

   13   A     To pay for insurance because, if not, the company would

   14   have gone out of business the next day.           So, yes, I made

   15   those emergency fundings because nobody else was willing to

   16   lend cash, and I didn't have the ability to live to the next

   17   day unless I funded that insurance, to try to find a

   18   solution.

   19   Q     So, as a result of this transaction, was TransCare

   20   relieved of its obligations to you under that $2 million,

   21   having rolled it over to Transcendence?

   22   A     Had this transaction been effectuated, yes.             It would

   23   have given TransCare $2 million less debt.            And it was first-

   24   out money, so it actually was a very good thing for

   25   TransCare, if this Transcendence would have gotten up and




                                     A2028
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 902
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 26 of 88
                                                                               26

    1   running.        It also would have taken 700 employees and their

    2   payroll.

    3   Q       So, from that answer, I take it that no action was ever

    4   take back -- taken to actually roll over that 2 million into

    5   Transcendence.

    6   A       This deal never got effectuated because the trustee, the

    7   next day, would not let the server with the ERP system be

    8   removed, so that we could run the company and follow up with

    9   the transition services agreement for OldCo, and because the

   10   trustee did not agree to the MTA contract being transferred.

   11   So it never got effectuated, which is why it never got rolled

   12   over.

   13   Q       Let me ask you about what you just said.          You're now

   14   referring to negotiations that took place on the 25th, the

   15   day after the filing, correct?         In your last answer.        The

   16   trustee wasn't letting --

   17   A       When we went to pick up the ERP system, Glen Youngblood

   18   was told that he would have personal liability --

   19   Q       Okay.

   20   A       -- if he took it, and subsequently resigned because he

   21   was frightened by Sal LaMonica's lawyer.            And the MTA, which

   22   we had negotiated a new contract for NewCo, wanted Sal

   23   LaMonica to approve it, and did not do that.             And so we were

   24   never able to transfer the assets to effectuate the strict

   25   foreclosure sale.




                                      A2029
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 903
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 27 of 88
                                                                               27

    1   Q     Now I think you've told me that you apportioned this 10

    2   million amongst the term loan lenders, and pro rata in

    3   accordance with how much they had lent to TransCare, the

    4   credit bid.

    5   A     That's correct.

    6   Q     And so that would have been the three Zohar funds, one

    7   or two of your Ark funds, and then the group that consisted

    8   of Credit Suisse and First Dominion.

    9   A     That is correct.

   10   Q     Okay.    Other than the foreclosure notice and the

   11   acceptance, are you aware of anywhere where that transaction

   12   was recorded?

   13   A     Yes.

   14   Q     Where?

   15   A     I have a spreadsheet that allocates out how we were

   16   going to move forward, and that was going to ultimately --

   17   when the LLC agreements got written -- be effectuated.               But I

   18   gave direction and we have spreadsheets that document that.

   19   Q     All right.     So you did a spreadsheet that documents

   20   who's going to get what.

   21   A     And sent it to the lawyers.

   22   Q     I mean, and you did that before the foreclosure, after

   23   the foreclosure, or what?

   24   A     Before the foreclosure.

   25   Q     Okay.    Now --




                                     A2030
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 904
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 28 of 88
                                                                               28

    1   A     I think it was around February 16th.

    2   Q     All right.     Did you -- did anybody ever tell U.S. Bank,

    3   the trustee for the term lenders, that this transaction had

    4   occurred, to your knowledge?

    5   A     The trustee for the Zohar funds?

    6   Q     Yes.

    7   A     No, because it had not yet been effectuated.

    8   Q     And they were never told because it wasn't effectuated,

    9   is what you're saying.

   10   A     Well, I mean, the strict foreclosure, the documents were

   11   effectuated, but the transfer, nor the agreements were never

   12   fully documented because everything fell apart the next day.

   13   Q     If you go with me to JX-110, that might be the next --

   14   well, I think it's two documents on.

   15   A     (Witness reviews exhibits)

   16   Q     That's the proof of claim, I believe -- if you're

   17   looking at it -- that was filed in this case on behalf of the

   18   term lenders, by Patriarch Partners Agency Services, correct?

   19   A     Yes.

   20   Q     And if you go to the Schedule 1, it lays out the

   21   calculation of the claim, which is, I think, the last page.

   22   A     I see that.

   23   Q     All right.     And you'll see it -- they -- a ten-million-

   24   dollar credit is given for the acceptance of the collateral

   25   on February 24th, 2016, correct?




                                     A2031
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 905
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 29 of 88
                                                                               29

    1   A     I see that.

    2   Q     And as I understand your position in this case -- if I

    3   can call it that -- that isn't -- that 43 million outstanding

    4   principal should remain to this day, that's 43 million, there

    5   should be no 10 million because that transaction was never

    6   effectuated.

    7   A     I am not the lawyer here.        I do not believe that the

    8   collateral ever transferred to effectuate a true foreclosure

    9   in NewCo.    Whether or not the documents themselves, on the

   10   strict foreclosure, credit bid that, and therefore, that

   11   claim is no longer TransCare's, is not for me to decide.

   12   Q     Now if you will go with me to PX-235 for a minute.              That

   13   --

   14   A     (Witness reviews exhibits)

   15                MR. AMINI:     Which is in evidence, Your Honor.

   16                THE COURT:     All right.     Thank you.

   17   BY MR. AMINI:

   18   Q     I can go to your deposition.         At your deposition, you

   19   originally told me that Ark II was going to get 55 percent of

   20   -- well, let me ask the question.

   21          Was Ark II going to receive 55 percent of

   22   Transcendence, the shares?

   23   A     I don't remember.      I think it was 54 percent.         It was

   24   based on Ark II's positions in OldCo, in the -- in the

   25   TransCare entity.      The new money was getting 51 and the old




                                     A2032
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 906
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 30 of 88
                                                                               30

    1   money was getting divided pro rata.

    2   Q     All right.     So the 50 -- you're right, 54.7 is the

    3   number I had.

    4   A     Okay.

    5   Q     I had rounded it, I'm sorry.

    6          All right.       Now, if we look at PX-235, this is Brian

    7   Stephen responding to questions about ownership.              Do you see

    8   that, in the last email up there, which is actually the first

    9   email in the document?

   10   A     Okay.    I'm --

   11   Q     All right.     And you understand Robert Siegel is an

   12   insurance guy.

   13   A     Yes.

   14   Q     He was asking --

   15   A     Well, he's -- he works for Willis.

   16   Q     And he needs the information to bind the insurance.

   17   A     I've never seen this document, so, if you'd like me to

   18   read through it, if you're --

   19   Q     I --

   20   A     -- going to ask me questions on it, I would like to --

   21   Q     So --

   22   A     -- look at it.

   23   Q     I'm only interested in that first email.            In that first

   24   email, he sets forth the ownership of TransCare -- let's see

   25   if we can get that out of the way -- as being 61 percent your




                                      A2033
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 907
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 31 of 88
                                                                               31

    1   entities, 26 percent First Dominion and Credit Suisse's

    2   entities, and then it says it has a ton of other

    3   stockholders, those are just the largest.            Do you agree with

    4   that statement?

    5   A     I --

    6   Q     Is that consistent with your recollection of who owned

    7   TransCare?

    8   A     I -- well, that's only 87 percent.          I do not -- I mean,

    9   I -- sitting here right now, I don't have the LLC agreement

   10   and I don't know how much was owned by each entity.

   11   Q     You have a share register at your office that shows how

   12   much owned -- of each entity owns TransCare, correct?

   13   A     Yes.

   14   Q     There is no share register for Transcendence, however,

   15   is there?

   16   A     It was not yet put together.

   17   Q     Okay.    And no shares were ever issued in Transcendence,

   18   correct?

   19   A     The documentation to back up the foreclosure was never

   20   completed.     People were working 24/7 for a week.           I had 35

   21   people in the office.       Everyone was scrambling day to day to

   22   keep TransCare alive and try to get to a new restructuring.

   23   The paperwork needed to follow.

   24   Q     Well, let me ask you this.         As we sit here today, did

   25   any of those entities, those term lenders, ever receive any




                                     A2034
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 908
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 32 of 88
                                                                               32

    1   portion of Transcendence?

    2   A     Transcendence never had any value because the assets

    3   never transferred.

    4   Q     That wasn't my question.

    5          Did any of those term lenders ever receive their

    6   interest in Transcendence, whatever that was?             Shares,

    7   however you want to caption it.

    8   A     I don't believe the documentation for the LLC agreements

    9   were ever completed since the foreclosure was never

   10   physically effectuated.

   11   Q     As of today, is it fair to state that you were the only

   12   person who owns a portion of Transcendence?

   13   A     I don't think I own Transcendence, either.            I don't

   14   think anything was ever effectuated in a share agreement.                I

   15   don't believe anyone has any interest in Transcendence.

   16                THE COURT:     I have a question.       Was the bill of

   17   sale delivered, to your knowledge, to Transcendence?

   18                THE WITNESS:      The -- the lawyers did the paperwork

   19   in the middle of the night.          And I'm not -- you know, if it

   20   got signed, then it was delivered to -- I can go back and

   21   take a look.

   22                THE COURT:     So --

   23                MR. AMINI:     Glen Youngblood --

   24                THE COURT:     So what more is required under state

   25   law to effectuate a transfer of personal property than to




                                     A2035
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 909
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 33 of 88
                                                                               33

    1   deliver a bill of sale?        I'm asking you.

    2                 MR. MERVIS:    Oh, I don't think there is anything.

    3   But again, I think -- well, I think she's being clear.               We're

    4   not -- no one is saying that, on paper, the transaction --

    5                 THE COURT:    But I'm saying, isn't that the

    6   transfer.

    7                 MR. MERVIS:    Yeah.

    8                 THE COURT:    All right.     So the transaction --

    9                 MR. MERVIS:    Of the asset, sure, sure.

   10                 THE COURT:    Okay.    Go ahead.

   11   BY MR. AMINI:

   12   Q     Who has the interest in Transcendence, post January of

   13   2016; who had the interest in Transcendence?

   14   A     It would have been divided between -- had the documents

   15   been executed, and if it needs to be separated, it's

   16   separated as per the spreadsheet, 54 percent -- 54.7 percent

   17   to my entities and the remaining 46.3 percent among the other

   18   term lenders.

   19   Q     Are Gibson Dunn your lawyers?

   20   A     In -- they -- they represent me in certain instances.

   21   Q     All right.     And do you know Mark Kirsch at Gibson Dunn?

   22   A     Yes.

   23   Q     Okay.    Go with me, if you would, to PX-285.

   24                 MR. AMINI:    There's an objection to this document,

   25   Your Honor.     The objection, I believe, is the last -- on




                                     A2036
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 910
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 34 of 88
                                                                               34

    1   authentication, I will answer if I sent -- we filed --

    2                  THE COURT:    Which document?

    3                  MR. AMINI:    PX-285.   And so you have to get to the

    4   PX's in the back and then --

    5                  THE COURT:    Got it.

    6                  MR. AMINI:    -- following, roll to the end, the

    7   very end.

    8                  THE COURT:    And there's -- you're offering it and

    9   there's no objection.

   10                  MR. MERVIS:    No, there is --

   11                  MR. AMINI:    No, there is an objection, Your Honor.

   12                  MR. MERVIS:    There is an objection.

   13                  THE COURT:    Oh.

   14                  MR. AMINI:    Let me ask -- if I may, let me ask a

   15   couple of prefatory questions, if I could.            I just wanted to

   16   alert the Court that there's a -- that ...

   17   BY MR. AMINI:

   18   Q      So Mr. Kirsch is your attorney, correct?           For certain

   19   circumstances, certain instances.

   20   A      Mister -- Gibson Dunn represents me in certain mattes,

   21   yes.

   22   Q      Okay.    And looking at PX-285, does it refresh your

   23   recollection that you asked Gibson Dunn to represent you, at

   24   least in some limited extent, in this matter, TransCare?

   25   A      No, it just not.




                                      A2037
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 911
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 35 of 88
                                                                               35

    1                 THE COURT:     Okay.    Can I just take a minute to

    2   read this?

    3            (Pause in proceedings)

    4                 THE COURT:     Okay.    Go ahead.

    5   BY MR. AMINI:

    6   Q     Alvarez -- you had mentioned earlier that it was an

    7   entity of Alvarez & Marsal that took over the Zohar

    8   management, correct?        Alvarez -- and is it -- and does this

    9   refresh your recollection that that entity was Alvarez &

   10   Marsal Zohar Management, LLC?

   11   A     For that time period, yes.

   12   Q     Okay.

   13   A     They are no longer.

   14   Q     And Gibson Dunn was -- is your counsel with respect to

   15   disputes between you, to the extent there are any, and

   16   Alvarez -- at that time, Alvarez & Marsal, concerning Zohar,

   17   the Zohar funds, correct?

   18   A     Yes.

   19                 MR. AMINI:     Okay.    Your Honor, I offer it.       I --

   20   it's her agent.

   21                 MR. MERVIS:     Objection, Your Honor.       There's no

   22   authenticity.     He hasn't established that this witness has

   23   ever seen this letter before.          Mr. Kirsch hasn't come into

   24   court.

   25                 THE COURT:     How have you authenticated it?




                                      A2038
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 912
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 36 of 88
                                                                               36

    1                MR. AMINI:     It's -- it was -- it's taken from the

    2   Court's docket, that's how I authenticated it.             We didn't

    3   bother --

    4                THE COURT:     Which --

    5                MR. AMINI:     -- to call Mr. Kirsch here.         It's a

    6   statement to an identified party on behalf of Transcendence.

    7                THE COURT:     Who filed the document?

    8          (Participants confer)

    9                MR. AMINI:     Zohar funds.     The Zohar funds filed

   10   the document in this --

   11                THE COURT:     That's not -- she's not the collateral

   12   manager of the Zohar funds anymore.

   13          (Participants confer)

   14                MR. AMINI:     (indiscernible) filed the document --

   15   filed this document with the Court.

   16                THE COURT:     Look, I'm going to sustain the

   17   objection.     It hasn't been properly authenticated.

   18   BY MR. AMINI:

   19   Q     When you got the -- you got $800,000 from the trustee in

   20   this case for the sale of ambulances.

   21   A     PPAS received 800,000.

   22   Q     And that $800,000 was paid to Ark II.

   23   A     Which was first in line under the agreements, based on

   24   the new money that was put in.

   25   Q     And in the process of that sale, you -- on behalf of




                                     A2039
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 913
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 37 of 88
                                                                               37

    1   PPAS, papers were filed that claimed that Transcendence was

    2   the owner of those ambulances.

    3   A     Because it had trans -- those ambulances had transferred

    4   as part of the sale of the strict foreclosure.

    5   Q     And you understood, at that time, did you not, that

    6   those were all of TransCare's ambulances?

    7   A     Yes.

    8   Q     Now just for identification -- oh, no, it's a JX.

    9                 MR. AMINI:     Never mind, Your Honor.

   10   Q     Let me ask you -- let's talk about how the NewCo plan

   11   came about briefly.        All right?

   12          Take a look with me, if you would, at JX-80.

   13   A     (Witness reviews exhibits)

   14   Q     And in particular, I'm interested in the first email in

   15   the chain, which is the last email on this document, on the

   16   back page.

   17   A     Okay.    You're going to have to let me get to things and

   18   look at them.

   19                 MR. MERVIS:     Sorry, Counsel.        Eight zero?

   20                 MR. AMINI:     Eight zero, JX-80.

   21                 MR. MERVIS:     Okay.     Thank you.

   22                 THE WITNESS:     I'm going to read through this.

   23          (Witness reviews exhibit)

   24                 THE WITNESS:     Okay.

   25   BY MR. AMINI:




                                      A2040
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 914
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 38 of 88
                                                                               38

    1   Q     All right.     This is February 11th, a couple of weeks

    2   before the foreclosure and the bankruptcy, correct?

    3   A     Some of the emails were February 11th, the last one was

    4   February 12th, yes.

    5   Q     Okay.    And I'm only interested in the last one.            And

    6   Bobby is the -- one of your insurance brokers, if I'm not

    7   mistaken.

    8   A     Bobby Willis.

    9   Q     Okay.

   10   A     I mean Bobby Siegel from Willis.

   11   Q     Okay.

   12   A     Sorry.

   13   Q     Okay.    I'm going to ask you -- the agency.          All right.

   14   A     We call him Bobby Willis.

   15   Q     All right.

   16   A     That's why I slipped.

   17   Q     And the new transit company that you're referring to in

   18   the first paragraph is what eventually became Transcendence,

   19   correct?

   20   A     That is correct.

   21   Q     And the -- in the second paragraph, where you say that

   22   we're going to have a smaller, less risky transit business

   23   that would include New York Transit -- that's the MTA --

   24   Hudson Valley, Pittsburgh, and Maryland, which you've already

   25   told the Court, subsequently, that contract got canceled.                So




                                     A2041
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 915
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 39 of 88
                                                                               39

    1   it ultimately became just MTA, Hudson Valley, and Pittsburgh.

    2   A     Also, it was to include the Bronx contracts under the

    3   New York Transit business, and those also were no longer

    4   taken.

    5   Q     And again, you were sending this info to him because he

    6   -- as you understood it, he needed that information to bond

    7   insurance.

    8   A     That is correct.

    9   Q     All right.     And the info in this document -- when I call

   10   it the "information," I'm looking specifically at the third

   11   full paragraph -- that information would have been derived

   12   from the model that you were working on at that time.

   13   A     That is correct.

   14   Q     In fact, you had a number of people working on different

   15   models during that period of time.

   16   A     That is correct.

   17   Q     My recollection is you said, at one point, you had ten

   18   people making three different NewCo models.

   19   Q     That is correct.

   20   Q     All right.     They were led by three different teams,

   21   correct?     Michael Greenberg, Scott Whalen, and Jodie Frazier

   22   are the names I have.

   23   A     That is correct.

   24   Q     All right.     You wanted to make sure you had accurate

   25   numbers with no modeling mistakes.




                                     A2042
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 916
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 40 of 88
                                                                               40

    1   A     That was my hope, yes.

    2   Q     And you were going to pick -- you know, once you had all

    3   your modeling done, you were only going to proceed with the

    4   model that you were comfortable with.

    5   A     I was hoping they would all check each other, but

    6   eventually use one model to move forward and make your

    7   decisions and your projections.

    8   Q     Okay.    So I think you answered my question, which is:

    9   At the end of the day, you selected what you felt was the

   10   best model on which to move forward.

   11   A     We were -- they were -- it was a dynamic model, and

   12   everything was changing by the minute.           So, ultimately, to

   13   get the foreclosure done, I had to make decisions in the

   14   minute, and certainly things were not settled because

   15   contracts were being lost and people were being lost every

   16   minute.    But I got as comfortable as I could to make a

   17   decision that would try to save as much of this company and

   18   as many jobs as I could.

   19   Q     The foreclosure and the sale to Transcendence, that was

   20   based -- those transactions were based on a financial model

   21   that you were -- you had selected to follow, correct?

   22   A     It was based on a dynamic financial model that was

   23   moving every people with the loss of people and contracts.

   24   But yes, I made the best decision I could in the moment at

   25   the last moment that we could possibly get this OldCo/NewCo




                                     A2043
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 917
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 41 of 88
                                                                               41

    1   restructure done.

    2   Q      And you developed that model rather intensively -- or

    3   intensely perhaps.      It was based on -- let me just read for

    4   you.    It was based on a deep analysis of each separate unit

    5   and division of TransCare, on a quantitative -- on a

    6   quantitative and qualitative basis, to determine whether each

    7   of their contracts was profitable, and how to go forward.

    8   A      We took it down to its basic variables that had not been

    9   done by the company or by Carl Marks, to understand each

   10   contract down to what it takes, labor and ambulances and

   11   contractual commitments, in the mathematical model of how

   12   many ambulances you'd need under that contract to see if each

   13   contract was profitable, and then tried to build up from the

   14   profitable contracts, to save as much of the company as was

   15   possible, as we were losing contracts on a daily basis.

   16   Q      And is it fair to say that you were fairly well versed

   17   at that point in the market for ambulance companies?

   18   A      No.

   19   Q      Why not?

   20   A      I mean, I -- I had one ambulance company that I was

   21   working on, but I didn't spend a whole lot of time in the

   22   market.      I looked at investment banking multiples, but I was

   23   not well versed in ambulance companies.           I didn't run the

   24   company, I didn't make day-to-day decisions, and I didn't

   25   have any other ambulance company in the portfolio, other than




                                     A2044
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 918
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 42 of 88
                                                                               42

    1   TransCare.      But I was trying to understanding that company

    2   down to its basic variables, so it could be torn apart and

    3   rebuilt.

    4   Q     Okay.     But you had mentioned in your last answer, I

    5   think, that you were looking at investment bank multiples or

    6   investment bankers' multiples, correct?

    7   A     Because, at one point, I wanted to figure out how to

    8   sell the company before Wells pulled the plug, and so I

    9   wanted to understand who were the bankers that had worked on

   10   other transactions.       But those transactions were not

   11   comparable to this free fall transaction where the company

   12   had basically, you know, gone through 9.3 million of cash

   13   flow in the last year, and was in need of another 8 million.

   14   So it was trying to figure out if we could get valid

   15   financials, if we could get enough time and enough

   16   information to bring anyone in to look at the company.

   17   Q     That 8 million was going to be part of that credit

   18   agreement, correct?       For Transcendence.

   19   A     I never -- no.

   20   Q     Well, you just --

   21   A     What --

   22   Q     -- referred to a need of 8 million, and I'm wondering

   23   whether that company was going to get the 8 million from

   24   Transcendence -- from Archangels III --

   25   A     I --




                                     A2045
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 919
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 43 of 88
                                                                               43

    1   Q     -- or Transcendence.

    2   A     I was talking about TransCare.

    3   Q     Okay.

    4   A     I was talking about TransCare and what caused me to move

    5   to this transaction, which was Wells brought Carl Marks in

    6   because they wanted out of the credit.           And the plan that

    7   they showed me in early February showed a need for an

    8   additional eight and a half million dollars with no true

    9   analysis or no path forward to create a profitable company.

   10   That is when I brought my own people in to work directly from

   11   the Enterprise software system, to try to rebuild this.               The

   12   -- that Transcare was never getting that eight and a half

   13   million because I was not willing to put eight and a half

   14   million dollars behind Wells in a black hole of losses with

   15   no true analysis on how to restructuring the company.

   16   Q     The Transcendence transaction was allowing you to put

   17   Wells behind.

   18   A     No.

   19   Q     Okay.

   20   A     It was allowing me to create separate entities where

   21   Wells was not involved.        Wells was going to wind down OldCo,

   22   and I provided them the models to show them that they would

   23   be repaid in full in the wind down, while giving 90 days

   24   notice to customers and employees.          We had two models going

   25   for Wells.     One was the OldCo model that showed them they




                                     A2046
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 920
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 44 of 88
                                                                               44

    1   could get out whole in a ninety-day orderly wind down, and

    2   the NewCo models, which were to basically try to save as many

    3   divisions as could be saved, and take as many employees with

    4   us.

    5   Q     How much money did you estimate Transcendence was going

    6   to need, new money?

    7   A     Ten million dollars of fresh cash.

    8   Q     And that was the money that was going to come through

    9   the Archangels III loan.

   10   A     That is correct.

   11   Q     And that loan was also going to provide you with a 51 --

   12   was it a 52 percent interest in Transcendence?

   13   A     That is correct.

   14   Q     So you were going to get 51 percent for the loan and the

   15   remaining 49 percent was going to go to the term loan lenders

   16   for their credit bid.

   17   A     I think I've said that a number of times, yes.

   18   Q     When were you going to get to the 2 million --

   19   A     It was -- it was part of the old term lenders that were

   20   getting the -- it was part of that 45 million, divided pro

   21   rata over 10 million.

   22   Q     All right.     Let me go back.      Again, you were also

   23   familiar, were you not, with at least some attempts by other

   24   parties to create some interest in perhaps purchasing all or

   25   part of TransCare?




                                     A2047
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 921
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 45 of 88
                                                                               45

    1   A     They were indications of interest that never really

    2   followed through when requested documentation.

    3   Q     All right.     Well go and look at --

    4   A     But yes.

    5   Q     -- PX-44, if you would.

    6   A     (Witness reviews exhibits)

    7   Q     And I had one question:        Is that an email that you

    8   received on or about March 3rd, 2015, from Mike Weinberger

    9   (phonetic) at R -- Richmond County Ambulance?

   10   A     Yes.

   11                 MR. AMINI:    All right.     I just want to move it in,

   12   Your Honor.      There is no objection to it.

   13                 MR. MERVIS:    No objection.

   14                 THE COURT:    It's received.

   15          (PX-44 received in evidence)

   16   BY MR. AMINI:

   17   Q     And let me ask -- let me ask you, while we're there, to

   18   look at PX-73, as well.

   19   A     (Witness reviews exhibits)

   20   Q     Is that a follow-up that you got from Mark Weinberger on

   21   or about July 8th, 2015?

   22   A     Yes.

   23                 MR. AMINI:    Okay.    We will move that one in, too,

   24   Your Honor.

   25                 THE COURT:    Any objection?




                                     A2048
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 922
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 46 of 88
                                                                               46

    1                  MR. MERVIS:    No, Your Honor.

    2                  THE COURT:    It's received.

    3            (PX-73 received in evidence)

    4   BY MR. AMINI:

    5   Q     And then go with me now, let's move to the DX's for a

    6   minute, so that you got to go back to the beginning of this

    7   notebook.      I'm sorry.

    8   A     It's okay.

    9   Q     The first two are just transcripts, so you don't need

   10   the first two now.

   11   A     Okay.

   12   Q     Go with me now, I’d like to move to the DX’s for a

   13   minute.     So, you have to go back to the beginning.           I’m

   14   sorry.

   15   A     Its okay.

   16   Q     The first two are just transcripts.           So, you don’t need

   17   the first three.

   18   A     Okay.     What DX are you on?

   19   Q     DX-68.

   20   A     Okay.

   21   Q     Do you have that?

   22   A     Yes, I do.

   23   Q     Kurt Marsden is a senior --

   24   A     Executive.

   25   Q     -- executive at Wells Fargo, correct?




                                      A2049
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 923
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 47 of 88
                                                                               47

    1   A     That is correct.

    2   Q     A person you’ve dealt with, with some regularity on the

    3   TransCare credit?

    4   A     He was my contact on multiple credits.           Most of my

    5   business was built on taking Wells Fargo and their

    6   predecessors out of bad loans.         And they were the only ABL

    7   lenders that we ever used up until this TransCare incident.

    8   Q     And this is an email -- the top email is an email that

    9   you sent to him on or about August 4th, 2015, correct?

   10   A     That is correct.

   11                MR. AMINI:     All right.     Let me move this in, Your

   12   Honor.

   13                MR. MERVIS:     There’s no objection.

   14                THE COURT:     It’s received.

   15         (DX-68, admitted into evidence)

   16   BY MR. AMINI:

   17   Q     All right.     And you were forwarding Michael Greenberg’s

   18   email to you about a recent transaction in that space?

   19   A     That is correct.

   20   Q     What do you mean by normalized EBITDA that you’re

   21   referring to in your email to Kurt?

   22   A     I was talking about stabilizing the company.             For almost

   23   twelve years we had restructured this company from when it

   24   was going to be liquidated by the lenders and doing $12 to

   25   $14 million dollars of EBITDA a year.           My attempts were to




                                     A2050
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 924
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 48 of 88
                                                                               48

    1   try to get the company back to those levels so that we could

    2   sell at a price that would have covered both Wells and the

    3   term loan lenders.

    4   Q     And in addition to RCA there were others suitors that

    5   you’re aware of too?       I’m not disagreeing with your

    6   characterization of them, as you gave with RCA, I’m just

    7   saying others approached the company to your knowledge?

    8   A     The only thing I ever saw was National Express which

    9   Glenn Leland had said we were willing to pay $16 and $18

   10   million dollars for a contract that if it was lost would have

   11   put the company into liquidation.          And when I forced a true

   12   letter of intent it was closer to $6 million dollars less any

   13   new cash that had to be put in, but those are the only two

   14   indications of interest that I had seen.            And, frankly, you

   15   know, the company had no valid financial statements.               So, it

   16   was really hard to try to go through a sale process.

   17   Q     I just want to unwind two of those things.            The offer

   18   that you ultimately got is a letter offer, I think it said

   19   six to eight million, but you understood that to be, in this

   20   industry, that trades at seven to eight times, on a seven to

   21   eight multiple.      You understand that that was a very low

   22   offer?

   23   A     Well, it was one contract, but it was a very low offer.

   24   It was also three and a half million of maybe five or six

   25   EBITDA that the company was doing, which wasn’t sufficient




                                     A2051
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 925
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 49 of 88
                                                                               49

    1   cash-flow to pay the business bills as it was.             So, that sale

    2   would have gone to pay back the lenders first and would have,

    3   ultimately, put TransCare into liquidation at that point.

    4         So, the sale of that, even at $17 or $18 million

    5   dollars, would have been good for lenders, but would have

    6   been terrible for TransCare because it would then no longer

    7   have been able to be in business.          Mr. Leland didn’t

    8   understand his credit agreements and that any asset sale

    9   would have gone to pay the lenders would not have been used

   10   by the company to fund its losses.

   11   Q     And you had to remind Mr. Leland repeatedly that any

   12   sale of the MDA contract would have resulted in the immediate

   13   liquidation of TransCare?

   14   A     Well, it would have gone to pay the lenders and, yes, it

   15   would not have had the cash-flow to run the business or

   16   rebuild the business which is what I was so desperately

   17   trying to accomplish.

   18   Q     And so let me ask you this; notwithstanding your email,

   19   DX-68 to Kurt Marsden on August 4th, do you recall that about

   20   mid-October, I think it was October 14th, Wells Fargo gave

   21   you notice that they were no longer interested in staying in

   22   this credit?     They wanted out of their ABL?

   23   A     That is correct.      They signed a non-renewal notice, I

   24   believe it was October 14th.

   25   Q     And is it fair to say, from your recollection, that




                                     A2052
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 926
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 50 of 88
                                                                               50

    1   subsequent to receiving that notice on October 14th you

    2   worked diligently with Michael Greenberg and Jean-Luc

    3   Pelissier, principally, to try to convince them otherwise?

    4   A     Yes, I did.

    5   Q     All right.     Ultimately, you came to the conclusion

    6   sometime in mid-December that you weren’t going to convince

    7   him of it and you advised them that you were going to

    8   undertake a sale or some kind of restructure of TransCare?

    9   A     I think that’s correct.        They were not going to stay in

   10   past January 31st unless it was part of a sale process.               So,

   11   that was my best chance of effectuating a transaction that

   12   would be good for the constituents.

   13   Q     If you will go with me, please, to PX-128.            Is that an -

   14   - I’m not interested in the top part that says redacted, but

   15   in the email from Kurt Marsden to Lynn Tilton is that an

   16   email that you received from Mr. Marsden on or about December

   17   16th, 2015?

   18   A     Yes.

   19                 MR. AMINI:    All right.     We move -- there is no

   20   objection, I understand, Your Honor, but we move this into

   21   evidence.

   22                 MR. MERVIS:    No objection.

   23                 THE COURT:    It’s received.

   24         (PX-128, admitted into evidence)

   25   BY MR. AMINI:




                                     A2053
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 927
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 51 of 88
                                                                               51

    1   Q     Are there statements that -- do you dispute any of the

    2   statements that Mr. Marsden is making to you?

    3   A     I have to read it and then I will answer your question.

    4   Q     I understand that.

    5   A     I don’t dispute other then I’m not sure of whether the

    6   1.2 versus the 400 was actually correct, but it certainly

    7   concerned me that the management team was not being honest

    8   with --

    9   Q     I interrupted you, I’m sorry.

   10   A     -- their banker because I had warned them time and time

   11   again that they needed valid numbers, and to be truthful and

   12   accurate with Wells Fargo.

   13   Q     And that brings me to my next question which is you

   14   fired Mr. Leland shortly after, the first week of January, as

   15   the CEO?

   16   A     I’m not sure whether he was terminated or he left on his

   17   own, but I certainly wanted a new CEO far before that date.

   18   Q     Fair enough.     And Mr. Bania [phonetic], who was teh

   19   acting CFO at that point, he left on that same date as Mr.

   20   Leland?

   21   A     Most of that was because Carl Marks got brought in and

   22   they left when Carl Marks came in to take control over the

   23   company.

   24   Q     All right. But as of the beginning of January you had no

   25   CEO and you had no inside CFO?




                                     A2054
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 928
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 52 of 88
                                                                               52

    1   A     That is correct.      We had Carl Marks working as a chief

    2   restructuring officer and CFO.

    3   Q     And my understanding is you had no audited financials

    4   for 2014 at that point?

    5   A     I don’t think there was 2014 or 2015 which is what made

    6   a sale process nearly impossible.

    7   Q     Well, you wouldn’t have done the financials in 2015 till

    8   the spring of 2016, correct?

    9   A     That is true.

   10   Q     So, the only one that was late at that point was 2014?

   11   A     But it was very late.

   12   Q     And what steps, if any, did the board take to rectify

   13   that; the board of TransCare?

   14   A     We asked them to issue their financial statements and to

   15   issue their monthly financial statements on time.              And,

   16   frankly, I brought an outside CFO in from one of our other

   17   portfolio companies to get the 2013 financial statements

   18   issued because the company was not capable of issuing their

   19   financial statements on time.

   20   Q     So, you brought in an outside -- one of your other

   21   company’s CFO’s in 2013 to get those done, correct?

   22   A     We did.

   23   Q     You didn’t do that in 2014?

   24   A     Towards -- we were scrambling daily to try to keep the

   25   company alive, but I did have a lot of people working on this




                                     A2055
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 929
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 53 of 88
                                                                               53

    1   credit to support the management team.

    2   Q      And now after having -- well, having made the

    3   determination to sell or restructure you began working more

    4   intensely, I take it, with both Mr. Greenberg and Mr.

    5   Pelissier to model what kind of an outcome you could hope

    6   for?

    7   A      Are you asking me personally?

    8   Q      Yes.

    9   A      Yes.    I got very involved by mid-January and stayed in

   10   New York for three straight weeks while not being at the

   11   company, the four companies, where I’m the CEO, but worked

   12   around the clock to see if this company could be saved in

   13   some form.

   14   Q      I’d also like you to take a look now at DX-108?

   15   A      PX-108?

   16   Q      D like David.     Sorry.

   17          This concerns the -- the part I’m interested in is this

   18   concerns Rob Stuck and Tom Fuchs.          Rob Stuck at that point

   19   was --

   20   A      I haven’t even found the document yet.          So, if you could

   21   give me a second I’d really appreciate it.

   22   Q      Sure.     DX-108 is a, and I’m only interested, really, in

   23   the first and, basically, the top of the second page, back

   24   and forth emails between yourself and Randy Jones who was

   25   your, I believe, head of talent acquisition, correct?




                                     A2056
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 930
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 54 of 88
                                                                               54

    1   A     Yes.

    2                MR. AMINI:     All right.        We move 108, Your Honor.

    3   It’s a defendant’s exhibit.

    4                THE COURT:     Any objection?

    5                MR. MERVIS:     No objection.

    6                THE COURT:     It’s received.

    7         (DX-108, admitted into evidence)

    8   BY MR. AMINI:

    9   Q     Rob Stuck was your Hudson Valley manager of the Hudson

   10   Valley operations, correct?

   11   A     Can I please read this email so I can refresh --

   12                THE COURT:     Which email are you referring to?

   13                MR. AMINI:     At the bottom Randy Jones to Lynn

   14   Tilton, Rob Stuck HP Hudson Valley.

   15                THE COURT:     The ten a.m. email?

   16                MR. AMINI:     Yes.     Sorry.

   17                THE WITNESS:      Okay.

   18   BY MR. AMINI:

   19   Q     Rob Stuck was the Hudson Valley manager at that point,

   20   correct?

   21   A     He was the VP of Hudson Valley, correct.

   22   Q     And Tom Fuchs was the MTA manager?

   23   A     He was the VP in charge of MTA.

   24   Q     And do you -- were you suggesting -- you suggested to

   25   Mr. Jones that you’ll offer both of them a $200,000 dollar




                                     A2057
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 931
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 55 of 88
                                                                               55

    1   change of control bonus and a $20,000 dollar boost in their

    2   salary to keep them at that point?

    3   A     That is correct.

    4   Q     Ultimately, Mr. Stuck left for a competitor and Matt

    5   Nolan took over for him.        Do you recall that?

    6   A     No.    Rob Stuck was there, my understanding, until the

    7   very end.

    8   Q     And Tom Fuchs was too, correct?

    9   A     Yes.    They both decided to stay and were very excited

   10   about Transcendence and NewCo.

   11   Q     So, at the beginning of January of 2016 is it fair to

   12   state that you’re working with Mr. Greenberg and Mr.

   13   Pelissier to model out a potential transaction for TransCare?

   14   A     For TransCare?

   15   Q     Yes, for TransCare at the beginning of January.

   16   A     The beginning of January we were trying to understand

   17   TransCare to understand whether we could restructure it and

   18   work with the company as a whole and put some new capital in

   19   to have a new entity -- not a new entity, the same entity

   20   restructured or whether we could get enough information

   21   together to try to pull off a sale of the company.

   22   Q     And at this point in time -- you know, you mentioned

   23   earlier -- let me go back to this, you mentioned 9.3 million

   24   that had gone into TransCare over the prior year.              Do you

   25   recall that?




                                     A2058
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 932
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 56 of 88
                                                                               56

    1   A       I believe it was from February 2015 through the end of

    2   January 2016.        There was approximately $9.3 million of new

    3   money.

    4   Q       And those were funds that had been leant to TransCare

    5   from the various Zohar funds?

    6   A       And from Ark II.

    7   Q       At this point, in January, is it fair to state that you

    8   no longer had available to you Zohar funds with which to fund

    9   Transcare?

   10   A       That is correct.

   11   Q       All right.     So, you were going to have to look somewhere

   12   else?

   13   A       There was nowhere else to look but my own personal

   14   funds.     No one was going to lend in to something without

   15   financial statements behind Wells Fargo who had a first lien

   16   on all of the quality assets.

   17   Q       So, based on that you didn’t look for any other funding.

   18   You relied on your own?

   19   A       I know that there would be no other.         I actually went

   20   back to Credit Suisse to ask them to be part of a new credit

   21   facility or, at least, Michael Greenberg did based on my

   22   direction.     They would not put up any new money.           So, there

   23   was no new money to be had in this situation.

   24   Q       And even in December you had gone, if I can refresh your

   25   recollection, to -- you had sent your staff to Wells or you




                                      A2059
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 933
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 57 of 88
                                                                               57

    1   had gone to Wells and suggested that you would put more --

    2   you would be more willing to put more money in if you could

    3   do it through their facility?

    4   A     That is correct.      I have history with them where I have

    5   had the same collateral, but I have seen second in the

    6   waterfall.     And given that the company was at risk of Wells

    7   pulling their ABL facility and going into liquidation I felt

    8   more comfortable putting my money in secured by their

    9   collateral, which I felt they were over-collateralized

   10   because they were reducing and reducing through reserves

   11   their loan and I felt there as excess collateral there.               I

   12   was more willing to put in more money if I could do it under

   13   that facility.

   14   Q     I mean it’s fair to state from this point forward if you

   15   were going to put more money in you wanted some amount of

   16   priority over the other lenders.

   17   A     That is correct.

   18   Q     Okay.    And so on January 15th, you recall, you put in

   19   $1,172,757.73 so as to pay several of TransCare’s delinquent

   20   insurance bills?

   21   A     I don’t have the number exactly in front of me, but,

   22   yes, I put in over a million dollars to pay insurance that

   23   would have put them out of business the next day had it not

   24   been paid.

   25   Q     Actually, why don’t you just take a look at DX-112?




                                     A2060
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 934
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 58 of 88
                                                                               58

    1   Let’s take a quick look at DX-112.          I believe it lists that

    2   payment on the last page, if you can find it, and the amounts

    3   that were going to the various insurance companies.

    4   A      That is correct.

    5                 MR. AMINI:    We move DX-112, Your Honor.

    6                 MR. MERVIS:    There’s no objection.

    7                 THE COURT:    It’s received.

    8          (DX-112, admitted into evidence)

    9   BY MR. AMINI:

   10   Q      At that point you didn’t have an agreement for this

   11   money, a written agreement, did you?

   12   A      I certainly asked them to put a new credit facility

   13   together for this agreement.         I don’t think I had signed it

   14   yet.    It was an emergency payment overnight, you know, where

   15   basically I was told if I didn’t pay the insurance they were

   16   going to liquidate the company.

   17   Q      Were you putting this money in as a result of a model

   18   you were looking at or something else?

   19   A      No.   I think I’ve stated clearly it was put in to live

   20   another day to try to figure out a solution for TransCare.

   21   Q      All right.    At the end of the month you also put in

   22   another 690,000, again, for insurance payments, if I recall

   23   the New York State Insurance Fund.

   24   A      It was --

   25   Q      Do you recall that?




                                     A2061
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 935
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 59 of 88
                                                                               59

    1   A     Yes, because Wells would not fund it and I got a call at

    2   the last second that if we didn’t pay it again we would not

    3   live another day.

    4   Q     And that was on January 29th.         If you look at DX-121, at

    5   the bottom of the second page the January 29th, 2:33 p.m.

    6   email lists approval a request to approve to release

    7   690,168.24.     Does that refresh your recollection?

    8   A     Yes.

    9   Q     You said you wanted documents to protect you first,

   10   correct?

   11   A     Yes.

   12   Q     And you didn’t have those?

   13   A     I was out of the office and I was waiting for everyone

   14   to put things together.        I don’t know if they were pulled

   15   together prior to this.

   16   Q     All right.     As long as we’re here if you look at the

   17   next page, the 7:55 p.m. email between yourself and Carlos

   18   (indiscernible 11:38:40) between Pages 2 and 3 on this,

   19   that’s the $195,000 dollars that was going to go to the

   20   vehicles, the two vehicles you were purchasing?

   21   A     Yes.    That was to try to save the Bronx-Lebanon

   22   contract.

   23   Q     And you were directing that those be purchased and owned

   24   by Ark II and leased to TransCare?

   25   A     That is correct.




                                     A2062
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 936
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 60 of 88
                                                                               60

    1                  MR. AMINI:    Oh, I’m sorry.     I didn’t ask to move

    2   DX-121 in.

    3                  MR. MERVIS:    No objection.

    4                  THE COURT:    It’s received.

    5         (DX-121, admitted into evidence)

    6   BY MR. AMINI:

    7   Q     Take a look with me at PX-197.

    8                  MR. AMINI:    This document has already been

    9   admitted, Your Honor.

   10                  THE COURT:    Thank you.

   11   BY MR. AMINI:

   12   Q     I’m interested in one item in this document, Ms. Tilton,

   13   and that is under the credit agreement, which is not the

   14   first document, I think it’s the third document.

   15                  THE COURT:    What’s the Bates number on it?

   16                  MR. AMINI:    I’m looking, Your Honor.       Give me one

   17   moment.      It’s Bates Number 47333.

   18                  THE COURT:    Triple three?

   19                  MR. AMINI:    Yes.

   20   BY MR. AMINI:

   21   Q     The commitment amount under this credit agreement was

   22   six and a half million.        Do you see that?

   23   A     Yes.

   24   Q     How did you come up with that number?

   25   A     I don’t recall, but it was to give Wells comfort that




                                      A2063
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 937
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 61 of 88
                                                                               61

    1   under certain circumstances each funding needed board

    2   approval, but that it was to give Wells comfort that under

    3   specific circumstances I would fund.

    4   Q     Actually, each funding needed more than board approval,

    5   didn’t it?

    6         (No verbal response)

    7   Q     Go with me, if you would, to 2.5 which is PP -- its

    8   47343.    There’s a section called borrowing mechanics there, I

    9   believe 2.5.

   10                 THE COURT:    Which page is that?

   11                 MR. AMINI:    It’s on Page 11 of what we were

   12   looking at, but its 47343 is the Bates Number.

   13   BY MR. AMINI:

   14   Q     It needed more than board approval.           It needed the

   15   lender’s approval which is Ark II’s approval, correct?

   16   A     That is correct.

   17   Q     And that was so that if the company fell into somebody

   18   else’s hands or went into bankruptcy they couldn’t borrow

   19   under this?

   20   A     That was because I was only going to borrow on a need by

   21   need basis if I thought the company was going to use that

   22   money to work into the future.

   23   Q     So, let’s talk about how you ended up with the NewCo

   24   plan for a minute.      Carl Marks came on board early January,

   25   do you recall that?




                                     A2064
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 938
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 62 of 88
                                                                               62

    1   A     Yes.

    2   Q     And you sent them or Mr. Greenberg sent them whatever

    3   model you were working on at the time with him for TransCare

    4   to work on. You were looking to Carl Marks, were you not, to

    5   refine that and to make suggestions to you as to how to make

    6   this company a success?

    7   A     I’m not aware of that.         If you want refresh my

    8   recollection.     I was hoping they would build their own models

    9   from scratch the way we ultimately did to understand the

   10   company down to its basic variables and its business to

   11   rebuild it, and to find solutions and cuts so that the

   12   company could have a future.

   13   Q     They worked on a model and presented you some kind of

   14   proposal early on, did they not?

   15   A     Yeah, but it wasn’t a bottom-up model, it didn’t have

   16   any kind of specifics by contract and it asked me for eight

   17   and a half million dollars of new money to achieve five

   18   million of EBITDA.      That doesn’t cover the cash-flow, a fixed

   19   cost of the business.

   20   Q     And that was presented to you on the meeting that you

   21   had, a two day meeting, I think you had with them and Michael

   22   Greenberg, perhaps others, on January 27th and 28th, 2016.

   23   Do you recall that?

   24   A     No.    It was presented to me on February 5th.           I believe

   25   January 29th I met with them, but on different issues




                                     A2065
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 939
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 63 of 88
                                                                               63

    1   including consultants from Norwell they wanted us to hire.

    2   Q      All right.    So, you don’t have a recollection of having

    3   a meeting with them and a proposal to you for the company’s

    4   going forward in late January, is that right?

    5   A      No.    I had that meeting on February 5th.

    6   Q      Well, then, let’s go, actually, to DX-123.           Is DX-123

    7   emails that you were on, on February 4th, 2016?

    8   A      Yes.

    9                  MR. AMINI:    I move this document, Your Honor.

   10                  THE COURT:    Any objection?

   11                  MR. MERVIS:    No, Your Honor.

   12                  THE COURT:    It’s received.

   13          (DX-123, admitted into evidence)

   14   BY MR. AMINI:

   15   Q      And this is the day before the meeting you’re saying you

   16   had with them on February 5th, correct?

   17   A      I believe so.

   18   Q      And so what is it that you want them to do on February

   19   5th?

   20   A      To build a bottom up contract by contract, division by

   21   division plan taking out the losing contracts and building

   22   around the core business that would be able to pay its bills

   23   in the future.      I wasn’t against funding some minimum amount

   24   to get that there, but I needed to see something that made

   25   sense and gave the company a successful chance for a future.




                                      A2066
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 940
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 64 of 88
                                                                               64

    1   Q     From your testimony, and I understand, that you were not

    2   satisfied with the results of the February 5th meeting?

    3   A     I did not believe that they did what I asked them to and

    4   all they did was present me a thirteen week cash-flow

    5   statement asking for eight and a half million dollars with no

    6   restructuring, or cutting of expenses or look to the details

    7   of a business on how to rebuild it.

    8   Q     All right.     And so between February 5th and the next

    9   week or so you worked with your own staff and came up with

   10   what was the beginnings of the NewCo plan?

   11   A     I worked with my own staff and people from the TransCare

   12   divisional chiefs to try to understand each division down to

   13   each contract, to each body, to each hour of labor, to each

   14   ambulance needed and the mathematics of moving those people,

   15   and ambulances and medical staff around so that we could

   16   figure out if there was something to be saved here.

   17   Q     And when you say work with your staff, and you mentioned

   18   all those divisional chiefs, your staff was working with them

   19   to get the data that you felt you needed to do it?

   20   A     We wanted the information directly from the enterprise

   21   software system and Glenn Youngblood as well as --

   22   Q     All right.     Who -- I’m sorry, I interrupted you.

   23   A     Its okay.

   24   Q     Go with me to DX -- at the same time was Carl Marks

   25   working on an OldCo where you going to take part of the




                                     A2067
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 941
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 65 of 88
                                                                               65

    1   company and put it into NewCo and put the OldCo part into

    2   Chapter 11?      Was that the plan?

    3   A     No.     We were working all the models.        Carl Marks was

    4   only reviewing the work that we were doing since they were

    5   not able to do the type of work that needed to be done.               So,

    6   we had an OldCo plan that actually was an orderly wind-down

    7   outside of Chapter 11 and then after sixty to ninety days

    8   would have been put into a Chapter 7 and the NewCo which was

    9   the product of an Article 9 straight foreclosure sale.

   10         There were different types of plans for OldCo because

   11   Wells had to approve that, but our models were for a sixty to

   12   ninety day orderly wind-down so that receivables could be

   13   collected, employees could be given proper notice, customers

   14   could be given proper notice and could have others pick-up

   15   the routes and, hopefully, buy the ambulances and employ the

   16   people.

   17   Q     So, go with me, if you would then, to DX-195.             If you

   18   look at the last page of that email that’s an email from Carl

   19   Landeck at Carl Marks at 12:25 p.m. on February 15th to you,

   20   correct?

   21   A     Did you say JX-195?

   22   Q     No, I’m sorry, I said DX.

   23   A     Okay.     My fault.   I had the wrong email.        Give me one

   24   second.     Okay.

   25   Q     These are a series of emails between yourself and the




                                     A2068
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 942
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 66 of 88
                                                                               66

    1   people who were working on TransCare at the time, correct?

    2   A     Well, there a lot of different people.           Most of -- there

    3   were some people from Carl Marks and then there’s my lawyers,

    4   the TransCare lawyers, the bankruptcy lawyers, Lynn Harrison

    5   and Cindi Giglio.      So, this were some of the people who were

    6   working on TransCare and Transcendence at the time.

    7                 MR. AMINI:    We move this document.        It’s a

    8   defendant’s exhibit, Your Honor.

    9                 THE COURT:    Any objection?

   10                 MR. MERVIS:    No, Your Honor.

   11                 THE COURT:    It’s received.

   12         (DX-195, admitted into evidence)

   13   BY MR. AMINI:

   14   Q     And Mr. Landeck was attaching his version of the

   15   proposed DIP budget, correct, in the first email which is at

   16   12:25 p.m.?

   17   A     I’m not sure this was his DIP budget or our DIP budget

   18   that he had reviewed.

   19   Q     But the DIP budget that you’re talking about, if you go

   20   to the last email in the chain at 12:39 p.m., you will refer

   21   that new money must come from a DIP lender.            Do you see that?

   22                 MR. MERVIS:    Sorry, counsel, where are you?

   23                 MR. AMINI:    On the very first email of the

   24   document, but the last email in the chain.            So, top of the

   25   first page.




                                     A2069
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 943
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 67 of 88
                                                                               67

    1                MR. MERVIS:     First page.     Thank you.

    2   BY MR. AMINI:

    3   Q     That’s from you to Cindi, but with a cc to a number of

    4   people?

    5   A     That is correct.      At this point in time Wells had a

    6   preference to an orderly wind-down in a Chapter 11 at which

    7   point in time I was willing to put up the DIP, but not

    8   subordinated or they needed to put up the DIP and they

    9   refused both options.

   10   Q     Go with me now -- but at this point in time you were

   11   negotiating with Wells for the combination NewCo and putting

   12   the OldCo into the Chapter 11?

   13   A     I first talked to Wells about that on February 9th in a

   14   conversation with Kurt Marsden and then continued to discuss

   15   that with them and share models on a daily basis through

   16   February 23rd or 24th.

   17   Q     Go with me, if you would, to JX-87, Daniel Fiorillo, who

   18   is on the second page of that email -- it’s an email that you

   19   ultimately respond to.       Daniel Fiorillo, as you understand

   20   it, he’s at Otterbourg, was representing Wells Fargo, is that

   21   right?

   22   A     He was at Otterbourg which was Wells attorney.

   23   Q     And he was asking you on that day a series of questions.

   24   We can see here --

   25   A     That wasn’t to me.       That was to my two lawyers, Cindi




                                     A2070
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 944
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 68 of 88
                                                                               68

    1   Giglio and Lynn Harrison, not Lynn Tilton.

    2   Q     I stand corrected.       He asked your lawyers these

    3   questions.     They forwarded it to you, correct?

    4   A     Yes.

    5   Q     And you sent them a response?

    6   A     I sent my lawyers a response, yes.

    7   Q     The first sentence is notice cannot be given prior to

    8   foreclosure on NewCo or there will be no NewCo, correct?

    9   A     This was on WARN notices.

   10   Q     That’s where I was going.

   11   A     Okay.    So, this was I didn’t want to tell the employees

   12   prior to the foreclosure because we didn’t want to mass

   13   exodus.

   14   Q     And then you say they owe me a plan under which they are

   15   willing to over-advance.        Do you see that?

   16   A     Yes.

   17   Q     And what are you referring to there?

   18   A     Wells owed me a plan under which they would be willing

   19   to over-advance during the wind-down.

   20   Q     And did they send you such a proposal?

   21   A     I don’t think they ultimately were willing to over-

   22   advance during this period.

   23   Q     When did they send you such a proposal, to your

   24   recollection?

   25   A     I don’t recall.




                                     A2071
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 945
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 69 of 88
                                                                               69

    1   Q     Go with me, if you would, to PX-219?           Going back to, I’m

    2   sorry, JX-87 that was February 19th at 10:53 a.m.              I am now

    3   interested in PX-219 and specifically the last email on the

    4   document which is Friday February 19th at 4:23 p.m. from

    5   Jonathan Helfat to your lawyers, more than your lawyers, but

    6   specifically to Cindi Giglio and Lynn Harrison with copies to

    7   people indicated.      Do you see that?

    8   A     Yes.

    9   Q     All right.     It says,

   10         “As requested, we enclose our client’s draft term sheet

   11   for your review and comment.”

   12         Do you see that?

   13   A     Yes.

   14   Q     And ultimately that’s what they sent you that afternoon

   15   on the 19th?

   16   A     No, that not what they sent me.          They sent me the

   17   willingness to continue to fund et al based on certain

   18   conditions.     It wasn’t about --

   19   Q     Well --

   20   A     No.    You asked me did they send me anything on their

   21   willingness to over-advance.         That’s not what this was.        This

   22   was a willingness to advance.         February 18th they shut down

   23   the company and was not willing to advance at all.              On

   24   February 18th Kurt Marsden called me and said they had

   25   changed their mind and wanted to work towards a more elegant




                                     A2072
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 946
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 70 of 88
                                                                               70

    1   wind-down.     On February 19th it was an amendment on what

    2   conditions they would advance to the company et al and allow

    3   it to alive another day.

    4   Q     Go with me to the last -- to the proposal that’s

    5   attached.     We blew it up so it would be legible.           If you go

    6   to the next one behind it.        No, right what you were doing.

    7   Go to the one you opened right behind you.

    8   A     Okay.    Please just tell me.

    9   Q     Keep turning.

   10                 THE COURT:    Mr. Amini, why don’t you just open it

   11   for her.

   12                 MR. AMINI:    I’m sorry.

   13   BY MR. AMINI:

   14   Q     That was, in fact, Wells’s proposal as of February 19th,

   15   was it not?

   16   A     If it’s attached then it is.

   17   Q     Okay.    And it says right here over-advance.           If you look

   18   in the very top existing structure versus proposed structure,

   19   one, two, three, fourth line down at least Wells believed it

   20   was giving you an over-advance line, correct?

   21   A     It was based on their -- they were down to high reserves

   22   at that point.      I guess they considered it an over-advance.

   23   We did not.

   24   Q     Then they had a number of conditions with this proposal,

   25   did they not?




                                     A2073
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 947
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 71 of 88
                                                                               71

    1   A       Yes, they did.

    2   Q       Can you look at the bottom, a couple of the conditions

    3   were that they wanted the consent of the term loan lenders,

    4   correct?      Did you understand that at the time?

    5   A       No.

    6   Q       And they wanted the transition services agreement

    7   amongst NewCo and the borrower.

    8   A       Can you just --

    9                  THE COURT:     Where are you looking?

   10                  MR. AMINI:     I’m looking at the very bottom of that

   11   page, the last box that’s in all white.           It’s not highlighted

   12   in yellow.      And it says it’s got four specific items that it

   13   lists there.      The third one is consent of term loan lenders

   14   and four is transition services agreement among NewCo and the

   15   borrowers as well as documents in agreement related to the

   16   formation of NewCo.

   17                  THE WITNESS:     Okay.

   18   BY MR. AMINI:

   19   Q       Did you understand those were their conditions at the

   20   time?

   21   A       Yeah, but I had the right to consent for the term loan

   22   lenders.      So, it was not an issue.

   23   Q       And what about the transition services agreement they

   24   wanted?

   25   A       Well, we were putting together that transition services




                                       A2074
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 948
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 72 of 88
                                                                               72

    1   agreement as you have seen in the documents here.

    2   Q     And you understood that that was a condition of their,

    3   at least, proposed over-advance?

    4   A     Well, we needed a transition services agreement because

    5   we were going to be sharing the same ERP system during the

    6   wind-down and the same ambulances during the wind-down, we

    7   needed that as well.       So, that was not an issue.         It was

    8   being placed together?

    9                THE COURT:     I’m sorry.     I’m not seeing what you’re

   10   reading.

   11                MR. AMINI:     Your Honor --

   12                THE COURT:     Where is the reference to transition

   13   services?

   14                MR. AMINI:     It’s at the very bottom of the -- I

   15   can show it to Your Honor.        At the very, very bottom of the

   16   document there’s a box, a highlighted box that’s --

   17                THE COURT:     Oh, I see.

   18   BY MR. AMINI:

   19   Q     In fact, in the earlier email, JX-87, if you go back to

   20   that with me for a moment, do you have that?

   21   A     Yes, I do.

   22   Q     Mr. Fiorillo had also referred, in Paragraph 4, to a

   23   transition services agreement in his email to Cindi and Lynn

   24   in which he said we will need to see a draft and that that

   25   transition services agreement will be at no cost to




                                     A2075
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 949
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 73 of 88
                                                                               73

    1   TransCare.     That was one of the conditions, was it not?

    2   A      Yes.

    3   Q      Okay.   Go with me -- and then somehow between that

    4   Friday the 19th of February and the following week you

    5   entered into negotiations with them over what you referred to

    6   as purchasing their receivables?

    7   A      That is correct.

    8   Q      You wanted to purchase the receivables of the three

    9   entities you were taking; Pittsburg, Hudson Valley and the

   10   MTA?

   11   A      Well, I thought that was better for TransCare if it paid

   12   down Wells on those receivables rather than having them

   13   collect it in a wind-down.        So, it wasn’t my desire, but it

   14   was more that it would be best for both entities if they sold

   15   the receivables.

   16   Q      And you refer to some correspondence that you have seen

   17   recently between yourself and the Wells people concerning

   18   those receivables?

   19   A      That is correct.

   20   Q      I just want to quickly flip through them.           Well,

   21   actually, I’m now seeing that they’re JX’s.            Well, let’s do

   22   it quickly; JX-93, that was one of the emails you were

   23   referring to, correct, a series of emails?

   24   A      That is correct.

   25   Q      And then JX-94, if you will look at that one.            This one




                                     A2076
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 950
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 74 of 88
                                                                               74

    1   is, in fact, with your lawyers also at that point, Curtis

    2   Mallet, involved?

    3   A     I’m negotiating through my lawyers at this point, not

    4   with Wells.

    5   Q     And you were still waiting for auto insurance so that

    6   you could do the foreclosure at that point?

    7   A     That is correct.

    8   Q     So, if we go to -- go with me, if you would, to DX-170?

    9                 MR. AMINI:    I just want to move the document in,

   10   Your Honor.

   11                 THE COURT:    DX-170?

   12                 MR. AMINI:    170, yes.

   13                 THE COURT:    Is there any objection?

   14                 MR. MERVIS:    No.

   15                 MR. AMINI:    Well, I don’t really have any

   16   questions as long as it’s in.         I know there’s DX-171 as well.

   17   That returns to the issue of purchasing the receivables.

   18                 MR. MERVIS:    No objection.

   19                 THE COURT:    DX-171 is also received.

   20         (DX-170, admitted into evidence)

   21         (DX-171, admitted into evidence)

   22                 MR. AMINI:    Oh, I’m sorry, Your Honor, my

   23   colleague reminds me that I didn’t move in PX-219.              That was

   24   the one with the term sheet from Wells Fargo.

   25                 THE COURT:    Any objection?




                                     A2077
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 951
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 75 of 88
                                                                               75

    1                MR. MERVIS:     No.

    2                THE COURT:     Received.

    3         (PX-219, admitted into evidence)

    4                MR. AMINI:     Thank you.

    5   BY MR. AMINI:

    6   Q     So, at this point you don’t have a deal.            Its 4:44 p.m.

    7   on February 23rd.      And you don’t make a deal for those

    8   receivables, correct?

    9   A     At this point I have not yet made a deal that we have

   10   agreed on for the purchase of receivables.

   11   Q     All right.     And if you go with me to -- go quickly with

   12   me, if you would, PX-226.          This was to -- we talked about

   13   this earlier, but this was the 593 you were paying NYSIF so

   14   that you could be up and running the next day?

   15   A     That is correct.

   16   Q     All right.     Then we know on February 24th at 12:07 a.m.

   17   you order the foreclosure.          And if you would now go with me

   18   to PX-234.

   19   A     I certainly directed and signed the documents for the

   20   foreclosure.

   21                MR. AMINI:     I’m being reminded that I forgot to

   22   move in the PX-226, Your Honor.

   23                THE COURT:     Any objection?

   24                MR. MERVIS:     We have no objection.

   25                THE COURT:     It’s received.




                                     A2078
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 952
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 76 of 88
                                                                               76

    1         (PX-226, admitted into evidence)

    2                  MR. AMINI:     PX-234 is admitted, Your Honor.

    3   BY MR. AMINI:

    4   Q     This is an email that just shows you don’t have a deal

    5   at this point after the foreclosure?

    6                  THE COURT:     What are you --

    7                  MR. AMINI:     Sorry, I’m looking at PX-234.        Its

    8   1:29 p.m. on the 24th.

    9                  THE WITNESS:     This is apropos of something

   10   completely different.

   11   BY MR. AMINI:

   12   Q     Okay.

   13   A     This is about payroll for OldCo versus NewCo.

   14   Q     But you ask -- if you go back to the second page you’re

   15   asking Ms. Giglio if Wells knows about the foreclosure,

   16   correct?      That’s the top of Page 2.

   17   A     That is correct.

   18   Q     And she tells you yes?

   19   A     Yes.

   20   Q     All right.

   21   A     It was not done in the dark of night.           It was done in

   22   the light of day with multiple participants.

   23   Q     You had done the foreclosure.         At that point you had

   24   also transferred the assets, presumably, by early afternoon

   25   to Transcendence?




                                       A2079
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 953
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 77 of 88
                                                                               77

    1   A     On paper, yes.

    2   Q     And if you go wiht me to PX-229.

    3                MR. AMINI:     It’s also in evidence, Your Honor.

    4                MR. MERVIS:     Sorry, counsel.      Did you mean to move

    5   PX-234?

    6                MR. AMINI:     Yes.     I’m sorry.   Oh, no, it’s in.

    7                MR. MERVIS:     It’s already in?

    8                MR. AMINI:     It’s already in.

    9                THE WITNESS:      Okay.    So, now what are you asking

   10   me?

   11   BY MR. AMINI:

   12   Q     PX-229, which is already in evidence.           You not only move

   13   the assets over, but you signed a consent as the board to

   14   have the MTA contract transferred or assigned from TransCare

   15   to Transcendence?

   16   A     Subject to the agreement of MTA.

   17   Q     Actually, it says where’s the MTA as hereto provided the

   18   company with its consent to the assignment, if I’m reading

   19   the third whereas correctly.

   20   A     It does say that.

   21   Q     And then you filed bankruptcy.         It was that evening,

   22   February 24th, after all these documents had been signed that

   23   you directed Curtis Mallet to put the remainder of TransCare

   24   into Chapter 7?

   25   A     Because I got a call from Curtis Mallet saying that




                                     A2080
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 954
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 78 of 88
                                                                               78

    1   Wells would only fund the wind-down through a Chapter 7.               And

    2   on that basis I directed the other entities to go into

    3   bankruptcy so they could be wound-down on an orderly basis

    4   based on Wells’s commitment to do so.

    5   Q     And at that point the next thing that happens is you

    6   file the bankruptcy and Mr. LaMonica was appointed as the

    7   trustee.     You’re aware of that, correct?

    8   A     I don’t know if that was the exact next thing that

    9   happened, but he was appointed the trustee.

   10   Q     And you sent the -- well, your counsel, Randy Creswell,

   11   do I have his name right?

   12   A     He went to a meeting.

   13   Q     Yes.    You sent him to a meeting on the 25th with Mr.

   14   LaMonica?

   15   A     I don’t recall whether I sent him or my lawyers asked

   16   him to attend, but he was at a meeting with Sal LaMonica.

   17   Q     And from that point Mr. Creswell handled the

   18   negotiations for you with Mr. LaMonica?

   19   A     On what?

   20   Q     On any matter that came up with you and Mr. LaMonica

   21   from that point forward.        And he was handling those

   22   negotiations.

   23   A     On that day?

   24   Q     Yes.

   25   A     On that day, yes.




                                     A2081
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 955
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 79 of 88
                                                                               79

    1   Q     And you’re communications as to what was going on were

    2   through Mr. Creswell?

    3   A     Or Mr. Creswell for Brian Stephen to me, not necessarily

    4   me speaking directly to Randy Creswell.

    5   Q     All right.     You weren’t having any communication with

    6   Mr. LaMonica or any of his people, correct?

    7   A     I was not at that meeting.         I was out of town by that

    8   point.

    9   Q     As I understand it you’re representatives were Mr.

   10   Creswell and, I guess, Mr. Stephen as well, correct?

   11   A     Well, and Cindi Giglio and Lynn Harrison for the

   12   company.    So, when you talk about me I don’t know what

   13   entities you’re talking about.

   14   Q     I’m sorry.

   15   A     Well, when you say for me what are you talking about?

   16   What entities?

   17   Q     Well, the information you were getting about what’s

   18   going on in that meeting is through Mr. Creswell and Mr.

   19   Stephen.

   20   A     Not only them.      It was also through Cindi Giglio and

   21   Lynn Harrison.

   22   Q     And then as a consequence of that -- hold on. Oh, let me

   23   take you to JX-95 for one moment.          This is an email from Mr.

   24   Stephen to Ms. Harrison and Ms. Giglio, but do you recognize

   25   this as the transition services agreement we have been




                                     A2082
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 956
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 80 of 88
                                                                               80

    1   talking about?

    2   A       It is addressed transition services agreement.

    3   Q       Right.     Did you have any subsequent draft -- are you

    4   aware of any subsequent draft or agreement other than this

    5   one?

    6   A       I’m not even aware of this one.         I have not reviewed

    7   this.

    8   Q       Were you aware of the fact that this one has attached to

    9   it, has items that were then in the position of

   10   Transcendence all of TransCare’s New York 911 ambulances?

   11                    THE COURT:   Which document?

   12                    MR. AMINI:   JX-95.   They’re attached, Your Honor,

   13   starting at the end Exhibit C.

   14                    THE COURT:   Oh, I see.

   15   BY MR. AMINI:

   16   Q       They list division New York Core is New York 911 or New

   17   York EMS.

   18   A       Yes.     The term lenders had the security interest in the

   19   ambulances and they transferred to Transcendence, but to be

   20   used by TransCare for no cost during the wind-down of the 911

   21   and Core business.

   22   Q       Well, if you look at this document, at the very end, it

   23   says that you’re going to charge TransCare $195,446 dollars a

   24   month for the use of these ambulances, doesn’t it?

   25   A       Well, let me take a look.       What page are you --




                                       A2083
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 957
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 81 of 88
                                                                               81

    1   Q     The very last page.

    2   A     You are correct.      It does say that.

    3   Q     And you so you are aware of the fact that you -- you

    4   became aware of the fact at some point that following that

    5   meeting on the 25th the trustee ordered the shut-down of

    6   TransCare’s 911 business?

    7   A     Well, he ordered the shut-down of all the businesses.

    8   Q     I’m sorry, Ms. Tilton.         What personal knowledge do you

    9   have that the trustee had any communication with anybody at

   10   the Pittsburg business that you had foreclosed on earlier

   11   that morning?

   12   A     Well, he did have people pick-up the MTA transit

   13   vehicles that was part of my --

   14   Q     That wasn’t my question.         I’m sorry.    I’m interrupting

   15   you because I’m out of time and I just need an answer to

   16   about five, six more questions.

   17         What personal knowledge do you have, if any, of any

   18   attempt by Mr. LaMonica to interfere with any of the

   19   operations in Pittsburg?

   20   A     In Pittsburg I am not aware.

   21   Q     Hudson Valley?

   22   A     Well, I shouldn’t say that.         I have no personal because

   23   I didn’t speak to him, but I was told by my lawyers --

   24   Q     Well --

   25                THE COURT:     Let her finish the answer, please.




                                     A2084
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 958
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 82 of 88
                                                                               82

    1   Then you can seek to strike the answer.

    2                THE WITNESS:      I was told by my lawyers that he

    3   asked for all the ambulances for all the entities to be

    4   gathered.    And we worked to do that not just in 911 and Core,

    5   but we were asked to help secure all the ambulances in all

    6   the entities.     And I know that it was also MTA to gather all

    7   their vehicles and we were helpful in doing all those

    8   actions. So, it came from the trustee through my attorneys.

    9                MR. AMINI:     And I move to strike, Your Honor.

   10                THE COURT:     Sustained.     Its lack of personal

   11   knowledge and its hearsay.

   12                MR. AMINI:     And I would add, Your Honor, that I

   13   have four pages of privileged communications between her and

   14   Mr. Creswell on the privilege log on the 25th, 26th and the

   15   27th.   Mr. Creswell and Mr. Stephen, all of the

   16   communications with one exception.

   17                THE COURT:     You know, I don’t know what to do with

   18   that.

   19                MR. AMINI:     Well, I think it’s unfair to claim a

   20   privilege for the written communication and then come here

   21   and say but they told me.

   22                THE COURT:     She just testified to what her lawyers

   23   told her.

   24                MR. AMINI:     I understand.

   25                THE COURT:     I didn’t sustain the objection based




                                     A2085
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 959
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 83 of 88
                                                                               83

    1   on privilege.      I struck the answer simply because it was

    2   hearsay.    She had no personal knowledge of what you were

    3   seeking to learn.

    4   BY MR. AMINI:

    5   Q     All right.     Go with me, if you would, to DX-178.

    6   A     PX?

    7   Q     DX.   Just so I’m clear you understood that on Friday,

    8   February 26th the paratransit operations had continued.               That

    9   the employees were still out there driving the MTA’s buses

   10   that day.

   11   A     Yes and we were still trying to negotiate the transfer

   12   of the contract because the MTA after the filing of the

   13   bankruptcy, even though they had agreed to transfer it, then

   14   wanted to Sal LaMonica’s approval.          So, until we had his

   15   approval the contract was held up.

   16                MR. AMINI:     All right.     I move to strike the

   17   portion that the MTA wanted it.          I mean, again, it would be

   18   hearsay.

   19                THE COURT:     It’s sustained.

   20   BY MR. AMINI:

   21   Q     Did -- and in this email you say, on February 26th, to

   22   Randy Jones at 2:27 p.m.,

   23         “I will make a decision at five p.m.”

   24         Do you see that?

   25   A     That is correct.




                                     A2086
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 960
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 84 of 88
                                                                               84

    1   Q       What decision were you going to make at five p.m.?

    2   A       Whether to carry forward with Transcendence.

    3   Q       And then go with me, if you would -- we move DX-178,

    4   Your Honor.

    5                 THE COURT:    Any objection?

    6                 MR. MERVIS:    No.

    7                 THE COURT:    It’s received.

    8           (DX-178, admitted into evidence)

    9   BY MR. AMINI:

   10   Q       PX-245, I’m going to ask you to go to the last document

   11   PX-245.     It should be the last document or it may not be the

   12   last.

   13                 THE COURT:    240?

   14                 MR. AMINI:    245.     This one has been admitted, Your

   15   Honor.

   16                 THE COURT:    I have it.

   17   BY MR. AMINI:

   18   Q       This is an email from Mr. Stephen to Diane Morgenroth.

   19   You understood that she was at the MTA, correct?

   20   A       I don’t know whether she was at the MTA or a lawyer for

   21   the MTA.

   22   Q       Fair enough.   And if you go he references and

   23   announcement that was made earlier in his email.              And if you

   24   go to the next page he attaches what he claims was an

   25   announcement, a message for NewCo employees only.              Do you see




                                     A2087
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 961
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 85 of 88
                                                                               85

    1   that?

    2   A       Yes.   It wasn’t a claim.     It was actually an

    3   announcement that was sent out prior to this email.

    4   Q       And that was sent out at your direction, correct?

    5   A       That is correct.     I gave a five o’clock deadline to have

    6   the MTA contract transfer that everyone knew, both the MTA as

    7   well as the trustee, and I know that personally.              It was if

    8   they didn’t make that agreement to transfer, since the heart

    9   of this deal was the MTA contract, that we would not

   10   move forward with Transcendence.

   11   Q       You were -- at that point you hadn’t sent out a WARN

   12   notice, had you?

   13   A       No, because these employees were coming with us in

   14   Transcendence and the WARN notice was going to go out with

   15   the ninety day wind-down that Wells was supposed to agree to.

   16   Q       Just to clean-up a couple of things, between December of

   17   2016 and the filing, you were the sole board member of

   18   TransCare?

   19   A       Yes.

   20                  MR. MERVIS:    I think he meant to say 2015.

   21                  MR. AMINI:    December 2015.     Yes, I’m sorry.      Thank

   22   you.

   23   BY MR. AMINI:

   24   Q       December 2015 you were the sole board member of

   25   TransCare?




                                      A2088
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 962
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 86 of 88
                                                                               86

    1   A     Yes.

    2   Q     You didn’t consult with anybody else in connection --

    3   any other person who had any -- withdrawn.

    4         In that period of time you didn’t seek out any other

    5   potential bidders for the company, correct?

    6   A     We couldn’t even get financial statements together, no.

    7   Q     And you didn’t hire any investment bankers?

    8   A     I’m in the process of selling eight companies right now.

    9   You actually need to have information to put in front of

   10   people.      As you know, we were scrambling to get accurate

   11   information as late in the day as the 23rd.            We were not in a

   12   position to sell this company without valid financial

   13   statements or information that could be given to a buyer.

   14   Q     Just to finish up, you resigned as a board member of

   15   TransCare June 2016.        Is that not correct?

   16   A     If you can show me the resignation.

   17   Q     There was -- it was subsequent to the filing, the

   18   bankruptcy filing?

   19   A     Yes, because I authorized the bankruptcy filing.

   20   Q     And you authorized -- you also were the person who

   21   authorized the bankruptcy filings of Hudson Valley,

   22   Pittsburg, Pennsylvania, and the last entity was --

   23                  THE COURT:     TC Ambulance.

   24                  MR. AMINI:     TC Ambulance.    Thank you, Your Honor.

   25                  THE WITNESS:     That is correct.




                                       A2089
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 963
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 87 of 88
                                                                               87

    1                MR. AMINI:     I think the court record will show

    2   when that was, Your Honor.          I don’t have it.     I think my time

    3   is up.    Thank you.

    4                THE COURT:     Very good.     You had two minutes left.

    5   Why don’t we take a lunch break and we can --

    6                MR. MERVIS:     Your Honor, can I just ask a couple

    7   questions before that just to clear up one thing that --

    8                THE COURT:     Sure.

    9                              CROSS EXAMINATION

   10   BY MR. MERVIS:

   11   Q      Can you pull-up PX-175, which I am pretty sure is

   12   already in evidence.       Earlier Mr. Amini was asking you --

   13                THE COURT:     Is there a reason why we’re doing this

   14   now?

   15                MR. MERVIS:     Well, because, Your Honor, I didn’t

   16   like the taste of all these privileged documents that are

   17   being withheld.

   18                THE COURT:     Well, it hasn’t really been raised

   19   before me.

   20                MR. MERVIS:     That’s fine.

   21                THE COURT:     There is no motion to compel the

   22   production of the documents.

   23                THE COURT:     Your Honor, I’m happy to do it later.

   24   It bothered me personally, but I’m happy to do it later.

   25                THE COURT:     I hope it won’t affect your lunch.




                                     A2090
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 126 FiledDocument
                             08/14/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          14:45:32
                                                              Page 964
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 88 of 88
                                                                               88

    1         (Laughter)

    2                THE COURT:     All right.     Let’s reconvene at quarter

    3   to two.    Thank you.

    4                MR. AMINI:     Your Honor, is the witness --

    5                THE COURT:     Don’t discuss your testimony with

    6   anyone at lunch.

    7                THE WITNESS:      I will not.

    8                MR. MERVIS:     Oh, Your Honor, when are we resuming?

    9                THE COURT:     1:45.

   10                MR. MERVIS:     Thank you.

   11         (Proceedings concluded at 12:20 p.m.)

   12

   13

   14

   15                                  CERTIFICATE

   16

   17   I certify that the foregoing is a correct transcript from the
   18   electronic sound recording of the proceedings in the above-
   19
        entitled matter.
   20
        /s/Mary Zajaczkowski__ _________                 August 14, 2019
   21   Mary Zajaczkowski, CET**D-531
   22

   23

   24

   25




                                     A2091
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          15:07:50
                                                              Page 965
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 1 of 130
                                                                               1


    1                      UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK
    2
        IN RE:                        .           Chapter 7
    3                                 .
        TRANSCARE CORPORATION,        .           Case No. 16-10407-smb
    4                                 .
                                      .
    5
                    Debtor.           .           New York, New York
    6   . . . . . . . . . . . . . . . .           Tuesday, August 13, 2019
        LAMONICA                      .           1:47 p.m.
    7                                 .           P.M. Session
                 v.                   .
    8                                 .           Adv. Proc. 18-01021-smb
        TILTON, et. al                .
    9   . . . . . . . . . . . . . . . .
   10
                          TRANSCRIPT OF TRIAL (Continued)
   11                BEFORE THE HONORABLE STUART M. BERNSTEIN
                           UNITED STATES BANKRUPTCY JUDGE
   12

   13
        APPEARANCES:
   14
        For the Chapter 7 Trustee:        Salvatore LaMonica, Esquire
   15                                     LAMONICA, HERBST & MANISCALCO, LLP
                                          3305 Jerusalem Avenue
   16                                     Wantagh, New York 11793

   17   For Salvatore Leggett:            Bijan Amini, Esquire
                                          Avery Samet, Esq.
   18                                     STORCH AMINI, PC
                                          Two Grand Central Tower
   19                                     140 East 45th Street, 25th Floor
                                          New York, New York 1001
   20
        Audio Operator:                   Electronically Recorded
   21                                     by K. Harris

   22   Transcription Company:            Reliable
                                          1007 N. Orange Street
   23                                     Wilmington, Delaware 19801
                                          (302)654-8080
   24                                     Email: gmatthews@reliable-co.com
   25
        Proceedings recorded by electronic sound recording, transcript
        produced by transcription service.




                                     A2092
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          15:07:50
                                                              Page 966
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 2 of 130
                                                                               2


    1   APPEARANCES (Cont’d):

    2   For The Non-Debtor                Michael Mervis, Esquire
        Defendants:                       PROSKAUER ROSE
    3                                     Eleven Times Square
                                          New York, New York 10036
    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A2093
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          15:07:50
                                                              Page 967
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 3 of 130
                                                                               3


    1                                      INDEX

    2
        TRIAL
    3
        PLAINTIFF’S WITNESS(S):
    4
             LYNN TILTON
    5

    6        Cross-Examination by Mr. Mervis                                5

    7
        EXHIBITS(s)                                          I.D.       REC’D
    8
        DX-175     Email from Mr. Stephen to Ms. Tilton                     8
    9
        DX-13      Email from Glenn Leland                                 25
   10
        DX-19      Email Chain                                             29
   11
        DX-64      Email Melissa Probos                                    43
   12

   13   DX-88      Email Chain                                             44

   14   DX-92      Email (12/16)                                           50

   15   DX-96      Email from Lynn Tilton to Michael Greenberg             53

   16   DX-98      Email (12/21)                                           53

   17   DX-99      Email (12/23/15)                                        55
   18   DX-227     Email from Lynn Tilton to Cindi Giglio and              63
                   Lynn Harrison
   19

   20   DX-130     Email Chain                                             73

   21   DX-131     Email Chain                                             79

   22   DX-147     Email exchange                                          88

   23   DX-150     Email                                                   94

   24   DX-151     Email chain                                             96
   25   DX-157     Email chain                                             97




                                     A2094
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          15:07:50
                                                              Page 968
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 4 of 130
                                                                               4


    1   EXHIBITS(s)                                         I.D.        REC’D

    2   PX-209     Email, dated 2/16                                     116

    3   DX-166     Email, dated 2/22/16                                  121
    4   PX-191     Financial package for October                         129
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A2095
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          15:07:50
                                                              Page 969
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 5 of 130
                                                                               5


    1          (Proceedings resume at 1:47 p.m.)

    2                 MR. MERVIS:    Good afternoon, Your Honor.

    3                 Oh, we have a binder to hand out.

    4                               CROSS-EXAMINATION

    5   BY MR. MERVIS:

    6   Q      Before we get there, Ms. Tilton, I want to ask you to

    7   take a look at a few of the documents that we looked at with

    8   Mr. Amini this morning.        So, if you could go into your binder

    9   and pull up or pull out DX-121.

   10   A      Yes.

   11                 MR. MERVIS:    Your Honor, you got that?

   12                 THE COURT:    I got it.

   13                 MR. MERVIS:    Great.

   14   BY MR. MERVIS:

   15   Q      So, Mr. Amini showed this to you briefly.            I want to

   16   focus on the same or one of the same emails that he did.                So,

   17   this email chain is about some funding, yes?

   18   A      Yes.

   19   Q      And this is Ark II, is the funder?

   20   A      On some of this email Ark II is the funder, and then

   21   there’s other cash that’s being released from PPAS that PPAS

   22   that I believe, ultimately, was backed up by Ark II.

   23   Q      Right.    So, I want to look at your email on the second

   24   page of the document, page 2, at the top at 2:34 p.m. you say

   25   in response to a question from Renee Dudley, “Yes, but I need




                                     A2096
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          15:07:50
                                                              Page 970
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 6 of 130
                                                                               6


    1   documents first here to protect me.”           Do you see that?

    2   A       Yes.

    3   Q       What did you mean by that?

    4   A       I mean that for Ark II to reimburse PPAS and to make

    5   that loan, I needed to have credit agreements under which it

    6   would have a first priority lien and be documented properly.

    7   Q       And why it important to you for that to happen?

    8   A       Because it was on the only basis that I was willing to

    9   put in new money in a company that could end up in

   10   liquidation days later.

   11   Q       And was it your -- when you wrote that email, was it

   12   your hope that the document would be created as soon as

   13   possible?

   14   A       Of course, yes.

   15   Q       All right, let’s go to DX-175, please.

   16                  MR. MERVIS:    And, Your Honor -- well let me ask

   17   the initial question.

   18   BY MR. MERVIS:

   19   Q       Ms. Tilton, do you recognize DX-175?

   20                  THE COURT:    (indiscernible) your book there?

   21                  MR. MERVIS:    Oh, I’m sorry.     This is on the screen

   22   only.   I apologize.

   23   BY MR. MERVIS:

   24   Q       So my question is do you recognize DX-175 as an email

   25   from Mr. Stephen to you?




                                      A2097
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          15:07:50
                                                              Page 971
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 7 of 130
                                                                               7


    1   A      Yes.

    2   Q      And do you see where it says urgent on the subject?

    3   A      Yes.

    4   Q      Now, earlier -- oh, let me offer it into evidence if

    5   there’s no objection.

    6                 MR. AMINI:    Well, I have an objection, Your Honor;

    7   only to the extent that it’s being relied on for statements

    8   it would be hearsay.        I’m not objecting to the document going

    9   in, but I am objecting to the -- there are reports of not

   10   nature.    And to the extent for the truth of anything of that

   11   nature.

   12                 MR. MERVIS:    Well, I don’t know, Your Honor.          I’m

   13   looking at the exhibit list and there’s no objection.

   14                 THE COURT:    (indiscernible) the exhibit list.          Did

   15   you object to it early to trial?

   16                 MR. AMINI:    Prior trial?     No, but based on the

   17   testimony that she has -- Brian Stephen testified that he

   18   didn’t have personal knowledge of those vehicles based on his

   19   --

   20                 THE COURT:    The point of the list and the

   21   stipulations is to avoid this.

   22                 MR. AMINI:    I understand that, but Mr. Stephen’s

   23   testimony, Your Honor, subsequently was he himself said that

   24   the reports of employees needing vehicles was hearsay back

   25   when he gave that testimony.




                                      A2098
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          15:07:50
                                                              Page 972
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 8 of 130
                                                                               8


    1                THE COURT:     Well, I’ll -- there’s no objection to

    2   the exhibit or there was no and I’ll receive it.              And then

    3   you can explain that he backed off of the statement.               Goes to

    4   the weight, not to the admissibility.

    5          (Exhibit DX-175 received into evidence)

    6                MR. MERVIS:     I don’t think there’s going to be

    7   controversy on this.

    8                THE COURT:     Sounds like it is.

    9                MR. MERVIS:     Yeah but he says doesn’t quite know.

   10   BY MR. MERVIS:

   11   Q      So, Ms. Tilton, earlier before we broke from lunch, you

   12   were asked some questions about how you knew that the or why

   13   you believed the trustee had ordered ambulances off the

   14   (indiscernible).      You said well I heard that from lawyer.

   15          Looking at DX-175 does this refresh your recollection

   16   of where you got that information from?

   17   A      That was one of the places and then we also discussed

   18   it because we were working with the company to make sure that

   19   those ambulances were secured.         So, there were lots of

   20   conversations and lots of actions taken to bring those

   21   ambulances to safety back to their parking spots.

   22   Q      And as far as you know were those actions successful?

   23   A      Yes, they were.

   24   Q      Now if you could go to -- actually before we get there,

   25   let me ask you a few questions about the receivables. We had




                                     A2099
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       EnteredFiled
                                                 09/03/19
                                                    09/30/20
                                                          15:07:50
                                                              Page 973
                                                                    Main
                                                                       of Document
                                                                          1218
                                  Pg 9 of 130
                                                                               9


    1   some testimony earlier about a negotiation that you had with

    2   Wells Fargo about receivables.         You were negotiating with

    3   Wells Fargo to do what with respect to receivables?              Let me

    4   ask that first question.

    5   A      I was negotiating for the purchase of the receivables

    6   of the three divisions that we were foreclosing upon and

    7   taking the equity in.       So, Hudson County, TCA and Pittsburgh,

    8   they had a first lien on those receivables.            And I was

    9   looking to purchase the receivables for those three entities;

   10   one to reduce their ABL by that amount which would have

   11   allowed for more collections for the term lenders, and the

   12   other so that there was cash coming in, rather than the delay

   13   of cash that would happen until we started collecting NewCo’s

   14   receivables.

   15   Q      Now, at the time -- just so we’re clear, at the time

   16   that you were having this negotiation, these were OldCo

   17   receivables, right?       They were TransCare’s?

   18   A      Absolutely.     Those were OldCo receivables under the

   19   lien of the ABL lender.

   20   Q      And if you had purchased them or if Wells -- you had

   21   struck a deal with Wells to purchase them, what entity would

   22   they have gone to?

   23   A      They would have been part of Transcendence.

   24   Q      NewCo?

   25   A      NewCo.




                                     A2100
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 974
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 10 of 130
                                                                              10


    1   Q      Now, I think you alluded to this, but did you see a

    2   benefit to NewCo in purchasing these receivables?

    3   A      The only benefit was that rather than drawing down on

    4   the revolver, there would be cash that came in, in a timely

    5   fashion; otherwise, there was just a lag on time until you

    6   would use the cash of the $10 million dollar revolver versus

    7   collecting receivables.       So, it was perhaps a little bit

    8   better, but only at the right price.

    9   Q      And the revolver that you just mentioned that’s the,

   10   we’ll call it, the Archangels III facility?

   11   A      That is correct.

   12   Q      All right.     Now if you had struck a deal with Wells

   13   Faro, where was the money going to come from?

   14   A      Same Archangels revolver, just rather than being drawn

   15   down to pay day-to-day expenses, hopefully, less of that

   16   would have had to be drawn because there would have been cash

   17   being collected from the receivables that were coming down.

   18   Q      And if you couldn’t reach a deal, what would that

   19   revolver be used for?

   20   A      To fund the expenses of the three divisions including

   21   payroll and ambulance medical services.           It was basically

   22   without revenues.      It would have been drawn down to pay

   23   expenses until revenues could be collected.

   24   Q      All right, just so to put a fine point on it.            If you

   25   didn’t reach a deal, you eventually didn’t, that full $10




                                     A2101
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 975
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 11 of 130
                                                                              11


    1   million would have been available as working capital for

    2   NewCo?

    3   A        Yes and it would have been needed to fund the expenses

    4   of NewCo.

    5   Q        Now, I’d like you to take a look at JX-102.

    6   A        In your book or in --

    7   Q        No, in the same -- sorry; Mr. Amini’s book.          You there?

    8   A        Yes.

    9   Q        Okay.   So, earlier Mr. Amini asked you a bunch of

   10   questions about one of the recitals which is letter (e), do

   11   you recall that?

   12   A        Yes.

   13   Q        I want to direct your attention to actually one of the

   14   provisions of the agreement.         If you can turn to the second

   15   page of Exhibit 102 and just take a look at the beginning --

   16   well just take a look at Section 3.

   17   A        Okay.

   18   Q        In a nutshell, the $10 million dollars, that’s referred

   19   to at the very beginning of that section, do you have an

   20   understanding of which $10 million dollars this is referring

   21   to?

   22   A        That’s the $10 million dollars of term loan obligations

   23   that was credit bid for the assets of those three divisions.

   24   Q        Now, I think earlier you had said that you suspected

   25   that recital (e) was a mistake.




                                     A2102
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 976
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 12 of 130
                                                                              12


    1   A        Well. . .I mean it was part of the NewCo, but it was

    2   not part of the credit bid for those assets.

    3   Q        And then if you look at, just real quickly; look at the

    4   next signature pages of the document.           Is TransCare a party

    5   to this contract?

    6   A        No.

    7   Q        All right, you can put that one to the side.

    8                  THE COURT:     Can I ask a question about this

    9   because I was reading it during the lunch break. There was

   10   some testimony that $2s million dollars or something like

   11   that was paid for the collateral. Do you recall that

   12   testimony?

   13                  THE WITNESS:     Twenty-two --

   14                  THE COURT:     There’s a $10 million dollar credit

   15   bid, and then there’s $10 million dollars referred to in the

   16   bill of sale and then there was a rollover of some

   17   obligation.

   18                  THE WITNESS:     Right.   But that wasn’t what was

   19   paid for the collateral.        That would have been the value of

   20   NewCo.    I mean without a revolver, there was no value to

   21   NewCo because it had no ability to pay its bills.

   22                  So when I looked at sort of a check on the value

   23   of the company, it needed the new money because there were no

   24   receivables, plus the collateral to create any kind of

   25   business.




                                       A2103
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 977
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 13 of 130
                                                                              13


    1                THE COURT:     So does that mean that the debtors got

    2   a $10 million dollar credit for a business that was

    3   ultimately worth $22 million dollars?

    4                THE WITNESS:     Well, it was only worth $22 million

    5   dollars if you had $10 million; otherwise, it was worth zero

    6   because it had no cash coming in.

    7                THE COURT:     So if somebody was willing to put in

    8   $10 million dollars, they’d have a $22 million dollar

    9   company, right?

   10                THE WITNESS:     Well, only if it’s worth that.         It

   11   only had $2 million of EBITDA.         The hope was that someday

   12   with time, it could be, but it wasn’t worth $22 million on

   13   day one.    It was the price that was paid for it.           But there

   14   was only about $2.5 million of EBITDA if every contract was

   15   kept and we were losing contracts by the day.

   16                So, you know, a value of a company is what you

   17   could sell it to someone else for at that day.            But what it

   18   took was that new money and those ambulances to be able to

   19   even begin to run it because it had no revenues because it

   20   had no receivables.       So, it could not have gotten started on

   21   day one without fresh cash to pay its expenses; otherwise, it

   22   was just liquidating assets.

   23                THE COURT:     The other question I had about the

   24   bill of sales.     I thought you said that you only bought the

   25   assets of the three companies.




                                     A2104
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 978
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 14 of 130
                                                                              14


    1                THE WITNESS:     We only bought --

    2                THE COURT:     Well, let’s start with the full budget

    3   because it’s the same assets.

    4                THE WITNESS:     Except for the ambulances which

    5   belonged to the term lenders, all the ambulances were taken

    6   as part of that and then --

    7                THE COURT:     The term lenders just had a security

    8   interest.    Who owned the ambulances?

    9                THE WITNESS:     Well TransCare, some of them were

   10   leases, some of them -- most of them were on lease. So, some

   11   of them were leases, some of them were, you know, depreciated

   12   assets where the leases had been paid off.

   13                But the term lenders had a security interest in

   14   those.   And because many of them were worn down, they were

   15   going to be used to wind-down TransCare, the OldCo, and then

   16   those ambulances that were left and were capable of going

   17   forward would have been used to run Transcendence.

   18                THE COURT:     Which entity owned the AS400 computer

   19   which has been the subject of testimony?

   20                THE WITNESS:     Well, I mean it was owned by

   21   TransCare, but it was foreclosed upon as part of the assets

   22   that belonged to the term lenders because you couldn’t run

   23   those three entities without that computer.            But it was what

   24   Transcendence was foreclosing upon to be able to have a

   25   chance at a new business.




                                     A2105
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 979
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 15 of 130
                                                                              15


    1                 THE COURT:     Thank you.

    2   BY MR. MERVIS:

    3   Q      Just picking up on that line of questioning, so, Ms.

    4   Tilton, if an entity had all of the assets of what became

    5   NewCo but had no money to run it, is that worth $22 million

    6   dollars?

    7   A      It would have been worth probably what they recovered

    8   which was $800,000 dollars.

    9   Q      And at the time of the foreclosure sale about how much

   10   cash was on the balance sheet of TransCare?

   11   A      I mean it may have had $50,000 dollars, but it was

   12   negative in the hole and it was coming from me.             I mean

   13   TransCare was not paying its bills.          It was very deep in the

   14   hole and I was doing everything I could to give it any chance

   15   at life going forward.

   16   Q      With respect to the ambulances that were owned by the

   17   other divisions, right, in other words, non-NewCo divisions,

   18   did the company have documents that showed the book value of

   19   those ambulances in addition to the ones you foreclosed upon?

   20   A      Yes.

   21   Q      Let me now go to --

   22                 THE COURT:     Before we leave this.      Did the

   23   foreclosure include the certificates of need that TransCare

   24   owned or had the right to use?

   25                 THE WITNESS:     Only for those three divisions that




                                      A2106
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 980
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 16 of 130
                                                                              16


    1   were needed to run those three divisions.

    2                 MR. MERVIS:    Actually, Your Honor, I think I can

    3   clear that up.

    4                 THE COURT:    Go ahead.

    5   BY MR. MERVIS:

    6   Q      Yeah, JX-96 --

    7                 THE COURT:    Is this in your book?

    8                 MR. MERVIS:    No, this is -- it may be in Mr.

    9   Amini’s book --

   10                 THE COURT:    JX-96?

   11                 MR. MERVIS:    Yes.

   12   BY MR. MERVIS:

   13   Q      So, let me know where you’re there --

   14   A      I’m there.

   15   Q      If you go to page 5 of the --

   16                 THE COURT:    What’s the last three digits?

   17                 MR. MERVIS:    Sorry.    Page number is 3310.       So,

   18   it’s Schedule A.      It says the subject collateral.

   19   BY MR. MERVIS:

   20   Q      So, Ms. Tilton, if you look down at the bottom of the

   21   page, right, there’s a big capital letter, it’s provided,

   22   however, that the subject letter collateral expressly it says

   23   not include the following; see that?

   24   A      Yes.

   25   Q      And then it says, accounts as such term as defined in




                                     A2107
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 981
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 17 of 130
                                                                              17


    1   the security agreement.       And then it says (b) any leasehold

    2   or other contract interest except as identified in paragraph

    3   two of the schedule; do you see that?

    4   A      Yes.

    5   Q      Now just take a moment to read paragraph two to

    6   yourself.     Tell me when you’re done?

    7   A      I am done.

    8   Q      Based on what you’re reading there, do you believe that

    9   any of these a, b, or c is a con?

   10   A      Of those two, no.       None of those are cons.

   11                 THE COURT:     Isn’t that a legal question, to

   12   interpret the document?

   13                 MR. MERVIS:     Sure.    But I can show --

   14                 THE COURT:     Well is a con a contract interest in

   15   the meaning of the document?

   16                 MR. MERVIS:     Well, that’s fair, Your Honor.        I

   17   mean -- you’re right.        It’s probably better argued by the

   18   lawyers.

   19   BY MR. MERVIS:

   20   Q      All right, but in any event that seems to be the

   21   operative language.

   22   A      You know, I think the cons had to be --

   23                 THE COURT:     There’s no question.

   24                 THE WITNESS:     Okay.

   25   BY MR. MERVIS:




                                      A2108
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 982
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 18 of 130
                                                                              18


    1   Q        Ms. Tilton, you haven’t been here, but your name has

    2   come up in this courtroom a lot.         I’d like to spend some time

    3   going through your background so we know how we came to this

    4   place.

    5            First, can you describe for the court what your

    6   educational background is?

    7   A        I went to Yale undergraduate, graduated in 1981 with an

    8   American Studies degree, English major, history minor.              And

    9   then I have an MBA in finance from Columbia University.

   10   Q        Where did you work after you graduated from Yale?

   11   A        I went to Morgan Stanley as an M&A analyst.

   12   Q        And from there, you went to business school?

   13   A        I went to business school and then worked at Goldman

   14   Sachs, Merrill Lynch, Kidder Peabody as an investment banker

   15   in corporate finance, worked in banking.           And then distressed

   16   research and trading.

   17   Q        And after that?

   18   A        I worked at a private firm called Amrock Investments.

   19   We were the first real buyers and sellers of distressed bank

   20   loans and trade claims and then, ultimately, started my own

   21   business.

   22   Q        Okay.   And what’s that business known as today?

   23   A        Well, it started -- first, I had a broker dealer called

   24   Papillion Partners where I did research for banks and traded

   25   bank loans, distressed bank loan paper.           And then,




                                     A2109
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 983
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 19 of 130
                                                                              19


    1   ultimately, that led to me creating Patriarch Partners which

    2   was me providing solutions for banks that had large

    3   distressed portfolios.       I created a financial model that’s

    4   patented that allowed them to remove large portfolios of

    5   distressed loans from their balance sheet.

    6   Q      Okay.    How did you come to obtain your interest in

    7   TransCare?

    8   A      Actually, TransCare was part of a portfolio that I

    9   purchased from Canadian Imperial Bank in 2001.            They were

   10   distressed loans that we acquired. And the bank lending group

   11   at the time wanted to liquidate the company and I stepped in

   12   to use outside money, as well as the loans that we had to buy

   13   a majority interest and take TransCare through a bankruptcy.

   14   And then worked to restructure it over many years.

   15   Q      During the course of the life of the company have you

   16   ever taken dividend?

   17   A      No.

   18   Q      I want to ask about a few of your entities because they

   19   come at different times in this case.          Patriarch Partners

   20   Management Group, what is that company?

   21   A      Patriarch Partners Management Group is a group of

   22   operational leaders that we use to sort of replace what

   23   others would use consultants for our own people that can go

   24   into the operating companies and help them with operational

   25   as well as financial restructures.




                                     A2110
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 984
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 20 of 130
                                                                              20


    1   Q      And let me actually pause there for second.            Talks

    2   about the operating companies, do you sometimes refer to

    3   those as portfolio companies?

    4   A      Yes.

    5   Q      Back in 2015, approximately how many portfolio

    6   companies did you have a majority or sole equity interest in?

    7   A      Over seventy.

    8   Q      And how many of those were you CEO of?

    9   A      I’m a CEO of four companies.

   10   Q      Getting to PPMG about how many employees in 2015?

   11   A      Probably around twelve. We’re up to forty to fifty at

   12   one point in time but we were slimming down at that point

   13   because we were no longer going to be the collateral manager

   14   of the funds.

   15   Q      Okay.    Let’s talk just for a moment about Patriarch

   16   Partners Agency Services.        Actually, let me back up. What’s

   17   your relationship to PPMG, if any?

   18   A      I’m the manager of PPMG.

   19   Q      And let’s talk about Patriarch Partners Agency Services

   20   or PPAS, what’s the business of that?

   21   A      It provides agency services to the loans that were made

   22   from the funds that I own or my personal money.            All these

   23   things were set up because the operating companies are in

   24   distress and you don’t want to pay out big fees.             So, we were

   25   able to do the services at much lower rates and then often




                                     A2111
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 985
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 21 of 130
                                                                              21


    1   the companies never paid us.         I think we have a $60 million

    2   dollar receivable to PPMG, Patriarch and Patriarch Partners

    3   Agency Services from the company.         So, these entities were

    4   set out to have lower costs and put lower pressure on the

    5   portfolio companies as they were going through

    6   restructurings.

    7   Q      And when you say companies that didn’t pay PPAS, are

    8   you referring to the agency fees?

    9   A      I’m talking about agency fees; I’m talking about

   10   management fees.

   11   Q      You’re not talking about loans?

   12   A      No, not loans.      I’m talking about just money owned to

   13   Patriarch entities.      These were entities were set up so that

   14   we didn’t put pressure on companies to put money out rather

   15   than to use them to restructure and ongoing operations.

   16   Q      I want to ask you briefly about some of the other

   17   companies that we’ve heard about in the case -- Ark II CLO

   18   2001 Limited, called it Ark II, what is that company?

   19   A      Ark II used to be an investment fund that paid off all

   20   its other lenders and then became my personal investment fund

   21   that’s all my cash that I invest in, side by side, in the

   22   portfolio companies.

   23   Q      Right. So, the money in there is all yours?

   24   A      It’s all mine.

   25   Q      All right.     Another company we’ve heard about Ark




                                     A2112
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 986
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 22 of 130
                                                                              22


    1   Investment Partners or AIP, what is that company?

    2   A      Again, it’s my personal money.         One started out as a

    3   private equity fund with another LP but they were paid in

    4   full and got their money back. And then I used this as a

    5   personal investment vehicle to invest side by side in the

    6   portfolio companies.

    7   Q      And what about Archangels?

    8   A      Again, another personal fund entity.

    9   Q      Let’s talk for a minute about the Zohar funds.             It may

   10   not be so easy to explain.        What are the Zohar funds?

   11   A      They are funds that were started to invest in deeply

   12   distressed companies by providing loans to and getting equity

   13   upside in those companies.        Basically, the only thing that

   14   had in common is we brought companies that were left for dead

   15   and provided that capital to try to restructure those

   16   companies over long periods of time.

   17          And very hard to get lending for companies that are

   18   deeply distressed so this allowed us to use these funds to

   19   provide that lending.       And then the support of Patriarch and

   20   its affiliates to restructure and to take those companies

   21   into the future.

   22          And the equity upside, the equity liability was borne

   23   by me, but the equity upside went to the same fund holders so

   24   that the homeruns outweighed the risk of some of this deeply

   25   distressed investments.




                                     A2113
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 987
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 23 of 130
                                                                              23


    1   Q      I think we already touched on this.          Patriarch Partners

    2   had been the collateral manager for the Zohar funds, at least

    3   until sometime in 2016?

    4   A      Some of Patriarch’s affiliates.         There were a number of

    5   different Patriarch’s for each fund, but they were the

    6   collateral manager through, I think, March 3rd, 2016.

    7   Q      Let me let’s go to November 2014.

    8                MR. MERVIS:     And, Your Honor, this is very

    9   briefly, historical points.

   10   BY MR. MERVIS:

   11   Q      November 2014, did you come to learn or around that

   12   time about TransCare’s financial condition?

   13   A      Well, I came to learn that it was different than I had

   14   thought.    I mean I came to learn that they were in -- had not

   15   been paying their bills, that the financial information I had

   16   been provided wasn’t accurate, and that they had not been

   17   filing their financial statements for a number of months.

   18   And that the bank was very -- Wells Fargo was very concerned.

   19   Q      Okay. And how did you learn that?

   20   A      Through a meeting that I had with the management team,

   21   as well as through people in my office.

   22   Q      And what, if anything, did you ask folks to do to try

   23   to fix that situation?

   24   A      Well, I asked the people who worked for me to get much

   25   more deeply involved and I brought in a CFO from one of our




                                     A2114
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 988
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 24 of 130
                                                                              24


    1   other portfolio companies to support the team to get their

    2   financial statements provided. And I asked them to please

    3   work with the bank and get them the financial statements, be

    4   honest.    And I also helped them with my people put together a

    5   budget and a plan for the future that would cut expenses and

    6   take away some contracts and hopefully revive the company.

    7   Q      And when you say your people who are you referring to

    8   Patriarch people?

    9   A      I’m referring to the people who work for me supporting

   10   me in my role as director and owner of these companies.

   11   Q      And to your knowledge, did they work with the

   12   management team to try to figure out this plan that you asked

   13   for?

   14   A      Absolutely.

   15   Q      Now turn to DX-13 in our book.

   16                  MR. MERVIS:    I think we’re running only in our

   17   book, Your Honor.

   18   BY MR. MERVIS:

   19   A      Okay.     I got to switch books.

   20   Q      So this is organized JX, DX, PX.

   21                  THE COURT:    Thirteen, did you say?

   22                  MR. MERVIS:    That is what I said, DX-13, yeah.

   23   BY MR. MERVIS:

   24   Q      All right, so, Ms. Tilton, do you recognize DX-13 as an

   25   email that you received from a person named Glenn Leland?




                                      A2115
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 989
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 25 of 130
                                                                              25


    1   A      Yes.

    2                 MR. MERVIS:    Your Honor, I’ll move this. Again,

    3   there’s no stated objection.

    4                 MR. AMINI:    No objection.

    5                 THE COURT:    It’s received.

    6          (Exhibit DX-13 received into evidence)

    7   BY MR. MERVIS:

    8   Q      And you’ll see in the first sentence of the email, Mr.

    9   Leland writes, “Thank you again for your time today and for

   10   hosting me to this TransCare and Patriarch Partners.”

   11          Why did you have Mr. Leland in?

   12   A      Because I was looking for a new CEO based on the things

   13   that I had discovered in November and felt that they were in

   14   need of new leadership.

   15   Q      The second sentence says, “Also, thank you for the

   16   photo for my celebrity photo collection.”           At the risk of

   17   embarrassing you slightly, what is that about?

   18   A      He asked me for an autographed picture and I signed it

   19   for him.

   20   Q      And during the course of your meeting with Mr. Leland,

   21   did you form an impression as to whether he had done some

   22   research on you and your business model?

   23   A      I knew he had because we talked about that and how much

   24   he wanted to be part of the Patriarch world and what we do,

   25   and he was excited about the prospect.




                                     A2116
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 990
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 26 of 130
                                                                              26


    1   Q      And during those discussions, did you talk about your

    2   business model with respect to deeply distressed companies?

    3   A      Yeah, I mean as you can -- his second line where he

    4   talks about good people plan, I always, when I interview

    5   people give them my theory that our job is to create

    6   propensity or growth.       And that that’s people -- having the

    7   right people in the right places, having a plan, a vision for

    8   the future, not just numbers but who are our customers, what,

    9   you know, who are our vendors, what is our geographic

   10   distribution, what are we trying to accomplish. And that

   11   process is the invisible web of energy that makes people know

   12   how to achieve that plan on a daily basis.           And that pace is

   13   the fourth part which is if we don’t work around the clock

   14   with a sense of urgency, we will not make it there.             And I

   15   think he’s repeating that right here and that is how you take

   16   a company from the depths of loss and darkness to prosperity

   17   and light.

   18   Q      Going back to the plan that you had asked the then

   19   TransCare management team and your Patriarch folks to put

   20   together in November of 2014, during the course of your

   21   interview with Mr. Leland did you ever tell him that that

   22   plan had been successful and completed?

   23   A      Well we were only about a week later, so no.            All I had

   24   said was that we had worked to put together a plan and that

   25   it was going to take a lot of work and that the company was




                                     A2117
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 991
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 27 of 130
                                                                              27


    1   facing significant challenges, but I thought that we had, you

    2   know, good customers, good people. And that together, if we

    3   could really drive the future that the company could be very

    4   successful again.      We had many years where the company

    5   actually did not borrow; paid its bills and serves its

    6   customers very well.

    7   Q      What did you tell him about the company’s financial

    8   condition?

    9   A      That it was significantly distressed, that they hadn’t

   10   put their financial statements together, that we had an issue

   11   with Wells Fargo and we needed to keep them in the company

   12   because, otherwise, we wouldn’t have the liquidity or the

   13   time. And that we really needed to focus in on not only the

   14   profitable businesses, but really going for more mass transit

   15   business.

   16          That we had the experience in New York and that we

   17   could go throughout the United States with that model.              I

   18   also told him we owned Snelling and Intrepid Home Healthcare

   19   and staffing that we could provide around the country, the

   20   drivers, as well as the staffing that we would need and that

   21   was a much lower fix cost business which is why we should be

   22   focused more on mass transit than ambulance which is just

   23   such high fix costs.

   24   Q      Now if you could now in the same binder to Joint

   25   Exhibit JX-8.




                                     A2118
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 992
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 28 of 130
                                                                              28


    1   A       Sorry; can you say that again?

    2   Q       Yes.    JX-8.   It’s actually the first document in the

    3   book.

    4   A       Oh, okay.

    5                   MR. MERVIS:   And, Your Honor, this is joint

    6   exhibit obviously.

    7   BY MR. MERVIS:

    8   Q       What I’d like to have you focus on for the moment, Ms.

    9   Tilton, is Mr. Leland’s email that starts about a third of

   10   the way down on page 1, 2:05 p.m.         Just take a moment to

   11   review the first two paragraphs.         The paragraph I want to

   12   focus you on is the one that says one, recovery plan not

   13   viable.

   14           Just let me know when you’ve had a chance to catch up.

   15   A       Okay.

   16   Q       Okay.    In that paragraph number one, at the very

   17   beginning, he writes, “Management team does not support the

   18   recovery plan previously submitted,” do you see that?

   19   A       Yes.

   20   Q       Do you know what recovery plan he’s referring to?

   21   A       The one that was put together in November/December time

   22   period.

   23   Q       The one after you had that bad meeting and asked people

   24   to put it together?

   25   A       That’s correct.




                                      A2119
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 993
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 29 of 130
                                                                              29


    1   Q        Okay.    I take it this wasn’t particularly good news?

    2   A        No, it was not.

    3   Q        All right if you could turn to now the DX-19.          Here we

    4   go.   All right, Ms. Leland [sic} take a moment just to peruse

    5   this, but my initial question is, is this an email chain that

    6   you participated in, in or around February 19, 2005?

    7   A        Yes, I, Lynn Tilton, did.

    8   Q        Okay.

    9                    MR. MERVIS:   And, Your Honor, I’ll offer this.

   10   There’s no stated objection.

   11                    THE COURT:    All right, it’s received.

   12            (Exhibit DX-19 received into evidence)

   13                    MR. MERVIS:   Thank you.

   14   BY MR. MERVIS:

   15   Q        So I want to focus your attention on the email from Mr.

   16   Marsden to you that’s on the first page, February 19th at

   17   10:36.    Now, you mentioned it earlier, but just so we have

   18   it, who is Mr. Marsden to you, at this point in time?

   19   A        He is the senior most credit person over all the credit

   20   lending and worked out of the LA office, but he was my

   21   relationship at Wells.

   22   Q        Right the person that you, I guess, closest to your

   23   point of contact.

   24   A        He would be my point of contact, yes.

   25   Q        All right, so in the beginning of the email, he writes




                                        A2120
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 994
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 30 of 130
                                                                              30


    1   starting in the second sentence.         Ms. Tilton -- Ms. Tillem

    2   told me I called you Mr. Leland, so I apologize.

    3   A       That’s fine.

    4   Q       That was rather inadvertent.        Get that out of the way.

    5           In any event, so he says, “I was in the portfolio

    6   meeting earlier today and we had a length discussion about

    7   TransCare.     From our perspective, the liquidity is extremely

    8   tight and it appears likely that the company could run out of

    9   liquidity in the next couple of weeks.”

   10           This is February 19th.       Was this observation from Mr.

   11   Marsden of concern to you?

   12   A       High concern, yes.

   13   Q       Why?

   14   A       Because, you know, the company ran out of money.            It

   15   was going to need lending but it also meant that I wasn’t

   16   getting clear financial information from the company because

   17   I was not seeing this liquidity crisis, but I certainly was

   18   digging in.

   19   Q       So, let me make sure I understand.         He was telling you

   20   about a liquidity crisis but in the financials that you were

   21   reviewing that wasn’t apparent to you?           Actually withdrawn.

   22   That’s a bad question.

   23           Let me ask a new question.

   24           A few lines down there’s a sentence that starts with

   25   also.   It says, “Also while management is working diligently




                                     A2121
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 995
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 31 of 130
                                                                              31


    1   to develop a plan, we believe that they would benefit from

    2   the expertise and added support that a turnaround consultant

    3   could provide,” do you see that?

    4   A        Yes.

    5   Q        And what was your reaction to that suggestion?

    6   A        It was to use my own people rather than a turnaround

    7   consultant because what that means to Wells is bringing

    8   someone in to prepare to protect their loan and liquidate

    9   their loan.      It’s always the kiss of death, does not give the

   10   company a chance to recover, in my vast experience with Wells

   11   Fargo.

   12   Q        And in addition to yourself, did you believe that you

   13   had personnel who fit the bill of restructuring expert?

   14   A        We did.

   15   Q        All right if we could go to JX-15, please.          Now, Ms.

   16   Tilton, this is kind of a long email.          You’ll see toward the

   17   back it starts with some communications from something called

   18   RCA.   I’m not going to bother with that.          But if we could

   19   skip ahead to pages 2 and 3 of the email.

   20            There’s an email from you at the bottom of page 2 sent

   21   at 4:24 on February 10th.         You see that?    Goes over to the

   22   next page.

   23                   MR. MERVIS:    Your Honor, could I approach just to

   24   make sure?

   25                   THE COURT:    Yes.




                                       A2122
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 996
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 32 of 130
                                                                              32


    1   BY MR. MERVIS:

    2   A       Okay.   I’ve done it.

    3   Q       So you write in that email again, you tell Mr. Leland

    4   to hang in there, right?

    5   A       That is correct.

    6   Q       All right.    Mr. Leland responds to you and this is now

    7   on the second page at 10:48 p.m.         And first he says in the

    8   third paragraph he says, “Thanks for all of Jean-Luc, Brad,

    9   and Steve Berlin’s (phonetic) help especially in the last

   10   eighty hours.”

   11           Now, we know who Jean-Luc is because he’s been here,

   12   but could you tell us who Brad was?

   13   A       He was a credit officer who was over this credit at the

   14   time that was supporting Jean-Luc.

   15   Q       So he had the position that Michael Greenberg went

   16   into?

   17   A       Michael Greenberg had it before and then took it back,

   18   yes.

   19   Q       And who is this fellow Steve Berlin?

   20   A       Steve Berlin had been a CFO of one of our other

   21   portfolio companies and felt like he was an expert CFO and

   22   could come in and try to get the financial statements issued

   23   so that we could actually really understand what the balance

   24   sheet looked like and what, where we were because I needed to

   25   understand the truth of where the company was to have any




                                     A2123
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 997
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 33 of 130
                                                                              33


    1   chance at taking it into the future.          And since the company

    2   was not issuing them themselves, I brought someone in to try

    3   to help get those financial statements issued quickly.

    4   Q      Okay.    He then says, “I agree,” he, Mr. Leland says, “I

    5   agree we will fix this and I will make good on the promises I

    6   made in my interview,” do you see that?

    7   A      Yes.

    8   Q      Do you recall what promises he’s referring to?

    9   A      He felt that he --

   10   Q      No, I should say do you know what promises.

   11   A      Yeah, I mean, well I mean he knew the situation and

   12   felt that he was the guy to help take the company to this

   13   moment into the future and to make it a very successful

   14   portfolio company for us.

   15   Q      Now if you go up to the next email, it’s your response.

   16   This is sent at 10:51 on February 10th.           And I want to focus

   17   on the second and third sentences.          You write, “We must keep

   18   the bank at bay.”      Who’s the bank you’re referring to there?

   19   A      Wells Fargo.     They had the keys to the kingdom.          They

   20   controlled the cash.       They had all the liquidity and we

   21   needed to make certain that they would support the company

   22   going forward into the future to have any chance of survival.

   23   Q      And then you say financial statements must be on time

   24   and we need to have a plan for them.          Do you see that?

   25   A      Yes.




                                     A2124
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 998
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 34 of 130
                                                                              34


    1   Q        Why were you telling him that?

    2   A        Because I’ve worked with Wells for the last twenty

    3   years.    I know that the most important thing for them is to

    4   trust management, have valid numbers and to have a plan that

    5   they can buy into and support.         And I was very concerned

    6   after receiving, you know, emails that the company was losing

    7   their support. And once that happens, as it did, it becomes

    8   an almost impossible gap to close.

    9   Q        Now when you’re a director of the portfolio companies

   10   for which you’re not also an officer, do you get typically

   11   get down into the weeds of the production of financial

   12   statements?

   13   A        No.

   14   Q        Who do you rely on?

   15   A        I rely on the management teams, the CFO’s and their

   16   controllers.     The companies produce their own financial

   17   statements.     Even where I’m the CEO I don’t produce the

   18   financial statements, but I analyze them.

   19   Q        All right now sticking with the same email, a couple

   20   lines down you say, “We will fix.         We may need to get smaller

   21   before we grow,” do you see that?

   22   A        Yes.

   23   Q        What were you referring to there?

   24   A        There were a lot of contracts that I believe we’re

   25   losing money.     And so, I really believed to have a chance to




                                     A2125
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 FiledDocument
                             08/20/19 11-10
                                       Entered
                                             Filed
                                                09/03/19
                                                   09/30/20
                                                         15:07:50
                                                             Page 999
                                                                   Main
                                                                      of Document
                                                                         1218
                                 Pg 35 of 130
                                                                              35


    1   restructure this and make it profitable and be able to live

    2   off its cash flow that we needed to give up some of the high-

    3   profile contracts that were losing money.           And so, the way I

    4   restructure a company is I look at every contract to make

    5   certain that it’s profitable and exit certain businesses or

    6   contracts that are losing money to have a solid basis for the

    7   future.     Based on certain analyses that were done back in

    8   November, I really believed that we needed to exit certain

    9   businesses and certain contracts.

   10   Q        I want to go over to the first page of JX-15.          I’m

   11   going to skip Mr. Leland’s email at the bottom of page and go

   12   to yours to him at 11:01 at night.

   13            And you write to him, “Just make sure you have valid

   14   numbers.”       See that?

   15   A        Yes.

   16   Q        What are you referring to there?

   17   A        The numbers needed to be real numbers and they needed

   18   to be accurate.       They couldn’t be sort of estimated.         They

   19   needed to get their financial statements done and everything

   20   needed to be accurate and valid because that’s a starting

   21   point.    The minute they’re not, you lose the confidence of

   22   the people around you and a lot of the stuff that I was

   23   getting was not based on closed books and accurate financial

   24   statements.

   25   Q        You go on and you say, “We cannot lose Wells or we will




                                     A2126
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1000
                                                                   MainofDocument
                                                                          1218
                                 Pg 36 of 130
                                                                               36


    1   not have the time and cash we need,” do you see that?

    2   A      Yes.

    3   Q      What did you mean by have the time and cash we need?

    4   A      It was going to take time to restructure this company.

    5   It had made mistake and was in a liquidity crisis and we were

    6   going to need the time to analyze the company, exist

    7   businesses, restructure and move into the future and you can

    8   only rebuild a company with time and liquidity.            And Wells

    9   was in charge of both.       And I needed to get them comfortable

   10   that they could trust the company and trust the management

   11   team to work into the future while keeping their loan there.

   12   Q      Thank you.

   13          By the way, while we’re on the subject of Mr. Leland,

   14   did you ever have a meeting with him at your office where you

   15   cursed at him?

   16   A      No.

   17   Q      Did you ever have a meeting with him in your office

   18   where you threw him out of your office?

   19   A      No.

   20   Q      All right, let’s go to DX-68, please.           And I’m going to

   21   get this right this time, Ms. Tilton, this is an email

   22   exchange that you were involved in?          DX-68.

   23   A      Yes between Kurt Marsden and myself.

   24                 MR. MERVIS:    Your Honor, I’ll move this.        There’s

   25   no objection stated.




                                     A2127
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1001
                                                                   MainofDocument
                                                                          1218
                                 Pg 37 of 130
                                                                               37


    1                 THE COURT:    DX-68?

    2                 MR. MERVIS:    Oh, apparently, this is in evidence.

    3   Thank you.    I appreciate that.       I should have noted it.

    4   BY MR. MERVIS:

    5   Q      DX-68.    It’s already in evidence.

    6          All right, so yeah, so my question is at this

    7   particular point in time, why did you share Mr. Greenberg’s

    8   email with Mr. Marsden, your contact at Wells Fargo?

    9   A      Because I was encouraging him and Wells Fargo to give

   10   us the time to rebuild TransCare so that we could sell it

   11   with stabilized EBITDA and liquidity and provide the type of

   12   return that would have paid back Wells, as well as the term

   13   lenders. And I felt that with time, we could get back to a

   14   stabilized EBITDA of $10 to $12 million which is what it had

   15   been for years.

   16   Q      Now during the course of 2015, were you inalterably

   17   opposed to selling TransCare?

   18   A      No, not if I could get it stable and have financial

   19   statements and a management team that could go through a

   20   process, of course not.

   21   Q      Now you mentioned the process.         Let’s just pause for a

   22   minute there.     In your career, have you been involved in the

   23   buying and selling of companies?

   24   A      Yes.

   25   Q      Rough number, how many?




                                     A2128
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1002
                                                                   MainofDocument
                                                                          1218
                                 Pg 38 of 130
                                                                               38


    1   A       Well, I acquired 243 just in my time at Patriarch and

    2   was an M&A investment banker for many years, so probably

    3   bought and sold more than 300 companies.

    4   Q       In your experience in order to run a value maximizing

    5   sale process for a company like TransCare, what would have to

    6   happen?

    7   A       Well, there are two types of sale processes that I’ve

    8   been involved in.      There’s when you sell a company through an

    9   equity process and that’s hiring an investment banker,

   10   putting together a book, having, you know, a five-year plan,

   11   audited financial statements; sometimes even a quality of

   12   earnings report and going through a process that will take

   13   anywhere from nine to fifteen months.          I’m doing eight of

   14   those this year.      So, I’m quite involved in that right now.

   15           And then there are also even processes in 363 sales

   16   where you still have to have the information pulled together

   17   for any buyer to analyze.        You have to hire an investment

   18   banker and have some form of book and financial statements to

   19   go out to people and even that would, you know, take 90 to

   20   150 days, but you still need to have a company that is stable

   21   enough with liquidity and accurate numbers to get through

   22   that.

   23   Q       Now you mention book a couple of times.          What do you

   24   mean by book?     You have to have a book.

   25   A       Like a confidential information memo.          Someone who is




                                     A2129
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1003
                                                                   MainofDocument
                                                                          1218
                                 Pg 39 of 130
                                                                               39


    1   going to look to buy a company will first start with looking

    2   at an information memorandum on the company, it’s business

    3   lines, as well as its financials by business.            No one is

    4   going to buy anything unless they can analyze it.

    5   Q        Is that sometimes referred to as a CIM?

    6   A        Yeah Confidential information memorandum, also known as

    7   a CIM.

    8   Q        Generally speaking, are CIM’s easy to put together?

    9   A        No, I mean the ones that I put together this year took

   10   me three to four months with the companies and the bankers.

   11   Certainly, something slimmed down could be done quicker than

   12   that, but you still need to have people who can work on the

   13   information and put a book together. And you still need valid

   14   numbers and you need the liquidity to get through a process.

   15   Q        Now you mention a bankruptcy 363 sale and I’m going to,

   16   if you like I’m going to tell the Judge things, the Judge

   17   knows well better than me, but let me ask the question.

   18            In your -- you’ve been involved in 363 sales?

   19   A        Yes.

   20   Q        In your experience in order for those to be successful,

   21   does it have to get financing to operate the company prior to

   22   the sale?

   23   A        Yes, you need to normally have a debtor-in-possession

   24   loan and the most successful ones going in with a stalking

   25   horse bid so that everybody knows that it will come out the




                                     A2130
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1004
                                                                   MainofDocument
                                                                          1218
                                 Pg 40 of 130
                                                                               40


    1   other end; otherwise, often the vendors and customers will

    2   leave because they don’t know if they’ll be a viable company

    3   afterwards.

    4   Q      In the, I think you described it as the equity sale

    5   process, the one in your experience takes longer; in your

    6   experience, does the company have to continue as a going

    7   concern or to get to the end of the process?

    8   A      Absolutely, yes.

    9   Q      And funding is required for this?

   10   A      Funding is required and in bankruptcy, you really need

   11   to have the funding to a plan for it to even be approved.

   12   Forgive me for telling you what you know.

   13                 THE COURT:    It’s your testimony.

   14                 MR. MERVIS:    I’m sorry.     I didn’t hear Your Honor.

   15                 THE COURT:    You can read back the record.

   16                 No, you didn’t.

   17   BY MR. MERVIS:

   18   Q      Throughout 2015 and 2016, did you feel that TransCare

   19   was in any position to go through a sale process?

   20   A      I mean up until the feeling in 2016?

   21   Q      Yes.

   22   A      No.    I couldn’t get it sufficiently stable or permanent

   23   funding or financial statements or have a team that could put

   24   together a process and help people through due diligence.               It

   25   was day-to-day crisis and chaos and trying to figure out if




                                     A2131
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1005
                                                                   MainofDocument
                                                                          1218
                                 Pg 41 of 130
                                                                               41


    1   we could live another day.

    2   Q        Speaking of crisis, let’s focus on July of 2015.

    3            Did you in early of July come to learn that TransCare

    4   had missed payroll?

    5   A        Yes.

    6   Q        How did you learn it?

    7   A        When I landed from a flight back from Europe, I hadn’t

    8   had email and I landed only to find out that Wells had

    9   refused to fund that payroll on July 3rd and that they had

   10   missed that payroll, that they had taken a million and a half

   11   reserve on that day, last minute, and refused to fund the

   12   payroll.

   13   Q        I was going to ask you on the same page.         To your

   14   knowledge, the company have any advance notice that Wells

   15   Fargo was going to take that reserve?

   16   A        To my knowledge, not until that day, no.

   17   Q        After the payroll was missed, did you take any steps to

   18   try to get things back to normal to the extent that they

   19   could?

   20   A        I certainly provided the cash to make the payroll and

   21   from the investment funds.        And I did try to work with Wells

   22   to get to an amendment and to a position where we wouldn’t

   23   have any of these last-minute reserves taking us by surprise

   24   so the company could not plan properly on the payments that

   25   were due.




                                     A2132
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1006
                                                                   MainofDocument
                                                                          1218
                                 Pg 42 of 130
                                                                               42


    1   Q      And about how late was the payroll?

    2   A      I think the -- well I think it was a Friday and it was

    3   paid on a Monday.      It was the next day that I could fund.

    4   Q      To your understanding was the payroll miss something

    5   that got some attention within the industry?

    6   A      Yeah, we never really recovered from that.

    7   Q      Why is that?

    8   A      Because the rumors, the employees all, you know, work

    9   at the hospitals and work with the customers and it became

   10   very public and that was when the true concerns through the

   11   industry started.      Up until then, it was more between, you

   12   know, certain vendors like the insurance companies and Wells

   13   and myself.     But that was when the rumor (indiscernible)

   14   TransCare’s ability to go as a going concern began to rise.

   15   Q      I think a few minutes ago you said that the funds

   16   provided payments to unblock that $1.5 million dollar

   17   reserve.    Which funds are you referring to?

   18   A      Well, they didn’t unblock the reserve.           They lent money

   19   so that payroll could be made.

   20   Q      Right.    And --

   21   A      The Zohar funds.

   22   Q      Okay.    Thank you.    Yeah, I got to have (indiscernible).

   23          So, let’s get to where I want to go which is DX-64,

   24   please.    And, Ms. Tilton, do you recognize DX-64 as an email

   25   exchange that you joined towards the -- that you joined in




                                     A2133
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1007
                                                                   MainofDocument
                                                                          1218
                                 Pg 43 of 130
                                                                               43


    1   midstream?       You’re a participant?

    2   A        Yes, I am.

    3                   MR. MERVIS:    Your Honor, I’d like ot move DX-64.

    4   There’s no objection noted on the list.

    5                   THE COURT:    Any objection?    DX-64 is received.

    6            (Exhibit DX-64 received into evidence)

    7   BY MR. MERVIS:

    8   Q        I’d like you, Ms. Tilton, to turn to the second page of

    9   DX-64.    There’s an email at the bottom of the page some

   10   person named Melissa Probos (phonetic).           Do you see that?

   11   A        Yes.

   12   Q        She’s a Wells person?

   13   A        Yes.

   14   Q        Please read on that paragraph to yourself and let me

   15   know when you’re finished.         Does what Ms. Probos, is what she

   16   wrote here is that consistent with your understanding with

   17   the agreement that you had reached with Wells Fargo with

   18   regard to this payroll issue?

   19   A        Well this was in regards to the reserve that she --

   20   Q        The reserve issue, right?

   21   A        Yes.

   22   Q        And what did you do to get it resolved?

   23   A        I spent time on the phone with Kurt Marsden and worked

   24   with him on an agreement.         They were very concerned about the

   25   sort of unbilled transports.           And they wanted us to put in




                                       A2134
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1008
                                                                   MainofDocument
                                                                          1218
                                 Pg 44 of 130
                                                                               44


    1   this new EPCR system on the unbilled payables because that

    2   was their major concern.       And so, worked that this would be

    3   released if we put in this new system and paid for this new

    4   system within ninety-days; otherwise, they would begin to

    5   implement the reserve again.

    6   Q      If you could turn, please, to DX-88.          And just take a

    7   moment, Ms. Tilton, to review this email.           This is another

    8   email chain in which you’re a participant, yes.

    9   A      I read it.

   10                MR. MERVIS:     And, Your Honor, I’d like to move DX-

   11   88.   There’s no objection noted.

   12                THE COURT:     It’s received.

   13          (DX-88 received into evidence)

   14   BY MR. MERVIS:

   15   Q      Now, let’s just sort of backup and set the table to

   16   talk about this exhibit. So July, there was a missed payroll.

   17   And I think with Mr. Amini we established that in October

   18   Wells Fargo told you they weren’t going to renew, so their

   19   ABL was going to go away at the end of January, the very next

   20   year, right?

   21   A      If I could not get them to extend, yes.

   22   Q      All right.     So, here we are in December, December 11th

   23   and there’s an email on the second page from Mr. Husson

   24   (phonetic) to Mr. Pelissier and Mr. Greenberg.            Could you

   25   please take a moment to read that email to yourself and let




                                     A2135
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1009
                                                                   MainofDocument
                                                                          1218
                                 Pg 45 of 130
                                                                               45


    1   me know when you’ve finished?

    2   A      I’ve read it.

    3   Q      You’ve read it already.        All right.

    4          Do you understand the issue -- well first of all, Mr.

    5   Husson was a Wells Fargo person?

    6   A      Yes, he was.

    7   Q      And do you understand the issue that Mr. Husson lagged

    8   here, in particular this issue about their examiner

    9   discovering issues with a calculation?

   10   A      Yes.

   11   Q      And, at least, according to this report, what had Wells

   12   Fargo found?

   13   A      That from June to December there had been twenty-seven

   14   unbilled overstatements.       So, these are when you have not yet

   15   -- you run the ambulance route, but you have not yet billed

   16   for it.    So, there’s a suspension that the company was

   17   allowed under the credit agreement to put into its

   18   receivables.     They had found on those unbilled that it had

   19   been overstated twenty-seven times.

   20   Q      And what was your reaction, at least, to yourself, when

   21   you read that?

   22   A      Just, you know, for me was aghast.           And I know that

   23   the consequences of losing confidence in management or the

   24   borrowing base or the accuracy of numbers would accelerate,

   25   you know, Wells’ desire to exit and I was highly concerned




                                     A2136
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1010
                                                                   MainofDocument
                                                                          1218
                                 Pg 46 of 130
                                                                               46


    1   and hoped there was a better explanation for it.

    2   Q      If you go to the first page of the exhibit, there’s an

    3   email from you to Mr. Greenberg, copied to Mr. Pelissier, and

    4   Mr. Stephen.     You write, “As you know if they lose faith in

    5   the honesty of the management and the company, they will not

    6   continue.”     Who is the they that you’re referring to?

    7   A      Wells Fargo.

    8   Q      And then if you go to the very top email from you,

    9   again to the same people, the one at 12:51 p.m.            You say, “I

   10   mean that with all seriousness, otherwise it is game over.”

   11   What did you mean by game over?

   12   A      If Wells decided not to continue, there was no way for

   13   the company to continue.       They held the keys to the kingdom.

   14   They managed the cash.       The minute they shut off funding, the

   15   company would be out of business.

   16   Q      If you could turn now to, in the same binder, to JX-53.

   17          So, Ms. Tilton, this is two days later, December 13th.

   18   Take a moment.     I want to kind of walk this -- I want to walk

   19   from the back of this chain to the front.           So, if you go to

   20   page number 3, you’ll see a third of the way down the page,

   21   there’s an email from Mr. Greenberg to you.            See that

   22   heading?

   23   A      Yes.

   24   Q      Okay.    He’s -- the subject line says yesterday’s call

   25   at Wells Fargo, do you see that?




                                     A2137
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1011
                                                                   MainofDocument
                                                                          1218
                                 Pg 47 of 130
                                                                               47


    1   A      Yes.

    2   Q      Go to the next page, please, page 4.          I’d like you to

    3   take a look at the heading 2016 Model or Projections.              If you

    4   go down to the fourth bullet point, just read that to

    5   yourself, please, and let me know when you’re done.

    6   A      Okay.

    7   Q      So, Mr. Greenberg writes, starting on the first line

    8   going to the second, “We were surprised to find out that

    9   Wells Fargo appeared to be aware of the plan reflecting a

   10   $6.5 million dollar request,” do you know what that refers

   11   to?

   12   A      Yes.

   13   Q      What?

   14   A      The company had presented me a plan with a request for

   15   cash but no restructuring initiatives, just me funding the

   16   losses and the cash flow gap and it wasn’t something that I

   17   was willing to accept.       And I sent them back to actually do

   18   work on making cuts and restructuring the company.

   19   Q      Let’s turn to the third page.         Let’s take a look at --

   20   well actually starts on the bottom of the second page. It’s

   21   your email of 12:17 p.m.       It goes over to the third page to

   22   Mr. Pelissier and a number of other people.

   23          And, actually Randy Jones is on there.           We’ve heard his

   24   name a few times, but if you could just remind us what his

   25   position was, what’s his job?




                                     A2138
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1012
                                                                   MainofDocument
                                                                          1218
                                 Pg 48 of 130
                                                                               48


    1   A        He had Talent acquisition, which means he’s responsible

    2   for hiring all the executives at the portfolio companies.

    3   Q        So you write at the very top, “I want to know

    4   immediately how Wells Fargo saw Glenn’s request for $6.5

    5   million,” do you see that?

    6   A        Yes.

    7   Q        And then you say this is an -- in the second line, you

    8   say, “This is an act of disloyalty and Glenn does not seem to

    9   understand that this is not helpful to him or the company’s

   10   future,” you see that?

   11   A        Yes.

   12   Q        Why did you believe that what had apparently happened

   13   here, the disclosure of the management request to you for

   14   $6.5 million dollars, why did you think that that was not

   15   helpful to the company’s future?

   16   A        Because they were showing a plan to Wells that was not

   17   approved by the board, which capital I was not willing to put

   18   up and, therefore, presenting a plan with that gap need and

   19   nobody willing to do that would have led very quickly to

   20   Wells no longer being involved in the credit.            So putting

   21   together a plan that had a cash need that no one was willing

   22   to put up was an issue.

   23   Q        If you can go to the second -- oh, sorry before we get

   24   there.    A couple lines down in your email on page 3.            You

   25   say, “Randy,” that’s Randy Jones?




                                     A2139
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1013
                                                                   MainofDocument
                                                                          1218
                                 Pg 49 of 130
                                                                               49


    1   A      Yes.

    2   Q      “You need to begin a search for a new CEO.”

    3   A      That is correct.

    4   Q      Did you mean that?

    5   A      I absolutely meant that.

    6   Q      At this point, you had lost faith in Mr. Leland?

    7   A      I had begun to lose faith long before this, but this

    8   was the last straw for me.

    9   Q      Go to page 2, there’s an email from you, again about a

   10   third of the way down the page, December 13th at 4:20 p.m.

   11   And this is a continuation of the discussion of this issue of

   12   the disclosure.

   13          And you say in the second line, “I am thinking

   14   seriously of just putting the company up for sale.             We will

   15   not get a good price by.       I have no confidence this is being

   16   turned or handled.”      Do you see that?

   17   A      Yes.

   18   Q      What did you mean we will not get a good price?

   19   A      Well, I mean the company was in a cash hole, needed

   20   liquidity, and, frankly, was not taking the steps to

   21   restructure itself and it was going to have to be a fire sale

   22   with Wells only being in the loan until January 31st.

   23   Q      As of December 13th of 2015, did the company -- was the

   24   company’s audit financial statements timely?

   25   A      No.




                                     A2140
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1014
                                                                   MainofDocument
                                                                          1218
                                 Pg 50 of 130
                                                                               50


    1   Q      How about the audit -- well, at this point in time,

    2   December 2015, what was the last year for which the company

    3   had audits, if you know?

    4   A      I believe it was 2013.

    5                  MR. MERVIS:   One moment, Your Honor.

    6   BY MR. MERVIS:

    7   Q      Okay.    If you could turn now to DX-92.         Now we’re a few

    8   days later, December 16th.        And I will ask you initially, Ms.

    9   Tilton, is this an email chain that you were a participant

   10   in?

   11   A      Yes.

   12                  MR. MERVIS:   Your Honor, I’d like to move DX-92 to

   13   which there was no stated objection.

   14                  THE COURT:    It’s received.

   15          (DX-92, admitted into evidence)

   16   BY MR. MERVIS:

   17   Q      I’d like you to go to the second page.           There’s an

   18   email from Mr. Marsden to you.         Just take a moment -- well, I

   19   don’t want you to read the whole thing, but you will see that

   20   in the second sentence of that email he says,

   21          “Additionally, I learned that the Patriarch team is

   22   working to determine how much money the company needs in

   23   order to reach the completion of the sale process, and

   24   consider injecting some capital.”

   25          Do you see that?




                                     A2141
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1015
                                                                   MainofDocument
                                                                          1218
                                 Pg 51 of 130
                                                                               51


    1   A      Yes.

    2   Q      So, at this point in time were you, in fact, still

    3   considering that idea of selling the company?

    4   A      If I could do it through a bankruptcy and put up a DIP

    5   that would actually be a priming DIP well, yes.

    6   Q      And he goes onto say,

    7          “Unfortunately, we discovered, today, that the company

    8   is significantly behind on payroll taxes to the tune of 1.2

    9   million, not the 400,000 that the CFO represented to my team

   10   earlier today.”

   11          Do you see that?

   12   A      Yes.

   13   Q      Who was the CFO?

   14   A      Mark Bonneau.

   15   Q      Of the company’s management?

   16   A      Yes.

   17   Q      About -- well, there is some redacted material and,

   18   sort of, a long line that says non-responsive in the middle.

   19   Do you see that?

   20   A      Yes.

   21   Q      Then it goes,

   22          “We are highly concerned about the company’s ability to

   23   survive until a sale is completed.”

   24          Do you see that?

   25   A      Yes.




                                     A2142
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1016
                                                                   MainofDocument
                                                                          1218
                                 Pg 52 of 130
                                                                               52


    1   Q        At this point in time did you share that consent?

    2   A        Yes.

    3   Q        Why?

    4   A        Because Wells was tightening their loan, the company

    5   was going further into a liquidity hole, Wells wanted out and

    6   I needed time to be able to get any sale process done.

    7   Q        If you go down a little bit further, say, one, two,

    8   three, four, five lines from the bottom Mr. Marsden writes,

    9            “To be clear, our desire is to exit this credit

   10   facility and our appetite to support the business outside a

   11   process that leads to an exit is extremely limited.”

   12            Do you see that?

   13   A        Yes.

   14   Q        Was that a concerning statement to you?

   15   A        Yes.   I had been spending many months trying to get

   16   them to give us the time to restructure.

   17   Q        I’d like you now to turn to DX-96.        So, again, just to

   18   set the table we had seen, a few days before this, the issues

   19   that Wells Fargo was pointing out and then you write to Mr.

   20   Greenberg this email.         First of all, do you remember this

   21   email?

   22   A        Yes.

   23                   MR. MERVIS:    Your Honor, I will offer DX-96.

   24   There is no objection.

   25                   THE COURT:    Received.




                                       A2143
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1017
                                                                   MainofDocument
                                                                          1218
                                 Pg 53 of 130
                                                                               53


    1            (DX-96, admitted into evidence)

    2   BY MR. MERVIS:

    3   Q        Why did you send Mr. Greenberg DX-96?

    4   A        Because I wanted to see who were the investment bankers

    5   working in this industry, to see if there would be some way

    6   to piece together a sale process and who I should go to if we

    7   were able to do that.

    8   Q        If you could go to DX-98, please.        Take a moment -- I

    9   guess my first question is, is this an email exchange you had

   10   with Mr. Marsden on December 21st?

   11   A        Yes.

   12                   MR. MERVIS:   I’ll offer it into evidence, Your

   13   Honor.    There’s no stated objection.

   14                   THE COURT:    It’s received.

   15            (DX-98, admitted into evidence)

   16   BY MR. MERVIS:

   17   Q        Turning to your email, which, technically, starts at

   18   the bottom of the first page, but then moves over to the next

   19   page, you write,

   20            “I have lost a lot of sleep over TransCare over the

   21   last few nights.”

   22            Do you see that?

   23   A        Yes.

   24   Q        And had you?

   25   A        Yes.




                                      A2144
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1018
                                                                   MainofDocument
                                                                          1218
                                 Pg 54 of 130
                                                                               54


    1   Q       You then say -- well, why don’t you read the next two

    2   sentences to yourself?

    3   A       (Witness reads to herself)

    4   Q       So, you were talking here about a two-week forbearance.

    5   What was going on?

    6   A       I was -- they wanted out.       So, even though they were

    7   not going past January 2016 we were, sort of, on day to day

    8   funding at this point and I was trying to buy some time to

    9   see if we could figure out a bankruptcy sale process.              We had

   10   discussed a two-week forbearance to give me the time to do

   11   that.   Each day they would just decide they wouldn’t fund

   12   payroll or they would just stop funding and, you know, it was

   13   a minute to minute.      I had to put money in just to survive

   14   the next day.

   15           So, we had negotiated, I thought, a two-week

   16   forbearance that would just give us the time and they would

   17   continue to fund without taking additional reserves.              Then

   18   when I had reached -- I had been provided the actual

   19   forbearance it was not what we had discussed.

   20   Q       When you say not what we discussed less favorable to

   21   you?

   22   A       Yeah.   They were still going to take reserves, but just

   23   give me a call before they did it.          So, it really didn’t help

   24   me plan because I didn’t know whether the company would have

   25   funding the next day.




                                     A2145
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1019
                                                                   MainofDocument
                                                                          1218
                                 Pg 55 of 130
                                                                               55


    1   Q        A couple lines down you write,

    2            “I funded in good faith and then received an agreement

    3   that in no way reflected what you and I spoke to.”

    4            Do you see that?

    5   A        Yeah, because I agreed to fund a certain amount to

    6   receive that forbearance.        I made that funding and then the

    7   agreement did not jive with what we had discussed the terms

    8   to be.

    9   Q        You didn’t get your money back, right?

   10   A        I did not.

   11   Q        All right.   Now, if you could go to DX-99.

   12                   THE COURT:    Which exhibit, Mr. Mervis?

   13                   MR. MERVIS:    DX, Your Honor.

   14                   THE COURT:    DX what?

   15                   MR. MERVIS:    99.

   16   BY MR. MERVIS:

   17   Q        Ms. Tilton, this is an email from Mr. Greenberg to you,

   18   copied to some others, on December 23rd, 2015.            Do you recall

   19   this email?

   20   A        Yes.

   21                   MR. MERVIS:    Your Honor, I will offer it.       There’s

   22   no stated objection.

   23                   MR. AMINI:    No objection.

   24                   THE COURT:    It’s received.

   25            (DX-99, admitted into evidence)




                                      A2146
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1020
                                                                   MainofDocument
                                                                          1218
                                 Pg 56 of 130
                                                                               56


    1   BY MR. MERVIS:

    2   Q        Have you had a chance to run your eyes over it?

    3   A        Yes.

    4   Q        What’s going on here?

    5   A        Wells has finally insisted on having a third-party

    6   consultant at the company level to continue any funding going

    7   forward.

    8   Q        And you will see there’s a list of suggestions that

    9   come from Mr. Husson of Wells Fargo.          Was one of these firms

   10   hired?

   11   A        Ultimately, yes.

   12   Q        Which one?

   13   A        Carl Marks.

   14   Q        Okay.    If we could now go to JX-67.

   15                    MR. MERVIS:   Your Honor, this is already in

   16   evidence.

   17   BY MR. MERVIS:

   18   Q        Ms. Tilton, why don’t you just take a moment to flip

   19   through this so you can familiarize yourself with it.              Let me

   20   know when you’ve had a chance to do that.

   21   A        Okay.

   22   Q        You’ve seen this before?

   23   A        Yes.

   24   Q        This -- well, taking a look at the first paragraph this

   25   is from Mr. Greenberg copying some others and he writes,




                                       A2147
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1021
                                                                   MainofDocument
                                                                          1218
                                 Pg 57 of 130
                                                                               57


    1          “Lynn, Jean-Luc and I worked all night to arrive at a

    2   scenario to address the parameters that we discussed

    3   yesterday to support a sale process and minimum capital

    4   needed.    This report differs from prior reporting, as we

    5   discussed yesterday.       It is more operationally driven.”

    6          Putting aside whether you liked it or not, was this

    7   something that you asked these folks to do?

    8   A      Yes.    I wanted to look at how to minimize the cash

    9   needed to get to a sale process by making some operational

   10   changes that I had been asking management to make all year,

   11   which expenses they were not cutting which is why the cash-

   12   flow was diminishing.

   13   Q      If you go to -- well, if you go to the third page of

   14   the exhibit, and I think you can see it, toward the bottom of

   15   the page, what level of funding was required under this

   16   document?

   17   A      I think he said it would need four and a half million

   18   dollars.

   19   Q      Having reviewed this do you consider this to be an

   20   operational restructuring plan?

   21   A      This was just to get through a sale process.            This was

   22   to support a sale process and minimize the need.             There were

   23   some operational changes to conserve cash, but for the most

   24   part this was just a plan to get through a sales process and

   25




                                     A2148
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1022
                                                                   MainofDocument
                                                                          1218
                                 Pg 58 of 130
                                                                               58


    1   what would be the minimum amount of cash needed to get

    2   through that time period.

    3   Q      And did you find the document to be sufficiently

    4   reliable to justify an investment of $4.5 million dollars?

    5   A      There was more work that needed to be done, but I

    6   wanted that four and a half million dollars to go in as a

    7   debtor-in-possession loan so that it would come back out. It

    8   certainly wasn’t reliable to put in subordinated money beyond

    9   Wells knowing that the purchase price would not bring any

   10   recovery to that money.

   11   Q      Did you approve this document?

   12   A      I did offer to put up a DIP to get through a sales

   13   process, but Wells would not allow me to prime their liens,

   14   nor were they willing to put up a DIP to get through a sale

   15   process.

   16   Q      Just focusing on this document, in particular, did you

   17   agree to fund based on this particular document?

   18   A      No.

   19   Q      All right.     If we could go to PX-165.

   20   A      I’m sorry.     Did you say PX-165?

   21   Q      Yeah.    I did say that.

   22   A      Okay.    Got it.

   23   Q      All right.     Ms. Tilton, do you recognize this as an

   24   email exchange between you and folks at Carl Marks among

   25   other people?




                                     A2149
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1023
                                                                   MainofDocument
                                                                          1218
                                 Pg 59 of 130
                                                                               59


    1   A        Yes.

    2                   MR. MERVIS:    Your Honor, I will offer PX-165.

    3   There is no stated objection.

    4                   MR. AMINI:    No objection.

    5                   THE COURT:    I’m looking for it.

    6                   MR. MERVIS:    Yeah.    It’s a little hard to find.

    7                   THE COURT:     That’s why I’m looking for it.      I

    8   don’t see it.

    9                   MR. MERVIS:    It is right after the DX’s end.

   10                   THE COURT:    I have 157, DX-157 and then its --

   11                   THE WITNESS:    PX.    P as in Paul.

   12                   THE COURT:    I got it.

   13                   MR. MERVIS:    Yeah, it’s P.

   14   BY MR. MERVIS:

   15   Q        If you could turn to the second page of this exhibit,

   16   and I want to focus on Mr. Fefferly’s [phonetic] email to you

   17   on January 14th at 12:59 a.m.          You will see in the second

   18   paragraph, right at the beginning he’s requesting time for a

   19   meeting with you.      Do you see that?

   20   A        Yes.

   21   Q        And he says, in that same paragraph,

   22            “We have been working on, as well as, providing you

   23   with our initial analysis of your request this evening for

   24   the cost of the BR filing versus the cost of bridging to a

   25   sale.”




                                       A2150
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1024
                                                                   MainofDocument
                                                                          1218
                                 Pg 60 of 130
                                                                               60


    1          Do you see that?

    2   A      What paragraph are you in?

    3   Q      I’m on the second paragraph.

    4   A      Okay.    Sorry.    Yes.

    5   Q      Was that work that you had asked them to undertake?

    6   A      At that time, yes, as well as my team.

    7   Q      Why?

    8   A      Because, as I said, Wells was only willing to stay in

    9   the credit to bridge to some sort of sale process.             And I had

   10   a gun to my head.      I had to figure out if that was possible.

   11   Q      It goes down to the next, I guess, two paragraphs.

   12   It’s a sentence that starts,

   13          “Carl Landeck has been functioning as the CFO of

   14   TransCare.”

   15          Then it says,

   16          “His focus has been on.”

   17          Then in the second bullet point he writes,

   18          “Understanding the true cash position, vendor situation

   19   and what the immediate next several months cash requirements

   20   of the company are.”

   21          Do you see that?

   22   A      Yes.

   23   Q      At this point in time did you feel like you had a sense

   24   of what the company’s true cash position was?

   25   A      Well it was zero, but what their cash needs were going




                                     A2151
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1025
                                                                   MainofDocument
                                                                          1218
                                 Pg 61 of 130
                                                                               61


    1   to be, no.

    2   Q       And if you go over to the next page, its Bates Number

    3   ending 0927, in the middle of the page there’s a relatively

    4   short paragraph where Mr. Fefferly says,

    5           “After three days of work we have reached some

    6   preliminary conclusions which, unfortunately, require a

    7   substantial amount of funding if the business is going to

    8   survive.”

    9           Do you see that?

   10   A       Yes.

   11   Q       Was that news that you wanted to hear?

   12   A       Not especially, no.      I mean, I also wanted to hear how

   13   to restructure it.      I mean when you fund, you’re usually

   14   expect that money to come back and bridge to something.              And

   15   what I was struggling with getting with anyone was why was

   16   the cash going in and what was going to be done to make that

   17   cash come back and have a company that would survive this

   18   period.     That was not the work that was getting done.           I was

   19   just being asked for cash.        As Wells loan came down, they

   20   were asking me to continue to lend with no visibility into

   21   what was going to happen in the future to get that cash back.

   22   Q       Now, if you go down a little bit further on that page

   23   you will see there’s a series of bullet points.            It starts

   24   with,

   25           “However, we did want to point out the time urgency




                                     A2152
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1026
                                                                   MainofDocument
                                                                          1218
                                 Pg 62 of 130
                                                                               62


    1   this week for several of these items.”

    2          The first bullet point, do you know what that’s about?

    3   A      It’s insurance that was going to be cancelled.             I think

    4   that was the -- I think it’s NYSIF, not NYSIT.

    5   Q      Yeah.

    6   A      It’s the Workman’s Comp insurance.

    7   Q      Okay.    What was your understanding of what the

    8   situation was at this point in time with NYSIF?

    9   A      That they were about to cancel the insurance because

   10   the company was not caught up on its payment plan.

   11   Q      And what would have happened to the company if that

   12   policy had been canceled?

   13   A      It would have had to shut down the next day.            You

   14   couldn’t have employees working without Workman’s Comp

   15   insurance.

   16   Q      Now, did you make any efforts to resolve that

   17   situation?

   18   A      I put in investment funds, personal investment funds.

   19   I loaned that money to pay the insurance bills.

   20   Q      Let’s take a look, if we could, at PX-227.            Ms. Tilton,

   21   do you recognize what PX-227 is?

   22   A      Yes.

   23                  MR. MERVIS:   Your Honor, I will move PX-227.

   24   There is no objection as it’s a plaintiff’s exhibit.

   25                  MR. AMINI:    No objection.




                                     A2153
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1027
                                                                   MainofDocument
                                                                          1218
                                 Pg 63 of 130
                                                                               63


    1                   THE COURT:   It’s received.

    2           (PX-227, admitted into evidence)

    3   BY MR. MERVIS:

    4   Q       Okay.    There’s a chart -- this is an email from you to

    5   Ms. Giglio and Ms. Harrison.         And there’s a chart at the

    6   bottom of the first page that goes over to the second page.

    7   What does that chart show?

    8   A       It showed the funding’s from the Zohar funds, which I

    9   own, and my personal investment funds over the course of

   10   February 26th through January 29th.          The total funding that

   11   was provided to the company to keep it alive during that

   12   year.

   13   Q       And where -- the numbers that are in this chart where

   14   were they pulled from?

   15   A       They were pulled from the Patriarch Partners Agency

   16   Services loan system which is called “Mamma.”

   17   Q       And if you look at the chart on the second page there

   18   is an entry for January 15th.         Do you see that?

   19   A       Yes.

   20   Q       It has a $1.17 million dollar funding?

   21   A       Yes.

   22   Q       Does that relate to the Workman’s Compensation

   23   insurance that we issued that we just talked about?

   24   A       My recollection is I paid four separate insurance bills

   25   by direction letter to keep the company from being shut down




                                     A2154
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1028
                                                                   MainofDocument
                                                                          1218
                                 Pg 64 of 130
                                                                               64


    1   the next day.

    2   Q       Now here, I guess, for the first time in the chart the

    3   lender is Ark II as opposed to the Zohar funds.            Do you see

    4   that?

    5   A       Yes.

    6   Q       Do you know why, at this point, this money was coming

    7   out of your personal funding rather than the fund that you

    8   own, the Zohar funds?

    9   A       There was no availability left in the Zohar funds for

   10   TransCare.     So, the only place that money could come from

   11   would be my personal funds.

   12   Q       Going back to the -- well, looking up the chart on the

   13   second page and going back to the chart on the first page,

   14   speaking, generally, what were these funding’s for?             What

   15   were they used for?      Let me put it this way, what were they

   16   intended for?

   17   A       Well, primarily, they were last minute funding’s when

   18   Wells would say they weren’t going to fund payroll.             So, most

   19   of these were either payroll or insurance payments that Wells

   20   would just decide that they would not fund at the last

   21   minute.

   22   Q       Would you describe them as emergency funding?

   23   A       I mean it was emergency payroll.         Payroll taxes are

   24   insurance.     And it was always a surprise and an emergency

   25   because the company would have gone out of business the next




                                     A2155
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1029
                                                                   MainofDocument
                                                                          1218
                                 Pg 65 of 130
                                                                               65


    1   day.

    2   Q        We saw earlier today that when you got to the

    3   OldCo/NewCo separation plan that part of that plan was to

    4   roll-over a little more than $2 million dollars of funding

    5   that had been funded by Ark II to TransCare.            Do you recall

    6   that?

    7   A        Transcendence.

    8   Q        Yes.

    9   A        It was going to roll it over to Transcendence including

   10   the two ambulances that had been purchased with some of that

   11   money.

   12   Q        At the time that you extended the funding from your

   13   personal funds the -- and I’m really referring now to the

   14   funding on the 15th, and the 28th and the 29th of January.

   15   Did you have a plan at that time to roll over those funds

   16   into NewCo?

   17   A        No.    I didn’t even come up with the idea for the

   18   OldCo/NewCo structure until somewhere around February 7th or

   19   9th.    It was after the February 5th meeting where I had no

   20   confidence in the Carl Marks plan.

   21   Q        All right.    Let’s go back to PX-165.       So, back to this

   22   email exchange between you and Mr. Fefferly.

   23   A        One second.

   24                   MR. MERVIS:    One minute, Your Honor.

   25                   THE WITNESS:    Did you say PX-165?




                                       A2156
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1030
                                                                   MainofDocument
                                                                          1218
                                 Pg 66 of 130
                                                                               66


    1                 MR. MERVIS:    Yes.

    2                 THE WITNESS:    Okay.    Sorry.

    3   BY MR. MERVIS:

    4   Q      So, if you could go -- wait, I’m sorry.           I think I’m in

    5   the wrong place.

    6          So, if we go to the first page of Exhibit 165 there’s

    7   an email from you to Mr. Fefferly and there’s a bunch of

    8   people copied, sent on January 14th at 2:33 a.m.             In the

    9   beginning of that email, the second sentence, you say,

   10          “I am being asked to provide money and make decisions

   11   on the future of the company.         I must have clarity, and with

   12   immediacy, on what is the situation.”

   13          Do you see that?

   14   A      Yes.

   15   Q      What did you mean by that?

   16   A      They have not been sending me anything directly.               They

   17   were supposedly talking to people who worked for me, but I

   18   needed them to communicate quickly with me and also with

   19   valid numbers and accuracy so that I could make accurate

   20   decisions on what to do with the company and also whether to

   21   provide financing for the company.

   22   Q      Just take a moment.       The next three paragraphs of this

   23   email I’d like you to read them to yourself, please, and let

   24   me know when you’re finished.

   25   A      (Witness reads silently)




                                     A2157
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1031
                                                                   MainofDocument
                                                                          1218
                                 Pg 67 of 130
                                                                               67


    1          Okay.

    2   Q      What I asked you to read there, that you wrote on

    3   January 14th, did that accurately summarize your views of the

    4   state of play of TransCare at the time?

    5   A      Yes.

    6   Q      Now, I want to take a look at Mr. Fefferly’s response

    7   which is at the top of the page; first page of PX-165.              He

    8   writes,

    9          “Lynn, thank you for your quick response.            This is what

   10   we have been concerned about since we got here, funding into

   11   a black hole.     So, our focus has been on the size of the hole

   12   and, once filled, what the business can generate.             It seems

   13   like there is a reason for the company to exist, but the

   14   EBITDA numbers we were originally given are significantly

   15   over-stated.”

   16          Do you recall that portion of his email?

   17   A      Yes.

   18   Q      Did what I read to you at this point, roughly, align

   19   with your concern?

   20   A      Well, my concern was they were showing me numbers that

   21   could never make payroll.        So, that’s why -- I mean, I was

   22   not seeing any real build-up of numbers with a full cash-flow

   23   statement.     They were, basically, showing me that payroll

   24   couldn’t be made.      That was hard for me to understand since

   25   payroll is usually the first thing that gets paid.             So, one




                                     A2158
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1032
                                                                   MainofDocument
                                                                          1218
                                 Pg 68 of 130
                                                                               68


    1   of the things I said is I need to see that the company has

    2   revenues greater than its payroll.          You know, I was concerned

    3   that nobody was providing me a reason to fund for a future

    4   company.      That is what I needed to see.

    5   Q       This phrase that both you and Mr. Fefferly use, this

    6   phrase “black hole”, what does that mean?

    7   A       Black hole means your funding into darkness without

    8   visibility into whether that funding will have a purpose for

    9   the future, right.      Now, they just kept asking me for

   10   emergency payments without any plan to show that that funding

   11   would have a purpose to provide the company or a portion of

   12   the company and the people with a future.

   13   Q       Go to PX-175, please.

   14                  MR. MERVIS:   This is in evidence, Your Honor.

   15   BY MR. MERVIS:

   16   Q       Ms. Tilton, you’re not on this email chain.           Have you

   17   had a chance before to review the attachment, this deck from

   18   Carl Marks?

   19   A       Yes.

   20   Q       The deck, do you consider this to be a plan of some

   21   sort?

   22   A       No.    I mean it was a summary of actions that would be

   23   able to be taken, but there was no real income statement,

   24   balance sheet, cash flow statement, bottom up build plan.               I

   25   mean all it was, was a cash-flow statement which actually is




                                     A2159
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1033
                                                                   MainofDocument
                                                                          1218
                                 Pg 69 of 130
                                                                               69


    1   supposed to come from an income statement and a balance sheet

    2   to create it asking for seven and a half million dollars over

    3   the next thirteen weeks, but not plan for the future of the

    4   company, no projections, no purpose for the seven and a half

    5   million to provide a new future for a restructured company.

    6   Q      So, here we are now on January 27th, 2016.            If you

    7   could turn to -- in the deck there’s a Bates page that ends

    8   in 2114.    Let me know when you’re there.

    9   A      Yes.

   10   Q      There’s a chevron at the top of the page, and second

   11   chevron under the actions that says,

   12          “To have a chance of a turnaround TransCare needs an

   13   immediate incremental pledge of support from Patriarch

   14   totaling $7.5 million excluding 2016 term interest.”

   15          A couple of questions.        I see the reference to

   16   Patriarch.    What was your understanding of who Carl Marks was

   17   making this ask of?

   18   A      Well, it was of me personally.         Patriarch is not a

   19   lender or a fund.      It’s a manager and now a family office.

   20   So, it was for me personally.

   21   Q      Do you have an understanding of why they were coming to

   22   you for this funding?

   23   A      Because there was no place else to get any money.

   24   Nobody was going to lend into this without any visibility to

   25   a future, any projections or any plan.           There was only one




                                     A2160
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1034
                                                                   MainofDocument
                                                                          1218
                                 Pg 70 of 130
                                                                               70


    1   place that money could possibly come from and that would have

    2   been me.

    3   Q      This statement excluding 2016 term interest, do you

    4   understand what that’s about?

    5   A      That would have assumed that no interest was paid to

    6   the term lenders which was not something that would have been

    7   possible without calling default because I was no longer

    8   going to be responsible for the term lenders.

    9   Q      So, the term lenders -- I think we know what we’re

   10   talking about, but that’s the term loan that had been

   11   Zohar’s, then Credit Suisse and some others?

   12   A      Well, Zohar funds I would no longer be managing and

   13   they would have more than fifty-one percent of this.              So,

   14   they could easily call a default under the new collateral

   15   manager.

   16   Q      So, if a company were under this proposal, if the

   17   company were required to pay interest on the term loan, about

   18   how much was that?

   19   A      Well, it would have been approximately another $3

   20   million dollars.

   21   Q      And this plan assumes that that money doesn’t get paid?

   22   A      Well, that would have not been a possibility without

   23   potentially the term lenders calling a default.

   24   Q      If you could go -- well, did you approve this funding

   25   request?




                                     A2161
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1035
                                                                   MainofDocument
                                                                          1218
                                 Pg 71 of 130
                                                                               71


    1   A        No, because it had no plan for the future.          It was more

    2   black hole funding. It was seven and a half million dollars

    3   just to survive to try to get a plan together.            As I said, I

    4   didn’t want to fund into a black hole.           All they were

    5   providing me was a plan for a black hole.

    6   Q        Actually, in this deck, if you go to the second to the

    7   last page it ends in the Bates Number 2123.            There is a --

    8   you will see that there is a -- well, I guess it bears the

    9   moniker FY 2016 financial projections.           You see that there’s

   10   a line item for capital contribution?

   11   A        Yeah.    It has eight and a half million dollars of

   12   capital contribution.

   13   Q        And, again, what was your understanding of who Carl

   14   Marks thought would be the source of that money?

   15   A        It would have come from my personal funds.

   16   Q        All right.    Let’s go, if we could, to PX-179.

   17                    MR. MERVIS:   This is already in evidence, Your

   18   Honor.

   19   BY MR. MERVIS:

   20   Q        Ms. Tilton, this is an email from Mr. Greenberg and

   21   there’s an attachment to it.           Have you had a chance to look

   22   at this document before today?

   23   A        Yes.

   24   Q        Do you consider PX-179 to be a turnaround plan?

   25   A        Not in the way I look at a turnaround plan.          I think




                                       A2162
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1036
                                                                   MainofDocument
                                                                          1218
                                 Pg 72 of 130
                                                                               72


    1   this was Michael Greenberg’s best efforts to see if he could

    2   make some changes to reduce the cash need.

    3   Q      And speaking of that, if you look at Page Number 6,

    4   literally Page Number 6 on the lower right-hand corner, if

    5   you look at the second underlined sentence under assumptions,

    6   does that tell you how much funding was being sought in this

    7   analysis?

    8   A      He felt he could lower the cash need from seven and a

    9   half without interest to 6.35 million without interest.

   10   Q      And did you agree to fund pursuant to this document?

   11   A      No, because, again, it still wasn’t a plan to provide

   12   the company with a future.        It was just a stop-gap to get

   13   through a period of time.

   14                MR. MERVIS:     Just one moment, Your Honor.

   15                THE COURT:     Okay.

   16                MR. MERVIS:     Your Honor, I’m a little hot.         We’ve

   17   been going for about two hours.         Is it possible to take a

   18   ten-minute break?

   19                THE COURT:     We can take a ten-minute break.

   20                MR. MERVIS:     Thank you.

   21          (Recess taken at 3:39 p.m.)

   22          (Proceedings resumed at 3:54 p.m.)

   23                THE COURT:     Go ahead.

   24                MR. MERVIS:     Thank you, Your Honor.

   25   BY MR. MERVIS:




                                     A2163
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1037
                                                                   MainofDocument
                                                                          1218
                                 Pg 73 of 130
                                                                               73


    1   Q      All right.     Ms. Tilton, why don’t we take a look at DX-

    2   130?   So, Ms. Tilton, do you recognize DX-130 as an email

    3   chain that you’re a participant in?

    4   A      Yes.

    5                 MR. MERVIS:    Okay.    Your Honor, I move DX-130.

    6   There is no objection, at least none that I know of.

    7                 MR. AMINI:    No objection.

    8                 THE COURT:    It’s received.

    9          (DX-130, admitted into evidence)

   10                 MR. MERVIS:    Thank you.

   11   BY MR. MERVIS:

   12   Q      So, I want to go to the fourth page of the exhibit.

   13   This is an email from you to Mr. Marsden.           And just to, sort

   14   of, orient ourselves we have seen correspondence in December

   15   where there was discussion of a sale process possibly through

   16   bankruptcy.     Do you recall that?

   17   A      Yes.

   18   Q      All right.     Let me walk you through this email.          You

   19   say,

   20          “Dear, Kurt.     I think it makes sense for you and I too

   21   have a quick and preliminary call on TransCare.            This has

   22   unraveled and I am ten million, new money, in the hole.”

   23          Do you see that?

   24   A      Yes.

   25   Q      And what did you mean by this had unraveled or has




                                     A2164
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1038
                                                                   MainofDocument
                                                                          1218
                                 Pg 74 of 130
                                                                               74


    1   unraveled?

    2   A      Just that we were not getting to a place where we were

    3   funding into a new plan; that it just kept deteriorating by

    4   the day.    The revolver kept going down and I, on behalf of

    5   the funds, kept putting new money in.          And we weren’t moving

    6   anything into the future.        There was no plan to put funding

    7   into the company to create a future for that company.

    8   Q      And then you say,

    9          “Since payroll was blocked in July it has been a

   10   constant deterioration of customers, vendors and loss of

   11   employees.”

   12          Do you see that?

   13   A      Yes.

   14   Q      And is that what had, in fact, happened?

   15   A      It was what was continuing to happen.

   16   Q      And do you draw a connection between the two?

   17   A      Yes.    It was when TransCare’s risk of going into

   18   liquidation and not being a continuing operation became

   19   public to the industry and to customers.           Until that time it

   20   was not -- TransCare’s financial issues were not public.

   21   Q      Now, at this point in time, on November 9th, did you

   22   believe that a sale process was still a viable option?

   23   A      On February 9th?

   24   Q      Yeah, February 9th.

   25   A      I did not think it was an option, no.




                                     A2165
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1039
                                                                   MainofDocument
                                                                          1218
                                 Pg 75 of 130
                                                                               75


    1   Q        Let me ask you to turn to find out why that is.           Turn

    2   to the third page first.       Actually -- sorry.       Yeah, third

    3   page first.     If you could go to your email which starts at

    4   the bottom of Page 2 and goes onto Page 3.           It’s an email

    5   from you to Mr. Marsden.       At the second sentence you say,

    6            “John’s stance” -- who is John?

    7   A        John Husson from Wells Fargo.

    8   Q        It says,

    9            “John’s stance is that you want to stay within your

   10   formula or you will take the keys.          Under those terms I don’t

   11   really have an option but to hand you the keys.”

   12            What did you mean by that, “hand you the keys.”

   13   A        Well, handing the keys means you basically give them

   14   control over the company and the liquidation.

   15   Q        And is that something that Wells ever -- did they ever

   16   agree to take the keys?

   17   A        No.   In the end they didn’t want to take the keys.

   18   Q        If you go to the first page of Exhibit 130, Page 1,

   19   there’s an email from Mr. Marsden to you at the very bottom

   20   and then it goes over to Page 2.         If you could just read to

   21   yourself that email up through the one, two, three, that’s

   22   there.

   23   A        (Witness reads silently).      Okay.

   24   Q        So, he’s telling you about three potential options from

   25   his perspective, right?




                                     A2166
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1040
                                                                   MainofDocument
                                                                          1218
                                 Pg 76 of 130
                                                                               76


    1   A        From a call that we have had, yes.

    2   Q        Right.   Go to the first page, please.

    3   A        Yes.

    4   Q        Your responsive email is on February 9th at 8:56 and

    5   it says,

    6            “Kurt, I think we should have a conversation.           I had

    7   two guys from Carl Marks sitting in a conference room with my

    8   team trying to find a way to survive the week.”

    9            And then two sentences in it says,

   10            “We had a plan they presented to me on Friday that I

   11   have asked them to send to John.         That is the plan that

   12   convinced me I could not move forward in this manner.”

   13            Let me ask you a few questions about that.          First of

   14   all, who is the “they” in that sentence?

   15   A        They is Carl Marks.

   16   Q        Okay.    And you saw you asked them to send to John, I

   17   assume that’s John Husson?

   18   A        That is correct.

   19   Q        Do you recall the plan?

   20   A        That was the eight and a half million dollar funding

   21   plan; you know, the seven and a half million of immediate

   22   needs.     That was presented to me on February 5th.

   23   Q        Okay.

   24   A        That was when we first went through that plan together.

   25   I know there was a different date.          And that was the plan




                                     A2167
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1041
                                                                   MainofDocument
                                                                          1218
                                 Pg 77 of 130
                                                                               77


    1   that I knew I could not fund because there was no real

    2   restructuring plan.      That is when I decided that a third

    3   alternative would be the OldCo/NewCo which is the number

    4   three that he’s talking about in this email when he said the

    5   bankruptcy scenario discussed on our earlier call.             That was

    6   the OldCo/NewCo restructuring.

    7   Q       Okay.   So, you’re referring -- if you turn to the

    8   second page of the exhibit --

    9   A       Yes.

   10   Q       -- and you look back at Kurt’s email in his one, two,

   11   three; three is the bankruptcy scenario discussed on our

   12   earlier call.

   13   A       That would have been the NewCo, the OldCo wind-down.

   14   And at first, we were talking about winding it down in a

   15   Chapter 11.

   16   Q       Your email on the first page continues,

   17           “We are sitting here trying to figure out the plan that

   18   I spoke to you of earlier.”

   19           What plan are you referring to?

   20   A       That was the OldCo/NewCo restructuring, the orderly

   21   wind-down of OldCo over ninety days and the strict

   22   foreclosure to create NewCo.

   23   Q       Okay.   Well, why don’t we pause here for a minute and

   24   maybe you can explain for the court why did you develop this

   25   plan?   What was behind it?




                                     A2168
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1042
                                                                   MainofDocument
                                                                          1218
                                 Pg 78 of 130
                                                                               78


    1   A        I had not seen a plan that created a future for the

    2   company.    And I was trying to figure out, one, how to get

    3   Wells out at par in the time period that they wanted, which

    4   was quickly, and I wanted to figure out what part of the

    5   company could be profitable and saved, and the number of

    6   employees that we could possibly keep employed for the

    7   future.    So, to me it was the most elegant solution given the

    8   timeframe and the only scenario under which I was willing to

    9   put in new money because it would have been money going into

   10   a company with a future.

   11            So, for me ninety days giving WARN notice to the

   12   employees, giving customer notices and allowing Wells to

   13   collect their receivables in the ordinary course, then having

   14   NewCo.    At that point in time it was five entities and much

   15   larger before we lost the contracts.          Giving those entities a

   16   chance at a new beginning.

   17   Q        And did you consider whether the structure of the plan

   18   was or was not likely to maximize value in the OldCo

   19   businesses as they wound down?

   20   A        Well, I wanted it too that’s why we were hiring our own

   21   CRO because we wanted it to not be just for Wells’ benefit

   22   because they would take the low hanging fruit.            So, we were

   23   hiring our own CRO to wind-down and run that company during

   24   the wind-down to make sure that we could maximize all the

   25   value from OldCo beyond just want Wells would collect.




                                     A2169
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1043
                                                                   MainofDocument
                                                                          1218
                                 Pg 79 of 130
                                                                               79


    1   Q      At this point, on February 9th, after you had seen this

    2   plan on February 5th what, in your mind, was the alternative

    3   to the NewCo/OldCo plan that you had come up with?

    4   A      I think the only alternative was the liquidation of the

    5   company.    The question was, was it an orderly liquidation or

    6   would Wells insist on a free-fall liquidation.

    7   Q      And why did you think that was the only alternative at

    8   this point in time?

    9   A      Because there was no capital to go into the company and

   10   Wells was not willing to fund into the future.

   11   Q      If you could turn to PX-131 please.          So, Ms. Tilton,

   12   this appears to be a continuation of the chain that we were

   13   looking at, but you see at the top here you have another

   14   couple email exchanges on the first page with Mr. Marsden?

   15   A      I’m sorry, the question.

   16   Q      I’ll ask another question.        Is Exhibit DX-131 an email

   17   exchange in which you were a participant?

   18   A      Yes.

   19                 MR. MERVIS:    Your Honor, I will offer DX-131.          I

   20   don’t think there’s a stated objection.

   21                 THE COURT:    It’s received.

   22          (DX-131, admitted into evidence)

   23                 MR. MERVIS:    Thank you.

   24   BY MR. MERVIS:

   25   Q      I want to focus on your email on the first page of the




                                     A2170
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1044
                                                                   MainofDocument
                                                                          1218
                                 Pg 80 of 130
                                                                               80


    1   exhibit to Mr. Marsden.       You -- in the middle of that email

    2   you say,

    3           “We will be continuing our work tomorrow.”

    4           Do you see that?

    5   A       Yes.

    6   Q       What work were you and -- well, what work was being

    7   done?

    8   A       We were trying to build bottom-up models, two models;

    9   one for OldCo, which was the orderly wind-down of 911 and

   10   Core business, and a NewCo model.         We were building them up

   11   from the details of each contract, the need for bodies,

   12   labor, ambulances, you know, the hours that needed to be

   13   worked, where the ambulances needed to be.           On the NewCo side

   14   just to try to understand whether the business could be

   15   profitable and how much money it would need.            At the same

   16   time, we were building for Wells Fargo an OldCo wind-down

   17   model to show them that they would fully recover their money.

   18   Q       This is the bottom-up exercise that you had earlier

   19   talked about?     You had wanted that to be done before that?

   20   A       Yes.    We were finally doing it ourselves with the help

   21   of certain managers from TransCare giving us the information

   22   direct from the enterprise system, not numbers put together

   23   by anyone else.

   24   Q       Okay.   Just so I’m clear, the TransCare personnel were

   25   involved in this model?




                                     A2171
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1045
                                                                   MainofDocument
                                                                          1218
                                 Pg 81 of 130
                                                                               81


    1   A      Absolutely.     We needed them.      They were the most

    2   knowledgeable about their businesses.          We were working

    3   directly with Glenn Youngblood from TransCare and each of the

    4   division heads.

    5   Q      And in your -- going back to your email to Mr. Marsden

    6   at 7:41 p.m. you continue to say,

    7          “You are welcome to send someone from your team to join

    8   in the process.”

    9          Did you mean that invitation?

   10   A      Absolutely.     I mean, look, we were working together on

   11   this project to try to figure out the most elegant solution

   12   for a company in crisis.       They were asking for information

   13   and if they wanted to have their modelers there at the same

   14   time with us, and the company and Carl Marks I welcomed them

   15   to be there and help.

   16   Q      Did they take you up on the offer?

   17   A      Not to help with the modeling. I mean, eventually, we

   18   did have meetings together, but they did not come to sit

   19   through the modeling exercises.

   20   Q      If you could go to JX-84, please.

   21                THE COURT:     What number?

   22                MR. MERVIS:     84.

   23   BY MR. MERVIS:

   24   Q      So, Ms. Tilton, this is a pretty long chain.            Actually,

   25   we’re going to look at it two separate times this afternoon.




                                     A2172
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1046
                                                                   MainofDocument
                                                                          1218
                                 Pg 82 of 130
                                                                               82


    1   I’d like you to go to the very end of the -- toward the end

    2   of the chain to the page that had Bates Number 0052 at the

    3   bottom.

    4   A      Okay.

    5   Q      And at the bottom of the page there’s an email from Mr.

    6   Stuck to you and others that goes over to the next two pages.

    7   Are you familiar with -- do you recall this?

    8   A      Yes.

    9   Q      Okay.    Just at a general level, what is Mr. Stuck

   10   sending you?

   11   A      He’s sending a request for models and scenarios.             I

   12   mean, they were anxious to move forward.           They didn’t want to

   13   be in the credit anymore.        They were asking me for a lot of

   14   information that we were not yet prepared to send because we

   15   wanted something that was well-formulated and accurate.

   16   Q      And if you go up to your email on the top of the page

   17   that ends in Bates Number 0052 and you say,

   18          “Bob, I’m happy to speak to you again today, but as I

   19   said to you earlier, we are scrambling here, Patriarch, Carl

   20   Marks and the company, to try to figure out a way forward.”

   21          What work was being done at this point in time?

   22   A      We were just modeling.        I mean we were trying to get

   23   accurate, detailed basic variable information to build the

   24   company by division, by contract back up and then also trying

   25   to put together an OldCo model which would run the company




                                     A2173
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1047
                                                                   MainofDocument
                                                                          1218
                                 Pg 83 of 130
                                                                               83


    1   for ninety days in an orderly way and wind it down.             So, we

    2   were working multiple models and multiple scenarios, but I

    3   had only started a couple of days before.           It was a

    4   tremendous amount of work and effort on a lot of people’s

    5   parts.

    6   Q        Still trying to build up this OldCo/NewCo plan.

    7   A        We were starting from scratch.       We were starting from

    8   the basics by contract, by ambulance, by person, by medical

    9   person.    We wanted to understand that there was a future for

   10   companies and build around those profitable divisions and

   11   contracts.       We weren’t taking any other information other

   12   than the bottom-up build of actual contracts and how they

   13   work.

   14   Q        One sentence later you write,

   15            “If you would like to send any of your Wells people or

   16   your own financial advisors to work with us, we would welcome

   17   them here.”

   18            The same question, was that -- you meant that, right?

   19   A        Yeah.    I mean we were scrambling and working, and they

   20   just kept requesting things.         I thought it would be better if

   21   they came down and watched the action and contributed rather

   22   than just asking for things because I didn’t think they

   23   understood what was really going on, on the ground.

   24   Q        Was there anything about what you, and the GMAC folks

   25   and the TransCare folks were doing that you wanted to shield




                                     A2174
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1048
                                                                   MainofDocument
                                                                          1218
                                 Pg 84 of 130
                                                                               84


    1   from view from Wells Fargo?

    2   A      Absolutely not.      I mean we were all looking at the

    3   exact same information to try to make the best decisions.               We

    4   just wanted it to be valid and accurate which is not the

    5   information that had been coming out of the company or Carl

    6   Marks up until that point.

    7   Q      I want to leave this document for a little bit, Ms.

    8   Tilton, and come back to it.

    9          Let’s turn now to DX-195.        So, Mr. Amini, I think,

   10   showed you this document earlier.         Let me ask you a question;

   11   you -- what you were proposing, would you characterize that

   12   as an equity DIP?

   13   A      No.

   14   Q      So, how would you characterize it?

   15   A      I was willing to put up a DIP if it was a first lien

   16   DIP, but I was not willing to put up subordinated money to

   17   act as a DIP.     So, it either needed to come from me and Wells

   18   needed to allow me to prime their lien so it was paid first

   19   or Wells needed to over-advance that DIP money and get paid

   20   back first.

   21   Q      And throughout these negotiations did Wells ever

   22   indicate a willingness to fund a DIP itself?

   23   A      At different points they were willing to over-advance,

   24   but they kept changing their mind.

   25   Q      If you go to the second page of the exhibit there’s an




                                     A2175
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1049
                                                                   MainofDocument
                                                                          1218
                                 Pg 85 of 130
                                                                               85


    1   email from you to Mr. Landeck.         And I think we looked at --

    2   there’s a paragraph halfway down that says I’ve made it

    3   clear, right, and this is, again, talking about the DIP liens

    4   needing to be rolled up.       Then you say,

    5          “I suggest that you provide information that is

    6   accurate.”

    7          Now you’re talking to Carl Marks?

    8   A      Yes.    Carl Marks was not, in my opinion, working in the

    9   interest of the company, but rather for Wells and were making

   10   statements and making requests that were not in line with

   11   what I was willing to do.

   12   Q      And then you write,

   13          “As you said very publicly Thursday night.”

   14          And the “you” here is Mr. Landeck.

   15   A      Mr. Landeck, himself, in front of my people and some of

   16   the company management.

   17   Q      Right. It says,

   18          “As you said very publicly Thursday night, I would not

   19   put one penny of my personal money into this company.              This

   20   is a black hole.”

   21   A      That is correct.

   22   Q      And that was said in public?

   23   A      That was said in front of many, many people.

   24   Q      Go to JX-82.     If you go to the third page of this

   25   exhibit, Ms. Tilton, there’s an email from a Mr. Helfat to




                                     A2176
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1050
                                                                   MainofDocument
                                                                          1218
                                 Pg 86 of 130
                                                                               86


    1   others.    Just read it to yourself and what he said.

    2   A        (Witness reads silently).

    3   Q        Do you recall after receiving this or after learning of

    4   this email where Wells made clear their position about the

    5   DIP.   Do you recall any further serious negotiations about

    6   DIP financing or Chapter 11?

    7   A        No.    We were going into, after that, the OldCo/NewCo

    8   structure and the orderly wind-down.

    9   Q        Can you go back to JX-84?      I’d like to move forward in

   10   this document, also move forward in the calendar that has a

   11   Bates Number ending in 0048.

   12                   THE COURT:    Which exhibit are we on?

   13                   MR. MERVIS:    We’re going back now, Your Honor, to

   14   JX-84.

   15                   THE COURT:    Okay.

   16   BY MR. MERVIS:

   17   Q        We’re going to the page where it has Bates Number

   18   ending in 0048.      Are you there, Ms. Tilton?

   19   A        (No verbal response)

   20   Q        There’s an email at the bottom of that page from you to

   21   Mr. Stuck.      Do you see that?

   22   A        Yes.

   23   Q        I want to just focus on a couple of things that you say

   24   there.    In the second paragraph you say,

   25            “I will try to have something to you in the morning




                                      A2177
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1051
                                                                   MainofDocument
                                                                          1218
                                 Pg 87 of 130
                                                                               87


    1   separating NewCo, we are still waiting to make this happen,

    2   and the wind-down of OldCo (Core, 911).”

    3          At this point, February 16th, were you still in regular

    4   communication with Wells Fargo about the OldCo/NewCo plan?

    5   A     Absolutely, daily.      We were just trying to wind-down

    6   outside of a Chapter 11 at this point and avoid those

    7   expenses and the need for the DIP, but we talked to them

    8   every day.

    9   Q     And the next paragraph says:

   10         "I also have an interview with a CRO tomorrow who comes

   11   highly recommended from an old friend."

   12         Who was the CRO supposed to be for?

   13   A     For OldCo.    For -- we were hiring the CRO for OldCo to

   14   handle the wind-down in the most efficient way to collect as

   15   much as possible not only for Wells, but also for the

   16   remaining term lenders.

   17   Q     And do you remember the name of this candidate?

   18   A     I believe her name is Cindy Romano (ph), and she'd come

   19   to me through Steven Gray (ph), who was an old friend of mine

   20   from the bankruptcy world.

   21   Q     If you go over to the prior page, which ends in --

   22   there's a Bates Number ending 0057, there's an email from

   23   Mr. Strack and he ends it by saying, "Any update on getting

   24   us the mop?"

   25         Do you see that?




                                     A2178
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1052
                                                                   MainofDocument
                                                                          1218
                                 Pg 88 of 130
                                                                               88


    1   A     Yes.

    2   Q     And then you respond to him and you tell him you had the

    3   entire office working on it; do you see that?

    4   A     Yes.

    5   Q     And then if you go to the next page, the first page, so

    6   this is February 17th, 2:13 -- this email at 2:13, and

    7   Mr. Strack says in the second sentence of this email:

    8         "Without our receiving a viable plan, we are not

    9   approved to further extend the financing, which expired

   10   yesterday."

   11         Do you see that?

   12   A     Yes.

   13   Q     Was that a concerning statement to you?

   14   A     Yes.    Without financing, the company would have gone

   15   into immediate liquidation.

   16   Q     Let me ask you to turn to DX-147.

   17         And, Ms. Milton, is this an email exchange that you were

   18   a participant in?

   19   A     Yes.

   20                 MR. MERVIS:    Your Honor, I'd like to move DX-147.

   21   I don't believe there's any standard objection.

   22                 THE COURT:    Any objection?

   23                 MR. AMINI:    No, Your Honor.

   24                 THE COURT:    It's received.

   25         (Exhibit DX-147 received in evidence)




                                     A2179
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1053
                                                                   MainofDocument
                                                                          1218
                                 Pg 89 of 130
                                                                               89


    1   BY MR. MERVIS:

    2   Q       Going to the second page, there's an email from you

    3   about halfway down the page at 3:31 p.m. to Mr. Strack.

    4           Do you see that?

    5   A       Yes.

    6   Q       And you write, "This is the wind-down plan on Corp and

    7   911."

    8           Was that the model that you had been telling

    9   Mr. Strack -- one of the models that you told Mr. Strack that

   10   you had been working on?

   11   A       Yes, that was the model on their wind-down plan.           I

   12   mean, they were receiving both models, but this was the one

   13   that looked at their recoveries and I got that out as quickly

   14   as possible.

   15   Q       You then write, "It assumes that there is a foreclosure

   16   sale on the other entities."

   17           What did you mean by "foreclosure sale" there?

   18   A       The -- that there would be an Article IX foreclosure

   19   sale on the other entities and then those would be acquired

   20   by Transcendence so that the NewCo, those five entities at

   21   the time, would go forward as a new operating company in

   22   ongoing business.

   23   Q       So, again, at this point in time, they were at

   24   February 17th.

   25           And prior, the OldCo was the Corp and the 911?




                                     A2180
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1054
                                                                   MainofDocument
                                                                          1218
                                 Pg 90 of 130
                                                                               90


    1   A     That is correct; that was the wind-down of those two

    2   large businesses.

    3   Q     Okay.   Because, then, if you go up the page, Page 2 --

    4                 MR. MERVIS:    Your Honor, I don't want to interrupt

    5   the spill, but --

    6                 THE COURT:    It's okay.    I'm following it.

    7                 MR. MERVIS:    I just wanted to make sure.

    8                 THE COURT:    I've been following it for the last

    9   two hours.

   10   BY MR. MERVIS:

   11   Q     If you look at that email at the top of the page from

   12   Mr. Strack to you, about two-thirds of the way down, he

   13   writes:

   14         "We are having Otterbourg continue their dialogue with

   15   Curtis regarding the legal process structure of carving out

   16   the proposed NewCo entities."

   17         Do you see that?

   18   A     Yes.

   19   Q     Was it -- now, Otterbourg was Wells' counsel?

   20   A     Yes.

   21   Q     Okay.   And I think we've established Curtis is -- Curtis

   22   was the company.

   23   A     That is correct.

   24   Q     To your knowledge, were those conversations ongoing?

   25   A     Yes.    I mean everything was done between all the parties




                                     A2181
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1055
                                                                   MainofDocument
                                                                          1218
                                 Pg 91 of 130
                                                                               91


    1   and everybody was aware of exactly what was going to happen.

    2   Q     And then he writes, "Is there any update on procuring

    3   insurance for the NewCo."

    4         Do you know what that refers to?

    5   A     Yes.   He knew we couldn't execute on that NewCo entity

    6   or the strict foreclosure sale until we had insurance for

    7   that new entity to run that business.

    8   Q     At the top of his email there's a couple of sentences

    9   where he effectively asks if it's okay if Wells shares your

   10   wind-down plan with Carl Marks; is that right?

   11   A     Yes, he wanted to know if he could share the Patriarch

   12   models with Carl Marks.

   13   Q     At this point in time, was it your sense that Wells was

   14   looking to Carl Marks for guidance on this issue?

   15   A     It was my sense that Carl Marks was there to support

   16   Wells in recovering their loan.

   17   Q     If you could go over to the first page, there's an email

   18   from you -- and this s again, Exhibit 147 -- it's an email

   19   from you back to Mr. Strack, and in the, about two-thirds of

   20   the way down in the first paragraph, there's a sentence that

   21   says, "We're running out different scenarios on the rundown

   22   of revenue as we do give 90 days' notice."

   23         Do you see that?

   24   A     Yes.

   25   Q     What's the reference -- what's the meaning of the




                                     A2182
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1056
                                                                   MainofDocument
                                                                          1218
                                 Pg 92 of 130
                                                                               92


    1   reference to the 90 days' notice?

    2   A     We were -- the wind-down plan assumed 90 days' notice to

    3   the customers, as well as to the employees, but we knew that

    4   some of the contracts might leave earlier once we noticed

    5   them, so we were looking at different scenarios where certain

    6   contracts might leave earlier.

    7   Q     Okay.   And did the 90 days have anything to do with any

    8   legal notice requirements at this point?

    9   A     Well, we certainly wanted to give the WARN Act notice to

   10   the employees, but we also wanted to give the customers

   11   sufficient notice to move their contracts so that nobody was

   12   left hanging and we felt that 90 days would accomplish both,

   13   knowing that Wells really wanted to be out of the credit

   14   quickly.

   15   Q     Can you turn to Joint Exhibit 86, please.

   16         Ms. Tillem focused you on the first page of this

   17   exhibit, which is an email from you to Mr. Strack and

   18   you're -- here, you're attaching what you describe as a

   19   "bottom-up model."

   20   A     That is correct.

   21   Q     If you go down to the third paragraph of this email,

   22   about halfway down, you write:

   23         "The separation of the NewCo assets is achieved such

   24   that the 7.5 billion in receivables taken in that separation

   25   flows directly, without any additional costs associated to




                                     A2183
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1057
                                                                   MainofDocument
                                                                          1218
                                 Pg 93 of 130
                                                                               93


    1   the future business."

    2           What is that?

    3   A       Well, in this model, we didn't purchase the receivables,

    4   but even though we were running the business, all the

    5   collections would go to Wells.         And we didn't feel that

    6   there'd be any costs to those collections because we were

    7   running an ongoing business.

    8           Often, when you stop running a business, people don't

    9   pay their receivables, they put damages against it.             So, this

   10   would have no cost to the collection of those receivables

   11   because we were still running the ongoing business.

   12   Q       And then in the next sentence, you say a CRO actually

   13   runs the business through the wind-down.

   14           Was that the thought of having a CRO that was still in

   15   play?

   16   A       That is correct.     We felt that would -- having someone

   17   running the business, communicating with everyone, and making

   18   sure certain things were collected would be the best option

   19   for fullest recoveries for everybody.

   20   Q       I'd like you now, please, to go to DX-150.

   21           And I'm focused, in particular, Ms. Milton, on the email

   22   that you sent on February 18th at 11:03 at night.             Do you

   23   remember this email?

   24   A       Yes.

   25                  MR. MERVIS:    Your Honor, I'd like to move DX-150




                                      A2184
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1058
                                                                   MainofDocument
                                                                          1218
                                 Pg 94 of 130
                                                                               94


    1   in.   There's no stated objection.

    2                 MR. AMINI:    No objection.

    3                 THE COURT:    It's received.

    4         (Exhibit DX-150 received in evidence)

    5   BY MR. MERVIS:

    6   Q     The email that you sent, you said, "Dear Patriarch

    7   family ..."

    8         Now, I can't, because of the way it's formatted, I can't

    9   say exactly who the recipients were.          But do you have a

   10   memory of who the likely candidates were?

   11   A     I sent it to the entire New York office because

   12   everybody had been working for weeks now just on trying to

   13   save this company.      So, I had left the office and I sent it

   14   back to the entire team in New York.

   15   Q     And about how many people was that team?

   16   A     About 35 to 40 people, all of whom were working to save

   17   this company.

   18   Q     And you talk about a call you received from Kurt Marsden

   19   about Wells want to go find a solution, a joint solution to

   20   unwind more gracefully.

   21         Had something happened earlier in the day that preceded

   22   this communication from Mr. Marsden?

   23   A     Earlier that evening, we had been told that Wells was no

   24   longer going to fund.       And I had told everyone in the office

   25   that I wasn't sure that we would have operations the next




                                     A2185
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1059
                                                                   MainofDocument
                                                                          1218
                                 Pg 95 of 130
                                                                               95


    1   day.   That included TransCare leaders who were in the office,

    2   and that we might need to send people home in the morning.

    3          So, it was a very somber evening.         People had been

    4   working around the clock for weeks, I mean, leaving at 2:00

    5   in the morning and getting back at 7:00 in the morning.              And

    6   so, I had sent everybody home earlier, and then, after being

    7   told they would no longer fund, they received a call from

    8   Kurt Marsden in the car on the way home and they told me that

    9   they were changing their mind and wanted to work together to

   10   try to do a more graceful wind-down, as we had been

   11   previously discussing.

   12   Q      And if you recall, was there any discussion about what

   13   the structure of that wind-down might look like?

   14   A      I mean, we were going back to that 90-day orderly wind-

   15   down for OldCo and the foreclosure of the OldCo-NewCo

   16   structure that we had been discussing over the last 10 days.

   17   Q      So, for a moment, structure of the company looked left

   18   for dead and then it got a lifeline?

   19   A      Well, we just needed to make sure that every day funding

   20   was not stopped.      We needed a few more days to get to a place

   21   and we needed the stopping of funding every day to cease so

   22   we could get there.

   23   Q      If you could go now, please, to DX-151.

   24          And first, I'd like to ask you if you recognize this

   25   email chain in which you are a participant.            Just take a




                                     A2186
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1060
                                                                   MainofDocument
                                                                          1218
                                 Pg 96 of 130
                                                                               96


    1   moment to look at it.

    2   A     I recognize the email.

    3   Q     And is this something -- this is an email chain that you

    4   were a part of?

    5   A     Yes, I was.

    6                MR. MERVIS:     Your Honor, I'd like to offer DX-151.

    7                THE COURT:     Any objection?

    8                MR. AMINI:     No objection.

    9                THE COURT:     It's received.

   10         (Exhibit DX-151 received in evidence)

   11   BY MR. MERVIS:

   12   Q     So, now, if you look at the second page, Ms. Milton, you

   13   have a short email to, I believe it was to Ms. Giglio, "Have

   14   you heard from anyone this morning?"

   15         Do you see that?

   16   A     Yes.

   17   Q     And why were you asking the company's lawyer that?

   18   A     Because apropos of my conversation with Kurt Marsden

   19   from Wells the night before, I was wondering if we had a

   20   proposal on funding through the transaction.

   21   Q     And if you go to the first page of the exhibit, there's

   22   a response from Ms. Giglio and she writes:

   23         "Just Otterbourg.      Said Wells is very interested in the

   24   NewCo plan, so anything you can send in terms of models,

   25   timing, et cetera, would be helpful.          I told Wells, if they




                                     A2187
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1061
                                                                   MainofDocument
                                                                          1218
                                 Pg 97 of 130
                                                                               97


    1   really want to make NewCo work, they should over-advance

    2   today, so we have enough liquidity to properly make it

    3   through the weekend."

    4         Do you see that?

    5   A     Yes.

    6   Q     Now, at this point -- now we're on February 19th --

    7   what -- was Wells -- did Wells have any commitment beyond the

    8   day-to-day commitment to fund?

    9   A     No, they had no commitment even day-to-day.            We were

   10   just living day-to-day.

   11   Q     If you could go now to DX-157.         And, Ms. Milton, again,

   12   take a moment.

   13         My initial question is whether this is an email chain in

   14   which you were a participant?

   15   A     Yes.

   16                MR. MERVIS:     Your Honor, I'll offer DX-157.

   17   There's been no objection registered.

   18                THE COURT:     Any objection?

   19                MR. AMINI:     No objection.

   20                THE COURT:     It's received.

   21         (Exhibit DX-157 received in evidence)

   22                MR. MERVIS:     Thank you.

   23   BY MR. MERVIS:

   24   Q     I want to start on the second page of the exhibit, the

   25   one that at the bottom has a Bates number ending in 5292.




                                     A2188
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1062
                                                                   MainofDocument
                                                                          1218
                                 Pg 98 of 130
                                                                               98


    1   There's an email from Mr. Strack and this is fairly early in

    2   the morning on the 19th.       He says:

    3         "Lynn, please send us over whatever information you can

    4   provide on your CRO candidate."

    5         Do you see that?

    6   A     Yes.

    7   Q     And your response, you say in the email at 8:36 p.m.,

    8   you say:

    9         "Bob, I will send her paper when I get to the office.

   10   She's very smart and capable, and well-trained by Steven

   11   Gray, with whom I have worked and respected deeply."

   12         Two lines down, then, you say:

   13         "Last night we told her there would be no engagement and

   14   we will now need to see if she is still available."

   15         Do you see that?

   16   A     Yes.

   17   Q     Why was she told that there would be no engagement two

   18   nights earlier?

   19   A     Because that was the night that we were told that Wells

   20   would no longer fund and we were signing an engagement letter

   21   with her, so we made it clear to her that it was -- that we

   22   were not going to be able to move forward at that point.

   23   Q     And subsequent to this email, did you go back to the

   24   candidate and see if she could do it?

   25   A     Yes.




                                     A2189
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1063
                                                                   MainofDocument
                                                                          1218
                                 Pg 99 of 130
                                                                               99


    1   Q      Okay.    So, if you look at the email just above the one

    2   we went through, which is from Mr. Strack at 3:12 p.m., he

    3   says, "We're working on getting a termsheet to you for

    4   discussion."

    5          What was he talking about?

    6   A      A       termsheet on the terms under which they would

    7   continue to fund.

    8   Q      If you go to the first page of the exhibit, and this is

    9   February 19th in the afternoon, your email to Mr. Strack, you

   10   say:

   11          "Bob, again, the company has just received a 90-day

   12   notice from Bronx Lebanon, a contract that we were taking

   13   with NewCo."

   14          Earlier, I think there had been some discussion about

   15   that NewCo was going to essentially everything, but Corp and

   16   911.   With this contract being cancelled, what was the impact

   17   on that plan?

   18   A      It was about two and a half million dollars of EBITDA.

   19   I mean, it -- this and Montefiore Hospital were about two and

   20   a half million dollars of EBITDA; it was a big hit.

   21   Q      Okay.

   22   A      This was very important.       It was the reason that I had

   23   lent them the money to buy the new ambulances --

   24   Q      Okay.

   25   A      -- because that was a requirement of the contract that




                                     A2190
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1064
                                                                   MainofDocument
                                                                          1218
                                 Pg 100 of 130
                                                                               100


    1   we were trying desperately to keep.

    2   Q     And if you go, Ms. Milton, up to the top of the page,

    3   there's an email from you to Mr. Strack and others at 3:59.

    4         And right toward the end of the email you say:

    5         "The Company is unravelling by the minute.            I don't

    6   think it's a coincidence that we received two unexpected

    7   cancellations today."

    8         Let me break those apart.        We'll start with the

    9   cancellations.      So, we -- I think we saw already the

   10   cancellation at Bronx Lebanon.

   11         Do you recall the second contract that was cancelled?

   12   A     I'm not sure whether this was Montefiore or Maryland.                  I

   13   know that both of them came, I just don't remember which one

   14   it was right here.

   15   Q     And did either of those revisions make it into the final

   16   NewCo?

   17   A     No, they did not.

   18   Q     When you -- you say the company is unravelling by the

   19   minute, were you being hyperbolic?

   20   A     I really don't think so.

   21   Q     Okay.

   22   A     I mean, we were losing people, as well -- leadership --

   23   as well as contracts on a minute-by-minute basis.              I couldn't

   24   keep the model for NewCo together because it kept moving with

   25   the loss of contracts.       So, I think that, you know,




                                     A2191
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1065
                                                                   MainofDocument
                                                                          1218
                                 Pg 101 of 130
                                                                               101


    1   announcing to certain leadership that we didn't think the

    2   company would be there on the morning of the 19th caused

    3   these contracts to be cancelled.

    4   Q     And I guess connected to that, you write at the end,

    5   "This is a rumor mill."

    6         What did you mean by that?

    7   A     Just that everybody was talking throughout the industry,

    8   through all the hospitals, through all the contracts.               And we

    9   also lost the head of EMS who was in charge of Bronx Lebanon

   10   and Montefiore at the same time.          So, I think the

   11   announcement on the night of the 18th was probably the last

   12   nail in the coffin.

   13   Q     If you could go to JX-90, please.          Just let me know when

   14   you're there, Ms. Milton.

   15   A     I'm there.

   16   Q     So, this is an email that you wrote to three of your

   17   lawyers or three of the lawyers.          And in the middle of the

   18   email you say, "Our plan is to have Cindy Romano arrive on

   19   Tuesday at the company to reduce any execution risk," and

   20   then it goes on.

   21         Cindy Romano is who, again?

   22   A     She was the CRO that we had engaged to wind-down OldCo.

   23   Q     And this is -- so, this is three days before the

   24   Article IX and the bankruptcy filing?

   25   A     That is correct.




                                     A2192
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1066
                                                                   MainofDocument
                                                                          1218
                                 Pg 102 of 130
                                                                               102


    1   Q     And you're saying the plan is to have her arrive on

    2   Tuesday, the 23rd?

    3   A     That is correct.

    4   Q     If you could go, please, to JX-93, and if you could turn

    5   to the second and third page of the exhibit.             So, now we're

    6   into Tuesday the 23rd.       And you'll see on the third page

    7   there's an email from Mr. Helfat that encloses -- it says it

    8   encloses -- an analysis.

    9         Did you know what that, just generally speaking, what

   10   that analysis was supposed to be about?

   11   A     It was on the receivables.

   12   Q     Okay.    And if you'd go into the second page of the

   13   exhibit, there's an email from you back to Mr. Helfat, and

   14   I'd like you to look at the second-to-last paragraph, the one

   15   that says, "We are trying to save 700 jobs."

   16         Just read that to yourself, please.

   17   A     Okay.

   18   Q     What was going on here?

   19   A     They were trying to force me to pay more than the amount

   20   of the collectible receivables I was taking and acting like

   21   they wouldn't let the foreclosure go forward unless I paid

   22   them their price.      And I found that disheartening, since we

   23   were trying to save a lot of the company and a lot of the

   24   people's jobs.

   25   Q     You're telling him that he has a choice, right, keeping




                                     A2193
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1067
                                                                   MainofDocument
                                                                          1218
                                 Pg 103 of 130
                                                                               103


    1   the receivables or selling them to you, right?

    2   A       That is correct.

    3   Q       And, ultimately, which choice did Wells take?

    4   A       To keep the receivables.

    5   Q       In the modeling and financial work that you had done

    6   prior to the 23rd, what assumption, if any, had you made

    7   about whether you would be able -- you would buy the

    8   receivables or not?

    9   A       I think we had different models on different occasions.

   10   Q       All right.     Fair enough.    I'll show you where.

   11   A       Yeah, so ...

   12   Q       Okay.    Actually, why don't I do that?       If you could turn

   13   to PX-286, please.

   14                    MR. MERVIS:   And, Your Honor, this is already in

   15   evidence.

   16   BY MR. MERVIS:

   17   Q       It's the very last exhibit.

   18   A       Okay.

   19   Q       Take a moment just to familiarize yourself with this,

   20   but my question, initial question is:           Do you remember this

   21   correspondence that was attaching something?

   22   A       Yeah, this was one of the initial analyses that were

   23   done.

   24   Q       Okay.    And this was the -- this is on the 13th?

   25   A       Right.




                                       A2194
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1068
                                                                   MainofDocument
                                                                          1218
                                 Pg 104 of 130
                                                                               104


    1   Q       Okay.   If you look at the second page, there's a section

    2   that says, "Outcome of model is as follows," and then there's

    3   a bunch of different bullet points.          Just take a moment to

    4   review those bullet points.

    5           My question is:       Based on what's written there, did it

    6   provide an indication of the approximate amount of working

    7   capital that would be needed to operate NewCo and it was then

    8   constituented [sic]?

    9   A       Yeah, based on this, it was about a little over ten and

   10   a half million dollars.

   11   Q       Okay.   Now, there's an attachment -- if you go back to

   12   the first page, there's an attachment that says,

   13   "Transcendence" in the file name.

   14                   MR. MERVIS:    But (indiscernible) can you pull up

   15   the -- I guess this is a spreadsheet.

   16                   And, Your Honor, this is not in the book because

   17   it's just too big.      We couldn't print it, Your Honor.

   18                   And, (indiscernible), if you could click on the BS

   19   tab, or have you already done that?

   20                   UNIDENTIFIED:    Yeah, we did that.

   21                   MR. MERVIS:    Okay.    Great.

   22   BY MR. MERVIS:

   23   Q       Ms. Milton, at a very high level, what are we looking at

   24   here?

   25   A       You're looking at the combined balance sheet for the




                                        A2195
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1069
                                                                   MainofDocument
                                                                          1218
                                 Pg 105 of 130
                                                                               105


    1   five divisions that we were initially looking at taking in

    2   the foreclosure to create NewCo, and this would be the

    3   December 15th closing balance sheet and then a projection

    4   going forward of the balance sheet based on an initial

    5   analysis of those five entities.

    6   Q       Okay.   And the Column B, the December 15 closing balance

    7   sheet, the -- now, the figures for the assets that are listed

    8   there, where were those pulled from?

    9   A       They were pulled from the balance sheets of each

   10   individual entity and combined.

   11   Q       From the company?

   12   A       From the company's balance sheets, yes.

   13   Q       Okay.   Now, I want to focus on rows -- and I see why

   14   it's helpfully highlighted at Rows 7 through 24 but let me

   15   stop.

   16           Earlier -- and we've had some -- a lot of conversation

   17   about this today -- you talked about how you valued the

   18   assets of NewCo using book value; do you recall that?

   19   A       Yes.

   20   Q       Did you use the data in the cell that's been highlighted

   21   here, this Row B, December 15, as part of that calculation?

   22   A       I used some of the data in there, yes, to come up with

   23   that calculation.

   24   Q       Okay.   Let's go through what you used and didn't use.

   25   So, what's the first thing that you used?




                                     A2196
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1070
                                                                   MainofDocument
                                                                          1218
                                 Pg 106 of 130
                                                                               106


    1   A     I used the cash, the receivables, and the inventory, and

    2   then I added to that, the net property, plant, and equipment.

    3   Q     All right.     Now, before we -- well, actually, let's see.

    4   Were -- are you able, through the magic of Excel, to sum

    5   those up.

    6   A     Yeah, it's right at the bottom there, the nine million

    7   nine ninety-six point six.

    8   Q     Okay.    So, the sum of the different asset values that

    9   you used, gets you just under 10 million?

   10   A     That's correct.

   11   Q     Okay.    Now --

   12                 THE COURT:    I see a total of 6,855,000.

   13                 THE WITNESS:     But I didn't take the negative

   14   goodwill and I didn't take the pre-paids or the other assets

   15   because I had no way of knowing what those assets were.

   16   I took the receivables, the cash, the inventory, and the net

   17   PP&E and that came to 9,000,966.          You know, I thought like

   18   negative goodwill was not something to take the benefit

   19   thereof.    I took the real assets.

   20                 UNIDENTIFIED:     I saw this chart in another

   21   exhibit.

   22                 MR. MERVIS:    It's possible.

   23                 UNIDENTIFIED:     I've seen it before.

   24                 UNIDENTIFIED:     We showed it to Michael Greenberg.

   25   BY MR. MERVIS:




                                      A2197
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1071
                                                                   MainofDocument
                                                                          1218
                                 Pg 107 of 130
                                                                               107


    1   Q     All right.     So, Ms. Milton, just to pick up on the

    2   judge's question -- now, you already answered it, I just want

    3   to understand why.

    4         So, you didn't use the goodwill number, which was a

    5   negative number -- a pretty big number -- over $5 million.

    6         And why didn't you use that?

    7   A     Because that was not an asset that was worth anything of

    8   what we were taking.       We were just taking the book value of

    9   the assets that made sense for the future business in the

   10   fresh-start accounting of the new business, and that would

   11   have been the receivables, the cash, the inventory, and the

   12   net PP&E and that would have been the opening balance sheet

   13   for the new business, had we taken these five entities.

   14   Q     And the other assets, although it's a fairly small

   15   number, what was the reason you didn't apply those?

   16   A     Just didn't even know what they were.           So, I mean, I --

   17   it wasn't something that I was going to take or give value

   18   to.

   19   Q     Now, let's look at the receivables for a minute.              So,

   20   there are two lines.       I think it's Rows 8 and 9 that indicate

   21   receivables.     One says, "OldCo" and one says, "NewCo."            And

   22   the NewCo is empty and the OldCo is at 8.165.5.

   23         At this point in time, what assumption did you make

   24   about whether you would be purchasing the receivables of

   25   OldCo and bringing them over to NewCo?




                                     A2198
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1072
                                                                   MainofDocument
                                                                          1218
                                 Pg 108 of 130
                                                                               108


    1   A     At that point in time, I thought I'd be buying the

    2   receivables and that's why I put that into that original

    3   asset value that we credit bid on.

    4   Q     But, as it turns out, at the end of the day, you didn't

    5   buy those receivables.

    6   A     No, but you saw it was at the last second that we didn't

    7   come to an agreement.       I had thought all along it would be

    8   much better for Wells and they would allow us to purchase

    9   those.

   10   Q     And we're going to come to sort of why, but I just want

   11   to ask the question of impact first.           If you had reversed the

   12   assumption and assumed that the receivables would stay with

   13   OldCo and not go into NewCo, what effect would that have had

   14   on the book value of what you were buying?

   15   A     It would have taken the book value down to about, you

   16   know, 1.7 million.

   17   Q     And that's, in fact, what wound up happening, correct?

   18   A     In terms of the book value, yes, that was taken.

   19   Q     Now, I just want to ask another couple of questions

   20   about this.     If you go to Row D, so this is February 2016.

   21         Ms. Milton, does Row D contain actual numbers?

   22   A     No, that's a projection of, you know, pro forma for what

   23   would have happened in February.          I mean, this was earlier in

   24   the month where we thought we'd get it done earlier and it

   25   just shows the NewCo collecting receivables and new cash




                                     A2199
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1073
                                                                   MainofDocument
                                                                          1218
                                 Pg 109 of 130
                                                                               109


    1   going into the company.

    2   Q       Okay.   So, just to plan a couple of things, if you look

    3   at Line 7 of Row D, you'll see before, there was very little

    4   cash.    In December there was very little cash and now you've

    5   got close to 3.8 million.

    6           But that cash actually wasn't on the balance sheet?

    7   A       No.

    8           Do you see the incremental funding below?

    9   Q       Yeah.

   10   A       So, you're getting increment -- you're collecting some,

   11   but you're also getting incremental funding.             And as you can

   12   see down below, most of that additional cash is coming from

   13   almost, you know, $8 million of incremental funding.

   14   Q       And you use the December 15 closing -- well, let me ask

   15   it a different way.

   16           Why did you use the December 15 closing balance as the

   17   basis for their book value?

   18   A       That was the last time they had closed the books.

   19   Q       "They" being?

   20   A       TransCare.   So, I felt that that was the best basis upon

   21   which to look at the asset value and the opening balance

   22   sheet.

   23   Q       And I think we've already established the assets that

   24   are shown in the December 15 column are not just the assets

   25   of the three companies that wound up being in NewCo, right?




                                     A2200
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1074
                                                                   MainofDocument
                                                                          1218
                                 Pg 110 of 130
                                                                               110


    1   A     No.   It's five entities and the ambulances.

    2                 MR. MERVIS:    And, actually, (indiscernible), if

    3   you could go to the P&L tab here and bear one second.

    4         (Pause)

    5                 MR. MERVIS:    If you could go to Column O, Row 47,

    6   please.

    7   BY MR. MERVIS:

    8   Q     Okay.    Do you see that, Ms. Milton, that EBITDA number?

    9   A     Yeah.    That's based -- that number, I see it, but it's

   10   based on projections.

   11   Q     Right, based on projections.

   12         But what companies or divisions --

   13   A     No divisions --

   14   Q     -- compromise that?

   15   A     Those are the five entities, but it also assumes growing

   16   the trends at business.        As you see, the revenues go from 3.6

   17   million in February to 5.8 million.           A lot of that is the

   18   renegotiation of the transit business, but that's based on

   19   five entities' transit:        Bronx Lebanon, Montefiore,

   20   Westchester, Pittsburgh, and Maryland.

   21   Q     And -- right.     So, it's across the five entities.

   22         And did the -- that EBITDA number, that "five point oh

   23   nine six" number, did that -- did the model include overhead

   24   and SG&A?

   25   A     Not yet, no.     This was just based on the five divisions




                                     A2201
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1075
                                                                   MainofDocument
                                                                          1218
                                 Pg 111 of 130
                                                                               111


    1   and certain assumptions about growth that we could make to

    2   the transit business.

    3   Q     And do you have a rough estimate, again, across the five

    4   businesses?

    5   A     Well, probably it had to be at least a million dollars

    6   just because there was no management team, other than

    7   divisional heads in here.

    8   Q     So, if you assume a million dollars, that would bring

    9   the combined projected EBITDA for all five down to a little

   10   over 4 million?

   11   A     And it was also based on growth that wasn't there yet --

   12   Q     Right.

   13   A     -- that had to come.       As you can see, in January, the

   14   revenues were 2 million; at February, 3 million; and by

   15   March, we were looking to grow to 5.8 million.             So, that was

   16   all based on what we hoped we could negotiate with MTA to

   17   increase the revenue.        So, that was not the current EBITDA.

   18         As you can see, it was the five entities were still

   19   losing money.     They needed to be restructured and new

   20   business needed to be wanting to make this company work.               But

   21   this was a look at what we thought might be able to be

   22   accomplished with operational changes and new contracts from

   23   the MTA.

   24                  MR. MERVIS:    (Indiscernible), if you could go to

   25   Column C, Row 47.




                                      A2202
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1076
                                                                   MainofDocument
                                                                          1218
                                 Pg 112 of 130
                                                                               112


    1   BY MR. MERVIS:

    2   Q     Ms. Milton, that negative EBITDA number for January 16,

    3   that's the projection, as well?

    4   A     No.   That was actually what was -- I mean, the financial

    5   statements weren't done, but that's what we were seeing

    6   happened in that month.

    7   Q     Okay.    Across -- again, across these five entities that

    8   were generating --

    9   A     Across the five entities, together, yes.

   10   Q     -- generating negative EBITDA?

   11   A     They were still because the expenses and changes had not

   12   been done yet.

   13   Q     Okay.

   14                 MR. MERVIS:    (Indiscernible), if you could go

   15   to -- just one second, Your Honor.

   16                 THE COURT:    Uh-huh.

   17         (Pause)

   18                 MR. MERVIS:    If you could go to Tab TS, please,

   19   and if you could go to Column O, Row 4 -- I'm sorry --

   20   Row 47, sorry.

   21   BY MR. MERVIS:

   22   Q     And you'll see -- again, recognizing this is projected

   23   EBITDA -- what is this one-point-two-million-dollar number?

   24   A     That's for the transit business.

   25   Q     That's for the transit business.          That's one of the




                                     A2203
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1077
                                                                   MainofDocument
                                                                          1218
                                 Pg 113 of 130
                                                                               113


    1   businesses that would have carried over?

    2   A     That is correct.

    3   Q     Okay.    And, again, this is before the deduction of

    4   overhead and SG&A?

    5   A     Well, SG&A.     It would be corporate overhead.          Not

    6   overhead -- the company's overhead was in there, but

    7   corporate overhead.

    8   Q     Gotcha.

    9                 MR. MERVIS:    (Indiscernible), if you could go to

   10   the tab -- that Tab PA, and, again, if you go to Column O,

   11   Row 47.

   12   BY MR. MERVIS:

   13   Q     So, there, we see -- is that a two-hundred-thousand-

   14   dollar projected EBITDA?

   15   A     That is correct.

   16   Q     And for what division is that?

   17   A     That is for Pittsburgh --

   18   Q     Okay.

   19   A     -- the Pennsylvania Division.

   20   Q     Okay.    And, again, that's exclusive of the SG&A

   21   costs?

   22   A     The corporate overhead, yes.

   23   Q     Corporate overhead, thank you.

   24                 MR. MERVIS:    And, (indiscernible), if you could do

   25   one more, if you could go to Tab HD, and, again, Column O,




                                     A2204
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1078
                                                                   MainofDocument
                                                                          1218
                                 Pg 114 of 130
                                                                               114


    1   Row 47.

    2   BY MR. MERVIS:

    3   Q       And you will see, Ms. Milton, that there's about a 1.173

    4   projected EBITDA.

    5   A       That is adequate protection for the year, provided we

    6   could make the operational changes and go from actuals of

    7   about 50,000 up to 1.173 or almost 125,500 a month.

    8   Q       And, again, this is -- and this is for Hudson Valley?

    9   A       This is a projection for Hudson Valley once we were able

   10   to make the operational changes that we were saying we could

   11   make.

   12   Q       And, again, this is without deducting expense that was

   13   left out of this?

   14   A       The corporate overhead to run a full company and a CEO,

   15   CFO, HR, among other things.

   16   Q       So, if we total up -- I think we've seen about 1.2 for

   17   transit -- 1.2 million EBITDA for transit; 200,000 for

   18   Pennsylvania; and about 1.173 for Hudson Valley -- what's

   19   the -- roughly, what's the combined EBITDA?

   20   A       One point four and 2.6 --

   21   Q       Okay.

   22   A       -- that would have been our projection for the first

   23   year, provided that we made operational changes.

   24           It wasn't the performance of the entities at the moment.

   25   It was based on improvements.




                                     A2205
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1079
                                                                   MainofDocument
                                                                          1218
                                 Pg 115 of 130
                                                                               115


    1   Q       Okay.   And, again -- and I know I keep making this

    2   point -- but that's all before you deduct overhead costs?

    3   A       That is correct.

    4   Q       All right.

    5                   MR. MERVIS:   Your Honor, just one second.

    6           (Pause)

    7   BY MR. MERVIS:

    8   Q       Okay.   Let's move to a new exhibit, which is PX-209.

    9           You know, (indiscernible) email, the one about getting

   10   hit by lightening --

   11   A       But if you knew who it was coming from, you'd laugh very

   12   hard because he's not a funny guy.

   13   Q       All right.

   14   A       He's an accountant.

   15   Q       All right.    But, in any event, just take a moment to

   16   look at the attachments and let me know if you recognize

   17   them.

   18   A       My God, could you make it any smaller?

   19   Q       I think we can pull them up --

   20   A       I do recognize it.

   21   Q       Okay.   You recognize this?

   22   A       Yes.

   23   Q       Is this work that you asked to be done?

   24   A       Yes.

   25   Q       All right.   Now, the email is dated the 16th of




                                      A2206
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1080
                                                                   MainofDocument
                                                                          1218
                                 Pg 116 of 130
                                                                               116


    1   February, so it's a few days after Mr. Pelissier -- about

    2   after Mr. Pelissier's spreadsheet that we just looked at.

    3   Actually, let me ask you first -- well, actually, let me move

    4   the document first.

    5                  MR. MERVIS:    I'd move PX-209, Your Honor.         There's

    6   no stated objection.

    7                  THE COURT:    Any objection?

    8                  MR. AMINI:    No objection.

    9                  THE COURT:    It's received.

   10         (Exhibit PX-209 received in evidence)

   11   BY MR. MERVIS:

   12   Q     So, let me ask you first, who is Mr. Mercado?

   13   A     He is our senior controller at Patriarch Partners.

   14   Q     Okay.    And do you understand this is work he did?

   15   A     Yes.

   16   Q     Okay.    Is he good at his job?

   17   A     He's very good at his job.

   18   Q     All right.     Let's take a look at --

   19   A     Not so funny, though.

   20   Q     Right.    Until this email.

   21   A     That's right.

   22   Q     Page 3 -- I'd like you to focus your attention on

   23   Page 3.    So, if we look at -- well, let me ask a general

   24   question, which is:       Generally speaking, what is this page

   25   (indiscernible)?




                                      A2207
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1081
                                                                   MainofDocument
                                                                          1218
                                 Pg 117 of 130
                                                                               117


    1   A     This was how to allocate the equity in Transcend -- it

    2   was an analysis done to figure out how to allocate the equity

    3   in Transcendence to the old term lenders based upon the ten-

    4   million-dollar credit bid.

    5   Q     All right.     Now, let's take a look at the box that's

    6   labeled "Transcendence" and you'll see -- let's just kind of

    7   go row by row on this.       So, in the A        row, there's a 2.05-

    8   and-change-million-dollar figure under Ark II.

    9         Do you see that?

   10   A     Yes.

   11   Q     And do you know what that represents?

   12   A     That was the $2 million that had been lent to TransCare

   13   that would be rolled into the Transcendence revolver.

   14   Q     Okay.    Or that you were planning on?

   15   A     That I was planning on rolling into the Transcendence

   16   revolver.

   17   Q     And then the B column -- again, under Transcendence --

   18   also under Ark II, there's a ten-million-dollar figure.

   19         Do you see that?

   20   A     Yes.

   21   Q     And what is that?

   22   A     That was the revolver loan that, I guess, ultimately, my

   23   team decided to do it from Archangels III, maybe just because

   24   there because there was cash there, but it was under Ark II

   25   as the revolver.




                                     A2208
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1082
                                                                   MainofDocument
                                                                          1218
                                 Pg 118 of 130
                                                                               118


    1   Q     So, if you were correcting this, you might change it to

    2   say Archangels III?

    3   A     That would be correct.

    4   Q     All the money comes from --

    5   A     It's separate; Lynn Tilton personal funds.

    6   Q     All right.     Row C, what is shown in Row C across the

    7   columns?

    8   A     That is the pro rata share of $10 million -- you know,

    9   it's 10 million over the 45 times the amount for each lender.

   10   So, taking the percentage of 45 million times 10 million to

   11   allocate and the percentage to allocate to the equity of the

   12   old term lenders.

   13   Q     Okay.    So, let me see if I can get this right.           Before

   14   you apply the rolled-over amount, the two and change that's

   15   in Column A, what is the breakdown, percentage-wise, between

   16   we'll call it the "new money" and the "old money"?

   17   A     So, this was based on 10 million if it was not diluted

   18   by the new revolver.       So, this is just the percentage that

   19   the old term lenders would get prior to the new money coming

   20   in.

   21         And then the next line that says, "Total" is the

   22   dilution, based on the new money getting 51 percent.

   23   Q     Now, why didn't you allocate equity to the Zohars and

   24   Credit Suisse and First Dominion and AIP?

   25   A     That was their share of the credit bid for the 10




                                     A2209
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1083
                                                                   MainofDocument
                                                                          1218
                                 Pg 119 of 130
                                                                               119


    1   million for the credit bid for the assets of the three

    2   divisions, and it was their chance at recovery based on the

    3   success of NewCo and the ability to monetize and equitize for

    4   the term lenders.      It was our best hope at collecting for the

    5   loans that had been made.

    6   Q     And, specifically, the term loans?

    7   A     The term loans, yeah.       I mean, Wells had the wind-down

    8   plan on their assets and hopefully anything above what they

    9   would receive on their security interests would go to the

   10   term loan lenders, but I felt this was the best opportunity

   11   for the term loan lenders to have some recovery based on,

   12   hopefully, the ultimate success of NewCo over time.

   13   Q     Okay.    And the 50 -- I think you already said this, but

   14   just to be clear -- the 54 percent is higher than the 51

   15   because why?

   16   A     The two million was allocated into the old term loans.

   17   The two million to Ark II -- so, the 51 percent went to the

   18   new 10 million and the two million got part of the 49

   19   percent.

   20   Q     Do you know whether any effort was made by folks who

   21   worked for you to try to get Credit Suisse to contribute new

   22   money?

   23   A     Not on this transaction, but when I was putting new

   24   money into the old transaction or we did -- and maybe for

   25   here today -- I'm not aware -- but when we were trying to put




                                     A2210
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1084
                                                                   MainofDocument
                                                                          1218
                                 Pg 120 of 130
                                                                               120


    1   up new money to execute on plans, we did go to Credit Suisse

    2   and ask them if they wanted to participate in the priming

    3   loan.

    4   Q       And if they had put up that money, what -- depending on

    5   the amount -- I'm not going to ask you for a percentage --

    6   but what would the effect, you know, in terms of their equity

    7   (indiscernible)?

    8   A       They would have gotten a pro rata share of the 51

    9   percent of the new money based on the amount of the new money

   10   that they put up.

   11   Q       Okay.    Why don't we go to DX-166.

   12           And Ms. Milton, this is -- well, let me first just

   13   confirm that this is an email that you received from a Vikram

   14   Agrawal on February 22 of 2016.

   15   A       It is.

   16   Q       And --

   17                    MR. MERVIS:    Well, Your Honor, let me offer it,

   18   DX-166.     There's no stated objection.

   19                    THE COURT:    Any objection?

   20                    MR. AMINI:    One moment, Your Honor.

   21           (Pause)

   22                    MR. AMINI:    This is what document, I'm sorry?

   23                    MR. MERVIS:    DX-166.

   24                    MR. AMINI:    Oh, 166.   There's no objection.      No

   25   objection, Your Honor.




                                        A2211
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1085
                                                                   MainofDocument
                                                                          1218
                                 Pg 121 of 130
                                                                               121


    1                 THE COURT:    It's received, but the (indiscernible)

    2   numbers are really hard to read.

    3         (Exhibit DX-166 received in evidence)

    4                 MR. MERVIS:    Yeah, it's not the best, but you're

    5   right.    That's why we're going to put it up on Excel or we're

    6   going to try anyway.

    7   BY MR. MERVIS:

    8   Q     But the -- I want to focus on the text for a minute.

    9         Well, first of all, who is Mr. Agrawal?

   10   A     He was a credit officer at Patriarch.

   11   Q     Okay.    And he -- he says he's attaching something here.

   12   Well, you know, we'll get to that in a second.

   13         Let me ask you a different question.           Just take a look

   14   at the second paragraph of his email.           Just read that to

   15   yourself.

   16   A     Okay.

   17   Q     And what do you understand him to be saying in that

   18   portion of his email?

   19   A     At this point in time, we were just trying to look at

   20   the entities and it didn't include that corporate overhead

   21   that we were speaking to earlier or any costs of the

   22   transaction or any cash that would be needed immediately for

   23   insurance.     So, it was just looking at the entities, no

   24   corporate overhead transactions costs or any insurance

   25   payments that would need to be made up front.




                                     A2212
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1086
                                                                   MainofDocument
                                                                          1218
                                 Pg 122 of 130
                                                                               122


    1   Q     And the model, is it correct that the model that he's

    2   attaching does not include those expenses?

    3   A     That is correct.

    4   Q     Okay.

    5                 MR. MERVIS:    (Indiscernible), can we pull up the

    6   spreadsheet, and if you could click on the --             you're already

    7   there -- on the NewCo financial model.           If you could go,

    8   (indiscernible), for Column K, Rows 59 through 60.

    9   BY MR. MERVIS:

   10   Q     Ms. Milton --

   11                 THE COURT:    Is this part of this exhibit?

   12                 MR. MERVIS:    Yes, it is.

   13                 THE COURT:    I don't have it in the book.

   14                 MR. MERVIS:    I know.     It's too hard to -- it

   15   doesn't print well, but it's in the discs that we provided to

   16   the Court, Your Honor.

   17   BY MR. MERVIS:

   18   Q     So, what are we looking at here in this row?

   19   A     This is what would have been the opening balance sheet

   20   for the three divisions that were ultimately being modeled at

   21   this point in time, given the loss of contracts.

   22   Q     So, now, we're just looking at Hudson Valley,

   23   Pittsburgh --

   24   A     Transit.

   25   Q     -- and transit.




                                     A2213
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1087
                                                                   MainofDocument
                                                                          1218
                                 Pg 123 of 130
                                                                               123


    1   A     Yes.

    2   Q     And if you look at Rows, I guess it's 62 down to the

    3   bottom where it says, "total assets," we looked at a

    4   similar -- well, really the same row, remember, for the

    5   December closing -- the December closing in the

    6   (indiscernible) that we looked at earlier.

    7   A     Yes.

    8   Q     Okay.    And you noted that when you did your book value

    9   calculation for NewCo, as it was constituted at that time,

   10   you used certain of the asset inputs and didn't use, for

   11   example, negative goodwill.

   12         Would you use the same inputs to do the book value based

   13   on this model at this point in time?

   14   A     I would use the same inputs, which would be receivables,

   15   inventory, cash, and PP&E.

   16   Q     And what about allowance for bad debt?

   17   A     I would not.

   18   Q     You would not use it?

   19   A     I mean, you know, I guess if they thought that was

   20   really bad debt and not a receivable number, but I'm not

   21   sure, so I probably would have just taken the receivables.

   22   Q     Okay.

   23                 MR. MERVIS:    So, again, (indiscernible), if we can

   24   do the magic of the calculation, or maybe it's already done.

   25   Can you load it up, (indiscernible)?




                                     A2214
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1088
                                                                   MainofDocument
                                                                          1218
                                 Pg 124 of 130
                                                                               124


    1   BY MR. MERVIS:

    2   Q     So, this sums out to 6.244 million.

    3   A     That's approximately correct, yes.

    4   Q     Okay.

    5   A     About 5.9 and another three fifty-six or so.

    6   Q     And, again, with respect to the receivables, the 5.2 and

    7   change, what does this model assume as to what whether you're

    8   buying the receivables or whether Wells keeps the

    9   receivables?

   10   A     In this model, I'm still buying the receivables.

   11   Q     And if you -- as it turned out, you didn't buy the

   12   receivables.     So, if you were to run the calculation without

   13   the receivables, what would the effect be on the calculation?

   14   A     The book value of the company would have been minimal, I

   15   mean, less than a million dollars.

   16   Q     You -- did you update your book valuation of the assets,

   17   the one that was based on the February 13th model?

   18   A     I did not change my credit bid on it, based on the

   19   changes of the balance sheet and the assets that we were

   20   taking in the end, no.

   21   Q     And why not?

   22   A     It was moving very quickly, and I liked the 10 million

   23   against the 10 million of new money and I thought that was an

   24   equitable way to move forward with the old term lenders.

   25   Q     And why do you -- I mean, let me just make sure I




                                     A2215
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1089
                                                                   MainofDocument
                                                                          1218
                                 Pg 125 of 130
                                                                               125


    1   understand what you say, "An equitable way to move forward

    2   with the old term lenders," what did you mean?

    3   A     I was giving 49 percent of the equity to the old term.

    4   It worked out.      I mean, this was the best chance at recovery

    5   and, frankly, there was a lot of debt that was never going to

    6   get repaid.     So, to make it a smaller amount made no sense to

    7   me.

    8   Q     If you had reduced your credit bid down to, you know,

    9   6.6 million, what effect would that have had on the split in

   10   equity between old equity and new equity?

   11   A     It would have given, you know, if you did it on, you

   12   know, an equitable basis on dollars, it would have given more

   13   money to -- more percentage of the equity to the new money.

   14   Q     And that's not something you wanted to see happen?

   15   A     It didn't make any sense to me.

   16                 MR. MERVIS:    (Indiscernible), if you could go to

   17   Column DD, Row 44.

   18   BY MR. MERVIS:

   19   Q     Okay.    And, Ms. Milton, the highlighted, the number

   20   3.204, what is that?

   21   A     That was our projection of what those three entities

   22   could possibly do for the full year of 2016 based on changes

   23   that would be made to the company.          But this was our

   24   projection of what we could achieve before corporate

   25   overhead.




                                     A2216
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1090
                                                                   MainofDocument
                                                                          1218
                                 Pg 126 of 130
                                                                               126


    1   Q     And if corporate overhead had been included in this

    2   model, approximately how much of that projection would have

    3   been reduced?

    4   A     Anywhere.     I mean, for the three entities, anywhere from

    5   six to $750,000.      I mean, you need a CEO and a CFO whether I

    6   have three entities or five entities, so, unfortunately, the

    7   overhead is not much different.

    8                MR. MERVIS:     One second, Your Honor?

    9         (Pause)

   10   BY MR. MERVIS:

   11   Q     The foreclosure transaction that you went ahead with,

   12   did you view that as a riskless transaction?

   13   A     Absolutely not.

   14                MR. AMINI:     As a what transaction?

   15                MR. MERVIS:     Riskless.

   16                THE WITNESS:      No.   I mean, I -- there was a lot of

   17   assumptions being made to be able to even get to a couple of

   18   million of EBITDA.      First of all, I had to lose more

   19   contracts going into the foreclosure, as well as, after the

   20   foreclosure, and it was happening by the day, and I needed to

   21   be able to secure more paratransit business to be able to

   22   accomplish it.

   23                It was -- given the condition the company was in

   24   and the continued loss of people and contracts, it was a very

   25   high-risk transaction.




                                     A2217
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1091
                                                                   MainofDocument
                                                                          1218
                                 Pg 127 of 130
                                                                               127


    1   BY MR. MERVIS:

    2   Q     Now, putting aside what ultimately happened at the end

    3   of the day with that transaction, the plan that you

    4   developed, is that something that you take pride in?

    5   A     I think it was an enormous accomplishment with a team of

    6   people in a very short period of time.           We had months where

    7   we were waiting for things from everybody else.             I thought it

    8   was an elegant solution to a very ugly and distressed

    9   situation that would have gotten Wells out at 100 cents on

   10   the dollar; would have been given three divisions life; 700

   11   employees, new employment; and gave people a chance for

   12   recovery for the future.        But it was done, literally, around

   13   the clock, almost 24 hours a day for two weeks and everyone

   14   dropped everything that they were working on to work around

   15   the clock to try to build the models and get everybody

   16   onboard.

   17         So, I think it was the only potential, decent ending to

   18   a very difficult situation, and I was proud of my team for

   19   all of their efforts.

   20   Q     Has Patriarch Partners been around more two decades?

   21   A     I started in April of 2000 and closed my first large

   22   transaction in December of 2000.

   23   Q     Can you think of a single other portfolio company that

   24   received as much attention from as many people within the --

   25   within your organization over the course of a four-week




                                     A2218
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1092
                                                                   MainofDocument
                                                                          1218
                                 Pg 128 of 130
                                                                               128


    1   period of time --

    2   A     We have never --

    3   Q     -- than -- let me finish my question -- than transit?

    4   A     We have never dropped everything to work on one

    5   transaction with over 70 portfolio companies, but we had a

    6   gun to our head and Wells was funding day-to-day and

    7   everybody threw in everything they had in terms of their

    8   focused energy and their heart, to try to make this

    9   transaction a success.       It was the only elegant solution, and

   10   we see what happened without this elegant solution.              It was

   11   very painful for everybody involved.

   12                MR. MERVIS:     May I have just a second?

   13                THE COURT:     Yes.

   14         (Pause)

   15                MR. MERVIS:     One housekeeping matter, Your Honor.

   16                (Indiscernible), if you could pull up -- this is

   17   not in the binders -- if you could pull up PX-191.              And

   18   because I don't have it in hard copy, I'll just ask you,

   19   (indiscernible), if you could scroll slowly through the

   20   document so Ms. Milton can get a chance to see what it is --

   21   not that slowly.

   22         (Pause)

   23                MR. MERVIS:     Okay.    (Indiscernible), can you go

   24   back to the first page.

   25   BY MR. MERVIS:




                                     A2219
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1093
                                                                   MainofDocument
                                                                          1218
                                 Pg 129 of 130
                                                                               129


    1   Q     Ms. Milton, do you know what PX-191?

    2   A     It's a financial package from TransCare for October

    3   financials that were issued on February 5th.

    4   Q     And this is for the whole company?

    5   A     Yes.

    6   Q     Okay.

    7                 MR. MERVIS:    Your Honor, I'd move PX-191; it's a

    8   plaintiff's exhibit, so ...

    9                 THE COURT:    Any objection?

   10                 MR. AMINI:    No objection.

   11                 THE COURT:    Okay.     It's received.

   12         (Exhibit PX-191 received in evidence)

   13                 MR. MERVIS:    Just one second, Your Honor?

   14         (Pause)

   15                 MR. MERVIS:    Okay.    Thank you, Judge.       I don't

   16   have any further questions.

   17                 THE COURT:    All right.     We'll pick up tomorrow

   18   morning at 10:30.

   19                 MR. MERVIS:    10:30?

   20                 THE COURT:    Yeah.

   21                 MR. MERVIS:    Thank you, Your Honor.

   22         (Proceedings concluded at 5:28 p.m.)

   23

   24

   25




                                     A2220
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 127 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:07:50
                                                             Page 1094
                                                                   MainofDocument
                                                                          1218
                                 Pg 130 of 130
                                                                               130


    1                                  CERTIFICATE

    2

    3   I certify that the foregoing is a correct transcript from the

    4   electronic sound recording of the proceedings in the above-

    5   entitled matter.

    6

    7   /s/Mary Zajaczkowski                       August 14, 2019
        Mary Zajaczkowski, CET**D-531
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A2221
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:22:10
                                                              Page 1095
                                                                    MainofDocument
                                                                           1218
                                   Pg 1 of 81
                                                                                1


    1                      UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK
    2
        IN RE:                        .           Chapter 7
    3                                 .
        TRANSCARE CORPORATION,        .           Case No. 16-10407-smb
    4                                 .
                                      .
    5
                    Debtor.           .           New York, New York
    6   . . . . . . . . . . . . . . . .           Wednesday, August 14, 2019
        LAMONICA                      .           10:33 a.m.
    7                                 .           A.M. Session
                 v.                   .
    8                                 .           Adv. Proc. 18-01021-smb
        TILTON, et. al                .
    9   . . . . . . . . . . . . . . . .
   10
                          TRANSCRIPT OF TRIAL (Continued)
   11                BEFORE THE HONORABLE STUART M. BERNSTEIN
                           UNITED STATES BANKRUPTCY JUDGE
   12

   13
        APPEARANCES:
   14
        For the Chapter 7 Trustee:        Salvatore LaMonica, Esquire
   15                                     LAMONICA, HERBST & MANISCALCO, LLP
                                          3305 Jerusalem Avenue
   16                                     Wantagh, New York 11793

   17   For Salvatore Leggett:            Bijan Amini, Esquire
                                          Avery Samet, Esq.
   18                                     STORCH AMINI, PC
                                          Two Grand Central Tower
   19                                     140 East 45th Street, 25th Floor
                                          New York, New York 1001
   20
        Audio Operator:                   Electronically Recorded
   21                                     by K. Harris

   22   Transcription Company:            Reliable
                                          1007 N. Orange Street
   23                                     Wilmington, Delaware 19801
                                          (302)654-8080
   24                                     Email: gmatthews@reliable-co.com
   25
        Proceedings recorded by electronic sound recording, transcript
        produced by transcription service.




                                     A2222
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:22:10
                                                              Page 1096
                                                                    MainofDocument
                                                                           1218
                                   Pg 2 of 81
                                                                                2


    1   APPEARANCES (Cont’d):

    2   For The Non-Debtor                Michael Mervis, Esquire
        Defendants:                       PROSKAUER ROSE
    3                                     Eleven Times Square
                                          New York, New York 10036
    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A2223
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:22:10
                                                              Page 1097
                                                                    MainofDocument
                                                                           1218
                                   Pg 3 of 81
                                                                                3


    1                                      INDEX

    2
        TRIAL
    3
        PLAINTIFF’S WITNESS(S):
    4
             LYNN TILTON
    5

    6        Redirect Examination by Mr. Amini                               4

    7        Recross Examination by Mr. Mervis                              39

    8
             Dr. JONATHAN ARNOLD
    9
             Direct Examination by Mr. Amini                                46
   10
             Cross-Examination by Mr. Mervis                                58
   11
             Redirect Examination by Mr. Amini                              76
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A2224
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:22:10
                                                              Page 1098
                                                                    MainofDocument
                                                                           1218
                                   Pg 4 of 81
                                                                                4


    1          (Proceedings commence at 10:33 a.m.)

    2                 THE COURT:     All rise.

    3                 Please be seated.

    4                 MR. AMINI:     Good morning, Your Honor.

    5                 THE COURT:     Good morning.     Let’s continue.

    6                 Ms. Tilton, you’re still under oath.          You

    7   understand that?

    8                 THE WITNESS:     Yes, I do.

    9                 THE COURT:     Okay.

   10              LYNN TILTON, PREVIOUSLY SWORN, RESUMES STAND

   11                             REDIRECT EXAMINATION

   12   BY MR. AMINI:

   13   Q      Good morning, Ms. Tilton.

   14   A      Good morning.

   15   Q      I’d like you to -- we’re going to probably flip back

   16   and forth, I apologize, between those two books in front of

   17   you today.     But where I’d like to start, if we would, with

   18   the Proskauer one that’s in front of you.

   19          If you wouldn’t mind going with me to PX-209, which is

   20   near the end.     It’s like -- the PX I think ought to be

   21   ending.

   22          Do you have that in front of you?

   23   A      Yes, I do.

   24   Q      This was an internal worksheet, correct?

   25   A      Yes.




                                      A2225
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:22:10
                                                              Page 1099
                                                                    MainofDocument
                                                                           1218
                                   Pg 5 of 81
                                                                                5


    1   Q       Besides this copy, do you have any subsequent copies?

    2   A       I didn’t prepare the discovery, so I don’t know if

    3   there were, but these were the numbers that were going to be

    4   used in there, so I don’t know if they were subsequent copies

    5   done.

    6   Q       And when you say these were the numbers that were going

    7   to be used, can you point out which, on which of these

    8   worksheets were the numbers that were going to be used?               Do

    9   you know which one?

   10   A       The 54.7, so I’m on page 3 where it says total, under

   11   Transcendence.

   12   Q       Yes.

   13   A       So 54.7 percent to Ark II, 3 percent to AIP, and then

   14   those numbers thereafter were the equity numbers to be used

   15   for Transcendence.

   16   Q       So Zohar III, for example, was going to get 25.6

   17   percent?

   18   A       That is correct.

   19   Q       All right.    Besides the two people who are on this, do

   20   you know if this was ever circulated to anybody else?

   21   A       Without sitting here without anything else here, but it

   22   was going to go to the lawyers to be put into the LLC

   23   agreement.     Whether or not it was circulated, I believe it

   24   was, but I would have to have all of the discovery here to be

   25   able to see it.      It might have been privileged since it was




                                     A2226
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:22:10
                                                              Page 1100
                                                                    MainofDocument
                                                                           1218
                                   Pg 6 of 81
                                                                                6


    1   going to the lawyers.

    2   Q      And so, and you said it was going to go the -- which

    3   lawyers?

    4   A      My internal lawyers who were putting together the

    5   limited liability agreement that would have been between

    6   Brian Stephen, Adam Katz, and Peter Ruffini would have been

    7   the three internal lawyers working on the documents for this

    8   transaction.

    9   Q      So you would have expected that they would have had --

   10   they would have seen it?

   11   A      That is correct.

   12   Q      Okay.    And was it -- as of this date, was it final?

   13   From your testimony, it appears that as of February 16th,

   14   these were the final numbers?

   15   A      These were the numbers. We never went back to change

   16   the credit bid, as I explained yesterday, of $10 million,

   17   even after the two other operations fell out of NewCo.               These

   18   were the numbers we were using.

   19   Q      And other than this document, are you aware of any

   20   other record of these percentage -- any percentage interest

   21   in this LLC being given to the lenders?

   22   A      To the lenders?

   23   Q      Wasn’t this a calculation, among other things, of what

   24   the percentage interest of the term lenders would be in the

   25   new LLC that you were working?




                                     A2227
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:22:10
                                                              Page 1101
                                                                    MainofDocument
                                                                           1218
                                   Pg 7 of 81
                                                                                7


    1   A      So, you’re talking about did we give -- is there any

    2   other document that edifies or demonstrates these numbers?

    3   I’m not understanding your question.

    4   Q      The latter, what you said.

    5   A      I believe there were a number of spreadsheets and

    6   distribution among Patriarch people and lawyers.              Without

    7   sitting here, I can’t attest to it, but this was not the only

    8   I had seen these numbers being passed along across Patriarch.

    9   Q      Do you recall at your deposition, you were served with

   10   a notice in which you were designated the 30(b)(6) witness, I

   11   believe, do you recall that?

   12   A      I don’t, sitting here, but I’ll take your word on it.

   13   Q      My recollection you knew what a 30(b)(6) witness was

   14   which was surprising to me.

   15   A      Well, I’ve been a 30(b)(6) witness more than once, so

   16   yes, I do understand.

   17   Q      And I can pull them up, but one of the -- I guess we

   18   can try to find them on the computer.           But one of the items

   19   was the collection of documents in this case.             You were the

   20   person designated to testify on the collection of documents

   21   in this case.

   22   A      How it was done not doing it myself, I do not collect

   23   the documents.

   24                THE COURT:     What’s the question?

   25                MR. AMINI:     Your Honor, the question is all I have




                                     A2228
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:22:10
                                                              Page 1102
                                                                    MainofDocument
                                                                           1218
                                   Pg 8 of 81
                                                                                8


    1   is February 16th, so I’m pressing this witness and her

    2   testimony is that besides this document as she sits here

    3   today, she doesn’t know -- she believes there are other

    4   documents which we haven’t seen.          That’s where I was going.

    5   I’ll move on.

    6                THE COURT:     All right.

    7                MR. AMINI:     I’ll move on.

    8   BY MR. AMINI:

    9   Q       So, let me go back to the book value with you for a

   10   minute, the $10 million dollars that you referenced.

   11           That $10 million dollars, and I’m still confused about

   12   this.   That $10 million dollars was the credit bid part.

   13                THE COURT:     Wait.    There’s two $10 million dollar

   14   figures.    There’s the credit bid and then there’s the, what

   15   looks like, well a loan. It looks like an equity infusion at

   16   this point, it’s an allocating equity base on it.

   17                THE WITNESS:      No, it was a new loan.       It was a

   18   revolving credit facility.

   19                THE COURT:     There’s no question pending.

   20                MR. AMINI:     But I was going to ask --

   21                THE COURT:     There’s two $10 million dollar figures

   22   floating around in the two transactions.

   23                MR. AMINI:     That’s what I understood.         Let’s start

   24   with the first one, the book value one.

   25   BY MR. AMINI:




                                     A2229
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:22:10
                                                              Page 1103
                                                                    MainofDocument
                                                                           1218
                                   Pg 9 of 81
                                                                                9


    1   Q      It’s the one that was associated with the book value.

    2   That was the credit bid the $10 million dollar credit bid.

    3   That was the term loan lender’s money.

    4   A      It was a credit bid of the term lender’s loan against

    5   the foreclosure sale on assets to which the term lenders had

    6   a lien on those assets.

    7   Q      And the $10 million dollars was going to be -- the term

    8   lenders were going to be compensated for that credit that

    9   they were giving up against TransCare with interest,

   10   membership interest or corporate interest in your new

   11   Transcendence entity, is that right?

   12   A      It would have been membership interest in an LLC, yes.

   13   Q      Were they going to be paid back as though it were a

   14   loan to or they were just going to get membership interest?

   15   A      No, they were getting membership interest in the new

   16   entity.    The loan was a $10 million dollar revolving loan

   17   from Archangels; that was a revolving credit facility to

   18   either purchase the receivables and be secured by them or to

   19   provide cash for expenses to later be secured by the

   20   receivables and the assets of the company.

   21                THE COURT:     Can I ask you a question, though.

   22   Under the bill of sale which is Exhibit 102, and I’m having

   23   trouble figuring this out.

   24                THE WITNESS:      I got to find it.

   25                THE COURT:     Let me just ask it.       Section 3 seems




                                     A2230
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1104
                                                                   MainofDocument
                                                                          1218
                                  Pg 10 of 81
                                                                               10


    1   to say that the purchaser is going to pay $10 million

    2   dollars.    That’s the purchaser, I guess, Transcendence of the

    3   assets.

    4                THE WITNESS:     I don’t have the bill of sale in

    5   front of me.

    6                THE COURT:     It’s Exhibit 102 in the --

    7                THE WITNESS:     Okay.

    8                MR. AMINI:     JX --

    9                THE WITNESS:     If you can give it to me so that --

   10                THE COURT:     JX what?

   11                MR. AMINI:     102.

   12                THE COURT:     I’m trying to understand this

   13   transaction or the two transactions.

   14                THE WITNESS:     And I will happily explain it to

   15   you.   So if you look at the bill of sale and you look at

   16   Section 3, agreement to pay certain outstanding indebtedness

   17   under the credit agreement, that’s where it says,

   18          “The purchaser hereby agrees to pay $10 million dollars

   19   constituting a portion of the principle amount outstanding of

   20   under the TransCare credit agreement as of the date hereof.”

   21                So, this was the $10 million dollar credit bid

   22   that reduced the term loan lenders from $45 million or $43,

   23   if you take the two million out to $33 million.

   24                THE COURT:     The trouble I’m having is this is the

   25   second transaction.       Through the credit bid, the lenders




                                     A2231
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1105
                                                                   MainofDocument
                                                                          1218
                                  Pg 11 of 81
                                                                               11


    1   acquire the collateral.       The second transaction is the

    2   collateral is sold to Transcendence.

    3                THE WITNESS:     Right.

    4                THE COURT:     So who is the $10 million dollars

    5   being paid to under the bill of sale?

    6                THE WITNESS:     PPAS is the agent for the lenders

    7   foreclosed on the assets.

    8                THE COURT:     Right.

    9                THE WITNESS:     For a $10 million dollar credit bid.

   10   PPAS then sold the assets to Transcendence for the equity in

   11   Transcendence.     To make that company work, though, there

   12   needed to be a revolving loan credit because it had no

   13   receivables and no cash to pay its bills.

   14                THE COURT:     But recital (e) seems to say that

   15   Transcendence, the purchaser, is going to pay $10 million

   16   dollars against the term loan.         That’s what I’m having

   17   trouble with.

   18                THE WITNESS:     I believe that this is a recital and

   19   it is not actually correct.          What it is saying that, you

   20   know, Archangels will finance ten million, but the actual

   21   credit bid, I mean what the recital meant to say is in

   22   addition to the credit bid to make this company an operating

   23   company because otherwise it could not have been, Archangels

   24   will provide $10 million dollars revolver so that the company

   25   can actually be a continuing operation.




                                     A2232
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1106
                                                                   MainofDocument
                                                                          1218
                                  Pg 12 of 81
                                                                               12


    1                 THE COURT:     That’s not what this says.       In Section

    2   3 which is part of the agreement, not the recital, seems to

    3   also say that -- it says, the purchaser agrees to pay $10

    4   million dollars constituting a portion of the principal

    5   amount, et cetera, et cetera.

    6                 THE WITNESS:    Right, but that’s where it’s a

    7   credit bid.     This is correct.      Section 3 is it’s paying $10

    8   million dollars which is a portion of the principal amount

    9   under the TransCare.       It’s paying $10 million dollars credit

   10   bid.   It’s giving $10 million dollars against the credit

   11   agreement.     That’s why when you see the proof of claim it’s

   12   $33 million and not $43 million.

   13                 THE COURT:     I know what the proof of claim says

   14   and I know what the theory is, but it doesn’t seem to be what

   15   the document says.      Maybe it will become clear.

   16   BY MR. AMINI:

   17   Q      I was just going to use it, I have the same question

   18   which is are they getting equity or are they getting their

   19   loan paid or are they getting both?

   20   A      They were getting equity in exchange for the loan and I

   21   was putting up $10 million dollars for there to be a

   22   continuing operation for there to be a chance at recovery.                  I

   23   mean it was a -- it says right here it’s a credit bid.

   24                 THE COURT:     Where does it say credit bid in

   25   Section 3?




                                      A2233
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1107
                                                                   MainofDocument
                                                                          1218
                                  Pg 13 of 81
                                                                               13


    1                THE WITNESS:     Well, it says $10 million dollars

    2   constituting a portion of the principal amount outstanding

    3   under TransCare credit agreement.          This is TransCare.

    4   They’re paying with $10 million dollars out of TransCare.

    5                THE COURT:     This is Transcendence paying.

    6                THE WITNESS:     Except it’s being paid through the

    7   TransCare credit agreement.          It is the -- this is the

    8   agreement to transfer, so PPAS foreclosed on the loan.               And

    9   then in exchange for $10 million dollars of forgiveness,

   10   TransCare bought the assets.

   11                THE COURT:     TransCare didn’t buy the assets.

   12                THE WITNESS:     I mean Transcendence bought the

   13   assets.

   14                THE COURT:     But Transcendence wasn’t liable on the

   15   loan.

   16                THE WITNESS:     Transcendence then turned it into

   17   equity.

   18                THE COURT:     I understand that.

   19                THE WITNESS:     Okay.     And TransCare got $10 million

   20   forgiven.

   21                THE COURT:     I would understand Transcendence

   22   turning or -- TransCare or PPAS turning it into equity if,

   23   notwithstanding the $10 million dollar forgiveness, the

   24   lenders didn’t get, basically didn’t get the cash.             So,

   25   they’re getting equity in the new entity as opposed to cash.




                                     A2234
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1108
                                                                   MainofDocument
                                                                          1218
                                  Pg 14 of 81
                                                                               14


    1                 But this document, and as I said, let’s not get

    2   bogged down with this any further, seems to say to me that

    3   whatever else happened with the strict foreclosure, the next

    4   transaction, the purchase and sale, Transcendence was

    5   supposed to pay $10 million dollars to the term lenders or to

    6   the (indiscernible).

    7                 THE WITNESS:     I mean that was not the transaction.

    8   I designed the transaction, you know if the legal documents

    9   don’t explain it as clearly, they were getting equity in

   10   exchange for the ten million and I was personally putting up

   11   anther ten million to try to help them get some recovery

   12   because in a forced liquidation, as we’ve seen, there was no

   13   recovery.

   14                 And so, this was, me putting up new money so that

   15   the term lenders could actually recover by ultimately selling

   16   the assets of NewCo or the company of NewCo once it was given

   17   the time to restructure and go forward.           It was the best

   18   option when you had an ABL lender ready to stop funding on a

   19   day-to-day basis.

   20                 THE COURT:     We’re going beyond what I asked.        Go

   21   ahead.

   22   BY MR. AMINI:

   23   Q        All right just to be -- well, I think we’ve done this

   24   already.

   25            So, the term lenders were getting $10 million dollars




                                      A2235
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1109
                                                                   MainofDocument
                                                                          1218
                                  Pg 15 of 81
                                                                               15


    1   of equity.    You were lending $10 million dollars through

    2   Archangels III under what you’ve described to the new entity

    3   Transcendence?

    4   A       That is correct.

    5   Q       And for that you were going to get the status of --

    6   that was going to be a revolving loan, correct?

    7   A       That is correct.

    8   Q       And for that revolving loan, you were going to get your

    9   loan paid back under the loan agreement that we saw?

   10   A       If the company was able to pay it back in the end.

   11   Q       And you were going to get 54.7 percent of the new

   12   company for that loan?

   13   A       No for that loan, I was getting 51 percent of the new

   14   equity.

   15   Q       That’s right.    I forgot.     The remaining 3.7 percent you

   16   were getting for the Ark II loan?

   17   A       That is correct.

   18   Q       And so, the Ark II loan when you say it was being

   19   rolled over, I mean we have no documents about the Ark II

   20   loan.   You will agree with me about that, correct?

   21   A       I don’t -- I can’t agree with you because I’m not --

   22                THE COURT:     Why don’t you just ask the question

   23   without the comment.

   24   BY MR. AMINI:

   25   Q       Do you have any documents that actually embodies the




                                     A2236
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1110
                                                                   MainofDocument
                                                                          1218
                                  Pg 16 of 81
                                                                               16


    1   rollover of the Ark II loans to Transcendence?

    2   A      I believe there are drafts of the credit agreement that

    3   does show that.     And then, of course, this document which

    4   shows what was going to go on.

    5   Q      And these were prepared by the same internal legal

    6   staff that you’re talking about: Brian Stephen and I forgot

    7   the other two names.

    8   A      Along with Randy Creswell, I believe, at the time and.

    9   Q      And so, the Ark II loan was then going to also be a

   10   loan -- Transcendence was going to assume that as a loan,

   11   correct?

   12   A      That is correct.

   13   Q      Under the same terms as TransCare had or something

   14   different?

   15   A      It would probably have been at the same terms as this.

   16   I don’t have it in front of me.         I don’t remember exactly

   17   what the terms are.

   18   Q      All right, you might remember it was part -- that was

   19   that agreement that got signed on February 10th that was for

   20   six and a half million?       I mean I can pull it up but I’m

   21   trying to --

   22   A      I’m talking about I don’t have the Transcendence

   23   agreement, the draft of the Transcendence agreement so I

   24   don’t know what the terms were.

   25   Q      When you say the draft of the Transcendence agreement,




                                     A2237
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1111
                                                                   MainofDocument
                                                                          1218
                                  Pg 17 of 81
                                                                               17


    1   you talking about which agreement now?

    2   A      I believe there was a draft of a Transcendence loan

    3   document pulled together that never got executed.

    4                THE COURT:     I think there are $10 million dollar

    5   loan documents.

    6                MR. AMINI:     There is, but I thought we were

    7   talking about -- is that one the same one that applies to the

    8   two million?     Is there one or are there two because now I’m

    9   confused.    I’m sorry.

   10                THE COURT:     Is there a separate document by which

   11   or agreement by which Transcendence essentially assumes

   12   TransCare’s obligation for that $2 million dollars, is what

   13   he’s saying?

   14                THE WITNESS:     Sitting here, I --

   15                THE COURT:     Okay.     Let’s move --

   16                MR. AMINI:     All right.

   17   BY MR. AMINI:

   18   Q      And Ark II was also going to get its loan repaid and

   19   equity in the new company?

   20   A      If it got -- if the company got up and running, it

   21   could have been just that nobody got repaid because this

   22   NewCo never was successful.          But in the best of

   23   circumstances, if this new money was able to create a highly

   24   successful operating company, Ark II would have gotten its

   25   money paid back and equity and so would have Archangels.




                                     A2238
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1112
                                                                   MainofDocument
                                                                          1218
                                  Pg 18 of 81
                                                                               18


    1            That was the price for the risk that was being taken to

    2   build a NewCo and a successful company that could pay it

    3   back.    There was also a big risk that I would lose all $12

    4   million dollars.

    5   Q        You didn’t negotiate those terms with any of the

    6   lenders?     These are the terms that you came up with on your

    7   own, correct?

    8   A        Which lenders?

    9   Q        Any lenders.

   10   A        I was responsible for the -- all the lenders as the

   11   agent, and I came up with the terms.

   12   Q        That would include Credit Suisse and First Dominion?

   13   A        Yes.    I was entitled under the agency agreement to

   14   operate for 51 percent of the lenders and with those

   15   decisions and I did because I believe it was in the best

   16   interest of all the lenders who would otherwise get zero.

   17   Q        And, by the way, you were only going to be that agent

   18   until March 3rd?

   19   A        No, that’s not true.

   20                   THE COURT:     It’s the collateral agent, Zohar.

   21                   THE WITNESS:    I was PPAS remained the agent for

   22   years.

   23   BY MR. AMINI:

   24   Q        But you were acting on the collateral, weren’t you?

   25   A        No, I was acting on the agency role as PPAS as the




                                        A2239
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1113
                                                                   MainofDocument
                                                                          1218
                                  Pg 19 of 81
                                                                               19


    1   agent for the lenders.

    2   Q       Right.   I’ll move on.

    3                THE COURT:     This $10 million dollars that Ark III

    4   was going to put in, that was a loan to Transcendence?

    5                THE WITNESS:     That is correct.

    6                THE COURT:     And Ark III was, it was

    7   (indiscernible) would be paid back on that loan?

    8                THE WITNESS:     I hoped that it would be paid back

    9   overtime when we built a new company that could ultimately be

   10   sold.

   11                THE COURT:     And for the same loan that 51 percent

   12   of Transcendence?

   13                THE WITNESS:     That is correct.

   14                THE COURT:     Okay.

   15                THE WITNESS:     It was a high-risk loan.

   16   BY MR. AMINI:

   17   Q       I want to go over to the $10 million dollars for a

   18   moment, the book value that we were talking about yesterday.

   19   And, I guess, the PX-286 --

   20                THE COURT:     Which book is that in?

   21                MR. AMINI:     Good question.     It’s in Proskauer’s

   22   binder, Your Honor.       I think we’re going to have to put it up

   23   on the screen because I believe, if I’m not mistaken, it was

   24   a spreadsheet that was not -- let me move on.

   25                Your Honor, it’s here.       I thought we would need it




                                     A2240
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1114
                                                                   MainofDocument
                                                                          1218
                                  Pg 20 of 81
                                                                               20


    1   on the screen, but go to PX-286, one, two, three, the fourth

    2   page in.

    3                THE COURT:     What’s the bates number at the bottom,

    4   those three digits?

    5                MR. AMINI:     519, Your Honor.

    6                THE COURT:     Okay.

    7   BY MR. AMINI:

    8   Q      I believe this is the document that you told us the $10

    9   million dollars originated from.

   10   A       This was the original, the balance sheet, yes.

   11   Q      Would you -- once again, the $10 million dollars was a

   12   combination of what?

   13   A      At the time, it was the receivables because I thought

   14   we were going to buy them; the inventory, and the property,

   15   plant and equipment. So, it was 8.165, 623, and the one

   16   million one fifty-one.

   17   Q      And other than this document, PX-286, is that recorded

   18   anywhere else, your calculation of that ten million?

   19   A      As I said, I’m not sitting here in front of every

   20   document.    I can’t tell you.       I’ve only looked at the

   21   documents that have been put in front of me.            This was four

   22   years ago.    And I don’t remember every document that passed

   23   and has been part of discovery here.

   24   Q      Well, among other things, I was wondering whether you

   25   took any steps to record these calculations and preserve them




                                     A2241
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1115
                                                                   MainofDocument
                                                                          1218
                                  Pg 21 of 81
                                                                               21


    1   somewhere?

    2   A      In terms of a credit bid, I did.

    3   Q      Okay.    Other than making the credit bid.         I mean like a

    4   file that would say here’s how we calculated.

    5   A      The entire asset value of the company, other than the

    6   receivables, was about $11 million dollars. This company was

    7   not an asset rich company which is why it was so important to

    8   try to have a continuing operation to be able to pay back the

    9   term lenders.

   10          This is not an asset rich company, other than the

   11   receivables which were the security interest of Wells.              So,

   12   if you even go to your October financial statements, you will

   13   see that there’s only $5 million dollars of current assets

   14   other than receivables -- well, $5 million of assets

   15   including PP&E in the -- for the entire company.

   16          So, you have, other than receivables and other assets,

   17   you have under $5 million dollars of assets for this company.

   18   So, and as we’ve learned on a liquidation basis, there was

   19   very little recovery for this company which is why I was

   20   willing to put up high risk $10 million dollar money to try

   21   to keep it a continuing operation in some form so that there

   22   would be recovery for the term lenders.

   23   Q      The assets that you just referred to, you’re referring

   24   to the assets that we see on the balance sheet of the

   25   company, correct?




                                     A2242
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1116
                                                                   MainofDocument
                                                                          1218
                                  Pg 22 of 81
                                                                               22


    1   A      Well that is how one normally has the assets of a

    2   company is through its balance sheet.

    3   Q      You do that through, I think the terminology is the

    4   lower of costs or market, something like that, correct?

    5   A      I’m not certain --

    6                THE COURT:     This is book value.

    7                THE WITNESS:     This is book value.

    8   BY MR. AMINI:

    9   Q      Oh yes, you do the book value when you’re looking at

   10   the assets and the balance sheet that’s lower.            It’s either

   11   cost -- it’s either mark to market or it’s cost, something of

   12   that nature, correct?

   13   A      I don’t -- you know without looking at their financial

   14   statements, usually it’s book value.          That’s why you see all

   15   this depreciation.

   16   Q      I was going to ask -- your understanding is, is this is

   17   the book value what we’re looking at?

   18   A      That is correct.

   19   Q      So, let me because I want to go back to something that

   20   now I’m also confused about.         You foreclosed on the stock of

   21   two companies, TC Ambulance --

   22                THE COURT:     Three companies: Pittsburgh, Hudson

   23   Valley, and TC Ambulance, right?

   24                MR. AMINI:     That’s right.     I apologize.

   25   BY MR. AMINI:




                                     A2243
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1117
                                                                   MainofDocument
                                                                          1218
                                  Pg 23 of 81
                                                                               23


    1   Q        Pittsburgh, Hudson Valley and TC Ambulance, that’s

    2   right.    Two of those companies had certificate of needs.

    3   They operated in New York and they needed certificates of

    4   need.    Do you recall that?

    5   A        TCA did not need a certificate of need.         You needed --

    6   Pittsburgh had a certificate of need that you needed to

    7   operate and Hudson Valley had a certificate of need.

    8   Q        I won’t dispute with you based on this.         There’s

    9   recordation of the sales of these things in this case which

   10   are in the record.      But let’s just stick with there were two

   11   cons in there.

   12            You took the stock because you needed those

   13   certificates of need, didn’t you to operate?

   14   A        Yes, we needed those, but for Pittsburgh the MTA owned

   15   the con for transit.       We were just a service provider for

   16   TCA, so that was not owned by the company.

   17   Q        I wasn’t suggesting that the MTA contract had a --

   18   associated with it, that was owned by the company.             I was

   19   thinking about Hudson Valley actually and the certificates

   20   you needed, but I don’t really want to debate how many.

   21            My question really for you is what steps did you take -

   22   - that wasn’t on the balance sheet, right?           The certificate

   23   of need is nowhere on the balance sheet.

   24   A        Unless it’s in other assets, I don’t, you know, I don’t

   25   know how the company accounted for their certificates of




                                     A2244
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1118
                                                                   MainofDocument
                                                                          1218
                                  Pg 24 of 81
                                                                               24


    1   need.

    2   Q        But you understood that they were of some value?

    3   A        If they -- at the time, really, not the type of value.

    4   You needed them to operate the business and Wells was well

    5   aware we needed to take those cons to run the business and

    6   they were okay with that transfer.

    7   Q        What steps, if any, did you take to value those assets,

    8   the certificate of needs?

    9   A        We didn’t take any steps to value those assets.

   10   Q        Did you make any attempt to value any intangibles that

   11   you were taking?

   12   A        I didn’t --

   13                MR. MERVIS:     I just object to the form, Your

   14   Honor.    Intangibles is such a --

   15                THE COURT:     Well, I’ll overrule the objection.           I

   16   mean the question initially focused on the certificate of

   17   need which, I guess, are a type of intangible asset which

   18   gets in the --

   19                MR. MERVIS:     Well, you’re right, Your Honor.         I

   20   guess --

   21                THE COURT:     A license.

   22                MR. MERVIS:     I guess what I’m -- yesterday, Your

   23   Honor made the observation that, you know, what was

   24   foreclosed upon is a legal question.

   25                THE COURT:     You told me the certificate of need




                                     A2245
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1119
                                                                   MainofDocument
                                                                          1218
                                  Pg 25 of 81
                                                                               25


    1   were foreclosed on.

    2                MR. MERVIS:     Were not, yes.      And that’s what I’m -

    3   -

    4                THE COURT:     So how can they operate without

    5   certificate of need?

    6                MR. MERVIS:     Do you want me to do that and I’ll --

    7                THE COURT:     No, because the foreclosure on the

    8   stock doesn’t give you the assets in the equity.

    9                MR. MERVIS:     Your Honor, the -- so the question

   10   from the court --

   11                THE COURT:     I’m not asking a question.        It’s just

   12   --

   13                MR. MERVIS:     Yes, so --

   14                THE COURT:     The witness has testified that the

   15   certificate of need were foreclosed on.           Well, they were used

   16   by to operate.

   17                MR. MERVIS:     Used to operate is not the same thing

   18   as foreclosed.

   19                THE WITNESS:     They were transferred --

   20                THE COURT:     But you told me yesterday that they

   21   were not part of the bill of sale.

   22                MR. MERVIS:     That’s correct, Your Honor.

   23                THE WITNESS:     They weren’t.

   24                MR. MERVIS:     And, look, well I’ll do this in our

   25   briefing but I’m telling you that and I have a reason to tell




                                     A2246
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1120
                                                                   MainofDocument
                                                                          1218
                                  Pg 26 of 81
                                                                               26


    1   you that.

    2                THE COURT:     All right.    The objection is

    3   overruled.    Go ahead.

    4   BY MR. AMINI:

    5   Q      So did you make any attempt to locate, ascertain any of

    6   the intangibles and value?

    7   A      No, I used the balance sheet to value.

    8   Q      The MTA contract wasn’t on the balance sheet, correct?

    9   A      The MTA contract was not on the balance sheet but the

   10   revenues and the income were in the income statement which

   11   was also used to value.       It was a check and balance.

   12   Q      When you say your income statement was used to value,

   13   what are referring to now?

   14   A      I’m referring to the fact that we also put three

   15   divisions together into a NewCo and to look at the EBITDA of

   16   that NewCo that included the Transit contract and then use

   17   that EBITDA, based on the value of NewCo to do a check to

   18   make sure that the price was fair.

   19   Q      You were familiar with the fact -- I think we’ve

   20   established this already, and just to be sure -- that at

   21   least one suiter out there, National Express, had repeatedly

   22   expressed interest in purchasing the MTA contract on a

   23   standalone basis.

   24   A      For six to seven million dollars, yes.           And I also

   25   explained that had I allowed them; the rest of the company




                                     A2247
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1121
                                                                   MainofDocument
                                                                          1218
                                  Pg 27 of 81
                                                                               27


    1   would have gone into liquidation.

    2   Q      And so, even with that knowledge, did you -- with that

    3   knowledge, did you think that maybe steps should be taken to

    4   try to ascertain the value of the MTA contract in the

    5   foreclosure that you were undertaking?

    6   A      The value of the contract was valued in the value of

    7   NewCo which was ten million, plus another twelve million

    8   which was $22 million dollars of capital being put up to buy

    9   a little over of two million of EBITDA.           The credit bid was

   10   valued on the balance sheet.         NewCo was valued based on the

   11   credit bid and the new cash going into the company.

   12   Q      All right, let me go back to where we were looking at

   13   the summary balance sheet which is part of PX-286 and you’ve

   14   explained to me how you come up with your $10 million dollars

   15   and I assume you came up with that, at least, on or about

   16   February 13th because that’s the date of PX-286, is that --

   17   am I correct about that?

   18   A      I believe it was between the 13th and the 16th which

   19   was the date on that email with the calculation.

   20   Q      And did you -- were you the one who would determine

   21   that you would take the value for the credit bid that you

   22   would establish the value of the credit bid based on this

   23   method that you’ve described of adding up these items on the

   24   balance sheet?

   25   A      On the credit bid, yes, that was me.




                                     A2248
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1122
                                                                   MainofDocument
                                                                          1218
                                  Pg 28 of 81
                                                                               28


    1   Q        And so, all right, well -- and when did you recall that

    2   you did it this way?        Did you know this all along or for

    3   preparing for trial, did you go ahead and --

    4                 THE COURT:    I don’t understand that question.

    5                 MR. MERVIS:    Yes. You beat me to it.

    6                 MR. AMINI:    Well, all right.

    7                 THE COURT:    I’ll also sustain my objection.

    8                 MR. MERVIS:    Thank you, Judge.

    9   BY MR. AMINI:

   10   Q        Let me take you, in this case, I deposed you on I don’t

   11   know, October 29th, 2018.        And I want to take you to your

   12   deposition.     Principally, it’s in the first --

   13                 THE COURT:    Just ask her a question.

   14                 MR. MERVIS:    Your Honor, there’s no question.

   15                 THE COURT:    Just ask her a question.        If she gives

   16   a different answer, say were you asked this question, did you

   17   give this answer.

   18                 MR. AMINI:    I just need to find it, Your Honor.

   19   It’s very long, Your Honor.

   20                 THE COURT:    Why don’t you ask her a question

   21   first.    Maybe she’ll give you the same answer.

   22   BY MR. AMINI:

   23   Q        Well wasn’t the $10 million dollars the amalgamation of

   24   the assets of the MTA, the assets of Hudson County, the

   25   assets of Pennsylvania together less than those receivables




                                      A2249
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1123
                                                                   MainofDocument
                                                                          1218
                                  Pg 29 of 81
                                                                               29


    1   because that belonged to Wells?

    2   A      Yes.

    3   Q      And the book value you were using at that time was of

    4   the ambulances of Hudson County and Pennsylvania because

    5   those were the only ambulances you were taking?

    6   A      We took all the ambulances that belonged to the term

    7   lenders because most of them were not in any kind of shape

    8   for the future.      They were going to be used to wind-down

    9   OldCo and then the ambulances that were still in good order

   10   would have been used to run NewCo.

   11   Q      I want to go back to the prior answer. So, now, as I

   12   understand it, you agree that the $10 million dollars was

   13   simply the assets less the receivables.           That how you came to

   14   it?   I mean just -- well, I just need to establish that and

   15   I’m done.

   16   A      No because the receivables were put into this one when

   17   I first did the calculation.         If I did not, it would have

   18   been only a few million dollars.         Because as I said to you,

   19   the PP&E for the entire company was $3 million dollars and

   20   the inventory for the entire company was only $2 million

   21   dollars.      So, the entire company only had $5 million dollars

   22   of asset value.

   23          When I first did this, I did count the receivables,

   24   otherwise the number would have only been a couple of million

   25   dollars.




                                     A2250
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1124
                                                                   MainofDocument
                                                                          1218
                                  Pg 30 of 81
                                                                               30


    1   Q       And what you’ve just testified to, you’ve known since

    2   you were -- because you were the one who designed this method

    3   to value these assets, correct?

    4   A       I have credit bid numerous times in the past and we

    5   always credit bid based on the book value of the assets at

    6   the time.    And that is the methodology. When I went back to

    7   see this, I actually credit bid including the receivables

    8   even though they did not belong to us.

    9                THE COURT:     So, the $10 million dollars included

   10   the receivables.      That’s what you said.

   11                MR. AMINI:     Yes.

   12   BY MR. AMINI:

   13   Q       And I want to take you to page 127 of your deposition

   14   which you can look at.       It’s in the first volume of our book

   15   and it’s the first item.

   16           And if you go -- we went back and forth between 122 and

   17   127, so there’s a -- but I’m principally interested in my

   18   question at the top of 127, once you get there.

   19           And the question I had at that time is starting at line

   20   3 is,

   21           “What I’m looking for is, did someone in your

   22   reorganization add up these assets and say hey, it comes to

   23   just about $10 million dollars.”

   24                THE COURT:     Wait a minute, there was an objection.

   25                MR. AMINI:     Yes, there is.




                                     A2251
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1125
                                                                   MainofDocument
                                                                          1218
                                  Pg 31 of 81
                                                                               31


    1                THE COURT:     What’s the objection to

    2   (indiscernible)?

    3                MR. MERVIS:     Your Honor, I didn’t (indiscernible).

    4                THE COURT:     So on page 127, the question starts on

    5   line 3, ends on line 6 and then object to the form of the

    6   question.

    7                MR. MERVIS:     I think my objection, I can’t

    8   remember now.     I think it was to the phrase -- well, it has

    9   been a while, Judge, right.          I think I was objecting to the

   10   words these assets because I’m not sure that he had laid a

   11   sufficient predicate, but I can’t do any better than that now

   12   because --

   13                THE COURT:     I’ll overrule the objection.        I’ll

   14   take it for what it’s worth.          The reference to assets is a

   15   little ambiguous because I don’t know what assets you’re

   16   talking about.

   17                MR. AMINI:     The witness will tell me

   18   BY MR. AMINI:

   19   Q      And the answer, your answer starting at line 9 is:

   20          “I’ve already answered you.        We took assets from MTA,

   21   from Hudson County, and from Pennsylvania.           We wanted an open

   22   balance sheet, fresh start accounting.           Those assets added up

   23   to approximately $10 million and that is in the opening

   24   balance sheet.     It is the amalgamation of the assets of MTA,

   25   the assets of Hudson County, the asset of Pennsylvania




                                     A2252
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1126
                                                                   MainofDocument
                                                                          1218
                                  Pg 32 of 81
                                                                               32


    1   together, less receivables, because that belonged to Wells.”

    2          Did I ask you that?       And I can read the rest of it too.

    3   I’m not meaning to keep it up for any, in fairness purpose.

    4   If counsel wants, we’ll read it through.

    5                MR. MERVIS:     Actually, yes.      What I’d like you to

    6   --

    7                THE COURT:     What else do you want him to read?

    8                MR. MERVIS:     Yes.    In fairness, Your Honor, I’d

    9   like him to read the question and answer on page 129 starting

   10   at line 11 and going to line 18.

   11                THE COURT:     Okay.

   12                MR. AMINI:     “And is there a worksheet within your,

   13   have you seen a worksheet within your organization that added

   14   those all up to come up with the ten million?”

   15                And the answer:

   16                “The work was done at that time.          It was put into

   17   an opening balance sheet.        I have not recently seen the

   18   worksheet, but the work was done.”

   19   BY MR. AMINI:

   20   Q      Were you asked those questions?         Did you give those

   21   answers?

   22   A      I did.

   23   Q      That’s the only question.        Thank you.

   24   A      And, obviously, I made a mistake because I overpaid for

   25   the assets because I included the receivables.            Had I taken




                                     A2253
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1127
                                                                   MainofDocument
                                                                          1218
                                  Pg 33 of 81
                                                                               33


    1   out the receivables, the opening balance sheet would have

    2   only been a couple of million dollars.

    3          Because this was not an asset rich company, its future

    4   value was based only on an ongoing continuing business which

    5   is what I tried to create.

    6   Q      I want to go to, I think, just a couple more documents.

    7          I want to go back to DX-166 which if I’m not mistaken

    8   is in the Proskauer binder, am I right.           And we’re going to

    9   have to put this one up on the screen because it’s produced

   10   natively and it’s impossible to read.

   11                MR. MERVIS:     I’m sorry, counsel.       What exhibit

   12   number?

   13                MR. AMINI:     DX-166.

   14                MR. MERVIS:     PX?

   15                MR. AMINI:     No, D.    D like David.

   16                Your Honor, again, this is one that unfortunately

   17   the book is not going to help us because it just simply does

   18   not have the capacity to hold the information that I’m

   19   interested in looking at.

   20   BY MR. AMINI:

   21   Q      This way -- by the way, you can look in the book at the

   22   hard copy before I go to the Excel spreadsheet.

   23   A      I’d like to do that too following you here.

   24   Q      It’s just to refresh your recollection as to what it

   25   was.   It was Monday, February 26th -- 22nd, I’m sorry.             Mr.




                                     A2254
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1128
                                                                   MainofDocument
                                                                          1218
                                  Pg 34 of 81
                                                                               34


    1   Agarwal (phonetic) was sending you this and this was the

    2   updated version of the TransCare model.

    3   A      The TransCare NewCo model, but let me just read so that

    4   I have the context of the assumptions.

    5   Q      And I’m interested, I will just tell you, that and

    6   actually Mr. Agarwal’s statement that this model does not

    7   include any expenses, charges related to corporate overhead

    8   at the NewCo level which you testified to yesterday.

    9          So when you’re ready, Ms. Tilton, I’ll proceed.

   10   A      Okay.

   11   Q      Now as I understood it your testimony, thus far, is

   12   this EBITDA number that is on this.          I remember this 3.2 for

   13   some reason for the -- the total one.

   14   A      Yeah, I think you have to go further to the right.

   15   Q      Right.    And I can only control that.         But the 3.2

   16   EBITDA you testified yesterday there were a couple of

   17   different spots in response to one of my questions, you said

   18   you needed to reduce that by $750,000 dollars to account for

   19   corporate overhead.

   20   A      And that is just a projection.         Okay.      That wasn’t the

   21   actual.    You know, the actuals for the entire company were

   22   2015 were about two million of EBITDA.           Okay.    So, this was a

   23   projection based on what I believe that we could do with the

   24   NewCo and then that projection needed to be reduced by about

   25   $500- to $750,000 dollars, depending on how much work and




                                     A2255
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1129
                                                                   MainofDocument
                                                                          1218
                                  Pg 35 of 81
                                                                               35


    1   overhead.    My guess it’s closer to 750.

    2          But I do need you to understand that this was a

    3   projection for 2016 based on actions that would be taken,

    4   because as you see your revenues are growing and your

    5   expenses are being cut.       That was not the actual performance

    6   of those entities at the time.

    7                THE COURT:     Now, Ms. Tilton, if you confine

    8   yourself to answering the question.

    9                THE WITNESS:     Okay.

   10                THE COURT:     We’ll get out of here a lot faster.

   11                THE WITNESS:     Okay.

   12   BY MR. AMINI:

   13   Q      So and more or less in there embedded with my second

   14   question is you told Mr. Mervis at some point because I had

   15   the benefit of a transcript last night that it was $6 to $750

   16   that you would take out of it.         And, right now, you said $5

   17   to $750 so I understand.

   18          The corporate overhead was an estimate of sum --

   19                THE COURT:     What’s the question?

   20   BY MR. AMINI:

   21   Q      So the question -- there were three entities you

   22   taking, Hudson Valley, Pennsylvania and MT, correct?

   23   A      TCA, yes.

   24   Q      All three had the administrative personnel for the

   25   specific division and when you’re talking corporate overhead,




                                     A2256
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1130
                                                                   MainofDocument
                                                                          1218
                                  Pg 36 of 81
                                                                               36


    1   you’re talking a CEO and a CFO above all?

    2   A      And a headquarters and a head of HR, anything that’s

    3   needed to actually run an entire company.

    4   Q      And just out of curiosity, is Glenn Youngblood, do you

    5   know, because he was your new president and you already

    6   anointed him the president, and he was in there running

    7   things.    So, was he in these numbers or was he excluded at

    8   this point?

    9   A      He was excluded from those numbers.

   10   Q      All right, so he’s -- and so, I guess, what I want to

   11   know is you needed an overhead and you needed an office, but

   12   these potential purchasers that were out there that you knew

   13   about, RCA, for example, Mr. Weinberger introduced himself to

   14   you as the CEO of RCA.       He wouldn’t have needed a corporate

   15   headquarters, would he?

   16                 THE COURT:     In other words, the question is a

   17   potential strategic purchaser wouldn’t incur these overhead,

   18   additional overhead expenses because they already had a

   19   corporate overhead?

   20                 THE WITNESS:    That is true.      They would have been

   21   able to combine this without a corporate overhead.

   22   BY MR. AMINI:

   23   Q      All right.     And then the only other thing I have for

   24   you is and I noticed this later, if you look at this, this

   25   3.2 is for ten and a half months.




                                      A2257
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1131
                                                                   MainofDocument
                                                                          1218
                                  Pg 37 of 81
                                                                               37


    1   A      You have to roll back.

    2   Q      Roll it back.     Max, if you can roll it back.

    3          And I can take you to footnotes because I had to read

    4   them last night.      But you’re starting with nine days in

    5   February of 2016 and you’re going because the assumptions,

    6   which I can find in the brief somewhere, and you’re going to

    7   December 31st of 2016.       And just as a prefatory you

    8   understand that these multiples that we’ve been talking about

    9   that your multiple times EBITDA, you multiply it to a four-

   10   year EBITDA.

   11   A      Can you please roll down so that I can actually see the

   12   performance?

   13   Q      Perhaps, scroll -- do what Ms. Tilton asked.

   14   A      So this would have been for ten months plus nine days.

   15   That is correct.

   16   Q      All right, so if you -- and I was looking at your

   17   EBITDA and your, you know, your revenue as you like to say

   18   and I was noticing that it’s a progression that gets larger

   19   as the months go on so that you started at a negative, I

   20   think, in the first month, and by the time you’re in December

   21   it’s close to $500,000 dollars.

   22   A      Because that is what our projection was that we thought

   23   if we could increase the transit revenues which we were

   24   discussing with the MTA people to get additional, but that

   25   was not the performance of those three divisions at that




                                     A2258
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1132
                                                                   MainofDocument
                                                                          1218
                                  Pg 38 of 81
                                                                               38


    1   time.     That was my projection of what we might be able to do

    2   that would allow me to be willing to put up $10 million

    3   dollars of fresh capital to try to save NewCo.

    4   Q       But based on this model that your people or you created

    5   if you add those a month and a half your EBITDA is four

    6   million, perhaps even more.

    7   A       No, because it actually lost money in the first two

    8   months.

    9   Q       I’m sorry.

   10                THE COURT:     He’s saying if you annualized it.

   11                THE WITNESS:     Yeah, but it’s just a projection.

   12                THE COURT:     We understand that.

   13                THE WITNESS:     If I -- I mean if I annualized the

   14   numbers --

   15   BY MR. AMINI:

   16   Q       You would add January and February 2017.

   17   A       But, again, it was a projection based on based on

   18   improvements in the company and improvements in revenues.

   19   You don’t sell a company on projections.           You sell a company

   20   on its actuals and its actuals were negative.

   21           (Participants conferring)

   22                MR. AMINI:     I have nothing further.

   23                MR. MERVIS:     Can I just ask that the spreadsheet

   24   be kept on the screen?       Thank you.

   25                THE COURT:     Go ahead.




                                     A2259
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1133
                                                                   MainofDocument
                                                                          1218
                                  Pg 39 of 81
                                                                               39


    1                MR. MERVIS:     Thank you.

    2                THE COURT:     Limit it to his redirect.

    3                             RECROSS-EXAMINATION

    4   BY MR. MERVIS:

    5   Q      So, Ms. Tilton, if you look at the EBITDA numbers that

    6   Mr. Amini was just taking you through and he noted that

    7   wasn’t a full year.      Now, we don’t have the January number

    8   here -- sorry.     The January ’16 number here.         But based on

    9   your understanding of what the company was doing and based on

   10   the number that you see for February of ’16 is there any

   11   chance in the world that the January number was a positive --

   12   the January ’16 number was a positive number?

   13   A      The January --

   14                THE COURT:     January ’16 or January ’17.        The

   15   company didn’t exist then.

   16                THE WITNESS:     The three entities did.

   17                MR. MERVIS:     The three entities did not.

   18   BY MR. MERVIS:

   19   A      So the three entities lost money in January. As you can

   20   see even in March, we only think we’re going to do 126,000

   21   dollars.    If you annualize the $126,000 dollars, you’d be

   22   closer to $1.5 million.       The growth was based on projections

   23   of what we felt we could do to reduce the cost of doing

   24   business and grow the Transit business.

   25          This was purely for my purposes to see if I was willing




                                     A2260
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1134
                                                                   MainofDocument
                                                                          1218
                                  Pg 40 of 81
                                                                               40


    1   to put up $10 million dollars of new money and if I had a

    2   chance of getting that money back.          No one would have

    3   purchased the company based on this because it’s a hockey

    4   stick projection.

    5           When you sell a company, you sell on actuals and you

    6   sell on, you know, some sort of projection that people can

    7   believe in based on business.          This was done for me so that I

    8   would be willing to put in ten million of new money.              The

    9   company was losing money.         The entire company only did about

   10   $2 million dollars of EBITDA, the entire of 2015.             And had $7

   11   million dollars of negative cash flow.

   12   Q       So if you were to take the three entities, right, and

   13   include January in the model here, what effect would that

   14   have had on the total EBITDA?

   15   A       For the projection?

   16   Q       Yeah.

   17   A       If you took actual January and February, you would have

   18   been down another $4- or $500,000 dollars.

   19                   THE COURT:    But Mr. Amini’s point is the company

   20   in January 2017 is a stabilized company --

   21                   MR. MERVIS:   I understand his point, Your Honor.

   22                   THE COURT:    So that if you projected out to a full

   23   year, the projected EBITDA or revenue for January 2017 would

   24   be higher than the revenue or lack of revenue for January

   25   2016.




                                       A2261
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1135
                                                                   MainofDocument
                                                                          1218
                                  Pg 41 of 81
                                                                               41


    1                  MR. MERVIS:   I understand the point.        There’s just

    2   two pieces to this.

    3                  Just a few more, Your Honor.

    4   BY MR. MERVIS:

    5   Q      In TransCare, the equity ownership -- the piece that

    6   you had, you held it through one of your investment vehicles?

    7   A      From Ark II.

    8   Q      Okay.    Or AIP?

    9   A      Both.

   10   Q      Yeah.    And what was the -- what was your total

   11   percentage in TransCare roughly?

   12   A      About 65 percent.

   13   Q      So you’d be going to the (indiscernible) you’d be going

   14   from that percentage to around 54?

   15   A      I would have had a lesser percentage in Transcendence

   16   that I had in TransCare itself.

   17   Q      Mr. Amini -- and actually if you could open your, the

   18   deposition transcript for a minute to page 129.             Mr. Amini

   19   read to you the question and answer at lines 11 through 18

   20   and you made reference to -- he made reference to a worksheet

   21   and you answered it.       Do you remember if he showed you that

   22   worksheet at any point during the deposition?

   23   A      He did not.

   24                  MR. MERVIS:   Can I just have a moment to confer,

   25   Your Honor?




                                     A2262
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1136
                                                                   MainofDocument
                                                                          1218
                                  Pg 42 of 81
                                                                               42


    1          (Participants conferring)

    2   BY MR. MERVIS:

    3   Q      One final question.

    4          In order to achieve the projections in your NewCo model

    5   approximately how much new money had you forecasted that you

    6   required?

    7                MR. AMINI:     Are we not outside the balance of

    8   direct?

    9                THE COURT:     No, we were talking about the $10

   10   million dollars.

   11                MR. AMINI:     Is this something beyond the $10

   12   million dollars?

   13                MR. MERVIS:     No.     No, it’s not the other ten --

   14                MR. AMINI:     My objection is I’m not sure what it

   15   had to do with my examination.

   16                THE COURT:     Well, we asked a lot of questions

   17   about the funding of the entity and I thought that’s what the

   18   $10 million dollar three loan was supposed to be.

   19   BY MR. MERVIS:

   20   A      The company was going to start with no receivables.              It

   21   had no ability to pay any expenses on day one without $10

   22   million dollars of fresh money.         And then again that money

   23   needed to fund a company which had to show improvements of

   24   significance, both in terms of revenue increases, as well as

   25   in expense reductions based on a more efficient running of




                                     A2263
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1137
                                                                   MainofDocument
                                                                          1218
                                  Pg 43 of 81
                                                                               43


    1   the business.

    2          And so, it was a projection.         But the company could not

    3   have started out without any new cash.           It needed, at least,

    4   ten million to replace the receivables.

    5   Q      So if no money was available what would have happened

    6   to these three division?

    7   A      They would have been part of the liquidation and we’ve

    8   seen what happened with the value of the assets in these

    9   three divisions.

   10                MR. MERVIS:     Your Honor. Sorry.      Can you

   11   (indiscernible) one more time.

   12          (Participants Conferring)

   13                MR. MERVIS:     Nothing further, Your Honor.

   14                THE COURT:     I have just one question.        The $10

   15   million dollars that Ark III is going to loan, is that going

   16   to be secured by Transcendence assets?

   17                THE WITNESS:     Yes.

   18                THE COURT:     Well the term lenders already have a

   19   $35 million dollar lien on those assets, doesn’t it?

   20                THE WITNESS:     Let me correct.      Well, first of all,

   21   it was going to be by the inventory receivables, it was an

   22   ABL revolving credit facility, so which is primarily

   23   receivables.

   24                THE COURT:     Okay.    But --

   25                THE WITNESS:     So, it’s taking Wells’ place in the




                                     A2264
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1138
                                                                   MainofDocument
                                                                          1218
                                  Pg 44 of 81
                                                                               44


    1   receivables.

    2                THE COURT:     All right.    And the term lenders

    3   certainly didn’t have a lien on Transcendence receivables?

    4                THE WITNESS:     No, they did not.

    5                THE COURT:     But what about the equipment?

    6                THE WITNESS:     No, it was just a revolving credit

    7   facility, an ABL facility.

    8                THE COURT:     And it wasn’t secured by the or wasn’t

    9   contemplated to be secured by the equipment?

   10                THE WITNESS:     No.

   11                THE COURT:     Okay.    Thank you.    You can step down.

   12                THE WITNESS:     Thank you.

   13          (Witness excused.

   14                THE COURT:     I guess we’re still in your defense.

   15   Do you have any more witnesses?

   16                MR. MERVIS:     No, Your Honor.

   17                MR. AMINI:     We were going to bring back to Dr.

   18   Arnold --

   19                THE COURT:     Why don’t we take a ten-minute break

   20   and then you can bring back Dr. Arnold.

   21                MR. AMINI:     He’s here.

   22                THE COURT:     Okay.

   23          (Recess at 11:27 a.m.)

   24          (Proceedings resume at 11:41 a.m.)

   25                MR. AMINI:     Your Honor, we call Jonathan Arnold




                                     A2265
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1139
                                                                   MainofDocument
                                                                          1218
                                  Pg 45 of 81
                                                                               45


    1   back to the stand.

    2                THE COURT:     Okay.

    3                MR. MERVIS:     Your Honor, before we do that, I have

    4   an application.     As you know, I took Dr. Arnold’s deposition

    5   and based on that and based on the addendum to his report

    6   that we received I think I know what the testimony is going

    7   to be.

    8                And my objection -- and I will explain very

    9   briefly what my objection is.         This isn’t rebuttal testimony.

   10   Let me explain why.      The exercise that Dr. Arnold engaged in,

   11   and its actually in the slides themselves, is he’s responding

   12   to what he says were criticisms that Mr. Dunn made of his

   13   approach to the comparable company analysis in his report and

   14   in his deposition.

   15                We’ve now had Mr. Dunn’s testimony in this

   16   courtroom.    All of the criticisms that Dr. Arnold perceived

   17   none of them were testified to by Mr. Dunn.            So, we can

   18   start, but my concern here is I’m going to be jumping up a

   19   lot because none of this is actual rebuttal.

   20                THE COURT:     Why don’t we do this, since I don’t

   21   know what he’s going to say, unlike you --

   22                MR. MERVIS:     Right.

   23                THE COURT:     -- I can’t make that judgment.          Why

   24   don’t you just have a standing objection and let’s hear what

   25   he has to say.     And you can always argue that --




                                     A2266
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1140
                                                                   MainofDocument
                                                                          1218
                                  Pg 46 of 81
                                                                               46


    1                MR. MERVIS:     I’ll argue.

    2                THE COURT:     -- all of it, or most of it, or this

    3   part of it was not rebuttal; it was just a new report,

    4   basically, that he decided to do because of shortcomings

    5   perceived in his original report.

    6                MR. MERVIS:     That’s fine, Your Honor.        Again, I

    7   just wanted to raise the issue.

    8                THE COURT:     All right.     That objection will be

    9   preserved.    Go ahead.

   10                Dr. Arnold, you’re still under oath, do you

   11   understand that?

   12                THE WITNESS:     I do.

   13                THE COURT:     Okay.     Do we need his old binder or do

   14   you have something new?

   15                MR. AMINI:     No.   I just have three specific items.

   16   You marked them, actually.        I don’t know if I’ll use all of

   17   them.

   18                             DIRECT EXAMINATION

   19   BY MR. AMINI:

   20   Q       Dr. Arnold, you sat through most of the trial, correct?

   21   A       Yes, I have.

   22   Q       You were not here for Mr. Dunn’s testimony, were you?

   23   A       I was not here that day, yes.

   24   Q       You, of course, read his report?

   25   A       I have.




                                     A2267
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1141
                                                                   MainofDocument
                                                                          1218
                                  Pg 47 of 81
                                                                               47


    1   Q      And you’ve read the transcript of his testimony?

    2   A      Yes, I have.

    3   Q      Okay.    And you’re aware of his criticisms of your

    4   comparable company method, are you not?

    5                  MR. MERVIS:    Objection, Your Honor.      Where?    At

    6   trial or some other time?

    7                  THE COURT:    Why don’t we just say are you aware of

    8   his trial testimony.

    9                  THE WITNESS:    Yes.   I am aware of his trial

   10   testimony.

   11                  THE COURT:    Ask him another question.

   12   BY MR. AMINI:

   13   Q      So, at the trial -- did you see at the trial that he

   14   criticized your comparable company method?

   15   A      Yes, I did.

   16   Q      And what did you understand the extent of his

   17   criticisms to be?

   18   A      I understood his criticisms to be that the enterprise

   19   value to four EBITDA multiple that I estimated should be

   20   adjusted down for various factors that were attributes that

   21   TransCare possesses in contrast to the characteristics of the

   22   comparable company sample.

   23   Q      And what characteristics did you understand him to

   24   focus on?

   25   A      He talked about small companies going for a lower




                                      A2268
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1142
                                                                   MainofDocument
                                                                          1218
                                  Pg 48 of 81
                                                                               48


    1   multiplier.     I think he also mentioned that firms under

    2   various forms of distress would also trade for lower

    3   multiples.

    4   Q        And have you taken any steps, all right, to investigate

    5   his criticisms?

    6   A        Yes.

    7   Q        All right.   And what, specifically, did you undertake

    8   to do?

    9   A        I have it laid out in a little more detail in one of my

   10   slides, but just briefly, as an overview, I went to the

   11   capital IQ data set that the people have referred to,

   12   including me, over the course of the trial.            And I selected

   13   companies that had the same coding or description of their

   14   industry type and SIC code that TransCare has.            I pulled all

   15   those companies out.       I then culled the data set -- that was

   16   about 177 companies.

   17            I then culled that data sets down to those that had

   18   complete statistics.       Some of them didn’t file financial

   19   statements and things like that or didn’t have complete

   20   information.     And some of them did not have analyst coverage,

   21   so those were excluded.       So, the remaining ones had analyst

   22   coverage that had estimates of next twelve months EBITDA and

   23   other statistics that were used in my analysis.            That reduced

   24   the set to sixty-nine companies.

   25            Then I looked at those sixty-nine companies and




                                     A2269
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1143
                                                                   MainofDocument
                                                                          1218
                                  Pg 49 of 81
                                                                               49


    1   identified the group that was the smallest twenty-five

    2   percent and did an analysis of the EBITDA multiples on those.

    3   I also looked at the companies that were in most distress or

    4   had the lowest operating performance, other characteristics

    5   that Mr. Dunn testified to.          They were, at least, mentioned

    6   in his report.

    7          He identified four. I don’t remember whether he

    8   specifically identified each of those four in his testimony,

    9   but I created four sub-categories matching the description

   10   and criticism that Mr. Dunn has made previously.             Then, based

   11   on those results I computed the range of enterprise value to

   12   forward EBITDA multiples for each of those four categories

   13   and reached a conclusion.

   14   Q      Okay.    And why did you estimate the range of those?

   15   A      Well, I took Mr. Dunn’s theorizing seriously.            He has a

   16   hypothesis that companies need for categories traded for

   17   lower multiples then the ones that emerged from Mr.

   18   Greenberg’s two comparables.          I then -- the nice thing about

   19   it is that is subject to an empirical test or empirical

   20   analysis.    So, I went and looked at the publicly traded

   21   companies in each of these four categories to see whether, in

   22   fact, it is empirically true that in this industry at this

   23   time companies that are small, or in distress or have low

   24   operating performance, in fact, trade at lower multiples.

   25   Q      What you did is described, is it not, in Slides 29




                                     A2270
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1144
                                                                   MainofDocument
                                                                          1218
                                  Pg 50 of 81
                                                                               50


    1   through 35 which is marked as DX-196?

    2   A      Yes.

    3   Q      Okay.    Just so we’re -- you’ve already described what

    4   you did on Page 29.      This where you selected the -- you came

    5   up with 170 some companies and sixty-nine had data.

    6   A      Yes, that’s right.

    7   Q      All right.     And then these are the actual sixty-nine

    8   companies listed on Page 30?

    9   A      Correct.

   10   Q      Then on Page 31 -- well, explain what Page 31is?

   11   A      Page 31 describes, in a little more detail, how I

   12   identified companies that were at the small end and companies

   13   that had low operating performance, how I looked at companies

   14   that were in distress and how I identified companies that

   15   were under-capitalized.       Those are the four subcategories of

   16   overall low performing or small companies.           That was the four

   17   sets that I then filtered down to.          I took these sixty-nine

   18   and filtered down into these four sub-categories.

   19   Q      So, if you go to Page 32 what does that represent?

   20   A      Slide 32 is a graphic depiction of the range of

   21   enterprise value to forward EBITDA multiples for these four

   22   categories show in blue, and then at the very bottom I show

   23   the range of 7.0 to 12.5 which is what I had in my original

   24   report and testimony.

   25   Q      Can you explain to me and to the court, of course, that




                                     A2271
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1145
                                                                   MainofDocument
                                                                          1218
                                  Pg 51 of 81
                                                                               51


    1   -- let’s just start with the smaller companies.             What does

    2   that bar actually represent?

    3   A      That bar represents the range of enterprise to four

    4   EBITDA multiples for the middle fifty percent of the

    5   distribution.     So, I have a lot of companies.         I looked over

    6   at it over four different dates; the early January date, the

    7   two dates later in January as well as February 24th.              That

    8   gets you a range.      And recognizing that some companies can be

    9   outliers and have specific unique characteristics that are

   10   driving a number either very low or very high I take the

   11   middle fifty percent of the distribution and depict it here

   12   in this bar.

   13          So, the 6.1 X multiple at the low end for smaller

   14   companies represents the multiple for a company in the

   15   twenty-fifth percentile of the distribution and the 17.0

   16   shows the enterprise value to forty, but a multiple for a

   17   company that is at the seventy-fifth percentile of the

   18   distribution.

   19          I have all the other details in my worksheets if anyone

   20   wants to look at it and I’m happy to explain it, but that is

   21   what I did for smaller companies.

   22   Q      And the worksheets are the two items that are in front

   23   of you as DX-197 and 198?

   24   A      Correct.

   25   Q      Roughly, how many companies -- of the sixty-nine, these




                                     A2272
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1146
                                                                   MainofDocument
                                                                          1218
                                  Pg 52 of 81
                                                                               52


    1   are -- when you say smaller companies these are the -- they

    2   all told, the group that you looked at that you put in the

    3   category of smaller companies are they the bottom twenty-five

    4   percent or something else?

    5   A      No, it’s a little different. I think here we should go

    6   to the DX-197 which shows the detailed constituents of how I

    7   built up to these numbers.        I would invite you to look at

    8   Page 6.

    9   Q      And what does that Page 6 -- what does Page 6 of PX-197

   10   --

   11                THE COURT:     Do you have 197?

   12                MR. AMINI:     I thought I -- I’m sorry, Your Honor.

   13   This is 198.

   14                THE COURT:     Oh, I see.    I’m sorry.

   15                THE WITNESS:     Yeah.    So, out of this set of sixty-

   16   nine companies --

   17   BY MR. AMINI:

   18   Q      Let’s go back to Page 6.

   19   A      I’m sorry.     I’m on Page 6 of Exhibit DX-197.         The rule

   20   for identifying the smaller companies is firms that are in

   21   the lowest cortile of revenue and also the lowest cortile of

   22   EBITDA out of the entire sample of sixty-nine.            So, when I

   23   look at that I get the companies that are on this list

   24   starting with Press Ganey Holdings down to StarTech.              And if

   25   we highlight the box on the lower left where it says summary




                                     A2273
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1147
                                                                   MainofDocument
                                                                          1218
                                  Pg 53 of 81
                                                                               53


    1   statistics, there we go, that shows the detail of the

    2   minimum, maximum enterprise value to four EBITDA multiples,

    3   for the entire data set; that’s the first column.

    4           If we just look at the companies that are “small”, the

    5   ones that are listed here, we get the range of 4.6 up to

    6   22.2.   That is across all the dates.         If someone is

    7   interested in looking at the ranges for any particular date

    8   we could do that.      If we look at the very last column,

    9   February 24th, 2016 you will see that the full range goes

   10   from 4.6 up to 19.4, but the middle fifty percent goes from

   11   the 25th percentile of 5.1 up to the seventy-fifth percentile

   12   of 15.7.

   13           So, all the detail is contained in these back-up

   14   materials.

   15   Q       Are we on sixty-nine or are we on the thirty-four?

   16   A       This is the sixty-nine.       So, this is me screening based

   17   on the way Capital IQ identifies TransCare.            TransCare is in

   18   their data set and it codes them as being part of an SIC

   19   code.   It also attaches two industry groups to TransCare.

   20   So, I’m using that as my screening mechanism.

   21   Q       So, if I took you through each of these categories,

   22   companies with low operating performance, distressed

   23   companies, under capitalized companies, is it the same

   24   analysis?

   25   A       Yes, it is.




                                     A2274
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1148
                                                                   MainofDocument
                                                                          1218
                                  Pg 54 of 81
                                                                               54


    1   Q      Can you explain it again, Dr. Arnold?

    2   A      Sure.    So, I take the sixty-nine companies.          And to

    3   identify the small companies, let’s just highlight with the

    4   blue box in the lower right.         I apply the rule to identify

    5   small companies based on whether they’re in the lowest

    6   twenty-fifth percent of revenue and EBITDA.            If we go to the

    7   next page that would be looking at companies with low

    8   operating performance.       The page, in that same blue box,

    9   describes the rule.      If it’s in the lowest twenty-five

   10   percent of EBITDA margin that’s how I identify companies with

   11   low operating performance.        That is their profit as a

   12   percentage of revenue is in the worst quarter of all the

   13   companies.

   14          Then I have other rules to identify distressed

   15   companies and under-capitalized companies.           Once I identify

   16   the subset of the sixty-nine, I then go through the process

   17   of computing the enterprise value to four EBITDA multiplier

   18   for each date for the companies in that subset.

   19   Q      What conclusion did you come to that’s reflected on 32,

   20   Slide 32?

   21   A      Yes.    I think the overall take-away from Slide 32 is

   22   that while hypothetically possible Mr. Dunn’s criticisms do

   23   not pan out in fact when it comes to this industry at this

   24   time. The range of multipliers emerging from Mr. Greenberg’s

   25   analysis is, you know, confirmed by looking at all of these




                                     A2275
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1149
                                                                   MainofDocument
                                                                          1218
                                  Pg 55 of 81
                                                                               55


    1   particular subsets of the group.

    2   Q      I noticed that on the upper level or in each one of

    3   these is actually higher than your twelve and a half, is that

    4   correct?

    5   A      Yes.   It is, in fact, higher.        Remember, that is just

    6   the seventy-fifth percentile. It actually goes higher still

    7   if you look at the complete distribution which I think tells

    8   us that it’s possible that if one were to actually test the

    9   market one would get a possibly unusually high multiple.              We

   10   don’t know that for a fact, but the data are consistent with

   11   that hypothesis.

   12   Q      And the same thing on the low side.          Other the then the

   13   smaller companies they’re all higher than the amount that

   14   Michael Greenberg’s analysis had?

   15   A      Yes.   That is true.      Limiting ourselves to the middle

   16   fifty percent to the distribution.          There are certainly

   17   particular cases on particular dates that one could find that

   18   have a lower enterprise value to EBITDA multiple.             So, I

   19   can’t rule it out, but the data certainly support the

   20   proposition that there is a wide range of multiples, many of

   21   which are above the range that I testified to in my initial

   22   testimony.

   23   Q      Other than the sixty-nine did you take any steps to

   24   further refine your search?

   25   A      Yes.




                                     A2276
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1150
                                                                   MainofDocument
                                                                          1218
                                  Pg 56 of 81
                                                                               56


    1   Q      What did you do?

    2   A      I looked at the sixty-nine companies and note that many

    3   of them, while in the same overall classification as

    4   TransCare -- if you just look at the management discussion

    5   and analysis in the 10-K or look to see what their lines of

    6   business are at that time, first quarter of 2016, that many

    7   of them are -- some of them are farther away from TransCare

    8   in terms of their business space than others.

    9          In particular, if we take a look at Slide 33, I can

   10   explain to you how I further reduce the sample.            I started

   11   with the sixty-nine companies that I just described as shown

   12   in the second high-level bullet.         Then I excluded a portion

   13   of those companies that’s listed in the next to last bullet.

   14   In particular they’re companies who drive the revenues

   15   substantially in diagnostics, pharmaceuticals, waste

   16   management, animal health, consulting services,

   17   administrative services, industrials, information technology

   18   and consumer staples.       That, for one reason or another, got

   19   classified by Capital IQ in this are because I think they

   20   were in the healthcare space to some degree.

   21          So, I eliminated those.        There were also, I think, two

   22   companies, maybe three, that appeared not to be associated

   23   with the healthcare space at all at this time.            So, one thing

   24   to note is that the way Capital IQ does its classifications

   25   we’re looking at the classifications as of, basically, today




                                     A2277
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1151
                                                                   MainofDocument
                                                                          1218
                                  Pg 57 of 81
                                                                               57


    1   when we run the data pool.        So, companies that merge or

    2   divest themselves in lines of businesses could actually be in

    3   a different line of business back in 2015 or, I guess, put

    4   differently they might have acquired healthcare business

    5   post-2015 -- excuse me, post-2016 which means that they

    6   weren’t comparable at the time.

    7          So, I eliminate those companies and what I’m left with

    8   are thirty-four companies that meet all of the search

    9   criteria and which somehow or another touch a person.

   10   They’re either handling a patient or they’re managing

   11   physicians or nurses who handle patients.           So, that is

   12   roughly, at a general level, what the remaining thirty-four

   13   companies have in common.

   14   Q      Did you run the same analysis that you had run on the

   15   sixty-nine companies?

   16   A      Yes, I did.

   17   Q      And is the result as depicted on Slide 35?

   18   A      Yes.

   19   Q      And what was your conclusion based on those results?

   20   A      The overall conclusion is that the range of enterprise

   21   value to four EBITDA multiples are actually somewhat stronger

   22   than they were for the larger sample of sixty-nine, but in

   23   all events it does not contradict or undermine my original

   24   testimony as to what the range, the proper range of multiples

   25   should be based on Mr. Greenberg’s two comparables that he




                                     A2278
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1152
                                                                   MainofDocument
                                                                          1218
                                  Pg 58 of 81
                                                                               58


    1   identified.

    2                 MR. AMINI:    I have nothing further.

    3                               CROSS EXAMINATION

    4   BY MR. MERVIS:

    5   Q      Dr. Arnold -

    6                 THE COURT:    Can I ask you why you’re contending

    7   this isn’t a rebuttal report?

    8                 MR. MERVIS:    Because the only thing that Mr. Dunn

    9   said during -- he didn’t say go out and try to find other

   10   companies that have these characteristics.           He said the

   11   criticism of this witness’s, and I can hand Your Honor the

   12   transcript, opinion with regard to comperables is; (A) he

   13   accepted blindly the comperables that came from Mr.

   14   Greenberg’s email without doing any testing to see if they

   15   were, in fact, comparable; (B) that there were material

   16   differences between those two companies and TransCare; and

   17   (C) a valuation professional should use his or her

   18   professional judgment.

   19                 He didn’t say --

   20                 THE COURT:    I thought he also opined, though, that

   21   the multiples should be lower for a company.

   22                 MR. MERVIS:    He did.

   23                 THE COURT:    And now Dr. Arnold is going out to

   24   more comparable companies and the multiples are actually

   25   higher.




                                     A2279
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1153
                                                                   MainofDocument
                                                                          1218
                                  Pg 59 of 81
                                                                               59


    1                    MR. MERVIS:    Let me do the cross, Judge.

    2                    THE COURT:    Okay.    Well, but --

    3                    MR. MERVIS:    I think it will become clear.

    4                    THE COURT:    -- I think you’re selecting out from

    5   his testimony certain things, but he is rebutting some of the

    6   things that he said.

    7                    MR. MERVIS:    Your Honor, as you said, I have a

    8   standing objection.

    9                    THE COURT:    Okay.    Well, you’re standing.    So, go

   10   ahead.

   11                    MR. MERVIS:    Thank you.

   12   BY MR. MERVIS:

   13   Q        Dr. Arnold, if you could go to DX, I guess you’re on

   14   it, 196 and if you could go to Page 32.            I just want to make

   15   sure I heard you correctly.             So, I think what I just heard

   16   you say is that what you’re showing on this page is that the

   17   multiples that are shown are not materially different, in

   18   some cases greater, then -- sorry, the multiples for

   19   companies in TransCare’s industry are, you know, comparable

   20   to what you selected, the air methods, right?

   21   A        Yes.    Not always higher.       There are some that are

   22   lower, but I agree with that, yes.

   23   Q        Okay.    So, if you could now go to DX-198.        And if you

   24   go -- why don’t you go to the tenth page and let’s just show

   25   the Judge what we’re doing here starting at the tenth page.




                                        A2280
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1154
                                                                   MainofDocument
                                                                          1218
                                  Pg 60 of 81
                                                                               60


    1   So, starting at the tenth page, Dr. Arnold, what are you

    2   reporting?    It goes on for a number of pages.

    3   A      Yes.     This is a rather lengthy attachment that contains

    4   the business description for each of the sixty-nine companies

    5   that I described earlier.        Then also it flags whether I

    6   include them in the smaller set of thirty-four companies or

    7   if I don’t.

    8   Q      Right.

    9   A      And if I exclude them I have a little note as to why.

   10   Q      But to be clear you argued Page 32, the one that we’ve

   11   just talked about, the one where you talked about TransCare’s

   12   industry, that’s all sixty-nine, right; Page 32 of Exhibit

   13   196, that’s all sixty-nine companies?

   14   A      Let me just make sure.        Yes, that is all sixty-nine

   15   companies.

   16                 MR. MERVIS:    Rory, could you move to -- actually,

   17   on this same page, if you could blow-up the description for

   18   the third company down, the one that starts with A.             I can

   19   barely read it, that’s why I want to blow it up.             Okay.   Can

   20   you make that larger, please?

   21   BY MR. MERVIS:

   22   Q      Dr. Arnold take a moment, but I am not sure I’m

   23   pronouncing this right, but ACCIONA S.A. [phonetic] is one of

   24   those sixty-nine, right?

   25   A      It is.




                                     A2281
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1155
                                                                   MainofDocument
                                                                          1218
                                  Pg 61 of 81
                                                                               61


    1   Q      Take a minute to read the description to yourself,

    2   please.

    3   A      (Witness reads silently).        Yes, I have done so.

    4   Q      It’s a wind farm company, isn’t it?

    5   A      That is one of its lines of business as of FY 2015,

    6   yes.

    7   Q      It doesn’t run ambulances, does it?

    8   A      It didn’t as of fiscal year 2015, no.

    9   Q      Right.    And that’s the year for which you told the data

   10   for these multiples that you used on Page 32, right, of

   11   Exhibit 196?

   12   A      Yes.

   13                 MR. MERVIS:    Your Honor, I’m not going to go

   14   through every one of these because it’s in evidence, but let

   15   me move on.

   16                 THE COURT:    Did you do a similar analysis for the

   17   thirty-four that you culled down?

   18                 THE WITNESS:    This is one of the sixty-nine.         And

   19   when I culled down to thirty-four this is one of the

   20   companies that was excluded.

   21                 THE COURT:    But then did you do the same analysis

   22   for the thirty-four that you did for the sixty-nine?

   23                 THE WITNESS:    The thirty-four is a subset of the

   24   sixty-nine.

   25                 THE COURT:    I understand.     His point is that on




                                     A2282
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1156
                                                                   MainofDocument
                                                                          1218
                                  Pg 62 of 81
                                                                               62


    1   Page 32 of DX-196, that’s a bar graph --

    2                  THE WITNESS:    Yes.

    3                  THE COURT:     -- of the sixty-nine, the middle fifty

    4   percentile with the sixty-nine.

    5                  THE WITNESS:    Yes.

    6                  THE COURT:    My question is did you also do a

    7   similar analysis when you culled it down to thirty-four just

    8   using the thirty-four?

    9                  THE WITNESS:    Yes, I did.    That is on Slide 35.

   10   So, Slide 35 has the range of multiples if one limits oneself

   11   to the thirty-four that are the more appropriate comparables

   12   in my opinion.

   13                  THE COURT:    35 in which exhibit?

   14                  THE WITNESS:    196.

   15                  THE COURT:    Okay.     Go ahead.

   16                  MR. MERVIS:    Thank you.

   17   BY MR. MERVIS:

   18   Q      So, while we’re on Slide 35, Dr. Arnold, of the thirty-

   19   four companies -- and just to be clear the exhibit we just

   20   looked at, Exhibit 198, that also has the descriptions for

   21   the thirty-four companies, right?

   22   A      It does, yeah.

   23   Q      Because they’re part of the sixty-nine?

   24   A      Correct.

   25   Q      Okay.    The data that’s in the bar graph on Page 35 of




                                       A2283
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1157
                                                                   MainofDocument
                                                                          1218
                                  Pg 63 of 81
                                                                               63


    1   Exhibit 196 there’s a grand total of one ambulance company of

    2   the thirty-four, right?

    3   A        That’s right.   There is one ambulance company.

    4   Q        Now, I just want to be clear because I thought I heard

    5   you say at the beginning of your testimony that the work that

    6   we’ve been looking at was done during the course of the

    7   trial.    You didn’t mean to say that, did you?

    8   A        I don’t believe I said that.       I think you misunderstood

    9   what I said.

   10   Q        I may have.   This work was done way back in February,

   11   right, or even earlier?

   12   A        Some of the work was done in February and then it was

   13   further refined in July.

   14   Q        Okay.   So, now I want to talk about these various

   15   criteria that you used to screen the companies and decide

   16   which companies go on these bar graphs because I heard you

   17   use the word rule a few times, that you used a rule to do the

   18   screening.

   19   A        Yes.

   20   Q        Okay.   All the criteria, those were developed by you

   21   and your team, right?

   22   A        You’re referring to the filtering rule that I used to

   23   calculate the four subsets?

   24   Q        Yes.

   25   A        Yes.




                                     A2284
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1158
                                                                   MainofDocument
                                                                          1218
                                  Pg 64 of 81
                                                                               64


    1   Q       You didn’t go to some professional set of rules and

    2   apply those, right?

    3   A       I used my professional judgment to implement it in a

    4   way that I thought was most reasonable.           It was mine.     It was

    5   not some textbook or third-party source.

    6   Q       So, for example, one of the filtering methods, and let

    7   me make sure I have this right, one of the filtering methods

    8   that you used to get to sixty-nine is you filtered out

    9   companies that had an enterprise value larger than $5 billion

   10   dollars?

   11   A       Yes.

   12   Q       You could have filtered out at two billion, right?

   13   A       I could have.

   14   Q       You could have filtered at one billion, right?

   15   A       I could have.    It would reduce the size, but I could

   16   have.

   17   Q       Okay.   In fact, you really could have picked any number

   18   that you felt was reasonable, right, as a filter?

   19   A       I could have picked another number if I felt it was

   20   reasonable, yes.

   21   Q       Now, let’s go back to Slide 32 for a minute.           Actually,

   22   you know what, let’s go to 34 which is your -- yeah, 34.               The

   23   title at the top of this slide says, the list of thirty-four

   24   -- oh, sorry. Yes, let me go to 32, not 34.            32, again, is

   25   derived from the group of sixty-nine?




                                     A2285
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1159
                                                                   MainofDocument
                                                                          1218
                                  Pg 65 of 81
                                                                               65


    1   A        Yes.

    2   Q        And it says,

    3            “The inter-cortile ranges of multiples for the broader

    4   set of comparable guideline companies do not change my

    5   conclusions.”

    6            Do you see that?

    7   A        Yes.

    8   Q        You’re not opining, are you, that any of the sixty-nine

    9   companies that you found are actually appropriate guideline

   10   companies with which to value TransCare one way or the other,

   11   right?

   12   A        I’m not saying they are.      I’m not saying they’re not.

   13   I’m simply saying that if one were to choose a set using the

   14   rules that I described earlier one would get this set of

   15   sixty-nine.

   16   Q        Right, but you have no opinion, one way or the other,

   17   as to whether any of these sixty-nine actually are comparable

   18   guideline companies for TransCare?

   19   A        That’s fair, yes.

   20   Q        And the same thing is true -- well, inherently, the

   21   same thing is true for the thirty-four, right?

   22   A        Yes, that is correct.

   23   Q        Let’s go, if we could, to DX-197.

   24                   MR. MERVIS:   That should be, Your Honor, one of

   25   the documents that’s attached.




                                      A2286
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1160
                                                                   MainofDocument
                                                                          1218
                                  Pg 66 of 81
                                                                               66


    1                   THE COURT:    I have it.

    2                   THE WITNESS:    I have that.

    3   BY MR. MERVIS:

    4   Q       You may have told Mr. Amini, but just generally

    5   speaking what is this worksheet?

    6   A       It is a print-out of an Excel spreadsheet that contains

    7   the raw data and analysis that I used to prepare the data on

    8   the first page of DX-197.

    9                   MR. MERVIS:    Just one second, Your Honor.

   10                   THE COURT:    I didn’t count the companies, but is

   11   this the sixty-nine or the thirty-four?

   12                   THE WITNESS:    This is the sixty-nine, Your Honor.

   13                   THE COURT:    Okay.

   14   BY MR. MERVIS:

   15   Q       Right, which, again, includes the thirty-four?

   16   A       Yes.

   17   Q       Okay.    So, I’d like you to turn to Page 10, please.

   18                   MR. MERVIS:    Rory, could you bring that up on the

   19   screen?    Could you try to make it bigger?         Okay.

   20   BY MR. MERVIS:

   21   Q       Let me make sure we understand what we’re looking at

   22   here.   At the top of this page you have the company name on

   23   the left, right?

   24   A       Yes.

   25   Q       And then you have forward EBITDA multiples.           Then what




                                       A2287
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1161
                                                                   MainofDocument
                                                                          1218
                                  Pg 67 of 81
                                                                               67


    1   are the next four columns?

    2   A      The next four columns relate to the four sub-categories

    3   that I testified to earlier; namely companies that are either

    4   small, or have low operating performance, or are distressed

    5   or under-capitalized.       I indicate with an X for each company

    6   which of these four categories it ends up falling into.

    7   Q      Right.

    8   A      Sometimes they fall into one, sometimes they fall into

    9   all four or somewhere in between.

   10   Q      Sometimes they fall into zero, right?

   11   A      Well, not on this chart.        This chart just shows the

   12   companies that fall into, at least, one of the four

   13   subcategories.

   14   Q      Okay.    So, let’s go back to your original testimony.

   15   The two companies that you used, that you gave your opinions

   16   the first time in this case, were Envision Healthcare and

   17   something called Air Methods, right?

   18   A      Yes.

   19   Q      And neither are on this chart, are they?

   20   A      They are not.

   21   Q      And that’s because Envision overlaps with exactly none

   22   of your four categories, right?

   23   A      Right.

   24   Q      And Air Methods overlaps with zero of your four

   25   categories?




                                     A2288
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1162
                                                                   MainofDocument
                                                                          1218
                                  Pg 68 of 81
                                                                               68


    1   A        Right, exactly.       I think that’s very much the point.

    2   Q        Well, Mr. Amini will talk to you about the point, but

    3   that’s a fact, right?

    4   A        That is a fact.

    5   Q        All right.    Now, I want to get into some of the

    6   specific sub-categories that you did.          If you go to DX-198,

    7   please.    This is your worksheet for the thirty-four, is that

    8   right?

    9   A        Yes.

   10                    MR. MERVIS:   Rory, could you go to Page 5, please.

   11   And can you blow-up the first chart there?

   12   BY MR. MERVIS:

   13   Q        Okay.    So, it’s a little hard to read, but we have the

   14   hard copy.       Refresh us, in order to -- so, this is the small

   15   company’s data set?

   16   A        This is the small company’s data set, yes.

   17   Q        Right.    So, if you go to the bar graph on the first

   18   page of Exhibit 198 and you look at smaller companies, and

   19   you see this multiple range of 17.4 what’s listed on Page 5

   20   of the exhibit are the companies that are in that bar, right?

   21   A        Yes.

   22   Q        Okay.    And in order to make the cut, right, you used a

   23   couple of cut-off criteria, right?

   24   A        Correct.

   25   Q        So, for example, the companies on this page are ones




                                        A2289
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1163
                                                                   MainofDocument
                                                                          1218
                                  Pg 69 of 81
                                                                               69


    1   that in your entire sample size of thirty-four were in the

    2   bottom, let me make sure I get this right, bottom cortile in

    3   terms of EBITDA?

    4   A        Yes.

    5   Q        Okay.   And you also have TransCare’s numbers on here at

    6   the top, right?

    7   A        Yes.

    8   Q        And isn’t it correct, Mr. Arnold -- sorry.          It also has

    9   revenue, right?     In other words, to be on this page you have

   10   to be in the lowest cortile in terms of annual revenue?

   11   A        Yes.

   12   Q        Okay.   And isn’t it correct, Dr. Arnold, that

   13   TransCare’s revenue is the lowest of all the ones in the

   14   group?

   15   A        Yes.

   16   Q        Same thing for EBITDA, right?

   17   A        Not as projected EBITDA, but for its 2015 EBITDA, yes.

   18   Q        Now let’s go to Page 6 of the same exhibit.          So, again,

   19   there’s a cutoff criteria you’re using here, right, to get to

   20   these companies?

   21   A        Yes.

   22   Q        And these are the so called low-operating performance

   23   companies?

   24   A        Yes.

   25   Q        And, again, if you look at the bar on the first page of




                                     A2290
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1164
                                                                   MainofDocument
                                                                          1218
                                  Pg 70 of 81
                                                                               70


    1   the exhibit these are the companies that fall -- that you get

    2   the data from that make up that bar, right?

    3   A        The bar from 9.0 to 14.6, yes.

    4   Q        Okay.    And what’s the criteria -- what’s the cut-off

    5   criteria you use to include these companies?

    6   A        EBITDA margin under seven percent rounding.

    7   Q        And if you look at the EBITDA margins, the actuals,

    8   TransCare is tied for the lowest, right, with a few others?

    9   A        This is reported rounding to the nearest percentage

   10   point.    I actually looked at this, this morning and TransCare

   11   is not the lowest.       It shows one percent for EBITDA margin.

   12   Its actually 1.2 and I believe that NxStage Medical is 0.8

   13   percent.    It’s close to being at the bottom-end of the range.

   14   I’d agree with that.

   15   Q        But there are some others that are real close, that’s

   16   right?

   17   A        Yes.

   18   Q        Okay.    So, let’s take a look at those companies, shall

   19   well.

   20                    MR. MERVIS:   Rory, if you could go to Page 22.

   21   BY MR. MERVIS:

   22   Q        Just so we have it, Dr. Arnold, what are the names of

   23   the other companies that are, essentially, tied to TransCare?

   24   A        NxStage Medical, Invacare and BioScrip.

   25                    MR. MERVIS:   Rory, if you could go to Page 22 of




                                       A2291
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1165
                                                                   MainofDocument
                                                                          1218
                                  Pg 71 of 81
                                                                               71


    1   this exhibit.     If you could blow-up the bottom for BioScrip.

    2   BY MR. MERVIS:

    3   Q      Dr. Arnold, if you could take a minute just to read the

    4   description for BioScrip.

    5   A      (Witness reads silently).        Yes, I see that.

    6   Q      Among other things they provide -- they don’t run

    7   ambulances, right?

    8   A      They don’t run ambulances.

    9   Q      And, among other things, they provide in-home

   10   healthcare infusion therapy?

   11   A      Yes.

   12   Q      TransCare didn’t do that, did it?

   13   A      No.

   14   Q      Okay.

   15                  MR. MERVIS:   Let’s go to Page 19, Rory.        If you

   16   could blow-up Invacare.

   17   BY MR. MERVIS:

   18   Q      Take moment, Dr. Arnold, to read the description for

   19   Invacare.

   20   A      (Witness reads silently).        Yes, I read it.

   21   Q      They’re a manufacturer of medical equipment?

   22   A      Among other things, yes.

   23   Q      TransCare didn’t make medical equipment, did it?

   24   A      It did not.

   25   Q      Okay.    Let’s look at the last one, NxStage.




                                     A2292
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1166
                                                                   MainofDocument
                                                                          1218
                                  Pg 72 of 81
                                                                               72


    1                    THE COURT:    What page?

    2                    MR. MERVIS:    Your Honor, that’s at Page 15 on the

    3   same exhibit.

    4   BY MR. MERVIS:

    5   Q        Dr. Arnold, take a moment to review that description to

    6   yourself.

    7   A        (Witness reads silently).      I have reviewed it.

    8   Q        Okay.    It’s a company that deals with kidney failure

    9   therapy?

   10   A        Yes.

   11   Q        Not TransCare’s business, right?

   12   A        That is not TransCare’s, I agree.

   13   Q        Let’s go to the next category of your company.           So,

   14   let’s go to Page 7, please -- oh, I’m sorry, the same

   15   exhibit, Exhibit 198.          So, these are the stressed companies,

   16   right?

   17   A        Yes.

   18   Q        And you used a bunch of screening criteria here, right?

   19   A        Yes.

   20   Q        In order to make the cut did they have to hit all or

   21   only one or something else?

   22   A        I believe they had to ship all of them, but I’d have to

   23   go back and check.

   24   Q        All right.    So, one of the ratios, if I’m understanding

   25   this correctly, is something called current ratio, is that




                                        A2293
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1167
                                                                   MainofDocument
                                                                          1218
                                  Pg 73 of 81
                                                                               73


    1   right, in terms of a cut-off criteria?

    2   A       Let me correct my answer.       You just need to hit one of

    3   them.

    4   Q       Okay.    So, one of the ratios that you used, one of them

    5   is something called current ratio, is that right?

    6   A       Yes.

    7   Q       And am I correct that TransCare’s current ratio is

    8   lower than any other company in the set?

    9   A       Yes.

   10   Q       And another of the criteria is something called

   11   operating cash-flow ratio, right?

   12   A       Yes.

   13   Q       And here TransCare is lower than every company except

   14   for BioScrip?

   15   A       Yes.

   16   Q       And that’s one of the companies we looked at just a few

   17   minutes ago?

   18   A       Yes.

   19   Q       Okay.    And then the next criteria is debt to capital

   20   and liability asset ratio -- sorry, debt to capital ratio.

   21   A       Yes.

   22   Q       And in order to -- so here it’s a little bit different.

   23   The higher the ratio the worse the company, right?

   24   A       The more levered it is, yes.

   25   Q       Right.   And, again, for both the debt to capital ratio




                                     A2294
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1168
                                                                   MainofDocument
                                                                          1218
                                  Pg 74 of 81
                                                                               74


    1   and for the liabilities to assets ratio TransCare’s was the

    2   highest ratio of the whole group, right?

    3   A      Yes.

    4   Q      By the way, I noticed that one of the -- well, let’s

    5   take a look.     If you look at the coverage ratio for TransCare

    6   it says NM.     What does that mean?

    7   A      Not meaningful.

    8   Q      What does that mean, not meaningful?

    9   A      It means that it was -- I believe it means negative.

   10   So, I’m not sure what the degree of negative was, but there

   11   were a number of companies that had covered ratios with that

   12   classification.

   13   Q      Right, including Invacare.

   14                  THE COURT:   What is coverage ratio?

   15                  THE WITNESS:   A coverage ratio is a measure of, an

   16   adjusted measure of earnings divided by interest expense.

   17   So, how many multiples of one’s interest expense every year

   18   is a company generating.

   19   BY MR. MERVIS:

   20   Q      And there’s a couple others that have NM coverage ratio

   21   and that’s Invacare and BioScrip; again, two of the companies

   22   that we looked at before, right?

   23   A      Yes.

   24   Q      Okay.    Let’s go to Page 8.      So, on Page 8 this is your

   25   set of under-capitalized companies?




                                      A2295
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1169
                                                                   MainofDocument
                                                                          1218
                                  Pg 75 of 81
                                                                               75


    1   A        Yes.

    2   Q        And, again, there are two cut-off criteria for

    3   inclusion?

    4   A        Yes.

    5   Q        And is it the case that for a company to qualify it

    6   just needed to hit on one, not both?

    7   A        Yes.

    8   Q        Okay.    With respect to working capital to revenue

    9   TransCare’s is the lowest except for a company called Triple-

   10   S Management, is that right?

   11   A        Yes.    That is right.

   12   Q        And also to be on this page the companies had to, and

   13   this is, again, one these things where being higher is being

   14   worse.    So, you had to be in the top cortile for accounts

   15   payable to revenue?

   16   A        Yes, that’s correct.

   17   Q        And, again, TransCare is the second highest, the only

   18   other companies Triple-S management, right?

   19   A        Yes, that’s right?

   20                    MR. MERVIS:   And, Rory, if you could go to Page 19

   21   of the same exhibit.        And pull-up the description for Triple-

   22   S.

   23   BY MR. MERVIS:

   24   Q        Dr. Arnold, could you take a moment to read that to

   25   yourself?




                                       A2296
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1170
                                                                   MainofDocument
                                                                          1218
                                  Pg 76 of 81
                                                                               76


    1   A        (Witness reads silently).      I have done so.

    2   Q        Triple-S is some company that operates in Puerto Rico?

    3   A        Yes.

    4   Q        And it’s got something to do with insurance?

    5   A        Insurance and managed care, yes.

    6                   MR. MERVIS:    Can I have just one moment, Your

    7   Honor.    Nothing further, Your Honor.

    8                   THE COURT:    Any redirect?

    9                   MR. AMINI:    Very short, Your Honor.

   10                            REDIRECT EXAMINATION

   11   BY MR. AMINI:

   12   Q        Mr. Mervis was asking you on Page 10 of Exhibit 197

   13   about the lack of Envision and Air Methods in that group.               Do

   14   you recall that?

   15   A        Yes.

   16   Q        And your response was, I think that’s very much the

   17   point.    Do you recall that?

   18   A        Yes, I do.

   19   Q        What were you -- what did you mean by that?

   20   A        What I meant by that is that the criticism by Mr. Dunn

   21   and to a certain degree Ms. Tilton is that the two

   22   comparables identified by Mr. Greenberg are so different from

   23   TransCare that it’s not appropriate to use the EBITDA

   24   multiples that emerge from analyzing them and that one should

   25   consider being small, being under-capitalized, et cetera




                                       A2297
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1171
                                                                   MainofDocument
                                                                          1218
                                  Pg 77 of 81
                                                                               77


    1   because that would, presumably, adjust the numbers down to a

    2   lower multiple which is a perfectly reasonable hypothesis

    3   which I then tested.       I identified a set of companies that

    4   were not those two firms.

    5          Instead, I’m identifying companies that are smaller

    6   than the two Greenberg comps, that have lower operating

    7   performance, that are far less capitalized and under various

    8   types of distress and when one does that one gets,

    9   substantially, the same answer.         So, I think the point is

   10   that we have multiple roads leading to Rome, as it were, and

   11   that the criticisms, while plausible in the abstract, just

   12   don’t pan out in this particular case when one looks at the

   13   empirical data.

   14   Q      Then the other question I had for you is Mr. Mervis, at

   15   the end of his examination, asked you a number of questions

   16   and then pointed to the differences between the companies and

   17   TransCare.    The last one, as I recall, being a company in

   18   Puerto Rico.

   19   A      Yes.

   20   Q      When you went about selecting this set that ended up

   21   being sixty-nine how do you justify selecting such a set and

   22   using it for this analysis?

   23   A      Several ways.     One is that I’m using the industry

   24   classifications that Capital IQ, itself, assigned to

   25   TransCare.    So, this is the most comparable set of companies




                                     A2298
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1172
                                                                   MainofDocument
                                                                          1218
                                  Pg 78 of 81
                                                                               78


    1   within the Capital IQ database using an objective set of

    2   classifications and rules.        I didn’t do it personally, S&P

    3   did.   I guess the one thing I did in addition to using the

    4   three classifications that Cap IQ assigned to TransCare is I

    5   also limited it to companies that had business operations in

    6   the US.    Puerto Rico is in the US.        So, it fell into the

    7   category.

    8                MR. AMINI:     Thank you.

    9                THE COURT:     I have a question.      One of the

   10   purposes of this exercise is to come-up with a market value

   11   for TransCare, a NewCo on or about February 24th when

   12   TransCare was basically paid $10 million dollars for these

   13   assets that were foreclosed on.         The testimony in the case is

   14   that in order to get up to these projections of EBITDA the

   15   company needed an investment of some range that started at

   16   four and half million.       The last I heard it was over $10

   17   million dollars.      It’s not really an EBITDA question, but

   18   what effect would that have on the market value of the

   19   company?

   20                I assume someone who bought this company would

   21   have to invest that money.

   22                THE WITNESS:     I think the answer is,

   23   unfortunately, not a decisive answer.          I think that the worst

   24   case scenario is that if the company -- suppose the company

   25   needed $8 million dollars to buy ambulances and refresh its




                                     A2299
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1173
                                                                   MainofDocument
                                                                          1218
                                  Pg 79 of 81
                                                                               79


    1   rolling stock, et cetera, one could say, well, figure out the

    2   value based on these projected EBITDA numbers and then

    3   subtract off at $8 million dollars. I think that’s the worst

    4   case.

    5                What that approach is failing to consider is that

    6   all companies, in order to survive, have some sort of capital

    7   expenditure that they're making on a recurrent basis to

    8   refresh and expand their capital base.            So, I think its over-

    9   stating it to subtract off the initial investment dollar for

   10   dollar.    I think it’s going to be some fraction of it.            And

   11   one other thing to notice is in the various rejections in

   12   January that we saw as well as Ms. Tilton’s own testimony the

   13   capital was in the form -- the proposed capital is in the

   14   form of a loan.     So, it’s not permanent capital.

   15                If it goes in as permanent capital then I would be

   16   much more open to just subtracting it off dollar for dollar.

   17   But if the idea that we’re going to put it in, but in ten

   18   months the company is going to be generating four or five

   19   hundred thousand of EBITDA a month, in eleven months and that

   20   money can be returned its more in the form of a short to

   21   medium term loan which costs the shareholders some amount of

   22   money, but it’s not a dollar for dollar dilution.

   23                THE COURT:     Okay.    Thank you.    You can step down.

   24           (Witness excused)

   25                THE COURT:     Do you have any further witnesses?




                                     A2300
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1174
                                                                   MainofDocument
                                                                          1218
                                  Pg 80 of 81
                                                                               80


    1                 MR. AMINI:    No, Your Honor.

    2                 THE COURT:    Plaintiff rests?

    3                 MR. AMINI:    We rest.

    4                 THE COURT:    Defendants rest, Mr. Mervis?

    5                 MR. MERVIS:    Pardon, Your Honor?

    6                 THE COURT:    Defendants rest?

    7                 MR. MERVIS:    Yeah, I think we already did, Judge,

    8   unless I want to do sur-rebuttal.

    9                 THE COURT:    I’m going to ask for proposed findings

   10   and conclusions, but there are some issues that I have or

   11   come to the forefront which I think there’s some claims that

   12   can just be dismissed out of hand.

   13                 MR. MERVIS:    I don’t disagree.

   14                 THE COURT:    You want to break for lunch?

   15                 MR. MERVIS:    Sure. I mean we can do a 52(a)

   16   motion.

   17                 THE COURT:    I’ll do it after lunch.

   18                 MR. MERVIS:    That’s fine.     Yeah.    That’s fine,

   19   Your Honor.

   20                 THE COURT:    I want to tell you what’s bothering me

   21   about the case.

   22                 MR. MERVIS:    That actually would be helpful.

   23                 THE COURT:    All right.    Why don’t we break for

   24   lunch and come back at two o’clock.

   25                 MR. MERVIS:    And, Your Honor, I think there’s also




                                     A2301
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 128 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:22:10
                                                             Page 1175
                                                                   MainofDocument
                                                                          1218
                                  Pg 81 of 81
                                                                               81


    1   some housekeeping issues with exhibits that we could deal

    2   with after lunch as well.        The parties, I think, are agreeing

    3   on things, which is generally good.

    4                THE COURT:     All right.    Okay.    Thanks.

    5          (Recess taken at 12:36 p.m.)

    6

    7

    8                                  CERTIFICATE

    9

   10          I, MARY ZAJACZKOWSKI, certify that the foregoing is a
   11   correct transcript from the electronic sound recording of the
   12   proceedings in the above-entitled matter.
   13
        /s/Mary Zajaczkowski                      August 14, 2019
   14   Mary Zajaczkowski, CET**D-531
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A2302
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:23:56
                                                              Page 1176
                                                                    MainofDocument
                                                                           1218
                                   Pg 1 of 43
                                                                                1


    1                      UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK
    2
        IN RE:                        .           Chapter 7
    3                                 .
        TRANSCARE CORPORATION,        .           Case No. 16-10407-smb
    4                                 .
                                      .
    5
                    Debtor.           .           New York, New York
    6   . . . . . . . . . . . . . . . .           Wednesday, August 14, 2019
        LAMONICA                      .           2:01 p.m.
    7                                 .           P.M. Session
                 v.                   .
    8                                 .           Adv. Proc. 18-01021-smb
        TILTON, et. al                .
    9   . . . . . . . . . . . . . . . .
   10
                          TRANSCRIPT OF TRIAL (Continued)
   11                BEFORE THE HONORABLE STUART M. BERNSTEIN
   12                     UNITED STATES BANKRUPTCY JUDGE

   13
        APPEARANCES:
   14
        For the Chapter 7 Trustee:        Salvatore LaMonica, Esquire
   15                                     LAMONICA, HERBST & MANISCALCO, LLP
                                          3305 Jerusalem Avenue
   16                                     Wantagh, New York 11793

   17   For Salvatore Leggett:            Bijan Amini, Esquire
                                          Avery Samet, Esq.
   18                                     STORCH AMINI, PC
                                          Two Grand Central Tower
   19                                     140 East 45th Street, 25th Floor
                                          New York, New York 1001
   20
        Audio Operator:                   Electronically Recorded
   21                                     by K. Harris

   22   Transcription Company:            Reliable
                                          1007 N. Orange Street
   23                                     Wilmington, Delaware 19801
                                          (302)654-8080
   24                                     Email: gmatthews@reliable-co.com
   25
        Proceedings recorded by electronic sound recording, transcript
        produced by transcription service.




                                     A2303
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:23:56
                                                              Page 1177
                                                                    MainofDocument
                                                                           1218
                                   Pg 2 of 43
                                                                                2


    1   APPEARANCES (Cont’d):

    2   For The Non-Debtor                Michael Mervis, Esquire
        Defendants:                       PROSKAUER ROSE
    3                                     Eleven Times Square
                                          New York, New York 10036
    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A2304
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:23:56
                                                              Page 1178
                                                                    MainofDocument
                                                                           1218
                                   Pg 3 of 43
                                                                                3


    1                                      INDEX

    2

    3   ARGUMENT:    Avery Samet
                     Bijan Amini
    4                Michael Mervis
    5
                                                                           Ruling
    6
        Claims based on Violations of the Automatic Stay                      4
    7
        Equitable Subordination against PPMG/Patriarch Partners               6
    8
        Intentional Fraudulent Transfer Claim
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                     A2305
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:23:56
                                                              Page 1179
                                                                    MainofDocument
                                                                           1218
                                   Pg 4 of 43
                                                                                4


    1           (Proceedings resume at 2:01 p.m.)

    2                THE CLERK:     Please be seated.

    3                THE COURT:     I wanted you to come back to hear some

    4   closing argument, but I also wanted to mention the concerns,

    5   the tentative findings making the case, subject to seeing

    6   something different.       And also, I think some claims can

    7   simply be dismissed out of the case.

    8                So, let me start with you, Mr. Amini.            What

    9   evidence is there of claims arising from post-petition

   10   conduct committed by anybody?         Your violation of the

   11   automatic stay claims.

   12                And let’s put aside the sale and the $800,000

   13   dollars because I think that raise a separate issue.

   14                The only evidence that I see in the record is that

   15   somebody went to the headquarters after the petition was

   16   filed and wanted to get the computer.           The trustee turned

   17   them away and that was pretty much the end of it.              Anything

   18   else?

   19                MR. AMINI:     No, I think we discussed amongst

   20   ourselves too, Your Honor.        We would probably be having a

   21   very difficult time proving any damages at this point.

   22                THE COURT:     I will dismiss the claims based on

   23   violations of the automatic stay.          As I said, I’m putting

   24   aside the issue of the $800,000 dollars.

   25                  You also have claims in the nature of equitable




                                     A2306
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:23:56
                                                              Page 1180
                                                                    MainofDocument
                                                                           1218
                                   Pg 5 of 43
                                                                                5


    1   subordination, et cetera, against PPMG and Patriarch

    2   Partners.     What evidence is there that they did anything,

    3   much less anything wrong?

    4                 MR. AMINI:    Well, I mean, Ms. Tilton acted through

    5   her entities, so PPMG --

    6                 THE COURT:    But what did they do wrong?         PPAS

    7   foreclosed.

    8                 MR. AMINI:    PPAS foreclosed.

    9                 THE COURT:    That’s a separate issue.        What PPMG do

   10   and was it Patriarch Partners?

   11                 MR. AMINI:    Well, why don’t you address it.            Go

   12   ahead.

   13                 MR. SAMET:    Well, what I was also going to say,

   14   they’re only unsecured claims, Your Honor, and so I don’t

   15   know that it’s even worth having this debate to subordination

   16   of unsecured claims.

   17                 THE COURT:    Well, I think you’ve objected to the

   18   claims.

   19                 MR. SAMET:    We did.    We did.

   20                 THE COURT:    Seeking to equitably subordinated, so

   21   what’s the evidence they did some inequitable?

   22                 MR. SAMET:    What we would argue is that to the

   23   extent that the employees of PPMG and Patriarch Partners, and

   24   that’s -- and Mr. Pelissier and Mr. Greenberg and Mr.

   25   Stephen, to the extent that so those entities participated in




                                     A2307
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:23:56
                                                              Page 1181
                                                                    MainofDocument
                                                                           1218
                                   Pg 6 of 43
                                                                                6


    1   the acts that we say were otherwise wrong, the argument is

    2   that their claim should be subordinated.

    3                THE COURT:     That sounds like you’re making a claim

    4   that they aided and abetted Ms. Tilton’s wrongdoing.

    5                MR. SAMET:     I understand --

    6                THE COURT:     And I don’t think it’s a claim -- I

    7   don’t think that’s a claim you can assert under the Wagner

    8   Doctrine.

    9                MR. SAMET:     Okay.

   10                THE COURT:     I’m going to dismiss any claims

   11   against PPMG and Patriarch Partners.

   12                Now, you also have an intentional fraudulent

   13   transfer claim arising from the book ledger.             And, by the

   14   way, I consider the foreclosure and sale to Transcendence as

   15   an integrated transaction.          One would not have occurred

   16   without the other.

   17                And the only reason that’s significant is for the

   18   purposes of discussing fraudulent transfers maybe

   19   Transcendence is an initial transfer rather than subsequent

   20   transfer.    But, having said that, my impression from the

   21   evidence is that Ms. Tilton may have had blinders on and that

   22   would go to the inherent fairness issue.            But what’s the

   23   evidence that she wasn’t acting with an honest intention to

   24   reorganize or save the company?

   25                MR. AMINI:     I don’t know that we would say that




                                     A2308
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:23:56
                                                              Page 1182
                                                                    MainofDocument
                                                                           1218
                                   Pg 7 of 43
                                                                                7


    1   she wasn’t acting with an honest intention to reorganize or

    2   save the company.

    3                THE COURT:     So what’s the intentional fraudulent

    4   transfer of the foreclosure?

    5                MR. AMINI:     But I think she’s intentionally

    6   violating a number of different agreements and her

    7   obligations under those agreements.

    8                THE COURT:     But what?

    9                MR. AMINI:     Like the intercreditor agreement

   10   between Wells Fargo and the term loan lenders.

   11                THE COURT:     What did she violate?        What she do?

   12                MR. AMINI:     Well, for example, the Ark II loan is

   13   clearly --

   14                THE COURT:     Ark II --

   15                MR. AMINI:     -- an attempt to get around that.

   16                THE COURT:     Ark II I have a problem with the Ark

   17   II security interest, whether or not it actually advanced the

   18   funds and has an unsecured claim.          And it may be that you can

   19   avoid that security interest and preserve that lien for the

   20   estate and get that $800,000 dollars back.

   21                But what she do -- I mean what did she violate?

   22                MR. AMINI:     The foreclosure was to get rid of

   23   Wells. And she went about doing it in a manner that violated

   24   Wells’ rights.

   25                THE COURT:     No, no, no.     I thought that Wells kept




                                     A2309
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:23:56
                                                              Page 1183
                                                                    MainofDocument
                                                                           1218
                                   Pg 8 of 43
                                                                                8


    1   the accounts receivable and was eventually paid off in the

    2   case.

    3                MR. AMINI:     We would show you under the agreements

    4   that the intangibles belonged to Wells too.            She had no right

    5   to take the cons.      She had no right to take the MTA

    6   agreement. She had no right to transfer the MTA to --

    7                THE COURT:     Mr. Mervis is going to tell me that

    8   they didn’t take the cons.        Of course, then I’m going to ask

    9   him how they intend to operate the ambulances, but that’s a

   10   different issue.

   11                MR. AMINI:     But even the assignment.        You might

   12   recall she signed a directors -- on the 24th, she signed a

   13   resolution as the director to the (indiscernible) resolution

   14   that said the MPA has agreed to this.           And I’m assigning it -

   15   - she directed Youngblood & Wolf to sign an actual assignment

   16   that we put in front of you.         Now that assignment, all right,

   17   violated Wells Fargo’s rights.

   18                THE COURT:     But how is that a --

   19                MR. AMINI:     It goes to her intent.        Rather than

   20   negotiate and work within the confines of the agreements with

   21   which she has faced and that she has an obligation to operate

   22   under, she’s simply going outside of those bounds to

   23   accomplish what she wants.

   24                THE COURT:     All right, I’m not going to dismiss it

   25   today, but you’re going to be hard-pressed to convince that




                                     A2310
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                              Filed
                                                  09/03/19
                                                    09/30/20
                                                           15:23:56
                                                              Page 1184
                                                                    MainofDocument
                                                                           1218
                                   Pg 9 of 43
                                                                                9


    1   there’s an intentional fraudulent transfer claim arising from

    2   the evidence of the trial.

    3                 Now what I think the trial did show is there are

    4   two transactions that are groups of transactions that are at

    5   issue.     The first is this Ark II loan.        There is evidence

    6   that Ark II actually advanced the money, by the way.

    7                 MR. AMINI:    Yes.

    8                 THE COURT:    Look at the January 15th -- at least,

    9   the January 15th advance and one in part of the July 29th

   10   advance.     It just struck me that those advances had nothing

   11   to do with the Ark II agreement that granted the lien.

   12                 They’re still negotiating, trying to get Credit

   13   Suisse to agree.      I think they’re still trying to get Wells

   14   Fargo to agree to fund at that point.           These were just

   15   emergency infusions of cash primarily to pay insurance.

   16   There was a settlement involved.

   17                 I don’t know if the trustee has sought to recover

   18   that settlement as a preference, but putting that aside.

   19                 MR. MERVIS:    Do you want me to address that now,

   20   Your Honor.     I mean or are we just listing things --

   21                 THE COURT:    I’m not going to decide this day, but

   22   this is the problem I have with that transaction that even if

   23   it was a, you know, a loan it was -- the perfection didn’t

   24   actually occur until up to a month after the loan was made.

   25                 MR. MERVIS:    Actually, Your Honor, the evidence is




                                     A2311
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1185
                                                                   MainofDocument
                                                                          1218
                                  Pg 10 of 43
                                                                               10


    1   to the contrary.      The perfection was on January 29th.

    2                 THE COURT:    But that’s just a UCC.       The security

    3   agreement wasn’t executed until February 10th or February

    4   15th.     I forget what the date is.      And the UCC is meaningless

    5   without the security agreement.

    6                 It just strikes me that, at best, that’s an

    7   unsecured loan that -- I guess it’s a $1.8 million dollar

    8   claim, putting aside the $800,000 dollars; should be

    9   recharacterized not necessarily as equity but as an unsecured

   10   loan under 502 -- 506(d), I think.          And the secured loan

   11   should be disallowed and the lien should be preserved for the

   12   estate, and the $800,000 dollars should be returned to the

   13   estate.

   14                 MR. MERVIS:    Can I just --

   15                 THE COURT:    I’ll hear from you in a minute, while

   16   all this stuff is fresh in my mind.

   17                 MR. MERVIS:    I apologize.

   18                 THE COURT:    With respect to the February 4th

   19   transaction or transactions, first of all, it strikes me as

   20   the foreclosure was a valid foreclosure.           Nobody has argued

   21   that it wasn’t proper under Article 9.          For example, nobody

   22   has shown me that there was a defect in the default notices

   23   or the procedure or anything like that.           And it wasn’t a

   24   strict foreclosure.

   25                 And, I guess, I mean the issue relating to that




                                     A2312
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1186
                                                                   MainofDocument
                                                                          1218
                                  Pg 11 of 43
                                                                               11


    1   transaction really comes down to whether the assets were more

    2   than the $10 million dollars of credit that the debtor got.

    3   In terms of the breach of fiduciary duty claim, just seems to

    4   me that the whole process was unfair where you failed to

    5   demonstrate that the process was unfair.

    6                You know, as I said before, I think Ms. Tilton

    7   entered this with blinders.          She was trying to save the

    8   company just looking to what Wells Fargo might do and what

    9   she might be able to do or might be willing to do to fund the

   10   company going forward.

   11                But in December, she had made a decision that the

   12   company was going to be sold.          She didn’t contact anyone

   13   else.   You know, there’s evidence that other parties had

   14   interest.    I realize there weren’t offers, but you pick up

   15   the phone and call you them up.

   16                So, I don’t think that you have demonstrate that

   17   the process was fair.       That said, I’m not sure what the

   18   damages were.     And that’s really the principal issue with

   19   respect to that transaction.

   20                And then assuming you can prove damages, the

   21   question is the appropriate remedy.          You have a lot of

   22   cumulative remedies in the case.

   23                For example, let’s say that the evidence was that

   24   -- and just pick a number.        The assets were really worth $25

   25   million dollars.      You would argue, I assume, that you’re




                                     A2313
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1187
                                                                   MainofDocument
                                                                          1218
                                  Pg 12 of 43
                                                                               12


    1   entitled to recover $15 million dollars from Tilton, a breach

    2   of a fiduciary duty.

    3                 MR. MERVIS:    More actually.

    4                 THE COURT:    Well, let’s just keep it simple.

    5   Would you also be entitled to the remedy, let’s say, of

    6   equity subordination against PPAS?          And if so, for how much?

    7   Because equitable subordination is just remedial.             It’s not

    8   penal or anything like that.

    9                 And once you recover the $15 million dollars,

   10   assume you recover it, you’ve been made whole.            You know,

   11   another thing is you seem to be asking for subordination, for

   12   example, of the entire PPAS claim.

   13                 MR. MERVIS:    Yes.

   14                 THE COURT:    And I don’t see, as a matter of law,

   15   how you’re entitled to that.         At most, you would be entitled

   16   to subordinate that portion of the claim that corresponds to

   17   any damages you suffered.        I am interested in the kind of the

   18   relationship between the failure to prove failed price on

   19   their part.

   20                 And, by the way, I don’t think book value is a

   21   measure of value.      And I know there’s case law to that effect

   22   -- a measure of market value.         I think a lot of people have

   23   done that.

   24                 But I’m curious that if they haven’t proved that

   25   and what you have to do to prove damages, because I know that




                                     A2314
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1188
                                                                   MainofDocument
                                                                          1218
                                  Pg 13 of 43
                                                                               13


    1   there’s a strain of law that if you’re injured, you know,

    2   there’s a level of proof that’s required to show your actual

    3   damages which may not be absolute certainty.

    4                That’s more of a legal issue, though, once you get

    5   to the factual issue.       Now having said that, I’m happy to

    6   hear from the parties.

    7                MR. MERVIS:     Well, Your Honor, I’ll just make a

    8   few quick comments.       I understand the court is going to take

    9   --

   10                THE COURT:     These are my concerns that --

   11                MR. MERVIS:     Yeah, no and obviously we appreciate

   12   it because we’ll focus our submissions on these concerns.

   13                On the -- actually, let me just go to one thing

   14   that you didn’t mention.       The breach of fiduciary duty claim

   15   is addressed, at least, in the pleading to three things.

   16                THE COURT:     Yeah, wait, wait, wait.       There’s one

   17   other thing.

   18                Ark II is somehow swept up I think in the breach

   19   of fiduciary duty claims or the fraudulent transfer claims,

   20   whatever, and I just didn’t see what role they had.

   21                Ark II had an entirely separate issue alone.            And

   22   the security agreement and all that other stuff that was

   23   documented around February 15th, but it wasn’t involved in

   24   the strict foreclosure, was it?

   25                MR. AMINI:     If I might -- I think putting the




                                     A2315
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1189
                                                                   MainofDocument
                                                                          1218
                                  Pg 14 of 43
                                                                               14


    1   evidence together and discuss this through.            If you look at

    2   the timeline --

    3                THE COURT:     Right.

    4                MR. AMINI:     -- the money goes to the 15th and the

    5   29th.   Okay.    She determines that she’s going to do the

    6   foreclosure by the 9th.       That was her testimony.        Maybe even

    7   the 7th of February.       The Ark II loan documents are now

    8   entered into on the 10th, after she’s made that

    9   determination.

   10                And I was waiting for today, I mean it finally

   11   came out today.     And she was planning to use that to be first

   12   in line in Transcendence over the assets that will be in --

   13                THE COURT:     Could she do that under the PPAS loan

   14   agreement, though?

   15                MR. AMINI:     She did the foreclosure under the PPAS

   16   loan agreement.     She did the sale of PPAS to Transcendence

   17   but somehow Ark II rolled over and, you know.

   18                THE COURT:     Well, but so what?

   19                MR. AMINI:     Well that shows, to us, that the Ark

   20   II entity was part of the -- when all the dust settles, I

   21   will own this company.       I mean, we think outright, but okay.

   22   I’m 54.7 percent of this company, free and clear of all of

   23   the other creditors.       And I will own this part of the

   24   business free and clear.       So, it really is tied up in that

   25   whole breach of fiduciary duty fraudulent transfer.




                                     A2316
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1190
                                                                   MainofDocument
                                                                          1218
                                  Pg 15 of 43
                                                                               15


    1                THE COURT:     But isn’t that really a claim that

    2   belongs to the term lenders?          In other words, if she breached

    3   the 2003 agreement or through the Ark II security and credit

    4   agreement she primed them, and we’re really talking about her

    5   personal bank account, at this point.          How is the debtor

    6   injured by that?

    7                You may have the right to avoid that claim, for

    8   the reasons I mentioned, but how is the debtor injured by

    9   that?   Isn’t that really the fight between the term loan

   10   lenders and Ark II?

   11                MR. AMINI:     I want to think about it, Your Honor,

   12   but instinctively I think the debtor is harmed by it.              I

   13   think the whole putting that in place -- see, among other

   14   things, the Ark II loan actually acts, if you think about it,

   15   as a stop-gap for allowing anybody else to come in.

   16   Remember, the Ark II loan is not for two million.             It’s for

   17   six and a half million and it now occupies a level of -- see,

   18   if I were to come in and get a DIP I got to get past the Ark

   19   II loan as well at this point.

   20                THE COURT:     Well --

   21                MR. AMINI:     It’s a blocking position.        By putting

   22   in six and a half you’re really putting in a blocking

   23   position.    It’s not that you haven’t --

   24                THE COURT:     Well, how is it different?        First of

   25   all, she loaned six and a half.          It was up to six and a half,




                                     A2317
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1191
                                                                   MainofDocument
                                                                          1218
                                  Pg 16 of 43
                                                                               16


    1   as I recall.     She claims she loaned 1.8 and that’s what the

    2   lien is.     It’s like a line of credit.

    3                 MR. AMINI:    That’s true.

    4                 THE COURT:    You don’t get a lien for the whole

    5   thing; you know, a lien for the amount of the debt.

    6                 MR. AMINI:    That’s true, but if you’re coming in

    7   and saying as a potential DIP lender in a Chapter 11 you’re

    8   going to say I need to be ahead of this.

    9                 THE COURT:    But how is that a breach of fiduciary

   10   -- how does that harm the debtor if she loans money to the

   11   debtor?     She may harm the term lenders, but how does that

   12   harm the debtor?

   13                 MR. AMINI:    Well, you know, remember, her

   14   testimony was at some point there are only four and a half

   15   million dollars left to get to an end game of selling the

   16   assets.     That six and a half at that point, that four and a

   17   half did it, but it wasn’t being given to anybody, it was at

   18   her discretion.

   19                 THE COURT:    It just doesn’t strike me that other

   20   than the PPAS and Tilton was any claims arising -- maybe

   21   Transcendence, any claims arising from that strict

   22   foreclosure and subsequent sale.

   23                 MR. AMINI:    We certainly --

   24                 THE COURT:    And it looks like the sale is valid

   25   also.     I had asked you the question, Mr. Mervis, under New




                                     A2318
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1192
                                                                   MainofDocument
                                                                          1218
                                  Pg 17 of 43
                                                                               17


    1   York Law what does it take, you know, to effectuate the

    2   transfer of the personal property and I asked maybe

    3   rhetorically whether it was simply the delivery of the bill

    4   of sale.

    5                MR. MERVIS:     As a matter of title I think that’s

    6   right.

    7                THE COURT:     So, the sale was valid.       What happened

    8   was it couldn’t, I guess, operate the company because the

    9   trustee wouldn’t let them use the computers and that’s the

   10   thing that really --

   11                MR. MERVIS:     Yeah, Your Honor.      I mean, look, I --

   12                THE COURT:     So, the transactions look like they’re

   13   valid transactions.

   14                MR. MERVIS:     The transactions -- we --

   15                THE COURT:     In other words the strict foreclosure

   16   and the sale to Transcendence.

   17                MR. MERVIS:     Well, I’m actually not sure the sale

   18   to Transcendence occurred, but I also don’t think it matters

   19   for purposes of this lawsuit.

   20                THE COURT:     Well, it may not.

   21                MR. MERVIS:     Right.

   22                THE COURT:     Well, maybe transferee of the

   23   property.

   24                MR. MERVIS:     A transferee of what?

   25                THE COURT:     A transferee of the debtor’s




                                     A2319
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1193
                                                                   MainofDocument
                                                                          1218
                                  Pg 18 of 43
                                                                               18


    1   collateral.

    2                 MR. MERVIS:    Yeah.   Well, again, on paper.        Well,

    3   no.   Look, Your Honor, I do think there’s a level of

    4   practicality here, right.        I mean the asset -- for what its

    5   worth, and it may not be worth anything, it may be

    6   irrelevant, the assets never were physically taken by

    7   Transcendence they were auctioned off by the trustee.

    8                 So, again, I don’t know that it’s necessarily

    9   relevant, but I think that’s what the record shows.

   10                 THE COURT:    They were auctioned under a

   11   reservation of rights, I assume.

   12                 MR. MERVIS:    Well, I actually think that that

   13   stipulation will be important for some of what Your Honor is

   14   thinking about, but, yes, there was a reservation of rights.

   15                 THE COURT:    Is Transcendence asserting any claims

   16   with respect to the proceeds of the trustee sales?

   17                 MR. MERVIS:    I don’t think so, Your Honor.

   18                 THE COURT:    In fairness, you don’t represent

   19   Transcendence, though, do you?

   20                 MR. MERVIS:    Well, they’re not a defendant.

   21                 THE COURT:    But, you know, my --

   22                 MR. MERVIS:    I do represent Transcendence.         No, I

   23   don’t think so.

   24                 THE COURT:    So, there’s no transaction.

   25                 MR. MERVIS:    There is no claim from Transcendence.




                                     A2320
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1194
                                                                   MainofDocument
                                                                          1218
                                  Pg 19 of 43
                                                                               19


    1                THE COURT:     All right.

    2                MR. MERVIS:     So, Your Honor, let me start with a

    3   few of the other claims that you didn’t talk about because I

    4   think there are a few more that are subject too --

    5                THE COURT:     I was looking at the rather lengthy

    6   trial order in Chambers.

    7                MR. MERVIS:     Well, Your Honor, I don’t want to

    8   comment on who is responsible for the bulk of that length,

    9   but in any event in the first claim or the first cause of

   10   action for breach of fiduciary duty as late as we read it

   11   there are three, sort of, sub-claims.          One is for the claim

   12   that you have already identified with regard to the

   13   foreclosure, but there is also the claim, which I believe

   14   they have abandoned, but I just want to make sure it’s clear

   15   that there was somehow a breach of loyalty by not

   16   entertaining these entreaties from people like RCA and

   17   National Express.      Now, I recall being told that that was

   18   abandoned, but I want to make sure, for purposes of the

   19   briefing, that that’s right.

   20                MR. SAMET:     Which paragraph?

   21                THE COURT:     Middle of 2015 expressions of interest

   22   by RCA.

   23                MR. MERVIS:     It’s in your --

   24                THE COURT:     It’s played a big role in your

   25   complaint.




                                     A2321
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1195
                                                                   MainofDocument
                                                                          1218
                                  Pg 20 of 43
                                                                               20


    1                MR. MERVIS:     And there’s lots of talk.        Again, I’m

    2   just --

    3                THE COURT:     As I read their breach of fiduciary

    4   duty claims in the pre-trial order one seems to be based on

    5   the foreclosure.

    6                MR. MERVIS:     Yes.

    7                THE COURT:     The other seems to be related to the

    8   WARN Act liability and payroll taxes.

    9                MR. MERVIS:     Yeah.     I’m going to get to that in a

   10   second.

   11                THE COURT:     Well, there was also a claim, by the

   12   way, that PPAS had breached some duty by collecting interest

   13   or something like that.

   14                MR. MERVIS:     In the complaint, but we didn’t hear

   15   the evidence of that.

   16                THE COURT:     Is the plaintiff arguing that there

   17   was a separate breach of fiduciary duty by failing to

   18   entertain or follow-up in 2015 these expressions of interests

   19   which were received by RCA and, I think, National Express or

   20   whatever the name is.

   21                MR. AMINI:     No.     Obviously, when we drafted the

   22   complaint we didn’t have any --

   23                THE COURT:     Right.

   24                MR. MERVIS:     So, I want to get to the WARN piece,

   25   Your Honor, because the WARN piece is a claim for breach of a




                                     A2322
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1196
                                                                   MainofDocument
                                                                          1218
                                  Pg 21 of 43
                                                                               21


    1   duty of good faith.       Delaware Law under Walt Disney says that

    2   you, basically, have to have an I don’t care about the

    3   consequences attitude.       And what we heard at this trial was

    4   that every iteration of this plan had WARN liability in mind.

    5   Now, it didn’t come to pass, but I don’t think that there’s

    6   any evidence to support the notion that Ms. Tilton had an I

    7   don’t care about the risks attitude when it came to WARN’s.

    8                THE COURT:     Yeah, I have to admit, that was my

    9   general impression.       It’s not enough to say that the estate

   10   incurred WARN Act liability.         You have to show that she did

   11   something wrong.      I’m not going to rule on that today, but it

   12   just struck me that, you know, she had it in mind.             It was

   13   her hope that the company would continue for ninety days and

   14   eventually the bottom just fell at. That may result in WARN

   15   Act liability, I don’t know, that’s a different case, but it

   16   just doesn’t strike me that she did anything wrong in respect

   17   to that.

   18                I will let you present the facts and brief that

   19   point.

   20                MR. MERVIS:     There are a couple other claims

   21   towards the end, Your Honor.         There’s a claim that’s styled

   22   limitation on liens which I think is a Section 552 claim.

   23                THE COURT:     Oh, yeah, yeah, I didn’t understand

   24   that one because there was no post-petition property created.

   25   In other words, all of the proceeds of the sales are from




                                     A2323
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1197
                                                                   MainofDocument
                                                                          1218
                                  Pg 22 of 43
                                                                               22


    1   property that existed on the petition date.            That’s not a

    2   proceeds issue.

    3                MR. SAMET:     Is this on --

    4                THE COURT:     It’s your Claim Number 13.

    5                MR. SAMET:     I think that’s right, Your Honor. I do

    6   want to note, though, that to the extent that they would

    7   claim some interest in the proceeds of this lawsuit, to the

    8   extent there were any --

    9                THE COURT:     In this lawsuit?

   10                MR. SAMET:     That’s right.     To the extent that they

   11   would claim a security interest if we were to get a judgment

   12   in that event.

   13                THE COURT:     Breach of their fiduciary duty?

   14                MR. SAMET:     That’s right.     We would say limitation

   15   --

   16                THE COURT:     I’d say that’s a tough argument.

   17                MR. SAMET:     That’s what we think.       Thank you.

   18                MR. MERVIS:     I don’t think that’s what’s being

   19   argued in the pretrial order.        So, I do think that claim

   20   should be dismissed, Your Honor.         I’d hate to have to spill

   21   ink over that.

   22                THE COURT:     I don’t know.     It just doesn’t sound

   23   like there’s any -- are you claiming a security interest in

   24   any post-petition proceeds that you might have to pay as

   25   damages?




                                     A2324
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1198
                                                                   MainofDocument
                                                                          1218
                                  Pg 23 of 43
                                                                               23


    1                MR. MERVIS:     Well --

    2                THE COURT:     I guess if you’re saying yes then --

    3                MR. MERVIS:     -- I’m not saying no, but let me --

    4   so, I guess the point is --

    5                THE COURT:     Why don’t you think about this?

    6                MR. MERVIS:     All right.     Your Honor, I will think

    7   about it.

    8                THE COURT:     If it turns out --

    9                MR. MERVIS:     I mean, this all seems very

   10   hypothetical.

   11                THE COURT:     Well, unless you have to spill ink on

   12   it.   Unless you’re going to assert, one of the entities is

   13   going to assert a security interest in the proceeds of this

   14   litigation, which, arguably, still may be a prepetition

   15   asset, then, you know, you can both make whatever arguments

   16   you want to make, but if you’re not then just write them

   17   because at the end of this I’m going to ask you to each write

   18   letters just confirming what’s been dismissed so we don’t

   19   have to deal with that, there’s no dispute.

   20                MR. MERVIS:     The transcript will, hopefully, help

   21   with that, Your Honor.

   22                One other claim which is Claim 12.          This is a -- I

   23   always found this to be a bit of a curious claim, but the

   24   gist of it, as I understand it, is the trustee --

   25                THE COURT:     Oh, no.




                                     A2325
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1199
                                                                   MainofDocument
                                                                          1218
                                  Pg 24 of 43
                                                                               24


    1                MR. MERVIS:     Can I stop talking?

    2                THE COURT:     Yeah.    If Ark II -- this is Claim

    3   Number 12 which claims, I guess, on behalf of PPAS that you

    4   shouldn’t have paid Ark II; although, it was PPAS that paid

    5   Ark II, but putting that aside.         If you avoid that lien under

    6   any theory, the Ark II lien, either because it’s just not a

    7   secured claim or its re-characterized, it was always just an

    8   unsecured claim, at the end of the day you get that lien

    9   preserve for the estate then the only issue is whether you

   10   are entitled to recover the $800,000 dollars that was paid

   11   which apparently was paid to PPAS’s agent under that Ark II

   12   credit agreement for Ark II.

   13                If you don’t avoid the lien and there’s an

   14   argument that’s between PPAS or the term lenders and Ark II

   15   who was entitled to that first $800,000 dollars.             I don’t

   16   think that’s the estate’s argument.

   17                MR. SAMET:     I think we agree with that, Your

   18   Honor.   I would just point out that PPAS is not Ark II’s

   19   agent.

   20                THE COURT:     I thought it was under that Ark II

   21   credit agreement.

   22                MR. SAMET:     No.

   23                THE COURT:     I don’t see how it makes a difference.

   24                MR. SAMET:     It may not.

   25                MR. MERVIS:     I don’t think it does.




                                     A2326
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1200
                                                                   MainofDocument
                                                                          1218
                                  Pg 25 of 43
                                                                               25


    1                 THE COURT:    Why don’t you discuss that and see if

    2   you really have to brief that particular issue.

    3                 MR. MERVIS:    So, let me turn to --

    4                 THE COURT:    This doesn’t sound like it’s a

    5   separate claim.       If you avoid the lien on some theory you’re

    6   probably entitled to get the $800,000 dollars back.             If you

    7   don’t it’s a dispute between Ark II, PPAS and the term

    8   lenders.

    9                 MR. MERVIS:    So, Your Honor, let me start right

   10   there.

   11                 THE COURT:    You do it well.

   12                 MR. MERVIS:    Thank you, Your Honor, I’ve tried.

   13   So, I disagree with Your Honor on one point.

   14                 THE COURT:    Only one?

   15                 MR. MERVIS:    Well, I disagree with -- I actually

   16   think this is --

   17                 THE COURT:    Because I made a lot of points, you

   18   know.

   19                 MR. MERVIS:    Well --

   20                 THE COURT:    Why don’t you tell me what you

   21   disagree with and then you can tell me what you agree with.

   22                 MR. MERVIS:    -- Your Honor, I’ve agreed with,

   23   essentially, everything you said about dismissing claims.

   24            (Laughter)

   25                 MR. MERVIS:    I phrased that wrong. I think the




                                     A2327
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1201
                                                                   MainofDocument
                                                                          1218
                                  Pg 26 of 43
                                                                               26


    1   $800,000 dollar issue is actually a non-issue and let me

    2   explain why.     We will brief this, but here the so called

    3   personal property stipulation, which was executed way back in

    4   March of 2016, which, you know, we will put in front of you,

    5   it’s in the court docket, I think, answers this question.

    6   That $800,000 dollars was paid to PPAs, not to Ark II

    7                THE COURT:     So, Ark II this is proof of claim by

    8   $800,000 dollars.

    9                MR. MERVIS:     That I need to talk with Mr. Parcher

   10   about.   I don’t know the answer to that.

   11                THE COURT:     I can only decide it on the record.

   12                MR. MERVIS:     No, no, but, Your Honor, I actually

   13   would submit to you that that doesn’t matter.            Here is what I

   14   disagree with.     You say that that 800,000 should come back

   15   into the estate.

   16                THE COURT:     There’s several steps before that.

   17                MR. MERVIS:     That’s right.

   18                THE COURT:     Let’s assume Ark II is not secured,

   19   it’s just a general unsecured creditor.

   20                MR. MERVIS:     Yes.

   21                THE COURT:     Isn’t that the payment of a

   22   prepetition claim post-petition?

   23                MR. MERVIS:     It is a payment that was, again,

   24   subject to other rulings that may have occurred in this case

   25   it was a payment to PPAS, which PPAS unquestionably was




                                     A2328
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1202
                                                                   MainofDocument
                                                                          1218
                                  Pg 27 of 43
                                                                               27


    1   entitled to, again, subject to --

    2                THE COURT:     Not if Ark II has the first lien.             In

    3   other words, when I read all these things together it sounds

    4   to me like PPAS was agreeing on behalf of the lenders that

    5   Ark II had the first lien.

    6                MR. MERVIS:     Yes, Your Honor.      Here is where I

    7   think we’re disconnecting; it’s not an issue for the estate.

    8   It may be an issue between Ark II and PPAS, it may be an

    9   issue between PPAS and other parties, but no matter what

   10   unless the court says I’m subordinating --

   11                THE COURT:     No, I don’t have to do that.        It

   12   preserved the lien for the estate and then the money should

   13   have been paid to the estate which has the first lien under

   14   Section 552.

   15                MR. MERVIS:     Well, Your Honor -- all right.          We

   16   will brief it for Your Honor, but I think --

   17                THE COURT:     This is pretty clear cut.

   18                MR. MERVIS:     I think it’s actually clear cut the

   19   other way, but we will put it in writing for you.

   20                All right.     So, let me get to the issue of --

   21   well, actually, let me touch on Ark II for a moment. I hear

   22   what you’re saying. I still think that these are governed by

   23   the Alistair factors.       There was some evidence --

   24                THE COURT:     That’s for re-characterization.          I

   25   don’t even have to get to that.         I said, initially, it just




                                     A2329
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1203
                                                                   MainofDocument
                                                                          1218
                                  Pg 28 of 43
                                                                               28


    1   looks to me like it was an unsecured infusion of cash at the

    2   time it was made having nothing to do with the agreement that

    3   was subsequently entered into up to a month later.

    4                MR. MERVIS:     Okay.   So, Your Honor --

    5                THE COURT:     It was just decided to roll that in

    6   because at the time that while this was going on, I guess,

    7   TransCare was still trying to get an agreement or maybe

    8   Tilton was still trying to get an agreement with Credit

    9   Suisse and, I think, Wells Fargo to try to lien on a priming

   10   basis.    So, it couldn’t have been the loan that was entered

   11   into because that loan could have been entered into at any

   12   time.

   13                MR. MERVIS:     Your Honor, I think that -- again,

   14   we’ll lay it out for you in the post-trial findings and

   15   conclusions, but I think that what the evidence will show --

   16   and there’s no dispute that the documentation was, you know,

   17   somewhere between twenty-five days because then it’s a

   18   question of a mixed question of fact and law.

   19                THE COURT:     It can also be a preference for that

   20   reason.

   21                MR. MERVIS:     Well, I would actually say, Your

   22   Honor, that the evidence really would not allow for a

   23   preference because I think regardless of the documentation I

   24   don’t think there’s any question that -- I don’t think

   25   there’s any question that there was an intended




                                     A2330
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1204
                                                                   MainofDocument
                                                                          1218
                                  Pg 29 of 43
                                                                               29


    1   contemporaneous exchange of value.

    2                THE COURT:     I have a real question about that one.

    3                MR. MERVIS:     Well, Your Honor, you are the Judge

    4   so it’s our job to --

    5                THE COURT:     I mean I heard Ms. Tilton’s testimony,

    6   but there is no evidence that at the time the money was

    7   advanced it was meant to be anything more than a band aid at

    8   that point to stop the bleeding.          There is no insurance.

    9                MR. MERVIS:     I think, Your Honor, that -- I guess

   10   what I would say is that is not inconsistent.            I don’t

   11   disagree that it was an emergency funding.           I don’t think

   12   that’s necessarily inconsistent with a secured loan, but as I

   13   said we will deal with it in our briefing.

   14                THE COURT:     Okay.

   15                MR. MERVIS:     With respect to the foreclosure I

   16   guess two points. One, with regard to fair process I

   17   understand what Your Honor is saying.          Right, in other words,

   18   you raised the, sort of, rhetorical question why didn’t you

   19   pick-up the phone.      What I will say to you is this; I think

   20   that when we lay out this story, and I’m not suggesting Your

   21   Honor, you know, wasn’t taking it in --

   22                THE COURT:     I heard it.

   23                MR. MERVIS:     No, no, I understand that.        There is

   24   a difference --

   25                THE COURT:     I knew what she was going to say. I




                                     A2331
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1205
                                                                   MainofDocument
                                                                          1218
                                  Pg 30 of 43
                                                                               30


    1   heard it over the last two days.         I just don’t understand why

    2   she didn’t pick-up the phone.        I mean if somebody is willing

    3   to pay $6 to $7 million dollars for the MTA business or maybe

    4   the rest of the business was worth more than $3 million

    5   dollars.    She was talking about here model.          Other entities

    6   may have had different models that would have allowed them to

    7   run the business with less money.         I don’t know.

    8                 MR. MERVIS:    So, I think --

    9                 THE COURT:    But the debtor never had that

   10   opportunity.     That’s the problem I have.

   11                 MR. MERVIS:    I understand what you’re saying. I

   12   think that -- again, we will address this, but I think that

   13   the record will show that given the state of this company as

   14   it deteriorated over time that picking up the phone would

   15   have been a fool’s errand.

   16                 THE COURT:    I knew you were going to say that.          I

   17   don’t think I can find that it was futile without any

   18   evidence that it was futile other than Ms. Tilton’s testimony

   19   that nobody is going to buy the company without audited

   20   financials.

   21                 MR. MERVIS:    I’m not sure that I agree with Your

   22   Honor that there’s no evidence, but, again, understanding

   23   that Your Honor is not ruling today that’s for us to

   24   demonstrate to you.

   25                 With respect to fair price I don’t know, Your




                                     A2332
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1206
                                                                   MainofDocument
                                                                          1218
                                  Pg 31 of 43
                                                                               31


    1   Honor, that -- I mean, I heard what you said about book

    2   value.   To me this is a mixed question of law and fact

    3   because it assumes that for a company, and I do believe we

    4   established this that a company at the time had no going

    5   concern value because it had no source of working capital,

    6   that book value is necessarily an inappropriate measure of

    7   value.

    8                THE COURT:     Well, see, I’m not sure that it had no

    9   going concern value or if somebody would invest money, at

   10   least it might have some going concern value or what that

   11   going concern value would be is an issue of dispute which

   12   maybe goes to damages.

   13                MR. MERVIS:     Right.    Well, that’s a whole separate

   14   issue.

   15                THE COURT:     You know, in using Dr. Arnold’s

   16   analogy or metaphor from the first day, the debtor may not

   17   have had the shovel, but somebody else may have had the

   18   shovel or a different kind of shovel to mine the silver min.

   19                MR. MERVIS:     I think, Your Honor, that to

   20   conclude, and, again, I know you’re not concluding anything

   21   today, but I think that to conclude that because it’s a big

   22   world and someone might have come along with money

   23   necessarily makes it inappropriate to value those assets on a

   24   book value basis.      I don’t think that’s right.        Now, again,

   25   we will address it in our briefs, but I don’t think that’s




                                     A2333
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1207
                                                                   MainofDocument
                                                                          1218
                                  Pg 32 of 43
                                                                               32


    1   right.

    2                 If you think about what these businesses were,

    3   right, if there’s no money they can’t run, there are a bunch

    4   of ambulances.     I think what we showed you is that the real

    5   book value is like a couple million bucks, right, but I

    6   understand what the court’s concern is.           So, we will work to

    7   address it.

    8                 THE COURT:    You know, another thing about book

    9   value it’s got a lot of depreciation in there that reduces

   10   the value of the equipment.          Book value is just a --

   11   depreciation is just an accounting concept.            I don’t know

   12   what the ambulances are worth.          I see that the debtor was

   13   going to have to pay $195,000 dollars for the month during

   14   the transition period to use them.          So, they must have been

   15   worth something if they could generate that kind of income.

   16                 MR. MERVIS:    I’ll push back on that briefly.          That

   17   was a draft.     The drafter had hoped that that would happen,

   18   but it never came to pass.

   19                 THE COURT:    No, but that’s what they were valued

   20   at.

   21                 MR. MERVIS:    I don’t think that’s right, Your

   22   Honor.   I don’t think you could take a look at a draft and

   23   say, okay, that’s the number.          It’s a draft.    There’s no

   24   evidence it was ever negotiated.          For all we know, Wells

   25   Fargo would have said, no, I’m paying zero.




                                     A2334
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1208
                                                                   MainofDocument
                                                                          1218
                                  Pg 33 of 43
                                                                               33


    1                 THE COURT:    Who drafted it?

    2                 MR. MERVIS:    Those numbers were -- well, there’s

    3   no evidence in the record so I’m not sure I should say, but

    4   those numbers, I think, were filled in by Mr. Stephen.              He’s

    5   a lawyer.

    6                 THE COURT:    He’s counsel of --

    7                 MR. MERVIS:    He’s not general counsel.        In any

    8   event --

    9                 UNIDENTIFIED SPEAKER:      I think Mr. Greenberg did

   10   it.

   11                 THE COURT:    Well, somebody did it.

   12                 MR. MERVIS:    Yes, Your Honor.      I understand.

   13                 Again, I think the -- my only point is I think

   14   that the -- I don’t think its necessarily correct -- in other

   15   words, it’s one thing to say oh, that book value is wrong, it

   16   should have been -- you know, you let out such an such,

   17   right.     That is different from saying, no, a foreclosure --

   18   and Article 9 -- again, we’re going to have to get into some

   19   Article 9 here, but I’m not sure that it’s right to say that

   20   an Article 9 foreclosure is, per say, unfair because the

   21   credit bid was based on book value.

   22                 THE COURT:    I’m saying something else.        The

   23   problem I’m having is that Ms. Tilton is on both sides of the

   24   transaction.

   25                 MR. MERVIS:    Sure.




                                     A2335
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1209
                                                                   MainofDocument
                                                                          1218
                                  Pg 34 of 43
                                                                               34


    1                THE COURT:     And she kicks the book value or she

    2   fixed the $10 million dollar value and it just strikes me

    3   that, you know, that doesn’t necessarily prove anything.

    4                MR. MERVIS:     Well, Your Honor, I’m not sure I

    5   agree because, again, she didn’t pick the number out of a

    6   hat.   She went to the company’s books and records and pulled

    7   the value.    So, if I could just finish I think what you -- I

    8   think there may be a conflation between saying, well, someone

    9   is on both sides of the transaction.          It could never be that

   10   they can come up with a fair price.

   11                THE COURT:     No.     You could have -- for example, I

   12   was surprised that your damages expert didn’t testify as to

   13   what you’re saying right now or that there was some method of

   14   valuing the company, you know, that fixed that $10 million

   15   dollar as a fair number.          All we really have is Ms. Tilton’s

   16   testimony that that was the number.

   17                MR. MERVIS:     I differ in one respect.        She’s

   18   certainly the person who did it, but she showed you how she

   19   did it.    She didn’t pick the numbers out of the air.            There

   20   was method to it.      So, I think the question is -- again, the

   21   question is, is -- there’s two possibilities; book value is

   22   wrong, right, can’t do that, that’s inherently unfair, I

   23   don’t think that that’s the law.          The second way to look at

   24   it is, yes, she used book value, but it was too low.              I don’t

   25   think there was any evidence to support that.




                                     A2336
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1210
                                                                   MainofDocument
                                                                          1218
                                  Pg 35 of 43
                                                                               35


    1                THE COURT:     Well, that’s Dr. Arnold’s evidence.

    2   It’s really -

    3                MR. MERVIS:     No.

    4                THE COURT:     That is what I’m having trouble with,

    5   the notion that you failed to prove a fair price and what the

    6   damages are because they seem to be the same issues.              And you

    7   have the burden on one and they have the burden on the other.

    8                MR. MERVIS:     You said that at the very outset of

    9   the trial and I said I agree with you.          I said, you know, the

   10   issues are close, but there is, sort of, a twostep process.

   11   I’m not going to talk about damages because we’ll deal with

   12   that in the paper.

   13                THE COURT:     Right.

   14                MR. MERVIS:     Can I just have one second, Your

   15   Honor.   Okay.    That’s it, Your Honor.

   16                MR. AMINI:     Just very briefly.      I don’t propose to

   17   take-up a lot of time, but I want to pick-up on the latter

   18   conversation.     We were surprised, very surprised by no fair

   19   price analysis.     We came in with ours and we were sitting and

   20   waiting to find out what the fair price was so that we could

   21   respond to it and put in our own value.           Then it didn’t come.

   22   So, now I don’t get a rebuttal on that.           She had the burden

   23   on fair price and so we thought, okay, we will take her data

   24   because we don’t have any other data given the way there was

   25   no accounting.     As she testified she didn’t have a CFO, she




                                     A2337
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1211
                                                                   MainofDocument
                                                                          1218
                                  Pg 36 of 43
                                                                               36


    1   didn’t have the data, so we used the best data available, we

    2   talked to the experts and they said the best data would be

    3   their own data.

    4                THE COURT:     Can I ask you why Dr. Arnold’s first

    5   report and second report weren’t one report?

    6                MR. AMINI:     Weren’t one report?

    7                THE COURT:     In which he said, look, I can’t do the

    8   discounted cash-flow analysis, I don’t have the information;

    9   although, maybe he could have gone back and reconstructed it,

   10   I don’t know.     It had all these comperables and they’ll argue

   11   they’re not comparable, but he had all these comperables and

   12   you could have presented the evidence at that point about an

   13   independent comparable company analysis which I assume you

   14   would have testified is the most appropriate or only

   15   appropriate way to value this company under the circumstances

   16   and this is what the value is.

   17                MR. AMINI:     Your Honor, believe that he actually

   18   did all those things except give you an independent value

   19   independent of what they, themselves, were valuing

   20                THE COURT:     I guess I don’t understand why just

   21   didn’t do another report, but it may not matter.

   22                MR. AMINI:     I do think that this is not a unique

   23   circumstance and that we will be able to cite you to a number

   24   of Delaware decisions that have faced these circumstances.

   25   And, ultimately, in the most extreme, I’m not suggesting Your




                                     A2338
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1212
                                                                   MainofDocument
                                                                          1218
                                  Pg 37 of 43
                                                                               37


    1   Honor is going to accept the most extreme, have said, you

    2   know, since you had the obligation, if you come in and tell

    3   me that this was the value I get to take the range based on

    4   that value and --

    5                THE COURT:     That was the issue I was getting to.

    6                MR. AMINI:     -- I will stick the highest range to

    7   you and that’s what we gave you, we gave you the range.

    8                THE COURT:     Yeah, that’s the issue I was getting

    9   to.

   10                MR. MERVIS:     Well, Your Honor, I guess the only

   11   thing I’d say about that is there has -- the person who’s --

   12   you have to find that that range is reliable.            I mean,

   13   obviously, we will address that.

   14                THE COURT:     All right.     With respect to the post-

   15   trial submissions I want proposed findings of fact and

   16   proposed conclusions of law.          They should be submitted in a

   17   Word format.     Each proposed finding should be, essentially, a

   18   simple declarative sentence; not a long paragraph, a lot of

   19   findings.    Each find should be supported with a reference to

   20   the record to the evidence.          If you’re referring to the trial

   21   transcript it should be to the page and the line range.

   22                With respect to exhibits -- and we’ll talk about

   23   the order and submission in a minute, but with respect to

   24   exhibits I’d like them in a PDF, not a disc.            I don’t need

   25   every exhibit you marked.        A lot of exhibits were never used




                                     A2339
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1213
                                                                   MainofDocument
                                                                          1218
                                  Pg 38 of 43
                                                                               38


    1   and never came in.      So, I don’t need those.        And when you do

    2   that don’t give me one document of 1,000 pages of all the

    3   exhibits.     Each exhibit should be separated by number,

    4   certainly, and if you could put in a brief description.              So,

    5   you know, if it fits in -- so, sometimes when I’m looking for

    6   this --

    7                 MR. MERVIS:    Sorry, Your Honor.      Meaning in a --

    8                 THE COURT:    So --

    9                 MR. MERVIS:    -- index or something like that.

   10                 THE COURT:    No.     It can be just Exhibits 1 through

   11   100.

   12                 MR. MERVIS:    Oh, on the disc.

   13                 THE COURT:    But next to Exhibit 1, you know,

   14   complaint or something like that just so it’s easier to pick

   15   out.

   16                 MR. AMINI:    You had mentioned PDF. Some of the

   17   exhibits will come in, as we saw, Excel’s.

   18                 THE COURT:    That’s okay.     That’s fine.     How long

   19   will it take the plaintiffs to submit the proposed findings

   20   and conclusions?

   21                 MR. AMINI:    Three weeks.

   22                 THE COURT:    Well, Labor Day is coming up.

   23                 MR. AMINI:    Four weeks.

   24                 MR. MERVIS:    Your Honor, could I make a

   25   suggestion?




                                     A2340
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1214
                                                                   MainofDocument
                                                                          1218
                                  Pg 39 of 43
                                                                               39


    1                THE COURT:     Sure.

    2                MR. MERVIS:     Thank you.

    3                THE COURT:     You want simultaneous submissions?

    4                MR. MERVIS:     Yeah.    What I would like, Your Honor,

    5   because we have the burden of demonstrating fairness, and I

    6   don’t see the point of chopping the claims up, what I would

    7   suggest is that we have simultaneous submissions. I’m going

    8   to suggest three weeks from now, but --

    9                THE COURT:     You have Labor Day in there.        Its two

   10   weeks from this weekend.

   11                MR. MERVIS:     People work on holidays.

   12                THE COURT:     I don’t want to ruin anybody’s

   13   vacation.

   14                MR. MERVIS:     No, I don’t either, Your Honor.         We

   15   will take as much time as we can get.

   16                THE COURT:     Why don’t we do four weeks?

   17                MR. MERVIS:     All right.     Then, I think it would be

   18   helpful, Your Honor, to have relatively brief responses to

   19   one another.

   20                THE COURT:     Well --

   21                MR. MERVIS:     It’s a pretty big record.

   22                THE COURT:     -- it is a big record.       Sometimes when

   23   I get those responses they’re just -- they become

   24   argumentative.     They’re, basically, the same brief.

   25                MR. MERVIS:     I promise you that we won’t.




                                     A2341
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1215
                                                                   MainofDocument
                                                                          1218
                                  Pg 40 of 43
                                                                               40


    1                 THE COURT:    Why don’t we limit responses to twenty

    2   pages due two weeks?

    3                 MR. AMINI:    I would just suggest that Your Honor

    4   let us know if you want responses.

    5                 THE COURT:    What I would like you to do, though,

    6   before all this is write a letter to me as to your

    7   understanding of what claims were dismissed.            So, there is no

    8   issue, since there’s simultaneous submissions, that you

    9   thought a claim was dismissed and he thought it wasn’t.

   10                 MR. MERVIS:    Yeah.   I was going to say perish the

   11   thought that we might not be hearing the same thing, Your

   12   Honor.    So, if we’re not able to agree I will so indicate in

   13   the letter.

   14                 THE COURT:    All right.    You can send a joint

   15   letter for that.

   16                 MR. MERVIS:    I think that makes sense.

   17                 MR. AMINI:    As long as we get that to you.

   18                 THE COURT:    I’m not concerned for me.        As I said,

   19   what I don’t want is a situation where you, as the plaintiff,

   20   think a claim is still in the case and he thinks the claim

   21   wasn’t in the case and doesn’t deal with it at all.             I just

   22   want to make sure we’re dealing with the same universe of

   23   claims.

   24                 MR. AMINI:    Proposed findings of fact, proposed

   25   conclusions of law and then briefs?




                                     A2342
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1216
                                                                   MainofDocument
                                                                          1218
                                  Pg 41 of 43
                                                                               41


    1                 THE COURT:    No.   The proposed conclusions of law

    2   are, essentially, the brief.         Okay.

    3                 Anything else?

    4                 MR. AMINI:    We have a couple of housekeeping

    5   matters.    We understand Your Honor to have admitted all the

    6   JX whether we put them in front of a witness or not.

    7                 THE COURT:    I mean, yeah.     Is there any dispute as

    8   to that?

    9                 MR. MERVIS:    No, Your Honor.

   10                 THE COURT:    Otherwise, plaintiff’s exhibits and

   11   defendants exhibits were received or not received.             In terms

   12   of getting me the exhibits, unless you’re going to cite to

   13   the exhibit I’m not going to look at it, probably, even if

   14   it’s a joint exhibit.

   15                 MR. MERVIS:    I could be wrong --

   16                 MR. AMINI:    We have a number of exhibits that they

   17   have asked that were PX’s or DX’s that we didn’t put in.

   18   They all have to do with agreements related to the lending

   19   agreements.     We will agree with them that all those

   20   agreements are --

   21                 THE COURT:    If you can stipulate that exhibits are

   22   coming in that’s fine.

   23                 MR. MERVIS:    We will put that in the joint letter

   24   if that makes sense.

   25                 THE COURT:    That’s fine.




                                     A2343
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1217
                                                                   MainofDocument
                                                                          1218
                                  Pg 42 of 43
                                                                               42


    1                MR. MERVIS:     Okay.

    2                THE COURT:     As long as there’s a record of it so

    3   there’s no confusion.

    4                MR. AMINI:     There was only one more housekeeping

    5   matter, Your Honor, and that had to do with a particular

    6   day’s transcript.      I am going to sit down on this.

    7                THE COURT:     A particular day’s transcript?

    8                MR. SAMET:     The second day of the trial in the

    9   afternoon it’s my understanding that the official court audio

   10   failed.

   11                THE COURT:     But I think they were going to back it

   12   up?

   13                MR. SAMET:     We were able to back it up through the

   14   court reporter sitting here.         So, the parties -- she had her

   15   own audio and the parties have received a transcript from

   16   that.

   17                THE COURT:     Okay.    So, have you agreed that that

   18   is a transcript -- agreed on the content?

   19                MR. MERVIS:     Your Honor, I think so. I’d like to

   20   just take a quick look at it.

   21                THE COURT:     If not tell me what the disagreement

   22   is and my notes, my recollection, and I don’t know if we have

   23   a disc.    It’s been recorded in our files, probably not.

   24                MR. MERVIS:     I think that was the problem, Judge.

   25   I don’t anticipate, you know, other than a missed




                                     A2344
18-01021-smb
    Case 1:20-cv-06274-LAK
               Doc 129 Filed
                           Document
                             08/20/19 11-10
                                        Entered
                                             Filed
                                                 09/03/19
                                                   09/30/20
                                                          15:23:56
                                                             Page 1218
                                                                   MainofDocument
                                                                          1218
                                  Pg 43 of 43
                                                                               43


    1   transcription or something, I don’t think there’s going to be

    2   --

    3                THE COURT:     I have a lot of notes.

    4                MR. MERVIS:     I saw.

    5                THE COURT:     Okay.

    6                MR. MERVIS:     All right.     Thank you, Judge.

    7                THE COURT:     Thank you.    Thank you very much.       It’s

    8   a well-tried case.

    9          (Proceedings concluded at 2:50 p.m.)

   10

   11                                  CERTIFICATE

   12

   13   I certify that the foregoing is a correct transcript from the
   14   electronic sound recording of the proceedings in the above-
   15
        entitled matter.
   16
        /s/Mary Zajaczkowski__ _________                August 20, 2019
   17   Mary Zajaczkowski, CET**D-531
   18

   19

   20

   21

   22

   23

   24

   25




                                     A2345
